Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 1 of 538




                       Exhibit

Application Record from Canadian Proceeding
                   Case 19-11365-KBO       Doc 2-1    Filed 06/18/19     Page 2 of 538



                                                              Court File No.: CV-19-00617777-00CL

                                           ONTARIO
                                  SUPERIOR COURT OF JUSTICE
                                      (COMMERCIAL LIST)


           IN THE MATTER OF Section 101 of the Courts of Justice Act, R.S.O. 1990 c.C.43,
          as amended, and in the matter of Section 243(1) of the Bankruptcy and Insolvency Act,
                                   R.S.C. 1985, c. B-3, as amended

       B E T W E E N:


                                     ROYAL BANK OF CANADA

                                                                                           Applicant

                                                 - and -

        MUNDO MEDIA LTD., MUNDO INC., 2538853 ONTARIO LTD., 2518769 ONTARIO
       LTD., 2307521 ONTARIO INC., 36 LABS, LLC., ACTIVE SIGNAL MARKETING, LLC,
         FIND CLICK ENGAGE, LLC, FLI DIGITAL, INC., MUNDO MEDIA (US), LLC,
        M ZONE MARKETING INC., APPTHIS HOLDINGS, INC., MOVIL WAVE S.A.R.L.,
                 MUNDO MEDIA (LUXEMBOURG) S.A.R.L., and MOGENIO S.A.

                                                                                         Respondents



                                    APPLICATION RECORD

April 8, 2019                                              Thornton Grout Finnigan LLP
                                                           TD West Tower, Toronto-Dominion Centre
                                                           100 Wellington Street West, Suite 3200
                                                           Toronto, ON M5K 1K7
                                                           Fax: (416) 304-1313

                                                           D.J. Miller (LSO# 34393P)
                                                           Email: djmiller@tgf.ca / Tel: (416) 304-0559

                                                           Rachel Bengino (LSO# 68348V)
                                                           Email: rbengino@tgf.ca / Tel: (416) 304-1153

                                                           Lawyers for the Applicant, Royal Bank of Canada
              Case 19-11365-KBO        Doc 2-1   Filed 06/18/19     Page 3 of 538



                                                       Court File No.: CV-19-00617777-00CL

                                     ONTARIO
                             SUPERIOR COURT OF JUSTICE
                                 (COMMERCIAL LIST)


   IN THE MATTER OF Section 101 of the Courts of Justice Act, R.S.O. 1990 c.C.43,
  as amended, and in the matter of Section 243(1) of the Bankruptcy and Insolvency Act,
                           R.S.C. 1985, c. B-3, as amended

B E T W E E N:


                               ROYAL BANK OF CANADA

                                                                                      Applicant

                                            - and -

 MUNDO MEDIA LTD., MUNDO INC., 2538853 ONTARIO LTD., 2518769 ONTARIO
LTD., 2307521 ONTARIO INC., 36 LABS, LLC., ACTIVE SIGNAL MARKETING, LLC,
  FIND CLICK ENGAGE, LLC, FLI DIGITAL, INC., MUNDO MEDIA (US), LLC,
 M ZONE MARKETING INC., APPTHIS HOLDINGS, INC., MOVIL WAVE S.A.R.L.,
          MUNDO MEDIA (LUXEMBOURG) S.A.R.L., and MOGENIO S.A.

                                                                                    Respondents



                                           INDEX

   Tab         Document

    1          Notice of Application

    2          Affidavit of Gary Ivany sworn April 8, 2019

Exhibit “A”    Corporate Profile Reports for Canadian Debtors

Exhibit “B”    Results of Corporate Searches regarding US Debtors

Exhibit “C”    RCS Excepts regarding Luxembourg Debtors

Exhibit “D”    Mundo Media Ltd. Organizational Chart

Exhibit “E”    AppThis Holdings, Inc. Organizational Chart
              Case 19-11365-KBO       Doc 2-1    Filed 06/18/19   Page 4 of 538
                                              -2-


Exhibit “F”    Credit Facility Agreements dated December 21, 2017 and Amendments thereto

Exhibit “G”    Canadian Guarantee dated July 26, 2016 and the Canadian Guarantee Joinders
               dated October 13, 2016 and June 2, 2017

Exhibit “H”    US Guarantee dated October 13, 2016 and the US Guarantee Joinders dated
               December 1, 2016 and November 14, 2017

Exhibit “I”    AppThis Holdings, Inc. Guarantee dated February 5, 2019

Exhibit “J”    Canadian General Security Agreement dated July 26, 2016 and the Canadian
               General Security Agreement Joinders dated October 13, 2016 and June 2, 2017

Exhibit “K”    US General Security Agreement dated December 1, 2016 and the US General
               Security Agreement Joinder dated November 14, 2017

Exhibit “L”    AppThis Holdings, Inc. General Security Agreement dated February 5, 2019

Exhibit “M” Deposit Account Control Agreements dated November 29, 2017

Exhibit “N”    Default Letter dated February 26, 2019

Exhibit “O”    Borrower Demand and BIA Notice dated April 3, 2019

Exhibit “P”    Guarantor Demands and BIA Notices dated April 3, 2019

Exhibit “Q”    Notices of Exclusive Control dated April 3, 2019

Exhibit “R”    Subordination and Postponement Agreements dated February 26, 2019

Exhibit “S”    Electronic PPSA Searches and UCC Searches

Exhibit “T”    Consent of Ernst & Young Inc. to act as receiver

    3          Draft Receivership Order

    4          Blackline of Draft Receivership Order to Model Receivership Order
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 5 of 538




                     TAB 1
              Case 19-11365-KBO          Doc 2-1      Filed 06/18/19     Page 6 of 538



                                                          Court File No.: CV-19-     OOCo j 'f B'f--oocL
                                       ONTARIO
                               SUPERIOR COURT OF JUSTICE
                                   (COMMERCIAL LIST)


     IN THE MATTER OF Section 101 of the Courts of Justice Act, R.S.O. 1990 c.C.43,
   as amended, and in the matter of Section 243(1) of the Bankruptcy and Insolvency Act,
                            R.S.C. 1985, c. B-3, as amended




                                  ROYAL BANK OF CANADA

                                                                                            Applicant

                                               - and -

 MUNDO MEDIA LTD., MUNDO INC., 2538853 ONTARIO LTD., 2518769 ONT ARIO
LTD., 2307521 ONT ARIO INC., 36 LABS, LLC., ACTIVE SIGNAL MARKETING, LLC,
   FIND CLICK ENGAGE, LLC, FLI DIGITAL, INC., MUNDO MEDIA (US), LLC,
 M ZONE MARKETING INC., APPTHIS HOLDINGS, INC., MO VIL WA VE, S.A.R.L.,
          MUNDO MEDIA (LUXEMBOURG) S.A.R.L., and MOGENIO S.A.

                                                                                         Respondents



                                  NOTICE OF APPLICATION


TO THE RESPONDENTS:

      A LEGAL PROCEEDING HAS BEEN COMMENCED by the Applicant. The claim
made by the Applicant appears on the following pages.

      THIS APPLICATION will come on for an urgent hearing before a Judge on Monday,
April 8, 2019 at 9:30 a.m. or as soon after that time as the application can be heard at
330 University Avenue, in the City of Toronto, in the Province of Ontario, MSG 1R7.

        IF YOU WISH TO OPPOSE THIS APPLICATION, to receive notice of any step in
the application or to be served with any documents in the application, you or an Ontario lawyer
acting for you must forthwith prepare a notice of appearance in Form 38A prescribed by the
Rules of Civil Procedure , serve it on the Applicant' s lawyer or, where the Applicant does not
have a lawyer, serve it on the Applicant, and file it, with proof of service, in this court office, and
you or your lawyer must appear at the hearing.
               Case 19-11365-KBO         Doc 2-1      Filed 06/18/19    Page 7 of 538
                                                -2-


        IF YOU WISH TO PRESENT AFFIDAVIT OR OTHER DOCUMENTARY
EVIDENCE TO THE COURT OR TO EXAMINE OR CROSS-EXAMINE WITNESSES
ON THE APPLICATION, you or your lawyer must, in addition to serving your notice of
appearance, serve a copy of the evidence on the Applicant's lawyer or, where the Applicant does
not have a lawyer, serve it on the Applicant, and file it, with proof of service, in the court office
where the application is to be heard as soon as possible, but not later than 2:00 p.m. on the day
before the hearing.

        IF YOU FAIL TO APPEAR AT THE HEARING, AN ORDER MAY BE MADE IN
YOUR ABSENCE AND WITHOUT FURTHER NOTICE TO YOU. If you wish to oppose
this application but are unable to pay legal fees, legal aid may be available to you by contracting
a Local Legal Aid office.

DA TE: April     q      , 2019
                                                       Issue~

                                                                Gfdom
                                                       Address of Court Al3dridra Medeiros Cardoso
                                                       330 University A~trar Superior Court of Justice
                                                       Toronto, Ontario M5'G 1R7


TO:                     THIS HONOURABLE COURT
AND TO THE              MUNDO MEDIA LTD.
RESPONDENTS:            120 East Beaver Creek Road, Suite 200
                        Richmond Hill, ON L4B 4Vl

                        MUNDO INC.
                        120 East Beaver Creek Road, Suite 200
                        Richmond Hill, ON L4B 4Vl

                        2538853 ONTARIO LTD.
                        120 East Beaver Creek Road, Suite 200
                        Richmond Hill, ON L4B 4Vl

                        2518769 ONTARIO LTD.
                        1 Yonge Street, Suite 1801
                        Toronto, ON M5E 1W7

                        2307521 ONTARIO INC.
                        120 East Beaver Creek Road, Suite 200
                        Richmond Hill, ON L4 B 4V 1
Case 19-11365-KBO     Doc 2-1     Filed 06/18/19   Page 8 of 538
                              -3-


       36 LABS, LLC.
       c/o Harvard Business Services, Inc.
       16192 Coastal Hwy
       Delaware, 19958
       U.S.A.

       ACTIVE SIGNAL MARKETING, LLC
       c/o Harvard Business Services, Inc.
       16192 Coastal Hwy
       Delaware, 19958
       U.S.A.

       FIND CLICK ENGAGE, LLC
       c/o Harvard Business Services, Inc.
       16192 Coastal Hwy
       Delaware, 19958
       U.S.A.

       FLI DIGITAL, INC.
       9450 SW Gemini Drive
       #77068
       Beaverton,Oregon 97008
       U.S.A.

       MUNDO MEDIA (US), LLC
       c/o Cogency Global Inc.
       805 New Burton Road, Suite 201
       Dover, County of Kent
       Delaware, 19904
       U.S.A.

       M ZONE MARKETING INC.
       c/o Cogency Global Inc.
       805 New Burton Road, Suite 201
       Dover, County of Kent
       Delaware, 19904
       U.S.A.

       APPTHIS HOLDINGS, INC.
       c/o Cogency Global Inc.
       805 New Burton Road, Suite 201
       Dover, County of Kent
       Delaware, 19904
       U.S.A.

       MO VIL WA VE S.A.R.L.
       5-11 avenue Gaston Diderich
       L-1420 Luxembourg

       MUNDO MEDIA (LUXEMBOURG) S.A.R.L.
Case 19-11365-KBO    Doc 2-1    Filed 06/18/19   Page 9 of 538
                            -4-


       MUNDO MEDIA (LUXEMBOURG) S.A.R.L.
       5-11 avenue Gaston Diderich
       L-1420 Luxembourg

       MOGENIO S.A.
       5-11 avenue Gaston Diderich
       L-1420 Luxembourg
               Case 19-11365-KBO       Doc 2-1    Filed 06/18/19     Page 10 of 538
                                               -5-


                                        APPLICATION

       THE APPLICANT, Royal Bank of Canada (the "Applicant"), makes an application for
an Order:

1.     abridging the time for service of this Notice of Application and the materials filed in

       support of the application and dispensing with further service thereof;


2.     appointing Ernst & Young Inc. ("E& Y") as the receiver (the "Receiver") of the property,

       assets and undertaking of Mundo Media Ltd. (the "Borrower"), Mundo Inc., 2538853

       Ontario Ltd. , 2518769 Ontario Ltd. , 2307521 Ontario Inc. (collectively with the

       Borrower, the "Canadian Debtors"), 36 Labs, LLC. , Active Signal Marketing, LLC,

       Find Click Engage, LLC, Fli Digital, Inc. , Mundo Media (US), LLC, M Zone Marketing

       Inc. (collectively, the "US Debtors"), AppThis Holdings, Inc. ("AppThis"), Movil Wave

       S.a.r.l., Mundo Media (Luxembourg) S.a.r.1., and Mogenio S.A. (collectively with the

       Borrower, the Canadian Debtors, the US Debtors and AppThis, the "Debtors") pursuant

       to Section 243(1) of the Bankruptcy and Insolvency Act, R.S.C. 1985, c.B-3 , as amended

       (the "BIA") and Section 101 of the Courts of Justice Act, R.S .O. 1990, c. C-43 , as

       amended (the "CJA");


3.     sealing the Pre-Filing Report of the proposed Receiver; and


4.     granting such other relief as counsel may request and this Honourable Court may deem

       just.


THE GROUNDS FOR THE APPLICATION ARE:

5.     the Borrower, along with its wholly owned subsidiaries, is an advertising technology

       company that offers mobile marketing expertise to its customers. Its consulting services
           Case 19-11365-KBO         Doc 2-1     Filed 06/18/19        Page 11 of 538
                                             -6-


     focus on strategy development, audience targeting, brand development, and more. It also

     offers MUNDOTrack, a data platform that enables its users to manage their marketing

     campaigns;


6.   as of April 8, 2019, the Borrower and its subsidiaries employed approximately 45

     salaried employees across Canada, the United States and Luxembourg and all significant

     strategic, corporate and financial management decisions are made at the Borrower' s

     premises located in Richmond Hill, Ontario;


7.   pursuant to two credit agreements, both most recently dated December 21, 2017

     (together, as amended, the "Credit Agreements"), the Bank made available certain credit

     facilities to the Borrower (the "Credit Facilities");


8.   as at the close of business on April 2, 2019, the Borrower was indebted to the Bank under

     the Credit Facilities in the amounts of CAD$43,594.76 and USD$25,694,01 l.23 , together

     with accrued and accruing interest, costs and professional fees and disbursements

     incurred by the Bank to the date of payment;


9.   as security for their obligations to the Bank, the Debtors granted security over all of their

     personal and real property to the Bank pursuant to, inter alia:

     (a)    a general security agreement from the Canadian Debtors dated July 26, 2016, and
            the joinders thereto (the "Canadian GSA");

     (b)    a general security agreement from the US Debtors dated December 1, 2016, and
            the joinders thereto (the "US GSA"); and

     (c)    a general security agreement from App This dated February 5, 2019 (collectively
            with the Canadian GSA and US GSA, the "GSAs")
           Case 19-11365-KBO          Doc 2-1      Filed 06/18/19   Page 12 of 538
                                                 -7-


10.   it is a term of the GSAs that the Bank may appoint a receiver upon default by the Debtors

      in any of their obligations to the Bank;


11.   the Bank registered its security interest against the Canadian Debtors, the US Debtors and

      AppThis pursuant to the Personal Property Security Act in Ontario and against the US

      Debtors and AppThis pursuant to the Uniform Commercial Code in the relevant states of

      their formation;


12.   by letter dated February 15, 2019, the Borrower consented to the appointment by the

      Bank's counsel on behalf of the Bank, of E&Y as the Bank's consultant to, among other

      things, review the Borrower's operations, financial forecasts and financial reporting

      (including accounts receivables and work in progress balances) and the security position

      of the Bank;


13.   the Borrower has been experiencing declining revenues over the past year as a result of,

      among other things, increased scrutiny on the online advertising industry and Facebook's

      deletion of over 1.5 billion fake accounts, which has reduced the activity that leads to

      revenue generation for the Borrower;


14.   as a result, the Borrower, in consultation with FTI Consulting, Inc., has been negotiating

      with several interested parties in an attempt to secure a transaction whereby the Borrower

      would sell its business;


15.   the Borrower has been unable to secure such a transaction that is acceptable to the

      Applicant as first secured creditor and operating lender and the Borrower's cash position

      continues to deteriorate;
            Case 19-11365-KBO        Doc 2-1 Filed 06/18/19         Page 13 of 538
                                           -8-


16.   by letter dated April 3, 2019, the Bank demanded repayment from each of the Debtors of

      all amounts then outstanding to it (collectively, the "Demands") and together therewith

      delivered Notices of Intention to Enforce Security (collectively, the "BIA Notices")

      pursuant to Section 244 of the BIA;


17.   the Bank's need for the appointment of a Receiver is apparent based on the current

      circumstances, including the following facts:

      (a)    the Bank has provided the Borrower considerable time to pursue a sale of its

             business. Despite such opportunity, the Borrower has been unable to secure a sale

             of its business on terms that would result in an amount even close to that required

             to repay amounts owing to the Bank, or in an amount that would produce a

             recovery that is acceptable to the Bank;

      (b)    the Bank's security position has deteriorated in the period of time it has permitted

             the Borrower to pursue a sale of its business and the Bank is concerned that its

             security position will further deteriorate absent the appointment of the Receiver;

      (c)    the Borrower has been unable to reach terms of a proposed transaction acceptable

             to the Bank. The Bank is no longer willing to permit the Borrower to remain in

             control of a process for the sale of its business or assets subject to the Bank's

             security;

      (d)    the Borrower's continued operations are at immediate risk, with the most recent

             cash flow forecast showing the Borrower running out of funds in the coming

             weeks without funds being made available by the Bank to the Receiver.                In

             addition, uncertainty regarding efforts to secure a potential transaction involving
               Case 19-11365-KBO           Doc 2-1     Filed 06/18/19      Page 14 of 538
                                                   -9-


                 the Debtors and the need to bring immediate stability to the situation under the

                 control of a Receiver necessitates the appointment of a Receiver at this time to

                 protect the Bank's security;

       (e)       the Borrower does not have sufficient cash on hand to continue operations and the

                 Bank is not prepared to fund such costs without a Receiver being appointed by the

                 Court and funds being made available to the Receiver, if required; and

       (f)       the appointment of the Receiver is necessary to protect and ultimately realize on

                 the collateral subject to the Bank's security through a liquidation thereof for the

                 benefit of the Bank as it relates to its anticipated significant shortfall.


18.    E&Y has consented to act as the Receiver;


19.    Rules 2.03, 3.02, 14.05(2), 41 of the Rules of Civil Procedure, R.R.O. 1990, Reg 194,

       Section 243(1) of the BIA and Section 101 of the CJA; and


20.    such other grounds as counsel may advise and this Honourable Court may deem just.



THE FOLLOWING DOCUMENTARY EVIDENCE will be used at the hearing of this
application:

1.     the Affidavit of Gary Ivany, sworn April 8, 2019;


2.     Pre-Filing Receiver's Report of the Intended Receiver, Ernst & Young Inc.;


3.     Consent of Ernst & Young Inc.; and


4.     such further and other evidence as counsel may advise and this Honourable Court may

       permit.
             Case 19-11365-KBO   Doc 2-1 Filed 06/18/19    Page 15 of 538
                                       - 10 -


      9
April , , 2019                        Thornton Grout Finnigan LLP
                                      TD West Tower, Toronto-Dominion Centre
                                      100 Wellington Street West, Suite 3200
                                      Toronto, ON M5K 1K7
                                      Fax: (416) 304-1313
                                      D.J. Miller (LSO# 34393P)
                                      Email : djmiller@tgf.ca
                                      Tel:    (416) 304-0559
                                      Rachel Bengino (LSO# 68348V)
                                      Email: rbengino@tgf.ca
                                      Tel: (416) 304-1153


                                      Lawyers for the Applicant, Royal Bank of Canada
IN THE MATTER OF Section 101 of the Courts of Justice Act, R.S.O. 1990 c.C.43, as amended, and in the matter of Section 243(1) of the
Bankruptcy and Insolvency Act, R.S.C. 1985, c. B-3, as amended

            ROYAL BANK OF CANADA                           - and -                      MUNDO MEDIA LTD., et al.

                                            Applicant                                                                       Respondents

                                                                                               Court File No. CV-19-- - - ~ - --



                                                                                              ONTARIO
                                                                                     SUPERIOR COURT OF JUSTICE
                                                                                         (COMMERCIAL LIST)
                                                                                                                                          Case 19-11365-KBO




                                                                                      Proceedings commenced at Toronto

                                                                                        NOTICE OF APPLICATION
                                                                                                                                          Doc 2-1




                                                                          Thornton Grout Finnigan LLP
                                                                          TD West Tower, Toronto-Dominion Centre
                                                                          100 Wellington Street West, Suite 3200
                                                                          Toronto, ON M5K 1K7
                                                                          Fax: (416) 304-1313
                                                                                                                                          Filed 06/18/19




                                                                          D.J. Miller (LSO# 34393P)
                                                                          Email: djmiller@tgf.ca
                                                                          Tel: (416) 304-0559

                                                                          Rachel Bengino (LSO# 68348V)
                                                                          Email: rbengino@tgf.ca
                                                                                                                                          Page 16 of 538




                                                                          Tel: (416) 304-1153

                                                                          Lawyers for the Applicant, Royal Bank of Canada
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 17 of 538




                     TAB 2
             Case 19-11365-KBO           Doc 2-1     Filed 06/18/19     Page 18 of 538



                                                     Court File No.: CV-19-___________________

                                        ONTARIO
                                SUPERIOR COURT OF JUSTICE
                                    (COMMERCIAL LIST)


      IN THE MATTER OF Section 101 of the Courts of Justice Act, R.S.O. 1990 c.C.43,
     as amended, and in the matter of Section 243(1) of the Bankruptcy and Insolvency Act,
                              R.S.C. 1985, c. B-3, as amended

B E T W E E N:


                                   ROYAL BANK OF CANADA

                                                                                           Applicant

                                                - and -

 MUNDO MEDIA LTD., MUNDO INC., 2538853 ONTARIO LTD., 2518769 ONTARIO
LTD., 2307521 ONTARIO INC., 36 LABS, LLC., ACTIVE SIGNAL MARKETING, LLC,
  FIND CLICK ENGAGE, LLC, FLI DIGITAL, INC., MUNDO MEDIA (US), LLC,
 M ZONE MARKETING INC., APPTHIS HOLDINGS, INC., MOVIL WAVE S.A.R.L.,
          MUNDO MEDIA (LUXEMBOURG) S.A.R.L., and MOGENIO S.A.

                                                                                        Respondents



                                 AFFIDAVIT OF GARY IVANY
                                     (Sworn April 8, 2019)


         I, GARY IVANY, of the City of Pickering, in the Province of Ontario, MAKE OATH
AND SAY AS FOLLOWS:

1.       I am a Senior Director, Group Risk Management at Royal Bank of Canada (the “Bank”)

         and, as such, I have knowledge of the matters to which I depose herein and attest to the fact

         that they are true. Unless I indicate to the contrary, the facts herein are within my own

         personal knowledge. Where I have indicated that I have obtained facts from other sources,

         I have identified the sources and believe those facts to be true.
           Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 19 of 538
                                              -2-

2.    This affidavit is sworn in support of an application by the Bank for an order appointing

      Ernst & Young Inc. as the receiver (the “Receiver”), of the property, assets and

      undertaking of Mundo Media Ltd. (the “Borrower”), Mundo Inc., 2538853 Ontario Ltd.,

      2518769 Ontario Ltd., 2307521 Ontario Inc., 36 Labs, LLC., Active Signal Marketing,

      LLC, Find Click Engage, LLC, Fli Digital, Inc., Mundo Media (US), LLC, M Zone

      Marketing Inc., AppThis Holdings, Inc., Movil Wave S.a.r.l., Mundo Media (Luxembourg)

      S.a.r.l., and Mogenio S.A. (collectively, the “Guarantors” and together with the Borrower,

      the “Debtors”) pursuant to section 101 of the Courts of Justice Act, R.S.O. 1990, c. C.43,

      as amended, and section 243(1) of the Bankruptcy and Insolvency Act, R.S.C. 1985, c. B-

      3, as amended (the “BIA”).


3.    The Bank, in working with the Borrower, provided time for the Borrower and its advisors

      to find a solution to the Debtors’ liquidity constraints. Specifically, to permit the Borrower

      to find a purchaser for its business or for specific property (the “Property”). The Debtors

      are experiencing a severely stressed liquidity position and do not have sufficient cash to

      support their ongoing operations. The Bank is extremely concerned about its security

      position, which has eroded with the passage of time, and is seeking the appointment of the

      Receiver. The best option that the Borrower was able to present to the Bank, after months

      of efforts, would result in the Bank incurring a significant shortfall in the indebtedness

      owing to it. The terms of that proposed transaction were not acceptable to the Bank.


The Respondents

Corporate Information

4.    According to the records maintained by the Ontario Ministry of Government Services, the

      Borrower was formed under the Ontario Business Corporations Act on July 26, 2016 as a
         Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 20 of 538
                                             -3-

     result of an amalgamation between Voom Media Corp. and Mundo Media Ltd. The

     registered head office of the Borrower, and where it conducts its business, is in Richmond

     Hill, Ontario. The Corporation Profile Report for the Borrower lists Jason Theofilos as

     Director and Officer and Anthony Lam as Officer.


5.   Mundo Inc. is the parent company of the Borrower. According to the records maintained

     by the Ontario Ministry of Government Services, Mundo Inc. was formed under the

     Ontario Business Corporations Act (the “OBCA”) on June 2, 2017 as a result of an

     amalgamation between Customer Acquisition Network (Canada) Inc. and Mundo Inc. The

     Corporation Profile Report for Mundo Inc. lists Jason Theofilos as Director and Officer,

     Sam Pai, and Peter Simeon as Directors and Jeff Cordeiro, Anthony Lam, and Mitch

     Richler as Officers.


6.   According to the records maintained by the Ontario Ministry of Government Services,

     2538853 Ontario Ltd. (“253 Ontario”) was incorporated under the OBCA pursuant to the

     laws of the Province of Ontario on September 28, 2016. The Corporation Profile Report

     for 253 Ontario lists Jason Theofilos as the sole Director and Officer.


7.   According to the records maintained by the Ontario Ministry of Government Services,

     2518769 Ontario Ltd. (“251 Ontario”) was incorporated under the OBCA pursuant to the

     laws of the Province of Ontario on May 17, 2016. The Corporation Profile Report for 251

     Ontario lists Jason Theofilos as the sole Director and Officer.


8.   According to the records maintained by the Ontario Ministry of Government Services,

     2307521 Ontario Inc. (“230 Ontario”) was incorporated under the OBCA pursuant to the
          Case 19-11365-KBO          Doc 2-1     Filed 06/18/19    Page 21 of 538
                                             -4-

      laws of the Province of Ontario on November 29, 2011. The Corporation Profile Report

      for 230 Ontario lists Jason Theofilos as the Sole Director and Officer.


9.    According to the records maintained by the State of Delaware, Division of Corporations,

      36 Labs, LLC. (“36 Labs”) was incorporated in the State of Delaware on October 15, 2013.


10.   According to the records maintained by the State of Delaware, Division of Corporations,

      Active Signal Marketing, LLC (“ASM”) was incorporated in the State of Delaware on

      November 6, 2015.


11.   According to the records maintained by the State of Delaware, Division of Corporations,

      Find Click Engage, LLC (“FCE”) was incorporated in the State of Delaware on January 5,

      2015.


12.   According to the records maintained by the State of New York, Division of Corporations,

      Fli Digital, Inc. (“Fli Digital”) was incorporated in the State of New York on May 21,

      2002.


13.   According to the records maintained by the State of Delaware, Division of Corporations,

      Mundo Media (US), LLC (“Mundo Media”) was incorporated in the State of Delaware on

      September 26, 2016.


14.   According to the records maintained by the State of Delaware, Division of Corporations,

      M Zone Marketing Inc. (“M Zone”) was incorporated in the State of Delaware on June 23,

      2017.
          Case 19-11365-KBO         Doc 2-1     Filed 06/18/19   Page 22 of 538
                                             -5-

15.   According to the records maintained by the State of Delaware, Division of Corporations,

      AppThis Holdings, Inc. (“AppThis”) was incorporated in the State of Delaware on October

      11, 2018.


16.   According to the records maintained by the Luxembourg Register of Commerce and

      Companies (the “RCS”), Mundo Media (Luxembourg) S.a.r.l. (“Mundo Luxembourg”)

      was incorporated in Luxembourg on December 22, 2017.


17.   According to the records maintained by the RCS, Movil Wave S.a.r.l. (“Movil”) was

      incorporated in Luxembourg on December 19, 2012.


18.   According to the records maintained by the RCS, Mogenio S.A. (“Mogenio”) was

      incorporated in Luxembourg on August 26, 2013.


19.   Copies of the Corporate Profile Reports of the Borrower, its parent, and its Canadian

      subsidiaries are attached hereto as Exhibit “A”.


20.   Copies of the results of corporate searches made with respect to the Borrower’s U.S.

      subsidiaries are attached hereto as Exhibit “B”.


21.   Copies of the RCS excerpts issued by the RCS pertaining to Mundo Luxembourg, Movil,

      and Mogenio (collectively, the “Luxembourg Entities”) are attached hereto as Exhibit

      “C”.
           Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 23 of 538
                                               -6-


Organization and Operations


22.   The Borrower’s major assets include the shares it owns in respect of its subsidiaries, which

      includes the Guarantors, and certain accounts receivable (the “Accounts Receivable”). A

      copy of the Borrower’s most recent organizational chart is attached hereto as Exhibit “D”.


23.   AppThis and its related entities, though affiliated with the Borrower and the other

      Guarantors, do not form part of the Borrower’s organizational structure. A copy of

      AppThis’s most recent organizational chart is attached hereto as Exhibit “E”.


24.   The Borrower, along with its wholly owned subsidiaries, is an advertising technology

      company that offers mobile marketing expertise to its customers. Its consulting services

      focus on strategy development, audience targeting, brand development, and more. It also

      offers MUNDOTrack, a data platform that enables its users to manage their marketing

      campaigns.


25.   Mundo generates revenue from its database, algorithms and skilled staff when an individual

      ‘performs’ the specific action desired by the customer after seeing the advertisement in an

      on-line publication. Specific ‘actions’ include phoning a call centre seeking information

      or following (i.e. clicking on) a link to a particular website (rather than just viewing an on-

      line advertisement). Sophisticated software and technology developed by the Debtors

      tracks the ‘performance’ of these specific actions to the publication (supplier) and the

      advertisement (customer) for purposes of Mundo generating revenue and incurring direct

      costs.
            Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 24 of 538
                                              -7-

26.   Although the Borrower has operations in Ontario, California, and Luxembourg, the

      primary location from which the Debtors operate is Toronto, Ontario. All significant

      strategic, corporate and financial management decisions are made at this location.


27.   While such decisions are made at the Debtors’ Canadian office, the cash management

      system and relationships with advertisers and publishers are spread throughout the

      Borrower’s organizational structure, necessitating control over all of the entities therein to

      effectively manage the Debtors’ operations. Accordingly, in order to realize the full value

      of the Accounts Receivable, the Receiver needs to be appointed over entities incorporated

      in the United States and Luxembourg, as well as Ontario. Control over those entities has

      been pledged to the Bank as security by way of pledges of the shares of those other entities,

      among other types of security in the case of the U.S. entities.


28.   As of April 3, 2019, the Borrower and its subsidiaries employed approximately 45 salaried

      employees across Canada, the United States, Luxembourg and Israel.


Obligations of the Borrower

29.   Pursuant to a credit facility agreement most recently dated December 21, 2017 (as

      amended, the “Senior Credit Facility Agreement”) and a credit facility agreement most

      recently dated December 21, 2017 (as amended, the “Subordinate Credit Facility

      Agreement” and, collectively with the Senior Credit Facility Agreement, the “Credit

      Facility Agreements”), the Bank made the following credit facilities available to the

      Borrower (collectively, the “Credit Facilities”):

      (a)     Non-revolving term loan in the aggregate principal amount of USD$9,100,000.00;
             Case 19-11365-KBO          Doc 2-1   Filed 06/18/19   Page 25 of 538
                                              -8-

      (b)      Non-revolving term loan in the aggregate principal amount of USD$10,600,000.00;

               and

      (c)      Revolving credit facility up to the aggregate principal amount of USD$5,500,000,

               subject to the Borrowing Base (as defined in the Credit Agreement) (the

               “Revolving Facility”).


30.   As at the close of business on April 2, 2019, the Borrower was indebted to the Bank under

      the Credit Facilities in the amounts of CAD$43,594.76 and USD$25,694,011.23, together

      with accrued and accruing interest, costs and fees, including legal fees and disbursements,

      incurred by the Bank to the date of payment. Attached as Exhibit “F” is a true copy of the

      Credit Facility Agreements (including all amendments thereto).


Security Held by the Bank

Guarantees

31.   Mundo Inc., 251 Ontario, 230 Ontario, Movil, and Mogenio each guaranteed the

      obligations of the Borrower to the Bank pursuant to an unlimited guarantee dated July 26,

      2016 (the “Canadian Guarantee”). Pursuant to the Joinder Agreements dated October 13,

      2016, June 2, 2017, and January 31, 2018 (together, the “Canadian Guarantee

      Joinders”), 253 Ontario, Mundo Inc., and Mundo Luxembourg agreed to become obligors

      under the Canadian Guarantee and be bound by the terms of the Canadian Guarantee with

      the same force and effect as if originally named therein as obligors. Attached as Exhibit

      “G” is a copy of the Canadian Guarantee and the Canadian Guarantee Joinders.


32.   Mundo Media guaranteed the obligations of the Borrower to the Bank pursuant to an

      unlimited guarantee dated October 13, 2016 (the “US Guarantee”). Pursuant to the Joinder
           Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 26 of 538
                                              -9-

      Agreements dated December 1, 2016 and November 14, 2017 (collectively, the “US

      Guarantee Joinders”), ASM, FCE, Fli Digital, 36 Labs, and M Zone each agreed to

      become obligors under the US Guarantee and be bound by the terms of the US Guarantee

      with the same force and effect as if originally named therein as obligors. Attached as

      Exhibit “H” is a copy of the US Guarantee and the US Guarantee Joinders.


33.   AppThis is an entity that the Borrower was providing certain funding to from the Credit

      Facilities made available to the Borrower by the Bank. At the request of the Bank, AppThis

      guaranteed the obligations of the Borrower to the Bank pursuant to an unlimited guarantee

      dated February 5, 2019 (the “AppThis Guarantee”). Attached as Exhibit “I” is a copy of

      the AppThis Guarantee.

General Security Agreements

34.   Pursuant to the Credit Facility Agreements and as security for its obligations to the Bank,

      the Borrower, 230 Ontario, and 251 Ontario each granted to the Bank security over all of

      their real and personal property pursuant to a General Security Agreement dated July 26,

      2016 (the “Canadian GSA”).


35.   Pursuant to the Joinder Agreements dated October 13, 2016 and June 2, 2017 (together,

      the “Canadian GSA Joinders”), 253 Ontario and Mundo Inc. each agreed to become

      obligors under the Canadian GSA and be bound by the terms of the Canadian GSA with

      the same force and effect as if originally named therein as obligors. Attached as Exhibit

      “J” is a copy of the Canadian GSA and the Canadian GSA Joinders.


36.   Pursuant to the Credit Facility Agreements and as security for their obligations to the Bank,

      Mundo Media, ASM, FCE, Fli Digital, and 36 Labs each granted to the Bank security over
           Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 27 of 538
                                             - 10 -

      all of their real and personal property pursuant to a General Security Agreement dated

      December 1, 2016 (the “US GSA”).


37.   Pursuant to a Joinder Agreement dated November 14, 2017 (the “US GSA Joinder”), M

      Zone agreed to become an obligor under the US GSA and be bound by the terms of the US

      GSA with the same force and effect as if originally named therein as an obligor. Attached

      as Exhibit “K” is a copy of the US GSA and the US GSA Joinder.


38.   As security for its obligations to the Bank, AppThis granted to the Bank security over all

      of its real and personal property pursuant to a General Security Agreement dated February

      5, 2019 (the “AppThis GSA”). Attached as Exhibit “L” is a copy of the AppThis GSA.


39.   It is a term under each of the Canadian GSA, the US GSA, and the AppThis GSA that the

      Bank may appoint a receiver upon default by the Debtors in any of its obligations to the

      Bank.

Deposit Account Control Agreements

40.   The Borrower and the Guarantors conduct a substantial portion of their cash management

      through accounts (the “SVB Accounts”) held with Silicon Valley Bank (“SVB”). In

      consideration for the Credit Facilities made available by the Bank to the Borrower, each of

      the Borrower, several of the Guarantors, the Bank and SVB entered into a number of

      Deposit Account Control Agreements (“DACAs”). Attached as Exhibit “M” are copies of

      the DACAs.


41.   The DACAs, among other things, permit the Bank to exercise control over the SVB

      Accounts by restricting the respective account holder’s ability to direct the funds therein.
            Case 19-11365-KBO          Doc 2-1      Filed 06/18/19   Page 28 of 538
                                                - 11 -

       Once the DACAs become effective, SVB will only take directions regarding the subject

       accounts from the Bank.


Decline in the Borrower’s Financial Performance

42.    In mid-2018, the Borrower experienced a substantial and sustained decline in its revenue

       as a result of, among other things, increased scrutiny in the online advertising industry and

       the deletion of over 1.5 billion fake accounts on Facebook. This decline in revenue,

       combined with the acquisition of another online marketing company, 36 Labs, created

       long-term liquidity issues for the Borrower. In response to such decline, the Borrower

       engaged FTI Capital Advisors Canada (the “Financial Advisor”) to, among other things,

       assist the Borrower in its attempt to sell its business.


Defaults under the Credit Facilities

43.    In January 2019, the Bank became concerned with the Borrower’s continuing financial

       performance issues and requested that the Borrower consent to the appointment by the

       Bank’s counsel of a financial advisor to review the Borrower’s operations. By letter dated

       February 15, 2019 (the “Engagement Letter”), the Bank’s counsel, with the consent of

       the Borrower and on behalf of the Bank, engaged Ernst & Young Inc. (in such capacity,

       the “Consultant”) as its consultant to, among other things, review the Debtors’ operations,

       financial forecasts and financial reporting (including accounts receivables and work in

       progress balances) and the security position of the Bank. As a term of the Engagement

       Letter, the Borrower agreed to provide the Consultant with access to its books and records

       and premises for the purpose of carrying out its mandate.
            Case 19-11365-KBO          Doc 2-1      Filed 06/18/19     Page 29 of 538
                                                - 12 -

44.    In a meeting with the Bank on February 22, 2019, the Borrower and the Financial Advisor

       advised the Bank that they were in discussions with certain parties who were interested in

       pursuing an acquisition of the Borrower’s business. Of these parties, one (the “Prospective

       Purchaser”) was identified as having advanced its review more than the others, and was

       expressing serious interest.


45.    By letter dated February 26, 2019 (the “Default Letter”), the Bank notified the Borrower

       that (i) it was in default of certain of its obligations under the Credit Agreements, (ii) the

       Credit Facilities were fully drawn, and (iii) that there was no further availability thereunder.

       Although the Credit Facilities were fully drawn, the Borrower held a portion of the funds

       drawn thereunder in numerous bank accounts both with the Bank and other financial

       institutions, including with SVB, which funds continued to be used in the day-to-day

       operations of the Debtors. A copy of the Default Letter is attached hereto as Exhibit “N”.


Receipt of Unsatisfactory Letter of Intent

46.    Following the issuance of the Default Letter, on March 4, 2019 the Bank, its counsel, and

       the Consultant met with the Borrower, its counsel, and the Financial Advisor (the “March

       4 Meeting”). At the March 4 Meeting, the Borrower and the Financial Advisor advised the

       Bank that the Prospective Purchaser was expected to be delivering a letter of intent (the

       “LOI”) shortly.


47.    Following the March 4 Meeting, the Bank and the Consultant continued to work with the

       Borrower and the Financial Advisor and allowed them time to attempt to negotiate a deal

       with the Prospective Purchaser. During this period, the collateral subject to the Bank’s

       security continued to decline and the cash available to the Borrower was being depleted.
          Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 30 of 538
                                             - 13 -

48.   On March 20, 2019, the Financial Advisor provided the Bank with a draft LOI they had

      received from the Prospective Purchaser. The Bank advised the Financial Advisor that the

      terms contained therein were not satisfactory to the Bank.


49.   On March 28, 2019 the Bank, its counsel, and the Consultant met with the Borrower, its

      counsel, and the Financial Advisor to discuss the status of the Borrower’s efforts to

      negotiate a transaction with the Prospective Purchaser or otherwise, that would be

      acceptable to the Bank. The Bank advised that it would provide the Borrower with a final

      opportunity to secure terms for a transaction acceptable to the Bank, and required a written

      report on same by 12:00 pm on April 3, 2019.


50.   A scheduled payment of principal and interest under the Credit Facilities in the amount of

      approximately $900,000 became owing to the Bank on March 31, 2019 (the “April 1

      Payment”). The April 1 Payment was reflected in the cash flow forecast that had been

      prepared by the Borrower and provided to the Bank. However, when the Bank attempted

      to process the payment on April 1, 2019, there were insufficient funds in the Borrower’s

      account to do so.


51.   At the request of the Borrower, the Bank met with the Financial Advisor on April 2, 2019

      to discuss the status of discussions between the Borrower and the Prospective Purchaser.

      The Bank communicated to the Financial Advisor that the revised offer was also not

      satisfactory to the Bank.


52.   Given the continuing erosion of the Bank’s security and the downward trend in the

      Borrower’s cash position, the Bank’s counsel, D.J. Miller of Thornton Grout Finnigan LLP

      (“TGF”), advised Borrower’s counsel, Virginie Gauthier of Norton Rose Fulbright LLP
          Case 19-11365-KBO          Doc 2-1    Filed 06/18/19     Page 31 of 538
                                            - 14 -

      on April 2, 2019 that the Bank would be issuing demands for payment to the Borrower and

      the Guarantors and notices of intention to enforce the following day.


53.   The Borrower and its Financial Advisor have repeatedly advised the Bank that if they were

      unable to present a transaction acceptable to the Bank, that they would proceed

      consensually with the Bank in any steps that may be taken. On April 2, 2019 the Bank’s

      counsel TGF requested that the Borrower’s counsel confirm that the cooperation of the

      Debtors would be forthcoming following the issuance of the demands, to permit an

      immediate attendance for the appointment of a Receiver. That request has also been made

      in further emails and discussions with the Borrower’s counsel since that time. The Bank

      is proceeding with the application for the appointment of a Receiver on that basis but will

      advise the Court at the time of the Chambers attendance if anything has changed in that

      regard.


Issuance of Demand for Payment

54.   By letter dated April 3, 2019 (the “Borrower Demand”), the Bank demanded payment

      from the Borrower of all amounts then outstanding under the Credit Facilities and together

      therewith delivered a Notice of Intention to Enforce Security (the “Borrower BIA

      Notice”) pursuant to Section 244 of the Bankruptcy and Insolvency Act (the “BIA”).

      Attached as Exhibit “O” are copies of the Borrower Demand and the Borrower BIA

      Notice.


55.   By letters dated April 3, 2019 (collectively, the “Guarantor Demands” and together with

      the Borrower Demand, the “Demands”), the Bank demanded payment from each of the

      Guarantors of all amounts outstanding under the Credit Facilities and together therewith
            Case 19-11365-KBO        Doc 2-1     Filed 06/18/19     Page 32 of 538
                                             - 15 -

      delivered a Notice of Intention to Enforce Security (collectively, the “Guarantor BIA

      Notices” and together with the Borrower BIA Notice, the “BIA Notices”) pursuant to

      Section 244 of the BIA. Attached as Exhibit “P” are copies of the Guarantor Demands

      and the Guarantor BIA Notices.


56.   On April 3, 2019, the Bank delivered Notices of Exclusive Control (the “Notices of

      Exclusive Control”) to SVB, pursuant to the DACAs. As outlined above, the effect of the

      Notices of Exclusive Control is to restrict the Borrower’s ability to unilaterally direct the

      funds held in the SVB Accounts. Attached as Exhibit “Q” are copies of the Notices of

      Exclusive Control delivered by the Bank. SVB has acknowledged the Notices of Exclusive

      Control. As a result of the Notices of Exclusive Control being delivered, the Bank’s

      authorization is required for any disbursements from the SVB Accounts. The Bank has

      requested that the Borrower and its Financial Advisor provide it with a list of cheques that

      they believe should be honoured by SVB (and permitted by the Bank) as critical payments.


57.   In addition to the aforementioned list, the Bank has also requested, but not received, the

      following information from the Borrower:

      (a)     a financial model for the proposed business combination between the Borrower and

              the Prospective Purchaser;

      (b)     anticipated payments and receipts regarding the Debtors’ bank accounts that are not

              subject to the Notices of Exclusive Control;

      (c)     a detailed accounts receivable listing as at February 28, 2019 and related borrowing

              base calculation;
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19     Page 33 of 538
                                              - 16 -

      (d)      a certificate of insurance including a schedule showing “Other Loss Payees”

               thereunder;

      (e)      details of issues surrounding certain accounts receivable from one of the

               Borrower’s largest customers submitted to Export Development Canada;

      (f)      certain contracts related to the Borrower’s Luxembourg subsidiaries;

      (g)      an analysis regarding a tax liability issue in the Luxembourg subsidiaries; and

      (h)      documentation regarding the plan and/or structure that will be used to transition

               customers from those Luxembourg subsidiaries to the Borrower and the proposed

               terms of same.


Registrations against the Debtors

Borrower

58.   The Bank made two registrations against the Borrower pursuant to the Personal Property

      Security Act (Ontario) (the “PPSA”) on July 22, 2016 against all classes of collateral,

      except “consumer goods” (the “Borrower Registrations”).


59.   There are no registrations against the Borrower under the PPSA (Ontario) prior in time to

      the Borrower Registrations.

Mundo Inc.

60.   The Bank made one registration against Mundo Inc. pursuant to the PPSA (Ontario) on

      July 22, 2016 against all classes of collateral except “consumer goods” (the “Mundo

      Registration”).
          Case 19-11365-KBO           Doc 2-1   Filed 06/18/19     Page 34 of 538
                                            - 17 -

61.   There are no registrations against Mundo Inc. under the PPSA (Ontario) prior in time to

      the Mundo Registration.

253 Ontario

62.   The Bank made one registration against 253 Ontario pursuant to the PPSA (Ontario) on

      October 6, 2016 against all classes of collateral except “consumer goods” (the “253

      Ontario Registration”).


63.   There are no registrations against 253 Ontario under the PPSA (Ontario) prior in time to

      the 253 Ontario Registration.


64.   The Bank has also registered its security interest against 253 Ontario with the Recorder of

      Deeds in the District of Columbia pursuant to the UCC on October 14, 2016.

251 Ontario

65.   The Bank made one registration against 251 Ontario pursuant to the PPSA (Ontario) on

      July 22, 2016 against all classes of collateral except “consumer goods” (the “251 Ontario

      Registration”).


66.   There are no registrations against 251 Ontario under the PPSA (Ontario) prior in time to

      the 251 Ontario Registration.

230 Ontario

67.   The Bank made one registration against 230 Ontario pursuant to the PPSA (Ontario) on

      July 22, 2016 against all classes of collateral except “consumer goods” (the “230 Ontario

      Registration”).
           Case 19-11365-KBO          Doc 2-1    Filed 06/18/19     Page 35 of 538
                                             - 18 -

68.   There are no registrations against 230 Ontario under the PPSA (Ontario) prior in time to

      the 230 Ontario Registration.

36 Labs, LLC.

69.   The Bank made one registration against 36 Labs pursuant to the PPSA (Ontario) on January

      25, 2019 against all classes of collateral except “consumer goods” (the “36 Labs Ontario

      Registration”).


70.   There are no registrations against 36 Labs under the PPSA (Ontario) prior in time to the 36

      Labs Ontario Registration.


71.   As noted above, 36 Labs is domiciled in Delaware. Accordingly, the Bank has also

      registered its security interest against 36 Labs in the State of Delaware pursuant to the UCC

      on December 2, 2016.

Active Signal Marketing, LLC

72.   The Bank made one registration against ASM pursuant to the PPSA (Ontario) on January

      25, 2019 against all classes of collateral except “consumer goods” (the “ASM Ontario

      Registration”).


73.   There are no registrations against ASM under the PPSA (Ontario) prior in time to the ASM

      Ontario Registration.


74.   As noted above, ASM is domiciled in Delaware. Accordingly, the Bank has registered its

      security interest against ASM in the State of Delaware pursuant to the UCC on December

      12, 2016.
             Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 36 of 538
                                               - 19 -


Find Click Engage, LLC

75.     The Bank made one registration against FCE pursuant to the PPSA (Ontario) on January

        25, 2019 against all classes of collateral except “consumer goods” (the “FCE Ontario

        Registration”).


76.     There are no registrations against FCE under the PPSA (Ontario) prior in time to the FCE

        Ontario Registration.


77.     As noted above, FCE is domiciled in Delaware. Accordingly, the Bank has registered its

        security interest against FCE in the State of Delaware pursuant to the UCC on December

        2, 2016.

Fli Digital, Inc.

78.     The Bank made one registration against Fli Digital pursuant to the PPSA (Ontario) on

        January 25, 2019 against all classes of collateral except “consumer goods” (the “Fli Digital

        Ontario Registration”).


79.     There are no registrations against Fli Digital under the PPSA (Ontario) prior in time to the

        Fli Digital Ontario Registration.


80.     As noted above, Fli Digital is domiciled in the State of New York. Accordingly, the Bank

        has registered its security interest against Fli Digital in the State of New York pursuant to

        the UCC on December 5, 2016.
           Case 19-11365-KBO        Doc 2-1     Filed 06/18/19    Page 37 of 538
                                            - 20 -


Mundo Media (US), LLC

81.   The Bank made one registration against Mundo Media pursuant to the PPSA (Ontario) on

      January 25, 2019 against all classes of collateral except “consumer goods” (the “Mundo

      Media Ontario Registration”).


82.   There are no registrations against Mundo Media under the PPSA (Ontario) prior in time to

      the Mundo Media Ontario Registration.


83.   As noted above, Mundo Media is domiciled in Delaware. Accordingly, the Bank made two

      registrations regarding its security interest against Mundo Media in the State of Delaware

      pursuant to the UCC on October 13, 2016 and December 2, 2016.

M Zone Marketing Inc.

84.   The Bank made one registration against M Zone pursuant to the PPSA (Ontario) on January

      25, 2019 against all classes of collateral except “consumer goods” (the “M Zone Ontario

      Registration”).


85.   There are no registrations against M Zone under the PPSA (Ontario) prior in time to the M

      Zone Ontario Registration.


86.   As noted above, M Zone is domiciled in Delaware. Accordingly, the Bank has registered

      its security interest against M Zone in the State of Delaware pursuant to the UCC on

      November 14, 2017.
             Case 19-11365-KBO         Doc 2-1   Filed 06/18/19    Page 38 of 538
                                             - 21 -


AppThis Holdings, Inc.

87.    The Bank made one registration against AppThis pursuant to the PPSA (Ontario) on

       February 12, 2019 against all classes of collateral except “consumer goods” (the “AppThis

       Ontario Registration”).


88.    There are no registrations against AppThis under the PPSA (Ontario) prior in time to the

       AppThis Ontario Registration.


89.    As noted above, AppThis is domiciled in Delaware. Accordingly, the Bank has registered

       its security interest against AppThis in the State of Delaware pursuant to the UCC on

       February 12, 2019. There are two UCC registrations in priority to the Bank’s in favour of

       3283-726, LP and 2224440 Ontario Inc. However, such registrations are subject to two

       subordination and postponement agreements dated February 26, 2019 (the “Subordination

       Agreements”) subordinating the security in favour of 3283-726, LP and 2224440 Ontario

       Inc. to the Bank’s security. Copies of the Subordination Agreements are attached hereto as

       Exhibit “R”.


90.    Copies of electronic PPSA searches conducted in Ontario in respect of the Debtors, along

       with certified reports under the Uniform Commercial Code (“UCC”) in respect of those

       Debtors incorporated in the United States are attached hereto as Exhibit “S”.


Need for a Receiver

91.    The appointment of a Receiver is necessary and appropriate as a result of the following:

       (a)     The Bank has provided the Borrower with considerable time to pursue a sale of its

               business. Despite such opportunity, the Borrower has been unable to secure a sale
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 39 of 538
                                               - 22 -

              on terms that would result in an amount that would be close to repaying amounts

              owing to the Bank, or sufficient to produce a recovery that is otherwise acceptable

              to the Bank;

      (b)     The Bank’s security position has deteriorated in the period of time it permitted the

              Borrower to pursue a sale of its business and the Bank is concerned that its security

              position will further deteriorate absent the appointment of the Receiver;

      (c)     The Borrower has been unable to reach terms of a proposed transaction acceptable

              to the Bank. The Bank is no longer willing to allow an informal process under the

              supervision of the Borrower and its advisors to continue, while the Borrower’s

              available cash becomes further depleted;

      (d)     The Borrower’s continued operations are at a significant and immediate risk;

      (e)     The Borrower does not have sufficient cash on hand to continue operations beyond

              the very immediate short term and the Bank is not prepared to fund such costs

              without a Receiver being appointed by the Court and funding being made available

              to the Receiver; and

      (f)     The appointment of the Receiver is necessary to protect and ultimately realize on

              the collateral subject to the Bank’s security through a liquidation thereof for the

              benefit of the Bank as it relates to its anticipated significant shortfall.


92.   Ernst & Young Inc. has consented to act as the Receiver. A copy of its consent to act as

      Receiver is attached hereto as Exhibit “T”.


93.   In order to preserve the Bank’s security position as much as possible, I am advised by the

      Receiver that its intention, which the Bank supports, is to run a very compressed sale
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 40 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 41 of 538
Case 19-11365-KBO    Doc 2-1      Filed 06/18/19      Page 42 of 538




            This is Exhibit "A", referred to in the

          Affidavit of Gary lvany, sworn before me

                  this 8th day of April, 2019
                          Case 19-11365-KBO           Doc 2-1       Filed 06/18/19     Page 43 of 538
Request ID:     022603574         Province of Ontario                                    Date Report Produced: 2019/01/17
Transaction ID: 70542204          Ministry of Government Services                        Time Report Produced: 16:53:04
Category ID: UN/E                                                                        Page:                1




 CORPORATION PROFILE REPORT
Ontario Corp Number              Corporation Name                                                      Amalgamation Date


 1958484                          MUNDO MEDIA LTD.                                                      2016/07/26

                                                                                                       Jurisdiction

                                                                                                       ONTARIO

Corporation Type                 Corporation Status                                                    Former Jurisdiction


 ONTARIO BUSINESS CORP.           ACTIVE                                                               NOT APPLICABLE

Registered Office Address                                                       Date Amalgamated       Amalgamation Ind.


                                                                                NOT APPLICABLE         A
120 EAST BEAVER CREEK ROAD
                                                                                New Amal. Number       Notice Date
Suite # 200
RICHMOND HILL                                                                   NOT APPLICABLE         NOT APPLICABLE
ONTARIO
CANADA L4B 4V1                                                                                         Letter Date


Mailing Address                                                                                        NOT APPLICABLE

                                                                                Revival Date           Continuation Date
120 EAST BEAVER CREEK ROAD
                                                                                NOT APPLICABLE         NOT APPLICABLE
Suite # 200
RICHMOND HILL                                                                   Transferred Out Date   Cancel/Inactive Date
ONTARIO
CANADA L4B 4V1                                                                  NOT APPLICABLE         NOT APPLICABLE

                                                                                EP Licence Eff.Date    EP Licence Term.Date

                                                                                NOT APPLICABLE         NOT APPLICABLE

                                                          Number of Directors   Date Commenced         Date Ceased
                                                         Minimum      Maximum   In Ontario             In Ontario

                                                        00001        00010      NOT APPLICABLE NOT APPLICABLE
Activity Classification

NOT AVAILABLE
                      Case 19-11365-KBO              Doc 2-1        Filed 06/18/19   Page 44 of 538
Request ID:     022603574         Province of Ontario                                 Date Report Produced: 2019/01/17
Transaction ID: 70542204          Ministry of Government Services                     Time Report Produced: 16:53:04
Category ID:    UN/E                                                                  Page:                 2




CORPORATION PROFILE REPORT
Ontario Corp Number                                          Corporation Name

1958484                                                      MUNDO MEDIA LTD.




Corporate Name History                                       Effective Date

MUNDO MEDIA LTD.                                             2016/07/26




Current Business Name(s) Exist:                              YES

Expired Business Name(s) Exist:                              NO




Amalgamating Corporations

Corporation Name                                             Corporate Number

VOOM MEDIA CORP.                                             1889725

MUNDO MEDIA LTD.                                             2304947
                       Case 19-11365-KBO                 Doc 2-1        Filed 06/18/19   Page 45 of 538
   •
Request ID:     022603574             Province of Ontario                                 Date Report Produced: 2019/01/17
Transaction ID: 70542204              Ministry of Government Services                     Time Report Produced: 16:53:04
Category ID:    UN/E                                                                      Page:                 3




CORPORATION PROFILE REPORT
Ontario Corp Number                                              Corporation Name

1958484                                                          MUNDO MEDIA LTD.




Administrator:
Name (Individual / Corporation)                                  Address

ANTHONY
                                                                 120 EAST BEAVER CREEK ROAD
LAM
                                                                 Suite # 200
                                                                 RICHMOND HILL
                                                                 ONTARIO
                                                                 CANADA L4B 4V1

Date Began                        First Director

2018/10/05                        NOT APPLICABLE

Designation                       Officer Type                  Resident Canadian

OFFICER                           CHIEF FINANCIAL OFFICER




                                                                Administrator:
Name (Individual / Corporation)                                 Address

JASON
                                                                120 EAST BEAVER CREEK ROAD
THEOFILOS
                                                                Suite # 200
                                                                RICHMOND HILL
                                                                ONTARIO
                                                                CANADA L4B 4V1

Date Began                        First Director

2016/07/26                        NOT APPLICABLE

Designation                       Officer Type                  Resident Canadian

OFFICER                           CHIEF EXECUTIVE OFFICER
                       Case 19-11365-KBO                 Doc 2-1        Filed 06/18/19          Page 46 of 538

                                                                 Request ID: 022603574 Province of Ontario Date Report Produced: 2019/01/17
Transaction ID: 70542204              Ministry of Government Services                              Time Report Produced: 16:53:04
Category ID:    UN/E                                                                               Page:                  4




CORPORATION PROFILE REPORT
Ontario Corp Number                                             Corporation Name

1958484                                                         MUNDO MEDIA LTD.




Administrator:
Name (Individual / Corporation)                                 Address

JASON
                                                                120 EAST BEAVER CREEK ROAD
THEOFILOS
                                                                Suite # 200
                                                                RICHMOND HILL
                                                                ONTARIO
                                                                CANADA L4B 4V1

Date Began                        First Director

2016/07/26                        NOT APPLICABLE

Designation                       Officer Type                  Resident Canadian

DIRECTOR
                          Case 19-11365-KBO                         Doc 2-1            Filed 06/18/19               Page 47 of 538
Request ID:     022603574                   Province of Ontario                                                      Date Report Produced: 2019/01/17
Transaction ID: 70542204                    Ministry of Government Services                                          Time Report Produced: 16:53:04
Category ID:    UN/E                                                                                                 Page:                 5




CORPORATION PROFILE REPORT
Ontario Corp Number                                                          Corporation Name


1958484                                                                      MUNDO MEDIA LTD.




Last Document Recorded
Act/Code Description                                       Form               Date


CIA       CHANGE NOTICE                                   1                   2018/10/09 (ELECTRONIC FILING)




      THIS REPORT SETS OUT THE MOST RECENT INFORMATION FILED BY THE CORPORATION ON OR AFTER JUNE 27, 1992, AND RECORDED
      IN THE ONTARIO BUSINESS INFORMATION SYSTEM AS AT THE DATE AND TIME OF PRINTING. ALL PERSONS WHO ARE RECORDED AS
      CURRENT DIRECTORS OR OFFICERS ARE INCLUDED IN THE LIST OF ADMINISTRATORS.
      ADDITIONAL HISTORICAL INFORMATION MAY EXIST ON MICROFICHE.




             The issuance of this report in electronic form is authorized by the Ministry of Government Services.
                          Case 19-11365-KBO           Doc 2-1       Filed 06/18/19     Page 48 of 538

Request ID:     022603562         Province of Ontario                                    Date Report Produced: 2019/01/17
Transaction ID: 70542170          Ministry of Government Services                        Time Report Produced: 16:50:58
Category ID:    UN/E                                                                     Page:                 1




 CORPORATION PROFILE REPORT
Ontario Corp Number              Corporation Name                                                      Amalgamation Date

 1977309                          MUNDO INC.                                                            2017/06/02

                                                                                                       Jurisdiction

                                                                                                        ONTARIO

Corporation Type                 Corporation Status                                                    Former Jurisdiction

ONTARIO BUSINESS CORP.            ACTIVE                                                               NOT APPLICABLE

Registered Office Address                                                       Date Amalgamated       Amalgamation Ind.

                                                                                NOT APPLICABLE         A
120 EAST BEAVER CREEK ROAD
                                                                                New Amal. Number       Notice Date
Suite # 200
RICHMOND HILL                                                                   NOT APPLICABLE         NOT APPLICABLE
ONTARIO
CANADA L4B 4V1                                                                                         Letter Date

Mailing Address                                                                                        NOT APPLICABLE

                                                                                Revival Date           Continuation Date
120 EAST BEAVER CREEK ROAD
                                                                                NOT APPLICABLE         NOT APPLICABLE
Suite # 200
RICHMOND HILL                                                                   Transferred Out Date   Cancel/Inactive Date
ONTARIO
CANADA L4B 4V1                                                                  NOT APPLICABLE         NOT APPLICABLE

                                                                                El' Licence Eff.Date   EP Licence Term.Date

                                                                                NOT APPLICABLE         NOT APPLICABLE

                                                          Number of Directors   Date Commenced         Date Ceased
                                                         Minimum     Maximum    in Ontario             in Ontario

                                                        00003        00010      NOT APPLICABLE NOT APPLICABLE
Activity Classification

NOT AVAILABLE
                      Case 19-11365-KBO              Doc 2-1        Filed 06/18/19   Page 49 of 538

Request ID:     022603562         Province of Ontario                                 Date Report Produced: 2019/01/17
Transaction ID: 70542170          Ministry of Government Services                     Time Report Produced: 16:50:58
Category ID:    UN/E                                                                  Page:                 2




CORPORATION PROFILE REPORT
Ontario Corp Number                                          Corporation Name

1977309                                                      MUNDO INC.




Corporate Name History                                       Effective Date

MUNDO INC.                                                   2017/06/02




Current Business Name(s) Exist:                              NO

Expired Business Name(s) Exist:                              NO




Amalgamating Corporations

Corporation Name                                             Corporate Number

CUSTOMER ACQUISITION NETWORK (CANADA) INC.                   2527566

MUNDO INC.                                                   2580098
a
                           Case 19-11365-KBO                 Doc 2-1        Filed 06/18/19     Page 50 of 538
    Request ID:     022603562             Province of Ontario                                   Date Report Produced: 2019/01/17
    Transaction ID: 70542170              Ministry of Government Services                       Time Report Produced: 16:50:58
    Category ID:    UN/E                                                                        Page:                 3




    CORPORATION PROFILE REPORT
    Ontario Corp Number                                              Corporation Name


    1977309                                                          MUNDO INC.




    Administrator:
    Name (Individual I Corporation)                                  Address

    JEFF
                                                                     5748 LAGO DEL SOL DRIVE
    CORDEIRO

                                                                    LAKE WORTH
                                                                    FLORIDA
                                                                    UNITED STATES OF AMERICA 33449
    Date Began                        First Director

    2018/01/17                        NOT APPLICABLE

    Designation                       Officer Type                  Resident Canadian

    OFFICER                           PRESIDENT




    Administrator:
    Name (Individual / Corporation)                                 Address

    ANTHONY
                                                                    120 EAST BEAVER CREEK ROAD
    LAM
                                                                    Suite # 200
                                                                    RICHMOND HILL
                                                                    ONTARIO
                                                                    CANADA L4B 4V1

    Date Began                        First Director

    2018/10/05                        NOT APPLICABLE

    Designation                       Officer Type                  Resident Canadian

    OFFICER                           CHIEF FINANCIAL OFFICER
                       Case 19-11365-KBO                 Doc 2-1        Filed 06/18/19          Page 51 of 538

                                                                 Request ID: 022603562 Province of Ontario Date Report Produced: 2019/01/17
Transaction ID: 70542170              Ministry of Government Services                              Time Report Produced: 16:50:58
Category ID:    UN/E                                                                               Page:                  4




CORPORATION PROFILE REPORT
Ontario Corp Number                                             Corporation Name


1977309                                                         MUNDO INC.




Administrator:
Name (Individual / Corporation)                                 Address

SAM
                                                                120 EAST BEAVER CREEK ROAD
PAI
                                                                Suite # 200
                                                                RICHMOND HILL
                                                                ONTARIO
                                                                CANADA L4B 4V1

Date Began                        First Director

2018/05/01                        NOT APPLICABLE

Designation                       Officer Type                  Resident Canadian

DIRECTOR                                                        Y




Administrator:
Name (Individual / Corporation)                                 Address

MITCH
                                                                120 EAST BEAVER CREEK ROAD
RICHLER
                                                                Suite # 200
                                                                RICHMOND HILL
                                                                ONTARIO
                                                                CANADA L4B 4V1

Date Began                        First Director

2018/01/17                        NOT APPLICABLE

Designation                       Officer Type                  Resident Canadian

OFFICER                           VICE-PRESIDENT
                       Case 19-11365-KBO                 Doc 2-1        Filed 06/18/19   Page 52 of 538

Request ID:     022603562             Province of Ontario                                 Date Report Produced: 2019/01/17
Transaction ID: 70542170              Ministry of Government Services                     Time Report Produced: 16:50:58
Category ID:    UN/E                                                                      Page:                 5




 CORPORATION PROFILE REPORT
Ontario Corp Number                                              Corporation Name

 1977309                                                         MUNDO INC.




Administrator:
Name (Individual / Corporation)                                  Address

PETER
                                                                100 KING STREET WEST
SIMEON                                                          FIRST CANADIAN PLACE
                                                                Suite # 1600
                                                                TORONTO
                                                                ONTARIO
                                                                CANADA M5X 1G5
Date Began                        First Director

2018/05/01                        NOT APPLICABLE

Designation                       Officer Type                  Resident Canadian

DIRECTOR                                                        Y




Administrator:
Name (individual / Corporation)                                 Address

JASON
                                                                120 EAST BEAVER CREEK ROAD
THEOFILOS
                                                                Suite # 200
                                                                RICHMOND HILL
                                                                ONTARIO
                                                                CANADA L4B 4V1
Date Began                        First Director

2017/06/02                        NOT APPLICABLE

Designation                       Officer Type                  Resident Canadian

OFFICER                           CHIEF EXECUTIVE OFFICER
                       Case 19-11365-KBO                Doc 2-1        Filed 06/18/19          Page 53 of 538

                                                                Request ID: 022603562 Province of Ontario Date Report Produced: 2019/01/17
Transaction ID: 70542170             Ministry of Government Services                              Time Report Produced: 16:50:58
Category ID:    UN/E                                                                              Page:                  6




CORPORATION PROFILE REPORT
Ontario Corp Number                                            Corporation Name

1977309                                                        MUNDO INC.




Administrator:
Name (Individual / Corporation)                                Address

JASON
                                                               120 EAST BEAVER CREEK ROAD
THEOFILOS
                                                               Suite # 200
                                                               RICHMOND HILL
                                                               ONTARIO
                                                               CANADA L4B 4V1

Date Began                        First Director

2017/06/02                        NOT APPLICABLE

Designation                       Officer Type                 Resident Canadian

DIRECTOR
                          Case 19-11365-KBO                         Doc 2-1            Filed 06/18/19               Page 54 of 538

Request ID:     022603562                   Province of Ontario                                                      Date Report Produced: 2019/01/17
Transaction ID: 70542170                    Ministry of Government Services                                          Time Report Produced: 16:50:58
Category ID:    UN/E                                                                                                 Page:                 7




CORPORATION PROFILE REPORT
Ontario Corp Number                                                          Corporation Name


1977309                                                                      MUNDO INC.




Last Document Recorded
Act/Code Description                                       Form               Date


CIA       CHANGE NOTICE                                   1                   2018/10/24 (ELECTRONIC FILING)




      THIS REPORT SETS OUT THE MOST RECENT INFORMATION FILED BY THE CORPORATION ON OR AFTER JUNE 27,1992, AND RECORDED
      IN THE ONTARIO BUSINESS INFORMATION SYSTEM AS AT THE DATE AND TIME OF PRINTING. ALL PERSONS WHO ARE RECORDED AS
      CURRENT DIRECTORS OR OFFICERS ARE INCLUDED IN THE LIST OF ADMINISTRATORS.
      ADDITIONAL HISTORICAL INFORMATION MAY EXIST ON MICROFICHE.




             The issuance of this report in electronic form is authorized by the Ministry of Government Services.
                          Case 19-11365-KBO           Doc 2-1       Filed 06/18/19     Page 55 of 538

Request ID:     022603584         Province of Ontario                                    Date Report Produced: 2019/01/17
Transaction ID: 70542229          Ministry of Government Services                        Time Report Produced: 16:54:36
Category ID:    UN/E                                                                     Page:                 1




 CORPORATION PROFILE REPORT
Ontario Corp Number              Corporation Name                                                      Incorporation Date

 2307521                          2307521 ONTARIO INC.                                                  2011/11/29

                                                                                                       Jurisdiction

                                                                                                        ONTARIO

Corporation Type                 Corporation Status                                                    Former Jurisdiction

ONTARIO BUSINESS CORP.            ACTIVE                                                               NOT APPLICABLE

Registered Office Address                                                       Date Amalgamated       Amalgamation Ind.

                                                                                NOT APPLICABLE NOT APPLICABLE
120 EAST BEAVER CREEK RD
                                                                                New Amal. Number       Notice Date
Suite # 200
RICHMOND HILL                                                                   NOT APPLICABLE NOT APPLICABLE
ONTARIO
CANADA L4B 4V1                                                                                         Letter Date

Mailing Address                                                                                        NOT APPLICABLE

                                                                                Revival Date           Continuation Date
120 EAST BEAVER CREEK RD
                                                                                NOT APPLICABLE         NOT APPLICABLE
Suite # 200
RICHMOND HILL                                                                   Transferred Out Date   Cancel/Inactive Date
ONTARIO
CANADA L4B 4V1                                                                  NOT APPLICABLE         NOT APPLICABLE

                                                                                EP Licence Eff.Date    EP Licence Term.Date

                                                                                NOT APPLICABLE         NOT APPLICABLE

                                                          Number of Directors   Date Commenced         Date Ceased
                                                         Minimum      Maximum   In Ontario             in Ontario

                                                        00001        00010      NOT APPLICABLE NOT APPLICABLE
Activity Classification

NOT AVAILABLE
                       Case 19-11365-KBO                 Doc 2-1        Filed 06/18/19   Page 56 of 538

Request ID:     022603584             Province of Ontario                                  Date Report Produced: 2019/01/17
Transaction ID: 70542229              Ministry of Government Services                      Time Report Produced: 16:54:36
Category ID:    UN/E                                                                       Page:                 2




CORPORATION PROFILE REPORT
Ontario Corp Number                                              Corporation Name

2307521                                                          2307521 ONTARIO INC.




Corporate Name History                                           Effective Date

2307521 ONTARIO INC.                                             2011/11/29




Current Business Name(s) Exist:                                  NO

Expired Business Name(s) Exist:                                  NO




Administrator:
Name (Individual / Corporation)                                 Address

JASON
                                                                120 EAST BEAVER CREEK RD
THEOFILOS
                                                                Suite # 200
                                                                RICHMOND HILL
                                                                ONTARIO
                                                                CANADA L4B 4V1

Date Began                        First Director

2016/07/20                        NOT APPLICABLE

Designation                       Officer Type                  Resident Canadian

DIRECTOR
                       Case 19-11365-KBO                 Doc 2-1        Filed 06/18/19   Page 57 of 538
Request ID:     022603584             Province of Ontario                                   Date Report Produced: 2019/01/17
Transaction ID: 70542229              Ministry of Government Services                       Time Report Produced: 16:54:36
Category ID:    UN/E                                                                        Page:                 3




CORPORATION PROFILE REPORT
Ontario Corp Number                                              Corporation Name


2307521                                                          2307521 ONTARIO INC.




Administrator:
Name (Individual / Corporation)                                  Address

JASON
                                                                 120 EAST BEAVER CREEK RD
THEOFILOS
                                                                Suite # 200
                                                                RICHMOND HILL
                                                                ONTARIO
                                                                CANADA L4B4V1
Date Began                        First Director

2016/07/20                        NOT APPLICABLE

Designation                       Officer Type                  Resident Canadian

OFFICER                           PRESIDENT




Administrator:
Name (Individual I Corporation)                                 Address

JASON
                                                                120 EAST BEAVER CREEK RD
THEOFILOS
                                                                Suite # 200
                                                                RICHMOND HILL
                                                                ONTARIO
                                                                CANADA L4B4V1

Date Began                        First Director

2016/07/20                        NOT APPLICABLE

Designation                       Officer Type                  Resident Canadian

OFFICER                           SECRETARY
                       Case 19-11365-KBO                 Doc 2-1        Filed 06/18/19   Page 58 of 538
Request ID:     022603584             Province of Ontario                                   Date Report Produced: 2019/01/17
Transaction ID: 70542229              Ministry of Government Services                       Time Report Produced: 16:54:36
Category ID:    UN/E                                                                        Page:                 4




CORPORATION PROFILE REPORT
Ontario Corp Number                                              Corporation Name


2307521                                                          2307521 ONTARIO INC.




Administrator:
Name (Individual / Corporation)                                  Address

JASON
                                                                 120 EAST BEAVER CREEK RD
THEOFILOS
                                                                Suite # 200
                                                                RICHMOND HILL
                                                                ONTARIO
                                                                CANADA L4B 4V1

Date Began                        First Director

2016/07/20                        NOT APPLICABLE

Designation                       Officer Type                  Resident Canadian

OFFICER                           TREASURER
                          Case 19-11365-KBO                         Doc 2-1           Filed 06/18/19                Page 59 of 538
Request ID:     022603584                   Province of Ontario                                                      Date Report Produced: 2019/01/17
Transaction ID: 70542229                    Ministry of Government Services                                          Time Report Produced: 16:54:36
Category ID:    UN/E                                                                                                 Page:                 5




CORPORATION PROFILE REPORT
Ontario Corp Number                                                          Corporation Name

2307521                                                                      2307521 ONTARIO INC.




Last Document Recorded
Act/Code Description                                      Form                Date

CIA      CHANGE NOTICE                                    1                   2016/07/26 (ELECTRONIC FILING)




      THIS REPORT SETS OUT THE MOST RECENT INFORMATION FILED BY THE CORPORATION ON OR AFTER JUNE 27, 1992, AND RECORDED
      IN THE ONTARIO BUSINESS INFORMATION SYSTEM AS AT THE DATE AND TIME OF PRINTING. ALL PERSONS WHO ARE RECORDED AS
      CURRENT DIRECTORS OR OFFICERS ARE INCLUDED IN THE LIST OF ADMINISTRATORS.
      ADDITIONAL HISTORICAL INFORMATION MAY EXIST ON MICROFICHE.




             The issuance of this report in electronic form Is authorized by the Ministry of Government Services.
                          Case 19-11365-KBO           Doc 2-1       Filed 06/18/19     Page 60 of 538
Request ID:     022603580         Province of Ontario                                    Date Report Produced: 2019/01/17
Transaction ID: 70542216          Ministry of Government Services                        Time Report Produced: 16:54:07
Category ID:    UN/E                                                                     Page:                 1




 CORPORATION PROFILE REPORT
Ontario Corp Number              Corporation Name                                                      Incorporation Date

 2518769                          2518769 ONTARIO LTD.                                                 2016/05/17

                                                                                                       Jurisdiction

                                                                                                       ONTARIO

Corporation Type                 Corporation Status                                                    Former Jurisdiction

 ONTARIO BUSINESS CORP.           ACTIVE                                                               NOT APPLICABLE

Registered Office Address                                                       Date Amalgamated       Amalgamation Ind.

                                                                                NOT APPLICABLE         NOT APPLICABLE
1 YONGE STREET
                                                                                New Amal. Number       Notice Date
Suite # 1801
TORONTO                                                                         NOT APPLICABLE         NOT APPLICABLE
ONTARIO
CANADA M5E 1W7                                                                                         Letter Date

Mailing Address                                                                                        NOT APPLICABLE

                                                                                Revival Date           Continuation Date
1 YONGE STREET
                                                                                NOT APPLICABLE         NOT APPLICABLE
Suite # 1801
TORONTO                                                                         Transferred Out Date   Cancel/Inactive Date
ONTARIO
CANADA M5E 1W7                                                                  NOT APPLICABLE         NOT APPLICABLE

                                                                                EP Licence Eff.Date    EP Licence Term.Date

                                                                                NOT APPLICABLE NOT APPLICABLE

                                                          Number of Directors   Date Commenced         Date Ceased
                                                         Minimum      Maximum   in Ontario             In Ontario

                                                        00001        00010      NOT APPLICABLE NOT APPLICABLE
Activity Classification

NOT AVAILABLE
                       Case 19-11365-KBO                 Doc 2-1        Filed 06/18/19   Page 61 of 538

Request ID;     022603580             Province of Ontario                                 Date Report Produced: 2019/01/17
Transaction ID: 70542216              Ministry of Government Services                     Time Report Produced: 16:54:07
Category ID:    UN/E                                                                      Page:                 2




CORPORATION PROFILE REPORT
Ontario Corp Number                                              Corporation Name

2518769                                                          2518769 ONTARIO LTD.




Corporate Name History                                           Effective Date

2518769 ONTARIO LTD.                                             2016/05/17




Current Business Name(s) Exist:                                  NO

Expired Business Name(s) Exist:                                  NO




Administrator:
Name (Individual / Corporation)                                 Address

JASON
                                                                1 YONGE STREET
THEOFILOS
                                                                Suite # 1801
                                                                TORONTO
                                                                ONTARIO
                                                                CANADA M5E 1W7

Date Began                        First Director

2016/05/17                        NOT APPLICABLE

Designation                       Officer Type                  Resident Canadian

DIRECTOR                                                        Y
                       Case 19-11365-KBO                 Doc 2-1        Filed 06/18/19   Page 62 of 538
Request ID:     022603580             Province of Ontario                                 Date Report Produced: 2019/01/17
Transaction ID: 70542216              Ministry of Government Services                     Time Report Produced: 16:54:07
Category ID:    UN/E                                                                      Page:                 3




CORPORATION PROFILE REPORT
Ontario Corp Number                                              Corporation Name


2518769                                                          2518769 ONTARIO LTD.




Administrator:
Name (Individual / Corporation)                                  Address

JASON
                                                                 1 YONGE STREET
THEOFILOS
                                                                Suite # 1801 '
                                                                TORONTO
                                                                ONTARIO
                                                                CANADA M5E 1W7

Date Began                        First Director

2016/05/17                        NOT APPLICABLE

Designation                       Officer Type                  Resident Canadian

OFFICER                           PRESIDENT




Administrator:
Name (individual / Corporation)                                 Address

JASON
                                                                1 YONGE STREET
THEOFILOS
                                                                Suite # 1801
                                                                TORONTO
                                                                ONTARIO
                                                                CANADA M5E 1W7

Date Began                        First Director

2016/05/17                        NOT APPLICABLE

Designation                       Officer Type                  Resident Canadian

OFFICER                           SECRETARY
                       Case 19-11365-KBO                Doc 2-1        Filed 06/18/19   Page 63 of 538
Request ID:     022603580            Province of Ontario                                 Date Report Produced: 2019/01/17
Transaction ID: 70542216             Ministry of Government Services                     Time Report Produced: 16:54:07
Category ID:    UN/E                                                                     Page:                 4




CORPORATION PROFILE REPORT
Ontario Corp Number                                             Corporation Name

2518769                                                         2518769 ONTARIO LTD.




Administrator:
Name (Individual / Corporation)                                 Address

JASON
                                                                1 YONGE STREET
THEOFILOS
                                                                Suite # 1801
                                                                TORONTO
                                                                ONTARIO
                                                                CANADA M5E 1W7

Date Began                        First Director

2016/05/17                        NOT APPLICABLE

Designation                       Officer Type                  Resident Canadian

OFFICER                           TREASURER                    Y
                          Case 19-11365-KBO                         Doc 2-1            Filed 06/18/19               Page 64 of 538

Request ID:     022603580                   Province of Ontario                                                      Date Report Produced: 2019/01/17
Transaction ID: 70542216                    Ministry of Government Services                                          Time Report Produced: 16:54:07
Category ID:    UN/E                                                                                                 Page:                 5




CORPORATION PROFILE REPORT
Ontario Corp Number                                                          Corporation Name

2518769                                                                      2518769 ONTARIO LTD.




Last Document Recorded
Act/Code Description                                       Form               Date

CIA      ANNUAL RETURN 2017                               1C                  2018/07/22 (ELECTRONIC FILING)




      THIS REPORT SETS OUT THE MOST RECENT INFORMATION FILED BY THE CORPORATION ON OR AFTER JUNE 27, 1992, AND RECORDED
      IN THE ONTARIO BUSINESS INFORMATION SYSTEM AS AT THE DATE AND TIME OF PRINTING. ALL PERSONS WHO ARE RECORDED AS
      CURRENT DIRECTORS OR OFFICERS ARE INCLUDED IN THE LIST OF ADMINISTRATORS.
      ADDITIONAL HISTORICAL INFORMATION MAY EXIST ON MICROFICHE.




             The issuance of this report In electronic form Is authorized by the Ministry of Government Services.
                          Case 19-11365-KBO           Doc 2-1       Filed 06/18/19     Page 65 of 538

Request ID:     022603579         Province of Ontario                                    Date Report Produced: 2019/01/17
Transaction ID: 70542214          Ministry of Government Services                        Time Report Produced: 16:53:40
Category ID:    UN/E                                                                     Page:                 1




 CORPORATION PROFILE REPORT
 Ontario Corp Number             Corporation Name                                                      Incorporation Date

 2538853                          2538853 ONTARIO LTD.                                                 2016/09/28

                                                                                                       Jurisdiction


                                                                                                       ONTARIO

Corporation Type                 Corporation Status                                                    Former Jurisdiction

 ONTARIO BUSINESS CORP.           ACTIVE                                                               NOT APPLICABLE

Registered Office Address                                                       Date Amalgamated       Amalgamation Ind.


                                                                                NOT APPLICABLE         NOT APPLICABLE
 120 EAST BEAVER CREEK ROAD
                                                                                New Amal. Number       Notice Date
Suite # 200
RICHMOND HILL                                                                   NOT APPLICABLE         NOT APPLICABLE
ONTARIO
CANADA L4B 4V1                                                                                         Letter Date

Mailing Address                                                                                        NOT APPLICABLE

JASON THEOFILOS                                                                 Revival Date           Continuation Date
120 EAST BEAVER CREEK ROAD
                                                                                NOT APPLICABLE         NOT APPLICABLE
Suite # 200
RICHMOND HILL                                                                   Transferred Out Date   Cancel/Inactive Date
ONTARIO
CANADA L4B 4V1                                                                  NOT APPLICABLE         NOT APPLICABLE

                                                                                EP Licence Eff.Date    EP Licence Term.Date

                                                                                NOT APPLICABLE         NOT APPLICABLE

                                                          Number of Directors   Date Commenced         Date Ceased
                                                         Minimum      Maximum   in Ontario             in Ontario

                                                       00001         00010      NOT APPLICABLE NOT APPLICABLE
Activity Classification

NOT AVAILABLE
                       Case 19-11365-KBO                 Doc 2-1        Filed 06/18/19   Page 66 of 538

Request ID:     022603579             Province of Ontario                                 Date Report Produced: 2019/01/17
Transaction ID: 70542214              Ministry of Government Services                     Time Report Produced: 16:53:40
Category ID:    UN/E                                                                      Page:                 2




CORPORATION PROFILE REPORT
Ontario Corp Number                                              Corporation Name

2538853                                                          2538853 ONTARIO LTD.




Corporate Name History                                           Effective Date

2538853 ONTARIO LTD.                                             2016/09/28




Current Business Name(s) Exist:                                  NO

Expired Business Name(s) Exist:                                  NO




Administrator:
Name (Individual / Corporation)                                 Address

JASON
                                                                120 EAST BEAVER CREEK ROAD
THEOFILOS
                                                                Suite # 200
                                                                RICHMOND HILL
                                                                ONTARIO
                                                                CANADA L4B 4V1

Date Began                        First Director

2016/09/28                        NOT APPLICABLE

Designation                       Officer Type                  Resident Canadian

OFFICER                           PRESIDENT
                       Case 19-11365-KBO                 Doc 2-1        Filed 06/18/19   Page 67 of 538

Request ID:     022603579             Province of Ontario                                 Date Report Produced: 2019/01/17
Transaction ID: 70542214              Ministry of Government Services                     Time Report Produced: 16:53:40
Category ID:    UN/E                                                                      Page:                 3




CORPORATION PROFILE REPORT
Ontario Corp Number                                              Corporation Name

2538853                                                          2538853 ONTARIO LTD.




Administrator:
Name (Individual / Corporation)                                 Address

JASON
                                                                120 EAST BEAVER CREEK ROAD
THEOFILOS
                                                                Suite # 200
                                                                RICHMOND HILL
                                                                ONTARIO
                                                                CANADA L4B 4V1

Date Began                        First Director

2016/09/28                        NOT APPLICABLE

Designation                       Officer Type                  Resident Canadian

OFFICER                           SECRETARY




Administrator:
Name (Individual I Corporation)                                 Address

JASON
                                                                120 EAST BEAVER CREEK ROAD
THEOFILOS
                                                                Suite # 200
                                                                RICHMOND HILL
                                                                ONTARIO
                                                                CANADA L4B 4V1

Date Began                        First Director

2016/09/28                        NOT APPLICABLE

Designation                       Officer Type                  Resident Canadian

DIRECTOR
                       Case 19-11365-KBO                 Doc 2-1        Filed 06/18/19   Page 68 of 538
Request ID:     022603579             Province of Ontario                                 Date Report Produced: 2019/01/17
Transaction ID: 70542214              Ministry of Government Services                     Time Report Produced: 16:53:40
Category ID:    UN/E                                                                      Page:                 4




CORPORATION PROFILE REPORT
Ontario Corp Number                                              Corporation Name


2538853                                                          2538853 ONTARIO LTD.




Administrator:
Name (Individual / Corporation)                                 Address

JASON
                                                                120 EAST BEAVER CREEK ROAD
THEOFILOS
                                                                Suite # 200
                                                                RICHMOND HILL
                                                                ONTARIO
                                                                CANADA L4B 4V1
Date Began                        First Director

2016/09/28                        NOT APPLICABLE

Designation                       Officer Type                  Resident Canadian

OFFICER                           TREASURER
                         Case 19-11365-KBO                          Doc 2-1           Filed 06/18/19                Page 69 of 538
Request ID:     022603579                   Province of Ontario                                                      Date Report Produced: 2019/01/17
Transaction ID: 70542214                    Ministry of Government Services                                          Time Report Produced: 16:53:40
Category ID:    UN/E                                                                                                 Page:                 5




CORPORATION PROFILE REPORT
Ontario Corp Number                                                          Corporation Name

2538853                                                                      2538853 ONTARIO LTD.




Last Document Recorded
Act/Code Description                                      Form                Date

CIA      ANNUAL RETURN 2017                               1C                 2018/07/22 (ELECTRONIC FILING)




      THIS REPORT SE            MOST RECENT INFORMATION FILED BY THE CORPORATION ON OR AFTER JUNE 27,1992, RECORDEDDED
      IN THE ONTARIO BUSINESSEINFORMATION SYSTEM AS AT THE DATE AND TIME OF PRINTING. ALL PERSONS WHO ARE          AS
      CURRENT DIRECTORS OR OFFICERS ARE INCLUDED IN THE LIST OF ADMINISTRATORS.
      ADDITIONAL HISTORICAL INFORMATION MAY EXIST ON MICROFICHE.




             The Issuance of this report In electronic form Is authorized by the Ministry of Government Services.
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 70 of 538
                              Case 19-11365-KBO                          Doc 2-1            Filed 06/18/19                 Page 71 of 538


  Cia
  csc                                                                                                                                            CSC
                                                                                                                                                 251 Little Falls Drive
                                                                                                                                                 Wilmington, DE 19808-1674
                          M ZONE MARKETING INC.                                                                                                  800.927.9800
                          Matter Number n/a                                                                                                      302.636.5454 fax


                          DELAWARE STATUS SEARCH                                                                                                 www.cscglobal.com



    Entity Information
                                                                                     Search Results Date/Time                   01-18-2019          10:08
    Entity Name                    M ZONE MARKETING INC.
    File Number                    6454191                                                       Status                         Good Standing since 20170623

    Entity Type                    Corporation                                                   Corp Type                      General
    Tax Type                       NR Filing Required                                            Stock Corporation              Yes
    Residency                      Domestic                                                      State                          DE

   Incorporation Date         20170623
   Renew Date                                                                                    Expire Date
   Bankruptcy                                                                                    Bankrupt Date
   Case No
   Orig Incorp Country                                                                           Orig Date
   Merged To Number
   Qtrly Filings              False                                                              Last Ann Rpt                   2017
   Foreign incorporation date
   Original foreign name
   Original foreign kind      Unknown



   Registered Agent
   Agent Name  COGENCY GLOBAL INC.                                                                                      Agent ID                9070044
   Address     850 NEW BURTON ROAD
               SUITE 201
               ,DOVER,Kent
   State       DE                                                               Country         US                      Zip                     19904


   Stock Information
            Amendment Number                  0                                     Effective Date          20170623           End Date

  Description                                 Class              Series             Authorized                   Par Value                 Designated shares
   COMMON                                                                                     5,000               0.001000                               0

                                              Total Shares Authorized                                                                                               5 000
                                                      No Par Shares                                                                                                     0




The information above is taken from the records of Delaware's Office of the Secretary of State and reflects Information of record as of the thru date listed on this report.
CSC cannot and does not independently verify the accuracy or completeness of this Information and, accordingly, we make no guaranties or representations about the
accuracy or completeness of the information and disclaim any warranties about it and any liability for errors or omissions. If you wish to obtain a certified copy of
documents on file or an official good standing, please contact your CSC Customer Service Representative.


18-Jan-2019 10:08 AM                                                                                                                           Page      1    of        2
                                  Case 19-11365-KBO                         Doc 2-1             Filed 06/18/19                Page 72 of 538
0



      C/a
      csc                                                                                                                                            CSC
                                                                                                                                                     251 Little Falls Drive
                                                                                                                                                     Wilmington, DE 19808-1674
                              M ZONE MARKETING INC.                                                                                                  800.927.9800
                              Matter Number Ma                                                                                                       302.636.5454 fax


                              DELAWARE STATUS SEARCH                                                                                                 www.cscglobal.com




        Filing History (last 5 filings
        Filing                                                                                                     Effective
        Year    Document Code                                    Pages       Filing Date/Time                      Date             Filing Status         Merger Type
        2017    Stock Corporation                                 1          20170623T10:37:00:0000                20170623         Archived


       Taxes Due
       Tax Year Filing Fee                    Total Tax               Penalty              Interest                Other                        Paid                    Balance
       2019         50.00                       175.00                  0.00                  0.00                  0.00                        0.00                    225.00
       2018         50.00                       175.00                  0.00                  0.00                  0.00                        0.00                    225.00
       2017         50.00                       175.00                  0.00                  0.00                  0.00                      225.00                       0.00

                                                                                                                             Tax Balance                                    450.00




    The information above is taken from the records of Delaware's Office of the Secretary of State and reflects information of record as of the thru date listed on this report.
    CSC cannot and does not independently verify the accuracy or completeness of this Information and, accordingly, we make no guaranties or representations about the
    accuracy or completeness of the information and disclaim any warranties about it and any liability for errors or omissions. If you wish to obtain a certified copy of
    documents on file or an official good standing, please contact your CSC Customer Service Representative.


    18-Jan-2019 10:08 AM                                                                                                                           Page      2 of           2
                              Case 19-11365-KBO                          Doc 2-1            Filed 06/18/19                Page 73 of 538


   CA)
   csc                                                                                                                                           CSC
                                                                                                                                                 251 Little Falls Drive
                                                                                                                                                 Wilmington, DE 19808-1674
                          MUNDO MEDIA (US), LLC                                                                                                  800.927.9800
                          Matter Number n/a                                                                                                      302.636.5454 fax


                          DELAWARE STATUS SEARCH                                                                                                 www.cscglobal.com


    Entity Information
                                                                                     Search Results Date/Time                   01-18-2019         10:09
    Entity Name                    MUNDO MEDIA (US), LLC
    File Number                    6164811                                                       Status                         Good Standing since 20160926

    Entity Type                    Limited Liability Company                                     Corp Type                      General
    Tax Type                       Annual L.L.C. Tax                                             Stock Corporation              No
    Residency                      Domestic                                                      State                          DE

   Incorporation Date         20160926
   Renew Date                                                                                    Expire Date
   Bankruptcy                                                                                    Bankrupt Date
   Case No
   Orig lncorp Country                                                                           Orig Date
   Merged To Number
   Qtrly Filings              False                                                              Last Ann Rpt                   0
   Foreign incorporation date
   Original foreign name
   Original foreign kind      Unknown



   Registered Agent
   Agent Name COGENCY GLOBAL INC.                                                                                       Agent ID                9070044
   Address     850 NEW BURTON ROAD
               SUITE 201
               ,DOVER,Kent
   State       DE                                                              Country          US                      Zip                     19904


   Stock Information
        Amendment Number                      0                                     Effective Date                             End Date

   Description                                Class              Series             Authorized                   Par Value                 Designated shares

                                              Total Shares Authorized                                                                                                       0
                                                      No Par Shares                                                                                                         0




The information above Is taken from the records of Delaware's Office of the Secretary of State and reflects information of record as of the thru date listed on this report.
CSC cannot and does not Independently verify the accuracy or completeness of this Information and, accordingly, we make no guaranties or representations about the
accuracy or completeness of the Information and disclaim any warranties about it and any liability for errors or omissions. If you wish to obtain a certified copy of
documents on file or an official good standing, please contact your CSC Customer Service Representative.


18-Jan-2019 10:10 AM                                                                                                                           Page      1 of           2
•   L•                        Case 19-11365-KBO                          Doc 2-1            Filed 06/18/19                 Page 74 of 538


    CC)                                                                                                                                          CSC
    csc                                                                                                                                          251 Little Falls Drive
                                                                                                                                                 Wilmington, DE 19808-1674
                          MUNDO MEDIA (US), LLC                                                                                                  800.927.9800
                          Matter Number n/a                                                                                                      302.636.5454 fax


                          DELAWARE STATUS SEARCH                                                                                                 www.cscglobal.com




    Filing    History (last 5 filings
    Filing                                                                                                     Effective
    Year        Document Code                                Pages Filing Date/Time                            Date             Filing Status         Merger Type
    2017        13Inkt Name-LLC                               1    20170501T08:06:00:0000                      20170501         Archived
    2016        Merger                                        2    20161013T16:52:00:0000                      20161013         Archived              Certificate of
                                                                                                                                                      Merger
    2016        LLC                                            1         20160926T17:41:00:0000                20160926         Archived


    Taxes Due
    Tax Year Filing Fee                   Total Tax                Penalty             Interest                Other                        Paid                    Balance
    2019          0.00                      300.00                   0.00                 0.00                  0.00                        0.00                    300.00
    2018          0.00                      300.00                   0.00                 0.00                  0.00                        0.00                    300.00
    2017          0.00                      300.00                   0.00                 0.00                  0.00                      300.00                       0.00

                                                                                                                         Tax Balance                                    600.00




The information above is taken from the records of Delaware's Office of the Secretary of State and reflects information of record as of the thru date listed on this report.
CSC cannot and does not independently verify the accuracy or completeness of this information and, accordingly, we make no guaranties or representations about the
accuracy or completeness of the information and disclaim any warranties about it and any liability for errors or omissions. If you wish to obtain a certified copy of
documents on file or an official good standing, please contact your CSC Customer Service Representative.


18-Jan-2019 10:10 AM                                                                                                                           Page      2 of           2
                              Case 19-11365-KBO                          Doc 2-1            Filed 06/18/19                 Page 75 of 538

   CX)
   csc                                                                                                                                            CSC
                                                                                                                                                  251 Little Falls Drive
                                                                                                                                                  Wilmington, DE 19808-1674
                          ACTIVE SIGNAL MARKETING, LLC                                                                                            800.927.9800
                          Matter Number n/a                                                                                                       302.636.5454 fax


                          DELAWARE STATUS SEARCH                                                                                                 www.cscglobal.com



    Entity Information
                                                                                      Search Results Date/Time                   01-18-2019         10:11
    Entity Name                    ACTIVE SIGNAL MARKETING, LLC
    File Number                    5870538                                                       Status                          Good Standing since 20151106

    Entity Type                    Limited Liability Company                                     Corp Type                      General
    Tax Type                       Annual L.L.C. Tax                                             Stock Corporation              No
    Residency                      Domestic                                                      State                          DE

   Incorporation Date         20151106
   Renew Date                                                                                    Expire Date
   Bankruptcy                                                                                    Bankrupt Date
   Case No
   Oriq Incorp Country                                                                           Orig Date
   Merged To Number
   Qtrly Filings              False                                                              Last Ann Rpt                   0
   Foreign incorporation date
   Original foreign name
   Original foreign kind      Unknown



   Registered A en
   Agent Name HARVARD BUSINESS SERVICES, INC.                                                                            Agent ID                9020245
   Address     16192 COASTAL HWY

                        ,LEWES,Sussex
   State                DE                                                      Country         US                      Zip                     19958


   Stock Information
        Amendment Number                      0                                     Effective Date                             End Date

   Description                                Class              Series             Authorized                   Par Value                 Designated shares

                                              Total Shares Authorized                                                                                                       0
                                                      No Par Shares                                                                                                         0




The information above is taken from the records of Delaware's Office of the Secretary of State and reflects information of record as of the thru date listed on this report.
CSC cannot and does not independently verify the accuracy or completeness of this information and, accordingly, we make no guaranties or representations about the
accuracy or completeness of the information and disclaim any warranties abbut it and any liability for errors or omissions. If you wish to obtain a certified copy of
documents on file or an official good standing, please contact your CSC Customer Service Representative.


18-Jan-2019 10:11 AM                                                                                                                           Page      1 of           2
                              Case 19-11365-KBO                          Doc 2-1            Filed 06/18/19                Page 76 of 538


  cc
  CSC
                                                                                                                                                 CSC
                                                                                                                                                 251 Little Falls Drive
                                                                                                                                                 Wilmington, DE 19808-1674
                          ACTIVE SIGNAL MARKETING, LLC                                                                                           800.927.9800
                          Matter Number n/a                                                                                                      302.636.5454 fax


                         DELAWARE STATUS SEARCH                                                                                                  www.cscglobal.com




    Filing History (last 5 filings
    Filing                                                                                                     Effective
    Year    Document Code                                    Pages       Filing Date/Time                      Date             Filing Status         Merger Type
    2015    LLC                                               1          20151106T15:01:00:0000                20151106         Archived


   Taxes Due
   Tax Year Filing Fee                    Total Tax               Penalty              Interest                Other                        Paid                    Balance
   2019          0.00                       300.00                  0.00                  0.00                  0.00                        0.00                     300.00
   2018          0.00                       300.00                  0.00                  0.00                  0.00                        0.00                     300.00
   2017          0.00                       300.00                  0.00                  0.00                  0.00                      300.00                       0.00

                                                                                                                        Tax Balance                                     600.00




The information above Is taken from the records of Delaware's Office of the Secretary of State and reflects information of record as of the thru date listed on this report.
CSC cannot and does not Independently verify the accuracy or completeness of this information and, accordingly, we make no guaranties or representations about the
accuracy or completeness of the information and disclaim any warranties about It and any liability for errors or omissions. If you wish to obtain a certified copy of
documents on file or an official good standing, please contact your CSC Customer Service Representative,


18-Jan-2019 10:11 AM                                                                                                                           Page      2 of           2
                              Case 19-11365-KBO                          Doc 2-1            Filed 06/18/19                 Page 77 of 538

   CA>
   csc                                                                                                                                            CSC
                                                                                                                                                 251 Little Falls Drive
                                                                                                                                                 Wilmington, DE 19808-1674
                          FIND CLICK ENGAGE, LLC                                                                                                 800.927.9800
                          Matter Number n/a                                                                                                      302.636.5454 fax


                          DELAWARE STATUS SEARCH                                                                                                 www.cscglobal.com


    Entity Information
                                                                                     Search Results Date/Time                    01-18-2019         10:12
    Entity Name                    FIND CLICK ENGAGE, LLC
    File Number                    5668273                                                       Status                         Good Standing since 20150105

    Entity Type                    Limited Liability Company                                     Corp Type                      General
    Tax Type                       Annual L.L.C. Tax                                             Stock Corporation              No
    Residency                      Domestic                                                      State                          DE

   Incorporation Date         20150105
   Renew Date                                                                                    Expire Date
   Bankruptcy                                                                                    Bankrupt Date
   Case No
   Orig Incorp Country                                                                           Orig Date
   Merged To Number
   Qtrly Filings              False                                                              Last Ann Rpt                   0
   Foreign incorporation date
   Original foreign name
   Original foreign kind



   Registered Agent
   Agent Name HARVARD BUSINESS SERVICES, INC.                                                                           Agent ID                9020245
   Address     16192 COASTAL HWY

                        ,LEWES,Sussex
   State                DE                                                      Country         US                      Zip                     19958


   Stock Information
        Amendment Number                      0                                     Effective Date                             End Date

   Description                                Class              Series             Authorized                   Par Value                 Designated shares

                                              Total Shares Authorized                                                                                                       0
                                                      No Par Shares                                                                                                         0




The information above is taken from the records of Delaware's Office of the Secretary of State and reflects information of record as of the thru date listed on this report.
CSC cannot and does not independently verify the accuracy or completeness of this information and, accordingly, we make no guaranties or representations about the
accuracy or completeness of the Information and disclaim any warranties about It and any liability for errors or omissions. If you wish to obtain a certified copy of
documents on file or an official good standing, please contact your CSC Customer Service Representative.


18-Jan-2019 10:12 AM                                                                                                                           Page      1 of           2
                              Case 19-11365-KBO                          Doc 2-1            Filed 06/18/19                 Page 78 of 538

  CO                                                                                                                                             CSC
   csc                                                                                                                                           251 Little Falls Drive
                                                                                                                                                 Wilmington, DE 19808-1674
                          FIND CLICK ENGAGE, LLC                                                                                                 800.927.9800
                          Matter Number n/a                                                                                                      302.636.5454 fax


                          DELAWARE STATUS SEARCH                                                                                                 www.cscglobal.com




    Filing History (last 5 thin
    Filing                                                                                                     Effective
    Year    Document Code                                    Pages       Filing Date/Time                      Date             Filing Status         Merger Type
    2015    LLC                                               1          20150105T11:59:00:0000                20150105         Completed


   Taxes Due
   Tax Year Filing Fee                    Total Tax               Penalty              Interest                Other                         Paid                   Balance
   2019          0.00                       300.00                  0.00                  0.00                  0.00                         0.00                   300.00
   2018          0.00                       300.00                  0.00                  0.00                  0.00                         0.00                   300.00
   2017          0.00                       300.00                  0.00                  0.00                  0.00                       300.00                      0.00

                                                                                                                         Tax Balance                                    600.00




The information above is taken from the records of Delaware's Office of the Secretary of State and reflects information of record as of the thru date listed on this report.
CSC cannot and does not independently verify the accuracy or completeness of this information and, accordingly, we make no guaranties or representations about the
accuracy or completeness of the information and disclaim any warranties about it and any liability for errors or omissions. If you wish to obtain a certified copy of
documents on file or an official good standing, please contact your CSC Customer Service Representative.


18-Jan-2019 10:12 AM                                                                                                                           Page      2 of           2
                              Case 19-11365-KBO                          Doc 2-1            Filed 06/18/19                 Page 79 of 538


                                                                                                                                                 CSC
   CSC                                                                                                                                           251 Little Falls Drive
                                                                                                                                                 Wilmington, DE 19808-1674
                          36 LABS, LLC.                                                                                                          800.927.9800
                          Matter Number n/a                                                                                                      302.636.5454 fax


                          DELAWARE STATUS SEARCH                                                                                                 www.cscglobal.com



    Entity Information
                                                                                     Search Results Date/Time                   01-18-2019         10:12
    Entity Name                    36 LABS, LLC.
    File Number                    5415147                                                       Status                         Good Standing since 20131015

    Entity Type                    Limited Liability Company                                     Corp Type                      General
    Tax Type                       Annual L.L.C. Tax                                             Stock Corporation              No
    Residency                      Domestic                                                      State                          DE

   Incorporation Date         20131015
   Renew Date                                                                                    Expire Date
   Bankruptcy                                                                                    Bankrupt Date
   Case No
   Orig Incorp Country                                                                           Orig Date
   Merged To Number
   Qtrly Filings              False                                                              Last Ann Rpt                   0
   Foreign incorporation date
   Original foreign name
   Original foreign kind



   Registered Agent
   Agent Name HARVARD BUSINESS SERVICES, INC.                                                                           Agent ID                9020245
   Address     16192 COASTAL HWY

                        ,LEWES,Sussex
   State                DE                                                      Country         US                      Zip                     19958


   Stock Information
        Amendment Number                      0                                     Effective Date                             End Date

   Description                                Class              Series             Authorized                   Par Value                 Designated shares

                                              Total Shares Authorized                                                                                                       0
                                                      No Par Shares                                                                                                         0




The information above is taken from the records of Delaware's Office of the Secretary of State and reflects information of record as of the thru date listed on this report.
CSC cannot and does not independently verify the accuracy or completeness of this information and, accordingly, we make no guaranties or representations about the
accuracy or completeness of the information and disclaim any warranties about it and any liability for errors or omissions. If you wish to obtain a certified copy of
documents on file or an official good standing, please contact your CSC Customer Service Representative.


18-Jan-2019 10:13 AM                                                                                                                           Page      1    of        2
                              Case 19-11365-KBO                          Doc 2-1            Filed 06/18/19                Page 80 of 538
     F.


  C/a
  csc                                                                                                                                            CSC
                                                                                                                                                 251 Little Falls Drive
                                                                                                                                                 Wilmington, DE 19808-1674
                          36 LABS, LLC.                                                                                                          800.927.9800
                          Matter Number n/a                                                                                                      302.636.5454 fax


                          DELAWARE STATUS SEARCH                                                                                                 www.cscglobal.com




    Filing History (last 5 filings
    Filing                                                                                                     Effective
    Year    Document Code                                    Pages       Filing Date/Time                      Date             Filing Status         Merger Type
    2013    LLC                                               1          20131015T11:39:00:0000                20131015         Completed


   Taxes Due
   Tax Year Filing Fee                    Total Tax               Penalty              Interest                Other                        Paid                    Balance
   2019          0.00                       300.00                  0.00                  0.00                  0.00                        0.00                    300.00
   2018          0.00                       300.00                  0.00                  0.00                  0.00                        0.00                    300.00
   2017          0.00                       300.00                  0.00                  0.00                  0.00                      300.00                       0.00

                                                                                                                         Tax Balance                                    600.00




The information above is taken from the records of Delaware's Office of the Secretary of State and reflects Information of record as of the thru date listed on this report.
CSC cannot and does not independently verify the accuracy or completeness of this information and, accordingly, we make no guaranties or representations about the
accuracy or completeness of the information and disclaim any warranties about It and any liability for errors or omissions. If you wish to obtain a certified copy of
documents on file or an official good standing, please contact your CSC Customer Service Representative.


18-Jan-2019 10:13 AM                                                                                                                           Page      2 of           2
  Entity InformationCase    19-11365-KBO                Doc 2-1         Filed 06/18/19            Page 81 of 538   Page 1 of 2




   NYS Department of State

  Division of Corporations


  Entity Information

  The information contained in this database is current through January 17, 2019.

                                              Selected Entity Name: FLI DIGITAL, INC.
                                                   Selected Entity Status Information
                                    Current Entity Name: FLI DIGITAL, INC.
                                         DOS ID #:         2769714
                                  Initial DOS Filing Date: MAY 21, 2002
                                          County:             SUFFOLK
                                        Jurisdiction:        NEW YORK
                                       Entity Type:        DOMESTIC BUSINESS CORPORATION
                                   Current Entity Status: ACTIVE

                                               Selected Entity Address Information
                      DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
                      REGISTERED AGENT SOLUTIONS, INC
                      99 WASHINGTON AVENUE
                      SUITE 1008
                      ALBANY, NEW YORK, 12260
                                              Chief Executive Officer
                     JASON THEOFILOS
                     120 E BEAVER CREEK ROAD
                     SUITE 200
                     RICHMOND HILL, ONTARIO, L4B-4V1
                                            Principal Executive Office
                     FLI DIGITAL, INC.
                     9450 SW GEMINI DRIVE
                     #77068
                     BEAVERTON, OREGON, 97008
                                                            Registered Agent
                     NONE


                                     This office does not record information regarding the names and
                                    addresses of officers, shareholders or directors of nonprofessional
                                    corporations except the chief executive officer, if provided, which
                                    would be listed above. Professional corporations must include the
                                       name(s) and address(es) of the initial officers, directors, and
                                   shareholders in the initial certificate of incorporation, however this
                                      information is not recorded and only available by viewing the
                                                                 certificate.




hups://appext20.dos.ny.gov/corp_public/CORP SEARCH. ENTITY_INFORMATION?p_token=31A17A03E838741B6EB710... 01/18/19
 Entity InformationCase    19-11365-KBO              Doc 2-1         Filed 06/18/19           Page 82 of 538                  Page 2 of 2




                                                           *Stock Information


                                             # of Shares Type of Stock S Value per Share
                                             200           No Par Value

                                   *Stock information is applicable to domestic business corporations.

                                                              Name History


                                             Filing Date    Name Type        Entity Name
                                           MAY 21, 2002 Actual            FLI DIGITAL, INC.

  A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York State. The entity must use
                            the fictitious name when conducting its activities or business in New York State.

                              NOTE: New York State does not issue organizational identification numbers.

                                                      Search Results New Search

        Services/Programs I Privacy Policy I Accessibility Policy I Disclaimer I Return to DOS HomeDage I Contact Us




https://appext20.dos.ny.govicorp_public/CORPSEARCH.ENTITY _INFORMATION?p_token=31A I 7A03E838741136EB710... 01/18/19
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 83 of 538
                      Case 19-11365-KBO                         Doc 2-1            Filed 06/18/19   Page 84 of 538

Page1/3
                                                                         Registre de Commerce
                                                                                 et des Societes
                                                                                           Luxembourg



                                                                    EXTRA IT

                                             Mundo Media (Luxembourg) S.a r.l.
                                                        Numero d'immatriculation: 6220729


Date d'immatriculation
  08/01/2018

Denomination ou raison sociale
  Mundo Media (Luxembourg) S.a r.l.


Forme juridique
  Societe a responsabilite limitee


Siege social
  Numero        Rue
  5-11          avenue Gaston Didericli
  Code postal       Localite
   1420             Luxembourg


Objet social
  Extra it de !'inscription: Pour le detail priere de se reporter au dossier
  3.1. ~objet de Ia Societe est Ia prise de participations, tant au Luxembourg qu'a l'etranger, dans toute societe ou entreprise
  sous quelque forme que ce soit, et Ia gestion de ces participations. La Societe peut notamment acquerir par souscription,
  achat et echange ou de toute autre maniere taus titres, actions et autres valeurs de participation, obligations, creances,
  certificats de depot et autres instruments de dette, et plus generalement, toutes valeurs et instruments financiers emis par
  toute entite publique ou privee. Elle peut participer a Ia creation, au developpement, a Ia gestion et au contr61e de toute
  societe ou entreprise. Elle peut en outre investir dans !'acquisition et Ia gestion d'un portefeuille de brevets ou d'autres
  droits de propriete intellectuelle de quelque nature ou origine que ce soil. 3.2. La Societe peut emprunter sous quelque
  forme que ce soil, soil par voie d'offre publique ou privee. Elle peut proceder a !'emission de billets a ordre, d'obligations et
  de taus types de titres et instruments de dette prives ou publics. Elle peut emettre des titres representatifs de fonds
  propres uniquement par voie de placement prive La Societe peut preter des fonds, y compris notamment les revenus de
  taus emprunts, a ses filiales, societes affiliees, ainsi qu'a toutes autres societes. La Societe peut egalement consentir des
  garanties et nantir, ceder, grever de...


Capital social/ Fonds social
  Type          Montant        Devise                         Etat de liberation
  Fixe          20 000         Dollar des Etats-Unis          Total


Date de constitution
  22/12/2017

Duree
  lllimitee




              Adresse postale: L-2961 Luxembourg         Tel.: (+352) 26 428-1          Fax: (+352) 26 42 85 55     www.rcsl.lu
                                RCSL G.I.E.  R.C.S. Luxembourg C24        14, rue Erasme        L-1468 Luxembourg
                        Case 19-11365-KBO                      Doc 2-1          Filed 06/18/19            Page 85 of 538

Page 2/3
8220729                                                                 Registre de Commerce
                                                                                et des Societes
                                                                                              Luxembourg

Exercice social
   Premier exercice ou exercice raccourci                                        Exercice social
   Du                  Au                                                        Du                        Au
   22/12/2017                       31/12/2018                                   01/01                     31/12


Associe(s)

   2307521 Ontario Inc.
   No d'immatriculation
   002307521
   Denomination ou raison sociale
   2307521 Ontario Inc.
   Pays           Nom du registre
   Canada         Ministere des Services Gouvernementaux d'Ontario
   Forme juridique €trangere
   Inc.
   Siege
   Numero        Rue
   120           East Beaver Creek Road
   Etage
   Suite 200
   Code postal         Localite                         Pays
   L4B 4V1             Richmond Hill, Ontario           Canada
   Parts detenues
   Nombre
   20 000


Administrateur(s) I Gerant(s)
   R€gime de signature statutaire
   (i) La Societe est engagee vis-a-vis des tiers, en toutes circonstances par les signatures conjointes de deux (2) gerants. (ii) La
   Societe est egalement engagee vis-a-vis des tiers par Ia signature unique ou conjointe de toutes personnes a qui des
   pouvoirs de signature speciaux ont ete delegues par le Conseil.

  Borzillo Alessia
  Nom            Pr€nom(s)
  Borzillo       Alessia
  Adresse privee ou professionnelle
  Numero         Rue
  53             rue de Viand en
  Code postal      Localite                    Pays
  2680             Luxembourg                  Luxembourg
  Type de mandat
  Organe                             Fonction
  Conseil de gerance                 Gerant
  Duree du mandat
  Date de nomination              Duree du mandat
  22/12/2017                      lndeterminee

  Pietsch Frank
  Nom            Pr€nom(s}
  Pietsch        Frank
  Adresse privee ou professionnelle
  Numero         Rue
  5-11           avenue Gaston Did erich
  Code postal      Localit€                   Pays
  1420             Luxembourg                 Luxembourg




             Adresse postale: L-2961 Luxembourg                  Tel.: (+352) 26 428-1        Fax: (+352) 26 42 85 55     www.rcsl.lu
                                      RCSL G. I.E.    R.C.S.luxembourg (24       14, rue Erasme      L- 1468 Luxembourg
                         Case 19-11365-KBO                    Doc 2-1           Filed 06/18/19               Page 86 of 538

 Page3/3
 8220729                                                                Registre de Commerce
                                                                                et des Societes
                                                                                               Luxembourg
     Type de mandat
     Organe                         Fonction
     Conseil de gerance             Gerant
     Duree du mandat
     Date de nomination          Duree du mandat
     22/12/2017                  lndeterminee

     Sar Sinan
     Nom           Prenom(s)
     Sar           Sinan
     Adresse privee ou professionnelle
     Numero        Rue
     5-11          avenue Gaston Did erich
     Code postal      localite               Pays
     1420             Luxembourg               Luxembourg
    Type de mandat
     Organe                         Fonction
     Conseil de gerance             Gerant
     Duree du mandat
     Date de nomination          Duree du mandat
    22/12/2017                   lndeterminee


Dell!gue(s) a Ia gestion journaliere
     Regime de signature statutaire
    (i) La Societe est engagee vis-a-vis des tiers, en toutes circonstances par les signatures conjointes de deux (2) gerants. (ii) La
    Societe est egalement engagee vis-a-vis des tiers par Ia signature unique au conjointe de toutes personnes a qui des
    pouvoirs de signature speciaux ant ete delegues par le Conseil.




Pour extra it conforme 111

                                                                                                                        Luxembourg, le 31/01/2018

                                     Pour le gestionnaire du registre de commerce et des societes                      Ill


                                                    ~         .
                                                     .... .,......,,,....,,. ,.,
                                                     RCSL groupement d'inten?t economique




111 En application de !'article 21 paragraphe 2 de Ia Joi modifiee du 19 dE!cembre 2002 concernant le registre de commerce et des sociE~tes ainsi que Ia
    comptabilite et les comptes annuels des entreprises et !'article 21 du reglement grand-ducal modifie du 23 janvier 2003 portant execution de Ia Joi du
    19 decembre 2002, le present extrait reprend au mains Ia situation a jour des donnees communiquees au registre de commerce et des societes jusqu'a
    trois jours avant Ia date d'E!mission dudit extrait. Si une modification a ete notifiee au registre de commerce et des societes entre temps, il se peut
    qu'elle n'ait pas ete prise en compte Iars de J'E!mission de l'extrait.


121 le present extrait est etabli et signe electroniquement.le gestionnaire du registre de commerce et des societes ne garantit l'authenticite de l'origine et
    l'integrite des informations contenues sur le present extra it par rapport aux informations inscrites au registre de commerce et des societes que si le
    present extra it comporte une signature E!lectronique E!mise par le gestionnaire du registre de commerce et des societes.




               Adresse postale: l-2961 Luxembourg          Tel.: (+352) 26 428-1          Fax: (+352) 26 42 85 55                www.rcsl.lu
                                 RCSL G. I.E. R.C.S. luxembourg C24         14, rue Erasme        l-1468 Luxembourg
                       Case 19-11365-KBO                          Doc 2-1       Filed 06/18/19            Page 87 of 538

Page 1/3
                                                                          Registre de Commerce
                                                                                  et des Societes
                                                                                               Luxembourg



                                                                     EXTRAIT

                                                                      MovilWave
                                                         Numero d'immatriculation: B165409



Date d'immatriculation
   20/12/2011


Denomination ou raison socia Ie
   MovilWave


Forme juridique
   Societe a responsabilite limitee


Siege social
   Numero        Rue
   5-11          avenue Gaston Diderich
   Code postal      Localite
   1420             Luxembourg


Objet social
   Extrait de I'inscription : Pour Ie detail priere de se reporter au dossier
   La Societe a pour objet la fourniture de contenus aux consommateurs de telephones cellulaires et d'agir entant que
   prestataire de service dans Ie domaine des telephones cellulaires. La Societe peut egalement developper et commercialiser
   des logiciels informatiques de toute nature. La Societe peut acheter, gerer, mettre en valeur et aliener des participations, de
   quelque maniere que ce soit, dans d'autres societes luxembourgeoises et etrangeres. La Societe peut aussi contracter des
   emprunts et accorder aux societes, dans lesquelles elle a une participation directe ou indirecte ou qui sont membres du
   meme groupe, toutes sortes d'aides, de prets, d'avances et de garanties. Elle peut creer des succursales au Luxembourg et a
   I'etranger. Par ailleurs, la Societe peut acquerir et aliener toutes autres valeurs mobilieres par souscription, achat, echange,
   vente ou autrement. Elle peut egalement acquerir, mettre en valeur et aliener des brevets et licences, ainsi que des droits
   en derivant ou les completant. De plus, la Societe a pour objet I'acquisition, la gestion, la mise en valeur et I'alienation
   d'immeubles situes tant au Luxembourg qu'a I'etranger. Dans Ie cadre de son activite, la Societe pourra accorder
   hypotheque, emprunter avec ou sans garantie ou se porter caution pour d'autres personnes morales et physiques, sous
   reserve des dispositions legales afferentes. D'une fac;:on ... (*)


Capital social I Fonds social
   Type          Montant       Devise        Etat de liberation
   Fixe          12500         Euro          Total


Date de constitution
   14/12/2011


Duree
   Illimitee




               Adresse postale: L-2961 Luxembourg                  Tel.: (+352) 26428-1         Fax: (+352) 26428555      www.rcsl.lu
                                   RCSL G.I.E.       R.CS. Luxembourg C24          14, rue Erasme     L-1468 Luxembourg
                      Case 19-11365-KBO                     Doc 2-1        Filed 06/18/19         Page 88 of 538

Page2/3
8165409                                                                Registre de Commerce
                                                                               et des Societes
                                                                                      Luxembourg

Exercice social
  Premier exercice ou exercice raccourci                                    Exercice social
  Du              Au                                                        Du                Au
  01/0612012      31/1212012                                                01/01             31/12


Assoch!(s)

  2307521 Ontario Inc. Luxembourg Branch
  W d'immatriculation au RC5          Denomination ou raison sociale
  B169578                             2307521 Ontario Inc. Luxembourg Branch
  Forme juridique
  Societe anonyme
  Siege social
  Numero        Rue
  7             avenue Gaston Diderich
  Code postal       Localite             Pays
  1420              Luxembourg           Luxembourg
  Parts detenues
   Nombre       Type(s) de parts
         20     parts sociales de classe A
      105       parts sociales de classe B


Administrateur(s) I Gerant(s)

  Dattee Romain
  Nom           Prenom(s)
  Dattee        Romain
  Adresse privee ou professionnelle
  Numero        Rue
  5-11          avenue Gaston Diderich
  Code postal       Localite             Pays
  1420              Luxembourg           Luxembourg
  Type de mandat
  Fonction
  Gerant
  Pouvoir de signature
  La Societe est valablement engagee en toutes circonstances par la signature conjointe de deux gerants.
  Duree du mandat
  Date de nomination           Duree du mandat
  18/12/2015                   Indeterminee

  PLETSCH Frank
  Nom             Prenom(s)
  PLETSCH         Frank
  Adresse privee ou professionnelle
  Numero        Rue
  5             Avenue Gaston Diderich
  Code postal       Localite             Pays
  1420              Luxembourg           Luxembourg
  Type de mandat
  Fonction
  Gerant
  Duree du mandat
  Date de nomination           Duree du mandat
  21/10/2015                   Indeterminee



              Adresse postale: L-2961 Luxembourg        Tel.: (+352) 26428-1           Fax: (+352) 26428555        www.rcsl.lu
                                RCSL G.I.E.  R.eS. Luxembourg C24        14, rue Erasme        L-1468 Luxembourg
                           Case 19-11365-KBO                               Doc 2-1                      Filed 06/18/19   Page 89 of 538


Page3/3
8165409                                                                                        Registre de Commerce
                                                                                                       et des Societes
                                                                                                                Luxembourg

       SARSinan
       Nom           Prenom(s)
       SAR           Sinan
       Adresse privee ou professionnelle
       Numero        Rue
       5             avenue Gaston Diderich
       Code postal      Localite              Pays
       1420             Luxembourg            Luxembourg
       Type de mandat
       Fonction
       Gerant
       Pouvoir de signature
       La Societe est valablement engagee en toutes circonstances par la signature conjointe de deux gerants.
       Duree du mandat
       Date de nomination          Duree du mandat
       14/12/2011                  Indeterminee




Pour extrait conforme               [1J


                                                                                                                               Luxembourg, Ie 26/07/2016


                                          Pour Ie gestionnaire du registre de commerce et des societes                        [2J




                                                       RCSL groupement d'interet economique
                                                       llatedeslgnalurelndl'luee:2016:07:26«19:01:S2.




[1]   En application de I'article 21 paragraphe 2 de la loi modifiee du 19 decembre 2002 concernant Ie registre de commerce et des societes ainsi que la
      comptabilite et les comptes annuels des entreprises et I'article 21 du reglement grand-ducal modifie du 23 janvier 2003 portant execution de la loi du
      19 decembre 2002, Ie present extrait reprend au moins la situation a jour des donnees communiquees au registre de commerce et des societes jusqu'a
      trois jours avant la date d'emission dudit extra it. 5i une modification a ete notifiee au registre de commerce et des societes entre temps, il se peut
      qu'elle n'ait pas ete prise en compte lors de I'emission de I'extrait.


[2]   Le present extrait est etabli et signe electroniquement. Le gestionnaire du registre de commerce et des societes ne garantit I'authenticite de I'origine et
      I'integrite des informations contenues sur Ie present extrait par rapport aux informations inscrites au registre de commerce et des societes que si Ie
      present extrait com porte une signature electronique emise par Ie gestionnaire du registre de commerce et des societes.




                  Adresse postale: L-2961 Luxembourg        Tel.: (+352) 26428-1           Fax: (+352) 26428555                      www.rcsl.lu
                                    RCSL G.I.E.  R.es. Luxembourg C24        14, rue Erasme        L-1468 Luxembourg
                       Case 19-11365-KBO                          Doc 2-1       Filed 06/18/19            Page 90 of 538

Page 1/4
                                                                          Registre de Commerce
                                                                                  et des Societes
                                                                                               Luxembourg



                                                                     EXTRAIT


                                                                         Mogenio
                                                         Numero d'immatriculation: 8166420



Date d'immatriculation
   25/01/2012


Denomination ou raison socia Ie
   Mogenio


Forme juridique
   Societe anonyme


Siege social
   Numero        Rue
   5-11          avenue Gaston Diderich
   Code postal      Localite
   1420             Luxembourg


Objet social
   Extrait de I'inscription : Pour Ie detail priere de se reporter au dossier
   t..:objet de la Societe est la prise de participations, tant au Luxembourg qu'a I'etranger, sous quelque forme que ce soit, et la
   gestion de ces participations. La Societe pourra en particulier acquerir par voie de sou scription, achat, echange ou de toute
   autre maniere des actions, parts et autres valeurs mobilieres, obligations, bons de caisse, certificats de depot et autres
   instruments de dettes et plus generalement toutes valeurs mobilieres et instruments financiers emis par toute entite
   publique ou privee. La Societe pourra emprunter, sous quelque forme que ce soit, sauf par voie d'offre publique. Elle peut
   proceder, uniquement par voie de placement prive, a I'emission de titres, obligations, bons de caisse et tous tit res de dettes
   et/ou de valeurs mobilieres. La Societe pourra accorder tous credits, y compris les interets de prets et/ou par I'emission de
   valeurs mobilieres a ses filiales, societes affiliees ou toute autre societe. Elle peut aussi apporter des garanties en faveur de
   tiers afin d'assurer ses obligations ou les obligations de ses filiales, societes affiliees ou toute autre societe. La Societe
   pourra en outre mettre en gage, transferer, encombrer ou autrement creer une garantie sur certains de ses actifs. La
   Societe pourra en outre investir dans I'acquisition et la gestion d'un portefeuille de brevets et/ou autres droits de propriete
   intellectuelle de ... (*)


Capital social! Fonds social
   Type          Montant       Devise        Etat de liberation
   Fixe          31 000        Euro          Total


Date de constitution
   11/01/2012


Duree
   illimitee




               Adresse postale: L-2961 Luxembourg                  Tel.: (+352) 26428-1         Fax: (+352) 26428555      www.rcsLlu
                                   RCSL G.I.E.       R.C.S. Luxembourg C24         14, rue Erasme     L-1468 Luxembourg
                       Case 19-11365-KBO                     Doc 2-1          Filed 06/18/19                Page 91 of 538

Page2/4
8166420                                                               Registre de Commerce
                                                                              et des Societes
                                                                                             Luxembourg

Exercice social
   Premier exercice ou exercice raccourci                                       Exercice social
   Du                    Au                                                     Du                   Au
   01/06/2012            31/1212012                                             01/01                31/12


Administrateur(s)              I Gerant(s)
   Regime de signature statutaire
   La Societe sera engagee, en toutes circonstances (y compris dans Ie cadre de la gestion journaliere), vis-a-vis des tiers par (i)
   la signature conjointe de deux administrateurs de la Societe, ou (ii) dans Ie cas d'un administrateur unique, la signature de
   l'Administrateur Unique, ou (iii) par les signatures conjointes de toutes personnes ou I'unique signature de toute personne
   a qui de tels pouvoirs de signature auront ete delegues par Ie Conseil d'Administration et ce dans les limites des pouvoirs
   qui leur auront ete conferes.

   Dattee Romain
   Nom           Pn?nom(s)
   Dattee        Romain
   Adresse privee ou professionnelle
   Numero        Rue
   5-11          avenue Gaston Diderich
   Code postal      Localite                Pays
   1420             Luxembourg              Luxembourg
   Type de mandat
   Organe                               Fonction
   Conseil d'Administration             Administrateur
   Duree du mandat
   Date de nomination          Duree du mandat     jusqu'a I'assemblee generale qui se tiendra en I'annee
   18/12/2015                  Determinee          2020

   PLETSCH Frank
   Nom             Prenom(s)
   PLETSCH         Frank
   Adresse privee ou professionnelle
   Numero        Rue
   5             Avenue Gaston Diderich
   Code postal      Localite                Pays
   1420             Luxembourg              Luxembourg
   Type de mandat
   Organe                              Fonction
   Conseil d'Administration            Administrateur
   Duree du mandat
   Date de nomination          Duree du mandat     jusqu'a I'assemblee generale qui se tiendra en I'annee
   21/10/2015                  Determinee          2020

   PRZYBYSLAWSKA Urszula
   Nom                          Prenom(s)
   PRZYBYSLAWSKA                Urszula
   Adresse privee ou professionnelle
   Numero        Rue
   5             Avenue Gaston Diderich
   Code postal      Localite                Pays
   1420             Luxembourg              Luxembourg
   Type de mandat
   Organe                              Fonction
   Conseil d'Administration            Administrateur




             Adresse posta Ie: L-2961 Luxembourg        Tel.: (+352) 26428-1           Fax: (+352) 26428555            www.rcsLlu
                                RCSL G.I.E.  R.es. Luxembourg C24        14, rue Erasme        L-1468 Luxembourg
                       Case 19-11365-KBO                      Doc 2-1          Filed 06/18/19                Page 92 of 538

Page 3/4
8166420                                                                Registre de Commerce
                                                                               et des Societes
                                                                                              Luxembourg

   Duree du mandat
   Date de nomination           Duree du mandat     jusqu'a I'assembh?e generale qui se tiendra en I'annee
   21/10/2015                   Determinee          2020

   SARSinan
   Nom           Prenom(s)
   SAR           Sinan
   Adresse privee ou professionnelle
   Numero        Rue
   5             avenue Gaston Diderich
   Code postal       Localite             Pays
   1420              Luxembourg           Luxembourg
   Type de mandat
   Organe                                Fonction
   Conseil d'Administration              Administrateur
   Duree du mandat
   Date de nomination           Duree du mandat     jusqu'a I'assemblee generale qui se tiendra en I'annee
   11/01/2012                   Determinee          2017


Personnels) chargee(s) du controle des comptes

   Kohnen & Assoch!s S.il r.l.
   N° d'immatriculation au RCS        Denomination ou raison sociale
   B114190                            Koh nen & Associes S.a r.1.
   Forme juridique
   Societe a responsabilite limitee
   Siege social
   Numero        Rue
   62            avenue de la Liberte
   Code postal       Localite             Pays
   1930              Luxembourg           Luxembourg
   Type de mandat
   Commissaire aux comptes
   Duree du mandat
   Date de nomination           Duree du mandat     jusqu'a I'assemblee generale qui se tiendra en I'annee
   11/01/2012                   Determinee          2017




             Adresse posta Ie: L-2961 Luxembourg         Tel.: (+352) 26428-1           Fax: (+352) 26428555            www.rcsl.lu
                                RCSL G.I.E.  R.C.S. Luxembourg 04         14, rue Erasme        L-1468 Luxembourg
                         Case 19-11365-KBO                       Doc 2-1          Filed 06/18/19               Page 93 of 538

Page4/4
8166420                                                                   Registre de Commerce
                                                                                  et des Societes
                                                                                                  Luxembourg



Pour extra it conforme            [1]


                                                                                                                           Luxembourg, Ie 26/07/2016

                                        Pour Ie gestionnaire du registre de commerce et des soch!tes                      [2]




                                                       RCSL groupement d'interet economique




[1]   En application de I'article 21 paragraphe 2 de la loi modifiee du 19 decembre 2002 concernant Ie registre de commerce et des societes ainsi que la
      comptabilite et les comptes annuels des entreprises et I'article 21 du reglement grand-ducal modifie du 23 janvier 2003 portant execution de la loi du
      19 decembre 2002, Ie present extra it reprend au moins la situation a jour des donnees communiquees au registre de commerce et des societes jusqu'a
      trois jours avant la date d'emission dudit extrait. 5i une modification a ete notifiee au registre de commerce et des societes entre temps, il se peut
      qu'elle n'ait pas ete prise en compte lors de I'emission de I'extrait.


[2]   Le present extrait est etabli et signe electroniquement. Le gestionnaire du registre de commerce et des societes ne garantit I'authenticite de I'origine et
      I'integrite des informations contenues sur Ie present extrait par rapport aux informations inscrites au registre de commerce et des societes que si Ie
      present extrait com porte une signature electronique emise par Ie gestionnaire du registre de commerce et des societes.




                  Adresse postale: L-2961 Luxembourg        Tel.: (+352) 26 428-1          Fax: (+352) 26428555                     www.rcsl.lu
                                    R(SL G.I.E.  R.CS. Luxembourg (24        14, rue Erasme        L-1468 Luxembourg
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 94 of 538
                                                                  Case 19-11365-KBO                     Doc 2-1      Filed 06/18/19    Page 95 of 538
                                                                                                                        Mundo Inc.
                                                                                                                         (Ontario)
               MUNDO MEDIA LTD.
               ORGANIZATIONAL CHART                                                                                100%

                                                                                                                    Mundo Media Ltd.
                                                                                                                       (Ontario)

                                     100%                                                100%                                                     100%                                                            100%


                              2538853 Ontario Ltd.                               2518769 Ontario Ltd.                                     MEG Technologies                                                 2307521 Ontario Inc.
                                   (Ontario)                                          (Ontario)                                          Limited (Hong Kong)                                                    (Ontario)




                             100%                                                                                                        100%                                                                              100%
                                                                                   100%                                                                                   100%

                             M Zone Marketing Inc.                              Mundo Media (US), LLC                                                                     Movil Wave S.a.r.L.                Mundo Media
                                                                                                                                        Mundo (Beijing) Limited
                                  (Delaware)                                        (Delaware)                                                                                (Ontario)                   (Luxembourg) S.a.r.L.


                                                                                                                                                                          100%

                                                     Active Signal Marketing,     100%          100%
                                                                                                            Find Click Engage, LLC                                          Mogenio S.A.
                                                                LLC
Guarantee                                                                                                        (Delaware)                                                 (Luxembourg)
                                                              (Delaware)

General Security Agreement
                                                                                                                                                      100%                                                    100%
Share Pledge Agreement                                                            100%          100%
                                                          36 Labs, LLC                                         Fli Digital, Inc.                         Mob 1 S.a.r.L.                         Downloadius S.a.r.L.
                                                          (Delaware)                                             (New York)                              (Luxembourg)                             (Luxembourg)
Pledge of Bank Accounts/Receivables

Deposit Account Control Agreement
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 96 of 538
                                   Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 97 of 538


   APPTHIS HOLDINGS, INC.
   ORGANIZATIONAL CHART



                         11281828 Canada Inc.                                             2683661 Ontario Inc.


                         71.25%                                                                        28.75%




                                                       AppThis Holdings, Inc.
Guarantee                                                  (Delaware)

General Security Agreement
                                                                       100%
Share Pledge Agreement

                                                       AppThis LTD. (Israel)
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 98 of 538
            Case 19-11365-KBO     Doc 2-1   Filed 06/18/19   Page 99 of 538
                                                                    Execution Version




                     AMENDED AND RESTATED CREDIT AGREEMENT

                                     BETWEEN



                                MUNDO MEDIA LTD.,
                                   as Borrower



                                        AND



                             ROYAL BANK OF CANADA,
                                    as Lender




                                    MADE AS OF

                                  December 21, 2017




                                McCarthy Tétrault LLP




MT DOCS 16782873v8
              Case 19-11365-KBO                       Doc 2-1          Filed 06/18/19              Page 100 of 538



                                                  TABLE OF CONTENTS

ARTICLE 1 - INTERPRETATION .............................................................................................. 1

   1.01     Definitions ....................................................................................................................... 1
   1.02     Extended Meanings ....................................................................................................... 25
   1.03     Accounting Principles ................................................................................................... 25
   1.04     Interest Calculations and Payments............................................................................... 25
   1.05     Interest Act (Canada)..................................................................................................... 25
   1.06     Permitted Encumbrances ............................................................................................... 26
   1.07     Currency ........................................................................................................................ 26
   1.08     Conflicts ........................................................................................................................ 26
   1.09     Schedules ....................................................................................................................... 26

ARTICLE 2 - THE CREDIT FACILITIES ................................................................................ 27

   2.01     Credit Facilities ............................................................................................................. 27
   2.02     Purpose of Credit Facilities ........................................................................................... 27
   2.03     Revolving Facility Limit ............................................................................................... 27
   2.04     Manner of Borrowing .................................................................................................... 27
   2.05     Revolving Nature of Revolving Facility ....................................................................... 28
   2.06     Drawdowns, Conversions and Rollovers....................................................................... 28
   2.07     Drawdowns of Overdraft Loans .................................................................................... 29
   2.08     Irrevocability ................................................................................................................. 29
   2.09     Cancellation or Reduction of Revolving Facility.......................................................... 29
   2.10     Account of Record......................................................................................................... 29
   2.11     Termination of LIBO Rate Loans.................................................................................. 29

ARTICLE 3 – CONDITIONS PRECEDENT............................................................................. 30

   3.01     Conditions Precedent to the Effectiveness of this Agreement ...................................... 30
   3.02     Conditions Precedent to all Loans ................................................................................. 32
   3.03     Waiver ........................................................................................................................... 32

ARTICLE 4 - PAYMENTS OF INTEREST AND STANDBY FEES....................................... 32

   4.01     Interest on Prime Rate Loans......................................................................................... 32
   4.02     Interest on Base Rate Loans .......................................................................................... 33
   4.03     Interest on LIBO Rate Loans......................................................................................... 33
   4.04     Interest on BA Rate Loans ............................................................................................ 33
   4.05     Standby Fees.................................................................................................................. 34
   4.06     Amendment Fee............................................................................................................. 34
   4.07     Maximum Rate of Interest............................................................................................. 34

ARTICLE 5 - REPAYMENT...................................................................................................... 34

   5.01     Mandatory Repayment at Maturity- Revolving Facility ............................................... 34
   5.02     Mandatory Repayment at Maturity - Term Facility ...................................................... 34


MT DOCS 16782873v8
               Case 19-11365-KBO                      Doc 2-1           Filed 06/18/19              Page 101 of 538
                                                                    - ii -


   5.03     Other Mandatory Repayments....................................................................................... 35
   5.04     Voluntary Prepayments ................................................................................................. 36
   5.05     Excess Over the Maximum Amounts............................................................................ 36
   5.06     Repayment Compensation............................................................................................. 36

ARTICLE 6 - PLACE AND APPLICATION OF PAYMENTS................................................ 36

   6.01     Place of Payment of Principal, Interest and Fees .......................................................... 36

ARTICLE 7 - REPRESENTATIONS AND WARRANTIES .................................................... 37

   7.01     Representations and Warranties .................................................................................... 37
   7.02     Survival and Repetition of Representations and Warranties ......................................... 41

ARTICLE 8 - COVENANTS...................................................................................................... 41

   8.01     Positive Covenants ........................................................................................................ 41
   8.02     Financial Covenants ...................................................................................................... 44
   8.03     Reporting Requirements ................................................................................................ 44
   8.04     Negative Covenants....................................................................................................... 45

ARTICLE 9 – GUARANTEE AND SECURITY....................................................................... 49

   9.01     Guarantee and Security.................................................................................................. 49
   9.02     After Acquired Property and Further Assurances ......................................................... 51

ARTICLE 10 - DEFAULT.......................................................................................................... 51

   10.01    Events of Default ........................................................................................................... 51
   10.02    Acceleration and Enforcement ...................................................................................... 54
   10.03    Remedies Cumulative.................................................................................................... 54
   10.04    Perform Obligations ...................................................................................................... 54
   10.05    Third Parties .................................................................................................................. 55
   10.06    Application of Payments ............................................................................................... 55
   10.07    Right of Set-off.............................................................................................................. 55

ARTICLE 11 – CHANGE IN CIRCUMSTANCES AND INDEMNITIES .............................. 55

   11.01    Increased Costs .............................................................................................................. 55
   11.02    Taxes.............................................................................................................................. 56
   11.03    Illegality......................................................................................................................... 57
   11.04    Inability to Determine Rates, Etc. ................................................................................. 58
   11.05    Indemnity by the Borrower ........................................................................................... 58

ARTICLE 12 - GENERAL ......................................................................................................... 59

   12.01 Costs and Expenses ....................................................................................................... 59
   12.02 Governing Law, Jurisdiction, Etc. ................................................................................. 60


MT DOCS 16782873v8
            Case 19-11365-KBO                       Doc 2-1           Filed 06/18/19              Page 102 of 538
                                                                 - iii -


  12.03   Judgment Currency........................................................................................................ 60
  12.04   Confidentiality............................................................................................................... 61
  12.05   Benefit and Burden of Agreement................................................................................. 62
  12.06   No Assignment by the Borrower ................................................................................... 62
  12.07   Assignment or Participation by Lender ......................................................................... 62
  12.08   Notices ........................................................................................................................... 63
  12.09   Effect of Assignment ..................................................................................................... 63
  12.10   Survival.......................................................................................................................... 64
  12.11   Severability.................................................................................................................... 64
  12.12   Further Assurances ........................................................................................................ 64
  12.13   Entire Agreement; Amendments and Waivers .............................................................. 64
  12.14   Time of the Essence....................................................................................................... 65
  12.15   Tombstone Marketing ................................................................................................... 65
  12.16   Anti-Money Laundering Legislation ............................................................................. 65




MT DOCS 16782873v8
           Case 19-11365-KBO         Doc 2-1     Filed 06/18/19    Page 103 of 538



                     AMENDED AND RESTATED CREDIT AGREEMENT

               THIS AGREEMENT is made as of December 21, 2017

BETWEEN

               MUNDO MEDIA LTD., a corporation amalgamated under the
               laws of the Province of Ontario (the “Borrower”),

                                             - and -

               ROYAL BANK OF CANADA, a Canadian chartered bank (the “Lender”).


                WHEREAS the Borrower and the Lender are parties to a credit agreement made
as of July 26, 2016 (as amended by the first amending agreement made as of October 13, 2016
and the second amending agreement made as of June 2, 2017, the “Original Credit
Agreement”);

               AND WHEREAS the Borrower has requested the Credit Facilities and the Lender
agreed to provide the Credit Facilities to the Borrower upon and subject to the terms and
conditions set out in the Original Credit Agreement;

               AND WHEREAS the Borrower and the Lender wish to amend and restate the
Original Credit Agreement as set out herein;

               NOW THEREFORE, in consideration of the covenants and agreements herein
contained, the parties agree as follows:

                             ARTICLE 1 - INTERPRETATION

1.01           Definitions

               In this Agreement, unless something in the subject matter or context is
inconsistent therewith:

“2017 Shareholder Loans” means, collectively, (i) the loan in the principal amount of
$733,333.40 made by The Theofilos Family Trust to the Borrower on or about November 21,
2017, paid partially in cash in the amount of $533,333.35 and partially through a release of
employment salary owed to Jason Theofilos in the amount of $199,999.99; (ii) the loan in the
principal amount of $733,333.40 made by Mansfield International Trade Ltd. to the Borrower on
November 21, 2017, paid in cash, and (iii) the loan in the principal amount of $733,333.40 made
by Customer Acquisition Network, LLC to the Borrower on November 21, 2017, paid in cash.

“2017 Transaction Costs” means costs incurred by the Parent and its Subsidiaries in connection
with (i) the reorganization transactions consented to by the Lender under the Second
Amendment, (ii) the unconsummated initial public offering by the Parent of its common Equity
Interests, (iii) the Second Amendment, this Agreement and the Subordinated Credit Agreement,


MT DOCS 16782873v8
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 104 of 538
                                                 -2-


and (iv) the incorporation of Luxco Newco and delivery of the documentation required by
Section 7.01(19).

“2538853” means 2538853 Ontario Ltd., a corporation incorporated under the laws of the
Province of Ontario, which is a direct wholly-owned Subsidiary of the Borrower.

“36 Labs Group” means, collectively, 36 Labs, LLC., Active Signal Marketing, LLC, Find
Click Engage, LLC, Fli Digital Inc. and 36 Group, LLC.

“36 Labs Group Acquisition” means the acquisition of all of the shares, units, membership
interests and other Equity Interests of 36 Group, LLC (which will directly own 36 Labs, LLC.,
Active Signal Marketing, LLC, Find Click Engage, LLC and Fli Digital Inc.) and includes the
merger transaction in which 36 Group, LLC is merged into New LLC2.

“36 Labs Group Acquisition Agreement” means the share purchase agreement, made as of
October 13, 2016 between the 36 Labs Group Vendors and New LLC2.

“36 Labs Group Vendors” means, collectively, Nick Griffith, Thomas Massaro, Ryan Stevens
and Scott Teger.

“Acquisition” means, with respect to any Person, any purchase or other acquisition, regardless
of how accomplished or effected (including any such purchase or other acquisition effected by
way of amalgamation, merger, arrangement, business combination or other form of corporate
reorganization or by way of purchase, lease or other acquisition arrangements), of (i) any other
Person (including any purchase or acquisition of such number of the issued and outstanding
securities of, or such portion of an Equity Interest in, such other Person that such other Person
becomes a Subsidiary of the purchaser or of any of its Affiliates) or of all or substantially all of
the Property of any other Person, or (ii) any division, business, operation or undertaking of any
other Person or of all or substantially all of the Property of any division, business, operation or
undertaking of any other Person.

“Affiliate” means, with respect to a specified Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified.

“Agreement” means this amended and restated credit agreement, including its recitals and
schedules.

“Anti-Corruption Laws” means the Corruption of Foreign Officials Act (Canada) and all other
similar Applicable Law with respect to the prevention of corruption and bribery.

“AML Laws” means the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) and all other Applicable Laws with respect to anti-terrorist financing, anti-money
laundering, government sanction and “know your client” laws, including any guidelines or orders
thereunder.

“Applicable Law” means:



MT DOCS 16782873v8
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 105 of 538
                                                 -3-


(i)     any domestic or foreign statute, law (including common and civil law), treaty, code,
        ordinance, rule, regulation, restriction or by-law (zoning or otherwise);

(ii)    any judgement, order, writ, injunction, decision, ruling, decree or award;

(iii)   any regulatory policy, practice, guideline or directive; or

(iv)    any franchise, licence, qualification, authorization, consent, exemption, waiver, right,
        permit or other approval of any Governmental Authority, binding on or affecting the
        Person referred to in the context in which the term is used or binding on or affecting the
        property of such Person, in each case whether or not having the force of law.

“Applicable Margin” means the percentage rate per annum, in the case of Loans other than
LIBO Rate Loans, or a rate for a period of 360 days, in the case of LIBO Rate Loans, determined
in accordance with the applicable table below:

                     Prime Rate        BA Rate         Standby Fee         Base         LIBO Rate
                      Margin           Margin              Rate        Rate Margin       Margin

                       1.50%            3.00%             0.60%           1.50%           3.00%

“Assignment” has the meaning set out in Section 12.07(1).

“Availability” means, as of any date of determination, the amount by which (i) the Revolving
Facility Limit exceeds (ii) the aggregate outstanding principal balance of Loans outstanding
under the Revolving Facility.

“BA Rate” means, in respect of any Interest Period applicable to a BA Rate Loan, the rate per
annum determined by Lender by reference to the average rate quoted on the Reuters Monitor
Screen (CDOR Page, or such other page as may replace such page on such screen for the purpose
of displaying Canadian interbank bid rates for Canadian Dollar bankers’ acceptances) applicable
to Canadian Dollars bankers’ acceptances with a term comparable to such Interest Period as of
11:00 a.m. (Toronto time) on the first day of such Interest Period. If for any reason the Reuters
Monitor Screen rates are unavailable, BA Rate means the rate of interest determined by Lender
that is equal to the rate quoted by the Lender in respect of Canadian Dollar bankers’ acceptances
with a term comparable to such Interest Period. For greater certainty, if the BA Rate would
otherwise be less than zero, the BA Rate shall instead be deemed for all purposes of this
Agreement to be zero.

“BA Rate Loan” means a Loan in Canadian Dollars with respect to which the Borrower has
specified that interest is to be calculated by reference to the BA Rate.

“BA Rate Margin” means, for any period, the applicable percentage rate per annum applicable
to that period as set out below the heading “BA Rate Margin” in the applicable table in the
definition of “Applicable Margin”.

“Base Rate” means the greater of (i) the variable per annum reference rate of interest announced
and adjusted by the Lender from time to time for United States Dollar loans in Canada, (ii) the


MT DOCS 16782873v8
            Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 106 of 538
                                                -4-


sum of (A) the Federal Funds Effective Rate, and (B) 0.75 % per annum, and (iii) the sum of (A)
the LIBO Rate for an Interest Period of 30 days, and (B) 1.00% per annum.

“Base Rate Loan” means a Loan in United States Dollars with respect to which the Borrower
has specified that interest is to be calculated by reference to the Base Rate.

“Base Rate Margin” means, for any period, the applicable percentage rate per annum
applicable to that period as set out below the heading “Base Rate Margin” in the applicable table
in the definition of “Applicable Margin”.

“Borrower” means Mundo Media Ltd. (as successor by amalgamation to Voom Media Corp.),
an Ontario corporation.

“Borrower’s Accounts” means the accounts maintained from time to time by the Borrower with
the Lender.

“Borrower’s Counsel” means Gowling WLG (Canada) LLP or such other firm of legal counsel
as the Borrower may from time to time designate and that is acceptable to the Lender.

“Borrowing Base” an amount determined at such time as follows:

(i)     85% of Eligible Accounts Receivable insured by Export Development Corporation (Canada)
        or another insurer satisfactory to the Lender; plus

(ii)    75% of all other Eligible Accounts Receivable

less

(iii)   reasonable reserves established in the credit judgment (acting reasonably) of the Lender, in
        respect of the Priority Payables at such time.

“Borrowing Base Certificate” means a certificate substantially in the form of Schedule 1.01(A),
completed and delivered by the Borrower to the Lender.

“Business Day” shall mean any day other than a Saturday or a Sunday on which banks generally
are open for business in Toronto, Ontario and when used in respect of LIBO Rate Loans, shall
mean any day other than a Saturday or a Sunday on which banks are generally open for business
in Toronto, Ontario and London, England and on which transactions can be carried on in the
London interbank market and when used in respect of Base Rate Loans, shall mean any day
other than a Saturday or a Sunday on which banks generally are open for business in Toronto,
Ontario and New York, New York.

“Canadian Dollars” and “Cdn.$” mean the lawful money of Canada.

“Capital Expenditures” means, for any particular period, with respect to any particular Person,
any expenditure made by such Person during such period that is required in accordance with
GAAP to be capitalized on the balance sheet of such Person, including without limitation any




MT DOCS 16782873v8
            Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 107 of 538
                                                -5-


expenditure in connection with the acquisition, development, improvement or maintenance of
any capital or fixed asset of such Person.

“Capital Lease” means a capital lease or a lease that should be treated as a capital lease under
GAAP.

“Cash Equivalents” means:

(i)     marketable direct obligations issued by, or unconditionally guaranteed by, the
        Government of Canada or the Government of the United States or any agency or
        instrumentality of either of them, and backed by the full faith and credit of Canada or the
        United States, as the case may be, in each case maturing within one year from the date of
        acquisition;

(ii)    term deposits, certificates of deposit or overnight bank deposits having maturities of six
        months or less from the date of acquisition issued by any Lender or by any commercial
        bank organized under the laws of Canada or the United States or any state thereof having
        combined capital and surplus of not less than Cdn.$300,000,000; and

(iii)   commercial paper of an issuer rated at least A-1+ or the equivalent thereof by Standard &
        Poor’s Ratings Services or at least P-1 or the equivalent thereof by Moody’s Investor
        Service Inc. or at least R-1 (High) or the equivalent thereof by Dominion Bond Rating
        Service Limited, and in each case maturing within six months from the date of
        acquisition.

“Change in Law” means the occurrence, after the date of this Agreement, of any of the
following:

(i)     the adoption or taking effect of any Applicable Law;

(ii)    any change in any Applicable Law or in the administration, interpretation or application
        thereof by any Governmental Authority; or

(iii)   the making or issuance of any Applicable Law by any Governmental Authority.

Notwithstanding anything contained in this Agreement, (i) the Dodd-Frank Wall Street Reform
and Consumer Protection Act (United States) and all requests, rules, regulations, guidelines,
requirements and directives thereunder, issued in connection therewith or in implementation
thereof and (ii) all requests, rules, regulations, guidelines or directives whether concerning
capital adequacy or liquidity promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall, in each case, be
deemed a “Change in Law” regardless of the date enacted, adopted, applied or issued.

“Change of Control” means (i) if anyone other than Jason Theofilos or Barry Honig (or
corporations or trusts controlled by them) acquires directly or indirectly 45% or more of the
voting or non-voting Equity Interests of the Parent or otherwise acquires the ability, directly or
indirectly, to appoint a majority of the directors of the Parent, (ii) the Parent ceases to own 100%


MT DOCS 16782873v8
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 108 of 538
                                                 -6-


of the Equity Interests of the Borrower or (iii) the Borrower ceases to own 100% of its
Subsidiaries.

“Closing Date” means December 21, 2017.

“Compliance Certificate” means the certificate required pursuant to Section 8.03(2),
substantially in the form attached as Schedule 1.01(B), signed by a senior officer of the
Borrower.

“Contingent Obligation” means, with respect to any Person, any obligation, whether secured or
unsecured, of such Person guaranteeing or indemnifying, or in effect guaranteeing or
indemnifying, any indebtedness, leases, dividends, letters of credit or other monetary obligations
(the “primary obligations”) of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person as an account party in
respect of a letter of credit or letter of guarantee issued to assure payment by the primary obligor
of any such primary obligation and any obligations of such Person, whether or not contingent, (i)
to purchase any such primary obligation or any Property constituting direct or indirect security
therefor, (ii) to advance or supply funds for the purchase or payment of any such primary
obligation or to maintain working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the obligee under any such primary obligation of
the ability of the primary obligor to make payment of such primary obligation, or (iv) otherwise
to assure or hold harmless the obligee under such primary obligation against loss in respect of
such primary obligation; provided, however, that the term Contingent Obligation does not
include endorsements of instruments for deposit or collection in the ordinary course of business.

“Control” means the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have corresponding
meanings.

“Conversion” means a conversion of a Loan pursuant to Section 2.06.

“Conversion Date” means the Business Day specified by the Borrower in a Conversion Notice
as being the date on which the Borrower has elected to convert one type of Loan into another
type of Loan.

“Conversion Notice” means a Notice, substantially in the form set out in Schedule 1.01(C), to
be given to the Lender by the Borrower pursuant to Section 2.06.

“Credit Facilities” means the Revolving Facility and the Term Facility and “Credit Facility”
means either of them.

“Debt” means, with respect to any Person, all obligations that, in accordance with GAAP, would
then be classified as a liability of such Person, and, without duplication, includes, with respect to
such Person,




MT DOCS 16782873v8
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 109 of 538
                                                 -7-


(i)     an obligation in respect of borrowed money or for the deferred purchase price of Property
        (excluding, for greater certainty, trade accounts payable in the ordinary course of
        business) or services or an obligation that is evidenced by a note, bond, debenture or any
        other similar instrument;

(ii)    a transfer with recourse or with an obligation to repurchase, to the extent of the liability
        of such Person with respect thereto;

(iii)   obligations under a Capital Lease;

(iv)    a reimbursement obligation or other obligation in connection with a bankers’ acceptance
        or any similar instrument, or letter of credit or letter of guarantee issued by or for the
        account of such Person;

(v)     a Contingent Obligation to the extent that the primary obligation so guaranteed would be
        classified as “Debt” (within the meaning of this definition) of such Person;

(vi)    the aggregate amount at which any shares of such Person that are redeemable or
        retractable at the option of the holder of such shares (except where the holder is such
        Person) may be redeemed or retracted prior to the Maturity Date for cash or obligations
        constituting Debt or any combination thereof; or

(vii)   Earn Out Obligations.

“Default” means any event or condition that would constitute an Event of Default except for
satisfaction of any condition subsequent required to make the event or condition an Event of
Default, including giving of any notice, passage of time, or both.

“Depreciation Expense” means, for any period with respect to any Person, depreciation,
amortization, depletion and other like reductions to income of such Person for such period not
involving any outlay of cash determined on a consolidated basis in accordance with GAAP,
including, without limitation, amortization of deferred financing costs associated with raising
Debt.

“Disposition” means, with respect to a Person, any sale, assignment, transfer, conveyance, lease,
licence or other disposition of any nature or kind whatsoever of any Property or of any right, title
or interest in or to any Property that is out of the ordinary course of business of such Person, and
the verb “Dispose” has a corresponding meaning.

“Distribution” means (i) any payment, declaration of dividend or other distribution, whether in
cash or Property, (but expressly excluding any distribution by way of the payment of dividends
by the issuance of equity securities of an issuer) to any holder of shares of any class of the
Borrower or any other Restricted Party, or (ii) any repurchase, redemption, retraction or other
retirement or purchase for cancellation of shares of the Borrower or any other Restricted Party,
or of any options, warrants or other rights to acquire any of such shares, or (iii) any payment in
cash of interest or principal on the 2017 Shareholder Loans or any purchase or redemption of all
or any part thereof.



MT DOCS 16782873v8
            Case 19-11365-KBO          Doc 2-1    Filed 06/18/19      Page 110 of 538
                                                 -8-


“Drawdown” means the advance of a Prime Rate Loan, a Base Rate Loan or one or more LIBO
Rate Loans or BA Rate Loans.

“Drawdown Date” means the date on which a Drawdown is made by the Borrower pursuant to
the provisions hereof.

“Drawdown Notice” means a notice, substantially in the form set out in Schedule 1.01(D), to be
given to the Lender by the Borrower pursuant to Section 2.06.

 “Earn Out Obligation” means any earn out obligations, similar performance payments or
similar obligations of any Restricted Party to any one or more sellers of the applicable assets or
Equity Interests arising out of or in connection with an acquisition.

“EBITDA” means, with respect to any Person for any period, the Net Income of such Person for
such period,

plus, without duplication and to the extent deducted in determining the Net Income of such
Person:

(i)     Interest Expense;

(ii)    Tax Expense;

(iii)   Depreciation Expense;

(iv)    Transaction Costs not to exceed $2,000,000 in the aggregate;

(v)     unrealized non-cash foreign exchange losses resulting from the impact of foreign
        currency changes on the valuation of assets or liabilities on the balance sheet of the
        Borrower and its Subsidiaries;

(vi)    any non-cash expense or loss resulting from any increase in the expected liability amount
        of Earn Out Obligations relating to the acquisition of the 36 Labs Group including
        accretion expense on the Earn Out Obligations as determined under GAAP;

(vii)   non-cash expenses including stock option and restricted stock unit expenses, provided
        that the terms of such stock or stock options or any related plan, do not obligate the
        Borrower to redeem such options or units for cash;

(viii) costs associated with (a) the terminated agreement and plan of reorganization by and
       among the Parent, Harmony Merger Corp., Harmony Merger Sub (Canada) Inc. and the
       shareholders of the Parent, the 36 Labs Group Acquisition, and the preparation for an
       initial public offering by the Parent, in the aggregate amounts of $1,244,786 in the fourth
       fiscal quarter of 2016 and $1,387,699 in the first fiscal quarter of 2017, (b) $1,461,985 in
       respect of 2017 Transaction Costs for the second fiscal quarter of 2017, (c) $668,737 in
       respect of 2017 Transaction Costs for the third fiscal quarter of 2017, and (d) up to the
       aggregate amount of $300,000 in respect of 2017 Transaction Costs for the fourth fiscal
       quarter of 2017 and the first fiscal quarter of 2018;


MT DOCS 16782873v8
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 111 of 538
                                                 -9-


(ix)    such other amounts as the Lender may approve;

less, without duplication and to the extent included in determining the Net Income of such
Person:

(i)     any income or gains resulting from transactions or events that are not expected to re-
        occur, or do not typify normal business activities (determined in accordance with
        GAAP);

(ii)    unrealized non-cash foreign exchange gains resulting from the impact of foreign currency
        changes on the valuation of assets or liabilities on the balance sheet of the Borrower and
        its Subsidiaries;

(iii)   any non-cash gain or income resulting from any decrease in the expected liability of the
        amount of the Earn Out Obligations relating the acquisition of the 36 Labs Group;

(iv)    the amount which is the greater of the following: (a) amounts accrued for Earn Out
        Obligations relating to the 36 Labs Group Acquisition paid by a Restricted Party to the 36
        Labs Group Vendors during such period; and (b) the minimum payment amount required
        to be paid by a Restricted Party to the 36 Labs Group Vendors in connection with Earn
        Out Obligations under the 36 Labs Group Acquisition Agreement; and

(v)     such other amounts as the Lender and the Borrower may agree.

For the purposes of calculating the financial covenants in Section 8.02: (a) for the period ending
December 31, 2016, all Debt denominated in United Stated Dollars will be converted to
Canadian Dollars based on the official closing rate of exchange published by the Bank of Canada
on the Original Closing Date and (b) the EBITDA of the Borrower shall be deemed to be the
following:

(i)     Cdn.$2,569,600 (or the Equivalent Amount in United States Dollars being $1,924,946)
        for the fiscal quarter ending December 31, 2015;

(ii)    Cdn.$2,711,879 (or the Equivalent Amount in United States Dollars being $1,973,504)
        for the fiscal quarter ending March 31, 2016, and

(iii)   Cdn.$3,957,335 (or the Equivalent Amount in United States Dollars being $3,059,131)
        for the fiscal quarter ending June 30, 2016.

“Eligible Accounts Receivable” means, in respect of the Borrower or a Guarantor at the time of
determination, accounts receivable of such Person (in this definition, individually called an
“account”) which satisfy the following eligibility criteria:

(1)     the account arises from a bona fide, fully-completed transaction consisting of provision of
        services to an account debtor;

(2)     the account is subject to a valid security interest held by the Lender pursuant to the Security
        and is not subject to any other Encumbrance except for Permitted Encumbrances;


MT DOCS 16782873v8
           Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 112 of 538
                                               - 10 -


(3)    the account debtor is located in Canada or the United States of America, unless such account
       is supported by a letter of credit, in form and substance acceptable to Lender or, insured by
       Export Development Corporation (Canada) or another insurer satisfactory to the Lender
       (“EDC”);

(4)    the account debtor is not the Borrower or an Affiliate thereof;

(5)    the account debtor is not a Governmental Authority, except to the extent the account is
       assignable without consent or all necessary consents to assignment have been obtained and
       all applicable statutory requirements for consent have been obtained;

(6)    the account is not in dispute or subject to any defence, counterclaim or claim by the account
       debtor for credit, set-off, allowance or adjustment;

(7)    to the extent that any such account is not insured by EDC, such account is not payable by an
       account debtor who (or who, together with its Affiliates) has outstanding accounts which are
       more than ninety one (91) days from the date of the invoice, with respect to 10% or more of
       the total accounts owed to the Borrower and Guarantors by such account debtor and its
       Affiliates;

(8)    unless insured by EDC, the account is not outstanding for more than ninety-one (91) days
       from the date of the applicable invoice, regardless of the payment date specified in the
       invoice; and

(9)    the account debtor is not, to the knowledge of the Borrower or any Guarantor or the Lender,
       insolvent or subject to any proceeding under insolvency laws.

“Encumbrance” means, with respect to any Person, any mortgage, debenture, pledge, hypothec,
lien, charge, assignment by way of security, hypothecation or security interest granted or
permitted by such Person or arising by operation of law, in respect of any of such Person’s
Property, or any consignment by way of security or Capital Lease of Property by such Person as
consignee or lessee, as the case may be, or any other security agreement, trust or arrangement
having the effect of security for the payment of any debt, liability or other obligation, and
“Encumbrances”, “Encumbrancer”, “Encumber” and “Encumbered” have corresponding
meanings.

“Environmental Law” means any Applicable Law relating to the environment including those
pertaining to

(i)    reporting, licensing, permitting, investigating, remediating and cleaning up in connection
       with any presence or Release, or the threat of the same, of Hazardous Substances, and

(ii)   the manufacture, processing, distribution, use, treatment, storage, disposal, transport,
       handling and the like of Hazardous Substances, including those pertaining to
       occupational health and safety.

“Equity Interest” means: (i) in the case of any corporation, all capital stock and any securities
exchangeable for or convertible into capital stock; (ii) in the case of an association or business


MT DOCS 16782873v8
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 113 of 538
                                                - 11 -


entity, any and all shares, interests, participation rights or other equivalents of corporate stock
(however designated) in or to such association or entity; (iii) in the case of a partnership, limited
liability company or unlimited liability company, partnership or membership interests (whether
general or limited), as applicable; and (iv) any other ownership interest or participation that
confers on a Person the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person, and including, in all of the foregoing cases described in clauses (i),
(ii), (iii) or (iv), any warrants, rights or other options to purchase or otherwise acquire any of the
interests described in any of the foregoing cases.

“Equivalent Amount” means, on any day, the equivalent amount in Canadian Dollars or United
States Dollars, as the case may be, after giving effect to a conversion of a specified amount of
United States Dollars to Canadian Dollars or of Canadian Dollars to United States Dollars , as
the case may be, at the official rate of exchange published by the Bank of Canada at
approximately 4:30 p.m. (Toronto time) for the day in question for the conversion of United
States Dollars to Canadian Dollars or at the rate that is the reciprocal thereof for the conversion
of Canadian Dollars to United States Dollars, as the case may be, or, if such rate is not so
published by the Bank of Canada for any such day, then at the spot rate quoted by the Lender at
approximately noon (Toronto time) on that day in accordance with its normal practice for the
applicable currency conversion in the wholesale market.

“Event of Default” has the meaning set out in Section 10.01.

“Excluded Taxes” means, with respect to the Lender, (i) taxes imposed on or measured by its
net income, and franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or
any political subdivision thereof) under the laws of which its lending office is located, and (ii)
any branch profits taxes or any similar tax imposed by any jurisdiction in which the Lender is
located; (iii) any deduction or withholding from a payment under a Loan Document required by
FATCA; and (iv) for any Luxembourg stamp duty, registration tax or other similar Taxes
payable upon a voluntary registration made by the Lender (including any Taxes payable due to
the registration by the Lender of a Loan Document with the Administration de l’Enregistrement
et des Domaines in Luxembourg) if such registration is not necessary to evidence, prove,
maintain, enforce, compel or otherwise assert the rights of the Lender or obligations of any Party
under a Loan Document.

“FATCA” means (i) Sections 1471 through 1474 of the Internal Revenue Code of 1986, as of
the date of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, (ii) any treaty, law, regulation or other official
guidance enacted in any other jurisdiction, or relating to an intergovernmental agreement
between the United States and any other jurisdiction with the purpose (in either case) of
facilitating the implementation of (i) above, or (iii) any agreement pursuant to the
implementation of paragraphs (i) or (ii) above with the United States Internal Revenue Service,
the United States government or any governmental or taxation authority in the United States.

“Federal Funds Effective Rate” means, for any day, a fluctuating rate of interest expressed as a
percentage rate per annum equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal funds brokers as


MT DOCS 16782873v8
           Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 114 of 538
                                               - 12 -


published for such day (or, if such day is not a Business Day, for the preceding Business Day) by
the Federal Reserve Bank of New York or, for any day on which that rate is not published for
that day by the Federal Reserve Bank of New York, the simple average of the quotations for that
day for such transactions received by the Lender from three federal funds brokers of recognized
standing selected by it.

“Financial Assistance” means, without duplication and with respect to any Person, all loans
granted by that Person and guarantees or Contingent Obligations incurred by that Person for the
purpose of or having the effect of providing financial assistance to another Person or Persons,
including letters of guarantee, letters of credit, legally binding comfort letters or indemnities
issued in connection therewith, endorsements of bills of exchange (other than for collection or
deposit in the ordinary course of business), obligations to purchase assets regardless of the
delivery or non-delivery thereof and obligations to make advances or otherwise provide financial
assistance to any other Person.

“Fixed Charge Coverage Ratio” means, with respect to the Borrower on a consolidated basis,
the ratio of (i) EBITDA for the most recently completed four fiscal quarters, less the amount of
all Capital Expenditures of such Person actually paid in cash to the extent not funded by Debt
(excluding Loans made under the Revolving Facility) less current Tax Expense, less
Distributions (other than any Distributions made in respect of interest payments made in cash on
the 2017 Shareholder Loans) to (ii) Fixed Charges of the Borrower, for the same period.

“Fixed Charges” means, with respect to any Person for any period and on a consolidated basis,
the sum of (without duplication) (i) Interest Expense paid in cash (including, for greater
certainty, payments made in cash on account of interest which was paid in kind or capitalized in
prior fiscal period), and (ii) scheduled principal payments of Debt provided that Fixed Charges
for the 12-month period ending on each of the first three fiscal quarters following the Original
Closing Date shall be deemed to the Fixed Charges incurred during the period commencing on
the Original Closing Date and ending on such fiscal quarter end (the “Stub Period”) multiplied
by a fraction, the numerator of which is 365 and the denominator of which is the number of days
in such Stub Period.

“GAAP” means (i) for any period of time prior to December 31, 2016, the Accounting Standards
for Private Enterprises as approved by the Accounting Standards Board of Canada or its
successor, applied on a basis consistent; and (ii) for any period of time after December 31, 2016,
the International Financial Reporting Standards as approved by the Accounting Standards Board
of Canada or its successor, applied on a basis consistent.

“Governmental Authority” means the government of Canada or any other nation, or of any
political subdivision thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to government,
including any supra-national bodies such as the European Union or the European Central Bank
and including a Minister of the Crown, the Superintendent of Financial Institutions or other
comparable authority or agency.

“Guarantee” means a guarantee in form and substance satisfactory to the Lender.


MT DOCS 16782873v8
           Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 115 of 538
                                               - 13 -


“Guarantors” means each Person who has executed a Guarantee and Security in favour of the
Lender as of the Closing Date and each other Subsidiary of the Parent that may from time to time
deliver a Guarantee to the Lender in accordance with Section 8.04(18) and their successors and
assigns, and “Guarantor” means any one of them.

“Hazardous Substance” means any substance or material that is prohibited, controlled or
regulated by any Governmental Authority pursuant to Environmental Laws, including pollutants,
contaminants, dangerous goods or substances, toxic or hazardous substances or materials, wastes
(including solid non-hazardous wastes and subject wastes), petroleum and its derivatives and by-
products and other hydrocarbons, all as defined in or pursuant to any Environmental Law.

“Hedge Arrangement” means, with respect to any Person, any arrangement or transaction
between such Person and any other Person (other than another Restricted Party) that is a rate
swap transaction, basis swap, forward rate transaction, commodity swap, interest rate option,
forward foreign exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of such transactions or
arrangements) designed to protect or mitigate against risks in interest, currency exchange or
commodity price fluctuations.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Insolvency Law” means legislation in any applicable jurisdiction relating to reorganization,
arrangement, compromise or re-adjustment of debt, dissolution or winding-up, or any similar
legislation, and specifically includes for greater certainty the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-Up and
Restructuring Act (Canada), the Bankruptcy Code (United States), the restructuring provisions of
applicable corporate statutes, each as now and hereafter in effect, any successors to such statutes
and any other applicable insolvency or other similar law of any jurisdiction, including any law of
any jurisdiction permitting a debtor to obtain a stay or a compromise of the claims of its creditors
against it.

“Intellectual Property” means any and all intellectual and industrial property, whether recorded
or not and regardless of form or method of recording, including all works in which copyright
subsists or may subsist (such as computer software), data bases (whether or not protected by
copyright), designs, documentation, manuals, specifications, industrial designs, trade secrets,
confidential information, ideas, concepts, know-how, trademarks, service marks, trade names,
domain names, discoveries, inventions, formulae, recipes, product formulations, processes and
processing methods, technology and techniques, improvements and modifications, integrated
circuit topographies and mask works.

“Intellectual Property Rights” includes all intellectual and industrial and other proprietary
rights in any Intellectual Property.

“Interest Expense” means, with respect to any Person for any period, without duplication, the
aggregate amount of interest and other financing charges expensed by such Person on account of
such period with respect to Debt, including interest, discount financing fees, commissions,



MT DOCS 16782873v8
            Case 19-11365-KBO         Doc 2-1     Filed 06/18/19      Page 116 of 538
                                               - 14 -


discounts, the interest or time value of money component of costs related to factoring or
securitizing receivables or monetizing inventory and other fees and charges payable with respect
to letters of credit, letters of guarantee and bankers’ acceptance financing, standby fees, the
interest component of Capital Leases and net payments (if any) pursuant to Hedge Arrangements
involving interest, but excluding any amount, such as amortization of debt discount and
expenses, that would qualify as Depreciation Expense and the amount reflected in Net Income
for such period in respect of gains (or losses) attributable to translation of Debt from one
currency to another currency, all as determined on a consolidated basis in accordance with
GAAP.

“Interest Payment Date” means

(i)     with respect to each Prime Rate Loan and each Base Rate Loan, the last Business Day of
        each calendar month, and

(ii)    with respect to each LIBO Rate Loan, the last Business Day of each applicable Interest
        Period, and, if any Interest Period is longer than three months, the last Business Day of
        each successive three month period during such Interest Period.

“Interest Period” means

(i)     with respect to each Prime Rate Loan and each Base Rate Loan, the period commencing
        on the applicable Drawdown Date or Conversion Date, as the case may be, and ending on
        the date selected by the Borrower for the Conversion of such Loan into another type of
        Loan or for the repayment of such Loan;

(ii)    with respect to each BA Rate Loan, the period selected by the Borrower hereunder and
        being of one, two, three or six months duration commencing on the Drawdown Date,
        Rollover Date or Conversion Date of such Loan; and

(iii)   with respect to each LIBO Rate Loan, the period selected by the Borrower and being of
        one, two, three or six months duration commencing on the applicable Drawdown Date,
        Rollover Date or Conversion Date, as the case may be;

provided that in any case the last day of each Interest Period will be also the first day of the next
Interest Period and further provided that the last day of each Interest Period will be a Business
Day. If the last day of an Interest Period selected by the Borrower is not a Business Day the
Borrower will be deemed to have selected an Interest Period the last day of which is the Business
Day next following the last day of the Interest Period otherwise selected unless such next
following Business Day falls in the next calendar month in which event the Borrower will be
deemed to have selected an Interest Period the last day of which is the Business Day immediately
preceding the last day of the Interest Period otherwise selected and further provided that the last
Interest Period hereunder must expire on or prior to the Maturity Date.

“Investment” in any Person means any direct or indirect (i) acquisition of any shares,
partnership interests, participation interests in any arrangement, options or warrants, or any
indebtedness, whether or not evidenced by any bond, debenture or other written evidence of such
Person, or (ii) acquisition, by purchase or otherwise, of all or substantially all of the business,


MT DOCS 16782873v8
           Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 117 of 538
                                               - 15 -


assets or stock or other evidence of beneficial ownership of such Person. The amount of any
Investment will be the original cost of such Investment, plus the cost of all additions thereto and
minus the amount of any portion of such Investment repaid to such Person in cash as a return of
capital, or repayment of the principal amount of indebtedness, as the case may be, but without
any other adjustments for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment. In determining the amount of any Investment involving a
transfer of any Property other than cash, such Property will be valued at its fair market value at
the time of such transfer.

“Judgment Conversion Date” has the meaning set out in Section 12.03(1).

“Judgment Currency” has the meaning set out in Section 12.03(1).

“Key Employment Contracts” means the employment contracts between the Borrower and
each of Jason Theofilos, Phil Jones, Phil Yuan, Eric So, Jeff Cordeiro and Matt Frank.

“Lender’s Counsel” means the firm of McCarthy Tétrault LLP or such other firm of legal
counsel as the Lender may from time to time designate.

“Lending Office” means the branch of the Lender located at 200 Bay Street, 4th Floor, North
Tower, Toronto, Ontario, M5J 2W7, or at such other branch as the Lender may designate in
writing.

“LIBO Rate” means, for each Interest Period for a LIBO Rate Loan, the interest rate, expressed
as a percentage rate per annum on the basis of a 360 day year, equal to

(i)    the rate for deposits in U.S. Dollars in the London, England inter-bank market, for a
       period comparable to such Interest Period, which appears on the “LIBOR01 Page” of the
       Reuters Money Rates Service (or any successor source from time to time for such rate) as
       of 11:00 a.m. (London, England time) on the second Business Day preceding the first day
       of such Interest Period, or

(ii)   if a rate is not determinable pursuant to clause (i) of this definition at the relevant time,
       the rate of interest, expressed as a rate of interest per annum on the basis of a year of 360
       days, at which deposits in U.S. Dollars are offered by the principal lending office in
       London, England of the Lender to prime banks in the London inter-bank market at
       approximately 11:00 a.m. (London, England time) on the second Business Day preceding
       the first day of such Interest Period for a period comparable to the Interest Period and in
       an amount comparable to the amount of the LIBO Rate Loan to be outstanding during
       such Interest Period.

For greater certainty, if the LIBO Rate would otherwise be less than zero, the LIBO Rate shall
instead be deemed for all purposes of this Agreement to be zero.

“LIBO Rate Loan” means a Loan in or Conversion into United States Dollars made by the
Lender to the Borrower with respect to which the Borrower has specified that interest is to be
calculated by reference to the LIBO Rate.



MT DOCS 16782873v8
           Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 118 of 538
                                              - 16 -


“LIBO Rate Margin” means, for any period, the applicable percentage rate per annum
applicable to that period as set out below the heading “LIBO Rate Margin” in the definition of
“Applicable Margin”.

“Liquidity” means the sum of (i) amount of the Borrower’s and its Subsidiaries’ Qualified Cash
and (ii) undrawn availability under the Revolving Facility.

“Loan” means any extension of credit by the Lender under this Agreement, including by way of
Prime Rate Loans, Base Rate Loans, BA Rate Loans and LIBO Rate Loans.

“Loan Documents” means (i) this Agreement, (ii) the Security, (iii) the Shareholder
Subordination Agreement, and (iv) all present and future agreements, documents, certificates and
instruments delivered by any Restricted Party to the Lender pursuant to or in respect of this
Agreement or the Security, in each case as the same may from time to time be amended, and
“Loan Document” means any one of the Loan Documents. For greater certainty, “Loan
Documents” does not include any Loan Documents (as such term is defined in the Subordinated
Credit Agreement) except for Security to the extent such Security has been executed and
delivered to and in favour of both the Lender and Royal Bank of Canada, as subordinated lender
(in which such case, such Security shall constitute a “Loan Document” but only to the extent that
such Security applies to the Lender in connection with this Agreement).

“Luxco Newco” means Mundo Media (Luxembourg) S.à r.l., a société à responsabilité limitée to
be incorporated under the laws of Luxembourg, with its registered office at 5-11, avenue Gaston
Diederich, L-1420 Luxembourg, Grand Duchy of Luxembourg and to be a wholly-owned
subsidiary of 2307521 Ontario Inc.

“Material Adverse Change” means, with respect to a Restricted Party, any change having a
material adverse effect on the business, assets, liabilities, operations, results of operations or
condition (financial or other) of such Restricted Party or the ability of such Restricted Party to
carry on its business or a significant part of its business, which would reasonably be expected to
result in, or has resulted in, an impairment of the ability of the Borrower or a Guarantor to
perform their respective Obligations.

“Material Contracts” means, with respect to a particular Restricted Party, the contracts set out
under such Restricted Party’s name in Schedule 1.01(E) and all other contracts to which such
Person is a party or by which it is bound or may hereafter become a party or be bound, the
breach or default of which would result in a Material Adverse Change, and “Material
Contract” means any one thereof.

“Material Licences” means all licences, permits or approvals issued by any Governmental
Authority to any Restricted Party, and which are at any time on or after the date of this
Agreement,

(i)    necessary or material to the business and operations of such Restricted Party or to the
       listing of its securities, the breach or default of which would result in a Material Adverse
       Change, or




MT DOCS 16782873v8
           Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 119 of 538
                                               - 17 -


(ii)   designated by the Lender, in the reasonable discretion of the Lender, as a Material
       Licence, provided that the Lender has notified the Borrower of such designation.

“Maturity Date” means July 26, 2019.

“New LLC2” means Mundo Media (US), LLC, a limited liability company formed under the
laws of the State of Delaware, which is an indirect wholly owned Subsidiary of the Borrower.

“Net Income” means, with respect to any Person for any period, the net income of such Person
for such period on a consolidated basis as determined in accordance with GAAP.

“Net Proceeds” means, with respect to any Disposition, the aggregate fair market value of
proceeds of such Disposition (whether such proceeds are in the form of cash or other Property or
part cash and part other Property) net of reasonable, bona fide direct transaction costs and
expenses incurred in connection with such Disposition, including (i) reasonable legal fees and
disbursements, the customary fees of agents or brokers payable in connection with such
Disposition within one year of such Disposition and title and recording expenses payable in
connection with such Disposition, and (ii) payment of the outstanding principal amount of,
premium or penalty, if any, and interest on any Debt that is secured by a Permitted
Encumbrance, if any, on any of the Property that is the subject matter of such Disposition
ranking in priority to the Encumbrance of the Security and that is required to be repaid under the
terms of such Debt as a result of such Disposition.

“Obligations” means all present and future indebtedness, liabilities and obligations of the
Restricted Parties, or any of them, to the Lender under or in connection with this Agreement or
the other Loan Documents, including all debts and liabilities, present or future, direct or indirect,
absolute or contingent, matured or not, at any time owing by the Restricted Parties, or any of
them, to the Lender, in any currency or remaining unpaid by the Restricted Parties, or any of
them, to the Lender, under or in connection with this Agreement or the other Loan Documents,
whether arising from dealings between the Lender and any of the Restricted Parties or from any
other dealings or proceedings by which the Lender may be or become in any manner whatever a
creditor of a Restricted Party pursuant to this Agreement or the other Loan Documents, and
wherever incurred, and whether incurred by a Restricted Party alone or with another or others
and whether as principal or surety, and all interest, fees, legal and other costs, charges and
expenses relating thereto. For greater certainty, “Obligations” does not include any Obligation
(as such term is defined in the Subordinated Credit Agreement) except for obligations under any
Guarantee which has been executed and delivered to and in favour of both the Lender and Royal
Bank of Canada, as subordinated lender (in which such case, such obligations under such
Guarantee shall constitute an “Obligation” but only to the extent that such obligations under such
Guarantee are obligations to the Lender in connection with this Agreement).

“Organizational Documents” means, with respect to any Person, such Person’s articles,
memorandum, articles of association or other charter documents, partnership agreement, joint
venture agreement, declaration of trust, trust agreement, by-laws, unanimous shareholder
agreement, or any and all other similar agreements, documents and instruments pursuant to
which such Person is constituted, organized or governed.




MT DOCS 16782873v8
            Case 19-11365-KBO         Doc 2-1    Filed 06/18/19     Page 120 of 538
                                              - 18 -


“Original Closing Date” means July 26, 2016.

“Other Taxes” means all present or future stamp or documentary taxes or any other excise or
property taxes, charges or similar levies arising from any payment made hereunder or under any
other Loan Document or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document, except for any Luxembourg stamp duty,
registration tax or other similar Taxes payable upon a voluntary registration made by the Lender
(including any Taxes payable due to the registration by the Lender of a Loan Document with the
Administration de l’Enregistrement et des Domaines in Luxembourg) if such registration is not
necessary to evidence, prove, maintain, enforce, compel or otherwise assert the rights of the
Lender or obligations of any Restricted Party under a Loan Document.

“Overdraft Loans” means loans made by way of creating or increasing overdrafts in a
Borrower’s Account.

“Parent” means Mundo Inc. (as successor by amalgamation to Customer Acquisition Network
(Canada) Inc.), an Ontario corporation, and its successors.

“Participant” has the meaning set out in Section 12.07(1).

“Pension Plan” means (i) a “pension plan” or “plan” which is a “registered pension plan” as
defined in the Income Tax Act (Canada) or is subject to the funding requirements of applicable
pension benefits legislation in any Canadian jurisdiction and is applicable to employees resident
in Canada of a Restricted Party, or (ii) any other pension benefit plan or similar arrangement
applicable to employees of a Restricted Party.

“Permitted Debt” means:

(i)     Debt under this Agreement and the other Loan Documents;

(ii)    any Guarantee by a Restricted Party of Debt of any other Restricted Party which is
        permitted hereunder;

(iii)   Subordinated Debt;

(iv)    Debt owing: (a) by the Borrower to a Guarantor, (b) by a Guarantor to another Guarantor
        or to the Borrower, (c) by a Subsidiary to another Subsidiary provided that if the
        Subsidiary to which the Debt is owed is not a Guarantor, such Debt is subject to a
        subordination and postponement agreement satisfactory to the Lender; subject in each
        case to compliance with the restriction on Investments set out in Section 8.04(5);

(v)     Earn Out Obligations of any Restricted Party in connection with the 36 Labs Group
        Acquisition; subject to compliance with the restrictions on Earn Out Obligations set out
        in Section 8.04(21);

(vi)    Debt in respect of Capital Leases incurred by any Restricted Party or Purchase Money
        Security Interests granted by a Restricted Party in an amount not to exceed $250,000 in
        the aggregate; and


MT DOCS 16782873v8
            Case 19-11365-KBO           Doc 2-1      Filed 06/18/19      Page 121 of 538
                                                 - 19 -


(vii)   the 2017 Shareholder Loans.

“Permitted Encumbrances” means, with respect to any Person, the following:

(i)     liens for Taxes, rates, assessments or other governmental charges or levies not yet due, or
        for which instalments have been paid based on reasonable estimates pending final
        assessments, or if due, the validity of which is being contested diligently and in good
        faith by appropriate proceedings by that Person;

(ii)    undetermined or inchoate liens, rights of distress and charges incidental to current
        operations that have not at such time been filed or exercised and in respect of which the
        Lender has not been given notice, or that relate to obligations not due or payable, or if
        due, the validity of which is being contested diligently and in good faith by appropriate
        proceedings by that Person;

(iii)   reservations, limitations, provisos and conditions expressed in any original grant from the
        Crown or other grants of real or immovable property, or interests therein, that do not
        materially affect the use of the affected land for the purpose for which it is used by that
        Person;

(iv)    licences, easements, rights-of-way and rights in the nature of easements (including
        licences, easements, rights-of-way and rights in the nature of easements for railways,
        sidewalks, public ways, sewers, drains, gas, steam and water mains or electric light and
        power, or telephone and telegraph conduits, poles, wires and cables) that do not
        materially impair the use of the affected land for the purpose for which it is used by that
        Person;

(v)     title defects, irregularities or other matters relating to title that are of a minor nature and
        that in the aggregate do not materially impair the use of the affected property for the
        purpose for which it is used by that Person;

(vi)    the right reserved to or vested in any Governmental Authority by the terms of any lease,
        licence, franchise, grant or permit acquired by that Person or by any statutory provision to
        terminate any such lease, licence, franchise, grant or permit, or to require annual or other
        payments as a condition to the continuance thereof;

(vii)   the Encumbrance resulting from the deposit of cash or securities to an aggregate
        maximum amount for all Restricted Parties of $100,000 at any time in connection with
        contracts, tenders or expropriation proceedings, or to secure workmen’s compensation,
        unemployment insurance, surety or appeal bonds, costs of litigation when required by
        law, liens and claims incidental to current construction, mechanics’, warehousemen’s,
        carriers’ and other similar liens, and public, statutory and other like obligations incurred
        in the ordinary course of business;

(viii) security given to a public utility or any Governmental Authority when required by such
       utility or authority in connection with the operations of that Person in the ordinary course
       of its business;



MT DOCS 16782873v8
              Case 19-11365-KBO        Doc 2-1    Filed 06/18/19     Page 122 of 538
                                               - 20 -


(ix)    the Encumbrance created by a judgement of a court of competent jurisdiction, as long as
        the judgement is being contested diligently and in good faith by appropriate proceedings
        by that Person and does not result in an Event of Default;

(x)     the Security;

(xi)    any Encumbrance securing Permitted Debt (other than Debt set out in clause (vii) of the
        definition thereof); and

(xii)   such other Encumbrances as are agreed to in writing by the Lender.

“Permitted Shareholder Loan Payments” means:

        (a)     payments in kind (and not in cash) by the Borrower of interest on the 2017
                Shareholder Loans not in excess of ten percent (10.0%) per annum;

        (b)     quarterly payments of interest on the 2017 Shareholder Loans not in excess of ten
                percent (10.0%) per annum; provided that, the Borrower shall have delivered a
                Compliance Certificate to the Lender confirming that both before and after giving
                effect to such payment, (i) no Default or Event of Default shall have occurred; (ii)
                the Borrower will be in pro forma compliance with the financial covenants set out
                in Section 8.02 as of the most recently ended fiscal quarter for which the financial
                statements required under Section 8.03(1) have been delivered to the Lender; (iii)
                no payment of interest on the 2017 Shareholder Loans may be made prior to
                March 31, 2018; and (iv) subject to compliance with clauses (i), (ii) and (iii) of
                the foregoing, the initial payment of interest on the 2017 Shareholder Loans may
                be made on and after April 1, 2018 (including for interest accrued and not paid in
                cash for the period commencing on the Closing Date and ending on March 31,
                2018); and

        (c)     payments of principal on the 2017 Shareholder Loan from and after the date on
                which financial statements have been delivered to the Lender under Section
                8.03(3) for the year ending December 31, 2017; provided that, the Borrower shall
                have delivered a Compliance Certificate to the Lender confirming that both before
                and after giving effect to such payment, (i) no Default or Event of Default shall
                have occurred, (ii) the Borrower will be in pro forma compliance with the
                financial covenants set out in Section 8.02 as of the most recently ended fiscal
                quarter for which the financial statements have been delivered to the Lender under
                Section 8.03(1), (iii) the amount of such payments made prior to the date on
                which the financial statements required under Section 8.03(1) shall have been
                delivered for the fiscal quarter ending September 30, 2018 shall not exceed
                $450,000 in aggregate, (iv) for any such payments made prior to September 30,
                2018, the Borrower shall have no outstanding Debt under the Revolving Facility,
                and (v) for any payment made after September 30, 2018, the Borrower shall have
                Liquidity of not less than $2,500,000.




MT DOCS 16782873v8
           Case 19-11365-KBO          Doc 2-1    Filed 06/18/19     Page 123 of 538
                                              - 21 -


“Person” means any natural person, corporation, limited liability company, unlimited liability
company, trust, joint venture, association, company, partnership, Governmental Authority or
other entity.

“Pre-IPO Shareholder Loans” means, collectively, (i) all of the loans made by the Borrower in
favour of certain of the Parent’s shareholders in connection with the Parent’s stock option plan;
(ii) the promissory note, dated June 2, 2017, issued by the Parent in favour of Mansfield
International Trade Ltd. in the principal amount $7,500,000; (iii) the promissory note, dated June
2, 2017, issued by the Parent in favour of Customer Acquisition Network LLC in the principal
amount $7,500,000; (iv) the non-interest bearing demand promissory note, dated June 2, 2017,
issued by the Parent in favour of Phil Jones in the principal amount $500,000; (v) the non-
interest bearing demand promissory note, dated June 2, 2017, issued by the Parent in favour of
Eric So in the principal amount of $500,000; and (vi) the non-interest bearing demand
promissory note, dated June 2, 2017, issued by the Parent in favour of Mitch Richler in the
principal amount of $250,000.

“Prime Rate” means, on any day, the greater of (i) the variable per annum reference rate of
interest announced and adjusted by the Lender from time to time for Canadian Dollar loans in
Canada, and (ii) the rate of interest per annum that is equal to the sum of (A) the rate of the
Lender for one month bankers’ acceptances that appears on the Reuters Screen CDOR Page at
10:00 a.m. (Toronto time) on that day, and (B) 1.00% per annum.

“Prime Rate Loan” means a Loan in or a Conversion into Canadian Dollars with respect to
which the Borrower has specified that interest is to be calculated by reference to the Prime Rate.

“Prime Rate Margin” means, for any period, the applicable percentage rate per annum
applicable to that period as set out below the heading “Prime Rate Margin” in the definition of
“Applicable Margin”.

“Priority Payables” means, with respect to any Person, any amount payable by such Person
which ranks or is capable of ranking prior to or pari passu with the Encumbrances created by the
Security in respect of any Eligible Accounts Receivable, including amounts owing for wages,
vacation pay, severance pay, employee deductions, Wage Earner Protection Program Act
(Canada) obligations, sales tax, excise tax, income tax, workers compensation, government
royalties, pension fund obligations (including any pension deficit), and other similar statutory
claims which rank or is capable of ranking prior to or pari passu with the Encumbrances created
by the Security in respect of any Eligible Accounts Receivable.

“Property” means, with respect to any Person, all or any portion of that Person’s undertaking
and property, both real and personal.

“Purchase Money Security Interest” means an Encumbrance created or incurred by a
Restricted Party securing Debt incurred to finance the acquisition of Property (including the cost
of installation thereof), provided that (i) such Encumbrance is created substantially
simultaneously with the acquisition of such Property, (ii) such Encumbrance does not at any time
Encumber any Property other than the Property financed by such Debt, (iii) the amount of Debt
secured thereby is not increased subsequent to such acquisition, and (iv) the principal amount of



MT DOCS 16782873v8
           Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 124 of 538
                                               - 22 -


Debt secured by any such Encumbrance at no time exceeds 100% of the original purchase price
of such Property and the cost of installation thereof, and for the purposes of this definition the
term “acquisition” includes a Capital Lease.

“Qualified Cash” means unrestricted cash held by a Restricted Party in which the Lender has a
first priority perfected Encumbrance with such funds being maintained in an account with the
Lender and such cash on deposit with the Lender is not subject to any escrow or other restriction.

“Related Parties” means, with respect to any Person, such Person’s Affiliates and the directors,
officers, employees, agents and advisors of such Person or of such Person’s Affiliates.

“Release” means any release or discharge of any Hazardous Substance including any discharge,
spray, injection, inoculation, abandonment, deposit, spillage, leakage, seepage, pouring,
emission, emptying, throwing, dumping, placing, exhausting, escape, leach, migration, dispersal,
dispensing or disposal.

“Relevant Jurisdiction” means, from time to time, with respect to a Person that is granting
Security hereunder, any province or territory of Canada, any state of the United States or any
other country or political subdivision thereof in which such Person has its chief executive office
or chief place of business or has Property and, for greater certainty, includes the provinces and
states set out in Schedule 1.01(F).

“Repayment Notice” means the notice substantially in the form set out in Schedule 1.01(G).

“Requirements of Law” means, with respect to any Person, the Organizational Documents of
such Person and any Applicable Law or any determination of a Governmental Authority, in each
case applicable to or binding upon such Person or any of its business or Property or to which
such Person or any of its business or Property is subject.

“Restricted Parties” means the Parent, the Borrower and their respective Subsidiaries and any
person that hereafter becomes a Subsidiary of the Parent, and their respective successors and
assigns permitted by this Agreement, and “Restricted Party” means any one of them.

“Revolving Facility” has the meaning set out in Section 2.01(a).

“Revolving Facility Commitment” means $5,500,000 subject to any cancellation or
termination thereof pursuant to this Agreement.

“Revolving Facility Limit” means the lesser of the Revolving Facility Commitment and the
Borrowing Base as set out in the latest Borrowing Base Certificate delivered hereunder.

“Revolving Period” means, in relation to the Revolving Facility, the period commencing on the
Original Closing Date and ending on the Maturity Date.

“Rollover” means the acceptance of a BA Rate Loan in like face amount upon the maturity of a
BA Rate Loan or the extension of a LIBO Rate Loan for an additional Interest Period.




MT DOCS 16782873v8
           Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 125 of 538
                                               - 23 -


“Rollover Date” means the date of commencement of a new Interest Period applicable to a BA
Rate Loan or LIBO Rate Loan that is being rolled over.

“Rollover Notice” means the notice, substantially in the form set out in Schedule 1.01(H), to be
given to the Lender by the Borrower in connection with the Rollover of a BA Rate Loan, or
LIBO Rate Loan.

“Sanctions Law” means Special Economic Measures Act (Canada), the United Nations Act
(Canada), the Freezing Assets of Corrupt Foreign Officials Act (Canada), the Criminal Code
(Canada) and other similar laws imposing sanctions.

“Second Amendment” means the second amending agreement to the Original Credit
Agreement, made as of June 2, 2017, between the parties hereto.

“Security” means the documents creating an Encumbrance in favour of, or any collateral held
from time to time by, the Lender securing or intended to secure repayment of the Obligations,
including all Guarantees and security described in Article 9. For greater certainty, “Security”
does not include any Security (as such term is defined in the Subordinated Credit Agreement)
except for Security to the extent such Security has been executed and delivered to and in favour
of both the Lender and Royal Bank of Canada, as subordinated lender (in which such case, such
Security shall constitute “Security” but only to the extent that such Security applies to the Lender
in connection with this Agreement).

“Senior Debt” means Total Debt less the Subordinated Debt; provided that, the 2017
Shareholder Loans shall not constitute Senior Debt of the Borrower for purposes of calculating
financial covenants in this Agreement.

“Senior Debt to EBITDA Ratio” means the ratio of the Borrower’s Senior Debt to EBITDA
determined on a consolidated basis.

“Shareholder Subordination Agreement” means the subordination and postponement
agreement, made as of November 21, 2017, between the Borrower, the Lender and each of the
holders of the 2017 Shareholder Loans.

“Software” means all software relating to the business of the Borrower, including all versions
thereof, and all related documentation, manuals, source code and object code, program files, data
files, computer related data, field and data definitions and relationships, data definition
specifications, data models, program and system logic, interfaces, program modules, routines,
sub-routines, algorithms, program architecture, design concepts, system designs, program
structure, sequence and organization, screen displays and report layouts, and all other material
related to such software.

“Subordinated Credit Agreement” means the amended and restated subordinate credit
agreement, made as of the date hereof, between the Borrower and Royal Bank of Canada, under
which Royal Bank of Canada has committed to provide the Borrower with a subordinated term
facility.




MT DOCS 16782873v8
           Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 126 of 538
                                               - 24 -


“Subordinated Debt” means the Debt owing by the Borrower to Royal Bank of Canada under
the Subordinated Credit Agreement. For greater certainty, “Subordinated Debt” does not include
any Obligations.

“Subsidiary” means, at any time, with respect to any Person, any other Person, if at such time
the first mentioned Person (i) owns, directly or indirectly, securities or other ownership interests
in such other Person, having ordinary voting power to elect a majority of the board of directors
or persons performing similar functions for such other Person, and (ii) directly or indirectly,
through the operation of any agreement or otherwise, the ability to elect or cause the election of a
majority of the board of directors or other persons performing similar functions for such other
Person or otherwise exercise control over the management and policies of such other Person, and
in either case will include any other Person in like relationship to a Subsidiary of such first
mentioned Person.

“Tax Expense” means, for any period, without duplication, the tax expense (including federal,
provincial, state, local and foreign income taxes) of a Person, for such period, determined on a
consolidated basis in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions, withholdings,
assessments, fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax, penalties applicable thereto or value added taxes.

“Term Facility” has the meaning set out in Section 2.01(b).

“Total Debt” means the Debt of the Borrower determined on a consolidated basis; provided that,
(i) Earn Out Obligations relating to the 36 Labs Group Acquisition, and (ii) the 2017 Shareholder
Loans shall not constitute Debt of the Borrower for purposes of calculating financial covenants
in this Agreement.

“Total Debt to EBITDA Ratio” means the ratio of the Borrower’s Total Debt to EBITDA
determined on a consolidated basis.

“Transaction Costs” means costs and expenses incurred in connection with the Voom
Acquisition and the transaction contemplated by the Original Credit Agreement and the
subordinate credit agreement, made as of the Original Closing Date, between the Borrower and
Royal Bank of Canada.

“United States Dollars”, “U.S. $” and “$” means the lawful money of the United States of
America.

“Vendor Take Back Debenture” means the secured debenture dated July 20, 2016 executed
and delivered by the Parent to and in favour of 2440310 Ontario Inc.

“Vendor Take Back Obligations” means all of the debts and obligations under and pursuant to
the Vendor Take Back Debenture.




MT DOCS 16782873v8
           Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 127 of 538
                                               - 25 -


“Voom Acquisition” means the acquisition by the Parent from 2440310 Ontario Inc. on or about
July 20, 2016 of all of the shares of Voom Media Corp. pursuant to the Voom Acquisition
Agreement.

“Voom Acquisition Agreement” means the share purchase agreement dated July 20, 2016
between the Parent, 2440310 Ontario Inc. and Voom Media Corp.

1.02           Extended Meanings

               In this Agreement words importing the singular number include the plural and
vice versa, words importing any gender include all genders and words importing persons include
individuals, corporations, limited and unlimited liability companies, general and limited
partnerships, associations, trusts, unincorporated organizations, joint ventures and Governmental
Authorities. The term “including” means “including without limiting the generality of the
foregoing” and the term “third party” means any person other than a person a party to this
Agreement.

1.03           Accounting Principles

        (1)     Where the character or amount of any asset or liability or item of revenue or
expense is required to be determined, or any consolidation or other accounting computation is
required to be made, for the purpose of this Agreement or any Loan Document, such
determination or calculation will, to the extent applicable and except as otherwise specified
herein or as otherwise agreed in writing by the parties, be made in accordance with GAAP.

        (2)     All calculations for the purposes of determining compliance with the financial
ratios and financial covenants contained in this Agreement will be made on a basis consistent
with GAAP as it exists on the date of this Agreement and used in the preparation of the
consolidated financial statements of the Borrower for its financial year ended December 31,
2016. In the event of a change in such GAAP, the Borrower and the Lender will negotiate in
good faith to revise (if appropriate) such ratios and covenants to reflect GAAP as then in effect.

1.04           Interest Calculations and Payments

                Unless otherwise stated, wherever in this Agreement reference is made to a rate of
interest “per annum” or a similar expression is used, such interest will be calculated on the basis
of a calendar year of 365 days or 366 days, as the case may be, and using the nominal rate
method of calculation and not the effective rate method of calculation or on any other basis that
gives effect to the principle of deemed reinvestment of interest. Interest will continue to accrue
after maturity and default and/or judgment, if any, until payment thereof, and interest will accrue
on overdue interest, if any.

1.05           Interest Act (Canada)

                For the purposes of this Agreement, whenever interest to be paid hereunder is to
be calculated on the basis of 360 days or any other period of time that is less than a calendar
year, the yearly rate of interest to which the rate determined pursuant to such calculation is
equivalent is the rate so determined multiplied by the actual number of days in the calendar year


MT DOCS 16782873v8
           Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 128 of 538
                                              - 26 -


in which the same is to be ascertained and divided by 360 or such other number of days in such
period, as the case may be.

1.06           Permitted Encumbrances

               The inclusion of reference to Permitted Encumbrances in any Loan Document is
not intended to subordinate and will not subordinate, any Encumbrance created by any of the
Security to any Permitted Encumbrance.

1.07           Currency

                Unless otherwise specified in this Agreement, all references to currency (without
further description) are to lawful money of the United States of America.

1.08           Conflicts

               In the event of a conflict between the provisions of this Agreement and the
provisions of any other Loan Document, then, unless such Loan Document or an
acknowledgement from the Restricted Party and the Lender relative to such Loan Document
expressly states that this Section 1.08 is not applicable to such Loan Document, notwithstanding
anything else contained in such other Loan Document, the provisions of this Agreement will
prevail and the provisions of such other Loan Document will be deemed to be amended to the
extent necessary to eliminate such conflict.

1.09           Schedules

              The following are the Schedules attached hereto and incorporated by reference
and deemed to be part hereof:

                Schedule 1.01(A)          -    Borrowing Base Certificate
                Schedule 1.01(B)          -    Compliance Certificate
                Schedule 1.01(C)          -    Conversion Notice
                Schedule 1.01(D)          -    Drawdown Notice
                Schedule 1.01(E)          -    Material Contracts
                Schedule 1.01(F)          -    Relevant Jurisdictions
                Schedule 1.01(G)          -    Repayment Notice
                Schedule 1.01(H)          -    Rollover Notice
                Schedule 7.01(8)          -    Litigation Disclosure
                Schedule 7.01(12)         -    Ownership Structure
                Schedule 7.01(16)         -    Intellectual Property Rights
                Schedule 7.01(22)         -    Bank Accounts




MT DOCS 16782873v8
             Case 19-11365-KBO        Doc 2-1    Filed 06/18/19     Page 129 of 538
                                              - 27 -


                          ARTICLE 2 - THE CREDIT FACILITIES

2.01           Credit Facilities

               Subject to the terms and conditions of this Agreement, the Lender establishes in
favour of the Borrower:

       (a)     a Revolving Facility (the “Revolving Facility”) in an amount up to the Revolving
               Facility Limit or the Equivalent Amount in Canadian Dollars, which facility will
               be available only during the Revolving Period; and

       (b)     a Term Facility (the “Term Facility”) in an amount up to $13,500,000, which
               facility was made available by a single advance on the Original Closing Date.
               Any amount of the Term Facility not drawn on the Original Closing Date was
               automatically cancelled.

                All amounts owing pursuant to the Original Credit Agreement on the Closing
Date shall continue to be owing under this Agreement and all “Loans” (as such term is defined in
the Original Credit Agreement) made under the Original Credit Agreement will be deemed for
all purposes to be Loans hereunder.

2.02           Purpose of Credit Facilities

               Loans under the Credit Facilities will only be used for the following respective
purposes

       (a)     under the Revolving Facility, for working capital requirements in the ordinary
               course of business of the Borrower (including capital expenditures), and

       (b)     under the Term Facility, to fund the permanent repayment of the Vendor Take
               Back Obligations and all Debt owing to Silicon Valley Bank and related
               transaction costs.

2.03           Revolving Facility Limit

               The Revolving Facility Limit shall be adjusted as at the date of each receipt by the
Lender of a Borrowing Base Certificate and shall remain in effect until receipt by the Lender of a
subsequent Borrowing Base Certificate. The Lender shall have no obligation to make any
subsequent Loan under Revolving Facility should a Borrowing Base Certificate not be delivered
on or before the date required herein. The Lender shall have no obligation to make any portion
of a Loan under the Revolving Facility to the extent that after making such Loan, the outstanding
Loans under the Revolving Facility would exceed the Revolving Facility Limit then in effect.

2.04           Manner of Borrowing

       (1)    The Borrower may (a) in Canadian Dollars, make Drawdowns, Conversions and
Rollovers under the Revolving Facility of Prime Rate Loans, BA Rate Loans and Overdraft



MT DOCS 16782873v8
             Case 19-11365-KBO       Doc 2-1    Filed 06/18/19     Page 130 of 538
                                             - 28 -


Loans, (b) in United States Dollars, make Drawdowns, Conversions and Rollovers of Base Rate
Loans, Overdraft Loans and LIBO Rate Loans.

       (2)   The Borrower may in United States Dollars, make a single Drawdown and may
make Conversions and Rollovers under the Term Facility of Base Rate Loans and LIBO Rate
Loans.

2.05           Revolving Nature of Revolving Facility

              Subject to the terms and conditions hereof, the Borrower may increase or decrease
the amount of Obligations outstanding under the Revolving Facility by making Drawdowns,
repayments and further Drawdowns.

2.06           Drawdowns, Conversions and Rollovers

        (1)     Subject to the provisions of this Agreement, the Borrower may (a) make
Drawdowns hereunder, (b) convert the whole or any part of any type of Loan into any other type
of Loan, or rollover any BA Rate Loan or LIBO Rate Loan on the last day of the applicable
Interest Period therefor; by giving the Lender a Drawdown Notice, Conversion Notice or
Rollover Notice, as the case may be.

       (2)     The Borrower must give the Lender a Drawdown Notice, Conversion Notice or
Rollover Notice, as the case may be, three Business Days (in the cases of LIBO Rate Loans) and
two Business Days (in the case of BA Rate Loans) and one Business Day (in the case of all other
Loans other than Overdraft Loans) prior to the proposed Drawdown Date, Conversion Date or
Rollover Date, as the case may be. A Drawdown Date, Conversion Date and Rollover Date must
be a Business Day.

       (3)     Each Drawdown Notice, Conversion Notice or Rollover Notice, as the case may
be, must be delivered to the Lender by the Borrower on or prior to noon (Toronto time) on a
Business Day.

       (4)     Each Drawdown, Conversion or Rollover must:

       (a)     in the case of Prime Rate Loans, be in a minimum principal amount of Cdn.
               $100,000 and increments of Cdn. $50,000;

       (b)     in the case of Base Rate Loans, be in a minimum principal amount of $100,000
               and increments of $50,000;

       (c)     in the case of BA Rate Loans, be in a minimum amount of Cdn.$100,000 and
               increments of Cdn.$50,000; and

       (d)     in the case of LIBO Rate Loans, be in a minimum principal amount of $500,000
               and increments of $100,000.

       (5)     The provisions of this Section 2.06 do not apply to Overdraft Loans.



MT DOCS 16782873v8
             Case 19-11365-KBO       Doc 2-1     Filed 06/18/19    Page 131 of 538
                                              - 29 -


2.07           Drawdowns of Overdraft Loans

               The Lender will make Overdraft Loans under the Revolving Facility by
honouring cheques drawn by the Borrower in Canadian Dollars or United States Dollars on the
appropriate Borrower’s Account, up to an aggregate amount of $5,500,000, or the Equivalent
Amount in Canadian Dollars. Overdraft Loans will, for the purpose of determining the rate of
interest payable thereon, be deemed to be Prime Rate Loans if made in Canadian Dollars or Base
Rate Loans if made in United States Dollars.

2.08           Irrevocability

               Each Drawdown Notice, Conversion Notice and Rollover Notice given by the
Borrower hereunder is irrevocable and will oblige the Borrower to take the action contemplated
on the date specified therein.

2.09           Cancellation or Reduction of Revolving Facility

               The Borrower may, at any time, upon giving at least two Business Days’ prior
notice to the Lender, cancel in full or, from time to time, reduce in part the Revolving Facility
Commitment; provided, however, that any reduction will be in a minimum amount of $100,000
and increments of $50,000. If as a result of such reduction the aggregate amount of Loans
outstanding under the Revolving Facility exceeds the Revolving Facility Commitment of the
Lender thereunder, the Borrower will, upon notice from the Lender, repay Loans in an aggregate
amount equal to such excess.

2.10           Account of Record

               The Lender will open and maintain books of account evidencing all Loans and all
other amounts owing by the Borrower to the Lender hereunder. The Lender will enter in the
foregoing accounts details of all amounts from time to time owing, paid or repaid by the
Borrower hereunder. The information entered in the foregoing accounts will constitute prima
facie evidence of the obligations of the Borrower to the Lender hereunder with respect to all
Loans and all other amounts owing by the Borrower to the Lender hereunder. After a request by
the Borrower, the Lender will promptly advise the Borrower of such entries made in the Lender’s
books of account.

2.11           Termination of LIBO Rate Loans

       (1)     If at any time the Lender determines, acting reasonably, (which determination will
be conclusive and binding on the Borrower) that

       (a)     the LIBO Rate for an existing LIBO Rate Loan does not adequately reflect the
               effective cost to the Lender of maintaining such LIBO Rate Loan, or

       (b)     it cannot readily retain funds in the London interbank market in order to maintain
               any LIBO Rate Loan for the balance of the applicable Interest Period or cannot
               otherwise perform its obligations hereunder with respect to any LIBO Rate Loan
               for the balance of the applicable Interest Period,


MT DOCS 16782873v8
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19     Page 132 of 538
                                               - 30 -


then the Lender will inform the Lender and upon at least four Business Days’ written notice by
the Lender to the Borrower, and

       (c)    the right of the Borrower to request LIBO Rate Loans for such period shall be and
remain suspended until the Lender notifies the Borrower that any condition causing such
determination no longer exists; and

         (d)      if the Lender is prevented from maintaining a LIBO Rate Loan, the Borrower
shall, at its option, either repay the LIBO Rate Loan to the Lender or convert the LIBO Rate
Loan into one or more other forms of Loans that are permitted by this Agreement.

                         ARTICLE 3 – CONDITIONS PRECEDENT

3.01           Conditions Precedent to the Effectiveness of this Agreement

               This Agreement shall not be effective and the Closing Date will not occur until
the following conditions precedent have been satisfied:

       (a)     this Agreement will have been executed and delivered by all parties hereto;

       (b)     the Lender will have completed its due diligence with respect to the Restricted
               Parties and the results of such due diligence will be satisfactory to the Lender in
               its sole discretion;

       (c)     the Lender shall have received all necessary “know your customer” information;

       (d)     the Lender shall have received a pro forma Compliance Certificate;

       (e)     the Lender will have received and be satisfied with the Subordinated Credit
               Agreement;

       (f)     the representations and warranties in Article 7 shall be true and correct and an
               officer of the Borrower shall have certified as such to the Lender;

       (g)     no Default or Event of Default shall have occurred and be continuing on the
               Closing Date and an officer of the Borrower shall have certified as such to the
               Lender;

       (h)     a Material Adverse Change shall not have occurred and be existing and an officer
               of the Borrower shall have certified as such to the Lender;

       (i)     the Lender will have received an acknowledgement and confirmation agreement
               from each Restricted Party with respect to, among other things, the continuing
               effect of the Security (including each Guarantee delivered by a Restricted Party
               (other than the Borrower)) previously delivered by it;

       (j)     the Lender will have received certified copies of the Organizational Documents of
               the Borrower and the Parent, the resolutions authorizing the execution and



MT DOCS 16782873v8
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19      Page 133 of 538
                                               - 31 -


               delivery of, and performance of the Borrower’s and the Parent’s obligations
               under, the Loan Documents and the transactions contemplated herein, and a
               certificate as to the incumbency of the officers of the Borrower and the Parent;

       (k)     the Lender will have received (i) certified copies of the promissory notes or loan
               agreements between the Borrower and the holders of the 2017 Shareholder Loans
               and (ii) the Shareholder Subordination Agreement, each of which shall be on
               terms satisfactory to the Lender;

       (l)     the 2017 Shareholder Loans shall have been advanced to the Borrower;

       (m)     certificates of status or comparable certificates for all Relevant Jurisdictions of the
               Borrower and the Parent will have been delivered to the Lender;

       (n)     except as otherwise agreed by the Lender, the Lender will have received certified
               copies of all shareholder, regulatory, governmental and other approvals required
               in order for the Borrower to enter into this Agreement and to perform its
               obligations hereunder;

       (o)     no legislation (whether by statute, regulation, order-in-council, notice of ways and
               means motion, by-law or otherwise) shall have been enacted, introduced or tabled
               which, in the reasonable opinion of Lender, causes or will likely cause a Material
               Adverse Change and there shall not exist any prohibition at law, including a cease
               trade order, injunction or other prohibition or order at law or under Applicable
               Laws, which seeks to prohibit or enjoin the Credit Facilities or makes
               consummation of the transactions illegal;

       (p)     the Lender will have received payment of all fees and expenses payable to the
               Lender that are due and payable at such time (including payment of the
               amendment fee payable to the Lender pursuant to Section 4.06 and the fees and
               expenses of Lender’s Counsel);

       (q)     no action, suit or proceeding (except as has been disclosed to the Lender; subject
               to Lender’s satisfaction with such matters) shall have been commenced or
               threatened by any person, including any governmental authority: (i) to cease
               trade, enjoin, prohibit, or impose material limitations or conditions on the
               transactions or the rights of the Borrower to own or exercise full rights of
               ownership of its tangible or intangible property; (ii) to prohibit the Borrower from
               effectively controlling in any material respect its business or operations; (iii)
               which has had, or if successful would reasonably be expected to result in a
               Material Adverse Change; (iv) that could reasonably be expected to materially
               adversely affect the ability of the Borrower to perform its obligations under the
               Loan Documents; or (v) that could reasonably be expected to materially adversely
               affect the rights and remedies of Lender under the Loan Documents;

       (r)     no facts shall have arisen which would render information previously furnished to
               the Lender to be inaccurate in any material respect;



MT DOCS 16782873v8
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19      Page 134 of 538
                                               - 32 -


       (s)     a currently dated letter of opinion of Borrower’s Counsel as to such matters and in
               such form as Lender’s Counsel deems appropriate addressed to the Lender will
               have been delivered to the Lender; and

       (t)     receipt by the Lender of such other documents, agreements and instruments as
               may be required by the Lender;

provided that all documents delivered pursuant to this Section 3.01 must be in full force and
effect, and in form and substance satisfactory to the Lender, acting reasonably.

3.02           Conditions Precedent to all Loans

               The obligation of the Lender to make any advance hereunder by way of a Loan is
subject to and conditional upon the prior satisfaction of the following additional conditions
precedent:

       (a)     the Lender will have received a Drawdown Notice as required under Sections
               2.06(2) and 2.06(3);

       (b)     the representations and warranties deemed to be repeated pursuant to Section 7.02
               will continue to be true and correct as of the Drawdown Date;

       (c)     no Default will have occurred and be continuing on the Drawdown Date, or would
               result from making the requested advance; and

       (d)     a Material Adverse Change will not have occurred and be existing.

3.03           Waiver

                The conditions set forth in Sections 3.01 and 3.02 are inserted for the sole benefit
of the Lender and may be waived by the Lender, in whole or in part (with or without terms or
conditions), in respect of any Drawdown without prejudicing the right of the Lender at any time
to assert such conditions in respect of any subsequent Drawdown.

                          ARTICLE 4 - PAYMENTS OF INTEREST
                                 AND STANDBY FEES

4.01           Interest on Prime Rate Loans

                The Borrower will pay interest on each Prime Rate Loan during each Interest
Period applicable thereto in Canadian Dollars at a rate per annum equal to the sum of (a) the
Prime Rate plus (b) the Prime Rate Margin in effect, in each case, from time to time during such
Interest Period. Each determination by the Lender of the Prime Rate and the Prime Rate Margin
applicable from time to time during an Interest Period will, in the absence of manifest error, be
binding upon the Borrower. Such interest will be payable in arrears on each Interest Payment
Date for such Loan for the period from and including the Drawdown Date, Conversion Date or
preceding Interest Payment Date, as the case may be, for such Loan to but excluding such
Interest Payment Date (or, if such Interest Payment Date follows the repayment of such Loan or


MT DOCS 16782873v8
           Case 19-11365-KBO          Doc 2-1    Filed 06/18/19     Page 135 of 538
                                              - 33 -


the Conversion of such Loan, to but excluding the date of such repayment or Conversion) and
will be calculated on the principal amount of the Prime Rate Loan outstanding during such
period and on the basis of the actual number of days elapsed in a year of 365 days or 366 days, as
the case may be. Changes in the Prime Rate will cause an immediate adjustment of the interest
rate applicable to such Loan without the necessity of any notice to the Borrower.

4.02           Interest on Base Rate Loans

                The Borrower will pay interest on each Base Rate Loan during each Interest
Period applicable thereto in United States Dollars at a rate per annum equal to the sum of (a) the
Base Rate plus (b) the Base Rate Margin in effect, in each case, from time to time during such
Interest Period. Each determination by the Lender of the Base Rate and the Base Rate Margin
applicable from time to time during an Interest Period will, in the absence of manifest error, be
binding upon the Borrower. Such interest will be payable in arrears on each Interest Payment
Date for such Loan for the period from and including the Drawdown Date, Conversion Date or
preceding Interest Payment Date, as the case may be, for such Loan to but excluding such
Interest Payment Date (or, if such Interest Payment Date follows the repayment of such Loan or
the Conversion of such Loan, to but excluding the date of such repayment or Conversion) and
will be calculated on the principal amount of the Base Rate Loan outstanding during such period
and on the basis of the actual number of days elapsed divided by 360. Changes in the Base Rate
will cause an immediate adjustment of the interest rate applicable to such Loan without the
necessity of any notice to the Borrower.

4.03           Interest on LIBO Rate Loans

                The Borrower will pay interest on each LIBO Rate Loan during each Interest
Period applicable thereto in United States Dollars at a rate per annum (expressed on the basis of
a 360 day year) equal to the sum of (a) the LIBO Rate plus (b) the LIBO Rate Margin in effect,
in each case, from time to time in such Interest Period. Each determination by the Lender of the
LIBO Rate with respect to an Interest Period and the LIBO Rate Margin applicable from time to
time during an Interest Period will, in the absence of manifest error, be binding upon the
Borrower. Such interest will be payable in arrears on each Interest Payment Date for such Loan
for the period from and including the Drawdown Date, Conversion Date, Rollover Date or
preceding Interest Payment Date, as the case may be, for such Loan to but excluding such
Interest Payment Date (or, if such Interest Payment Date follows the repayment of such Loan or
the Conversion of such Loan, to but excluding the date of such repayment or Conversion) and
will be calculated on the principal amount of the LIBO Rate Loan outstanding during such
period and on the basis of the actual number of days elapsed divided by 360.

4.04           Interest on BA Rate Loans

               The Borrower will pay interest on each BA Rate Loan during each Interest Period
applicable thereto in Canadian Dollars at a rate per annum equal to the sum of (a) the BA Rate
plus (b) the BA Rate Margin in effect, in each case, from time to time during such Interest
Period. Each determination by the Lender of the BA Rate and the BA Rate Margin applicable
from time to time during an Interest Period will, in the absence of manifest error, be binding
upon the Borrower. Such interest will be payable in arrears on each Interest Payment Date for


MT DOCS 16782873v8
           Case 19-11365-KBO         Doc 2-1     Filed 06/18/19    Page 136 of 538
                                              - 34 -


such Loan for the period from and including the Drawdown Date, Conversion Date, Rollover
Date or preceding Interest Payment Date, as the case may be, for such Loan to but excluding
such Interest Payment Date (or, if such Interest Payment Date follows the repayment of such
Loan or the Conversion of such Loan, to but excluding the date of such repayment or
Conversion) and will be calculated on the principal amount of the BA Rate Loan outstanding
during such period and on the basis of the actual number of days elapsed in a year of 365 days or
366 days, as the case may be. Changes in the BA Rate will cause an immediate adjustment of
the interest rate applicable to such Loan without the necessity of any notice to the Borrower.

4.05           Standby Fees

                The Borrower will pay to the Lender a standby fee in Canadian Dollars calculated
at the rate per annum specified as the applicable “Standby Fee Rate” in the applicable table
contained in the definition of “Applicable Margin” on the daily unadvanced portion of the
Revolving Facility during each fiscal quarter. The standby fee will be determined daily
beginning on the date hereof and will be calculated on the basis of a calendar year of 365 or 366
days, as the case may be, and will be payable by the Borrower quarterly in arrears on the first
Business Day following the end of each quarter.

4.06           Amendment Fee

              In consideration of the Lender agreeing to the amendments to the Original Credit
Agreement set forth in this Agreement, the Borrower will pay to the Lender an amendment fee in
the amount of $10,000, which will be due and payable on the Closing Date.

4.07           Maximum Rate of Interest

                Notwithstanding anything contained herein to the contrary, the Borrower will not
be obliged to make any payment of interest or other amounts payable to the Lender hereunder in
excess of the amount or rate that would be permitted by Applicable Law or would result in the
receipt by the Lender of interest at a criminal rate (as such terms are construed under the
Criminal Code (Canada)). If the making of any payment by the Borrower would result in a
payment being made that is in excess of such amount or rate, the Lender will determine the
payment or payments that are to be reduced or refunded, as the case may be, so that such result
does not occur.

                                 ARTICLE 5 - REPAYMENT

5.01           Mandatory Repayment at Maturity- Revolving Facility

               The Borrower will repay in full the outstanding principal amount of all Loans and
other Obligations under the Revolving Facility on or before the Maturity Date.

5.02           Mandatory Repayment at Maturity - Term Facility

               The Borrower will repay the outstanding principal amount of all Loans under the
Term Facility (a) by 16 equal quarterly payments of $482,142.86 on the last day of each quarter,



MT DOCS 16782873v8
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19    Page 137 of 538
                                              - 35 -


which began on December 31, 2016, and (b) the remaining principal amount of all Loans and all
other Obligations in connection with the Term Facility on the Maturity Date.

5.03           Other Mandatory Repayments

       (1)     In addition to the repayments required under Section 5.02 above,

               (i)     if the Borrower, a Guarantor or any of their Subsidiaries receives a
                       payment of net insurance proceeds under or in connection with an
                       insurance policy in connection with:

                       (A)    the loss, damage or destruction of any property, then on the date
                              which is one hundred and eighty (180) days after receipt of such
                              payment the Borrower shall, at the request of the Lender, prepay
                              the outstanding Loans in an amount equal to the Equivalent
                              Amount in United States Dollars of the portion of such net
                              insurance proceeds that has not been applied to the repair or
                              replacement of such property from which such proceeds were
                              derived; or

                       (B)    the life of Jason Theofilos, then the net proceeds so received shall,
                              at the request of the Lender, prepay the outstanding Loans in an
                              amount equal to the Equivalent Amount in United States Dollars; it
                              being hereby agreed by the Lender that any net proceeds received
                              by the Lender as beneficiary under any such life insurance policy
                              shall be used to prepay the outstanding Loans in an amount equal
                              to the Equivalent Amount in United States Dollars and the
                              aggregate amount of such net proceeds after all such Loans have
                              been repaid in full shall be delivered promptly to the Borrower in
                              immediately available cash;

               (ii)    if the Borrower, a Guarantor or any of their Subsidiaries receives a
                       payment of Net Proceeds in an amount in excess of $250,000 pursuant to
                       or in connection with an Disposition of Property (other than those
                       permitted pursuant to Section 8.04(1)), then, on the date which is one
                       hundred and eighty (180) days after receipt of such payment the Borrower
                       shall prepay the Loans in an amount equal to the Equivalent Amount in
                       United States Dollars of the Net Asset Sale Proceeds that has not been
                       applied to purchase similar or other useful property for the Business; and

               (iii)   if the Borrower, a Guarantor or any of their Subsidiaries receives a
                       payment receives a payment of proceeds pursuant to or in connection with
                       the issuance of Debt (other than Debt permitted pursuant to Section
                       8.04(4)), on the date which is five (5) days after receipt of such payment,
                       the Borrower shall prepay the Loans in an amount equal to the Equivalent
                       Amount in United States Dollars of one hundred percent (100%) of the
                       portion of the net proceeds of such payment.



MT DOCS 16782873v8
           Case 19-11365-KBO          Doc 2-1    Filed 06/18/19     Page 138 of 538
                                              - 36 -


        (2)    Each repayment under this Section 5.03 will be applied (i) first against the
repayments of principal required under Section 5.02 in inverse order of maturity, and (ii) then to
Loans outstanding under the Revolving Facility which shall not result in a permanent reduction
of the Revolving Facility Commitment.

5.04           Voluntary Prepayments

        (1)    If the Lender has received a Repayment Notice from the Borrower not less than
five Business Days prior to the proposed prepayment date, the Borrower may from time to time
prepay Loans outstanding under the Term Facility without penalty provided that each such
prepayment must be in a minimum amount of $100,000 and in increments of $50,000. Each
such prepayment will be applied against the repayments of principal required under Section 5.02
in inverse order of maturity.

       (2)     If the Lender has received a Repayment Notice from the Borrower not less than
three Business Days prior to the proposed prepayment date, the Borrower may from time to time
prepay Loans outstanding under the Revolving Facility without penalty provided that each such
prepayment must be in a minimum amount of $100,000 or Cdn.$100,000 and in increments of
$50,000 or Cdn.$50,000, as applicable.

5.05           Excess Over the Maximum Amounts

                If the Lender determines that on any day as a result of currency fluctuations the
aggregate of (a) Loans in United States Dollars then outstanding under the Revolving Credit
Facility, and (b) the Equivalent Amount in United States Dollars of Loans in Canadian Dollars
then outstanding under the Revolving Credit Facility on such day exceeds the Revolving Facility
Commitment then in effect, the Lender will notify the Borrower that such an event has occurred,
and the Borrower will within three Business Days following receipt of such notice, (i) repay
Loans under the Revolving Credit Facility in an amount equal to such excess, or (ii) deposit with
the Lender cash or Cash Equivalents in the amount of such excess, provided that if it is
determined on any subsequent day that the amount of the deposited amounts exceeds the amount
of such excess, the Borrower may withdraw the amount by which such excess has been reduced.

5.06           Repayment Compensation

                If the Borrower by reason of any repayment hereunder, whether mandatory or
voluntary pays any LIBO Rate Loans or BA Rate Loans prior to the end of the applicable
Interest Period, the Borrower will compensate the Lender for any loss or expense that the Lender
incurs as a result thereof, including any breakage costs; provided that the Lender shall provide a
calculation of such costs to the Borrower and the Lender may, in its discretion, waive such
breakage costs.

               ARTICLE 6 - PLACE AND APPLICATION OF PAYMENTS

6.01           Place of Payment of Principal, Interest and Fees

              All payments of principal, interest, fees and other amounts to be made by the
Borrower to the Lender pursuant to this Agreement will be made in the currency in which a Loan


MT DOCS 16782873v8
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 139 of 538
                                                - 37 -


is outstanding for value on the day such amount is due or, if such day is not a Business Day, on
the Business Day next following with interest, by deposit or transfer thereof to the account
designated from time to time in writing by the Lender at the Lending Office.

                 ARTICLE 7 - REPRESENTATIONS AND WARRANTIES

7.01           Representations and Warranties

             The Borrower represents and warrants to the Lender as follows, and
acknowledges and confirms that the Lender is relying upon such representations and warranties:

        (1)     Existence and Qualification Each of the Restricted Parties, (a) that is a
corporation or company has been duly incorporated, amalgamated or continued, as the case may
be, and is validly subsisting as a corporation or company under the laws of its jurisdiction of
incorporation, amalgamation, or continuance, as the case may, (b) that is not a corporation or
company has been duly created or established as a partnership or other entity and validly exists
under the laws of the jurisdiction in which it has been created or established, and (c) is duly
qualified to carry on business in all jurisdictions in which it carries on business and has all
Material Licences.

        (2)      Power and Authority Each of the Restricted Parties has the power, authority and
right (a) to enter into and deliver, and to exercise its rights and perform its obligations under, the
Loan Documents to which it is a party and all other instruments and agreements delivered by it
pursuant to any of the Loan Documents, and (b) to own its Property and carry on its business as
currently conducted and as currently proposed to be conducted by it.

        (3)     Execution, Delivery, Performance and Enforceability of Documents The
execution, delivery and performance of each of the Loan Documents to which a Restricted Party
is a party, and every other instrument or agreement delivered by it pursuant to any Loan
Document, has been duly authorized by all actions, if any, required on its part and by its
shareholders and directors (or where applicable partners, members or managers), and each of the
Loan Documents and such other instruments and agreements has been duly executed and
delivered and constitutes a valid and legally binding obligation of the particular Restricted Party
enforceable against it in accordance with its terms subject to bankruptcy, insolvency,
reorganization, arrangement, winding-up, moratorium and other similar laws of general
application limiting the enforcement of creditors’ rights generally and to general equitable
principles.

        (4)      Loan Documents Comply with Applicable Laws, Organizational Documents and
Contractual Obligations Neither the entering into nor the delivery of, and neither the
consummation of the transactions contemplated in nor compliance with the terms, conditions and
provisions of, the Loan Documents by any Restricted Party conflicts with or will conflict with, or
results or will result in any breach of, or constitutes a default under or contravention of, any
Requirement of Law applicable to it or any of its Organizational Documents (except, in each
case, where such conflict, breach, default, or contravention would not, individually or in the
aggregate, constitute, or be reasonably likely to result in, a Material Adverse Change), or results




MT DOCS 16782873v8
           Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 140 of 538
                                               - 38 -


or will result in the creation or imposition of any Encumbrance (other than a Permitted
Encumbrance) upon any of its Property.

         (5)    Consents Respecting Loan Documents Each of the Restricted Parties has
obtained, made or taken all consents, approvals, authorizations, declarations, registrations,
filings, notices and other actions whatsoever required as to the date hereof in connection with the
execution and delivery by it of each of the Loan Documents to which it is a party and the
consummation of the transactions contemplated in the Loan Documents, provided that, the
registration of any Loan Documents with the registration of any Loan Documents with the
Administration de l'enregistrement et des Domaines may be requested in case of legal
proceedings before a Luxembourg courts or when such Loan Document has to be produced
before an official Luxembourg authority.

        (6)     Taxes Each of the Restricted Parties has paid or made adequate provision for the
payment of all Taxes levied on it or on its Property or income that are due and payable, including
interest and penalties, or has accrued such amounts in its financial statements for the payment of
such Taxes except Taxes that are not material in amount, that are not delinquent or if delinquent
are being contested, and in respect of which non-payment would not individually or in the
aggregate constitute, or be reasonably likely to cause, a Material Adverse Change, and, except as
set forth in Schedule 7.01(8), there is no material action, suit, proceeding, investigation, audit or
claim now pending, or to its knowledge threatened, by any Governmental Authority regarding
any Taxes nor has it agreed to waive or extend any statute of limitations with respect to the
payment or collection of Taxes.

         (7)    Judgments, Etc. None of the Restricted Parties is subject to any judgment, order,
writ, injunction, decree or award, or to any restriction, rule or regulation (other than customary or
ordinary course restrictions, rules and regulations consistent or similar with those imposed on
other Persons engaged in similar businesses) that has not been stayed or of which enforcement
has not been suspended and that individually or in the aggregate exceeds $250,000 or constitutes,
or is reasonably likely to cause, a Material Adverse Change.

        (8)     Absence of Litigation Except as set forth in Schedule 7.01(8), as at the Closing
Date, there are no actions, suits or proceedings pending or, to the best of the Borrower’s
knowledge and belief, after due inquiry and all reasonable investigation, threatened against or
affecting any Restricted Party that individually or in the aggregate exceeds $250,000 or are
reasonably likely to cause, either separately or in the aggregate, a Material Adverse Change.

        (9)     Title to Assets Each of the Restricted Parties has good title to its Property, free
and clear of all Encumbrances except Permitted Encumbrances and no Person has any agreement
or right to acquire an interest in such Property other than in the ordinary course of the business of
the applicable Restricted Party.

         (10) Compliance with Laws None of the Restricted Parties is in default under any
Applicable Law where such default could reasonably be expected to cause a Material Adverse
Change or affect its ability to perform any of its obligations under any Loan Document to which
it is a party. Each Restricted Party is in compliance with Anti-Corruption Laws, AML Laws and
Sanctions Laws.


MT DOCS 16782873v8
             Case 19-11365-KBO         Doc 2-1         Filed 06/18/19   Page 141 of 538
                                                 - 39 -


       (11)    No Default No Default or Event of Default has occurred and is continuing.

       (12) Ownership Structure The ownership structure of the Parent, the Borrower and its
Subsidiaries is as set out in Schedule 7.01(12) (including as of the Closing Date), which
contains:

       (a)     a list of all Restricted Parties; and

       (b)     complete and accurate information respecting:

               (i)     each such Restricted Party’s name (including any French and English
                       forms of name) and the jurisdiction in which each Restricted Party was
                       formed;

               (ii)    the address of each Restricted Party's chief executive office and chief
                       place of business and, if the same is different, the address at which the
                       books and records of such Restricted Party are located, the address at
                       which senior management of such Restricted Party are located and
                       conduct their deliberations and make their decisions with respect to the
                       business of such Restricted Party and the address from which the invoices
                       and accounts of such Restricted Party are issued; and

               (iii)   the authorized capital of the Parent, the Borrower and each Restricted
                       Party, the number of issued and outstanding shares of each such Person
                       and the beneficial owners thereof.

        (13) Relevant Jurisdictions The Relevant Jurisdictions for each Restricted Party are
set forth on Schedule 1.01(F).

        (14) Security The Security is effective to create in favour of the Lender, as security for
the Obligations described therein, a legal, valid, binding and enforceable security interest in the
collateral described therein and proceeds thereof.

       (15) Software Each of the Restricted Parties owns or has licensed for use all of the
material Software necessary to conduct its businesses.

        (16) Intellectual Property Rights Each of the Restricted Parties has sufficient
Intellectual Property Rights reasonably necessary for the conduct of its businesses. All patents,
trade-marks, copyrights or industrial designs (including those which have been either registered
or in respect of which a registration application has been filed by a Restricted Party), as at the
Closing Date, are listed on Schedule 7.01(16). To the Borrower’s knowledge, none of the
Restricted Parties is infringing or is alleged to be infringing the Intellectual Property Rights of
any other Person in a manner that could reasonably be expected to cause, or if any allegation is
determined adversely could reasonably be expected to cause, a Material Adverse Change other
than as disclosed in Schedule 7.01(16).

      (17) Material Contracts and Material Licences To the best of the Borrower’s
knowledge, no event has occurred and is continuing that would constitute a breach of or a default


MT DOCS 16782873v8
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19     Page 142 of 538
                                               - 40 -


under any Material Contract or Material Licence and each Material Contract to which a
Restricted Party is a party is binding upon it and, to the Borrower’s knowledge, is a binding
agreement of each other Person who is a party thereto.

       (18) Financial Statements All of the quarterly and annual financial statements that
have been furnished to the Lender in connection with this Agreement are complete in all material
respects and such financial statements fairly present the consolidated financial position of the
Parent as of the dates referred to therein and have been prepared in accordance with GAAP.

        (19) No Material Adverse Change Since the date of the Borrower’s most recent
annual audited financial statements provided to the Lender, there has been no condition
(financial or otherwise), event or change in any Restricted Party’s business, liabilities,
operations, results of operations or assets which constitutes, or could reasonably be expected to
constitute, or cause, a Material Adverse Change.

       (20)    Environmental Matters

       (a)     Except to the extent that the non-compliance would not or could not reasonably
               be expected to cause a Material Adverse Change, the assets of each Restricted
               Party and its operations are in full compliance in all respects with all material
               Environmental Laws; the Borrower is not aware of, nor has it received notice of,
               any past, present or future condition, event, activity, practice or incident that may
               interfere with or prevent the compliance or continued compliance of it or any
               other Restricted Party in all material respects with all material Environmental
               Laws; and each Restricted Party has obtained all licences, permits and approvals
               that are currently required under all material Environmental Laws and is in full
               compliance with the provisions of such licences, permits and approvals.

       (b)     The Borrower is not aware that any Hazardous Substances exist on, about or
               within or have been used, generated, stored, transported, disposed of on, or
               released from any of its Property or the Property of any other Restricted Party
               other than in material accordance and compliance with all Environmental Laws,
               except to the extent that the non-compliance would not or could not reasonably be
               expected to cause a Material Adverse Change.

       (21)    Pension Plans The Restricted Parties do not have or maintain any Pension Plans.

        (22) Bank Accounts No Restricted Party maintains a bank account other than as set
forth on Schedule 7.01(22). Schedule 7.01(22) contains a list of all bank accounts maintained by
the Restricted Parties.

       (23) Pre-IPO Shareholder Loans Each of the Pre-IPO Shareholder Loans have been
extinguished on a non-cash basis.

        (24) Full Disclosure All information provided or to be provided to the Lender in
connection with the Credit Facilities is, to the Borrower’s knowledge, true and correct and none
of the documentation furnished to the Lender by or on behalf of it, to its knowledge, omits or
will omit as of such time, a material fact necessary to make the statements contained therein not


MT DOCS 16782873v8
           Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 143 of 538
                                               - 41 -


misleading in any material way, and all expressions of expectation, intention, belief and opinion
contained therein were honestly made on reasonable grounds after due and careful inquiry by it
(and any other Person who furnished such material on behalf of it).

7.02           Survival and Repetition of Representations and Warranties

                The representations and warranties set out in Section 7.01 survive the execution
and delivery of this Agreement and all other Loan Documents and will be deemed to be repeated
by the Borrower as of each Drawdown Date and as of the date of each Compliance Certificate
delivered pursuant to Section 8.03(2). To the extent that on or prior to such date (a) the
Borrower has advised the Lender in writing of a variation in any such representation or warranty,
and (b) if such variation, in the opinion of the Lender, acting reasonably, is material to the
Property, liabilities, affairs, business, operations or condition (financial or otherwise) of any
Restricted Party considered as a whole or could have, or be reasonably likely to result in, a
Material Adverse Change, and the Lender has approved such variation, then such representation
and warranty will thereafter be deemed to be varied as approved by the Lender.

                                  ARTICLE 8 - COVENANTS

8.01           Positive Covenants

                So long as this Agreement is in force and except as otherwise permitted by the
prior written consent of the Lender, the Borrower will, and will cause each of the other
Restricted Parties to:

       (1)      Timely payment Make due and timely payment of the Obligations required to be
paid by it hereunder.

       (2)     Conduct of Business, Maintenance of Existence, Compliance with Laws Carry on
and conduct its business and operations in a proper, efficient and businesslike manner, in
accordance with good business practice; preserve, renew and keep in full force and effect its
existence; and take all reasonable action to maintain all rights, privileges and franchises
necessary in the normal conduct of its business and to comply in all material respects with all
Material Contracts, Material Licences and Requirements of Law.

      (3)     Further Assurances Use reasonable efforts to provide the Lender with such other
documents, opinions, consents, acknowledgments and agreements as are reasonably necessary to
implement this Agreement and the other Loan Documents from time to time.

         (4)     Access to Information Promptly provide the Lender with all information
reasonably requested by the Lender from time to time concerning its financial condition and
Property, and during normal business hours and from time to time upon reasonable notice, permit
representatives of the Lender to inspect any of its Property and to examine and take extracts from
its financial records, including records stored in computer data banks and computer software
systems, and to discuss its financial condition with its senior officers and (in the presence of such
of its representatives as it may designate) its auditors, the reasonable expense of all of which will
be paid by the Borrower; provided that prior to the occurrence of an Event of Default which is
continuing, such costs shall be limited to one such inspection per fiscal year.


MT DOCS 16782873v8
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 144 of 538
                                                - 42 -


        (5)     Books and Records. Maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such Person.

        (6)     Obligations and Taxes Pay or discharge, or cause to be paid or discharged, before
the same will become delinquent (i) all Taxes imposed upon it or upon its income or profits or in
respect of its business or Property and file all tax returns in respect thereof, (ii) all lawful claims
for labour, materials and supplies, (iii) all required payments under any of its Debt, and (iv) all
other obligations; provided, however that it will not be required to pay or discharge or to cause to
be paid or discharged any such amount so long as the validity or amount thereof is being
contested in good faith by appropriate proceedings and an appropriate financial reserve in
accordance with GAAP and satisfactory to the Lender has been established.

       (7)    Use of Credit Facilities Use the proceeds of the Credit Facilities only for the
purposes specified in Section 2.02.

        (8)     Insurance Maintain insurance on all its Property (showing the Lender as the loss
payee as its interests may appear) with financially sound and reputable insurance companies or
associations including all-risk property insurance, comprehensive general liability insurance and
business interruption insurance, in amounts and against risks that are determined by it to be
appropriate and that are prudent in the circumstances; furnish to the Lender, on written request,
but in any event annually, satisfactory evidence of the insurance carried and notify the Lender of
any claim it makes under the foregoing insurance policies that is in excess of $250,000.

       (9)    Notice of Default Promptly notify the Lender of the occurrence of any Default or
Event of Default.

      (10) Notice of Material Adverse Change Promptly notify the Lender of any Material
Adverse Change that would apply to it of which it becomes aware, using reasonable diligence.

       (11) Notice of Litigation Promptly notify the Lender on becoming aware of the
occurrence of any litigation, dispute, arbitration or other proceeding (commenced by a
Governmental Authority or otherwise) the result of which if determined adversely would be a
judgement or award against it (a) in excess of $250,000, or (b) would result in a Material
Adverse Change to it, and from time to time provide the Lender with all reasonable information
requested by the Lender concerning the status of any such proceeding.

       (12) Environmental Compliance Operate all Property owned, leased or otherwise used
by in material compliance with Environmental Law.

        (13) Security Provide the Lender with the Security required from time to time
pursuant to Article 9 in accordance with the provisions of such Article, accompanied by
supporting resolutions, certificates and opinions in form and substance satisfactory to the Lender,
acting reasonably, and do all such further acts and execute and deliver all such documents and
instruments as may from time to time be requested by the Lender, acting reasonably, to ensure
that the Security constitutes at all times valid, enforceable, and perfected first priority
Encumbrances (subject only to Permitted Encumbrances).



MT DOCS 16782873v8
             Case 19-11365-KBO         Doc 2-1     Filed 06/18/19      Page 145 of 538
                                                - 43 -


        (14) Maintenance of Property Keep all Property useful and necessary for its business
in good working order and condition, normal wear and tear excepted, and maintain all
Intellectual Property necessary to carry on its business, except to the extent that the failure to do
so would not individually or in the aggregate be reasonably likely to cause a Material Adverse
Change.

       (15) Certain Laws Comply with, and not use the proceeds of any Loan in
contravention of, Anti-Corruption Laws, Sanctions Laws and AML Laws.

        (16) Bank Accounts Ensure that all bank accounts of the Restricted Parties are
maintained with the Lender (or one of its Affiliates or Subsidiaries) at all times. In the event any
bank account of a Restricted Party is not held with the Lender (or one of the Lender’s Affiliates
or Subsidiaries) as the depositary bank for any reason, such Restricted Party shall (a) close such
account and deposit, or cause to be deposited, all funds therein to a bank account held with the
Lender (or one of the Lender’s Affiliates or Subsidiaries) within sixty (60) days of the Closing
Date, or (b) shall cause to be executed and delivered to the Lender a blocked account control
agreement or a deposit account control agreement, such agreement to be in form and substance
satisfactory to the Lender, with respect to such bank account, within sixty (60) days of the
Closing Date for any bank account in existence on the date hereof and within thirty (30) days for
any bank account opened after the Closing Date.

       (17) Parent Shareholder Agreement On or before January 31, 2018, deliver to the
Lender a certified copy of the executed shareholder agreement in respect of the Parent,
substantially in the form of the shareholder agreement of Customer Acquisition Network
(Canada) Inc. delivered to the Lender on the Original Closing Date.

      (18) Luxco Newco On or before January 31, 2018, deliver each of the following
documents to the Lender, in each case in form and substance satisfactory to the Lender:

       (a)     the Security described in Section 9.01(4);

       (b)     a copy of the shareholder register of Luxco Newco evidencing the registration of
               the pledge of shares by 2307521 Ontario Inc.;

       (c)     certified copies of the Organizational Documents of each Restricted Party
               delivering Loan Documents pursuant to this Section 8.01(18), the resolutions
               authorizing the execution and delivery of, and performance of each Restricted
               Party’s respective obligations under, the Loan Documents and the transactions
               contemplated herein, and a certificate as to the incumbency of the officers of the
               Restricted Parties executing the Loan Documents pursuant to this Section
               8.01(18) and any other documents to be provided pursuant to the provisions
               hereof;

       (d)     certificates of status or comparable certificates for all Relevant Jurisdictions of
               each Restricted Party delivering a Loan Document pursuant to this Section
               8.01(18);




MT DOCS 16782873v8
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19      Page 146 of 538
                                               - 44 -


       (e)     all filings and registrations required by the Lender shall have been made in
               respect of the Security being delivered pursuant to this Section 8.01(18);

       (f)     currently dated letters of opinion for the Borrower, together with letters of
               opinions of Luxembourg counsel for the Borrower and Luxembourg counsel for
               the Lender, as to such matters and in such form as Lender’s Counsel deems
               appropriate addressed to the Lender; and

       (g)     such additional information and documents as the Lender may reasonably require
               to complete the transactions contemplated hereby in accordance with the terms
               and conditions contained herein.

8.02           Financial Covenants

                So long as this Agreement is in force and except as otherwise permitted by the
prior written consent of the Lender, the Borrower will ensure that at all times and tested as at the
end of each fiscal quarter:

        (1)     Senior Debt to EBITDA Ratio The Senior Debt to EBITDA Ratio is less than (i)
1.75:1.00 during the period commencing on the Original Closing Date and ending on December
30, 2016, (ii) 1.50:1.00 during the period commencing on December 31, 2016 and ending on
December 30, 2017, (iii) 2.00:100 commencing on December 31, 2017 and ending on December
30, 2018, (iv) 1.75:1.00 commencing on December 31, 2018 and ending on December 30, 2019
and (v) 1.50:1.00 commencing on December 31, 2019 and at all times thereafter.

         (2)     Total Debt to EBITDA Ratio The Total Debt to EBITDA Ratio is less than (i)
2.75:1.00 during the period commencing on the Original Closing Date and ending on December
30, 2017, (ii) 3.00:100 commencing on December 31, 2017 and ending on December 30, 2018,
(iii) 2.75:1.00 commencing on December 31, 2018 and ending on December 30, 2019 and (iv)
2.50:1.00 commencing on December 31, 2019 and at all times thereafter.

        (3)    Minimum Fixed Charge Coverage Ratio The Fixed Charge Coverage Ratio is not
less than 1.25:1.00. For purposes of calculating the Fixed Charge Coverage Ratio, the
amendments made to the definitions of “Fixed Charge Coverage Ratio” and “Capital
Expenditures” pursuant to this Agreement will be effective on and after June 30, 2017.

        (4)     EBITDA of 36 Labs Group The Borrower and the Lender hereby agree that the
EBITDA of 36 Labs Group for each fiscal period ending prior to the completion of the 36 Labs
Group Acquisition shall be excluded from the calculation of EBITDA under this Agreement for
such fiscal periods.

        (5)     Waiver of Financial Covenants Notwithstanding the foregoing, the Lender
hereby waives the Borrower’s compliance with Section 8.02(1)(ii) and Section 8.02(2)(i) solely
for the fiscal period commencing on July 1, 2017 and ending on September 30, 2017.

8.03           Reporting Requirements

               So long as this Agreement is in force, the Borrower will deliver to the Lender:


MT DOCS 16782873v8
           Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 147 of 538
                                               - 45 -


        (1)     Monthly Reporting As soon as available, but not later than 30 days after the end
of each fiscal month of each year, (i) a copy of the unaudited consolidated balance sheet of the
Parent and its Subsidiaries, and the related consolidated statements of income, and cash flows of
the end of such fiscal month and for the portion of the fiscal year then ended, and certified by a
senior officer of the Borrower as being complete and correct and fairly presenting, in all material
respects, in accordance with GAAP, the financial position and the results of operations of the
Parent and its Subsidiaries, subject to normal year-end adjustments and absence of footnote
disclosures. The statements shall also include a comparison of actual results to budget and
management commentary on significant variances from budget; and (ii) a Borrowing Base
Certificate together with inventory and accounts receivable summary ageing reports.

        (2)    Quarterly Certificate As soon as available and in any event within 45 days of the
end of each of its fiscal quarters (including the fourth quarter), a Compliance Certificate.

        (3)     Annual Reports As soon as available and in any event within 120 days after the
end of each of its fiscal years, a copy of the audited consolidated balance sheet of the Parent and
its Subsidiaries and the related consolidated statements of income, and cash flows, which will be
reviewed by an internationally recognized accounting firm, and will be prepared in accordance
with GAAP and certified by a senior officer of the Borrower as being complete and correct and
fairly presenting, in all material respects, in accordance with GAAP, the financial position and
the results of operations of the Parent and its Subsidiaries.

       (4)     Quarterly Reporting of Parent As soon as available and in any event within 45
days of the end of each of the Parent’s fiscal quarters (including the fourth quarter),
unconsolidated unaudited financial statements of the Parent.

       (5)     Annual Budget As soon as available and in any event no later than 30 days
following the end of each fiscal year, an annual budget and operating plan for the next fiscal year
which shall include full financial statements, detailed cash flow schedules and planned Capital
Expenditures for the subsequent fiscal year.

        (6)    Other Information Such other information as it may reasonably request
respecting the Restricted Parties including information provided to Royal Bank of Canada under
the Subordinated Credit Agreement.

      (7)    Reporting Currency Beginning on November 1, 2016, for reporting periods
commencing after this date, the Borrower will adhere to reporting (for financial reporting and
covenant compliance purposes) in United States Dollars.

8.04           Negative Covenants

               So long as this Agreement is in force the Borrower will not, and will ensure that
each Restricted Party will not:

        (1)     Disposition of Property Dispose of, in one transaction or a series of transactions,
all or any part of its Property, whether now owned or hereafter acquired, other than (i) sales of
inventory in the ordinary course of business and (ii) sales of worn-out, surplus or obsolete
Property in the ordinary course of its business subject to compliance with Section 5.03(1)(ii).


MT DOCS 16782873v8
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19     Page 148 of 538
                                               - 46 -


        (2)      No Consolidation, Amalgamation, etc. Consolidate, amalgamate or merge with
any other Person, enter into any corporate reorganization or other transaction intended to effect
or otherwise permit a change in its existing corporate or capital structure, liquidate, wind-up or
dissolve itself, or permit any liquidation, winding up or dissolution; provided that (i) a Guarantor
may amalgamate with another Guarantor that is formed under laws of the same jurisdiction and
(ii) a Guarantor formed under the laws of the same jurisdiction as the Borrower, may
amalgamate with the Borrower; subject in each case to the delivery to the Lender of such
confirmations, registrations, opinions and certificates as the Lender may require to ensure the
perfection and enforceability of the Loan Documents to which the Borrower and such Guarantor
are party.

       (3)     No Change of Name Change its name without providing the Lender with 10
days’ prior written notice thereof.

       (4)    No Debt Create, incur, assume or permit any Debt to remain outstanding or to
otherwise rank pari passu or senior to the Obligations, other than Permitted Debt.

       (5)     No Investments Make, directly or indirectly, any Investment, except for:

               (i)     the Voom Acquisition;

               (ii)    cash and Cash Equivalents;

               (iii)   Investments in the Borrower;

               (iv)    Investments by the Parent or the Borrower in Guarantors formed under the
                       laws of Luxembourg, up to $100,000 in the aggregate per fiscal year;

               (v)     Investments in Subsidiaries that are not Guarantors not to exceed $50,000
                       in the aggregate per fiscal year; and

               (vi)    the 36 Labs Group Acquisition.

        (6)    No Financial Assistance Provide any Financial Assistance except to the extent
that such Financial Assistance constitutes Permitted Debt.

       (7)     No Distributions Make any Distribution except that:

               (i)     any Subsidiary of the Borrower may make Distributions to the Borrower
                       or a Guarantor (other than the Parent),

               (ii)    the Borrower and its Subsidiaries may make Distributions to the Parent to
                       fund fees and expenses of the board of directors (including fees paid to the
                       chairman thereof) and other operating expenses of the Parent up to an
                       aggregate amount of $500,000 per fiscal year; and

               (iii)   Permitted Shareholder Loan Payments.




MT DOCS 16782873v8
             Case 19-11365-KBO        Doc 2-1    Filed 06/18/19      Page 149 of 538
                                              - 47 -


        (8)     No Management Fees Except for compensation paid to independent directors of
the Parent and the chairman of the board of the Parent, pay any management fees to any Affiliate
or direct or indirect shareholder of the Borrower or otherwise pay any compensation to an
employee that is also a direct or indirect shareholder of the Borrower other as set out in the Key
Employment Contracts as in effect on the Original Closing Date.

       (9)     No Encumbrances Create, incur, assume or permit to exist any Encumbrance
upon any of its Property except Permitted Encumbrances.

       (10)    No Acquisitions Make any Acquisitions.

       (11) Capital Expenditures In any fiscal year make, or enter into any agreement which
would require it to make, any Capital Expenditures in excess of $1,000,000 (or the Equivalent
Amount in Canadian Dollars) per fiscal year.

       (12) No Change to Year End or Auditors Make any change to its fiscal year end from
December 31 or change its auditors without the consent of the Lender not to be unreasonably
withheld.

        (13) No Continuance Continue into any other jurisdiction; provided that a Restricted
Party formed under the laws of Canada or a province or territory thereof, may continue under the
laws of Canada or any other province or territory thereof subject to providing the Lender with
such confirmations, registrations, opinions and certificates as the Lender may require to ensure
the perfection and enforceability of the Loan Documents to which the Borrower and such
Guarantor are party.

      (14) Hedge Arrangements Enter into or permit to be outstanding at any time any
Hedge Arrangement unless:

       (a)     such Hedge Arrangement is a rate swap, interest rate option, forward rate
               transaction, forward foreign exchange transaction or cross currency rate swap
               transaction;

       (b)     the counterparty under such Hedge Arrangement is the Lender or any other
               counterparty to the extent that such Hedge Arrangement with such other
               counterparty is unsecured;

       (c)     such Hedge Arrangement is designed to protect the Restricted Party against
               fluctuations in currency exchange rates or interest rates;

       (d)     such Hedge Arrangement has been entered into by the Restricted Party bona fide
               and in good faith in the ordinary course of its business for the purpose of carrying
               on the same and not for speculative purposes; and

       (e)     the term of such Hedge Arrangement does not extend beyond the Maturity Date.

        (15) Location of Assets in Other Jurisdictions Except for any Property being delivered
to a customer in the ordinary course of business of such Restricted Party as part of the


MT DOCS 16782873v8
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19     Page 150 of 538
                                               - 48 -


performance of its obligations, or the provision of its services, to such customer under a contract
entered into with such customer in the ordinary course of business of such Restricted Party,
move any Property from a jurisdiction in which the Encumbrance of the Security over such
Property is perfected to a jurisdiction where such Encumbrance is not perfected or where, after a
temporary period allowing for registration in such other jurisdiction, such Encumbrance could
become unperfected, or suffer or permit in any other manner any of its Property to not be subject
to the Encumbrance of the Security or to be or become located in a jurisdiction in which the
Encumbrance of the Security over such Property is not perfected, unless the applicable Restricted
Party has first (a) given prior written notice thereof to the Lender, and (b) executed and delivered
to the Lender all Security and all financing or registration statements in form and substance
satisfactory to the Lender that the Lender or its counsel, acting reasonably, from time to time
deem necessary or advisable to ensure that the Security at all times constitutes a perfected first
priority Encumbrance (subject only to Permitted Encumbrances) over such Property in such
jurisdiction together with such supporting certificates, resolutions, opinions and other documents
as the Lender, acting reasonably, may deem necessary or desirable in connection with such
security and registrations.

     (16) Amendments to Organizational Documents Amend any of its Organizational
Documents in a manner that would be prejudicial to the interests of the Lender under the Loan
Documents.

        (17) Amendments to other Documents Amend, vary or alter in any way, consent to
any assignment or transfer of, or waive or surrender any of its rights or entitlements under, any
Material Contracts if the result or effect of any such amendment, variance, alteration, consent,
transfer, waiver or surrender would be a Material Adverse Change.

        (18) No New Subsidiaries Create any Subsidiary after the date of this Agreement
unless such Subsidiary is formed under the laws of a jurisdiction approved by the Lender and
such new Subsidiary provides a Guarantee and Security as set out on the same basis as if it were
providing Security on the date of this Agreement.

        (19) Accounts Receivable No Restricted Party other than the Borrower or a Guarantor
shall generate accounts receivable for the provision of services to third party customers.

       (20)    Business Limitations

       (a)     Engage in any business other than business of the same general type as now
               conducted by it.

       (b)     The Parent shall not (i) engage in any active business other than holding
               Investments in the Borrower; or (ii) own any material assets other than
               Investments in the Borrower.

       (c)     2538853 shall not (i) engage in any active business other than holding
               Investments in New LLC2 and M Zone Marketing, Inc.; or (ii) own any material
               assets other than Investments in New LLC2 and M Zone Marketing, Inc.




MT DOCS 16782873v8
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19     Page 151 of 538
                                              - 49 -


       (d)     New LLC2 shall not (i) engage in any active business other than holding
               Investments in 36 Labs Group; or (ii) own any material assets other than
               Investments in 36 Labs Group.

        (21) Earn Out Payments Make any payment or permit to be made any payments in
respect of Earn Out Obligations (including interest payments in connection with such obligations
(other than any interest paid in kind in respect thereof)) except payments owing to the 36 Labs
Group Vendors pursuant to the 36 Labs Group Acquisition Agreement; provided that no
payments in respect of Earn Out Obligations (other than any interest paid in kind in respect
thereof) shall be made if a Default or Event of Default exists at the time of any such payment or
would result immediately thereafter from the making of any such payment unless such payment
is funded with the proceeds of the issuance of Equity Interests. Prior to the making of any such
payment that is not funded with the proceeds of the issuance of Equity Interests, the Borrower
shall deliver to the Lender a Compliance Certificate demonstrating (a) pro forma compliance
with the financial covenants contained herein (recomputed for the most recent ended fiscal
quarter for which information is available) and (b) after giving effect to such payment, there is
Availability of not less than $2,000,000 under the Revolving Facility.

       (22)    Limited Liability Company Membership Interests

       (a)     Issue any certificate representing any membership interest, Equity Interest or
               other ownership interest of any Restricted Party that is a limited liability
               company, without causing such certificate to be delivered to the Lender within
               five days of issuance of such certificate, along with a transfer power of attorney
               executed in blank, or other equivalent instrument of transfer acceptable to the
               Lender;

       (b)     Amend its Organizational Documents or take any other steps to make any
               membership interest, Equity Interest or other ownership interest of any Restricted
               Party that is a limited liability company constitute “securities” for purposes of
               Securities Transfer Act, 2006 (Ontario), the Uniform Commercial Code or any
               similar legislation, without the prior written consent of the Lender; or

       (c)     Hold any membership interest, Equity Interest or other ownership interest of any
               Restricted Party that is a limited liability company through a securities account (as
               defined in Securities Transfer Act, 2006 (Ontario)) without (i) providing 10 days’
               prior written notice the Lender; and (ii) taking all steps and actions as the Lender
               reasonably deems necessary or appropriate in order to give the Lender “control”
               (as defined in Securities Transfer Act, 2006 (Ontario)) of such securities account,
               which “control” shall be in such manner as the Lender shall designate acting
               reasonably.

                       ARTICLE 9 – GUARANTEE AND SECURITY

9.01           Guarantee and Security

       (1)    Prior to the Closing Date, as general and continuing security for the payment and
performance of the Obligations, the Borrower will deliver, or cause to be delivered, to the Lender


MT DOCS 16782873v8
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19     Page 152 of 538
                                              - 50 -


in respect of itself and each Subsidiary the following, in each case in form and substance
satisfactory to the Lender:

       (a)     a full recourse Guarantee from each Subsidiary of the Borrower incorporated or
               formed under the laws of Canada or the United States of America or any
               province, territory or state thereof;

       (b)     a general security agreement from each of the Borrower and each of its
               Subsidiaries (incorporated or formed under the laws of Canada or the United
               States of America or any province, territory or state thereof) creating a security
               interest over all of the present and future Property of the Borrower and each such
               Subsidiary;

       (c)     a pledge of all of the shares of each Subsidiary incorporated or formed under the
               laws of Canada or the United States of America or any province, territory or state
               thereof;

       (d)     a certificate of insurance confirming that the Lender is named as first loss payee,
               with a standard mortgage clause endorsement, and an additional insured as
               applicable, in respect of all insurance policies of the Borrower and each of its
               Subsidiaries; and

       (e)     an assignment of the Cdn. $5,000,000 policy of insurance on the life of Jason
               Theofilos.

        (2)    Prior to the Closing Date, as general and continuing security for the payment and
performance of the Obligations, the Borrower will deliver, or cause to be delivered, to the Lender
in respect of Movil Wave S.à r.l. and Mogenio S.A. the following, in each case in form and
substance satisfactory to the Lender and governed by the laws of Luxembourg (unless otherwise
indicated):

       (a)     a Guarantee (governed by the laws of the Province of Ontario);

       (b)     a pledge of bank accounts;

       (c)     a pledge of receivables;

       (d)     a pledge of all of the shares of each of Movil Wave S.à r.l. and Mogenio S.A.; and

       (e)     a certificate of insurance confirming that the Lender is named as first loss payee,
               with a standard mortgage clause endorsement, and an additional insured as
               applicable, in respect of all insurance policies of such Restricted Parties.

        (3)     Prior to the Closing Date, as general and continuing security for the payment and
performance of the Obligations, the Borrower will deliver, or cause to be delivered, to the Lender
in respect of the Parent the following, in each case in form and substance satisfactory to the
Lender:



MT DOCS 16782873v8
              Case 19-11365-KBO        Doc 2-1     Filed 06/18/19     Page 153 of 538
                                                - 51 -


        (a)     a full recourse Guarantee;

        (b)     a general security agreement creating a security interest over all of the present and
                future Property of the Parent;

        (c)     a pledge of all of the shares of each of the Parent’s Subsidiaries; and

        (d)     a certificate of insurance confirming that the Lender is named as first loss payee,
                with a standard mortgage clause endorsement, and an additional insured as
                applicable, in respect of all insurance policies of the Parent.

        (4)    On or before January 31, 2018, as general and continuing security for the payment
and performance of the Obligations, the Borrower will deliver, or cause to be delivered, to the
Lender in respect of Luxco Newco the following, in each case in form and substance satisfactory
to the Lender and governed by the laws of Luxembourg (unless otherwise indicated):

        (a)     a joinder agreement (governed by the laws of the Province of Ontario) granted by
                Luxco Newco in favour of the Lender, pursuant to Section 6.09 of the Guarantee
                (governed by the laws of the Province of Ontario), made as of Original Closing
                Date by the Guarantors party thereto in favour of the Lender;

        (b)     a pledge of bank accounts;

        (c)     a pledge of receivables;

        (d)     a pledge of all of the shares of Luxco Newco; and

        (e)     a certificate of insurance confirming that the Lender is named as first loss payee,
                with a standard mortgage clause endorsement, and an additional insured as
                applicable, in respect of all insurance policies of such Restricted Parties.

9.02            After Acquired Property and Further Assurances

                The Borrower will, and will cause each Guarantor to, from time to time execute
and deliver all such further deeds or other instruments of conveyance, assignment, transfer,
mortgage, pledge or charge in connection with all Property acquired by such Restricted Party
after the date hereof, or as may be required to properly perfect the security interest of the Lender
in any Property, including a control agreement.

                                    ARTICLE 10- DEFAULT

10.01           Events of Default

                The occurrence of any one or more of the following events (each such event being
referred to as an “Event of Default”) will constitute a default under this Agreement:

        (a)     if the Borrower fails to pay any amount of principal of any Loan when due;




MT DOCS 16782873v8
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19     Page 154 of 538
                                               - 52 -


       (b)     if the Borrower fails to pay any interest, fees or other Obligations (other than any
               principal amount) when due and such default continues for 3 Business Days after
               notice of such default has been given by the Lender to the Borrower;

       (c)     if the Borrower breaches any of the covenants in Sections 8.02 or 8.04;

       (d)     if any Restricted Party neglects to observe or perform any covenant or obligation
               herein contained on its part to be observed or performed (other than a covenant or
               condition whose breach or default in performance is specifically dealt with
               elsewhere in this Section 10.01) and such Restricted Party fails to remedy such
               default within 15 days from the earlier of (i) the date such Restricted Party
               becomes aware of such default, and (ii) the date the Lender delivers written notice
               of the default to such Restricted Party;

       (e)     if any representation or warranty made by any Restricted Party in this Agreement,
               any Loan Document or in any certificate or other document at any time delivered
               hereunder to the Lender proves to have been incorrect or misleading in any
               material respect on and as of the date that it was made or was deemed to have
               been made;

       (f)     if any Restricted Party ceases or threatens to cease to carry on business generally
               or admits its inability or fails to pay its Debts generally;

       (g)     if any Restricted Party (i) fails to make any payment when such payment is due
               and payable to any Person in relation to any Debt (other than Obligations) that in
               the aggregate principal amount then outstanding is in excess of $250,000 and any
               applicable grace period in relation thereto has expired, or (ii) defaults in the
               observance or performance of any other agreement or condition in relation to any
               Debt (other than Obligations) to any Person that in the aggregate principal amount
               then outstanding is in excess of $250,000 or contained in any instrument or
               agreement evidencing, securing or relating thereto, or any other event occurs or
               condition exists, the effect of which default or other condition, if not remedied
               within any applicable grace period, would be to cause, or to permit the holder of
               such Debt then to declare, such Debt to become due prior to its stated maturity
               date;

       (h)     if any Restricted Party denies, to any material extent, its obligations under any
               Loan Document or claims any of the Loan Documents to be invalid or withdrawn
               in whole or in part;

       (i)     any of the Loan Documents or any material provision of any of them becomes
               unlawful or is changed by virtue of legislation or by a Governmental Authority, if
               any Restricted Party does not, within 15 Business Days of receipt of notice of
               such Loan Document or material provision becoming unlawful or being changed,
               replace such Loan Document with a new agreement that is in form and substance
               satisfactory to the Lender, acting reasonably, or amend such Loan Document to
               the satisfaction of the Lender, acting reasonably;



MT DOCS 16782873v8
             Case 19-11365-KBO        Doc 2-1      Filed 06/18/19    Page 155 of 538
                                                - 53 -


       (j)     if a decree or order of a court of competent jurisdiction is entered adjudging a
               Restricted Party a bankrupt or insolvent or approving as properly filed a petition
               seeking the winding up of a Restricted Party under any Insolvency Law or any
               other bankruptcy, insolvency or analogous laws or issuing sequestration or
               process of execution against any substantial part of the assets of a Restricted Party
               or ordering the winding up or liquidation of its affairs, and any such decree or
               order continues unstayed and in effect for a period of 10 Business Days;

       (k)     if any Restricted Party becomes insolvent, makes any assignment in bankruptcy or
               makes any other assignment for the benefit of creditors, makes any proposal
               under any Insolvency Law, is adjudged bankrupt, files a petition or proposal to
               take advantage of any act of insolvency, consents to or acquiesces in the
               appointment of a trustee, receiver, receiver and manager, interim receiver,
               custodian, sequestrator or other Person with similar powers of itself or of all or
               any substantial portion of its assets, or files a petition or otherwise commences
               any proceeding seeking any reorganization, arrangement, composition or
               readjustment under any applicable bankruptcy, insolvency, moratorium,
               reorganization or other similar law affecting creditors’ rights or consents to, or
               acquiesces in, the filing of such a petition;

       (l)     if an Encumbrancer takes possession, by appointment of a receiver, receiver and
               manager or otherwise, of all or a substantial portion of the Property of any
               Restricted Party;

       (m)     if proceedings are commenced for the dissolution, liquidation or voluntary
               winding up of any Restricted Party, or for the suspension of the operations of any
               Restricted Party unless such proceedings are being actively and diligently
               contested in good faith;

       (n)     if a final judgment or decree for the payment of money due has been obtained or
               entered against the Borrower in an amount in excess of $250,000 or against any
               other Restricted Party in an amount that, in the reasonable opinion of the Lender,
               would materially and adversely affect the ability of any such other Restricted
               Party to fulfil its obligations to the Lender under this Agreement, and such
               judgment or decree has not been and remained vacated, discharged or stayed
               pending appeal within the applicable appeal period;

       (o)     if any Security ceases to constitute a valid and perfected first priority security
               interest (subject only to Permitted Encumbrances) and the applicable Restricted
               Party has failed to remedy such default within 10 days of becoming aware of such
               fact;

       (p)     a Change of Control occurs; or

       (q)     a Material Adverse Change occurs.




MT DOCS 16782873v8
              Case 19-11365-KBO       Doc 2-1        Filed 06/18/19   Page 156 of 538
                                                  - 54 -


10.02           Acceleration and Enforcement

        (1)     If any Event of Default occurs:

        (a)     the Lender will have no further obligation to make Loans, and the outstanding
                principal amount of all Loans and all other Obligations will, at the option of the
                Lender, become immediately due and payable with interest thereon, at the rate or
                rates determined as herein provided, to the date of actual payment thereof, all
                without notice, presentment, protest, demand, notice of dishonour or any other
                demand or notice whatsoever, all of which are hereby expressly waived by each
                Restricted Party; provided, if any Event of Default described in Section 10.01(j)
                or (k) with respect to the Borrower occurs, the Revolving Facility Commitment (if
                not theretofore terminated) will automatically terminate and the outstanding
                principal amount of all Loans and all other Obligations will automatically be and
                become immediately due and payable; and

        (b)     the Lender may, in its discretion, exercise any right or recourse and proceed by
                any action, suit, remedy or proceeding against any Restricted Party authorized or
                permitted by law for the recovery of all the Obligations to the Lender and,
                whether or not the Lender has exercised any of its rights under the foregoing
                clause (a), proceed to exercise any and all rights hereunder and under the
                Security.

        (2)      The Lender is not under any obligation to the Restricted Parties or any other
Person to realize upon any collateral or enforce the Security or any part thereof or to allow any of
the collateral to be sold, dealt with or otherwise disposed of. The Lender is neither responsible
nor liable to the Restricted Parties or any other Person for any loss or damage arising from such
realization or enforcement or the failure to do so or for any act or omission on its part or on the
part of any director, officer, employee, agent or adviser of the Lender in connection with any of
the foregoing.

10.03           Remedies Cumulative

                 For greater certainty, it is expressly understood that the respective rights and
remedies of the Lender hereunder or under any other Loan Document or instrument executed
pursuant to this Agreement are cumulative and are in addition to and not in substitution for any
rights or remedies provided by law or by equity; and any single or partial exercise by the Lender
of any right or remedy for a default or breach of any term, covenant, condition or agreement
contained in this Agreement or any other Loan Document will not be deemed to be a waiver of
or to alter, affect or prejudice any other right or remedy or other rights or remedies to which the
Lender may be lawfully entitled in connection with such default or breach.

10.04           Perform Obligations

                If an Event of Default has occurred and is continuing and if any Restricted Party
has failed to perform any of its covenants or agreements in the Loan Documents, the Lender,
may, but will be under no obligation to, perform any such covenants or agreements in any
manner deemed fit by the Lender without thereby waiving any rights to enforce the Loan


MT DOCS 16782873v8
              Case 19-11365-KBO       Doc 2-1     Filed 06/18/19     Page 157 of 538
                                               - 55 -


Documents. The reasonable expenses (including any legal costs) paid by the Lender in respect
of the foregoing will be an Obligation and will be secured by the Security.

10.05           Third Parties

                It is not necessary for any Person dealing with the Lender to inquire whether the
Security has become enforceable, or whether the powers that the Lender is purporting to exercise
may be exercised, or whether any Obligations remain outstanding upon the security thereof, or as
to the necessity or expediency of the stipulations and conditions subject to which any sale is to
be made, or otherwise as to the propriety or regularity of any sale or other disposition or any
other dealing with the collateral charged by such Security or any part thereof.

10.06           Application of Payments

               All payments made by the Borrower hereunder following an Event of Default
which is continuing or received from proceeds of the enforcement or realization of any Security
will be applied to amounts due under the Obligations, as determined by the Lender.

10.07           Right of Set-off

                If an Event of Default has occurred and is continuing, the Lender and each of its
Affiliates is hereby authorized at any time and from time to time, without notice to the Borrower
or any other Person, to set-off and apply any and all deposits (general or special, time or demand,
matured or unmatured, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by the Lender or any such Affiliate to or for the credit or the
account of any Restricted Party against any and all of the Obligations, irrespective of whether or
not the Lender has made any demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or are owed to a branch or office of
the Lender or any such Affiliate different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of the Lender and its Affiliates under this Section
10.07 are in addition to other rights and remedies (including other rights of set-off, consolidation
of accounts and bankers’ lien) that the Lender or its Affiliates may have. The Lender agrees to
promptly notify the Borrower after any such set-off and application, but the failure to give such
notice will not affect the validity of such set-off and application.

          ARTICLE 11 – CHANGE IN CIRCUMSTANCES AND INDEMNITIES

11.01           Increased Costs

        (1)     If any Change in Law will:

        (a)     impose, modify or deem applicable any reserve, special deposit, compulsory loan,
                insurance charge or similar requirement against assets of, deposits with or for the
                account of, or credit extended or participated in by, the Lender;

        (b)     subject the Lender to any Tax of any kind whatsoever with respect to this
                Agreement, or any Loan, or change the basis of taxation of payments to the
                Lender in respect thereof, except for Indemnified Taxes or Other Taxes covered


MT DOCS 16782873v8
              Case 19-11365-KBO       Doc 2-1    Filed 06/18/19     Page 158 of 538
                                              - 56 -


                by Section 11.02 and the imposition, or any change in the rate, of any Excluded
                Tax payable by the Lender; or

        (c)     impose on the Lender or any applicable interbank market any other condition,
                cost or expense affecting this Agreement or Loans made by the Lender;

and the result of any of the foregoing will be to increase the cost to the Lender of making or
maintaining any Loan (or of maintaining its obligation to make any such Loan), or to reduce the
amount of any sum received or receivable by the Lender hereunder (whether of principal, interest
or any other amount), then upon request of the Lender the Borrower will pay to the Lender such
additional amount or amounts as will compensate the Lender for such additional costs incurred
or reduction suffered.

        (2)     If the Lender determines that any Change in Law affecting the Lender or any
lending office of the Lender or the Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on the Lender’s capital
or on the capital of the Lender’s holding company, if any, as a consequence of this Agreement,
the Revolving Facility Commitment of the Lender or the Loans made by the Lender, to a level
below that which the Lender or its holding company could have achieved but for such Change in
Law (taking into consideration the Lender’s policies and the policies of its holding company with
respect to capital adequacy), then from time to time the Borrower will pay to the Lender such
additional amount or amounts as will compensate the Lender or its holding company for any
such reduction suffered.

        (3)     A certificate of the Lender setting forth the amount or amounts necessary to
compensate the Lender or its holding company, as the case may be, as specified in Section
11.01(1) or 11.01(2), including reasonable detail of the basis of calculation of the amount or
amounts, that is delivered to the Borrower will be conclusive absent manifest error. The
Borrower will pay the Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

        (4)    Failure or delay on the part of the Lender to demand compensation pursuant to
this Section 11.01 will not constitute a waiver of the Lender’s right to demand such
compensation.

11.02           Taxes

        (1)      If any Restricted Party or the Lender is required by Applicable Law to deduct or
pay any Indemnified Taxes (including any Other Taxes) in respect of any payment by or on
account of any obligation of a Restricted Party hereunder or under any other Loan Document,
then (i) the sum payable will be increased by that Restricted Party when payable as necessary so
that after making or allowing for all required deductions and payments (including deductions and
payments applicable to additional sums payable under this Section) the Lender receives an
amount equal to the sum it would have received had no such deductions or payments been
required, (ii) the Restricted Party will make any such deductions required to be made by it under
Applicable Law and (iii) the Restricted Party will pay when due the full amount required to be
deducted to the relevant Governmental Authority in accordance with Applicable Law.



MT DOCS 16782873v8
           Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 159 of 538
                                              - 57 -


       (2)     A payment by a Restricted Party to the Lender shall not be increased under
Section 11.02(1) by reason of a deduction on account of the amended Relibi law dated 23
December 2005 introducing a withholding tax on certain payments made to Luxembourg
resident individuals.

       (3)    Without limiting the provisions of Section 11.02(1), the Borrower will timely pay
any Other Taxes to the relevant Governmental Authority in accordance with Applicable Law.

        (4)     The Borrower will indemnify the Lender, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this Section) paid
by the Lender and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to the amount of
such payment or liability delivered to the Borrower by the Lender will be conclusive absent
manifest error.

        (5)     As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
an Restricted Party to a Governmental Authority, the Restricted Party will deliver to the Lender
the original or a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Lender.

        (6)     If the Lender has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which an Restricted Party has paid
additional amounts pursuant to this Section 11.02 or that, because of the payment of such Taxes
or Other Taxes, it has benefited from a reduction in Excluded Taxes otherwise payable by it, it
will pay to the Borrower or other Restricted Party, as applicable, an amount equal to such refund
or reduction (but only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower or Restricted Party under this Section with respect to the Taxes or Other Taxes
giving rise to such refund or reduction), net of all out-of-pocket expenses of the Lender and
without interest (other than any net after-Tax interest paid by the relevant Governmental
Authority with respect to such refund). The Borrower or other Restricted Party as applicable,
upon the request of the Lender, agrees to repay the amount paid over to the Borrower or other
Restricted Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Lender if the Lender is required to repay such refund or
reduction to such Governmental Authority. This paragraph will not be construed to require the
Lender to make available its tax returns (or any other information relating to its taxes that it
deems confidential) to the Borrower or any other Person, to arrange its affairs in any particular
manner or to claim any available refund or reduction.

11.03          Illegality

                If the Lender determines that any Applicable Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for the Lender to make or maintain
any Loan (or to maintain its obligation to make any Loan), or to issue, or to determine or charge
interest rates based upon any particular rate, then, on notice thereof by the Lender to the


MT DOCS 16782873v8
           Case 19-11365-KBO          Doc 2-1    Filed 06/18/19     Page 160 of 538
                                              - 58 -


Borrower, any obligation of the Lender with respect to the activity that is unlawful will be
suspended until the Lender notifies the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower will, upon demand
from the Lender, prepay or, if Conversion would avoid the activity that is unlawful, convert any
Loans in order to avoid the activity that is unlawful. Upon any such prepayment or conversion,
the Borrower will also pay accrued interest on the amount so prepaid or converted.

11.04          Inability to Determine Rates, Etc.

        (1)     If the Lender determines that for any reason a market for bankers' acceptances
does not exist at any time or that adequate and reasonable means do not exist, the Lender will
promptly so notify the Borrower. Thereafter, the obligation of the Lender to make or maintain
BA Rate Loans will be suspended until the Lender revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending Drawdown Notice as it relates to a Drawdown or
Rollover of, or Conversion to, a BA Rate Loan or, failing that, will be deemed to have
substituted in such Drawdown Notice a Drawdown of or Conversion to Prime Rate Loans in the
amount specified therein; and

         (2)     If the Lender determines that for any reason adequate and reasonable means do
not exist for determining the LIBO Rate for any requested Interest Period with respect to a
proposed LIBO Rate Loan, or that the LIBO Rate for any requested Interest Period with respect
to a proposed LIBO Rate Loan does not adequately and fairly reflect the cost to the Lender of
funding such Loan, the Lender will promptly so notify the Borrower. Thereafter, the obligation
of the Lender to make or maintain LIBO Rate Loans will be suspended until the Lender revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending Drawdown
Notice as it relates to a Drawdown or Rollover of, or Conversion to, a LIBO Rate Loan or,
failing that, will be deemed to have substituted in such Drawdown Notice a Drawdown of or
Conversion to Base Rate Loans in the amount specified therein.

11.05          Indemnity by the Borrower

        (1)     The Borrower will indemnify the Lender and each Related Party of any the
Lender (each such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by any Restricted Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the performance or
non-performance by the parties hereto of their respective obligations hereunder or thereunder or
the consummation or non-consummation of the transactions contemplated hereby or thereby, (ii)
any Loan or the use or proposed use of the proceeds therefrom, (iii) any actual or alleged
presence or Release of Hazardous Substance on or from any property owned or operated by any
Restricted Party, or any liability under any Environmental Law related in any way to any
Restricted Party, or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by an Restricted Party and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity will not, as to any Indemnitee, be available to the


MT DOCS 16782873v8
           Case 19-11365-KBO          Doc 2-1    Filed 06/18/19     Page 161 of 538
                                              - 59 -


extent that such losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have resulted from the
gross negligence or wilful misconduct of such Indemnitee or (y) result from a claim brought by
the Borrower or any other Restricted Party against an Indemnitee for breach in bad faith of such
Indemnitee's obligations hereunder or under any other Loan Document, if the Restricted Party
has obtained a final and nonappealable judgment in its favour on such claim as determined by a
court of competent jurisdiction, nor will an indemnity be available in respect of matters
specifically addressed in Sections 11.01, 11.02 or 12.01.

         (2)    To the fullest extent permitted by Applicable Law, the Restricted Party will not
assert, and hereby waives, any claim against any Indemnitee, on any theory of liability, for
indirect, consequential, punitive, aggravated or exemplary damages (as opposed to direct
damages) arising out of, in connection with, or as a result of, this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby (or any breach thereof), the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds thereof. No
Indemnitee will be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, other than damages that have
resulted from the gross negligence or wilful misconduct of such Indemnitee.

        (3)     All amounts due under Section 11.05(1) will be payable promptly after demand
therefor. A certificate of the Lender setting forth the amount or amounts owing to the Lender or
Related Party, as the case may be, as specified in Section 11.05(1), including reasonable detail of
the basis of calculation of the amount or amounts, that is delivered to the Borrower will be
conclusive absent manifest error.

                                   ARTICLE 12- GENERAL

12.01          Costs and Expenses

               The Borrower will pay (i) all reasonable out-of-pocket expenses incurred by the
Lender, including the reasonable fees, charges and disbursements of Lender’s Counsel, in
connection with the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated hereby or thereby will
be consummated), and (ii) all reasonable out-of-pocket expenses incurred by the Lender
including the reasonable fees, charges and disbursements of Lender’s Counsel, in connection
with the enforcement or protection of its rights in connection with this Agreement and the other
Loan Documents, including its rights under this Section 12.01, or in connection with the Loans
made hereunder, including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.




MT DOCS 16782873v8
              Case 19-11365-KBO       Doc 2-1     Filed 06/18/19    Page 162 of 538
                                               - 60 -


12.02           Governing Law, Jurisdiction, Etc.

       (1)    This Agreement and each other Loan Document (unless otherwise specified in
such Loan Document) will be governed by, and construed in accordance with, the laws of the
Province of Ontario and the laws of Canada applicable therein.

        (2)     Each Restricted Party irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the courts of the Province of Ontario and any
appellate court from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such court. Each Restricted Party
hereto agrees that a final judgment in any such action or proceeding will be conclusive and may
be enforced in other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document will affect any right that the
Lender may otherwise have to bring any action or proceeding relating to this Agreement or any
other Loan Document against any Restricted Party or its properties in the courts of any
jurisdiction.

       (3)     Each Restricted Party irrevocably and unconditionally waives, to the fullest extent
permitted by Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 12.02(2). Each Restricted Party hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such court.

12.03           Judgment Currency

        (1)     If for the purpose of obtaining or enforcing judgement against a Restricted Party
in any court in any jurisdiction, it becomes necessary to convert into any other currency (such
other currency being hereinafter in this Section 12.03 referred to as the “Judgment Currency”)
an amount due in Canadian Dollars or United States Dollars under this Agreement, the
conversion will be made at the rate of exchange prevailing on the Business Day immediately
preceding

        (a)     the date of actual payment of the amount due, in the case of any proceeding in the
                courts of any jurisdiction that will give effect to such conversion being made on
                such date, or

        (b)     the date on which the judgement is given, in the case of any proceeding in the
                courts of any other jurisdiction (the date as of which such conversion is made
                pursuant to this Section 12.03(1)(b) being hereinafter in this Section 12.03
                referred to as the “Judgment Conversion Date”).

        (2)    If, in the case of any proceeding in the court of any jurisdiction referred to in
Section 12.03(1)(b), there is a change in the rate of exchange prevailing between the Judgment
Conversion Date and the date of actual payment of the amount due, the Borrower or other
Restricted Party will pay such additional amount (if any, but in any event not a lesser amount) as


MT DOCS 16782873v8
              Case 19-11365-KBO       Doc 2-1     Filed 06/18/19      Page 163 of 538
                                               - 61 -


may be necessary to ensure that the amount paid in the Judgment Currency, when converted at
the rate of exchange prevailing on the date of payment, will produce the amount of Canadian
Dollars or United States Dollars, as the case may be, which could have been purchased with the
amount of Judgment Currency stipulated in the judgement or judicial order at the rate of
exchange prevailing on the Judgment Conversion Date.

        (3)     Any amount due from a Restricted Party under the provisions of Section 12.03(2)
will be due as a separate debt and will not be affected by judgement being obtained for any other
amounts due under or in respect of this Agreement.

        (4)     The term “rate of exchange” in this Section 12.03 means:

        (a)     for a conversion of Canadian Dollars to the Judgment Currency, the reciprocal of
                the official rate of exchange published by the Bank of Canada at approximately
                4:30 p.m. (Toronto time) for the date in question for the conversion of the
                Judgment Currency to Canadian Dollars;

        (b)     for a conversion of United States Dollars to the Judgment Currency when the
                Judgment Currency is Canadian Dollars, the official rate of exchange published
                by the Bank of Canada at approximately 4:30 p.m. (Toronto time) for the date in
                question for the conversion of United States Dollars to Canadian Dollars;

        (c)     for a conversion of United States Dollars to the Judgment Currency when the
                Judgment Currency is not Canadian Dollars, the effective rate obtained when a
                given amount of United States Dollars is converted to Canadian Dollars at the rate
                determined pursuant to Section 12.03(4)(b) and the result thereof is then
                converted to the Judgment Currency pursuant to Section 12.03(4)(a); or

        (d)     if a required rate is not so published by the Bank of Canada for any such date, the
                spot rate quoted by the Lender at approximately noon (Toronto time) on that date
                in accordance with its normal practice for the applicable currency conversion in
                the wholesale market.

12.04           Confidentiality

        (1)     The Lender agrees to maintain the confidentiality of the Information (as defined
in Section 12.04(2) below), except that Information may be disclosed (a) to its Affiliates and its
Affiliates' respective partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information confidential), (b)
to the extent requested by any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority), (c) to the extent required by Applicable Law or
regulations or by any subpoena or similar legal process, (d) to any other party hereto, (e)
following an Event of Default which is continuing in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the same as those of
this Section 12.04(1), to (i) any assignee of or Participant in, or any prospective assignee of or


MT DOCS 16782873v8
            Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 164 of 538
                                               - 62 -


Participant in, any of its rights or obligations under this Agreement provided as long as no Event
of Default has occurred and is continuing, such assignee, Participant, prospective assignee or
prospective Participant is not a competitor to or customer of the Borrower or any of its
Subsidiaries, or (ii) any actual or prospective counterparty (or its advisors) to any swap,
derivative, credit-linked note or similar transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 12.04(1) or (y) becomes available to
the Lender on a non-confidential basis from a source other than a Restricted Party or any
Subsidiary of a Restricted Party.

        (2)     For purposes of this Section, “Information” means all information received in
connection with this Agreement from any Restricted Party or any Subsidiary of a Restricted
Party relating to any Restricted Party or any of its Subsidiaries or any of their respective
businesses, other than any such information that is specifically identified by the Borrower as
being available to the Lender on a non-confidential basis prior to such receipt. Any Person
required to maintain the confidentiality of Information as provided in Section 12.04(1) will be
considered to have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such Person would accord
to its own confidential information.

12.05          Benefit and Burden of Agreement

              This Agreement will enure to the benefit of and will be binding upon the
Borrower and its successors. This Agreement will enure to the benefit of and will be binding
upon the Lender and its successors and assigns.

12.06          No Assignment by the Borrower

               The rights and benefits of the Borrower hereunder may not be assigned by the
Borrower.

12.07          Assignment or Participation by Lender

        (1)    The rights, benefits and obligations of the Lender under or in respect of this
Agreement (the “Rights”) may, in whole or in part, be assigned (“Assign”, “Assigned” or an
“Assignment”) or participated (“Participated” or a “Participation”) by the Lender with one or
more Persons (each an “Assignee” or a “Participant”, as the case may be), subject to the prior
written consent of the Borrower, which consent will not be unreasonably withheld or delayed.
Notwithstanding the foregoing, the Rights may, in whole or in part, be Participated or Assigned
by the Lender with one or more Participants or Assignees without notice to or the consent of the
Borrower if an Event of Default has occurred and is continuing. An Assignment or Participation
hereunder that requires the consent of the Borrower will become effective upon receipt by the
Lender of the written consent of the Borrower. An Assignment or Participation that does not
require the consent of or notice to the Borrower will become effective upon execution of the
applicable documentation by the Lender, as applicable, and the Participant or Assignee, as the
case may be. The Borrower will execute all such further documentation as the Lender may
reasonably request with respect to any Assignment or Participation permitted hereunder and any



MT DOCS 16782873v8
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 165 of 538
                                                - 63 -


prospective Assignee will execute such documentation as the Borrower may reasonably request
for the purpose of ensuring that the Assignee is bound by the terms of this Agreement.

         (2)      Any Assignee of Rights will be and be treated in respect of such Rights as if it
were the Lender for all purposes of this Agreement, will be entitled to the benefit hereof, and
will be subject to the obligations of the Lender in respect of such Rights, to the same extent as if
it were an original party in respect of the Rights and the Lender assigning such Rights will be
released and discharged from its obligations hereunder in respect of such Rights. To the extent
that the Rights are the subject of a Participation, all references in this Agreement to the Lender
will, with respect to such Rights that are subject to the Participation, continue to be construed as
a reference to the Lender, and the Borrower will be entitled to deal with the Lender as if it were
the sole owner of the Rights and the Lender will not be released from obligations hereunder by
virtue of the Participation. The Borrower acknowledges and agrees that the Lender will be
entitled, in its own name, to enforce for the benefit of, or as agent for, any Participants, any and
all rights, claims and interests of such Participants, in respect of the Rights and that Participants
will not be entitled to demand payment or exercise any other right or remedy pursuant hereto.

        (3)     For the purposes of any Assignment or Participation hereunder, the Lender may
disclose on a confidential basis to a potential Assignee or Participant such information about the
Borrower as the Lender may see fit, provided that such potential Assignee or Participant has
executed a confidentiality agreement in favour of the Lender and further provided that, so long as
an Event of Default has not occurred or has occurred but is no longer continuing, such assignee,
Participant, prospective assignee or prospective Participant is not a competitor to or customer of
the Borrower or any of its Subsidiaries.

12.08          Notices

                Any demand, notice or other communication to be given in connection with this
Agreement must be given in writing and will be given by personal delivery, by registered mail or
by electronic means of communication addressed to the recipient at the address or telecopier
number set forth on the signature pages to this Agreement, or to such other street address,
individual or electronic communication number or address as may be designated by notice given
by either party to the other. Any demand, notice or other communication given by personal
delivery will be conclusively deemed to have been given on the day of actual delivery thereof or,
if given by registered mail, on the third Business Day following the deposit thereof in the mail
or, if given by electronic communication, on the day of transmittal thereof if given during the
normal business hours of the recipient and on the Business Day during which such normal
business hours next occur if not given during such hours on any day. If the party giving any
demand, notice or other communication knows or ought reasonably to know of any difficulties
with the postal system that might affect the delivery of mail, any such demand, notice or other
communication may not be mailed but must be given by personal delivery or by electronic
communication.

12.09          Effect of Assignment

                For greater certainty, an assignment by the Lender of its rights hereunder will not
constitute a repayment, discharge, rescission, extinguishment or novation of any Loan or interest


MT DOCS 16782873v8
           Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 166 of 538
                                               - 64 -


therein, and the obligations so assigned shall continue to be the same obligations and not new
obligations.

12.10          Survival

                The provisions of Sections 11.05 and 12.01 will survive the repayment of all
Loans, whether on account of principal, interest or fees, and the termination of this Agreement,
unless a specific release of such provisions by the Lender is delivered to the Borrower.

12.11          Severability

                If any provision of this Agreement is determined by any court of competent
jurisdiction to be illegal or unenforceable, that provision will be severed from this Agreement
and the remaining provisions will continue in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any manner materially
adverse to either of the parties.

12.12          Further Assurances

                 The Borrower will, and will cause each other Restricted Party: (i) to promptly
cure any default by it in the execution and delivery of this Agreement, the Loan Documents or
any of the agreements provided for hereunder to which it is a party and (ii) at its expense, will
promptly execute and deliver to the Lender, upon request by the Lender, all such other and
further documents, agreements, opinions, certificates and instruments in compliance with, or
accomplishment of the covenants and agreements of such Restricted Party hereunder or more
fully to state the obligations of such Restricted Party as set forth herein or to make any recording,
file any notice or obtain any consent, all as may be reasonably necessary or appropriate in
connection therewith.

12.13          Entire Agreement; Amendments and Waivers

        (1)     This Agreement amends and restates the Original Credit Agreement, and together
with all other Loan Documents constitutes the entire agreement between the parties to this
Agreement with respect to the Credit Facilities and the other matters contemplated in this
Agreement as of the date of this Agreement, and supersedes the Original Credit Agreement and
all other negotiations and discussions, whether oral or written, with respect to the Credit
Facilities. Nothing in this Agreement shall constitute a release or novation of any indebtedness
outstanding under the Original Credit Agreement and all Loans outstanding under the Original
Credit Agreement shall continue as Loans outstanding under this Agreement.

        (2)    No amendment to this Agreement will be valid or binding unless set forth in
writing and duly executed by the Borrower and the Lender. No waiver of any breach of any
provision of this Agreement and no consent required hereunder will be effective or binding
unless made in writing and signed by the party purporting to give the same. Unless otherwise
provided, any waiver or consent given hereunder will be limited to the specific breach waived or
matter consented to, as the case may be, and may be subject to such conditions as the party
giving such waiver or consent considers appropriate.



MT DOCS 16782873v8
           Case 19-11365-KBO          Doc 2-1    Filed 06/18/19     Page 167 of 538
                                              - 65 -


12.14          Time of the Essence

               Time is of the essence of this Agreement.

12.15          Tombstone Marketing

                For the purpose of “tombstone marketing”, the Borrower hereby authorizes and
consents to the reproduction, disclosure and use by the Lender of its name, identifying logo and
the Credit Facilities to enable the Lender to publish promotional “tombstones”; provided that the
amount of the Credit Facilities shall not be disclosed; provided further, that, the Borrower shall
be provided with a copy thereof to review and approve (such approval not to be unreasonably
withheld or delayed) prior to such publication. Subject to the foregoing, the Borrower
acknowledges and agrees that the Lender shall be entitled to determine, in its sole discretion,
whether to use such information; that no compensation will be payable by the Lender in
connection therewith; and that the Lender shall have no liability whatsoever to them or any of
their respective employees, officers, directors, affiliates or shareholders in obtaining and using
such information as contemplated herein.

12.16          Anti-Money Laundering Legislation

        (1)    The Borrower acknowledges that, pursuant to AML Laws, the Lender may be
required to obtain, verify and record information regarding the Parent, the Borrower and the
other Restricted Parties and their respective directors, authorized signing officers, direct or
indirect shareholders or other Persons in control of the Parent, the Borrower and the other
Restricted Parties, and the transactions contemplated hereby. The Borrower shall promptly
provide all such information, including supporting documentation and other evidence, as may be
reasonably requested by the Lender, or any prospective assignee or participant of the Lender, in
order to comply with any applicable AML Laws, whether now or hereafter in existence.

        (2)     The Borrower acknowledges and agrees that pursuant to the provisions of the
USA Patriot Act (Title III of the Pub. L. 107-56) signed into law October 26, 2001 (the “Patriot
Act”) and other applicable AML Laws, the Lender may be required to obtain, verify and record
information with respect to the Restricted Parties and the Borrower hereby agrees to cooperate
with the Lender and provide it with all information that may be required in order to fulfil its
obligations under the Patriot Act and other applicable AML Laws. Without limiting the
generality of the foregoing, the Borrower agrees to use commercially reasonable efforts to obtain
the consent of any Restricted Party’s officers, directors and employees whose consent to the
disclosure of any such information is required under applicable privacy legislation.

                                    [Signature pages follow]




MT DOCS 16782873v8
  Case 19-11365-KBO         Doc 2-1    Filed 06/18/19           Page 168 of 538




       IN WITNESS WHEREOF the parties have executed this Agreement.

BORROW ER:

Address:         120 East Beaver      MUNDO MEDIA LTD.
                 Creek Road, Suite
                 200,Richm ond
                 Hill, Ontario
                 L4B4V1
Attention:       Jason Theofilos
Facsimile No.:   1-855-437-4095       By:
                                                  e: .Jet~~i\     The~+~ lo.s
                                             'itle:   c. .   E. o .

                                      By:
                                            Name:
                                            Title:




 [SIGNATURE PAGE TO AMENDED AND RESTATED SENIOR CREDIT AGREEMENT]
   Case 19-11365-KBO         Doc 2-1    Filed 06/18/19   Page 169 of 538



LENDER:

Address:         200 Bay Street, 4th         ROYAL BANK OF CANADA
                 Floor, North Tower
                 Toronto, Ontario,
                 M5J 2W7
Attention:       Hogan Mak
Facsimile No.:   (416) 842 4090        By:
                                             Name:
                                             Title:

                                       By:
                                             Name:
                                             Title:




 [SIGNATURE PAGE TO AMENDED AND RESTATED SENIOR CREDIT AGREEMENT]
           Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 170 of 538



                                Schedule 1.01(A)

                           Borrowing Base Certificate

                                  See Attached




MT DOCS 16782873v8
            Case 19-11365-KBO          Doc 2-1        Filed 06/18/19   Page 171 of 538
                                              1                                     Schedule 1.01(A)


                                                  1.01(A)
                                 BORROWING BASE CERTIFICATE

I, ___________________________________, representing the Borrower hereby certify as of          :

1. I am familiar with and have examined the provisions of the Amended and Restated Credit Agreement
   made as of December 21, 2017 (as amended, restated, supplemented or otherwise modified from
   time to time, the “Credit Agreement”) between Mundo Media Ltd., as Borrower, and Royal Bank of
   Canada, as the Lender and have made reasonable investigations of corporate records and inquiries
   of other officers and senior personnel of the Borrower. Terms defined in the Credit Agreement have
   the same meanings where used in this certificate.

2. The Borrowing Base is $ AMOUNT, calculated as follows:

Total accounts receivable                                                       $_____
Less:         a)   accounts that do not arise from a bona fide     $_____
                   fully-completed transaction consisting of
                   provision of services to an account debtor
              b)   accounts not subject to a valid security        $_____
                   interest in favour of the Lender
              c)   accounts subject to prior encumbrances          $_____
                   (other than Permitted Encumbrances)
              d)   accounts owing by an account debtor located     $_____
                   outside of the United States of America or
                   Canada which is not supported by a letter of
                   credit in form and substance acceptable to
                   the Lender
              e)   accounts due from affiliates                    $_____
              f)   accounts owing by a Governmental Authority
                   unless specified exceptions are applicable
              g)   accounts, any portion of which exceeds 91       $_____
                   days
              h)   accounts owed by an account debtor that is      $_____
                   insolvent or subject to any proceeding under
                   insolvency laws
              i)   accounts subject to dispute, holdbacks,         $_____
                   contra-accounts or rights of set-off
              j)   accounts included elsewhere in the              $_____
                   Borrowing Base calculation
              k)   accounts for an account debtor who (or who,     $_____
                   together with its Affiliates) has outstanding
                   accounts which are more than ninety one (91)
                   days from the date of the invoice, with
                   respect to 10% or more of the total accounts
                   owed to the Borrower and Guarantors by
                   such account debtor and its Affiliates
:             l)   other ineligible accounts                       $_____

Eligible Accounts Receivable                                                A   $_____
Marginable Eligible Accounts Receivable at 75% of A                         B   $_____

Total EDC Accounts Receivable Private Insured Accounts                          $_____
Receivable
            Case 19-11365-KBO             Doc 2-1      Filed 06/18/19    Page 172 of 538
                                                 2                                     Schedule 1.01(A)


Less:         a)    accounts that do not arise from a bona fide     $_____
                    fully-completed transaction consisting of
                    provision of services to an account debtor
              b)    accounts not subject to a valid security        $_____
                    interest in favour of the Lender
              c)    accounts subject to prior encumbrances          $_____
                    (other than Permitted Encumbrances)
              d)    accounts due from affiliates                    $_____
              e)    accounts owing by a Governmental Authority
                    unless specified exceptions are applicable
              f)    accounts owed by an account debtor that is      $_____
                    insolvent or subject to any proceeding under
                    insolvency laws
              g)    accounts subject to dispute, holdbacks,         $_____
                    contra-accounts or rights of set-off
              h)    accounts included elsewhere in the              $_____
                    Borrowing Base calculation
              i)    other ineligible accounts                       $_____

Eligible Accounts Receivable insured by Export Development                     C   $_____
Corporation (Canada) or another insurer satisfactory to the
Lender
Marginable Eligible Accounts Receivable insured by Export                      D   $_____
Development Corporation (Canada) or another insurer
satisfactory to the Lender at 85% of C

Less:                Priority Payables while not limited to these
                     include:
Sales tax, Excise & GST                                             $_____
Employee source deductions such as E.I., CPP, Income Tax            $_____
Workers Compensation Board                                          $_____
Wages, Commissions, Vacation Pay                                    $_____
Unpaid Pension Plan Contributions                                   $_____
Overdue Rent, Property & Business Tax and potential claims          $_____
from third parties such as subcontractors
Other                                                               $_____
Total Priority Payables                                                        R   $_____
Borrowing Base (B+D-R)                                                             $_____
                                                                                   $_____
Less:             Revolving Facility Borrowings
Margin Surplus (Deficit)                                                           $_____

3. Annexed hereto are the following reports in respect of the Borrower:
    a) aged list of accounts receivable,
    b) aged list of accounts payable,
    c) aged list of EDC Accounts Receivable indicating country of origin for each receivable and most
       recent credit approval listing from EDC supported by Direction to Pay on EDC form E6,
    d) aged list of Private Insured Accounts Receivable indicating country of origin for each receivable
       and most recent credit approval listing from the insurer supported by a loss payable
       endorsement to or assignment of the applicable insurance policy,
    e) status of inventory, and
    f) listing of Priority Payables.

4. The reports and information provided herewith are accurate and complete in all respects and all
   amounts certified as Priority Payables are current amounts owing and not in arrears.
            Case 19-11365-KBO           Doc 2-1      Filed 06/18/19      Page 173 of 538
                                               3                                        Schedule 1.01(A)


5. In the event that there is any inconsistency between the calculations for the Borrowing Base above
   and the provisions of the Credit Agreement then, despite anything contained in this Borrowing Base
   Certificate, the provisions of the Credit Agreement will prevail and the provisions of this Borrowing
   Base Certificate will be deemed to be amended to the extent necessary to eliminate the conflict.
           Case 19-11365-KBO        Doc 2-1     Filed 06/18/19   Page 174 of 538
                                          4                                 Schedule 1.01(A)



Dated this ________ day of ______________, 20_____.

Per:

Name:

Title:
             Case 19-11365-KBO         Doc 2-1    Filed 06/18/19     Page 175 of 538



                                         Schedule 1.01(B)

                                      Compliance Certificate

TO:             Royal Bank of Canada
                200 Bay Street, 4th Floor, North Tower
                Toronto, Ontario, M5J 2W7

FROM:           Mundo Media Ltd. (the “Borrower”)

DATE:           ●


       This Compliance Certificate is delivered to you pursuant to Section 8.03(2) of the
amended and restated credit agreement, made as of December 21, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”), between the
Borrower and you, as Lender. All terms used in this Compliance Certificate that are defined in
the Credit Agreement have the same meanings herein.

       I, [name], the [title] of the Borrower, certify for and on behalf of the Borrower, and not in
my personal capacity and without personal liability, that:

1.     Representations and Warranties All of the representations and warranties of the
Borrower contained in Section 7.01 of the Credit Agreement are true and correct on and as of the
date hereof as though made on and as of the date hereof unless varied as contemplated in Section
7.02.

2.     Terms, Covenants and Conditions All of the terms, covenants and conditions of the
Credit Agreement and each of the other Loan Documents to be performed or complied with by
the Borrower at or prior to the date hereof have been performed or complied with.

3.      Default No Default has occurred and is continuing on the date hereof.

4.      Financial Covenant Compliance

        A.     Total Debt to EBITDA Ratio

                                             Maximum
                     Quarter Ending        Permitted Ratio          Actual Ratio

                           ●                      ●                       ●

        B.     Senior Debt to EBITDA Ratio




MT DOCS 16782873v8
            Case 19-11365-KBO         Doc 2-1    Filed 06/18/19     Page 176 of 538
                                                -2-


                                            Maximum
                     Quarter Ending       Permitted Ratio           Actual Ratio

                           ●                     ●                       ●

       C.      Fixed Charge Coverage Ratio

                                            Minimum
                     Quarter Ending       Permitted Ratio           Actual Ratio

                           ●                     ●                       ●



5.     Attached hereto as Exhibit A are detailed calculations of the financial covenants set out in
Section 4 above.

6.       As of the date of this Compliance Certificate, $● has been spent on Capital Expenditures
this fiscal year.1




                                                  Name:




1
 Pursuant to Section 8.04(11) of the Credit Agreement, the Restricted Parties have agreed not to
make, or enter into any agreement which would require it to make, any Capital Expenditures in
excess of $1,000,000 (or the Equivalent Amount in Canadian Dollars) per fiscal year.



MT DOCS 16782873v8
               Case 19-11365-KBO      Doc 2-1    Filed 06/18/19    Page 177 of 538



                                        Schedule 1.01 (C)

                                       Conversion Notice

TO:               Royal Bank of Canada
                  200 Bay Street, 4th Floor, North Tower
                  Toronto, Ontario, M5J 2W7

FROM:             Mundo Media Ltd. (the “Borrower”)

DATE:             •


1.     This Conversion Notice is delivered pursuant to the amended and restated credit
agreement, made as of December 21, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), between the Borrower and you, as
Lender. All terms used in this Conversion Notice that are defined in the Credit Agreement have
the same meanings herein.

2.     The Borrower hereby requests a Conversion under the [Revolving][ Term] Facility as
follows:

        (a)      Type and amount of each Loan to be converted (check appropriate boxes):

                                                            Amount

         ( )      Prime Rate Loan:                Cdn. $
         ( )      Base Rate Loan:                 U.S. $

         ( )      BA Rate Loan:


                           Amount                Interest Period          Rollover Amount

                  Cdn. $                                                  Cdn. $




        ( )      LIBO Rate Loan:

                           Amount                Interest Period

                  U.S. $




MT DOCS 16782873v8
              Case 19-11365-KBO      Doc 2-1    Filed 06/18/19    Page 178 of 538
                                               -2-




       (b)      Type and amount of each Loan resulting from Conversion (check appropriate
                boxes):

                                                              Amount

        ( )      Prime Rate Loan:                Cdn. $
        ( )      Base Rate Loan:                 U.S. $

        ( )      BA Rate Loan:


                          Amount                Interest Period          Rollover Amount

                 Cdn. $                                                  Cdn. $




       ( )      LIBO Rate Loan:

                          Amount                Interest Period

                 U.S. $




3.      No Default has occurred and is continuing or will have occurred and be continuing on the
date of the above Conversion(s), or will result from the above Conversion(s).

                                               MUNDO MEDIA LTD.

                                               By:
                                                     Name:
                                                     Title:




MT DOCS 16782873v8
              Case 19-11365-KBO          Doc 2-1   Filed 06/18/19    Page 179 of 538



                                           Schedule 1.01(D)

                                           Drawdown Notice

TO:              Royal Bank of Canada
                 200 Bay Street, 4th Floor, North Tower
                 Toronto, Ontario, M5J 2W7

FROM:            Mundo Media Ltd. (the “Borrower”)


DATE:            ●


1.     This Drawdown Notice is delivered pursuant to the amended and restated credit
agreement, made as of December 21, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), between the Borrower and you, as
Lender. All terms used in this Drawdown Notice that are defined in the Credit Agreement have
the same meanings herein.

2.      The Borrower hereby requests the following Loan(s):

        (a)     Drawdown Date: ___________________________________________________

        (b)     Type of Credit Facility:

                [ ] Revolving Facility
                or
                [ ] Term Facility

        (c)     Type and Amount of each Loan (check appropriate boxes)

                                                              Amount

        ( )      Prime Rate Loan:                   Cdn. $
        ( )      Base Rate Loan:                    U.S. $

        ( )      BA Rate Loan:


                           Amount                  Interest Period        Maturity Date

                 Cdn. $




MT DOCS 16782873v8
             Case 19-11365-KBO       Doc 2-1    Filed 06/18/19     Page 180 of 538
                                               -2-


       ( )     LIBO Rate Loan:

                         Amount                 Interest Period           Maturity Date

                U.S. $




       Total Cdn. $
       Total U.S. $


3.     Representations and Warranties All of the representations and warranties of the
Borrower contained in Section 7.01 of the Credit Agreement are true and correct on and as of the
date hereof as though made on and as of the date hereof unless varied as contemplated in Section
7.02.

4.     All of the conditions precedent to the Loan(s) requested hereby that have not been
properly waived in writing by the Lender has been satisfied.

5.    No Default has occurred and is continuing or will have occurred and be continuing on the
Drawdown Date, or will result from the Loan(s) requested hereby.

                                               MUNDO MEDIA LTD.

                                               By:
                                                     Name:
                                                     Title:




MT DOCS 16782873v8
           Case 19-11365-KBO       Doc 2-1     Filed 06/18/19   Page 181 of 538



                                       Schedule 1.01(E)

                                    Material Contracts

1.     Subordinated Credit Agreement

2.     Customer Contract with Mindspark Inc. which generates annual revenue to the Restricted
       Parties as at the Closing Date of in excess of $10,000,000.

3.     Maintenance and Support Agreement with STACK Media with effective date of July 1,
       2017.




MT DOCS 16782873v8
           Case 19-11365-KBO        Doc 2-1   Filed 06/18/19    Page 182 of 538



                                      Schedule 1.01(F)

                                   Relevant Jurisdictions

           •   Parent
                   o Jurisdiction: Ontario, Canada
           •   Borrower
                   o Jurisdiction: Ontario, Canada
           •   2581769 Ontario Inc.
                   o Jurisdiction: Ontario, Canada
           •   MEG Technologies Limited:
                   o Jurisdiction: Hong Kong
           •   Mundo (Beijing) Limited:
                   o Jurisdiction: China
           •   2307521 Ontario Inc.
                   o Jurisdiction: Ontario, Canada
           •   2538853 Ontario Ltd.
                   o Jurisdiction: Ontario, Canada
           •   36 Labs, LLC.
                   o Jurisdiction: Delaware, United States of America
           •   Active Signal Marketing, LLC
                   o Jurisdiction: Delaware, United States of America
           •   Find Click Engage, LLC
                   o Jurisdiction: Delaware, United States of America
           •   Fli Digital, Inc.
                   o Jurisdiction: New York, United States of America
           •   Mundo Media (US), LLC
                   o Jurisdiction: Delaware, United States of America
           •   M Zone Marketing Inc.
                   o Jurisdiction: Delaware, United States of America
           •   Movil Wave S.à r.l.
                   o Jurisdiction: Luxembourg
           •   Mogenio S.A.
                   o Jurisdiction: Luxembourg
           •   Downloadius S.à r.l.
                   o Jurisdiction: Luxembourg
           •   Mob1 S.à r.l.
                   o Jurisdiction: Luxembourg




MT DOCS 16782873v8
           Case 19-11365-KBO         Doc 2-1    Filed 06/18/19     Page 183 of 538



                                       Schedule 1.01(G)

                                      Repayment Notice

TO:             Royal Bank of Canada
                200 Bay Street, 4th Floor, North Tower
                Toronto, Ontario, M5J 2W7

FROM:           Mundo Media Ltd. (the “Borrower”)

DATE:           ●


1.      This Repayment Notice is delivered pursuant to Section 5.04 of the amended and restated
credit agreement, made as of December 21, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), between the Borrower and
you, as Lender. All terms used in this Repayment Notice that are defined in the Credit
Agreement have the same meanings herein.

2.     The Borrower hereby gives you notice that it intends to repay [Cdn. $•] or [U.S. $•]
under the [Revolving Facility/Term Facility], on [DATE].

3.      The amount of such repayment will, subject to the provisions of the Credit Agreement, be
used to repay Loans of the following type:

                        Loan Type                    Principal Amount

                             ●                              ●




                                               MUNDO MEDIA LTD.

                                               By:
                                                      Name:
                                                      Title:




MT DOCS 16782873v8
              Case 19-11365-KBO          Doc 2-1   Filed 06/18/19    Page 184 of 538



                                           Schedule 1.01(H)

                                           Rollover Notice

TO:              Royal Bank of Canada
                 200 Bay Street, 4th Floor, North Tower
                 Toronto, Ontario, M5J 2W7

FROM:            Mundo Media Ltd. (the “Borrower”)


DATE:            ●


1.      This Rollover Notice is delivered pursuant to amended and restated credit agreement,
made as of December 21, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), between the Borrower and you, as Lender. All
capitalized terms used in this Rollover Notice that are defined in the Credit Agreement have the
same meanings herein.

2.      The Borrower hereby requests the Rollover of the following Loan(s):

        (a)     Rollover Date: ___________________________________________________

        (b)     Type of Credit Facility:

                [ ] Revolving Facility
                or
                [ ] Term Facility

        (c)     Type and Amount of each Loan (check appropriate boxes)

        ( )      BA Rate Loans:


                           Amount                  Interest Period        Maturity Date

                 Cdn. $




MT DOCS 16782873v8
             Case 19-11365-KBO    Doc 2-1    Filed 06/18/19    Page 185 of 538
                                            -2-


       ( )     LIBO Rate Loans:

                         Amount              Interest Period

                U.S. $




                                            MUNDO MEDIA LTD.

                                            By:
                                                  Name:
                                                  Title:




MT DOCS 16782873v8
           Case 19-11365-KBO        Doc 2-1    Filed 06/18/19      Page 186 of 538



                                      Schedule 7.01(8)

                                    Litigation Disclosure

1.     The Borrower received an inbound telephone call stating that the Canada Revenue
       Agency may conduct a review of Mundo Media Ltd.’s income tax filings for the period
       of 2013 and 2014.

2.     The State of Texas v. Mobile Messenger US., Inc., et al.;
        a.    Cause No. D-1-GV-13-001256
        b.    345111 Judicial District Court, Travis County, TX




MT DOCS 16782873v8
           Case 19-11365-KBO   Doc 2-1    Filed 06/18/19      Page 187 of 538



                                 Schedule 7.01(12)

                               Ownership Structure
                         (including as of the Closing Date)

                                   See Attached




MT DOCS 16782873v8
                                         Case 19-11365-KBO             Doc 2-1    Filed 06/18/19    Page 188 of 538

   Mundo Inc.
   Corporate Structure
                                                                          Mundo Inc.
                                                                      (amalgamated with
                                                                          Customer
                                                                      Acquisition Network
                                                                        (Canada) Inc.)
                                                                        100%




                                                                       Mundo Media Ltd.



           2538853 Ontario Ltd.          100%
                                                   100%                          100%               100%

                         100%


                                                                             MEG
                100%
                                       2518769 Ontario                                              2307521 Ontario
                                                                         Technologies
                                            Ltd.                                                         Inc.
                                                                         Limited (HK)

                                                                                                                            100%
                                                                          100%                                100%


                                  Mundo Media (US), LLC                                                                         Mundo Media
          M Zone Marketing                                              Mundo (Beijing)
                                   / 36 Group, LLC (US)                                             MovilWave S.a.r.l           (Luxembourg)
                Inc.                   (amalgamated)                       Limited
                                                                                                                                    S.a.r.l.

                                                                                                             100%
                                     100%


                 Active Signal
                                                 Find Click Engage,                                  Mogenio S.A.
                Marketing, LLC
                                                     LLC (US)
                     (US)
                                                                                            100%                         100%



                                                  FLI Digital, Inc.                                                     Downloadius
            36 Labs, LLC (US)                                                      Mob 1 S.a.r.l.
                                                       (US)                                                               S.a.r.l.

                                                                                                                                               1
December 2017
                      Case 19-11365-KBO           Doc 2-1         Filed 06/18/19             Page 189 of 538


                                          Mundo Inc. - Company and Shareholder Information


Company Name                  Mundo Inc.
Address                       120 East Beaver Creek Road, Richmond Hill, ON, L4B 4V1, Canada

Authorized Capital            An unlimited number of Class B common shares and an unlimited number of preferred shares, issuable in series
Issued/Outstanding Shares     20,391,821 shares (1,656,250 Common Shares / 18,735,571 Class B Shares)

Beneficial Shareholders       See Appendix "A"
Jurisdiction                  Ontario, Canada
Company Name                  Mundo Media Ltd.
Address                       120 East Beaver Creek Road, Richmond Hill, ON, L4B 4V1, Canada
Authorized Capital            An unlimited number of common shares, an unlimited number of Class A common shares, an unlimited number of
                              Class B common shares, an unlimited number of Class C common shares, and unlimited number of Class D common
                              shares, an unlimited number of Class E common shares,
                              an unlimited number of Class F common shares, an unlimited number of Class G common shares, an unlimited
                              number of Class H common shares, and unlimited number of Class A preferred shares,
                              an unlimited number of Class B preferred shares, an unlimited number of Class C preferred shares, an unlimited
                              number of Class D preferred shares, an unlimited number of Class E preferred shares, an unlimited number of Class
                              F preferred shares, an unlimited number of Class G preferred shares.
Issued/Outstanding Shares     64,419 shares (57,137 Class C Common shares / 7,282 Class B Preferred shares)
Beneficial Shareholders       Mundo Inc. - 100%
Jurisdiction                  Ontario, Canada
Company Name                  2538853 Ontario Ltd.
Address                       120 East Beaver Creek Road, Richmond Hill, ON, L4B 4V1, Canada
Authorized Capital            An unlimited number of common shares and an unlimted number of preferred shares.
Issued/Outstanding Shares     100 common shares
Beneficial Shareholders       Mundo Media Ltd. - 100%
Jurisdiction                  Ontario, Canada
Company Name                  M Zone Marketing Inc.
Address                       548 Market Street #77068, San Francisco, California 94014, United States; 161 Bay Street, Suite 4310, Toronto, ON
                              M5J 2S1
Authorized Capital            5,000 Common Shares at $0.001 par value per share
Issued/Outstanding Shares     100 Common Shares
Beneficial Shareholders       2538853 Ontario Ltd. - 100%
Jurisdiction                  Delaware, U.S.A
Company Name                  Mundo Media (US), LLC
Address                       300 Delaware Avenue, Suite 210, Wilmington, DE 19801, United States; Dorsey & Whitney LLP, 161 Bay Street, Suite
                              4310, Toronto, ON M5J 2S1
Membership                    2538853 Ontario Ltd.
Beneficial Owners             2538853 Ontario Ltd. - 100% Membership
Jurdisdiction                 Delaware, U.S.A
Company Name                  Active Signal Marketing, LLC
Address
                              337 Garden Oaks Blvd. #50564, Houston, TX 77018, United States; 161 Bay Street, Suite 4310, Toronto, ON M5J 2S1
Membership                    Mundo Media (US), LLC
Beneficial Shareholders       Mundo Media (US), LLC - 100% Membership
Jurisdiction                  Delaware, U.S.A
Company Name                  Find Click Engage, LLC
Address                       9450 SW Gemini Drive #87125, Beaverton, OR 97008, United States; 161 Bay Street, Suite 4310, Toronto, ON M5J
                              2S1
Membership                    Mundo Media (US), LLC
Beneficial Shareholders       Mundo Media (US), LLC - 100% Membership
Jurisdiction                  Delaware, U.S.A
Company Name                  36 Labs, LLC
Address
                              548 Market Street #77068, San Francisco, CA 94104, United States; 161 Bay Street, Suite 4310, Toronto, ON M5J 2S1
Membership                    Mundo Media (US), LLC
Beneficial Shareholders       Mundo Media (US), LLC - 100% Membership
Jurisdiction                  Delaware, U.S.A
Company Name                  FLI Digital, Inc.
                     Case 19-11365-KBO           Doc 2-1         Filed 06/18/19            Page 190 of 538


Address                      9450 SW Gemini Drive, #77068, Beaverton, Oregon 97008, United States; 161 Bay Street, Suite 4310, Toronto, ON
                             M5J 2S1
Authorized Capital           200 common shares without par value
Issued/Outstanding Shares    100 common shares
Beneficial Shareholders      Mundo Media (US), LLC - 100%
Jurisdiction                 New York, U.S.A.
Company Name                 2518769 Ontario Ltd.
Address                      1 Yonge Street, Suite 1801, Toronto, ON M5E 1W7 , Canada
Authorized Capital           An unlimited number of common shares
Issued/Outstanding Shares    10,100 common shares
Beneficial Shareholders      Mundo Media Ltd. - 100%
Jurisdiction                 Ontario, Canada
Company Name                 MEG Technologies Limited
Address                      2F., Jonsim Place, No. 228 Queen’s Road East, Wanchai, Hong Kong
Authorized Capital           10,000 shares of $1.00 HK each
Issued/Outstanding Shares    100 shares
Beneficial Shareholders      Mundo Media Ltd. - 100%
Jurisdiction                 Hong Kong
Company Name                 Mundo (Beijing) Limited
                             Room 0908, Tower 1 B Area, Wanjing Soho, Chao Yang District, Beijing, China. Zip code 100000
Address
Authorized Capital           USD35,000
Issued/Outstanding Shares    N/A
Beneficial Shareholders      MEG Technologies Limited - 100%
Jurisdiction                 China
Company Name                 2307521 Ontario Inc.
Address                      120 East Beaver Creek Road, Suite 200, Richmond Hill, ON L4B 4V1, Canada
Authorized Capital           An unlimited number of common shares and unlimited number of preferred shares.
Issued/Outstanding Shares    150 common shares
Beneficial Shareholders      Mundo Media Ltd. - 100%
Jurisdiction                 Ontario, Canada
Company Name                 Movil Wave S.à.r.l
Address                      5-11, avenue Gaston Diderich, L-1420 Luxembourg, Luxembourg
Authorized Capital           125 shares at 100 EUR each
Issued/Outstanding Shares    125 shares
Beneficial Shareholders      2307521 Ontario Inc. - 100%
Jurisdiction                 Luxembourg
Company Name                 Mogenio S.A.
Address                      5-11, avenue Gaston Diderich, L-1420 Luxembourg, Luxembourg
Authorized Capital           31,000 ordinary shares with a par value of 1.00 EUR each
Issued/Outstanding Shares    31,000 shares
Beneficial Shareholders      Movil Wave S.á.r.l - 100%
Jurisdiction                 Luxembourg
Company Name                 Mob 1 S.à.r. l
Address                      5-11, avenue Gaston Diderich, L-1420 Luxembourg, Luxembourg
Authorized Capital           125 shares at 100 EUR each
Issued/Outstanding Shares    125 shares
Beneficial Shareholders      Mogenio S.A. - 100%
Jurisdiction                 Luxembourg
Company Name                 Downloadius S.à.r.l.
Address                      5-11, avenue Gaston Diderich, L-1420 Luxembourg, Luxembourg
Authorized Capital           125 shares at 100 EUR each
Issued/Outstanding Shares    125 shares
Beneficial Shareholders      Mogenio S.A. - 100%
Jurisdiction                 Luxembourg
Company Name                 Mundo Media (Luxembourg) S.à.r.l. (Pending Incorporation - details to be determined)
Address                      5-11, avenue Gaston Diderich, L-1420 Luxembourg, Luxembourg
Authorized Capital           20,000 ordianry shares at $1.00 USD per share - To be determined
Issued/Outstanding Shares    To be determined
Beneficial Shareholders      2307521 Ontario Inc. - 100%, to be determined
Jurisdiction                 Luxembourg
                                                                                                          Case 19-11365-KBO                    Doc 2-1         Filed 06/18/19             Page 191 of 538
Mundo Inc
                               Stockholder

                                                                         Common
                                                                                       Class B Shares    Total Shares                                                            Beneficial Owner/Controlling Shareholder
                                                                          Shares


2441519 Ontario Inc (Angelo Pollastrone Holdco)                              500,000           106,072           606,072   Angelo Pollastrone
2441518 Ontario Inc (Duncan Yuen Holdco)                                     500,000           106,072           606,072   Duncan Yuen
2441516 Ontario Inc (Jason Theofilos Holdco)                                 500,000           106,072           606,072   Jason Theofilos
Mansfield International Trade Ltd                                                            6,969,837         6,969,837   (1) Jakub Malczewski: 100% of voting shares (2) Ahaka Acquisition Inc. (controlled by David Baazov): 100% of non-voting shares
Theofilos Family Trust 1                                                                       577,166           577,166   Elaine Theofilos; Victoria Theofilos; Tom Anastasios Tsetsenis; Angelo Pollastrone; Duncan Yuen; Brooke Gosselin; Noah Theofilos; Chloe Theofilos
Theofilos Family Trust 2                                                                                                   Brooke Gosselin; Jason Theofilos; Noah Theofilos; Chloe Theofilos; Maria Avgousti-Tsetsenis; Vasilios Tsetsenis; Gregory Tsetsenis; Maria Tsetsenis
                                                                                             3,867,367         3,867,367
Jason Theofilos                                                                                      1                 1
Customer Acquisition Network, LLC                                                  -                                 -
Barry Honig                                                                                  1,930,703         1,930,703
Four Kids Investment Fund LLC                                                                2,162,387         2,162,387   Johathon Honig
Jonathan Honig                                                                                 193,071           193,071
Stetson Capital Management LLC                                                                 656,439           656,439   John Stetson
Melechdavid Inc                                                                                579,211           579,211   Mark Groussman
Melechdavid Inc Retirement Plan                                                                193,071           193,071   Mark Groussman
ATG Capital LLC                                                                                386,141           386,141   John O'Rourke
John S Lemak IRA                                                                                77,228            77,228   John Lemak
JSL Kids Partners                                                                               19,307            19,307   John Lemak
Horberg Enterprises LP                                                                         154,456           154,456   Todd Horberg
Edward Karr                                                                                     19,307            19,307
Oberal International Inc                                                                       154,457           154,457   Tal Schibler
Rich Mollinsky                                                                                  38,614            38,614
Corey O'Rourke                                                                                  57,921            57,921
John O'Rourke Sr.                                                                               38,614            38,614
Millenium Trust Co LLC, Custodian FBO Robert S. Colman Traditional IRA                          77,228            77,228   Bob Colman
Mark Groussman C/F Alivia Groussman UTMA/FL                                                     38,614            38,614   Mark Groussman
Mark Groussman C/F Asher Groussman UTMA/FL                                                      38,614            38,614   Mark Groussman
Paradox Capital Partners LLC                                                                   154,456           154,456   Harvey Kesner
Ross Levinsohn                                                               156,250            33,147           189,397

Total                                                                      1,656,250       18,735,571        20,391,821




           Appendix A.xlsx                                                                                                                              Cap Table
             Case 19-11365-KBO       Doc 2-1           Filed 06/18/19              Page 192 of 538



                                        Schedule 7.01(16)

                                  Intellectual Property Rights

                              Canadian Trademark Applications

Entity   Trademark    Application   Goods/Services                                                                   Claims
                      No.

Mundo    MUNDO        1,839,933     Goods:                                                                           Used in
                                    (1) Business analysis software for advertising and marketing purposes;
Media                                                                                                                CANADA
                                    Software to track, manage, and optimize advertising and promotional
Ltd.                                campaigns; Software to calculate return on investment of advertising and         since at
                                    promotional campaigns; Software to track website traffic, e-commerce             least as
                                    activity, customer loyalty information, and sales conversion rates; Software     early as
                                    to manage, collect, monitor and analyze web, blog and other online site
                                                                                                                     December
                                    traffic, user preferences and links in real time; Software to create, monitor
                                    and manage creative strategies for marketing and advertising.                    2010 on
                                    (2) Business analysis software for advertising and marketing purposes;           goods (1)
                                    Software to track, manage, and optimize advertising and promotional              and on
                                    campaigns; Software to calculate return on investment of advertising and
                                                                                                                     services
                                    promotional campaigns; Software to track website traffic, e-commerce
                                    activity, customer loyalty information, and sales conversion rates; Software     (1), (3);
                                    to manage, collect, monitor and analyze web, blog and other online site          November
                                    traffic, user preferences and links in real time; Software to create, monitor    07, 2011
                                    and manage creative strategies for marketing and advertising.
                                                                                                                     on goods
                                    Services:
                                    (1) Advertising agency services; Advertising and business management             (2) and on
                                    consultancy; Advertising consultancy, namely the impact of advertising on        services
                                    electronic communication networks; Advertising management and research           (2), (4).
                                    services to track and analyze consumer data, demographics, consumer
                                    behavioral information, number of consumer views, computer network use,
                                    computer network users, and consumer responses to advertisements and
                                    promotional materials of others; Advertising the goods and services of others
                                    using location-based advertisements via electronic media and specifically the
                                    internet; Advertising the goods and services of others using targeted
                                    advertisements via electronic media and specifically the internet; Advertising
                                    the goods and services of others via electronic media and specifically the
                                    internet; Analysis of market research data; Business marketing consulting
                                    services; Consulting in the field of advertisements and the placement of
                                    advertisements online; Consumer research; Dissemination of advertising for
                                    others via an on-line communications network on the internet; Market
                                    analysis and research services; Marketing services in the field of placement
                                    of advertisements; Mediation of advertising for others; On-line trading
                                    services, for buying and selling advertising; On-line advertising the goods
                                    and services of others on computer communications networks; Operation of
                                    a computer database containing consumer data; Rental and purchase of
                                    advertising space for others; Providing commercial information about access
                                    to advertising space.
                                    (2) Advertising agency services; Advertising and business management
                                    consultancy; Advertising consultancy, namely the impact of advertising on
                                    electronic communication networks; Advertising management and research
                                    services to track and analyze consumer data, demographics, consumer
                                    behavioral information, number of consumer views, computer network use,
                                    computer network users, and consumer responses to advertisements and
                                    promotional materials of others; Advertising the goods and services of others
                                    using location-based advertisements via electronic media and specifically the
                                    internet; Advertising the goods and services of others using targeted
                                    advertisements via electronic media and specifically the internet; Advertising
                                    the goods and services of others via electronic media and specifically the
                                    internet; Analysis of market research data; Business marketing consulting
                                    services; Consulting in the field of advertisements and the placement of
                                    advertisements online; Consumer research; Dissemination of advertising for
                                    others via an on-line communications network on the internet; Market
                                    analysis and research services; Marketing services in the field of placement
                                    of advertisements; Mediation of advertising for others; On-line trading




 MT DOCS 16782873v8
             Case 19-11365-KBO       Doc 2-1           Filed 06/18/19               Page 193 of 538
                                                    -2-

Entity   Trademark    Application   Goods/Services                                                                      Claims
                      No.

                                    services, for buying and selling advertising; On-line advertising the goods
                                    and services of others on computer communications networks; Operation of
                                    a computer database containing consumer data; Rental and purchase of
                                    advertising space for others; Providing commercial information about access
                                    to advertising space.
                                    (3) Design and development of computer software; Providing online non-
                                    downloadable software for mobile phones, tablet computers, handheld
                                    computers, laptop computers, desktop computers and web-based devices to
                                    track, manage, and optimize advertising and promotional campaigns;
                                    Providing online non-downloadable software for mobile phones, tablet
                                    computers, handheld computers, laptop computers, desktop computers and
                                    web-based devices to calculate return on investment of advertising and
                                    promotional campaigns; Providing online non-downloadable software for
                                    mobile phones, tablet computers, handheld computers, laptop computers,
                                    desktop computers and web-based devices to track website traffic, e-
                                    commerce activity, customer loyalty information, and sales conversion rates;
                                    Providing online non-downloadable software for mobile phones, tablet
                                    computers, handheld computers, laptop computers, desktop computers and
                                    web-based devices to allow users to manage, collect, monitor and analyze
                                    web, blog and other online site traffic, user preferences and links in real time;
                                    Providing online non-downloadable software for mobile phones, tablet
                                    computers, handheld computers, laptop computers, desktop computers and
                                    web-based devices to create, monitor and manage creative strategies for
                                    marketing and advertising.
                                    (4) Design and development of computer software; Providing online non-
                                    downloadable software for mobile phones, tablet computers, handheld
                                    computers, laptop computers, desktop computers and web-based devices to
                                    track, manage, and optimize advertising and promotional campaigns;
                                    Providing online non-downloadable software for mobile phones, tablet
                                    computers, handheld computers, laptop computers, desktop computers and
                                    web-based devices to calculate return on investment of advertising and
                                    promotional campaigns; Providing online non-downloadable software for
                                    mobile phones, tablet computers, handheld computers, laptop computers,
                                    desktop computers and web-based devices to track website traffic, e-
                                    commerce activity, customer loyalty information, and sales conversion rates;
                                    Providing online non-downloadable software for mobile phones, tablet
                                    computers, handheld computers, laptop computers, desktop computers and
                                    web-based devices to allow users to manage, collect, monitor and analyze
                                    web, blog and other online site traffic, user preferences and links in real time;
                                    Providing online non-downloadable software for mobile phones, tablet
                                    computers, handheld computers, laptop computers, desktop computers and
                                    web-based devices to create, monitor and manage creative strategies for
                                    marketing and advertising.


Mundo    MUNDOMEDIA   1,839,936     Services:                                                                           Used in
                                    (1) Advertising agency services; Advertising and business management
Media                                                                                                                   CANADA
                                    consultancy; Advertising consultancy, namely the impact of advertising on
Ltd.                                electronic communication networks; Advertising management and research              since at
                                    services to track and analyze consumer data, demographics, consumer                 least as
                                    behavioral information, number of consumer views, computer network use,             early as
                                    computer network users, and consumer responses to advertisements and
                                                                                                                        December
                                    promotional materials of others; Advertising the goods and services of others
                                    using location-based advertisements via electronic media and specifically the       2010 on
                                    internet; Advertising the goods and services of others using targeted               services
                                    advertisements via electronic media and specifically the internet; Advertising      (1), (3);
                                    the goods and services of others via electronic media and specifically the
                                                                                                                        November
                                    internet; Analysis of market research data; Business marketing consulting
                                    services; Consulting in the field of advertisements and the placement of            07, 2011
                                    advertisements online; Consumer research; Dissemination of advertising for          on
                                    others via an on-line communications network on the internet; Market                services
                                    analysis and research services; Marketing services in the field of placement
                                                                                                                        (2),(4).
                                    of advertisements; Mediation of advertising for others; On-line trading
                                    services, for buying and selling advertising; On-line advertising the goods
                                    and services of others on computer communications networks; Operation of
                                    a computer database containing consumer data; Rental and purchase of




 MT DOCS 16782873v8
             Case 19-11365-KBO       Doc 2-1           Filed 06/18/19               Page 194 of 538
                                                    -3-

Entity   Trademark    Application   Goods/Services                                                                      Claims
                      No.

                                    advertising space for others; Providing commercial information about access
                                    to advertising space.
                                    (2) Advertising agency services; Advertising and business management
                                    consultancy; Advertising consultancy, namely the impact of advertising on
                                    electronic communication networks; Advertising management and research
                                    services to track and analyze consumer data, demographics, consumer
                                    behavioral information, number of consumer views, computer network use,
                                    computer network users, and consumer responses to advertisements and
                                    promotional materials of others; Advertising the goods and services of others
                                    using location-based advertisements via electronic media and specifically the
                                    internet; Advertising the goods and services of others using targeted
                                    advertisements via electronic media and specifically the internet; Advertising
                                    the goods and services of others via electronic media and specifically the
                                    internet; Analysis of market research data; Business marketing consulting
                                    services; Consulting in the field of advertisements and the placement of
                                    advertisements online; Consumer research; Dissemination of advertising for
                                    others via an on-line communications network on the internet; Market
                                    analysis and research services; Marketing services in the field of placement
                                    of advertisements; Mediation of advertising for others; On-line trading
                                    services, for buying and selling advertising; On-line advertising the goods
                                    and services of others on computer communications networks; Operation of
                                    a computer database containing consumer data; Rental and purchase of
                                    advertising space for others; Providing commercial information about access
                                    to advertising space.
                                    (3) Design and development of computer software; Providing online non-
                                    downloadable software for mobile phones, tablet computers, handheld
                                    computers, laptop computers, desktop computers and web-based devices to
                                    track, manage, and optimize advertising and promotional campaigns;
                                    Providing online non-downloadable software for mobile phones, tablet
                                    computers, handheld computers, laptop computers, desktop computers and
                                    web-based devices to calculate return on investment of advertising and
                                    promotional campaigns; Providing online non-downloadable software for
                                    mobile phones, tablet computers, handheld computers, laptop computers,
                                    desktop computers and web-based devices to track website traffic, e-
                                    commerce activity, customer loyalty information, and sales conversion rates;
                                    Providing online non-downloadable software for mobile phones, tablet
                                    computers, handheld computers, laptop computers, desktop computers and
                                    web-based devices to allow users to manage, collect, monitor and analyze
                                    web, blog and other online site traffic, user preferences and links in real time;
                                    Providing online non-downloadable software for mobile phones, tablet
                                    computers, handheld computers, laptop computers, desktop computers and
                                    web-based devices to create, monitor and manage creative strategies for
                                    marketing and advertising.
                                    (4) Design and development of computer software; Providing online non-
                                    downloadable software for mobile phones, tablet computers, handheld
                                    computers, laptop computers, desktop computers and web-based devices to
                                    track, manage, and optimize advertising and promotional campaigns;
                                    Providing online non-downloadable software for mobile phones, tablet
                                    computers, handheld computers, laptop computers, desktop computers and
                                    web-based devices to calculate return on investment of advertising and
                                    promotional campaigns; Providing online non-downloadable software for
                                    mobile phones, tablet computers, handheld computers, laptop computers,
                                    desktop computers and web-based devices to track website traffic, e-
                                    commerce activity, customer loyalty information, and sales conversion rates;
                                    Providing online non-downloadable software for mobile phones, tablet
                                    computers, handheld computers, laptop computers, desktop computers and
                                    web-based devices to allow users to manage, collect, monitor and analyze
                                    web, blog and other online site traffic, user preferences and links in real time;
                                    Providing online non-downloadable software for mobile phones, tablet
                                    computers, handheld computers, laptop computers, desktop computers and
                                    web-based devices to create, monitor and manage creative strategies for
                                    marketing and advertising.




 MT DOCS 16782873v8
             Case 19-11365-KBO             Doc 2-1          Filed 06/18/19              Page 195 of 538
                                                        -4-

Entity   Trademark         Application   Goods/Services                                                                  Claims
                           No.

Mundo    MUNDOTRACK        1,839,931     Goods:                                                                          Used in
                                         (1) Business analysis software for advertising and marketing purposes;
Media                                                                                                                    CANADA
                                         Software to track, manage, and optimize advertising and promotional
Ltd.                                     campaigns; Software to calculate return on investment of advertising and        since at
                                         promotional campaigns; Software to track website traffic, e-commerce            least as
                                         activity, customer loyalty information, and sales conversion rates; Software    early as
                                         to manage, collect, monitor and analyze web, blog and other online site
                                                                                                                         December
                                         traffic, user preferences and links in real time; Software to create, monitor
                                         and manage creative strategies for marketing and advertising.                   2010 on
                                         (2) Business analysis software for advertising and marketing purposes;          goods (1);
                                         Software to track, manage, and optimize advertising and promotional             November
                                         campaigns; Software to calculate return on investment of advertising and
                                                                                                                         07, 2011
                                         promotional campaigns; Software to track website traffic, e-commerce
                                         activity, customer loyalty information, and sales conversion rates; Software    on goods
                                         to manage, collect, monitor and analyze web, blog and other online site         (2).
                                         traffic, user preferences and links in real time; Software to create, monitor
                                         and manage creative strategies for marketing and advertising.

Mundo    MUNDOCORE         1,839,934     Goods:                                                                          Proposed
                                         (1) Business analysis software for advertising and marketing purposes;
Media                                                                                                                    Use in
                                         Software to track, manage, and optimize advertising and promotional
Ltd.                                     campaigns; Software to calculate return on investment of advertising and        CANADA
                                         promotional campaigns; Software to track website traffic, e-commerce            on goods
                                         activity, customer loyalty information, and sales conversion rates; Software    and on
                                         to manage, collect, monitor and analyze web, blog and other online site
                                                                                                                         services.
                                         traffic, user preferences and links in real time; Software to create, monitor
                                         and manage creative strategies for marketing and advertising.
                                         Services:
                                         (1) Providing online non-downloadable software for mobile phones, tablet
                                         computers, handheld computers, laptop computers, desktop computers and
                                         web-based devices to track, manage, and optimize advertising and
                                         promotional campaigns; Providing online non-downloadable software for
                                         mobile phones, tablet computers, handheld computers, laptop computers,
                                         desktop computers and web-based devices to calculate return on investment
                                         of advertising and promotional campaigns; Providing online non-
                                         downloadable software for mobile phones, tablet computers, handheld
                                         computers, laptop computers, desktop computers and web-based devices to
                                         track website traffic, e-commerce activity, customer loyalty information, and
                                         sales conversion rates; Providing online non-downloadable software for
                                         mobile phones, tablet computers, handheld computers, laptop computers,
                                         desktop computers and web-based devices to allow users to manage, collect,
                                         monitor and analyze web, blog and other online site traffic, user preferences
                                         and links in real time; Providing online non-downloadable software for
                                         mobile phones, tablet computers, handheld computers, laptop computers,
                                         desktop computers and web-based devices to create, monitor and manage
                                         creative strategies for marketing and advertising.




                               Common Law Trademarks/Trade Names

    Entity            Trade/Business          Trademarks:        Trademarks: Designs/Logos
                      Names                   Word Marks
                                              (Domestic/Foreign)
    Mundo             Mundomedia              MUNDO
    Media Ltd.        Mundo Media             MUNDOMEDIA
                      Media Pro Services      MUNDOTRACK




 MT DOCS 16782873v8
           Case 19-11365-KBO              Doc 2-1    Filed 06/18/19   Page 196 of 538
                                                    -5-


  Movil Wave         Media Pro Services     N/A
  S.ar.l.


  MEG          N/A                          N/A
  Technologies
  Limited

  Network            N/A                    N/A
  Marketing
  Solutions
  Inc.


                                            Domain Names

mpxxtrk.com                                          helloadz.com
mpmotrk.com                                          theonlinewealthsecret.com
pixeltrack66.com                                     jerrygetsripped.com
mmmediabuy.com                                       mattshollywoodworkout.com
amazing-bidz.com                                     miracleskintreatment.com
consumerreviewdaily.com                              mundomedia.com
mobilemarketserver3.com                              sweetorsexy.com
liveme.ca                                            mundotrk.com
purelywhitespro.com                                  hellomessaging.com
nuytopia.ca                                          themundogroup.com
vuytopia.ca                                          mundocompliance.com
biytopia.ca                                          mundogroups.com
buyropia.ca                                          mundoengine.com
buytipia.ca                                          mmp3g.com
buytooia.ca                                          commonfilescdn.com
buytopua.ca                                          mobile-cdn-server.com
buytopoa.ca                                          yourcompliance.com
buytopis.ca                                          earnfreegames.com
buytopiq.ca                                          mundotraks.com
buytopiz.ca                                          mundodatabase.com
taembuy.ca                                           mundotrack.com
mundostarmotors.com                                  ad-optimize.com
thevalidatecheck.com                                 spellingbchallenge.com
liposomformen.com                                    prevalidate.com
thecellspy.com                                       mlinktracker.com
sebcotrk.com                                         mmtracking.com



MT DOCS 16782873v8
           Case 19-11365-KBO   Doc 2-1    Filed 06/18/19   Page 197 of 538
                                         -6-


sofcotrk.com                              mobileexchangeplatform.com
chlcotrk.com                              meetmebook.com
suscotrk.com                              newtyp3.com
mm-tracking.com                           mundomediainc.com
mmtrksw.com                               mundoleads.com
mmtrksg.com                               sitemanager2.com
mmtrkms.com                               linktrack66.com
mmtrkpy.com                               mmtrktw.org
mmtrkjy.com                               mmtrkva.org
mmtrkyv.com                               mmtrkvc.org
mmtrktl.com                               mmtrkvk.org
mmtrkdb.com                               mmtrkyv.org
mmtrktw.com                               mmtrkam.com
mmtrkva.com                               miihub.com
mmtrkvk.com                               mundomediacorp.com
mmtrkgs.com                               newlaboratories.com
mmtrkvc.com                               ukonnochikara.com
mmtrkbb.com                               xbids.ca
mmtrksk.com                               livingfeal.ca
mmtrkpd.com                               livindeal.ca
mmtrkmc.com                               wwwlivingdeal.ca
mmtrktc.com                               livngdeal.ca
liveprofutebolscores.com                  ivigdeal.ca
bitcoin-gift-cards.com                    kivingdeal.ca
bitcoingift-cards.com                     livimgdeal.ca
bitcoingift-card.com                      ivingdeal.ca
bitcoingiftexchange.com                   factsopedia.com
bitcoingiftcardexchange.com               prohibitionpeter.com
smdcargo.com                              online-friends-episodes.com
mrtrck.com                                styletrendweb.com
0x24.co                                   getalarmsystems.com
0x25.co                                   getanyrecipe.com
36labs.com                                getcouponsnow.com
activesignalmarketing.com                 getdirectionsmaps.com
allproductmanuals.com                     gethealthtipsdaily.com
anydrivingdirections.com                  gethomepros.com
anytransitguides.com                      getmapsfast.com
boostmypcspeed.com                        getonlineforms.com
cashclaims.org                            getweatherfast.com
checkanyemail.com                         inboxsetup.email
checkemailsfast.com                       insidersportstips.com



MT DOCS 16782873v8
           Case 19-11365-KBO   Doc 2-1    Filed 06/18/19   Page 198 of 538
                                         -7-


checkmyemails.co                          internetspeednow.com
checkyouremail.co                         livelocalweather.co
clktrcker.com                             local-weather.co
dailyjobfeed.com                          localweatherapp.co
dailylocalweather.com                     loginemailnow.com
driving-maps.co                           loweryourmortgage.co
drivingmaps.co                            movetosolar.org
easyancestrysearch.com                    mydirectionsmaps.com
easyonlinecalendar.com                    myfastmaps.com
easypeoplefinder.com                      myinternetspeed.co
easyphonefinder.com                       onlinedetective.co
easyrefinance.co                          onlinepackagetracker.com
easytaxes.co                              packagetracker.co
easytransitguide.com                      plananytrip.com
easytransitguides.com                     playfantasysports.co
emailanytime.co                           popularnow.co
everypassword.com                         radioanytime.com
fastaudioconverter.com                    rength.com
fastdrivingdirections.com                 searcheveryjob.com
fastdrivingmaps.co                        secured-verified.com
fastmaps.co                               somanyfunapps.com
fastmapsdirections.com                    speedytaxes.co
fastmapsnow.com                           stdcheckuponline.com
fastphotoeditor.co                        themortgagecalculator.co
fasttransitguides.com                     thepackagetracker.com
fdtrkr.com                                thetransitguide.com
findclassifiedads.co                      todaysnewslive.com
findclickengage.com                       trackanyflight.com
finddirectionsnow.com                     trackanypackage.com
finddrivingmaps.com                       trackmypackage.co
findfastmaps.com                          trackpackagesfast.com
findformsnow.com                          trkclck.com
findformsonline.com                       trkpltfrm.com
findlocalclassifieds.com                  twoweektech.com
findmapsfast.com                          updatedrivers.co
findtattoosonline.com                     watchanygame.com
findunclaimedmoney.org                    weather-forecast.co
fontstyles.co


                                    Software



MT DOCS 16782873v8
                Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 199 of 538
                                                    -8-


        •   CORE is a marketing optimization platform, with features geared at efficient testing,
            reporting, and flexibility.

        •   FEED is an advertising server, currently configured to serve emails to iOS Profile created
            inboxes.

        •   MundoTrack/MundoCore is a proprietary cloud-based platform which uses predictive
            software algorithms to drive user engagement by optimally paring publisher traffic with
            advertiser campaigns.

                                        Essociates Patent License

    License to United States Patent No. 6,804,660 and any and all other patents and patent
    applications in all countries of the world corresponding thereto or having priority derived
    therefrom; all divisional, continuation and continuation-in-part applications derived therefrom;
    and any applications claiming priority thereto including, but not limited to, any and all reissues
    and reexaminations.

                                                 Licenses

                                         Master Business Licenses

Business      Legal Name        Business Information            Number         Effective      Expiry Date
Name                                                                           Date

Media Pro     Mundo Media       Business Name Registration      230758740      07/29/2013     07/27/2023
Services      LTD.
                                Incorporated (Ontario)          001958484      07/26/2016

Mundo         Mundo Media       Business Name Registration      270044738      01/12/2017     01/11/2022
Media         LTD.
                                Incorporated (Ontario)          001958484      07/26/2016

Mundomedia    Mundo Media       Business Name Registration      220900401      8/29/2012      08/27/2022
              LTD.
                                Incorporated (Ontario)          001958484      07/26/2016




    MT DOCS 16782873v8
           Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 200 of 538



                                Schedule 7.01(22)

                                 Bank Accounts

   Bank Account Number           Restricted Party           Financial Institution

       06032-1083245               Mundo Inc.               Royal Bank of Canada

       06032-4013744               Mundo Inc.               Royal Bank of Canada

       06032-1012749            Mundo Media Ltd.            Royal Bank of Canada

       06032-4015657            Mundo Media Ltd.            Royal Bank of Canada

       06032-4004636            Mundo Media Ltd.            Royal Bank of Canada

       06032-4015640            Mundo Media Ltd.            Royal Bank of Canada

       06032-1014182            Mundo Media Ltd.            Royal Bank of Canada

       06032-1061720            Mundo Media Ltd.            Royal Bank of Canada

         3300868481             Mundo Media Ltd.             Silicon Valley Bank

         0018335000             Mundo Media Ltd.             Silicon Valley Bank

         3300868538             Mundo Media Ltd.             Silicon Valley Bank

 LU03 0141 6438 5832 0000       Movil Wave S.à r.l.       Internationale Nederlanden
                                                                     Groep
 LU80 0141 4438 5830 0000       Movil Wave S.à r.l.       Internationale Nederlanden
                                                                     Groep
 LU62 0141 6438 5830 3030       Movil Wave S.à r.l.       Internationale Nederlanden
                                                                     Groep
 LU75 0141 2438 5830 3010       Movil Wave S.à r.l.       Internationale Nederlanden
                                                                     Groep
         3301036420             Movil Wave S.à r.l.           Silicon Valley Bank

 LU12 0141 2438 5840 3860          Mogenio S.A            Internationale Nederlanden
                                                                     Groep
 LU19 0141 8438 5842 0000          Mogenio S.A            Internationale Nederlanden
                                                                     Groep
 LU96 0141 6438 5840 0000          Mogenio S.A            Internationale Nederlanden
                                                                     Groep
 LU78 0141 8438 5840 3030          Mogenio S.A            Internationale Nederlanden
                                                                     Groep
 LU91 0141 4438 5840 3010          Mogenio S.A            Internationale Nederlanden
                                                                     Groep


MT DOCS 16782873v8
           Case 19-11365-KBO    Doc 2-1    Filed 06/18/19   Page 201 of 538
                                          -2-


   Bank Account Number            Restricted Party            Financial Institution

         3300897583                 Mogenio S.A                Silicon Valley Bank

 LU72 0141 8441 1150 0000           Mob1 S.à r.l.           Internationale Nederlanden
                                                                       Groep
 LU80 0141 0441 1160 0000        Downloadius S.à r.l        Internationale Nederlanden
                                                                       Groep
 LU83 0141 8441 1160 3010        Downloadius S.à r.l        Internationale Nederlanden
                                                                       Groep
 LU40 0141 7445 0090 0000       2307521 Ontario Inc.        Internationale Nederlanden
                                                                       Groep
        36800910261          MEG Technologies Limited        Standard Chartered Bank

          32477810                 36 Labs, LLC                 Bank of America

          59589550          Active Signal Marketing, LLC        Bank of America

          52802960             Find Click Engage, LLC           Bank of America

          52803040             Find Click Engage, LLC           Bank of America

          19483442                 Fli Digital, Inc.            Bank of America

         3302207114            M Zone Marketing, Inc.          Silicon Valley Bank

         3302138111         Active Signal Marketing, LLC       Silicon Valley Bank

         3302138126            Find Click Engage, LLC          Silicon Valley Bank

         3302138130                Fli Digital, Inc.           Silicon Valley Bank

         3302138099            Mundo Media (US), LLC           Silicon Valley Bank




MT DOCS 16782873v8
           Case 19-11365-KBO          Doc 2-1       Filed 06/18/19    Page 202 of 538



       THIS FIRST AMENDING AGREEMENT made as of the 2nd day of March, 2018

BETWEEN:


               MUNDO MEDIA LTD.
               (hereinafter called the “Borrower”)
               - and -


               ROYAL BANK OF CANADA
               (hereinafter called the “Lender”).

      WHEREAS the Borrower and the Lender entered into an amended and restated credit
agreement dated as of December 21, 2017 (the “Credit Agreement”);

        AND WHEREAS pursuant to Section 8.04(11) of the Credit Agreement, the Restricted
Parties are not permitted to make Capital Expenditures in excess of $1,000,000 (or the Equivalent
Amount in Canadian Dollars) in any fiscal year;

        AND WHEREAS the Borrower has advised the Lender that Capital Expenditures in excess
of $1,000,000 (or the Equivalent Amount in Canadian Dollars) were made in the 2017 fiscal year
and as a result the Borrower has requested that the Lender waive compliance by the Borrower with
Section 8.04(11) of the Credit Agreement solely for the fiscal period commencing on January 1,
2017 and ending on December 31, 2017 (the “CapEx Covenant Default”);

      AND WHEREAS the Lender is agreeable to provide the Borrower with a waiver of the
CapEx Covenant Default in accordance with the terms hereof;

       AND WHEREAS the parties wish to amend Section 8.04(11) of the Credit Agreement to
increase the limit on Capital Expenditures to $1,500,000 (or the Equivalent Amount in Canadian
Dollars) in accordance with the terms hereof.

        NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the
covenants and agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto agree to amend the
Credit Agreement as provided herein:

Section 1 General

        In this First Amending Agreement (including the recitals) unless otherwise defined or the
context otherwise requires, all capitalized terms shall have the respective meanings specified in the
Credit Agreement (including as amended by this First Amending Agreement). In addition, the term
“Second Closing Date” means the date on which the conditions precedent set forth in Section 6 of
this First Amending Agreement have been satisfied or waived.
             Case 19-11365-KBO         Doc 2-1     Filed 06/18/19      Page 203 of 538
                                                 -2-


Section 2 To be Read with Credit Agreement

       This First Amending Agreement is an amendment to the Credit Agreement. Unless the
context of this First Amending Agreement otherwise requires, the Credit Agreement and this First
Amending Agreement shall be read together and shall have effect as if the provisions of the Credit
Agreement and this First Amending Agreement were contained in one agreement as of the Second
Closing Date. The term “Agreement” when used in the Credit Agreement means the Credit
Agreement as amended, supplemented or modified from time to time (including as amended by this
First Amending Agreement).

Section 3 Amendment

       Section 8.04(11) of the Credit Agreement is deleted in its entirety and replaced with the
following:

       “(11) Capital Expenditures In any fiscal year make, or enter into any agreement which
             would require it to make, any Capital Expenditures in excess of $1,500,000 (or the
             Equivalent Amount in Canadian Dollars) per fiscal year.”

Section 4 Waiver

        The Lender hereby waives the CapEx Covenant Default solely for the fiscal period
commencing on January 1, 2017 and ending on December 31, 2017. The Lender’s waiver contained
herein is subject to and conditional upon satisfaction of the conditions precedent set forth in Section
6 of this First Amending Agreement.

Section 5 Representations and Warranties

       In order to induce the Lender to enter into this First Amending Agreement, the Borrower
represents and warrants to the Lender as follows, which representations and warranties shall survive
the execution and delivery hereof:

       (a)     the representations and warranties set forth in Article 7 of the Credit Agreement
               continue to be true and correct as of the date hereof with reference to facts subsisting
               on the date hereof, except for those representations and warranties which speak to a
               specific date which are true and correct as of such date;

       (b)     the Restricted Parties are in compliance on the date hereof with the covenants
               contained in Article 8 of the Credit Agreement;

       (c)     all necessary action, corporate or otherwise, has been taken to authorize the
               execution, delivery and performance of this First Amending Agreement by the
               Borrower. The Borrower has duly executed and delivered this First Amending
               Agreement. This First Amending Agreement is a legal, valid and binding obligation
               of the Borrower enforceable against it by the Lender in accordance with its terms,
               except to the extent that the enforceability thereof may be limited by applicable
               bankruptcy, insolvency, moratorium, reorganization and other laws of general
              Case 19-11365-KBO         Doc 2-1      Filed 06/18/19      Page 204 of 538
                                                  -3-


                application limiting the enforcement of creditor’s rights generally and the fact that
                the courts may deny the granting or enforcement of equitable remedies;

        (d)     as of the date hereof and after giving full force and effect to the amendments to the
                Credit Agreement provided for in this First Amending Agreement, no Default or
                Event of Default exists; and

        (e)     no Material Adverse Change has occurred since December 21, 2017.

Section 6 Conditions Precedent

       This First Amending Agreement shall not be effective and the Second Closing Date will not
occur until satisfaction of the following conditions precedent, each to the satisfaction of the Lender:

        (a)     this First Amending Agreement shall have been executed and delivered by the
                Borrower and the Lender;

        (b)     the Lender shall have received an acknowledgement and confirmation from each
                Restricted Party that has previously delivered a Guarantee and Security as to the
                continued effectiveness of its Guarantee and Security, notwithstanding this First
                Amending Agreement;

        (c)     the Lender shall have received and be satisfied with the first amending agreement to
                the Subordinate Credit Agreement between the Borrower and Royal Bank of Canada;
                and

        (d)     the Lender shall have received such additional information and documents as it may
                reasonably require to complete the transactions contemplated hereby in accordance
                with the terms and conditions contained herein.

Section 7 Expenses

         The Borrower shall pay all reasonable out-of-pocket fees and expenses incurred by the
Lender in connection with the preparation, negotiation, completion, execution, delivery and review
of this First Amending Agreement and all other documents and instruments arising therefrom and/or
executed in connection therewith.

Section 8 Continuance of Credit Agreement and Security

        The Credit Agreement, as changed, altered, amended or modified by this First Amending
Agreement, shall be and continue in full force and effect and is hereby confirmed and the rights and
obligations of all parties thereunder shall not be affected or prejudiced in any manner except as
specifically provided for herein. The Borrower acknowledges, confirms and agrees that,
notwithstanding this First Amending Agreement, (a) all Security granted by it continues in full force
and effect, enforceable in accordance with its terms, and secures payment and performance by it of
the Obligations, (b) the Security to which it is a party constitutes a legal, valid and binding obligation
of the Borrower enforceable against it in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency, moratorium,
           Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 205 of 538
                                                -4-


reorganization and other laws of general application limiting the enforcement of creditor’s rights
generally and the fact that the courts may deny the granting or enforcement of equitable remedies,
and (c) the Security to which it is a party is hereby ratified and confirmed.

Section 9 Counterparts

        This First Amending Agreement may be executed in any number of separate counterparts and
by facsimile or pdf copy, each of which shall be deemed an original and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

Section 10 Severability

        If any provision of this First Amending Agreement is determined by any court of competent
jurisdiction to be illegal or unenforceable, that provision will be severed from this First Amending
Agreement and the remaining provisions will continue in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not affected in any manner
materially adverse to either of the parties.

Section 11 Governing Law

        This First Amending Agreement shall be construed and interpreted in accordance with the
laws of the Province of Ontario and the federal laws of Canada applicable therein and each of the
parties hereto irrevocably attorns to the jurisdiction of the courts of the Province of Ontario.

                                    [Signature pages follow]
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 206 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 207 of 538
            Case 19-11365-KBO    Doc 2-1   Filed 06/18/19   Page 208 of 538
                                                                    Execution Version




         AMENDED AND RESTATED SUBORDINATE CREDIT AGREEMENT

                                     BETWEEN



                                MUNDO MEDIA LTD.,
                                   as Borrower



                                        AND



                           ROYAL BANK OF CANADA,
                                  as Lender




                                    MADE AS OF

                                  December 21, 2017




                                McCarthy Tétrault LLP




MT DOCS 16782880v12
               Case 19-11365-KBO                      Doc 2-1          Filed 06/18/19              Page 209 of 538



                                                  TABLE OF CONTENTS

ARTICLE 1 - INTERPRETATION............................................................................................ 1

   1.01     Definitions ....................................................................................................................... 1
   1.02     Extended Meanings ....................................................................................................... 20
   1.03     Accounting Principles ................................................................................................... 20
   1.04     Interest Calculations and Payments............................................................................... 21
   1.05     Permitted Encumbrances ............................................................................................... 21
   1.06     Currency ........................................................................................................................ 21
   1.07     Conflicts ........................................................................................................................ 21
   1.08     Schedules ....................................................................................................................... 21

ARTICLE 2 - THE LOAN ......................................................................................................... 22

   2.01     Establishment of the Loan ............................................................................................. 22
   2.02     Purpose of the Loan....................................................................................................... 22

ARTICLE 3 – CONDITIONS PRECEDENT.......................................................................... 22

   3.01     Conditions Precedent to the Effectiveness of this Agreement ...................................... 22

ARTICLE 4 – GENERAL CONDITIONS............................................................................... 24

   4.01     Interest on the Loan ....................................................................................................... 24
   4.02     Payment in Kind (PIK) .................................................................................................. 24
   4.03     Matters Relating to Interest ........................................................................................... 25
   4.04     Account of Record......................................................................................................... 25
   4.05     Maximum Rate of Interest............................................................................................. 26
   4.06     Place of Payment of Principal, Interest and Fees .......................................................... 26
   4.07     Observer Rights of the Lender....................................................................................... 26

ARTICLE 5 - REPAYMENT .................................................................................................... 27

   5.01     Mandatory Repayment at Maturity................................................................................ 27
   5.02     Mandatory Repayments upon Certain Events ............................................................... 27
   5.03     Other Mandatory Repayments....................................................................................... 27
   5.04     Voluntary Prepayments ................................................................................................. 28
   5.05     Prepayment Premium .................................................................................................... 29

ARTICLE 6 - REPRESENTATIONS AND WARRANTIES ................................................ 29

   6.01     Representations and Warranties .................................................................................... 29
   6.02     Survival and Repetition of Representations and Warranties ......................................... 33

ARTICLE 7 - COVENANTS..................................................................................................... 33

   7.01     Positive Covenants ........................................................................................................ 33


MT DOCS 16782880v12
               Case 19-11365-KBO                      Doc 2-1           Filed 06/18/19              Page 210 of 538
                                                                    - ii -


   7.02     Financial Covenants ...................................................................................................... 36
   7.03     Reporting Requirements ................................................................................................ 37
   7.04     Negative Covenants....................................................................................................... 38

ARTICLE 8 – GUARANTEE AND SECURITY .................................................................... 42

   8.01     Guarantee and Security.................................................................................................. 42
   8.02     After Acquired Property and Further Assurances ......................................................... 44

ARTICLE 9 - DEFAULT........................................................................................................... 44

   9.01     Events of Default ........................................................................................................... 44
   9.02     Acceleration and Enforcement ...................................................................................... 46
   9.03     Remedies Cumulative.................................................................................................... 47
   9.04     Perform Obligations ...................................................................................................... 47
   9.05     Third Parties .................................................................................................................. 47
   9.06     Application of Payments ............................................................................................... 47
   9.07     Right of Set-off.............................................................................................................. 48

ARTICLE 10 – CHANGE IN CIRCUMSTANCES AND INDEMNITIES .......................... 48

   10.01    Increased Costs .............................................................................................................. 48
   10.02    Taxes.............................................................................................................................. 49
   10.03    Illegality......................................................................................................................... 50
   10.04    Indemnity by the Borrower ........................................................................................... 50

ARTICLE 11 - GENERAL ........................................................................................................ 51

   11.01    Costs and Expenses ....................................................................................................... 51
   11.02    Governing Law, Jurisdiction, Etc. ................................................................................. 52
   11.03    Judgment Currency........................................................................................................ 52
   11.04    Confidentiality............................................................................................................... 53
   11.05    Benefit and Burden of Agreement................................................................................. 54
   11.06    No Assignment by the Borrower ................................................................................... 54
   11.07    Assignment or Participation by Lender ......................................................................... 54
   11.08    Notices ........................................................................................................................... 55
   11.09    Effect of Assignment ..................................................................................................... 56
   11.10    Survival.......................................................................................................................... 56
   11.11    Severability.................................................................................................................... 56
   11.12    Further Assurances ........................................................................................................ 56
   11.13    Entire Agreement; Amendments and Waivers .............................................................. 56
   11.14    Time of the Essence....................................................................................................... 57
   11.15    Tombstone Marketing ................................................................................................... 57
   11.16    Anti-Money Laundering Legislation ............................................................................. 57




MT DOCS 16782880v12
            Case 19-11365-KBO        Doc 2-1     Filed 06/18/19    Page 211 of 538



         AMENDED AND RESTATED SUBORDINATE CREDIT AGREEMENT

               THIS AGREEMENT is made as of December 21, 2017

BETWEEN

               MUNDO MEDIA LTD., a corporation amalgamated under the
               laws of the Province of Ontario (the “Borrower”),

                                             - and -

               ROYAL BANK OF CANADA, a Canadian chartered bank (the
               “Lender”).


              WHEREAS the Borrower and the Lender are parties to a subordinate credit
agreement made as of July 26, 2016 (as amended by the first amending agreement made as of
October 13, 2016 and the second amending agreement made as of June 2, 2017, the “Original
Credit Agreement”);

               AND WHEREAS the Borrower has requested the Loan and the Lender agreed to
provide the Loan to the Borrower upon and subject to the terms and conditions set out in the
Original Credit Agreement;

               AND WHEREAS the Borrower and the Lender wish to amend and restate the
Original Credit Agreement as set out herein;

               NOW THEREFORE, in consideration of the covenants and agreements herein
contained, the parties agree as follows:

                             ARTICLE 1 - INTERPRETATION

1.01           Definitions

               In this Agreement, unless something in the subject matter or context is
inconsistent therewith:

“2017 Shareholder Loans” means, collectively, (i) the loan in the principal amount of
$733,333.40 made by The Theofilos Family Trust to the Borrower on or about November 21,
2017, paid partially in cash in the amount of $533,333.35 and partially through a release of
employment salary owed to Jason Theofilos in the amount of $199,999.99; (ii) the loan in the
principal amount of $733,333.40 made by Mansfield International Trade Ltd. to the Borrower on
November 21, 2017, paid in cash, and (iii) the loan in the principal amount of $733,333.40 made
by Customer Acquisition Network, LLC to the Borrower on November 21, 2017, paid in cash.

“2017 Transaction Costs” means costs incurred by the Parent and its Subsidiaries in connection
with (i) the reorganization transactions consented to by the Lender under the Second
Amendment, (ii) the unconsummated initial public offering by the Parent of its common Equity


MT DOCS 16782880v12
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 212 of 538
                                                 -2-


Interests, (iii) the Second Amendment, this Agreement and the Senior Credit Agreement, and (iv)
the incorporation of Luxco Newco and delivery of the documentation required by Section
7.01(19).

“2538853” means 2538853 Ontario Ltd., a corporation incorporated under the laws of the
Province of Ontario, which is a direct wholly-owned Subsidiary of the Borrower.

“36 Labs Group” means, collectively, 36 Labs, LLC., Active Signal Marketing, LLC, Find
Click Engage, LLC, Fli Digital Inc. and 36 Group, LLC.

“36 Labs Group Acquisition” means the acquisition of all of the shares, units, membership
interests and other Equity Interests of 36 Group, LLC (which will directly own 36 Labs, LLC.,
Active Signal Marketing, LLC, Find Click Engage, LLC and Fli Digital Inc.) and includes the
merger transaction in which 36 Group, LLC is merged into New LLC2.

“36 Labs Group Acquisition Agreement” means the share purchase agreement, made as of
October 13, 2016 between the 36 Labs Group Vendors and New LLC2.

“36 Labs Group Vendors” means, collectively, Nick Griffith, Thomas Massaro, Ryan Stevens
and Scott Teger.

“Acquisition” means, with respect to any Person, any purchase or other acquisition, regardless
of how accomplished or effected (including any such purchase or other acquisition effected by
way of amalgamation, merger, arrangement, business combination or other form of corporate
reorganization or by way of purchase, lease or other acquisition arrangements), of (i) any other
Person (including any purchase or acquisition of such number of the issued and outstanding
securities of, or such portion of an Equity Interest in, such other Person that such other Person
becomes a Subsidiary of the purchaser or of any of its Affiliates) or of all or substantially all of
the Property of any other Person, or (ii) any division, business, operation or undertaking of any
other Person or of all or substantially all of the Property of any division, business, operation or
undertaking of any other Person.

“Affiliate” means, with respect to a specified Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified.

“Agreement” means this amended and restated subordinate credit agreement, including its
recitals and schedules.

“Amendment Fee” has the meaning set out in Section 4.02.

“Anti-Corruption Laws” means the Corruption of Foreign Officials Act (Canada) and all other
similar Applicable Law with respect to the prevention of corruption and bribery.

“AML Laws” means the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) and all other Applicable Laws with respect to anti-terrorist financing, anti-money
laundering, government sanction and “know your client” laws, including any guidelines or orders
thereunder.


MT DOCS 16782880v12
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 213 of 538
                                                 -3-


“Applicable Law” means:

(i)     any domestic or foreign statute, law (including common and civil law), treaty, code,
        ordinance, rule, regulation, restriction or by-law (zoning or otherwise);

(ii)    any judgement, order, writ, injunction, decision, ruling, decree or award;

(iii)   any regulatory policy, practice, guideline or directive; or

(iv)    any franchise, licence, qualification, authorization, consent, exemption, waiver, right,
        permit or other approval of any Governmental Authority, binding on or affecting the
        Person referred to in the context in which the term is used or binding on or affecting the
        property of such Person, in each case whether or not having the force of law.

“Assignment” has the meaning set out in Section 11.07(1).

“Borrower” means Mundo Media Ltd. (as successor by amalgamation to Voom Media Corp.),
an Ontario corporation.

“Borrower’s Accounts” means the accounts maintained from time to time by the Borrower with
the Lender.

“Borrower’s Counsel” means Gowling WLG (Canada) LLP or such other firm of legal counsel
as the Borrower may from time to time designate and that is acceptable to the Lender.

“Business Day” shall mean any day other than a Saturday or a Sunday on which banks generally
are open for business in Toronto, Ontario and New York, New York.

“Canadian Dollars” and “Cdn.$” mean the lawful money of Canada.

“Capital Expenditures” means, for any particular period, with respect to any particular Person,
any expenditure made by such Person during such period that is required in accordance with
GAAP to be capitalized on the balance sheet of such Person, including without limitation any
expenditure in connection with the acquisition, development, improvement or maintenance of
any capital or fixed asset of such Person.

“Capital Lease” means a capital lease or a lease that should be treated as a capital lease under
GAAP.

“Cash Equivalents” means:

(i)     marketable direct obligations issued by, or unconditionally guaranteed by, the
        Government of Canada or the Government of the United States or any agency or
        instrumentality of either of them, and backed by the full faith and credit of Canada or the
        United States, as the case may be, in each case maturing within one year from the date of
        acquisition;




MT DOCS 16782880v12
            Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 214 of 538
                                                -4-


(ii)    term deposits, certificates of deposit or overnight bank deposits having maturities of six
        months or less from the date of acquisition issued by any Lender or by any commercial
        bank organized under the laws of Canada or the United States or any state thereof having
        combined capital and surplus of not less than Cdn.$300,000,000; and

(iii)   commercial paper of an issuer rated at least A-1+ or the equivalent thereof by Standard &
        Poor’s Ratings Services or at least P-1 or the equivalent thereof by Moody’s Investor
        Service Inc. or at least R-1 (High) or the equivalent thereof by Dominion Bond Rating
        Service Limited, and in each case maturing within six months from the date of
        acquisition.

“Change in Law” means the occurrence, after the date of this Agreement, of any of the
following:

(i)     the adoption or taking effect of any Applicable Law;

(ii)    any change in any Applicable Law or in the administration, interpretation or application
        thereof by any Governmental Authority; or

(iii)   the making or issuance of any Applicable Law by any Governmental Authority.

Notwithstanding anything contained in this Agreement, (i) the Dodd-Frank Wall Street Reform
and Consumer Protection Act (United States) and all requests, rules, regulations, guidelines,
requirements and directives thereunder, issued in connection therewith or in implementation
thereof and (ii) all requests, rules, regulations, guidelines or directives whether concerning
capital adequacy or liquidity promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall, in each case, be
deemed a “Change in Law” regardless of the date enacted, adopted, applied or issued.

“Change of Control” means (i) if anyone other than Jason Theofilos or Barry Honig (or
corporations or trusts controlled by them) acquires directly or indirectly 45% or more of the
voting or non-voting Equity Interests of the Parent or otherwise acquires the ability, directly or
indirectly, to appoint a majority of the directors of the Parent, (ii) the Parent ceases to own 100%
of the Equity Interests of the Borrower or (iii) the Borrower ceases to own 100% of its
Subsidiaries.

“Closing Date” means December 21, 2017.

“Compliance Certificate” means the certificate required pursuant to Section 7.03(2),
substantially in the form attached as Schedule 1.01(A), signed by a senior officer of the
Borrower.

“Contingent Obligation” means, with respect to any Person, any obligation, whether secured or
unsecured, of such Person guaranteeing or indemnifying, or in effect guaranteeing or
indemnifying, any indebtedness, leases, dividends, letters of credit or other monetary obligations
(the “primary obligations”) of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person as an account party in


MT DOCS 16782880v12
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 215 of 538
                                                 -5-


respect of a letter of credit or letter of guarantee issued to assure payment by the primary obligor
of any such primary obligation and any obligations of such Person, whether or not contingent, (i)
to purchase any such primary obligation or any Property constituting direct or indirect security
therefor, (ii) to advance or supply funds for the purchase or payment of any such primary
obligation or to maintain working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the obligee under any such primary obligation of
the ability of the primary obligor to make payment of such primary obligation, or (iv) otherwise
to assure or hold harmless the obligee under such primary obligation against loss in respect of
such primary obligation; provided, however, that the term Contingent Obligation does not
include endorsements of instruments for deposit or collection in the ordinary course of business.

“Control” means the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have corresponding
meanings.

“Debt” means, with respect to any Person, all obligations that, in accordance with GAAP, would
then be classified as a liability of such Person, and, without duplication, includes, with respect to
such Person,

(i)     an obligation in respect of borrowed money or for the deferred purchase price of Property
        (excluding, for greater certainty, trade accounts payable in the ordinary course of
        business) or services or an obligation that is evidenced by a note, bond, debenture or any
        other similar instrument;

(ii)    a transfer with recourse or with an obligation to repurchase, to the extent of the liability
        of such Person with respect thereto;

(iii)   obligations under a Capital Lease;

(iv)    a reimbursement obligation or other obligation in connection with a bankers’ acceptance
        or any similar instrument, or letter of credit or letter of guarantee issued by or for the
        account of such Person;

(v)     a Contingent Obligation to the extent that the primary obligation so guaranteed would be
        classified as “Debt” (within the meaning of this definition) of such Person;

(vi)    the aggregate amount at which any shares of such Person that are redeemable or
        retractable at the option of the holder of such shares (except where the holder is such
        Person) may be redeemed or retracted prior to the Maturity Date for cash or obligations
        constituting Debt or any combination thereof; or

(vii)   Earn Out Obligations.

“Default” means any event or condition that would constitute an Event of Default except for
satisfaction of any condition subsequent required to make the event or condition an Event of
Default, including giving of any notice, passage of time, or both.


MT DOCS 16782880v12
            Case 19-11365-KBO          Doc 2-1    Filed 06/18/19      Page 216 of 538
                                                 -6-


“Depreciation Expense” means, for any period with respect to any Person, depreciation,
amortization, depletion and other like reductions to income of such Person for such period not
involving any outlay of cash determined on a consolidated basis in accordance with GAAP,
including, without limitation, amortization of deferred financing costs associated with raising
Debt.

“Disposition” means, with respect to a Person, any sale, assignment, transfer, conveyance, lease,
licence or other disposition of any nature or kind whatsoever of any Property or of any right, title
or interest in or to any Property that is out of the ordinary course of business of such Person, and
the verb “Dispose” has a corresponding meaning.

“Distribution” means (i) any payment, declaration of dividend or other distribution, whether in
cash or Property, (but expressly excluding any distribution by way of the payment of dividends
by the issuance of equity securities of an issuer) to any holder of shares of any class of the
Borrower or any other Restricted Party, or (ii) any repurchase, redemption, retraction or other
retirement or purchase for cancellation of shares of the Borrower or any other Restricted Party,
or of any options, warrants or other rights to acquire any of such shares, or (iii) any payment in
cash of interest or principal on the 2017 Shareholder Loans or any purchase or redemption of all
or any part thereof.

“Earn Out Obligation” means any earn out obligations, similar performance payments or
similar obligations of any Restricted Party to any one or more sellers of the applicable assets or
Equity Interests arising out of or in connection with an acquisition.

“EBITDA” means, with respect to any Person for any period, the Net Income of such Person for
such period,

plus, without duplication and to the extent deducted in determining the Net Income of such
Person:

(i)     Interest Expense;

(ii)    Tax Expense;

(iii)   Depreciation Expense;

(iv)    Transaction Costs not to exceed $2,000,000 in the aggregate;

(v)     unrealized non-cash foreign exchange losses resulting from the impact of foreign
        currency changes on the valuation of assets or liabilities on the balance sheet of the
        Borrower and its Subsidiaries;

(vi)    any non-cash expense or loss resulting from any increase in the expected liability amount
        of Earn Out Obligations relating to the acquisition of the 36 Labs Group including
        accretion expense on the Earn Out Obligations as determined under GAAP;




MT DOCS 16782880v12
            Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 217 of 538
                                                -7-


(vii)   non-cash expenses including stock option and restricted stock unit expenses, provided
        that the terms of such stock or stock options or any related plan, do not obligate the
        Borrower to redeem such options or units for cash;

(viii) costs associated with (a) the terminated agreement and plan of reorganization by and
       among the Parent, Harmony Merger Corp., Harmony Merger Sub (Canada) Inc. and the
       shareholders of the Parent, the 36 Labs Group Acquisition, and the preparation for an
       initial public offering by the Parent, in the aggregate amounts of $1,244,786 in the fourth
       fiscal quarter of 2016 and $1,387,699 in the first fiscal quarter of 2017, (b) $1,461,985 in
       respect of 2017 Transaction Costs for the second fiscal quarter of 2017, (c) $668,737 in
       respect of 2017 Transaction Costs for the third fiscal quarter of 2017, and (d) up to the
       aggregate amount of $300,000 in respect of 2017 Transaction Costs for the fourth fiscal
       quarter of 2017 and the first fiscal quarter of 2018;

(ix)    such other amounts as the Lender may approve;

less, without duplication and to the extent included in determining the Net Income of such
Person:

(i)     any income or gains resulting from transactions or events that are not expected to re-
        occur, or do not typify normal business activities (determined in accordance with
        GAAP);

(ii)    unrealized non-cash foreign exchange gains resulting from the impact of foreign currency
        changes on the valuation of assets or liabilities on the balance sheet of the Borrower and
        its Subsidiaries;

(iii)   any non-cash gain or income resulting from any decrease in the expected liability of the
        amount of the Earn Out Obligations relating the acquisition of the 36 Labs Group;

(iv)    the amount which is the greater of the following: (a) amounts accrued for Earn Out
        Obligations relating to the 36 Labs Group Acquisition paid by a Restricted Party to the 36
        Labs Group Vendors during such period; and (b) the minimum payment amount required
        to be paid by a Restricted Party to the 36 Labs Group Vendors in connection with Earn
        Out Obligations under the 36 Labs Group Acquisition Agreement; and

(v)     such other amounts as the Lender and the Borrower may agree.

For the purposes of calculating the financial covenants in Section 7.02: (a) for the period ending
December 31, 2016, all Debt denominated in United Stated Dollars will be converted to
Canadian Dollars based on the official closing rate of exchange published by the Bank of Canada
on the Original Closing Date and (b) the EBITDA of the Borrower shall be deemed to be the
following:

(i)     Cdn.$2,569,600 (or the Equivalent Amount in United States Dollars being $1,924,946)
        for the fiscal quarter ending December 31, 2015;




MT DOCS 16782880v12
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 218 of 538
                                                 -8-


(ii)    Cdn.$2,711,879 (or the Equivalent Amount in United States Dollars being $1,973,504)
        for the fiscal quarter ending March 31, 2016, and

(iii)   Cdn.$3,957,335 (or the Equivalent Amount in United States Dollars being $3,059,131)
        for the fiscal quarter ending June 30, 2016.

“Encumbrance” means, with respect to any Person, any mortgage, debenture, pledge, hypothec,
lien, charge, assignment by way of security, hypothecation or security interest granted or
permitted by such Person or arising by operation of law, in respect of any of such Person’s
Property, or any consignment by way of security or Capital Lease of Property by such Person as
consignee or lessee, as the case may be, or any other security agreement, trust or arrangement
having the effect of security for the payment of any debt, liability or other obligation, and
“Encumbrances”, “Encumbrancer”, “Encumber” and “Encumbered” have corresponding
meanings.

“Environmental Law” means any Applicable Law relating to the environment including those
pertaining to

(i)     reporting, licensing, permitting, investigating, remediating and cleaning up in connection
        with any presence or Release, or the threat of the same, of Hazardous Substances, and

(ii)    the manufacture, processing, distribution, use, treatment, storage, disposal, transport,
        handling and the like of Hazardous Substances, including those pertaining to
        occupational health and safety.

“Equity Interest” means: (i) in the case of any corporation, all capital stock and any securities
exchangeable for or convertible into capital stock; (ii) in the case of an association or business
entity, any and all shares, interests, participation rights or other equivalents of corporate stock
(however designated) in or to such association or entity; (iii) in the case of a partnership, limited
liability company or unlimited liability company, partnership or membership interests (whether
general or limited), as applicable; and (iv) any other ownership interest or participation that
confers on a Person the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person, and including, in all of the foregoing cases described in clauses (i),
(ii), (iii) or (iv), any warrants, rights or other options to purchase or otherwise acquire any of the
interests described in any of the foregoing cases.

“Equivalent Amount” means, on any day, the equivalent amount in Canadian Dollars or United
States Dollars, as the case may be, after giving effect to a conversion of a specified amount of
United States Dollars to Canadian Dollars or of Canadian Dollars to United States Dollars , as
the case may be, at the official rate of exchange published by the Bank of Canada at
approximately 4:30 p.m. (Toronto time) for the day in question for the conversion of United
States Dollars to Canadian Dollars or at the rate that is the reciprocal thereof for the conversion
of Canadian Dollars to United States Dollars, as the case may be, or, if such rate is not so
published by the Bank of Canada for any such day, then at the spot rate quoted by the Lender at
approximately noon (Toronto time) on that day in accordance with its normal practice for the
applicable currency conversion in the wholesale market.

“Event of Default” has the meaning set out in Section 9.01.


MT DOCS 16782880v12
            Case 19-11365-KBO         Doc 2-1     Filed 06/18/19      Page 219 of 538
                                                -9-


“Excluded Taxes” means, with respect to the Lender, (i) taxes imposed on or measured by its
net income, and franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or
any political subdivision thereof) under the laws of which its lending office is located, and (ii)
any branch profits taxes or any similar tax imposed by any jurisdiction in which the Lender is
located; (iii) any deduction or withholding from a payment under a Loan Document required by
FATCA; and (iv) for any Luxembourg stamp duty, registration tax or other similar Taxes
payable upon a voluntary registration made by the Lender (including any Taxes payable due to
the registration by the Lender of a Loan Document with the Administration de l’Enregistrement
et des Domaines in Luxembourg) if such registration is not necessary to evidence, prove,
maintain, enforce, compel or otherwise assert the rights of the Lender or obligations of any Party
under a Loan Document.

“FATCA” means (i) Sections 1471 through 1474 of the Internal Revenue Code of 1986, as of
the date of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, (ii) any treaty, law, regulation or other official
guidance enacted in any other jurisdiction, or relating to an intergovernmental agreement
between the United States and any other jurisdiction with the purpose (in either case) of
facilitating the implementation of (i) above, or (iii) any agreement pursuant to the
implementation of paragraphs (i) or (ii) above with the United States Internal Revenue Service,
the United States government or any governmental or taxation authority in the United States.

“Financial Assistance” means, without duplication and with respect to any Person, all loans
granted by that Person and guarantees or Contingent Obligations incurred by that Person for the
purpose of or having the effect of providing financial assistance to another Person or Persons,
including letters of guarantee, letters of credit, legally binding comfort letters or indemnities
issued in connection therewith, endorsements of bills of exchange (other than for collection or
deposit in the ordinary course of business), obligations to purchase assets regardless of the
delivery or non-delivery thereof and obligations to make advances or otherwise provide financial
assistance to any other Person.

“Fixed Charge Coverage Ratio” means, with respect to the Borrower on a consolidated basis,
the ratio of (i) EBITDA for the most recently completed four fiscal quarters, less the amount of
all Capital Expenditures of such Person actually paid in cash to the extent not funded by Debt
(excluding advances made under the revolving facility of the Senior Credit Agreement) less
current Tax Expense, less Distributions (other than any Distributions made in respect of interest
payments made in cash on the 2017 Shareholder Loans) to (ii) Fixed Charges of the Borrower,
for the same period.

“Fixed Charges” means, with respect to any Person for any period and on a consolidated basis,
the sum of (without duplication) (i) Interest Expense paid in cash (including, for greater
certainty, payments made in cash on account of interest which was paid in kind or capitalized in
a prior fiscal period), and (ii) scheduled principal payments of Debt; provided that Fixed Charges
for the 12-month period ending on each of the first three fiscal quarters following the Original
Closing Date shall be deemed to the Fixed Charges incurred during the period commencing on
the Original Closing Date and ending on such fiscal quarter end (the “Stub Period”) multiplied



MT DOCS 16782880v12
            Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 220 of 538
                                               - 10 -


by a fraction, the numerator of which is 365 and the denominator of which is the number of days
in such Stub Period.

“GAAP” means (i) for any period of time prior to December 31, 2016, the Accounting Standards
for Private Enterprises as approved by the Accounting Standards Board of Canada or its
successor, applied on a basis consistent; and (ii) for any period of time after December 31, 2016,
the International Financial Reporting Standards as approved by the Accounting Standards Board
of Canada or its successor, applied on a basis consistent.

“Governmental Authority” means the government of Canada or any other nation, or of any
political subdivision thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to government,
including any supra-national bodies such as the European Union or the European Central Bank
and including a Minister of the Crown, the Superintendent of Financial Institutions or other
comparable authority or agency.

“Guarantee” means a guarantee in form and substance satisfactory to the Lender.

“Guarantors” means each Person who has executed a Guarantee and Security in favour of the
Lender as of the Closing Date and each other Subsidiary of the Parent that may from time to time
deliver a Guarantee to the Lender in accordance with Section 7.04(18) and their successors and
assigns, and “Guarantor” means any one of them.

“Hazardous Substance” means any substance or material that is prohibited, controlled or
regulated by any Governmental Authority pursuant to Environmental Laws, including pollutants,
contaminants, dangerous goods or substances, toxic or hazardous substances or materials, wastes
(including solid non-hazardous wastes and subject wastes), petroleum and its derivatives and by-
products and other hydrocarbons, all as defined in or pursuant to any Environmental Law.

“Hedge Arrangement” means, with respect to any Person, any arrangement or transaction
between such Person and any other Person (other than another Restricted Party) that is a rate
swap transaction, basis swap, forward rate transaction, commodity swap, interest rate option,
forward foreign exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of such transactions or
arrangements) designed to protect or mitigate against risks in interest, currency exchange or
commodity price fluctuations.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Insolvency Law” means legislation in any applicable jurisdiction relating to reorganization,
arrangement, compromise or re-adjustment of debt, dissolution or winding-up, or any similar
legislation, and specifically includes for greater certainty the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-Up and
Restructuring Act (Canada), the Bankruptcy Code (United States), the restructuring provisions of
applicable corporate statutes, each as now and hereafter in effect, any successors to such statutes
and any other applicable insolvency or other similar law of any jurisdiction, including any law of


MT DOCS 16782880v12
            Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 221 of 538
                                               - 11 -


any jurisdiction permitting a debtor to obtain a stay or a compromise of the claims of its creditors
against it.

“Intellectual Property” means any and all intellectual and industrial property, whether recorded
or not and regardless of form or method of recording, including all works in which copyright
subsists or may subsist (such as computer software), data bases (whether or not protected by
copyright), designs, documentation, manuals, specifications, industrial designs, trade secrets,
confidential information, ideas, concepts, know-how, trademarks, service marks, trade names,
domain names, discoveries, inventions, formulae, recipes, product formulations, processes and
processing methods, technology and techniques, improvements and modifications, integrated
circuit topographies and mask works.

“Intellectual Property Rights” includes all intellectual and industrial and other proprietary
rights in any Intellectual Property.

“Intercreditor Agreement” means the intercreditor agreement, made as of July 26, 2016,
between the Lender and the Senior Lender.

“Interest Expense” means, with respect to any Person for any period, without duplication, the
aggregate amount of interest and other financing charges expensed by such Person on account of
such period with respect to Debt, including interest, discount financing fees, commissions,
discounts, the interest or time value of money component of costs related to factoring or
securitizing receivables or monetizing inventory and other fees and charges payable with respect
to letters of credit, letters of guarantee and bankers’ acceptance financing, standby fees, the
interest component of Capital Leases and net payments (if any) pursuant to Hedge Arrangements
involving interest, but excluding any amount, such as amortization of debt discount and
expenses, that would qualify as Depreciation Expense and the amount reflected in Net Income
for such period in respect of gains (or losses) attributable to translation of Debt from one
currency to another currency, all as determined on a consolidated basis in accordance with
GAAP.

“Interest Payment Date” means shall mean the date upon which a Monthly Interest Payment is
made pursuant to Section 4.03(1).

“Interest Rate” means the rate of interest equal to fifteen percent (15.0%) per annum.

“Investment” in any Person means any direct or indirect (i) acquisition of any shares,
partnership interests, participation interests in any arrangement, options or warrants, or any
indebtedness, whether or not evidenced by any bond, debenture or other written evidence of such
Person, or (ii) acquisition, by purchase or otherwise, of all or substantially all of the business,
assets or stock or other evidence of beneficial ownership of such Person. The amount of any
Investment will be the original cost of such Investment, plus the cost of all additions thereto and
minus the amount of any portion of such Investment repaid to such Person in cash as a return of
capital, or repayment of the principal amount of indebtedness, as the case may be, but without
any other adjustments for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment. In determining the amount of any Investment involving a




MT DOCS 16782880v12
            Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 222 of 538
                                               - 12 -


transfer of any Property other than cash, such Property will be valued at its fair market value at
the time of such transfer.

“Judgment Conversion Date” has the meaning set out in Section 11.03(1).

“Judgment Currency” has the meaning set out in Section 11.03(1).

“Key Employment Contracts” means the employment contracts between the Borrower and
each of Jason Theofilos, Phil Jones, Phil Yuan, Eric So, Jeff Cordeiro and Matt Frank.

“Lender’s Counsel” means the firm of McCarthy Tétrault LLP or such other firm of legal
counsel as the Lender may from time to time designate.

“Lending Office” means the branch of the Lender located at 200 Bay Street, 4th Floor, North
Tower, Toronto, Ontario, M5J 2W7, or at such other branch as the Lender may designate in
writing.

“Liquidity” means the sum of (i) amount of the Borrower’s and its Subsidiaries’ Qualified Cash
and (ii) undrawn availability under the “Revolving Facility” as defined in the Senior Credit
Agreement.

“Loan” means the one time advance in the principal amount of $10,500,000 made by the Lender
to the Borrower on the Original Closing Date as such amount may decrease following the
Original Closing Date by virtue of principal repayments or increase by virtue of the capitalizing
of interest in accordance with this Agreement.

“Loan Documents” means (i) this Agreement, (ii) the Security, (iii) the Shareholder
Subordination Agreement, and (iv) all present and future agreements, documents, certificates and
instruments delivered by any Restricted Party to the Lender pursuant to or in respect of this
Agreement or the Security, in each case as the same may from time to time be amended, and
“Loan Document” means any one of the Loan Documents. For greater certainty, “Loan
Documents” does not include any Loan Documents (as such term is defined in the Senior Credit
Agreement) except for Security to the extent such Security has been executed and delivered to
and in favour of both the Lender and Royal Bank of Canada, as Senior Lender (in which such
case, such Security shall constitute a “Loan Document” but only to the extent that such Security
applies to the Lender in connection with this Agreement).

“Luxco Newco” means Mundo Media (Luxembourg) S.à r.l., a société à responsabilité limitée to
be incorporated under the laws of Luxembourg, with its registered office at 5-11, avenue Gaston
Diederich, L-1420 Luxembourg, Grand Duchy of Luxembourg and to be a wholly-owned
subsidiary of 2307521 Ontario Inc.

“Material Adverse Change” means, with respect to a Restricted Party, any change having a
material adverse effect on the business, assets, liabilities, operations, results of operations or
condition (financial or other) of such Restricted Party or the ability of such Restricted Party to
carry on its business or a significant part of its business, which would reasonably be expected to
result in, or has resulted in, an impairment of the ability of the Borrower or a Guarantor to
perform their respective Obligations.


MT DOCS 16782880v12
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 223 of 538
                                                - 13 -


“Material Contracts” means, with respect to a particular Restricted Party, the contracts set out
under such Restricted Party’s name in Schedule 1.01(B) and all other contracts to which such
Person is a party or by which it is bound or may hereafter become a party or be bound, the
breach or default of which would result in a Material Adverse Change, and “Material Contract”
means any one thereof.

“Material Licences” means all licences, permits or approvals issued by any Governmental
Authority to any Restricted Party, and which are at any time on or after the date of this
Agreement,

(i)    necessary or material to the business and operations of such Restricted Party or to the
       listing of its securities, the breach or default of which would result in a Material Adverse
       Change, or

(ii)   designated by the Lender, in the reasonable discretion of the Lender, as a Material
       Licence, provided that the Lender has notified the Borrower of such designation.

“Maturity Date” means July 26, 2021.

“Monthly Interest Payment” means a payment of interest made in respect of the Outstanding
Amount, each such payment to be made in arrears on each Interest Payment Date for the period
from and including an Interest Payment Date to but excluding the following Interest Payment
Date.

“New LLC2” means Mundo Media (US), LLC, a limited liability company formed under the
laws of the State of Delaware, which is an indirect wholly owned Subsidiary of the Borrower.

“Net Income” means, with respect to any Person for any period, the net income of such Person
for such period on a consolidated basis as determined in accordance with GAAP.

“Net Proceeds” means, with respect to any Disposition, the aggregate fair market value of
proceeds of such Disposition (whether such proceeds are in the form of cash or other Property or
part cash and part other Property) net of reasonable, bona fide direct transaction costs and
expenses incurred in connection with such Disposition, including (i) reasonable legal fees and
disbursements, the customary fees of agents or brokers payable in connection with such
Disposition within one year of such Disposition and title and recording expenses payable in
connection with such Disposition, and (ii) payment of the outstanding principal amount of,
premium or penalty, if any, and interest on any Debt that is secured by a Permitted
Encumbrance, if any, on any of the Property that is the subject matter of such Disposition
ranking in priority to the Encumbrance of the Security and that is required to be repaid under the
terms of such Debt as a result of such Disposition.

“Obligations” means all present and future indebtedness, liabilities and obligations of the
Restricted Parties, or any of them, to the Lender under or in connection with this Agreement or
the other Loan Documents, including all debts and liabilities, present or future, direct or indirect,
absolute or contingent, matured or not, at any time owing by the Restricted Parties, or any of
them, to the Lender, in any currency or remaining unpaid by the Restricted Parties, or any of
them, to the Lender, under or in connection with this Agreement or the other Loan Documents,


MT DOCS 16782880v12
            Case 19-11365-KBO        Doc 2-1     Filed 06/18/19     Page 224 of 538
                                              - 14 -


whether arising from dealings between the Lender and any of the Restricted Parties or from any
other dealings or proceedings by which the Lender may be or become in any manner whatever a
creditor of a Restricted Party pursuant to this Agreement or the other Loan Documents, and
wherever incurred, and whether incurred by a Restricted Party alone or with another or others
and whether as principal or surety, and all interest, fees, legal and other costs, charges and
expenses relating thereto. For greater certainty, “Obligations” does not include any Obligation
(as such term is defined in the Senior Credit Agreement) except for obligations under any
Guarantee which has been executed and delivered to and in favour of both the Lender and Royal
Bank of Canada, as Senior Lender (in which such case, such obligations under such Guarantee
shall constitute an “Obligation” but only to the extent that such obligations under such Guarantee
are obligations to the Lender in connection with this Agreement).

“Organizational Documents” means, with respect to any Person, such Person’s articles,
memorandum, articles of association or other charter documents, partnership agreement, joint
venture agreement, declaration of trust, trust agreement, by-laws, unanimous shareholder
agreement, or any and all other similar agreements, documents and instruments pursuant to
which such Person is constituted, organized or governed.

“Original Closing Date” means July 26, 2016.

“Other Taxes” means all present or future stamp or documentary taxes or any other excise or
property taxes, charges or similar levies arising from any payment made hereunder or under any
other Loan Document or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document, except for any Luxembourg stamp duty,
registration tax or other similar Taxes payable upon a voluntary registration made by the Lender
(including any Taxes payable due to the registration by the Lender of a Loan Document with the
Administration de l’Enregistrement et des Domaines in Luxembourg) if such registration is not
necessary to evidence, prove, maintain, enforce, compel or otherwise assert the rights of the
Lender or obligations of any Restricted Party under a Loan Document.

“Outstanding Amount” means, at any time, the sum of the principal amount of the Loan as the
same may be increased from time to time due to the payment in kind provisions under
Section 4.02 owing to the Lender or decreased from time to time due to repayment or
prepayments made by the Borrower in accordance with the terms of this Agreement.

“Parent” means Mundo Inc. (as successor by amalgamation to Customer Acquisition Network
(Canada) Inc.), an Ontario corporation, and its successors.

“Participant” has the meaning set out in Section 11.07(1).

“Pension Plan” means (i) a “pension plan” or “plan” which is a “registered pension plan” as
defined in the Income Tax Act (Canada) or is subject to the funding requirements of applicable
pension benefits legislation in any Canadian jurisdiction and is applicable to employees resident
in Canada of a Restricted Party, or (ii) any other pension benefit plan or similar arrangement
applicable to employees of a Restricted Party.

“Permitted Debt” means:



MT DOCS 16782880v12
            Case 19-11365-KBO          Doc 2-1    Filed 06/18/19      Page 225 of 538
                                               - 15 -


(i)     Debt under this Agreement and the other Loan Documents;

(ii)    any Guarantee by a Restricted Party of Debt of any other Restricted Party which is
        permitted hereunder;

(iii)   RBC Senior Debt;

(iv)    Debt owing: (a) by the Borrower to a Guarantor, (b) by a Guarantor to another Guarantor
        or to the Borrower, (c) by a Subsidiary to another Subsidiary provided that if the
        Subsidiary to which the Debt is owed is not a Guarantor, such Debt is subject to a
        subordination and postponement agreement satisfactory to the Lender; subject in each
        case to compliance with the restriction on Investments set out in Section 7.04(5);

(v)     Earn Out Obligations of any Restricted Party in connection with the 36 Labs Group
        Acquisition; subject to compliance with the restrictions on Earn Out Obligations set out
        in Section 7.04(21);

(vi)    Debt in respect of Capital Leases incurred by any Restricted Party or Purchase Money
        Security Interests granted by a Restricted Party in an amount not to exceed $250,000 in
        the aggregate; and

(vii)   the 2017 Shareholder Loans.

“Permitted Encumbrances” means, with respect to any Person, the following:

(i)     liens for Taxes, rates, assessments or other governmental charges or levies not yet due, or
        for which instalments have been paid based on reasonable estimates pending final
        assessments, or if due, the validity of which is being contested diligently and in good
        faith by appropriate proceedings by that Person;

(ii)    undetermined or inchoate liens, rights of distress and charges incidental to current
        operations that have not at such time been filed or exercised and in respect of which the
        Lender has not been given notice, or that relate to obligations not due or payable, or if
        due, the validity of which is being contested diligently and in good faith by appropriate
        proceedings by that Person;

(iii)   reservations, limitations, provisos and conditions expressed in any original grant from the
        Crown or other grants of real or immovable property, or interests therein, that do not
        materially affect the use of the affected land for the purpose for which it is used by that
        Person;

(iv)    licences, easements, rights-of-way and rights in the nature of easements (including
        licences, easements, rights-of-way and rights in the nature of easements for railways,
        sidewalks, public ways, sewers, drains, gas, steam and water mains or electric light and
        power, or telephone and telegraph conduits, poles, wires and cables) that do not
        materially impair the use of the affected land for the purpose for which it is used by that
        Person;



MT DOCS 16782880v12
              Case 19-11365-KBO         Doc 2-1      Filed 06/18/19      Page 226 of 538
                                                 - 16 -


(v)     title defects, irregularities or other matters relating to title that are of a minor nature and
        that in the aggregate do not materially impair the use of the affected property for the
        purpose for which it is used by that Person;

(vi)    the right reserved to or vested in any Governmental Authority by the terms of any lease,
        licence, franchise, grant or permit acquired by that Person or by any statutory provision to
        terminate any such lease, licence, franchise, grant or permit, or to require annual or other
        payments as a condition to the continuance thereof;

(vii)   the Encumbrance resulting from the deposit of cash or securities to an aggregate
        maximum amount for all Restricted Parties of $100,000 at any time in connection with
        contracts, tenders or expropriation proceedings, or to secure workmen’s compensation,
        unemployment insurance, surety or appeal bonds, costs of litigation when required by
        law, liens and claims incidental to current construction, mechanics’, warehousemen’s,
        carriers’ and other similar liens, and public, statutory and other like obligations incurred
        in the ordinary course of business;

(viii) security given to a public utility or any Governmental Authority when required by such
       utility or authority in connection with the operations of that Person in the ordinary course
       of its business;

(ix)    the Encumbrance created by a judgement of a court of competent jurisdiction, as long as
        the judgement is being contested diligently and in good faith by appropriate proceedings
        by that Person and does not result in an Event of Default;

(x)     the Security;

(xi)    any Encumbrance securing Permitted Debt (other than Debt set out in clause (vii) of the
        definition thereof); and

(xii)   such other Encumbrances as are agreed to in writing by the Lender.

“Permitted Shareholder Loan Payments” means:

        (a)     payments in kind (and not in cash) by the Borrower of interest on the 2017
                Shareholder Loans not in excess of ten percent (10.0%) per annum;

        (b)     quarterly payments of interest on the 2017 Shareholder Loans not in excess of ten
                percent (10.0%) per annum; provided that, the Borrower shall have delivered a
                Compliance Certificate to the Lender confirming that both before and after giving
                effect to such payment, (i) no Default or Event of Default shall have occurred; (ii)
                the Borrower will be in pro forma compliance with the financial covenants set out
                in Section 7.02 as of the most recently ended fiscal quarter for which the financial
                statements required under Section 7.03(1) have been delivered to the Lender; (iii)
                no payment of interest on the 2017 Shareholder Loans may be made prior to
                March 31, 2018; and (iv) subject to compliance with clauses (i), (ii) and (iii) of
                the foregoing, the initial payment of interest on the 2017 Shareholder Loans may
                be made on and after April 1, 2018 (including for interest accrued and not paid in


MT DOCS 16782880v12
             Case 19-11365-KBO       Doc 2-1     Filed 06/18/19     Page 227 of 538
                                              - 17 -


               cash for the period commencing on the Closing Date and ending on March 31,
               2018); and

       (c)     payments of principal on the 2017 Shareholder Loan from and after the date on
               which financial statements have been delivered to the Lender under Section
               7.03(3) for the year ending December 31, 2017; provided that, the Borrower shall
               have delivered a Compliance Certificate to the Lender confirming that both before
               and after giving effect to such payment, (i) no Default or Event of Default shall
               have occurred, (ii) the Borrower will be in pro forma compliance with the
               financial covenants set out in Section 7.02 as of the most recently ended fiscal
               quarter for which the financial statements have been delivered to the Lender under
               Section 7.03(1), (iii) the amount of such payments made prior to the date on
               which the financial statements required under Section 7.03(1) shall have been
               delivered for the fiscal quarter ending September 30, 2018 shall not exceed
               $450,000 in aggregate, (iv) for any such payments made prior to September 30,
               2018, the Borrower shall have no outstanding Debt under the “Revolving
               Facility” as defined in the Senior Credit Agreement, and (v) for any payment
               made after September 30, 2018, the Borrower shall have prepaid the Outstanding
               Amount by the amount of the Amendment Fee and shall have Liquidity of not less
               than $2,500,000.

“Person” means any natural person, corporation, limited liability company, unlimited liability
company, trust, joint venture, association, company, partnership, Governmental Authority or
other entity.

“Pre-IPO Shareholder Loans” means, collectively, (i) all of the loans made by the Borrower in
favour of certain of the Parent’s shareholders in connection with the Parent’s stock option plan;
(ii) the promissory note, dated June 2, 2017, issued by the Parent in favour of Mansfield
International Trade Ltd. in the principal amount $7,500,000; (iii) the promissory note, dated June
2, 2017, issued by the Parent in favour of Customer Acquisition Network LLC in the principal
amount $7,500,000; (iv) the non-interest bearing demand promissory note, dated June 2, 2017,
issued by the Parent in favour of Phil Jones in the principal amount $500,000; (v) the non-
interest bearing demand promissory note, dated June 2, 2017, issued by the Parent in favour of
Eric So in the principal amount of $500,000; and (vi) the non-interest bearing demand
promissory note, dated June 2, 2017, issued by the Parent in favour of Mitch Richler in the
principal amount of $250,000.

“Prepayment Premium” has the meaning set out in Section 5.05.

“Property” means, with respect to any Person, all or any portion of that Person’s undertaking
and property, both real and personal.

“Purchase Money Security Interest” means an Encumbrance created or incurred by a
Restricted Party securing Debt incurred to finance the acquisition of Property (including the cost
of installation thereof), provided that (i) such Encumbrance is created substantially
simultaneously with the acquisition of such Property, (ii) such Encumbrance does not at any time
Encumber any Property other than the Property financed by such Debt, (iii) the amount of Debt


MT DOCS 16782880v12
            Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 228 of 538
                                               - 18 -


secured thereby is not increased subsequent to such acquisition, and (iv) the principal amount of
Debt secured by any such Encumbrance at no time exceeds 100% of the original purchase price
of such Property and the cost of installation thereof, and for the purposes of this definition the
term “acquisition” includes a Capital Lease.

“Qualified Cash” means unrestricted cash held by a Restricted Party in which the Lender has a
first priority perfected Encumbrance with such funds being maintained in an account with the
Lender and such cash on deposit with the Lender is not subject to any escrow or other restriction.

“RBC Senior Debt” means the Debt owing by the Borrower to the Senior Lender under the
Senior Credit Agreement. For greater certainty, “RBC Senior Debt” does not include any
Obligations.

“Related Parties” means, with respect to any Person, such Person’s Affiliates and the directors,
officers, employees, agents and advisors of such Person or of such Person’s Affiliates.

“Release” means any release or discharge of any Hazardous Substance including any discharge,
spray, injection, inoculation, abandonment, deposit, spillage, leakage, seepage, pouring,
emission, emptying, throwing, dumping, placing, exhausting, escape, leach, migration, dispersal,
dispensing or disposal.

“Relevant Jurisdiction” means, from time to time, with respect to a Person that is granting
Security hereunder, any province or territory of Canada, any state of the United States or any
other country or political subdivision thereof in which such Person has its chief executive office
or chief place of business or has Property and, for greater certainty, includes the provinces and
states set out in Schedule 1.01(C).

“Repayment” means a repayment by the Borrower on account of the Outstanding Amount.

“Repayment Date” has the meaning set out in Section 5.02.

“Repayment Notice” means the notice substantially in the form set out in Schedule 1.01(D).

“Requirements of Law” means, with respect to any Person, the Organizational Documents of
such Person and any Applicable Law or any determination of a Governmental Authority, in each
case applicable to or binding upon such Person or any of its business or Property or to which
such Person or any of its business or Property is subject.

“Restricted Parties” means the Parent, the Borrower and their respective Subsidiaries and any
person that hereafter becomes a Subsidiary of the Parent, and their respective successors and
assigns permitted by this Agreement, and “Restricted Party” means any one of them.

“Sanctions Law” means Special Economic Measures Act (Canada), the United Nations Act
(Canada), the Freezing Assets of Corrupt Foreign Officials Act (Canada), the Criminal Code
(Canada) and other similar laws imposing sanctions.

“Second Amendment” means the second amending agreement to the Original Credit
Agreement, made as of June 2, 2017, between the parties hereto.


MT DOCS 16782880v12
            Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 229 of 538
                                               - 19 -


“Security” means the documents creating an Encumbrance in favour of, or any collateral held
from time to time by, the Lender securing or intended to secure repayment of the Obligations,
including all Guarantees and security described in Article 8. For greater certainty, “Security”
does not include any Security (as such term is defined in the Senior Credit Agreement) except for
Security to the extent such Security has been executed and delivered to and in favour of both the
Lender and Royal Bank of Canada, as Senior Lender (in which such case, such Security shall
constitute “Security” but only to the extent that such Security applies to the Lender in connection
with this Agreement).

“Senior Credit Agreement” means the amended and restated credit agreement, made as of the
date hereof, between the Borrower and the Senior Lender, under which the Senior Lender has
committed to provide the Borrower with the credit facilities described therein.

“Senior Debt” means Total Debt less the Obligations; provided that, the 2017 Shareholder
Loans shall not constitute Senior Debt of the Borrower for purposes of calculating financial
covenants in this Agreement.

“Senior Debt to EBITDA Ratio” means the ratio of the Borrower’s Senior Debt to EBITDA
determined on a consolidated basis.

“Senior Lender” means Royal Bank of Canada and its successors as lender under the Senior
Credit Agreement.

“Shareholder Subordination Agreement” means the subordination and postponement
agreement, made as of November 21, 2017, between the Borrower, the Lender and each of the
holders of the 2017 Shareholder Loans.

“Software” means all software relating to the business of the Borrower, including all versions
thereof, and all related documentation, manuals, source code and object code, program files, data
files, computer related data, field and data definitions and relationships, data definition
specifications, data models, program and system logic, interfaces, program modules, routines,
sub-routines, algorithms, program architecture, design concepts, system designs, program
structure, sequence and organization, screen displays and report layouts, and all other material
related to such software.

“Subsidiary” means, at any time, with respect to any Person, any other Person, if at such time
the first mentioned Person (i) owns, directly or indirectly, securities or other ownership interests
in such other Person, having ordinary voting power to elect a majority of the board of directors
or persons performing similar functions for such other Person, and (ii) directly or indirectly,
through the operation of any agreement or otherwise, the ability to elect or cause the election of a
majority of the board of directors or other persons performing similar functions for such other
Person or otherwise exercise control over the management and policies of such other Person, and
in either case will include any other Person in like relationship to a Subsidiary of such first
mentioned Person.

“Tax Expense” means, for any period, without duplication, the tax expense (including federal,
provincial, state, local and foreign income taxes) of a Person, for such period, determined on a
consolidated basis in accordance with GAAP.


MT DOCS 16782880v12
            Case 19-11365-KBO        Doc 2-1     Filed 06/18/19     Page 230 of 538
                                              - 20 -


“Taxes” means all present or future taxes, levies, imposts, duties, deductions, withholdings,
assessments, fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax, penalties applicable thereto or value added taxes.

“Total Debt” means the Debt of the Borrower determined on a consolidated basis; provided that,
(i) Earn Out Obligations relating to the 36 Labs Group Acquisition, and (ii) the 2017 Shareholder
Loans shall not constitute Debt of the Borrower for purposes of calculating financial covenants
in this Agreement.

“Total Debt to EBITDA Ratio” means the ratio of the Borrower’s Total Debt to EBITDA
determined on a consolidated basis.

“Transaction Costs” means costs and expenses incurred in connection with the Voom
Acquisition and the transaction contemplated by the Original Credit Agreement and credit
agreement, made as of the Original Closing Date, between the Borrower and the Senior Lender.

“United States Dollars”, “U.S.$” and “$” means the lawful money of the United States of
America.

“Vendor Take Back Debenture” means the secured debenture dated July 20, 2016 executed
and delivered by the Parent to and in favour of 2440310 Ontario Inc.

“Vendor Take Back Obligations” means all of the debts and obligations under and pursuant to
the Vendor Take Back Debenture.

“Voom Acquisition” means the acquisition by the Parent from 2440310 Ontario Inc. on or about
July 20, 2016 of all of the shares of Voom Media Corp. pursuant to the Voom Acquisition
Agreement.

“Voom Acquisition Agreement” means the share purchase agreement dated July 20, 2016
between the Parent, 2440310 Ontario Inc. and Voom Media Corp.

1.02           Extended Meanings

               In this Agreement words importing the singular number include the plural and
vice versa, words importing any gender include all genders and words importing persons include
individuals, corporations, limited and unlimited liability companies, general and limited
partnerships, associations, trusts, unincorporated organizations, joint ventures and Governmental
Authorities. The term “including” means “including without limiting the generality of the
foregoing” and the term “third party” means any person other than a person a party to this
Agreement.

1.03           Accounting Principles

       (1)     Where the character or amount of any asset or liability or item of revenue or
expense is required to be determined, or any consolidation or other accounting computation is
required to be made, for the purpose of this Agreement or any Loan Document, such



MT DOCS 16782880v12
            Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 231 of 538
                                               - 21 -


determination or calculation will, to the extent applicable and except as otherwise specified
herein or as otherwise agreed in writing by the parties, be made in accordance with GAAP.

        (2)     All calculations for the purposes of determining compliance with the financial
ratios and financial covenants contained in this Agreement will be made on a basis consistent
with GAAP as it exists on the date of this Agreement and used in the preparation of the
consolidated financial statements of the Borrower for its financial year ended December 31,
2016. In the event of a change in such GAAP, the Borrower and the Lender will negotiate in
good faith to revise (if appropriate) such ratios and covenants to reflect GAAP as then in effect.

1.04           Interest Calculations and Payments

                Unless otherwise stated, wherever in this Agreement reference is made to a rate of
interest “per annum” or a similar expression is used, such interest will be calculated on the basis
of a calendar year of 365 days or 366 days, as the case may be, and using the nominal rate
method of calculation and not the effective rate method of calculation or on any other basis that
gives effect to the principle of deemed reinvestment of interest. Interest will continue to accrue
after maturity and default and/or judgment, if any, until payment thereof, and interest will accrue
on overdue interest, if any.

1.05           Permitted Encumbrances

               The inclusion of reference to Permitted Encumbrances in any Loan Document is
not intended to subordinate and will not subordinate, any Encumbrance created by any of the
Security to any Permitted Encumbrance.

1.06           Currency

                Unless otherwise specified in this Agreement, all references to currency (without
further description) are to lawful money of the United States of America.

1.07           Conflicts

               In the event of a conflict between the provisions of this Agreement and the
provisions of any other Loan Document, then, unless such Loan Document or an
acknowledgement from the Restricted Party and the Lender relative to such Loan Document
expressly states that this Section 1.07 is not applicable to such Loan Document, notwithstanding
anything else contained in such other Loan Document, the provisions of this Agreement will
prevail and the provisions of such other Loan Document will be deemed to be amended to the
extent necessary to eliminate such conflict.

1.08           Schedules

              The following are the Schedules attached hereto and incorporated by reference
and deemed to be part hereof:

                Schedule 1.01(A)           -    Compliance Certificate
                Schedule 1.01(B)           -    Material Contracts


MT DOCS 16782880v12
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19     Page 232 of 538
                                               - 22 -


                Schedule 1.01(C)           -    Relevant Jurisdictions
                Schedule 1.01(D)           -    Repayment Notice
                Schedule 6.01(8)           -    Litigation Disclosure
                Schedule 6.01(12)          -    Ownership Structure
                Schedule 6.01(16)          -    Intellectual Property Rights
                Schedule 6.01(22)          -    Bank Accounts


                                    ARTICLE 2 - THE LOAN

2.01           Establishment of the Loan

       (1)     Subject to the terms and conditions of this Agreement, the Lender establishes in
favour of the Borrower the Loan, which was made available by way of a single advance on the
Original Closing Date. Any amount of the Loan not drawn on the Original Closing Date was
automatically cancelled. The Loan was advanced on a non-revolving term basis. Any Repayment
made on account of the Outstanding Amount may not be reborrowed.

       (2)     All amounts owing pursuant to the Original Credit Agreement on the Closing
Date shall continue to be owing under this Agreement.

2.02           Purpose of the Loan

              The Loan will only be used to fund the permanent repayment of the Vendor Take
Back Obligations and all Debt owing to Silicon Valley Bank and related transaction costs.

                         ARTICLE 3 – CONDITIONS PRECEDENT

3.01           Conditions Precedent to the Effectiveness of this Agreement

               This Agreement shall not be effective and the Closing Date will not occur until
the following conditions precedent have been satisfied:

       (a)     this Agreement will have been executed and delivered by all parties hereto;

       (b)     the Lender will have completed its due diligence with respect to the Restricted
               Parties and the results of such due diligence will be satisfactory to the Lender in
               its sole discretion;

       (c)     the Lender shall have received all necessary “know your customer” information;

       (d)     the Lender shall have received a pro forma Compliance Certificate;

       (e)     the Lender will have received and be satisfied with the Senior Credit Agreement;

       (f)     the representations and warranties in Article 6 shall be true and correct and an
               officer of the Borrower shall have certified as such to the Lender;




MT DOCS 16782880v12
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19      Page 233 of 538
                                               - 23 -


       (g)     no Default or Event of Default shall have occurred and be continuing on the
               Closing Date and an officer of the Borrower shall have certified as such to the
               Lender;

       (h)     a Material Adverse Change shall not have occurred and be existing and an officer
               of the Borrower shall have certified as such to the Lender;

       (i)     the Lender will have received an acknowledgement and confirmation agreement
               from each Restricted Party with respect to, among other things, the continuing
               effect of the Security (including each Guarantee delivered by a Restricted Party
               (other than the Borrower)) previously delivered by it;

       (j)     the Lender will have received certified copies of the Organizational Documents of
               the Borrower and the Parent, the resolutions authorizing the execution and
               delivery of, and performance of the Borrower’s and the Parent’s obligations
               under, the Loan Documents and the transactions contemplated herein, and a
               certificate as to the incumbency of the officers of the Borrower and the Parent;

       (k)     the Lender will have received (i) certified copies of the promissory notes or loan
               agreements between the Borrower and the holders of the 2017 Shareholder Loans
               and (ii) the Shareholder Subordination Agreement, each of which shall be on
               terms satisfactory to the Lender;

       (l)     the 2017 Shareholder Loans shall have been advanced to the Borrower;

       (m)     certificates of status or comparable certificates for all Relevant Jurisdictions of the
               Borrower and the Parent will have been delivered to the Lender;

       (n)     except as otherwise agreed by the Lender, the Lender will have received certified
               copies of all shareholder, regulatory, governmental and other approvals required
               in order for the Borrower to enter into this Agreement and to perform its
               obligations hereunder;

       (o)     no legislation (whether by statute, regulation, order-in-council, notice of ways and
               means motion, by-law or otherwise) shall have been enacted, introduced or tabled
               which, in the reasonable opinion of Lender, causes or will likely cause a Material
               Adverse Change and there shall not exist any prohibition at law, including a cease
               trade order, injunction or other prohibition or order at law or under Applicable
               Laws, which seeks to prohibit or enjoin the Loan or makes consummation of the
               transactions illegal;

       (p)     the Lender will have received payment of all fees and expenses payable to the
               Lender that are due and payable at such time (including payment of the fees and
               expenses of Lender’s Counsel);

       (q)     no action, suit or proceeding (except as has been disclosed to the Lender; subject
               to Lender’s satisfaction with such matters) shall have been commenced or
               threatened by any person, including any governmental authority: (i) to cease


MT DOCS 16782880v12
             Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 234 of 538
                                                - 24 -


               trade, enjoin, prohibit, or impose material limitations or conditions on the
               transactions or the rights of the Borrower to own or exercise full rights of
               ownership of its tangible or intangible property; (ii) to prohibit the Borrower from
               effectively controlling in any material respect its business or operations; (iii)
               which has had, or if successful would reasonably be expected to result in a
               Material Adverse Change; (iv) that could reasonably be expected to materially
               adversely affect the ability of the Borrower to perform its obligations under the
               Loan Documents; or (v) that could reasonably be expected to materially adversely
               affect the rights and remedies of Lender under the Loan Documents;

       (r)     no facts shall have arisen which would render information previously furnished to
               the Lender to be inaccurate in any material respect;

       (s)     a currently dated letter of opinion of Borrower’s Counsel as to such matters and in
               such form as Lender’s Counsel deems appropriate addressed to the Lender will
               have been delivered to the Lender; and

       (t)     receipt by the Lender of such other documents, agreements and instruments as
               may be required by the Lender;

provided that all documents delivered pursuant to this Section 3.01 must be in full force and
effect, and in form and substance satisfactory to the Lender, acting reasonably.

                           ARTICLE 4 – GENERAL CONDITIONS

4.01           Interest on the Loan

       (1)    Interest shall accrue and the Borrower agrees to be liable for and pay interest on
the Outstanding Amount at the Interest Rate. Interest in respect of the Outstanding Amount shall
be payable by way of Monthly Interest Payments on each and every Interest Payment Date
during which the Outstanding Amount remains outstanding and on the Maturity Date and each
Repayment Date, as applicable, in accordance with Section 4.03.

        (2)     Notwithstanding the foregoing, upon the occurrence of an Event of Default which
is continuing, the Borrower shall pay interest on the Outstanding Amount from the date of the
occurrence of such Event of Default and for so long as such Event of Default continues at a rate
per annum of eighteen percent (18.0%).

4.02           Payment in Kind (PIK)

                  Provided that there is not then existing a Default or an Event of Default which is
continuing, the Borrower may, upon providing at least three (3) Business Days’ prior written
notice (“PIK Notice”) to the Lender, elect to pay all or any portion of a Monthly Interest
Payment in kind (and not in cash) up to a maximum rate of interest of five percent (5.0%) per
annum and the amount so paid in kind shall be added to the Outstanding Amount on the
applicable Interest Payment Date. Accordingly, when the Borrower so elects, interest at the
applicable interest rate set out in the PIK Notice delivered by the Borrower shall be paid in cash
at a rate that is not less than ten percent (10.0%) per annum (provided, for greater certainty, that


MT DOCS 16782880v12
            Case 19-11365-KBO         Doc 2-1     Filed 06/18/19      Page 235 of 538
                                               - 25 -


the total annual rate of interest, whether such interest is paid in cash or paid in cash and in kind,
shall not exceed fifteen percent (15.0%) per annum, except when the default rate of interest is in
effect in accordance with Section 4.01) and the balance of the interest payable hereunder shall
accrue in accordance with the provisions of this Section 4.02. The PIK Notice shall be in writing
and shall set out the applicable Monthly Interest Payment and shall indicate the percentages
(expressed as an annual percentage) and applicable amounts to be paid in cash and in kind. For
greater certainty, interest shall accrue and be payable on interest capitalized hereunder in the
same manner and form and at the same time as any other amount of principal hereunder, no
matter how it may arise.

               In addition, the Borrower and the Lender agree that the Borrower has paid to the
Lender a fee in the amount of $100,000 on the Closing Date (the “Amendment Fee”) which
payment has been made in kind by increasing the Outstanding Amount by the amount of the
Amendment Fee effective as of the Closing Date.

4.03           Matters Relating to Interest

        (1)     Unless otherwise indicated and subject to Section 4.03(2), interest on any
Outstanding Amount shall be calculated daily and shall be payable monthly in arrears on the last
day of each and every month commencing on August 31, 2016. If the last day of a month is not
a Business Day, the interest payment due on such day shall be made on the next Business Day,
and interest shall continue to accrue on the said Outstanding Amount but interest to be collected
for such interest period shall not be adjusted for the additional days. Interest on those additional
days shall be paid on the next Interest Payment Date. Interest shall accrue from and including
the Closing Date, and ending on but excluding the day on which the Loan is repaid.

        (2)      Unless otherwise stated, in this Agreement if reference is made to a rate of
interest, fee or other amount “per annum” or a similar expression is used, such interest, fee or
other amount shall be calculated on the basis of a year of three hundred and sixty-five (365) or
three hundred and sixty-six (366) days, as the case may be. If the amount of any interest, fee or
other amount is determined or expressed on the basis of a period of less than one year of three
hundred and sixty-five (365) or three hundred and sixty-six (366) days, as the case may be, the
equivalent yearly rate is equal to the rate so determined or expressed, divided by the number of
days in the said period, and multiplied by the actual number of days in that calendar year.

4.04           Account of Record

               The Lender will open and maintain books of account evidencing the Loan and all
other amounts owing by the Borrower to the Lender hereunder. The Lender will enter in the
foregoing accounts details of all amounts from time to time owing, paid or repaid by the
Borrower hereunder. The information entered in the foregoing accounts will constitute prima
facie evidence of the obligations of the Borrower to the Lender hereunder with respect to the
Loan and all other amounts owing by the Borrower to the Lender hereunder. After a request by
the Borrower, the Lender will promptly advise the Borrower of such entries made in the Lender’s
books of account.




MT DOCS 16782880v12
            Case 19-11365-KBO         Doc 2-1     Filed 06/18/19      Page 236 of 538
                                               - 26 -


4.05           Maximum Rate of Interest

                Notwithstanding anything contained herein to the contrary, the Borrower will not
be obliged to make any payment of interest or other amounts payable to the Lender hereunder in
excess of the amount or rate that would be permitted by Applicable Law or would result in the
receipt by the Lender of interest at a criminal rate (as such terms are construed under the
Criminal Code (Canada)). If the making of any payment by the Borrower would result in a
payment being made that is in excess of such amount or rate, the Lender will determine the
payment or payments that are to be reduced or refunded, as the case may be, so that such result
does not occur.

4.06           Place of Payment of Principal, Interest and Fees

               All payments of principal, interest, fees and other amounts to be made by the
Borrower to the Lender pursuant to this Agreement will be made in the currency in which the
Loan is outstanding for value on the day such amount is due or, if such day is not a Business
Day, on the Business Day next following with interest, by deposit or transfer thereof to the
account designated from time to time in writing by the Lender at the Lending Office.

4.07           Observer Rights of the Lender

        (1)     The Lender shall be entitled to have two observers present at all meetings of the
board of directors of the Parent, the Borrower and its Subsidiaries and any sub-committee
thereof. Notwithstanding the foregoing, the observers of the Lender may be excluded from any
such meetings (or any portion thereof), solely to the extent that the board of directors determines
in good faith that (i) such meetings will involve discussions regarding the Loan or the RBC
Senior Debt, or any alternatives thereto, of the Parent, the Borrower or its Subsidiaries, (ii) such
exclusion is required to preserve attorney-client privilege or (iii) such exclusion is required to
avoid a conflict of interest between the interests of the Parent, the Borrower or its Subsidiaries on
the one hand, and the interests of the Lender on the other hand. The Borrower shall reimburse the
Lender for all reasonable out of pocket travel and other incidental expenses of such observers.

        (2)     The Borrower shall ensure that all information provided to the board of directors
of the Parent, the Borrower and its Subsidiaries from time to time in connection with a meeting
or vote taken by written consent is concurrently provided to the Lender. Notwithstanding the
foregoing, the Borrower may refrain from providing such information (or any portion thereof) to
the Lender, or such information may be redacted, solely to the extent that the board of directors
of the Borrower determines in good faith that (i) such information concerns the Loan or the RBC
Senior Debt, or any alternatives thereto, of the Borrower or its Subsidiaries, (ii) such exclusion or
redaction, as the case may be, is required to preserve attorney-client privilege or (iii) such
exclusion or redaction, as the case may be, is required to avoid a conflict of interest between the
interests of the Borrower or its Subsidiaries on the one hand, and the interests of the Lender on
the other hand.




MT DOCS 16782880v12
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19     Page 237 of 538
                                               - 27 -


                                 ARTICLE 5 - REPAYMENT

5.01           Mandatory Repayment at Maturity

               The Borrower will repay in full the outstanding principal amount of the Loan and
other Obligations under this Agreement on or before the Maturity Date.

5.02           Mandatory Repayments upon Certain Events

              The Outstanding Amount plus all other fees and reasonable out-of-pocket
expenses and other amounts due hereunder including the Prepayment Premium, if any, shall, at
the Lender’s option, be paid in full on the date which is the earliest of the following (the
“Repayment Date”):

       (a)     the date on which all or substantially all of the assets of the Borrower and its
               Subsidiaries are sold or transferred to a Person other than a Restricted Party;

       (b)     the date on which any Restricted Party completes an initial public offering of its
               Equity Interests;

       (c)     the date on which a Change of Control occurs; or

       (d)     the date on which Jason Theofilos ceases to: (i) hold the position of chief
               executive officer of either the Parent or the Borrower for any reason other than
               due to death or illness; or (ii) own, directly or indirectly, at least 20% of the
               voting capital stock of the Borrower.

       All amounts repaid by the Borrower on the Repayment Date as aforesaid shall be made
       payable by the Borrower to the Lender. Any mandatory repayments made pursuant to
       this Section 5.02 shall be accompanied by all accrued and unpaid interest on such prepaid
       portion of the Loan, and, if applicable, the Prepayment Premium (in the manner as set
       forth in Section 5.05).

       Each amount payable by the Borrower pursuant to Section 5.02 shall be reduced by the
       amount that the Borrower is required to repay the RBC Senior Debt under the terms of
       the Senior Credit Agreement and shall be subject to the Intercreditor Agreement and the
       prior rights of the Senior Lender.

5.03           Other Mandatory Repayments

       (1)     In addition to the repayments required under Section 5.01 and Section 5.02 above,
and subject to Section 5.03(2):

               (i)    if the Borrower, a Guarantor or any of their Subsidiaries receives a
                      payment of net insurance proceeds under or in connection with an
                      insurance policy in connection with:




MT DOCS 16782880v12
            Case 19-11365-KBO         Doc 2-1    Filed 06/18/19     Page 238 of 538
                                              - 28 -


                       (A)    the loss, damage or destruction of any property, then on the date
                              which is one hundred and eighty (180) days after receipt of such
                              payment the Borrower shall, at the request of the Lender, prepay
                              the Loan in an amount equal to the Equivalent Amount in United
                              States Dollars of the portion of such net insurance proceeds that
                              has not been applied to the repair or replacement of such property
                              from which such proceeds were derived; or

                       (B)    the life of Jason Theofilos, then the net proceeds so received shall,
                              at the request of the Lender, prepay the Loan in an amount equal to
                              the Equivalent Amount in United States Dollars; it being hereby
                              agreed by the Lender that any net proceeds received by the Lender
                              as beneficiary under any such life insurance policy shall be used to
                              prepay the Loan in an amount equal to the Equivalent Amount in
                              United States Dollars (subject to the prior rights of the Senior
                              Lender to repayment from the proceeds thereof) and the aggregate
                              amount of such net proceeds after the Loan has been repaid in full
                              shall be delivered promptly to the Borrower in immediately
                              available cash;

               (ii)    if the Borrower, a Guarantor or any of their Subsidiaries receives a
                       payment of Net Proceeds in an amount in excess of $250,000 pursuant to
                       or in connection with an Disposition of Property (other than those
                       permitted pursuant to Section 7.04(1)), then, on the date which is one
                       hundred and eighty (180) days after receipt of such payment the Borrower
                       shall prepay the Loan in an amount equal to the Equivalent Amount in
                       United States Dollars of the Net Asset Sale Proceeds that has not been
                       applied to purchase similar or other useful property for the Business; and

               (iii)   if the Borrower, a Guarantor or any of their Subsidiaries receives a
                       payment receives a payment of proceeds pursuant to or in connection with
                       the issuance of Debt (other than Debt permitted pursuant to Section
                       7.04(4)), on the date which is five (5) days after receipt of such payment,
                       the Borrower shall prepay the Loan in an amount equal to the Equivalent
                       Amount in United States Dollars of one hundred percent (100%) of the
                       portion of the net proceeds of such payment.

        (2)      Each amount payable by the Borrower pursuant to Section 5.03(1) shall be
reduced by the amount that the Borrower is required to repay the RBC Senior Debt under the
terms of the Senior Credit Agreement and shall be subject to the Intercreditor Agreement and the
prior rights of the Senior Lender.

5.04           Voluntary Prepayments

               If the Lender has received a Repayment Notice from the Borrower not less than
five Business Days prior to the proposed prepayment date, subject to the terms of the
Intercreditor Agreement and the prior rights of the Senior Lender, the Borrower may from time


MT DOCS 16782880v12
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 239 of 538
                                                - 29 -


to time prepay all or any part of the Loan provided that each such prepayment must be in a
minimum amount of $500,000 and in increments of $50,000. Any voluntary prepayments made
pursuant to this Section 5.04 shall be accompanied by all accrued and unpaid interest on such
prepaid portion of the Loan, and, if applicable, the Prepayment Premium (in the manner as set
forth in Section 5.05).

5.05           Prepayment Premium

                If the Borrower makes a Repayment (whether voluntary or mandatory except for
any Repayment pursuant to Section 5.03(1)(i) or a repayment of the Outstanding Amount equal
to the Amendment Fee) of all or any portion of the Outstanding Amount owing by it during the
first 24 months following the Original Closing Date, the Borrower shall pay to the Lender, in
addition to that portion of the Outstanding Amount repaid on the applicable Repayment Date, an
amount equal to 24 months’ interest on such repaid portion of the Outstanding Amount less the
amount of interest paid or accrued or owing on such repaid portion of the Outstanding Amount
up to such date of Repayment (the “Prepayment Premium”). Any such Repayment shall be
accompanied by all accrued and unpaid and owing interest on that portion of the Outstanding
Amount so repaid.

                 ARTICLE 6 - REPRESENTATIONS AND WARRANTIES

6.01           Representations and Warranties

             The Borrower represents and warrants to the Lender as follows, and
acknowledges and confirms that the Lender is relying upon such representations and warranties:

        (1)     Existence and Qualification Each of the Restricted Parties, (a) that is a
corporation or company has been duly incorporated, amalgamated or continued, as the case may
be, and is validly subsisting as a corporation or company under the laws of its jurisdiction of
incorporation, amalgamation, or continuance, as the case may, (b) that is not a corporation or
company has been duly created or established as a partnership or other entity and validly exists
under the laws of the jurisdiction in which it has been created or established, and (c) is duly
qualified to carry on business in all jurisdictions in which it carries on business and has all
Material Licences.

        (2)      Power and Authority Each of the Restricted Parties has the power, authority and
right (a) to enter into and deliver, and to exercise its rights and perform its obligations under, the
Loan Documents to which it is a party and all other instruments and agreements delivered by it
pursuant to any of the Loan Documents, and (b) to own its Property and carry on its business as
currently conducted and as currently proposed to be conducted by it.

        (3)     Execution, Delivery, Performance and Enforceability of Documents The
execution, delivery and performance of each of the Loan Documents to which a Restricted Party
is a party, and every other instrument or agreement delivered by it pursuant to any Loan
Document, has been duly authorized by all actions, if any, required on its part and by its
shareholders and directors (or where applicable partners, members or managers), and each of the
Loan Documents and such other instruments and agreements has been duly executed and
delivered and constitutes a valid and legally binding obligation of the particular Restricted Party


MT DOCS 16782880v12
            Case 19-11365-KBO         Doc 2-1     Filed 06/18/19      Page 240 of 538
                                               - 30 -


enforceable against it in accordance with its terms subject to bankruptcy, insolvency,
reorganization, arrangement, winding-up, moratorium and other similar laws of general
application limiting the enforcement of creditors’ rights generally and to general equitable
principles.

        (4)      Loan Documents Comply with Applicable Laws, Organizational Documents and
Contractual Obligations Neither the entering into nor the delivery of, and neither the
consummation of the transactions contemplated in nor compliance with the terms, conditions and
provisions of, the Loan Documents by any Restricted Party conflicts with or will conflict with, or
results or will result in any breach of, or constitutes a default under or contravention of, any
Requirement of Law applicable to it or any of its Organizational Documents (except, in each
case, where such conflict, breach, default, or contravention would not, individually or in the
aggregate, constitute, or be reasonably likely to result in, a Material Adverse Change), or results
or will result in the creation or imposition of any Encumbrance (other than a Permitted
Encumbrance) upon any of its Property.

         (5)    Consents Respecting Loan Documents Each of the Restricted Parties has
obtained, made or taken all consents, approvals, authorizations, declarations, registrations,
filings, notices and other actions whatsoever required as to the date hereof in connection with the
execution and delivery by it of each of the Loan Documents to which it is a party and the
consummation of the transactions contemplated in the Loan Documents, provided that, the
registration of any Loan Documents with the registration of any Loan Documents with the
Administration de l'enregistrement et des Domaines may be requested in case of legal
proceedings before a Luxembourg courts or when such Loan Document has to be produced
before an official Luxembourg authority.

        (6)     Taxes Each of the Restricted Parties has paid or made adequate provision for the
payment of all Taxes levied on it or on its Property or income that are due and payable, including
interest and penalties, or has accrued such amounts in its financial statements for the payment of
such Taxes except Taxes that are not material in amount, that are not delinquent or if delinquent
are being contested, and in respect of which non-payment would not individually or in the
aggregate constitute, or be reasonably likely to cause, a Material Adverse Change, and, except as
set forth in Schedule 6.01(8), there is no material action, suit, proceeding, investigation, audit or
claim now pending, or to its knowledge threatened, by any Governmental Authority regarding
any Taxes nor has it agreed to waive or extend any statute of limitations with respect to the
payment or collection of Taxes.

         (7)    Judgments, Etc. None of the Restricted Parties is subject to any judgment, order,
writ, injunction, decree or award, or to any restriction, rule or regulation (other than customary or
ordinary course restrictions, rules and regulations consistent or similar with those imposed on
other Persons engaged in similar businesses) that has not been stayed or of which enforcement
has not been suspended and that individually or in the aggregate exceeds $250,000 or constitutes,
or is reasonably likely to cause, a Material Adverse Change.

        (8)     Absence of Litigation Except as set forth in Schedule 6.01(8), as at the Closing
Date, there are no actions, suits or proceedings pending or, to the best of the Borrower’s
knowledge and belief, after due inquiry and all reasonable investigation, threatened against or


MT DOCS 16782880v12
             Case 19-11365-KBO         Doc 2-1         Filed 06/18/19   Page 241 of 538
                                                 - 31 -


affecting any Restricted Party that individually or in the aggregate exceeds $250,000 or are
reasonably likely to cause, either separately or in the aggregate, a Material Adverse Change.

        (9)     Title to Assets Each of the Restricted Parties has good title to its Property, free
and clear of all Encumbrances except Permitted Encumbrances and no Person has any agreement
or right to acquire an interest in such Property other than in the ordinary course of the business of
the applicable Restricted Party.

         (10) Compliance with Laws None of the Restricted Parties is in default under any
Applicable Law where such default could reasonably be expected to cause a Material Adverse
Change or affect its ability to perform any of its obligations under any Loan Document to which
it is a party. Each Restricted Party is in compliance with Anti-Corruption Laws, AML Laws and
Sanctions Laws.

       (11)    No Default No Default or Event of Default has occurred and is continuing.

       (12) Ownership Structure The ownership structure of the Parent, the Borrower and its
Subsidiaries is as set out in Schedule 6.01(12) (including as of the Closing Date), which
contains:

       (a)     a list of all Restricted Parties; and

       (b)     complete and accurate information respecting:

               (i)     each such Restricted Party’s name (including any French and English
                       forms of name) and the jurisdiction in which each Restricted Party was
                       formed;

               (ii)    the address of each Restricted Party's chief executive office and chief
                       place of business and, if the same is different, the address at which the
                       books and records of such Restricted Party are located, the address at
                       which senior management of such Restricted Party are located and
                       conduct their deliberations and make their decisions with respect to the
                       business of such Restricted Party and the address from which the invoices
                       and accounts of such Restricted Party are issued; and

               (iii)   the authorized capital of the Parent, the Borrower and each Restricted
                       Party, the number of issued and outstanding shares of each such Person
                       and the beneficial owners thereof.

        (13) Relevant Jurisdictions The Relevant Jurisdictions for each Restricted Party are
set forth on Schedule 1.01(C).

        (14) Security The Security is effective to create in favour of the Lender, as security for
the Obligations described therein, a legal, valid, binding and enforceable security interest in the
collateral described therein and proceeds thereof.




MT DOCS 16782880v12
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19     Page 242 of 538
                                               - 32 -


       (15) Software Each of the Restricted Parties owns or has licensed for use all of the
material Software necessary to conduct its businesses.

        (16) Intellectual Property Rights Each of the Restricted Parties has sufficient
Intellectual Property Rights reasonably necessary for the conduct of its businesses. All patents,
trade-marks, copyrights or industrial designs (including those which have been either registered
or in respect of which a registration application has been filed by a Restricted Party), as at the
Closing Date, are listed on Schedule 6.01(16).To the Borrower’s knowledge, none of the
Restricted Parties is infringing or is alleged to be infringing the Intellectual Property Rights of
any other Person in a manner that could reasonably be expected to cause, or if any allegation is
determined adversely could reasonably be expected to cause, a Material Adverse Change other
than as disclosed in Schedule 6.01(16).

        (17) Material Contracts and Material Licences To the best of the Borrower’s
knowledge, no event has occurred and is continuing that would constitute a breach of or a default
under any Material Contract or Material Licence and each Material Contract to which a
Restricted Party is a party is binding upon it and, to the Borrower’s knowledge, is a binding
agreement of each other Person who is a party thereto.

       (18) Financial Statements All of the quarterly and annual financial statements that
have been furnished to the Lender in connection with this Agreement are complete in all material
respects and such financial statements fairly present the consolidated financial position of the
Parent as of the dates referred to therein and have been prepared in accordance with GAAP.

        (19) No Material Adverse Change Since the date of the Borrower’s most recent
annual audited financial statements provided to the Lender, there has been no condition
(financial or otherwise), event or change in any Restricted Party’s business, liabilities,
operations, results of operations or assets which constitutes, or could reasonably be expected to
constitute, or cause, a Material Adverse Change.

       (20)    Environmental Matters

       (a)     Except to the extent that the non-compliance would not or could not reasonably
               be expected to cause a Material Adverse Change, the assets of each Restricted
               Party and its operations are in full compliance in all respects with all material
               Environmental Laws; the Borrower is not aware of, nor has it received notice of,
               any past, present or future condition, event, activity, practice or incident that may
               interfere with or prevent the compliance or continued compliance of it or any
               other Restricted Party in all material respects with all material Environmental
               Laws; and each Restricted Party has obtained all licences, permits and approvals
               that are currently required under all material Environmental Laws and is in full
               compliance with the provisions of such licences, permits and approvals.

       (b)     The Borrower is not aware that any Hazardous Substances exist on, about or
               within or have been used, generated, stored, transported, disposed of on, or
               released from any of its Property or the Property of any other Restricted Party
               other than in material accordance and compliance with all Environmental Laws,



MT DOCS 16782880v12
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 243 of 538
                                                - 33 -


               except to the extent that the non-compliance would not or could not reasonably be
               expected to cause a Material Adverse Change.

       (21)    Pension Plans The Restricted Parties do not have or maintain any Pension Plans.

        (22) Bank Accounts No Restricted Party maintains a bank account other than as set
forth on Schedule 6.01(22). Schedule 6.01(22) contains a list of all bank accounts maintained by
the Restricted Parties.

       (23) Pre-IPO Shareholder Loans Each of the Pre-IPO Shareholder Loans have been
extinguished on a non-cash basis.

        (24) Full Disclosure All information provided or to be provided to the Lender in
connection with the Loan is, to the Borrower’s knowledge, true and correct and none of the
documentation furnished to the Lender by or on behalf of it, to its knowledge, omits or will omit
as of such time, a material fact necessary to make the statements contained therein not
misleading in any material way, and all expressions of expectation, intention, belief and opinion
contained therein were honestly made on reasonable grounds after due and careful inquiry by it
(and any other Person who furnished such material on behalf of it).

6.02           Survival and Repetition of Representations and Warranties

               The representations and warranties set out in Section 6.01 survive the execution
and delivery of this Agreement and all other Loan Documents and will be deemed to be repeated
by the Borrower as of the date of each Compliance Certificate delivered pursuant to Section
7.03(2). To the extent that on or prior to such date (a) the Borrower has advised the Lender in
writing of a variation in any such representation or warranty, and (b) if such variation, in the
opinion of the Lender, acting reasonably, is material to the Property, liabilities, affairs, business,
operations or condition (financial or otherwise) of any Restricted Party considered as a whole or
could have, or be reasonably likely to result in, a Material Adverse Change, and the Lender has
approved such variation, then such representation and warranty will thereafter be deemed to be
varied as approved by the Lender.

                                   ARTICLE 7 - COVENANTS

7.01           Positive Covenants

                So long as this Agreement is in force and except as otherwise permitted by the
prior written consent of the Lender, the Borrower will, and will cause each of the other
Restricted Parties to:

       (1)      Timely payment Make due and timely payment of the Obligations required to be
paid by it hereunder.

       (2)     Conduct of Business, Maintenance of Existence, Compliance with Laws Carry on
and conduct its business and operations in a proper, efficient and businesslike manner, in
accordance with good business practice; preserve, renew and keep in full force and effect its
existence; and take all reasonable action to maintain all rights, privileges and franchises


MT DOCS 16782880v12
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 244 of 538
                                                - 34 -


necessary in the normal conduct of its business and to comply in all material respects with all
Material Contracts, Material Licences and Requirements of Law.

      (3)     Further Assurances Use reasonable efforts to provide the Lender with such other
documents, opinions, consents, acknowledgments and agreements as are reasonably necessary to
implement this Agreement and the other Loan Documents from time to time.

         (4)     Access to Information Promptly provide the Lender with all information
reasonably requested by the Lender from time to time concerning its financial condition and
Property, and during normal business hours and from time to time upon reasonable notice, permit
representatives of the Lender to inspect any of its Property and to examine and take extracts from
its financial records, including records stored in computer data banks and computer software
systems, and to discuss its financial condition with its senior officers and (in the presence of such
of its representatives as it may designate) its auditors, the reasonable expense of all of which will
be paid by the Borrower; provided that prior to the occurrence of an Event of Default which is
continuing, such costs shall be limited to one such inspection per fiscal year.

        (5)     Books and Records. Maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such Person.

        (6)     Obligations and Taxes Pay or discharge, or cause to be paid or discharged, before
the same will become delinquent (i) all Taxes imposed upon it or upon its income or profits or in
respect of its business or Property and file all tax returns in respect thereof, (ii) all lawful claims
for labour, materials and supplies, (iii) all required payments under any of its Debt, and (iv) all
other obligations; provided, however that it will not be required to pay or discharge or to cause to
be paid or discharged any such amount so long as the validity or amount thereof is being
contested in good faith by appropriate proceedings and an appropriate financial reserve in
accordance with GAAP and satisfactory to the Lender has been established.

       (7)    Use of the Loan Use the proceeds of the Loan only for the purposes specified in
Section 2.02.

        (8)     Insurance Maintain insurance on all its Property (showing the Lender as the loss
payee as its interests may appear) with financially sound and reputable insurance companies or
associations including all-risk property insurance, comprehensive general liability insurance and
business interruption insurance, in amounts and against risks that are determined by it to be
appropriate and that are prudent in the circumstances; furnish to the Lender, on written request,
but in any event annually, satisfactory evidence of the insurance carried and notify the Lender of
any claim it makes under the foregoing insurance policies that is in excess of $250,000.

       (9)    Notice of Default Promptly notify the Lender of the occurrence of any Default or
Event of Default.

      (10) Notice of Material Adverse Change Promptly notify the Lender of any Material
Adverse Change that would apply to it of which it becomes aware, using reasonable diligence.




MT DOCS 16782880v12
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 245 of 538
                                                - 35 -


       (11) Notice of Litigation Promptly notify the Lender on becoming aware of the
occurrence of any litigation, dispute, arbitration or other proceeding (commenced by a
Governmental Authority or otherwise) the result of which if determined adversely would be a
judgement or award against it (a) in excess of $250,000, or (b) would result in a Material
Adverse Change to it, and from time to time provide the Lender with all reasonable information
requested by the Lender concerning the status of any such proceeding.

       (12) Environmental Compliance Operate all Property owned, leased or otherwise used
by in material compliance with Environmental Law.

        (13) Security Provide the Lender with the Security required from time to time
pursuant to Article 8 in accordance with the provisions of such Article, accompanied by
supporting resolutions, certificates and opinions in form and substance satisfactory to the Lender,
acting reasonably, and do all such further acts and execute and deliver all such documents and
instruments as may from time to time be requested by the Lender, acting reasonably, to ensure
that the Security constitutes at all times valid, enforceable, and perfected first priority
Encumbrances (subject only to Permitted Encumbrances).

        (14) Maintenance of Property Keep all Property useful and necessary for its business
in good working order and condition, normal wear and tear excepted, and maintain all
Intellectual Property necessary to carry on its business, except to the extent that the failure to do
so would not individually or in the aggregate be reasonably likely to cause a Material Adverse
Change.

       (15) Certain Laws Comply with, and not use the proceeds of the Loan in
contravention of, Anti-Corruption Laws, Sanctions Laws and AML Laws.

       (16) Quarterly Meetings Meet with the Lender to review the financial statements and
discuss business matters not less than once per Fiscal Quarter. The Borrower agrees to pay all
reasonable expenses incurred by the Lender in connection with such meetings.

        (17) Bank Accounts Ensure that all bank accounts of the Restricted Parties are
maintained with the Lender (or one of its Affiliates or Subsidiaries) at all times. In the event any
bank account of a Restricted Party is not held with the Lender (or one of the Lender’s Affiliates
or Subsidiaries) as the depositary bank for any reason, such Restricted Party shall (a) close such
account and deposit, or cause to be deposited, all funds therein to a bank account held with the
Lender (or one of the Lender’s Affiliates or Subsidiaries) within sixty (60) days of the Closing
Date, or (b) shall cause to be executed and delivered to the Lender a blocked account control
agreement or a deposit account control agreement, such agreement to be in form and substance
satisfactory to the Lender, with respect to such bank account, within sixty (60) days of the
Closing Date for any bank account in existence on the date hereof and within thirty (30) days for
any bank account opened after the Closing Date.

       (18) Parent Shareholder Agreement On or before January 31, 2018, deliver to the
Lender a certified copy of the executed shareholder agreement in respect of the Parent,
substantially in the form of the shareholder agreement of Customer Acquisition Network
(Canada) Inc. delivered to the Lender on the Original Closing Date.



MT DOCS 16782880v12
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19      Page 246 of 538
                                               - 36 -


      (19) Luxco Newco On or before January 31, 2018, deliver each of the following
documents to the Lender, in each case in form and substance satisfactory to the Lender:

       (a)     the Security described in Section 8.01(4);

       (b)     a copy of the shareholder register of Luxco Newco evidencing the registration of
               the pledge of shares by 2307521 Ontario Inc.;

       (c)     certified copies of the Organizational Documents of each Restricted Party
               delivering Loan Documents pursuant to this Section 7.01(19), the resolutions
               authorizing the execution and delivery of, and performance of each Restricted
               Party’s respective obligations under, the Loan Documents and the transactions
               contemplated herein, and a certificate as to the incumbency of the officers of the
               Restricted Parties executing the Loan Documents pursuant to this Section
               7.01(19) and any other documents to be provided pursuant to the provisions
               hereof;

       (d)     certificates of status or comparable certificates for all Relevant Jurisdictions of
               each Restricted Party delivering a Loan Document pursuant to this Section
               7.01(19);

       (e)     all filings and registrations required by the Lender shall have been made in
               respect of the Security being delivered pursuant to this Section 7.01(19);

       (f)     currently dated letters of opinion for the Borrower, together with letters of
               opinions of Luxembourg counsel for the Borrower and Luxembourg counsel for
               the Lender, as to such matters and in such form as Lender’s Counsel deems
               appropriate addressed to the Lender; and

       (g)     such additional information and documents as the Lender may reasonably require
               to complete the transactions contemplated hereby in accordance with the terms
               and conditions contained herein.

7.02           Financial Covenants

                So long as this Agreement is in force and except as otherwise permitted by the
prior written consent of the Lender, the Borrower will ensure that at all times and tested as at the
end of each fiscal quarter:

        (1)     Senior Debt to EBITDA Ratio The Senior Debt to EBITDA Ratio is less than (i)
1.75:1.00 during the period commencing on the Original Closing Date and ending on December
30, 2016, (ii) 1.50:1.00 during the period commencing on December 31, 2016 and ending on
December 30, 2017, (iii) 2.00:100 commencing on December 31, 2017 and ending on December
30, 2018, (iv) 1.75:1.00 commencing on December 31, 2018 and ending on December 30, 2019
and (v) 1.50:1.00 commencing on December 31, 2019 and at all times thereafter.

       (2)     Total Debt to EBITDA Ratio The Total Debt to EBITDA Ratio is less than (i)
2.75:1.00 during the period commencing on the Original Closing Date and ending on December


MT DOCS 16782880v12
            Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 247 of 538
                                               - 37 -


30, 2017, (ii) 3.00:100 commencing on December 31, 2017 and ending on December 30, 2018,
(iii) 2.75:1.00 commencing on December 31, 2018 and ending on December 30, 2019 and (iv)
2.50:1.00 commencing on December 31, 2019 and at all times thereafter.

        (3)    Minimum Fixed Charge Coverage Ratio The Fixed Charge Coverage Ratio is not
less than 1.25:1.00. For purposes of calculating the Fixed Charge Coverage Ratio, the
amendments made to the definitions of “Fixed Charge Coverage Ratio” and “Capital
Expenditures” pursuant to this Agreement will be effective on and after June 30, 2017.

        (4)     EBITDA of 36 Labs Group The Borrower and the Lender hereby agree that the
EBITDA of 36 Labs Group for each fiscal period ending prior to the completion of the 36 Labs
Group Acquisition shall be excluded from the calculation of EBITDA under this Agreement for
such fiscal periods.

        (5)     Waiver of Financial Covenants Notwithstanding the foregoing, the Lender
hereby waives the Borrower’s compliance with Section 7.02(1)(ii) and Section 7.02(2)(i) solely
for the fiscal period commencing on July 1, 2017 and ending on September 30, 2017.

7.03           Reporting Requirements

               So long as this Agreement is in force, the Borrower will deliver to the Lender:

        (1)     Monthly Reporting As soon as available, but not later than 30 days after the end
of each fiscal month of each year, (i) a copy of the unaudited consolidated balance sheet of the
Parent and its Subsidiaries, and the related consolidated statements of income, and cash flows of
the end of such fiscal month and for the portion of the fiscal year then ended, and certified by a
senior officer of the Borrower as being complete and correct and fairly presenting, in all material
respects, in accordance with GAAP, the financial position and the results of operations of the
Parent and its Subsidiaries, subject to normal year-end adjustments and absence of footnote
disclosures. The statements shall also include a comparison of actual results to budget and
management commentary on significant variances from budget; and (ii) a Borrowing Base
Certificate (as such term is defined in the Senior Credit Agreement) together with inventory and
accounts receivable summary ageing reports.

        (2)    Quarterly Certificate As soon as available and in any event within 45 days of the
end of each of its fiscal quarters (including the fourth quarter), a Compliance Certificate.

        (3)     Annual Reports As soon as available and in any event within 120 days after the
end of each of its fiscal years, a copy of the audited consolidated balance sheet of the Parent and
its Subsidiaries and the related consolidated statements of income, and cash flows, which will be
reviewed by an internationally recognized accounting firm, and will be prepared in accordance
with GAAP and certified by a senior officer of the Borrower as being complete and correct and
fairly presenting, in all material respects, in accordance with GAAP, the financial position and
the results of operations of the Parent and its Subsidiaries.

       (4)     Quarterly Reporting of Parent As soon as available and in any event within 45
days of the end of each of the Parent’s fiscal quarters (including the fourth quarter),
unconsolidated unaudited financial statements of the Parent.


MT DOCS 16782880v12
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19     Page 248 of 538
                                               - 38 -


       (5)     Annual Budget As soon as available and in any event no later than 30 days
following the end of each fiscal year, an annual budget and operating plan for the next fiscal year
which shall include full financial statements, detailed cash flow schedules and planned Capital
Expenditures for the subsequent fiscal year.

       (6)     Senior Credit Agreement Copies of all requests for additional funding from the
Senior Lender or for changes to, modifications of, or relief from, the terms and conditions of the
Senior Credit Agreement.

        (7)    Other Information Such other information as it may reasonably request
respecting the Restricted Parties including information provided to Royal Bank of Canada under
the Senior Credit Agreement.

      (8)    Reporting Currency Beginning on November 1, 2016, for reporting periods
commencing after this date, the Borrower will adhere to reporting (for financial reporting and
covenant compliance purposes) in United States Dollars.

7.04           Negative Covenants

               So long as this Agreement is in force the Borrower will not, and will ensure that
each Restricted Party will not:

        (1)     Disposition of Property Dispose of, in one transaction or a series of transactions,
all or any part of its Property, whether now owned or hereafter acquired, other than (i) sales of
inventory in the ordinary course of business and (ii) sales of worn-out, surplus or obsolete
Property in the ordinary course of its business subject to compliance with Section 5.03(1)(ii).

        (2)      No Consolidation, Amalgamation, etc. Consolidate, amalgamate or merge with
any other Person, enter into any corporate reorganization or other transaction intended to effect
or otherwise permit a change in its existing corporate or capital structure, liquidate, wind-up or
dissolve itself, or permit any liquidation, winding up or dissolution; provided that (i) a Guarantor
may amalgamate with another Guarantor that is formed under laws of the same jurisdiction and
(ii) a Guarantor formed under the laws of the same jurisdiction as the Borrower, may
amalgamate with the Borrower; subject in each case to the delivery to the Lender of such
confirmations, registrations, opinions and certificates as the Lender may require to ensure the
perfection and enforceability of the Loan Documents to which the Borrower and such Guarantor
are party.

       (3)     No Change of Name Change its name without providing the Lender with 10
days’ prior written notice thereof.

       (4)     No Debt Create, incur, assume or permit any Debt to remain outstanding, other
than Permitted Debt.

       (5)     No Investments Make, directly or indirectly, any Investment, except for:

               (i)     the Voom Acquisition;



MT DOCS 16782880v12
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19    Page 249 of 538
                                              - 39 -


               (ii)    cash and Cash Equivalents;

               (iii)   Investments in the Borrower;

               (iv)    Investments by the Parent or the Borrower in Guarantors formed under the
                       laws of Luxembourg, up to $100,000 in the aggregate per fiscal year;

               (v)     Investments in Subsidiaries that are not Guarantors not to exceed $50,000
                       in the aggregate per fiscal year; and

               (vi)    the 36 Labs Group Acquisition.

        (6)    No Financial Assistance Provide any Financial Assistance except to the extent
that such Financial Assistance constitutes Permitted Debt.

       (7)     No Distributions Make any Distribution except that :

               (i)     any Subsidiary of the Borrower may make Distributions to the Borrower
                       or a Guarantor (other than the Parent),

               (ii)    the Borrower and its Subsidiaries may make Distributions to the Parent to
                       fund fees and expenses of the board of directors (including fees paid to the
                       chairman thereof) and other operating expenses of the Parent up to an
                       aggregate amount of $500,000 per fiscal year; and

               (iii)   Permitted Shareholder Loan Payments.

        (8)     No Management Fees Except for compensation paid to independent directors of
the Parent and the chairman of the board of the Parent, pay any management fees to any Affiliate
or direct or indirect shareholder of the Borrower or otherwise pay any compensation to an
employee that is also a direct or indirect shareholder of the Borrower other as set out in the Key
Employment Contracts as in effect on the Original Closing Date.

       (9)     No Encumbrances Create, incur, assume or permit to exist any Encumbrance
upon any of its Property except Permitted Encumbrances.

       (10)    No Acquisitions Make any Acquisitions.

       (11) Capital Expenditures In any fiscal year make, or enter into any agreement which
would require it to make, any Capital Expenditures in excess of $1,000,000 (or the Equivalent
Amount in Canadian Dollars) per fiscal year.

       (12) No Change to Year End or Auditors Make any change to its fiscal year end from
December 31 or change its auditors without the consent of the Lender not to be unreasonably
withheld.

        (13) No Continuance Continue into any other jurisdiction; provided that a Restricted
Party formed under the laws of Canada or a province or territory thereof, may continue under the



MT DOCS 16782880v12
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19     Page 250 of 538
                                               - 40 -


laws of Canada or any other province or territory thereof subject to providing the Lender with
such confirmations, registrations, opinions and certificates as the Lender may require to ensure
the perfection and enforceability of the Loan Documents to which the Borrower and such
Guarantor are party.

      (14) Hedge Arrangements Enter into or permit to be outstanding at any time any
Hedge Arrangement unless:

       (a)     such Hedge Arrangement is a rate swap, interest rate option, forward rate
               transaction, forward foreign exchange transaction or cross currency rate swap
               transaction;

       (b)     the counterparty under such Hedge Arrangement is the Lender or any other
               counterparty to the extent that such Hedge Arrangement with such other
               counterparty is unsecured;

       (c)     such Hedge Arrangement is designed to protect the Restricted Party against
               fluctuations in currency exchange rates or interest rates;

       (d)     such Hedge Arrangement has been entered into by the Restricted Party bona fide
               and in good faith in the ordinary course of its business for the purpose of carrying
               on the same and not for speculative purposes; and

       (e)     the term of such Hedge Arrangement does not extend beyond the Maturity Date.

        (15) Location of Assets in Other Jurisdictions Except for any Property being delivered
to a customer in the ordinary course of business of such Restricted Party as part of the
performance of its obligations, or the provision of its services, to such customer under a contract
entered into with such customer in the ordinary course of business of such Restricted Party,
move any Property from a jurisdiction in which the Encumbrance of the Security over such
Property is perfected to a jurisdiction where such Encumbrance is not perfected or where, after a
temporary period allowing for registration in such other jurisdiction, such Encumbrance could
become unperfected, or suffer or permit in any other manner any of its Property to not be subject
to the Encumbrance of the Security or to be or become located in a jurisdiction in which the
Encumbrance of the Security over such Property is not perfected, unless the applicable Restricted
Party has first (a) given prior written notice thereof to the Lender, and (b) executed and delivered
to the Lender all Security and all financing or registration statements in form and substance
satisfactory to the Lender that the Lender or its counsel, acting reasonably, from time to time
deem necessary or advisable to ensure that the Security at all times constitutes a perfected first
priority Encumbrance (subject only to Permitted Encumbrances) over such Property in such
jurisdiction together with such supporting certificates, resolutions, opinions and other documents
as the Lender, acting reasonably, may deem necessary or desirable in connection with such
security and registrations.

     (16) Amendments to Organizational Documents Amend any of its Organizational
Documents in a manner that would be prejudicial to the interests of the Lender under the Loan
Documents.



MT DOCS 16782880v12
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19     Page 251 of 538
                                               - 41 -


        (17) Amendments to other Documents Amend, vary or alter in any way, consent to
any assignment or transfer of, or waive or surrender any of its rights or entitlements under, any
Material Contracts if the result or effect of any such amendment, variance, alteration, consent,
transfer, waiver or surrender would be a Material Adverse Change.

        (18) No New Subsidiaries Create any Subsidiary after the date of this Agreement
unless such Subsidiary is formed under the laws of a jurisdiction approved by the Lender and
such new Subsidiary provides a Guarantee and Security as set out on the same basis as if it were
providing Security on the date of this Agreement.

        (19) Accounts Receivable No Restricted Party other than the Borrower or a Guarantor
shall generate accounts receivable for the provision of services to third party customers.

       (20)    Business Limitations

       (a)     Engage in any business other than business of the same general type as now
               conducted by it.

       (b)     The Parent shall not (i) engage in any active business other than holding
               Investments in the Borrower; or (ii) own any material assets other than
               Investments in the Borrower.

       (c)     2538853 shall not (i) engage in any active business other than holding
               Investments in New LLC2 and M Zone Marketing, Inc.; or (ii) own any material
               assets other than Investments in New LLC2 and M Zone Marketing, Inc.

       (d)     New LLC2 shall not (i) engage in any active business other than holding
               Investments in 36 Labs Group; or (ii) own any material assets other than
               Investments in 36 Labs Group.

        (21) Earn Out Payments Make any payment or permit to be made any payments in
respect of Earn Out Obligations (including interest payments in connection with such obligations
(other than any interest paid in kind in respect thereof)) except payments owing to the 36 Labs
Group Vendors pursuant to the 36 Labs Group Acquisition Agreement; provided that no
payments in respect of Earn Out Obligations (other than any interest paid in kind in respect
thereof) shall be made if a Default or Event of Default exists at the time of any such payment or
would result immediately thereafter from the making of any such payment unless such payment
is funded with the proceeds of the issuance of Equity Interests. Prior to the making of any such
payment that is not funded with the proceeds of the issuance of Equity Interests, the Borrower
shall deliver to the Lender a Compliance Certificate demonstrating (a) pro forma compliance
with the financial covenants contained herein (recomputed for the most recent ended fiscal
quarter for which information is available) and (b) after giving effect to such payment, there is
Availability (as such term is defined in the Senior Credit Agreement) of not less than $2,000,000
under the revolving facility of the Senior Credit Agreement.

       (22)    Limited Liability Company Membership Interests




MT DOCS 16782880v12
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19     Page 252 of 538
                                              - 42 -


       (a)     Issue any certificate representing any membership interest, Equity Interest or
               other ownership interest of any Restricted Party that is a limited liability
               company, without causing such certificate to be delivered to the Lender within
               five days of issuance of such certificate, along with a transfer power of attorney
               executed in blank, or other equivalent instrument of transfer acceptable to the
               Lender;

       (b)     Amend its Organizational Documents or take any other steps to make any
               membership interest, Equity Interest or other ownership interest of any Restricted
               Party that is a limited liability company constitute “securities” for purposes of
               Securities Transfer Act, 2006 (Ontario), the Uniform Commercial Code or any
               similar legislation, without the prior written consent of the Lender; or

       (c)     Hold any membership interest, Equity Interest or other ownership interest of any
               Restricted Party that is a limited liability company through a securities account (as
               defined in Securities Transfer Act, 2006 (Ontario)) without (i) providing 10 days’
               prior written notice the Lender; and (ii) taking all steps and actions as the Lender
               reasonably deems necessary or appropriate in order to give the Lender “control”
               (as defined in Securities Transfer Act, 2006 (Ontario)) of such securities account,
               which “control” shall be in such manner as the Lender shall designate acting
               reasonably.

                       ARTICLE 8 – GUARANTEE AND SECURITY

8.01           Guarantee and Security

        (1)      Prior to the Closing Date, as general and continuing security for the payment and
performance of the Obligations, the Borrower will deliver, or cause to be delivered, to the Lender
in respect of itself and each Subsidiary the following, in each case in form and substance
satisfactory to the Lender:

       (a)     a full recourse Guarantee from each Subsidiary of the Borrower incorporated or
               formed under the laws of Canada or the United States of America or any
               province, territory or state thereof;

       (b)     a general security agreement from each of the Borrower and each of its
               Subsidiaries (incorporated or formed under the laws of Canada or the United
               States of America or any province, territory or state thereof) creating a security
               interest over all of the present and future Property of the Borrower and each such
               Subsidiary;

       (c)     a pledge of all of the shares of each Subsidiary incorporated or formed under the
               laws of Canada or the United States of America or any province, territory or state
               thereof;




MT DOCS 16782880v12
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19     Page 253 of 538
                                               - 43 -


       (d)     a certificate of insurance confirming that the Lender is named as first loss payee,
               with a standard mortgage clause endorsement, and an additional insured as
               applicable, in respect of all insurance policies of the Borrower and each of its
               Subsidiaries; and

       (e)     an assignment of the Cdn. $5,000,000 policy of insurance on the life of Jason
               Theofilos.

        (2)    Prior to the Closing Date, as general and continuing security for the payment and
performance of the Obligations, the Borrower will deliver, or cause to be delivered, to the Lender
in respect of Movil Wave S.à r.l. and Mogenio S.A. the following, in each case in form and
substance satisfactory to the Lender and governed by the laws of Luxembourg (unless otherwise
indicated):

       (a)     a Guarantee (governed by the laws of the Province of Ontario);

       (b)     a pledge of bank accounts;

       (c)     a pledge of receivables;

       (d)     a pledge of all of the shares of each of Movil Wave S.à r.l. and Mogenio S.A.; and

       (e)     a certificate of insurance confirming that the Lender is named as first loss payee,
               with a standard mortgage clause endorsement, and an additional insured as
               applicable, in respect of all insurance policies of such Restricted Parties.

        (3)     Prior to the Closing Date, as general and continuing security for the payment and
performance of the Obligations, the Borrower will deliver, or cause to be delivered, to the Lender
in respect of the Parent the following, in each case in form and substance satisfactory to the
Lender:

       (a)     a full recourse Guarantee;

       (b)     a general security agreement creating a security interest over all of the present and
               future Property of the Parent;

       (c)     a pledge of all of the shares of each of the Parent’s Subsidiaries; and

       (d)     a certificate of insurance confirming that the Lender is named as first loss payee,
               with a standard mortgage clause endorsement, and an additional insured as
               applicable, in respect of all insurance policies of the Parent.

        (4)    On or before January 31, 2018, as general and continuing security for the payment
and performance of the Obligations, the Borrower will deliver, or cause to be delivered, to the
Lender in respect of Luxco Newco the following, in each case in form and substance satisfactory
to the Lender and governed by the laws of Luxembourg (unless otherwise indicated):




MT DOCS 16782880v12
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19      Page 254 of 538
                                               - 44 -


       (a)     a joinder agreement (governed by the laws of the Province of Ontario) granted by
               Luxco Newco in favour of the Lender, pursuant to Section 6.09 of the Guarantee
               (governed by the laws of the Province of Ontario), made as of Original Closing
               Date by the Guarantors party thereto in favour of the Lender;

       (b)     a pledge of bank accounts;

       (c)     a pledge of receivables;

       (d)     a pledge of all of the shares of Luxco Newco; and

       (e)     a certificate of insurance confirming that the Lender is named as first loss payee,
               with a standard mortgage clause endorsement, and an additional insured as
               applicable, in respect of all insurance policies of such Restricted Parties.

8.02           After Acquired Property and Further Assurances

                The Borrower will, and will cause each Guarantor to, from time to time execute
and deliver all such further deeds or other instruments of conveyance, assignment, transfer,
mortgage, pledge or charge in connection with all Property acquired by such Restricted Party
after the date hereof, or as may be required to properly perfect the security interest of the Lender
in any Property, including a control agreement.

                                    ARTICLE 9- DEFAULT

9.01           Events of Default

                The occurrence of any one or more of the following events (each such event being
referred to as an “Event of Default”) will constitute a default under this Agreement:

       (a)     if the Borrower fails to pay any amount of principal of the Loan when due;

       (b)     if the Borrower fails to pay any interest, fees or other Obligations (other than any
               principal amount) when due and such default continues for 3 Business Days after
               notice of such default has been given by the Lender to the Borrower;

       (c)     if the Borrower breaches any of the covenants in Sections 7.02 or 7.04;

       (d)     if any Restricted Party neglects to observe or perform any covenant or obligation
               herein contained on its part to be observed or performed (other than a covenant or
               condition whose breach or default in performance is specifically dealt with
               elsewhere in this Section 9.01) and such Restricted Party fails to remedy such
               default within 15 days from the earlier of (i) the date such Restricted Party
               becomes aware of such default, and (ii) the date the Lender delivers written notice
               of the default to such Restricted Party;

       (e)     if any representation or warranty made by any Restricted Party in this Agreement,
               any Loan Document or in any certificate or other document at any time delivered


MT DOCS 16782880v12
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19     Page 255 of 538
                                               - 45 -


               hereunder to the Lender proves to have been incorrect or misleading in any
               material respect on and as of the date that it was made or was deemed to have
               been made;

       (f)     if any Restricted Party ceases or threatens to cease to carry on business generally
               or admits its inability or fails to pay its Debts generally;

       (g)     if any Restricted Party (i) fails to make any payment when such payment is due
               and payable to any Person in relation to any Debt (other than Obligations) that in
               the aggregate principal amount then outstanding is in excess of $250,000 and any
               applicable grace period in relation thereto has expired, or (ii) defaults in the
               observance or performance of any other agreement or condition in relation to any
               Debt (other than Obligations) to any Person that in the aggregate principal amount
               then outstanding is in excess of $250,000 or contained in any instrument or
               agreement evidencing, securing or relating thereto, or any other event occurs or
               condition exists, the effect of which default or other condition, if not remedied
               within any applicable grace period, would be to cause, or to permit the holder of
               such Debt then to declare, such Debt to become due prior to its stated maturity
               date;

       (h)     if any Restricted Party denies, to any material extent, its obligations under any
               Loan Document or claims any of the Loan Documents to be invalid or withdrawn
               in whole or in part;

       (i)     any of the Loan Documents or any material provision of any of them becomes
               unlawful or is changed by virtue of legislation or by a Governmental Authority, if
               any Restricted Party does not, within 15 Business Days of receipt of notice of
               such Loan Document or material provision becoming unlawful or being changed,
               replace such Loan Document with a new agreement that is in form and substance
               satisfactory to the Lender, acting reasonably, or amend such Loan Document to
               the satisfaction of the Lender, acting reasonably;

       (j)     if a decree or order of a court of competent jurisdiction is entered adjudging a
               Restricted Party a bankrupt or insolvent or approving as properly filed a petition
               seeking the winding up of a Restricted Party under any Insolvency Law or any
               other bankruptcy, insolvency or analogous laws or issuing sequestration or
               process of execution against any substantial part of the assets of a Restricted Party
               or ordering the winding up or liquidation of its affairs, and any such decree or
               order continues unstayed and in effect for a period of 10 Business Days;

       (k)     if any Restricted Party becomes insolvent, makes any assignment in bankruptcy or
               makes any other assignment for the benefit of creditors, makes any proposal
               under any Insolvency Law, is adjudged bankrupt, files a petition or proposal to
               take advantage of any act of insolvency, consents to or acquiesces in the
               appointment of a trustee, receiver, receiver and manager, interim receiver,
               custodian, sequestrator or other Person with similar powers of itself or of all or
               any substantial portion of its assets, or files a petition or otherwise commences


MT DOCS 16782880v12
             Case 19-11365-KBO        Doc 2-1       Filed 06/18/19   Page 256 of 538
                                                 - 46 -


               any proceeding seeking any reorganization, arrangement, composition or
               readjustment under any applicable bankruptcy, insolvency, moratorium,
               reorganization or other similar law affecting creditors’ rights or consents to, or
               acquiesces in, the filing of such a petition;

       (l)     if an Encumbrancer takes possession, by appointment of a receiver, receiver and
               manager or otherwise, of all or a substantial portion of the Property of any
               Restricted Party;

       (m)     if proceedings are commenced for the dissolution, liquidation or voluntary
               winding up of any Restricted Party, or for the suspension of the operations of any
               Restricted Party unless such proceedings are being actively and diligently
               contested in good faith;

       (n)     if a final judgment or decree for the payment of money due has been obtained or
               entered against the Borrower in an amount in excess of $250,000 or against any
               other Restricted Party in an amount that, in the reasonable opinion of the Lender,
               would materially and adversely affect the ability of any such other Restricted
               Party to fulfil its obligations to the Lender under this Agreement, and such
               judgment or decree has not been and remained vacated, discharged or stayed
               pending appeal within the applicable appeal period;

       (o)     if any Security ceases to constitute a valid and perfected first priority security
               interest (subject only to Permitted Encumbrances) and the applicable Restricted
               Party has failed to remedy such default within 10 days of becoming aware of such
               fact;

       (p)     a Change of Control occurs; or

       (q)     a Material Adverse Change occurs.

9.02           Acceleration and Enforcement

       (1)     If any Event of Default occurs:

       (a)     the outstanding principal amount of the Loan and all other Obligations will, at the
               option of the Lender, become immediately due and payable with interest thereon,
               at the rate or rates determined as herein provided, to the date of actual payment
               thereof, all without notice, presentment, protest, demand, notice of dishonour or
               any other demand or notice whatsoever, all of which are hereby expressly waived
               by each Restricted Party; provided, if any Event of Default described in Section
               9.01(j) or (k) with respect to the Borrower occurs, the outstanding principal
               amount of the Loan and all other Obligations will automatically be and become
               immediately due and payable; and

       (b)     the Lender may, in its discretion, exercise any right or recourse and proceed by
               any action, suit, remedy or proceeding against any Restricted Party authorized or
               permitted by law for the recovery of all the Obligations to the Lender and,


MT DOCS 16782880v12
            Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 257 of 538
                                               - 47 -


               whether or not the Lender has exercised any of its rights under the foregoing
               clause (a), proceed to exercise any and all rights hereunder and under the
               Security.

        (2)      The Lender is not under any obligation to the Restricted Parties or any other
Person to realize upon any collateral or enforce the Security or any part thereof or to allow any of
the collateral to be sold, dealt with or otherwise disposed of. The Lender is neither responsible
nor liable to the Restricted Parties or any other Person for any loss or damage arising from such
realization or enforcement or the failure to do so or for any act or omission on its part or on the
part of any director, officer, employee, agent or adviser of the Lender in connection with any of
the foregoing.

9.03           Remedies Cumulative

                 For greater certainty, it is expressly understood that the respective rights and
remedies of the Lender hereunder or under any other Loan Document or instrument executed
pursuant to this Agreement are cumulative and are in addition to and not in substitution for any
rights or remedies provided by law or by equity; and any single or partial exercise by the Lender
of any right or remedy for a default or breach of any term, covenant, condition or agreement
contained in this Agreement or any other Loan Document will not be deemed to be a waiver of
or to alter, affect or prejudice any other right or remedy or other rights or remedies to which the
Lender may be lawfully entitled in connection with such default or breach.

9.04           Perform Obligations

                If an Event of Default has occurred and is continuing and if any Restricted Party
has failed to perform any of its covenants or agreements in the Loan Documents, the Lender,
may, but will be under no obligation to, perform any such covenants or agreements in any
manner deemed fit by the Lender without thereby waiving any rights to enforce the Loan
Documents. The reasonable expenses (including any legal costs) paid by the Lender in respect
of the foregoing will be an Obligation and will be secured by the Security.

9.05           Third Parties

                It is not necessary for any Person dealing with the Lender to inquire whether the
Security has become enforceable, or whether the powers that the Lender is purporting to exercise
may be exercised, or whether any Obligations remain outstanding upon the security thereof, or as
to the necessity or expediency of the stipulations and conditions subject to which any sale is to
be made, or otherwise as to the propriety or regularity of any sale or other disposition or any
other dealing with the collateral charged by such Security or any part thereof.

9.06           Application of Payments

               All payments made by the Borrower hereunder following an Event of Default
which is continuing or received from proceeds of the enforcement or realization of any Security
will be applied to amounts due under the Obligations, as determined by the Lender.




MT DOCS 16782880v12
              Case 19-11365-KBO       Doc 2-1     Filed 06/18/19     Page 258 of 538
                                               - 48 -


9.07            Right of Set-off

                If an Event of Default has occurred and is continuing, the Lender and each of its
Affiliates is hereby authorized at any time and from time to time, without notice to the Borrower
or any other Person, to set-off and apply any and all deposits (general or special, time or demand,
matured or unmatured, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by the Lender or any such Affiliate to or for the credit or the
account of any Restricted Party against any and all of the Obligations, irrespective of whether or
not the Lender has made any demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or are owed to a branch or office of
the Lender or any such Affiliate different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of the Lender and its Affiliates under this Section
9.07 are in addition to other rights and remedies (including other rights of set-off, consolidation
of accounts and bankers' lien) that the Lender or its Affiliates may have. The Lender agrees to
promptly notify the Borrower after any such set-off and application, but the failure to give such
notice will not affect the validity of such set-off and application.

          ARTICLE 10 – CHANGE IN CIRCUMSTANCES AND INDEMNITIES

10.01           Increased Costs

        (1)     If any Change in Law will:

        (a)     impose, modify or deem applicable any reserve, special deposit, compulsory loan,
                insurance charge or similar requirement against assets of, deposits with or for the
                account of, or credit extended or participated in by, the Lender;

        (b)     subject the Lender to any Tax of any kind whatsoever with respect to this
                Agreement, or the Loan, or change the basis of taxation of payments to the Lender
                in respect thereof, except for Indemnified Taxes or Other Taxes covered by
                Section 10.02 and the imposition, or any change in the rate, of any Excluded Tax
                payable by the Lender; or

        (c)     impose on the Lender or any applicable interbank market any other condition,
                cost or expense affecting this Agreement or the Loan made by the Lender;

and the result of any of the foregoing will be to increase the cost to the Lender of making or
maintaining the Loan (or of maintaining its obligation to make the Loan), or to reduce the
amount of any sum received or receivable by the Lender hereunder (whether of principal, interest
or any other amount), then upon request of the Lender the Borrower will pay to the Lender such
additional amount or amounts as will compensate the Lender for such additional costs incurred
or reduction suffered.

        (2)     If the Lender determines that any Change in Law affecting the Lender or any
lending office of the Lender or the Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on the Lender’s capital
or on the capital of the Lender’s holding company, if any, as a consequence of this Agreement or
the Loan made by the Lender, to a level below that which the Lender or its holding company


MT DOCS 16782880v12
            Case 19-11365-KBO        Doc 2-1     Filed 06/18/19    Page 259 of 538
                                              - 49 -


could have achieved but for such Change in Law (taking into consideration the Lender’s policies
and the policies of its holding company with respect to capital adequacy), then from time to time
the Borrower will pay to the Lender such additional amount or amounts as will compensate the
Lender or its holding company for any such reduction suffered.

        (3)     A certificate of the Lender setting forth the amount or amounts necessary to
compensate the Lender or its holding company, as the case may be, as specified in Section
10.01(1) or 10.01(2), including reasonable detail of the basis of calculation of the amount or
amounts, that is delivered to the Borrower will be conclusive absent manifest error. The
Borrower will pay the Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

        (4)    Failure or delay on the part of the Lender to demand compensation pursuant to
this Section 10.01 will not constitute a waiver of the Lender’s right to demand such
compensation.

10.02          Taxes

        (1)      If any Restricted Party or the Lender is required by Applicable Law to deduct or
pay any Indemnified Taxes (including any Other Taxes) in respect of any payment by or on
account of any obligation of a Restricted Party hereunder or under any other Loan Document,
then (i) the sum payable will be increased by that Restricted Party when payable as necessary so
that after making or allowing for all required deductions and payments (including deductions and
payments applicable to additional sums payable under this Section) the Lender receives an
amount equal to the sum it would have received had no such deductions or payments been
required, (ii) the Restricted Party will make any such deductions required to be made by it under
Applicable Law and (iii) the Restricted Party will pay when due the full amount required to be
deducted to the relevant Governmental Authority in accordance with Applicable Law.

       (2)     A payment by a Restricted Party to the Lender shall not be increased under
Section 10.02(1) by reason of a deduction on account of the amended Relibi law dated 23
December 2005 introducing a withholding tax on certain payments made to Luxembourg
resident individuals.

       (3)    Without limiting the provisions of Section 10.02(1), the Borrower will timely pay
any Other Taxes to the relevant Governmental Authority in accordance with Applicable Law.

        (4)     The Borrower will indemnify the Lender, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this Section) paid
by the Lender and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to the amount of
such payment or liability delivered to the Borrower by the Lender will be conclusive absent
manifest error.

       (5)     As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
an Restricted Party to a Governmental Authority, the Restricted Party will deliver to the Lender


MT DOCS 16782880v12
            Case 19-11365-KBO         Doc 2-1    Filed 06/18/19     Page 260 of 538
                                              - 50 -


the original or a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Lender.

        (6)     If the Lender has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which an Restricted Party has paid
additional amounts pursuant to this Section 10.02 or that, because of the payment of such Taxes
or Other Taxes, it has benefited from a reduction in Excluded Taxes otherwise payable by it, it
will pay to the Borrower or other Restricted Party, as applicable, an amount equal to such refund
or reduction (but only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower or Restricted Party under this Section with respect to the Taxes or Other Taxes
giving rise to such refund or reduction), net of all out-of-pocket expenses of the Lender and
without interest (other than any net after-Tax interest paid by the relevant Governmental
Authority with respect to such refund). The Borrower or other Restricted Party as applicable,
upon the request of the Lender, agrees to repay the amount paid over to the Borrower or other
Restricted Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Lender if the Lender is required to repay such refund or
reduction to such Governmental Authority. This paragraph will not be construed to require the
Lender to make available its tax returns (or any other information relating to its taxes that it
deems confidential) to the Borrower or any other Person, to arrange its affairs in any particular
manner or to claim any available refund or reduction.

10.03          Illegality

                If the Lender determines that any Applicable Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for the Lender to make or maintain
the Loan (or to maintain its obligation to make the Loan), or to issue, or to determine or charge
interest rates based upon any particular rate, then, on notice thereof by the Lender to the
Borrower, any obligation of the Lender with respect to the activity that is unlawful will be
suspended until the Lender notifies the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower will, upon demand
from the Lender, prepay or, if Conversion would avoid the activity that is unlawful, convert the
Loan in order to avoid the activity that is unlawful. Upon any such prepayment or conversion,
the Borrower will also pay accrued interest on the amount so prepaid or converted.

10.04          Indemnity by the Borrower

        (1)    The Borrower will indemnify the Lender and each Related Party of any the
Lender (each such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by any Restricted Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the performance or
non-performance by the parties hereto of their respective obligations hereunder or thereunder or
the consummation or non-consummation of the transactions contemplated hereby or thereby, (ii)
the Loan or the use or proposed use of the proceeds therefrom, (iii) any actual or alleged


MT DOCS 16782880v12
            Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 261 of 538
                                               - 51 -


presence or Release of Hazardous Substance on or from any property owned or operated by any
Restricted Party, or any liability under any Environmental Law related in any way to any
Restricted Party, or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by an Restricted Party and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity will not, as to any Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have resulted from the
gross negligence or wilful misconduct of such Indemnitee or (y) result from a claim brought by
the Borrower or any other Restricted Party against an Indemnitee for breach in bad faith of such
Indemnitee's obligations hereunder or under any other Loan Document, if the Restricted Party
has obtained a final and nonappealable judgment in its favour on such claim as determined by a
court of competent jurisdiction, nor will an indemnity be available in respect of matters
specifically addressed in Sections 10.01, 10.02 or 11.01.

         (2)    To the fullest extent permitted by Applicable Law, the Restricted Party will not
assert, and hereby waives, any claim against any Indemnitee, on any theory of liability, for
indirect, consequential, punitive, aggravated or exemplary damages (as opposed to direct
damages) arising out of, in connection with, or as a result of, this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby (or any breach thereof), the
transactions contemplated hereby or thereby, the Loan or the use of the proceeds thereof. No
Indemnitee will be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, other than damages that have
resulted from the gross negligence or wilful misconduct of such Indemnitee.

        (3)     All amounts due under Section 10.04(1) will be payable promptly after demand
therefor. A certificate of the Lender setting forth the amount or amounts owing to the Lender or
Related Party, as the case may be, as specified in Section 10.04(1), including reasonable detail of
the basis of calculation of the amount or amounts, that is delivered to the Borrower will be
conclusive absent manifest error.

                                   ARTICLE 11- GENERAL

11.01          Costs and Expenses

               The Borrower will pay (i) all reasonable out-of-pocket expenses incurred by the
Lender, including the reasonable fees, charges and disbursements of Lender’s Counsel, in
connection with the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated hereby or thereby will
be consummated), and (ii) all reasonable out-of-pocket expenses incurred by the Lender
including the reasonable fees, charges and disbursements of Lender’s Counsel, in connection
with the enforcement or protection of its rights in connection with this Agreement and the other
Loan Documents, including its rights under this Section 11.01, or in connection with the Loan



MT DOCS 16782880v12
              Case 19-11365-KBO       Doc 2-1     Filed 06/18/19    Page 262 of 538
                                               - 52 -


made hereunder, including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Loan.

11.02           Governing Law, Jurisdiction, Etc.

       (1)    This Agreement and each other Loan Document (unless otherwise specified in
such Loan Document) will be governed by, and construed in accordance with, the laws of the
Province of Ontario and the laws of Canada applicable therein.

        (2)     Each Restricted Party irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the courts of the Province of Ontario and any
appellate court from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such court. Each Restricted Party
hereto agrees that a final judgment in any such action or proceeding will be conclusive and may
be enforced in other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document will affect any right that the
Lender may otherwise have to bring any action or proceeding relating to this Agreement or any
other Loan Document against any Restricted Party or its properties in the courts of any
jurisdiction.

       (3)     Each Restricted Party irrevocably and unconditionally waives, to the fullest extent
permitted by Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 11.02(2). Each Restricted Party hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such court.

11.03           Judgment Currency

        (1)     If for the purpose of obtaining or enforcing judgement against a Restricted Party
in any court in any jurisdiction, it becomes necessary to convert into any other currency (such
other currency being hereinafter in this Section 11.03 referred to as the “Judgment Currency”)
an amount due in Canadian Dollars or United States Dollars under this Agreement, the
conversion will be made at the rate of exchange prevailing on the Business Day immediately
preceding

        (a)     the date of actual payment of the amount due, in the case of any proceeding in the
                courts of any jurisdiction that will give effect to such conversion being made on
                such date, or

        (b)     the date on which the judgement is given, in the case of any proceeding in the
                courts of any other jurisdiction (the date as of which such conversion is made
                pursuant to this Section 11.03(1)(b) being hereinafter in this Section 11.03
                referred to as the “Judgment Conversion Date”).




MT DOCS 16782880v12
              Case 19-11365-KBO       Doc 2-1     Filed 06/18/19      Page 263 of 538
                                               - 53 -


        (2)     If, in the case of any proceeding in the court of any jurisdiction referred to in
Section 11.03(1)(b), there is a change in the rate of exchange prevailing between the Judgment
Conversion Date and the date of actual payment of the amount due, the Borrower or other
Restricted Party will pay such additional amount (if any, but in any event not a lesser amount) as
may be necessary to ensure that the amount paid in the Judgment Currency, when converted at
the rate of exchange prevailing on the date of payment, will produce the amount of Canadian
Dollars or United States Dollars, as the case may be, which could have been purchased with the
amount of Judgment Currency stipulated in the judgement or judicial order at the rate of
exchange prevailing on the Judgment Conversion Date.

        (3)     Any amount due from a Restricted Party under the provisions of Section 11.03(2)
will be due as a separate debt and will not be affected by judgement being obtained for any other
amounts due under or in respect of this Agreement.

        (4)     The term “rate of exchange” in this Section 11.03 means:

        (a)     for a conversion of Canadian Dollars to the Judgment Currency, the reciprocal of
                the official rate of exchange published by the Bank of Canada at approximately
                4:30 p.m. (Toronto time) for the date in question for the conversion of the
                Judgment Currency to Canadian Dollars;

        (b)     for a conversion of United States Dollars to the Judgment Currency when the
                Judgment Currency is Canadian Dollars, the official rate of exchange published
                by the Bank of Canada at approximately 4:30 p.m. (Toronto time) for the date in
                question for the conversion of United States Dollars to Canadian Dollars;

        (c)     for a conversion of United States Dollars to the Judgment Currency when the
                Judgment Currency is not Canadian Dollars, the effective rate obtained when a
                given amount of United States Dollars is converted to Canadian Dollars at the rate
                determined pursuant to Section 11.03(4)(b) and the result thereof is then
                converted to the Judgment Currency pursuant to Section 11.03(4)(a); or

        (d)     if a required rate is not so published by the Bank of Canada for any such date, the
                spot rate quoted by the Lender at approximately noon (Toronto time) on that date
                in accordance with its normal practice for the applicable currency conversion in
                the wholesale market.

11.04           Confidentiality

        (1)     The Lender agrees to maintain the confidentiality of the Information (as defined
in Section 11.04(2) below), except that Information may be disclosed (a) to its Affiliates and its
Affiliates' respective partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information confidential), (b)
to the extent requested by any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority), (c) to the extent required by Applicable Law or
regulations or by any subpoena or similar legal process, (d) to any other party hereto, (e)
following an Event of Default which is continuing in connection with the exercise of any


MT DOCS 16782880v12
            Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 264 of 538
                                               - 54 -


remedies hereunder or under any other Loan Document or any action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the same as those of
this Section 11.04(1), to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement provided as long as no Event
of Default has occurred and is continuing, such assignee, Participant, prospective assignee or
prospective Participant is not a competitor to or customer of the Borrower or any of its
Subsidiaries, or (ii) any actual or prospective counterparty (or its advisors) to any swap,
derivative, credit-linked note or similar transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 11.04(1) or (y) becomes available to
the Lender on a non-confidential basis from a source other than a Restricted Party or any
Subsidiary of a Restricted Party.

        (2)     For purposes of this Section, “Information” means all information received in
connection with this Agreement from any Restricted Party or any Subsidiary of a Restricted
Party relating to any Restricted Party or any of its Subsidiaries or any of their respective
businesses, other than any such information that is specifically identified by the Borrower as
being available to the Lender on a non-confidential basis prior to such receipt. Any Person
required to maintain the confidentiality of Information as provided in Section 11.04(1) will be
considered to have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such Person would accord
to its own confidential information.

11.05          Benefit and Burden of Agreement

              This Agreement will enure to the benefit of and will be binding upon the
Borrower and its successors. This Agreement will enure to the benefit of and will be binding
upon the Lender and its successors and assigns.

11.06          No Assignment by the Borrower

               The rights and benefits of the Borrower hereunder may not be assigned by the
Borrower.

11.07          Assignment or Participation by Lender

        (1)    The rights, benefits and obligations of the Lender under or in respect of this
Agreement (the “Rights”) may, in whole or in part, be assigned (“Assign”, “Assigned” or an
“Assignment”) or participated (“Participated” or a “Participation”) by the Lender with one or
more Persons (each an “Assignee” or a “Participant”, as the case may be), subject to the prior
written consent of the Borrower, which consent will not be unreasonably withheld or delayed.
Notwithstanding the foregoing, the Rights may, in whole or in part, be Participated or Assigned
by the Lender with one or more Participants or Assignees without notice to or the consent of the
Borrower if an Event of Default has occurred and is continuing. An Assignment or Participation
hereunder that requires the consent of the Borrower will become effective upon receipt by the
Lender of the written consent of the Borrower. An Assignment or Participation that does not



MT DOCS 16782880v12
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 265 of 538
                                                - 55 -


require the consent of or notice to the Borrower will become effective upon execution of the
applicable documentation by the Lender, as applicable, and the Participant or Assignee, as the
case may be. The Borrower will execute all such further documentation as the Lender may
reasonably request with respect to any Assignment or Participation permitted hereunder and any
prospective Assignee will execute such documentation as the Borrower may reasonably request
for the purpose of ensuring that the Assignee is bound by the terms of this Agreement.

         (2)      Any Assignee of Rights will be and be treated in respect of such Rights as if it
were the Lender for all purposes of this Agreement, will be entitled to the benefit hereof, and
will be subject to the obligations of the Lender in respect of such Rights, to the same extent as if
it were an original party in respect of the Rights and the Lender assigning such Rights will be
released and discharged from its obligations hereunder in respect of such Rights. To the extent
that the Rights are the subject of a Participation, all references in this Agreement to the Lender
will, with respect to such Rights that are subject to the Participation, continue to be construed as
a reference to the Lender, and the Borrower will be entitled to deal with the Lender as if it were
the sole owner of the Rights and the Lender will not be released from obligations hereunder by
virtue of the Participation. The Borrower acknowledges and agrees that the Lender will be
entitled, in its own name, to enforce for the benefit of, or as agent for, any Participants, any and
all rights, claims and interests of such Participants, in respect of the Rights and that Participants
will not be entitled to demand payment or exercise any other right or remedy pursuant hereto.

        (3)     For the purposes of any Assignment or Participation hereunder, the Lender may
disclose on a confidential basis to a potential Assignee or Participant such information about the
Borrower as the Lender may see fit, provided that such potential Assignee or Participant has
executed a confidentiality agreement in favour of the Lender and further provided that, so long as
an Event of Default has not occurred or has occurred but is no longer continuing, such assignee,
Participant, prospective assignee or prospective Participant is not a competitor to or customer of
the Borrower or any of its Subsidiaries.

11.08          Notices

                Any demand, notice or other communication to be given in connection with this
Agreement must be given in writing and will be given by personal delivery, by registered mail or
by electronic means of communication addressed to the recipient at the address or telecopier
number set forth on the signature pages to this Agreement, or to such other street address,
individual or electronic communication number or address as may be designated by notice given
by either party to the other. Any demand, notice or other communication given by personal
delivery will be conclusively deemed to have been given on the day of actual delivery thereof or,
if given by registered mail, on the third Business Day following the deposit thereof in the mail
or, if given by electronic communication, on the day of transmittal thereof if given during the
normal business hours of the recipient and on the Business Day during which such normal
business hours next occur if not given during such hours on any day. If the party giving any
demand, notice or other communication knows or ought reasonably to know of any difficulties
with the postal system that might affect the delivery of mail, any such demand, notice or other
communication may not be mailed but must be given by personal delivery or by electronic
communication.



MT DOCS 16782880v12
            Case 19-11365-KBO         Doc 2-1     Filed 06/18/19      Page 266 of 538
                                               - 56 -


11.09          Effect of Assignment

                For greater certainty, an assignment by the Lender of its rights hereunder will not
constitute a repayment, discharge, rescission, extinguishment or novation of the Loan or interest
therein, and the obligations so assigned shall continue to be the same obligations and not new
obligations.

11.10          Survival

                The provisions of Sections 10.04 and 11.01 will survive the repayment of the
Loan, whether on account of principal, interest or fees, and the termination of this Agreement,
unless a specific release of such provisions by the Lender is delivered to the Borrower.

11.11          Severability

                If any provision of this Agreement is determined by any court of competent
jurisdiction to be illegal or unenforceable, that provision will be severed from this Agreement
and the remaining provisions will continue in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any manner materially
adverse to either of the parties.

11.12          Further Assurances

                 The Borrower will, and will cause each other Restricted Party: (i) to promptly
cure any default by it in the execution and delivery of this Agreement, the Loan Documents or
any of the agreements provided for hereunder to which it is a party and (ii) at its expense, will
promptly execute and deliver to the Lender, upon request by the Lender, all such other and
further documents, agreements, opinions, certificates and instruments in compliance with, or
accomplishment of the covenants and agreements of such Restricted Party hereunder or more
fully to state the obligations of such Restricted Party as set forth herein or to make any recording,
file any notice or obtain any consent, all as may be reasonably necessary or appropriate in
connection therewith.

11.13          Entire Agreement; Amendments and Waivers

        (1)     This Agreement amends and restates the Original Credit Agreement, and together
with all other Loan Documents constitutes the entire agreement between the parties to this
Agreement with respect to the Loan and the other matters contemplated in this Agreement as of
the date of this Agreement, and supersedes the Original Credit Agreement and all other
negotiations and discussions, whether oral or written, with respect to the Loan. Nothing in this
Agreement shall constitute a release or novation of any indebtedness outstanding under the
Original Credit Agreement and the Loan and the Outstanding Amount under the Original Credit
Agreement shall continue as the Loan and the Outstanding Amount under this Agreement.

       (2)     No amendment to this Agreement will be valid or binding unless set forth in
writing and duly executed by the Borrower and the Lender. No waiver of any breach of any
provision of this Agreement and no consent required hereunder will be effective or binding
unless made in writing and signed by the party purporting to give the same. Unless otherwise


MT DOCS 16782880v12
            Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 267 of 538
                                               - 57 -


provided, any waiver or consent given hereunder will be limited to the specific breach waived or
matter consented to, as the case may be, and may be subject to such conditions as the party
giving such waiver or consent considers appropriate.

11.14          Time of the Essence

               Time is of the essence of this Agreement.

11.15          Tombstone Marketing

                 For the purpose of “tombstone marketing”, the Borrower hereby authorizes and
consents to the reproduction, disclosure and use by the Lender of its name, identifying logo and
the Loan to enable the Lender to publish promotional “tombstones”; provided that the amount of
the Loan shall not be disclosed; provided further, that, the Borrower shall be provided with a
copy thereof to review and approve (such approval not to be unreasonably withheld or delayed)
prior to such publication. Subject to the foregoing, the Borrower acknowledges and agrees that
the Lender shall be entitled to determine, in its sole discretion, whether to use such information;
that no compensation will be payable by the Lender in connection therewith; and that the Lender
shall have no liability whatsoever to them or any of their respective employees, officers,
directors, affiliates or shareholders in obtaining and using such information as contemplated
herein.

11.16          Anti-Money Laundering Legislation

        (1)    The Borrower acknowledges that, pursuant to AML Laws, the Lender may be
required to obtain, verify and record information regarding the Parent, the Borrower and the
other Restricted Parties and their respective directors, authorized signing officers, direct or
indirect shareholders or other Persons in control of the Parent, the Borrower and the other
Restricted Parties, and the transactions contemplated hereby. The Borrower shall promptly
provide all such information, including supporting documentation and other evidence, as may be
reasonably requested by the Lender, or any prospective assignee or participant of the Lender, in
order to comply with any applicable AML Laws, whether now or hereafter in existence.

        (2)     The Borrower acknowledges and agrees that pursuant to the provisions of the
USA Patriot Act (Title III of the Pub. L. 107-56) signed into law October 26, 2001 (the “Patriot
Act”) and other applicable AML Laws, the Lender may be required to obtain, verify and record
information with respect to the Restricted Parties and the Borrower hereby agrees to cooperate
with the Lender and provide it with all information that may be required in order to fulfil its
obligations under the Patriot Act and other applicable AML Laws. Without limiting the
generality of the foregoing, the Borrower agrees to use commercially reasonable efforts to obtain
the consent of any Restricted Party’s officers, directors and employees whose consent to the
disclosure of any such information is required under applicable privacy legislation.

                                    [Signature pages follow]




MT DOCS 16782880v12
    Case 19-11365-KBO         Doc 2-1     Filed 06/18/19   Page 268 of 538




        IN WITNESS WHEREOF the parties have executed this Agreement.

 BORROWER:

 Address:         120 East Beaver       MUNDO MEDIA LTD.
                  Creek Road, Suite
                  200, Richmond
                  Hill, Ontario, L4B
                  4V1
 Attention:       Jason Theofilos
 Facsimile No.:   1-855-437-4095



                                        By:
                                              Name:
                                              Title:




[SIGNATURE PAGE TO AMENDED AND RESTATED SUBORDINATE CREDIT AGREEMENT]
   Case 19-11365-KBO         Doc 2-1     Filed 06/18/19         Page 269 of 538




 LENDER:


 Address:         200 Bay Street, 4th         ROYAL BANK OF CANADA
                  Floor, North Tower
                  Toronto, Ontario,
                  M5J 2W7
 Attention:       Joe Rodrigues
 Facsimile No.:   (416) 842-5199

                                              Title: Director

                                        By:   ~k-o-b-se_n_ __
                                              Title: Vice President




[SIGNATURE PAGE TO AMENDED AND RESTATED SUBORDINATE CREDIT AGREEMENT]
             Case 19-11365-KBO          Doc 2-1   Filed 06/18/19     Page 270 of 538



                                         Schedule 1.01(A)

                                       Compliance Certificate

TO:             Royal Bank of Canada
                200 Bay Street, 4th Floor, North Tower
                Toronto, Ontario, M5J 2W7

FROM:           Mundo Media Ltd.
                (the “Borrower”)

DATE:           ●


        This Compliance Certificate is delivered to you pursuant to Section 7.03(2)of the
amended and restated subordinate credit agreement made as of December 21, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit Agreement”)
between the Borrower and you, as Lender. All terms used in this Compliance Certificate that are
defined in the Credit Agreement have the same meanings herein.

       I, [name], the [title] of the Borrower, certify for and on behalf of the Borrower, and not in
my personal capacity and without personal liability, that:

1.     Representations and Warranties All of the representations and warranties of the
Borrower contained in Section 6.01 of the Credit Agreement are true and correct on and as of the
date hereof as though made on and as of the date hereof unless varied as contemplated in Section
6.02.

2.     Terms, Covenants and Conditions All of the terms, covenants and conditions of the
Credit Agreement and each of the other Loan Documents to be performed or complied with by
the Borrower at or prior to the date hereof have been performed or complied with.

3.      Default No Default has occurred and is continuing on the date hereof.

4.      Financial Covenant Compliance

        A.     Total Debt to EBITDA Ratio

                                              Maximum
                      Quarter Ending        Permitted Ratio         Actual Ratio

                            ●                     ●                       ●




MT DOCS 16782880v12
            Case 19-11365-KBO          Doc 2-1    Filed 06/18/19    Page 271 of 538
                                                 -2-


       B.      Senior Debt to EBITDA Ratio

                                            Maximum
                      Quarter Ending      Permitted Ratio           Actual Ratio

                            ●                     ●                      ●

       C.      Fixed Charge Coverage Ratio

                                            Minimum
                      Quarter Ending      Permitted Ratio           Actual Ratio

                            ●                     ●                      ●

5.     Attached hereto as Exhibit A are detailed calculations of the financial covenants set out in
Section 4 above.

6.       As of the date of this Compliance Certificate, $● has been spent on Capital Expenditures
this fiscal year.1




                                                   Name:




1
 Pursuant to Section 7.04(10)of the Credit Agreement, the Restricted Parties have agreed not to
make, or enter into any agreement which would require it to make, any Capital Expenditures in
excess of $1,000,000 (or the Equivalent Amount in Canadian Dollars) per fiscal year.



MT DOCS 16782880v12
            Case 19-11365-KBO      Doc 2-1    Filed 06/18/19    Page 272 of 538



                                     Schedule 1.01(B)

                                    Material Contracts

1.     Senior Credit Agreement

2.     Customer Contract with Mindspark Inc. which generates annual revenue to the Restricted
       Parties as at the Closing Date of in excess of $10,000,000.

3.     Maintenance and Support Agreement with STACK Media with effective date of July 1,
       2017.




MT DOCS 16782880v12
            Case 19-11365-KBO       Doc 2-1   Filed 06/18/19    Page 273 of 538



                                      Schedule 1.01(C)

                                   Relevant Jurisdictions

           •   Parent
                   o Jurisdiction: Ontario, Canada
           •   Borrower
                   o Jurisdiction: Ontario, Canada
           •   2581769 Ontario Inc
                   o Jurisdiction: Ontario, Canada
           •   MEG Technologies Limited:
                   o Jurisdiction: Hong Kong
           •   Mundo (Beijing) Limited:
                   o Jurisdiction: China
           •   2307521 Ontario Inc.
                   o Jurisdiction: Ontario, Canada
           •   2538853 Ontario Ltd.
                   o Jurisdiction: Ontario, Canada
           •   36 Labs, LLC.
                   o Jurisdiction: Delaware, United States of America
           •   Active Signal Marketing, LLC
                   o Jurisdiction: Delaware, United States of America
           •   Find Click Engage, LLC
                   o Jurisdiction: Delaware, United States of America
           •   Fli Digital, Inc.
                   o Jurisdiction: New York, United States of America
           •   Mundo Media (US), LLC
                   o Jurisdiction: Delaware, United States of America
           •   M Zone Marketing, Inc.
                   o Jurisdiction: Delaware, United States of America
           •   Movil Wave S.à r.l.
                   o Jurisdiction: Luxembourg
           •   Mogenio S.A.
                   o Jurisdiction: Luxembourg
           •   Downloadius S.à r.l.
                   o Jurisdiction: Luxembourg
           •   Mob1 S.à r.l.
                   o Jurisdiction: Luxembourg




MT DOCS 16782880v12
            Case 19-11365-KBO       Doc 2-1     Filed 06/18/19    Page 274 of 538



                                       Schedule 1.01(D)

                                      Repayment Notice

TO:             Royal Bank of Canada
                200 Bay Street, 4th Floor, North Tower
                Toronto, Ontario, M5J 2W7

FROM:           Mundo Media Ltd.
                (the “Borrower”)

DATE:           ●


1.     This Repayment Notice is delivered pursuant to Section 5.04 of the amended and restated
subordinate credit agreement, made as of December 21, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”), between the
Borrower and you, as Lender. All terms used in this Repayment Notice that are defined in the
Credit Agreement have the same meanings herein.

2.   The Borrower hereby gives you notice that it intends to repay $● of the Loan, on
[DATE].

3.      The amount of such repayment will, subject to the provisions of the Credit Agreement, be
used to repay the Loan in the principal amount of $●.



                                              MUNDO MEDIA LTD.

                                              By:
                                                    Name:
                                                    Title:




MT DOCS 16782880v12
            Case 19-11365-KBO       Doc 2-1    Filed 06/18/19      Page 275 of 538



                                      Schedule 6.01(8)

                                    Litigation Disclosure

1.     The Borrower received an inbound telephone call stating that the Canada Revenue
       Agency may conduct a review of Mundo Media Ltd.’s income tax filings for the period
       of 2013 and 2014.

2.     The State of Texas v. Mobile Messenger US., Inc., et al.;
        a.    Cause No. D-1-GV-13-001256
        b.    345111 Judicial District Court, Travis County, TX




MT DOCS 16782880v12
            Case 19-11365-KBO   Doc 2-1    Filed 06/18/19      Page 276 of 538



                                  Schedule 6.01(12)

                                Ownership Structure
                          (including as of the Closing Date)

                                    See Attached




MT DOCS 16782880v12
                                         Case 19-11365-KBO             Doc 2-1    Filed 06/18/19    Page 277 of 538

   Mundo Inc.
   Corporate Structure
                                                                          Mundo Inc.
                                                                      (amalgamated with
                                                                          Customer
                                                                      Acquisition Network
                                                                        (Canada) Inc.)
                                                                        100%




                                                                       Mundo Media Ltd.



           2538853 Ontario Ltd.          100%
                                                   100%                          100%               100%

                         100%


                                                                             MEG
                100%
                                       2518769 Ontario                                              2307521 Ontario
                                                                         Technologies
                                            Ltd.                                                         Inc.
                                                                         Limited (HK)

                                                                                                                            100%
                                                                          100%                                100%


                                  Mundo Media (US), LLC                                                                         Mundo Media
          M Zone Marketing                                              Mundo (Beijing)
                                   / 36 Group, LLC (US)                                             MovilWave S.a.r.l           (Luxembourg)
                Inc.                   (amalgamated)                       Limited
                                                                                                                                    S.a.r.l.

                                                                                                             100%
                                     100%


                 Active Signal
                                                 Find Click Engage,                                  Mogenio S.A.
                Marketing, LLC
                                                     LLC (US)
                     (US)
                                                                                            100%                         100%



                                                  FLI Digital, Inc.                                                     Downloadius
            36 Labs, LLC (US)                                                      Mob 1 S.a.r.l.
                                                       (US)                                                               S.a.r.l.

                                                                                                                                               1
December 2017
                      Case 19-11365-KBO           Doc 2-1         Filed 06/18/19             Page 278 of 538


                                          Mundo Inc. - Company and Shareholder Information


Company Name                  Mundo Inc.
Address                       120 East Beaver Creek Road, Richmond Hill, ON, L4B 4V1, Canada

Authorized Capital            An unlimited number of Class B common shares and an unlimited number of preferred shares, issuable in series
Issued/Outstanding Shares     20,391,821 shares (1,656,250 Common Shares / 18,735,571 Class B Shares)

Beneficial Shareholders       See Appendix "A"
Jurisdiction                  Ontario, Canada
Company Name                  Mundo Media Ltd.
Address                       120 East Beaver Creek Road, Richmond Hill, ON, L4B 4V1, Canada
Authorized Capital            An unlimited number of common shares, an unlimited number of Class A common shares, an unlimited number of
                              Class B common shares, an unlimited number of Class C common shares, and unlimited number of Class D common
                              shares, an unlimited number of Class E common shares,
                              an unlimited number of Class F common shares, an unlimited number of Class G common shares, an unlimited
                              number of Class H common shares, and unlimited number of Class A preferred shares,
                              an unlimited number of Class B preferred shares, an unlimited number of Class C preferred shares, an unlimited
                              number of Class D preferred shares, an unlimited number of Class E preferred shares, an unlimited number of Class
                              F preferred shares, an unlimited number of Class G preferred shares.
Issued/Outstanding Shares     64,419 shares (57,137 Class C Common shares / 7,282 Class B Preferred shares)
Beneficial Shareholders       Mundo Inc. - 100%
Jurisdiction                  Ontario, Canada
Company Name                  2538853 Ontario Ltd.
Address                       120 East Beaver Creek Road, Richmond Hill, ON, L4B 4V1, Canada
Authorized Capital            An unlimited number of common shares and an unlimted number of preferred shares.
Issued/Outstanding Shares     100 common shares
Beneficial Shareholders       Mundo Media Ltd. - 100%
Jurisdiction                  Ontario, Canada
Company Name                  M Zone Marketing Inc.
Address                       548 Market Street #77068, San Francisco, California 94014, United States; 161 Bay Street, Suite 4310, Toronto, ON
                              M5J 2S1
Authorized Capital            5,000 Common Shares at $0.001 par value per share
Issued/Outstanding Shares     100 Common Shares
Beneficial Shareholders       2538853 Ontario Ltd. - 100%
Jurisdiction                  Delaware, U.S.A
Company Name                  Mundo Media (US), LLC
Address                       300 Delaware Avenue, Suite 210, Wilmington, DE 19801, United States; Dorsey & Whitney LLP, 161 Bay Street, Suite
                              4310, Toronto, ON M5J 2S1
Membership                    2538853 Ontario Ltd.
Beneficial Owners             2538853 Ontario Ltd. - 100% Membership
Jurdisdiction                 Delaware, U.S.A
Company Name                  Active Signal Marketing, LLC
Address
                              337 Garden Oaks Blvd. #50564, Houston, TX 77018, United States; 161 Bay Street, Suite 4310, Toronto, ON M5J 2S1
Membership                    Mundo Media (US), LLC
Beneficial Shareholders       Mundo Media (US), LLC - 100% Membership
Jurisdiction                  Delaware, U.S.A
Company Name                  Find Click Engage, LLC
Address                       9450 SW Gemini Drive #87125, Beaverton, OR 97008, United States; 161 Bay Street, Suite 4310, Toronto, ON M5J
                              2S1
Membership                    Mundo Media (US), LLC
Beneficial Shareholders       Mundo Media (US), LLC - 100% Membership
Jurisdiction                  Delaware, U.S.A
Company Name                  36 Labs, LLC
Address
                              548 Market Street #77068, San Francisco, CA 94104, United States; 161 Bay Street, Suite 4310, Toronto, ON M5J 2S1
Membership                    Mundo Media (US), LLC
Beneficial Shareholders       Mundo Media (US), LLC - 100% Membership
Jurisdiction                  Delaware, U.S.A
Company Name                  FLI Digital, Inc.
                     Case 19-11365-KBO           Doc 2-1         Filed 06/18/19            Page 279 of 538


Address                      9450 SW Gemini Drive, #77068, Beaverton, Oregon 97008, United States; 161 Bay Street, Suite 4310, Toronto, ON
                             M5J 2S1
Authorized Capital           200 common shares without par value
Issued/Outstanding Shares    100 common shares
Beneficial Shareholders      Mundo Media (US), LLC - 100%
Jurisdiction                 New York, U.S.A.
Company Name                 2518769 Ontario Ltd.
Address                      1 Yonge Street, Suite 1801, Toronto, ON M5E 1W7 , Canada
Authorized Capital           An unlimited number of common shares
Issued/Outstanding Shares    10,100 common shares
Beneficial Shareholders      Mundo Media Ltd. - 100%
Jurisdiction                 Ontario, Canada
Company Name                 MEG Technologies Limited
Address                      2F., Jonsim Place, No. 228 Queen’s Road East, Wanchai, Hong Kong
Authorized Capital           10,000 shares of $1.00 HK each
Issued/Outstanding Shares    100 shares
Beneficial Shareholders      Mundo Media Ltd. - 100%
Jurisdiction                 Hong Kong
Company Name                 Mundo (Beijing) Limited
                             Room 0908, Tower 1 B Area, Wanjing Soho, Chao Yang District, Beijing, China. Zip code 100000
Address
Authorized Capital           USD35,000
Issued/Outstanding Shares    N/A
Beneficial Shareholders      MEG Technologies Limited - 100%
Jurisdiction                 China
Company Name                 2307521 Ontario Inc.
Address                      120 East Beaver Creek Road, Suite 200, Richmond Hill, ON L4B 4V1, Canada
Authorized Capital           An unlimited number of common shares and unlimited number of preferred shares.
Issued/Outstanding Shares    150 common shares
Beneficial Shareholders      Mundo Media Ltd. - 100%
Jurisdiction                 Ontario, Canada
Company Name                 Movil Wave S.à.r.l
Address                      5-11, avenue Gaston Diderich, L-1420 Luxembourg, Luxembourg
Authorized Capital           125 shares at 100 EUR each
Issued/Outstanding Shares    125 shares
Beneficial Shareholders      2307521 Ontario Inc. - 100%
Jurisdiction                 Luxembourg
Company Name                 Mogenio S.A.
Address                      5-11, avenue Gaston Diderich, L-1420 Luxembourg, Luxembourg
Authorized Capital           31,000 ordinary shares with a par value of 1.00 EUR each
Issued/Outstanding Shares    31,000 shares
Beneficial Shareholders      Movil Wave S.á.r.l - 100%
Jurisdiction                 Luxembourg
Company Name                 Mob 1 S.à.r. l
Address                      5-11, avenue Gaston Diderich, L-1420 Luxembourg, Luxembourg
Authorized Capital           125 shares at 100 EUR each
Issued/Outstanding Shares    125 shares
Beneficial Shareholders      Mogenio S.A. - 100%
Jurisdiction                 Luxembourg
Company Name                 Downloadius S.à.r.l.
Address                      5-11, avenue Gaston Diderich, L-1420 Luxembourg, Luxembourg
Authorized Capital           125 shares at 100 EUR each
Issued/Outstanding Shares    125 shares
Beneficial Shareholders      Mogenio S.A. - 100%
Jurisdiction                 Luxembourg
Company Name                 Mundo Media (Luxembourg) S.à.r.l. (Pending Incorporation - details to be determined)
Address                      5-11, avenue Gaston Diderich, L-1420 Luxembourg, Luxembourg
Authorized Capital           20,000 ordianry shares at $1.00 USD per share - To be determined
Issued/Outstanding Shares    To be determined
Beneficial Shareholders      2307521 Ontario Inc. - 100%, to be determined
Jurisdiction                 Luxembourg
                                                                                                          Case 19-11365-KBO                    Doc 2-1         Filed 06/18/19             Page 280 of 538
Mundo Inc
                               Stockholder

                                                                         Common
                                                                                       Class B Shares    Total Shares                                                            Beneficial Owner/Controlling Shareholder
                                                                          Shares


2441519 Ontario Inc (Angelo Pollastrone Holdco)                              500,000           106,072           606,072   Angelo Pollastrone
2441518 Ontario Inc (Duncan Yuen Holdco)                                     500,000           106,072           606,072   Duncan Yuen
2441516 Ontario Inc (Jason Theofilos Holdco)                                 500,000           106,072           606,072   Jason Theofilos
Mansfield International Trade Ltd                                                            6,969,837         6,969,837   (1) Jakub Malczewski: 100% of voting shares (2) Ahaka Acquisition Inc. (controlled by David Baazov): 100% of non-voting shares
Theofilos Family Trust 1                                                                       577,166           577,166   Elaine Theofilos; Victoria Theofilos; Tom Anastasios Tsetsenis; Angelo Pollastrone; Duncan Yuen; Brooke Gosselin; Noah Theofilos; Chloe Theofilos
Theofilos Family Trust 2                                                                                                   Brooke Gosselin; Jason Theofilos; Noah Theofilos; Chloe Theofilos; Maria Avgousti-Tsetsenis; Vasilios Tsetsenis; Gregory Tsetsenis; Maria Tsetsenis
                                                                                             3,867,367         3,867,367
Jason Theofilos                                                                                      1                 1
Customer Acquisition Network, LLC                                                  -                                 -
Barry Honig                                                                                  1,930,703         1,930,703
Four Kids Investment Fund LLC                                                                2,162,387         2,162,387   Johathon Honig
Jonathan Honig                                                                                 193,071           193,071
Stetson Capital Management LLC                                                                 656,439           656,439   John Stetson
Melechdavid Inc                                                                                579,211           579,211   Mark Groussman
Melechdavid Inc Retirement Plan                                                                193,071           193,071   Mark Groussman
ATG Capital LLC                                                                                386,141           386,141   John O'Rourke
John S Lemak IRA                                                                                77,228            77,228   John Lemak
JSL Kids Partners                                                                               19,307            19,307   John Lemak
Horberg Enterprises LP                                                                         154,456           154,456   Todd Horberg
Edward Karr                                                                                     19,307            19,307
Oberal International Inc                                                                       154,457           154,457   Tal Schibler
Rich Mollinsky                                                                                  38,614            38,614
Corey O'Rourke                                                                                  57,921            57,921
John O'Rourke Sr.                                                                               38,614            38,614
Millenium Trust Co LLC, Custodian FBO Robert S. Colman Traditional IRA                          77,228            77,228   Bob Colman
Mark Groussman C/F Alivia Groussman UTMA/FL                                                     38,614            38,614   Mark Groussman
Mark Groussman C/F Asher Groussman UTMA/FL                                                      38,614            38,614   Mark Groussman
Paradox Capital Partners LLC                                                                   154,456           154,456   Harvey Kesner
Ross Levinsohn                                                               156,250            33,147           189,397

Total                                                                      1,656,250       18,735,571        20,391,821




           Appendix A.xlsx                                                                                                                              Cap Table
             Case 19-11365-KBO        Doc 2-1           Filed 06/18/19              Page 281 of 538



                                         Schedule 6.01(16)

                                   Intellectual Property Rights

                               Canadian Trademark Applications

Entity   Trademark     Application   Goods/Services                                                                   Claims
                       No.

Mundo    MUNDO         1,839,933     Goods:                                                                           Used in
                                     (1) Business analysis software for advertising and marketing purposes;
Media                                                                                                                 CANADA
                                     Software to track, manage, and optimize advertising and promotional
Ltd.                                 campaigns; Software to calculate return on investment of advertising and         since at
                                     promotional campaigns; Software to track website traffic, e-commerce             least as
                                     activity, customer loyalty information, and sales conversion rates; Software     early as
                                     to manage, collect, monitor and analyze web, blog and other online site
                                                                                                                      December
                                     traffic, user preferences and links in real time; Software to create, monitor
                                     and manage creative strategies for marketing and advertising.                    2010 on
                                     (2) Business analysis software for advertising and marketing purposes;           goods (1)
                                     Software to track, manage, and optimize advertising and promotional              and on
                                     campaigns; Software to calculate return on investment of advertising and
                                                                                                                      services
                                     promotional campaigns; Software to track website traffic, e-commerce
                                     activity, customer loyalty information, and sales conversion rates; Software     (1), (3);
                                     to manage, collect, monitor and analyze web, blog and other online site          November
                                     traffic, user preferences and links in real time; Software to create, monitor    07, 2011
                                     and manage creative strategies for marketing and advertising.
                                                                                                                      on goods
                                     Services:
                                     (1) Advertising agency services; Advertising and business management             (2) and on
                                     consultancy; Advertising consultancy, namely the impact of advertising on        services
                                     electronic communication networks; Advertising management and research           (2), (4).
                                     services to track and analyze consumer data, demographics, consumer
                                     behavioral information, number of consumer views, computer network use,
                                     computer network users, and consumer responses to advertisements and
                                     promotional materials of others; Advertising the goods and services of others
                                     using location-based advertisements via electronic media and specifically the
                                     internet; Advertising the goods and services of others using targeted
                                     advertisements via electronic media and specifically the internet; Advertising
                                     the goods and services of others via electronic media and specifically the
                                     internet; Analysis of market research data; Business marketing consulting
                                     services; Consulting in the field of advertisements and the placement of
                                     advertisements online; Consumer research; Dissemination of advertising for
                                     others via an on-line communications network on the internet; Market
                                     analysis and research services; Marketing services in the field of placement
                                     of advertisements; Mediation of advertising for others; On-line trading
                                     services, for buying and selling advertising; On-line advertising the goods
                                     and services of others on computer communications networks; Operation of
                                     a computer database containing consumer data; Rental and purchase of
                                     advertising space for others; Providing commercial information about access
                                     to advertising space.
                                     (2) Advertising agency services; Advertising and business management
                                     consultancy; Advertising consultancy, namely the impact of advertising on
                                     electronic communication networks; Advertising management and research
                                     services to track and analyze consumer data, demographics, consumer
                                     behavioral information, number of consumer views, computer network use,
                                     computer network users, and consumer responses to advertisements and
                                     promotional materials of others; Advertising the goods and services of others
                                     using location-based advertisements via electronic media and specifically the
                                     internet; Advertising the goods and services of others using targeted
                                     advertisements via electronic media and specifically the internet; Advertising
                                     the goods and services of others via electronic media and specifically the
                                     internet; Analysis of market research data; Business marketing consulting
                                     services; Consulting in the field of advertisements and the placement of
                                     advertisements online; Consumer research; Dissemination of advertising for
                                     others via an on-line communications network on the internet; Market
                                     analysis and research services; Marketing services in the field of placement
                                     of advertisements; Mediation of advertising for others; On-line trading




 MT DOCS 16782880v12
             Case 19-11365-KBO        Doc 2-1           Filed 06/18/19               Page 282 of 538
                                                     -2-

Entity   Trademark     Application   Goods/Services                                                                      Claims
                       No.

                                     services, for buying and selling advertising; On-line advertising the goods
                                     and services of others on computer communications networks; Operation of
                                     a computer database containing consumer data; Rental and purchase of
                                     advertising space for others; Providing commercial information about access
                                     to advertising space.
                                     (3) Design and development of computer software; Providing online non-
                                     downloadable software for mobile phones, tablet computers, handheld
                                     computers, laptop computers, desktop computers and web-based devices to
                                     track, manage, and optimize advertising and promotional campaigns;
                                     Providing online non-downloadable software for mobile phones, tablet
                                     computers, handheld computers, laptop computers, desktop computers and
                                     web-based devices to calculate return on investment of advertising and
                                     promotional campaigns; Providing online non-downloadable software for
                                     mobile phones, tablet computers, handheld computers, laptop computers,
                                     desktop computers and web-based devices to track website traffic, e-
                                     commerce activity, customer loyalty information, and sales conversion rates;
                                     Providing online non-downloadable software for mobile phones, tablet
                                     computers, handheld computers, laptop computers, desktop computers and
                                     web-based devices to allow users to manage, collect, monitor and analyze
                                     web, blog and other online site traffic, user preferences and links in real time;
                                     Providing online non-downloadable software for mobile phones, tablet
                                     computers, handheld computers, laptop computers, desktop computers and
                                     web-based devices to create, monitor and manage creative strategies for
                                     marketing and advertising.
                                     (4) Design and development of computer software; Providing online non-
                                     downloadable software for mobile phones, tablet computers, handheld
                                     computers, laptop computers, desktop computers and web-based devices to
                                     track, manage, and optimize advertising and promotional campaigns;
                                     Providing online non-downloadable software for mobile phones, tablet
                                     computers, handheld computers, laptop computers, desktop computers and
                                     web-based devices to calculate return on investment of advertising and
                                     promotional campaigns; Providing online non-downloadable software for
                                     mobile phones, tablet computers, handheld computers, laptop computers,
                                     desktop computers and web-based devices to track website traffic, e-
                                     commerce activity, customer loyalty information, and sales conversion rates;
                                     Providing online non-downloadable software for mobile phones, tablet
                                     computers, handheld computers, laptop computers, desktop computers and
                                     web-based devices to allow users to manage, collect, monitor and analyze
                                     web, blog and other online site traffic, user preferences and links in real time;
                                     Providing online non-downloadable software for mobile phones, tablet
                                     computers, handheld computers, laptop computers, desktop computers and
                                     web-based devices to create, monitor and manage creative strategies for
                                     marketing and advertising.


Mundo    MUNDOMEDIA    1,839,936     Services:                                                                           Used in
                                     (1) Advertising agency services; Advertising and business management
Media                                                                                                                    CANADA
                                     consultancy; Advertising consultancy, namely the impact of advertising on
Ltd.                                 electronic communication networks; Advertising management and research              since at
                                     services to track and analyze consumer data, demographics, consumer                 least as
                                     behavioral information, number of consumer views, computer network use,             early as
                                     computer network users, and consumer responses to advertisements and
                                                                                                                         December
                                     promotional materials of others; Advertising the goods and services of others
                                     using location-based advertisements via electronic media and specifically the       2010 on
                                     internet; Advertising the goods and services of others using targeted               services
                                     advertisements via electronic media and specifically the internet; Advertising      (1), (3);
                                     the goods and services of others via electronic media and specifically the
                                                                                                                         November
                                     internet; Analysis of market research data; Business marketing consulting
                                     services; Consulting in the field of advertisements and the placement of            07, 2011
                                     advertisements online; Consumer research; Dissemination of advertising for          on
                                     others via an on-line communications network on the internet; Market                services
                                     analysis and research services; Marketing services in the field of placement
                                                                                                                         (2),(4).
                                     of advertisements; Mediation of advertising for others; On-line trading
                                     services, for buying and selling advertising; On-line advertising the goods
                                     and services of others on computer communications networks; Operation of
                                     a computer database containing consumer data; Rental and purchase of




 MT DOCS 16782880v12
             Case 19-11365-KBO        Doc 2-1           Filed 06/18/19               Page 283 of 538
                                                     -3-

Entity   Trademark     Application   Goods/Services                                                                      Claims
                       No.

                                     advertising space for others; Providing commercial information about access
                                     to advertising space.
                                     (2) Advertising agency services; Advertising and business management
                                     consultancy; Advertising consultancy, namely the impact of advertising on
                                     electronic communication networks; Advertising management and research
                                     services to track and analyze consumer data, demographics, consumer
                                     behavioral information, number of consumer views, computer network use,
                                     computer network users, and consumer responses to advertisements and
                                     promotional materials of others; Advertising the goods and services of others
                                     using location-based advertisements via electronic media and specifically the
                                     internet; Advertising the goods and services of others using targeted
                                     advertisements via electronic media and specifically the internet; Advertising
                                     the goods and services of others via electronic media and specifically the
                                     internet; Analysis of market research data; Business marketing consulting
                                     services; Consulting in the field of advertisements and the placement of
                                     advertisements online; Consumer research; Dissemination of advertising for
                                     others via an on-line communications network on the internet; Market
                                     analysis and research services; Marketing services in the field of placement
                                     of advertisements; Mediation of advertising for others; On-line trading
                                     services, for buying and selling advertising; On-line advertising the goods
                                     and services of others on computer communications networks; Operation of
                                     a computer database containing consumer data; Rental and purchase of
                                     advertising space for others; Providing commercial information about access
                                     to advertising space.
                                     (3) Design and development of computer software; Providing online non-
                                     downloadable software for mobile phones, tablet computers, handheld
                                     computers, laptop computers, desktop computers and web-based devices to
                                     track, manage, and optimize advertising and promotional campaigns;
                                     Providing online non-downloadable software for mobile phones, tablet
                                     computers, handheld computers, laptop computers, desktop computers and
                                     web-based devices to calculate return on investment of advertising and
                                     promotional campaigns; Providing online non-downloadable software for
                                     mobile phones, tablet computers, handheld computers, laptop computers,
                                     desktop computers and web-based devices to track website traffic, e-
                                     commerce activity, customer loyalty information, and sales conversion rates;
                                     Providing online non-downloadable software for mobile phones, tablet
                                     computers, handheld computers, laptop computers, desktop computers and
                                     web-based devices to allow users to manage, collect, monitor and analyze
                                     web, blog and other online site traffic, user preferences and links in real time;
                                     Providing online non-downloadable software for mobile phones, tablet
                                     computers, handheld computers, laptop computers, desktop computers and
                                     web-based devices to create, monitor and manage creative strategies for
                                     marketing and advertising.
                                     (4) Design and development of computer software; Providing online non-
                                     downloadable software for mobile phones, tablet computers, handheld
                                     computers, laptop computers, desktop computers and web-based devices to
                                     track, manage, and optimize advertising and promotional campaigns;
                                     Providing online non-downloadable software for mobile phones, tablet
                                     computers, handheld computers, laptop computers, desktop computers and
                                     web-based devices to calculate return on investment of advertising and
                                     promotional campaigns; Providing online non-downloadable software for
                                     mobile phones, tablet computers, handheld computers, laptop computers,
                                     desktop computers and web-based devices to track website traffic, e-
                                     commerce activity, customer loyalty information, and sales conversion rates;
                                     Providing online non-downloadable software for mobile phones, tablet
                                     computers, handheld computers, laptop computers, desktop computers and
                                     web-based devices to allow users to manage, collect, monitor and analyze
                                     web, blog and other online site traffic, user preferences and links in real time;
                                     Providing online non-downloadable software for mobile phones, tablet
                                     computers, handheld computers, laptop computers, desktop computers and
                                     web-based devices to create, monitor and manage creative strategies for
                                     marketing and advertising.




 MT DOCS 16782880v12
             Case 19-11365-KBO            Doc 2-1          Filed 06/18/19              Page 284 of 538
                                                       -4-

Entity   Trademark        Application   Goods/Services                                                                  Claims
                          No.

Mundo    MUNDOTRACK       1,839,931     Goods:                                                                          Used in
                                        (1) Business analysis software for advertising and marketing purposes;
Media                                                                                                                   CANADA
                                        Software to track, manage, and optimize advertising and promotional
Ltd.                                    campaigns; Software to calculate return on investment of advertising and        since at
                                        promotional campaigns; Software to track website traffic, e-commerce            least as
                                        activity, customer loyalty information, and sales conversion rates; Software    early as
                                        to manage, collect, monitor and analyze web, blog and other online site
                                                                                                                        December
                                        traffic, user preferences and links in real time; Software to create, monitor
                                        and manage creative strategies for marketing and advertising.                   2010 on
                                        (2) Business analysis software for advertising and marketing purposes;          goods (1);
                                        Software to track, manage, and optimize advertising and promotional             November
                                        campaigns; Software to calculate return on investment of advertising and
                                                                                                                        07, 2011
                                        promotional campaigns; Software to track website traffic, e-commerce
                                        activity, customer loyalty information, and sales conversion rates; Software    on goods
                                        to manage, collect, monitor and analyze web, blog and other online site         (2).
                                        traffic, user preferences and links in real time; Software to create, monitor
                                        and manage creative strategies for marketing and advertising.

Mundo    MUNDOCORE        1,839,934     Goods:                                                                          Proposed
                                        (1) Business analysis software for advertising and marketing purposes;
Media                                                                                                                   Use in
                                        Software to track, manage, and optimize advertising and promotional
Ltd.                                    campaigns; Software to calculate return on investment of advertising and        CANADA
                                        promotional campaigns; Software to track website traffic, e-commerce            on goods
                                        activity, customer loyalty information, and sales conversion rates; Software    and on
                                        to manage, collect, monitor and analyze web, blog and other online site
                                                                                                                        services.
                                        traffic, user preferences and links in real time; Software to create, monitor
                                        and manage creative strategies for marketing and advertising.
                                        Services:
                                        (1) Providing online non-downloadable software for mobile phones, tablet
                                        computers, handheld computers, laptop computers, desktop computers and
                                        web-based devices to track, manage, and optimize advertising and
                                        promotional campaigns; Providing online non-downloadable software for
                                        mobile phones, tablet computers, handheld computers, laptop computers,
                                        desktop computers and web-based devices to calculate return on investment
                                        of advertising and promotional campaigns; Providing online non-
                                        downloadable software for mobile phones, tablet computers, handheld
                                        computers, laptop computers, desktop computers and web-based devices to
                                        track website traffic, e-commerce activity, customer loyalty information, and
                                        sales conversion rates; Providing online non-downloadable software for
                                        mobile phones, tablet computers, handheld computers, laptop computers,
                                        desktop computers and web-based devices to allow users to manage, collect,
                                        monitor and analyze web, blog and other online site traffic, user preferences
                                        and links in real time; Providing online non-downloadable software for
                                        mobile phones, tablet computers, handheld computers, laptop computers,
                                        desktop computers and web-based devices to create, monitor and manage
                                        creative strategies for marketing and advertising.




                              Common Law Trademarks/Trade Names

    Entity           Trade/Business          Trademarks:        Trademarks: Designs/Logos
                     Names                   Word Marks
                                             (Domestic/Foreign)
    Mundo            Mundomedia              MUNDO
    Media Ltd.       Mundo Media             MUNDOMEDIA
                     Media Pro Services      MUNDOTRACK




 MT DOCS 16782880v12
            Case 19-11365-KBO          Doc 2-1    Filed 06/18/19   Page 285 of 538
                                                 -5-


  Entity          Trade/Business         Trademarks:        Trademarks: Designs/Logos
                  Names                  Word Marks
                                         (Domestic/Foreign)
  Movil Wave      Media Pro Services     N/A
  S.ar.l.


  MEG          N/A                       N/A
  Technologies
  Limited

  Network         N/A                    N/A
  Marketing
  Solutions
  Inc.


                                         Domain Names

mpxxtrk.com                                       helloadz.com
mpmotrk.com                                       theonlinewealthsecret.com
pixeltrack66.com                                  jerrygetsripped.com
mmmediabuy.com                                    mattshollywoodworkout.com
amazing-bidz.com                                  miracleskintreatment.com
consumerreviewdaily.com                           mundomedia.com
mobilemarketserver3.com                           sweetorsexy.com
liveme.ca                                         mundotrk.com
purelywhitespro.com                               hellomessaging.com
nuytopia.ca                                       themundogroup.com
vuytopia.ca                                       mundocompliance.com
biytopia.ca                                       mundogroups.com
buyropia.ca                                       mundoengine.com
buytipia.ca                                       mmp3g.com
buytooia.ca                                       commonfilescdn.com
buytopua.ca                                       mobile-cdn-server.com
buytopoa.ca                                       yourcompliance.com
buytopis.ca                                       earnfreegames.com
buytopiq.ca                                       mundotraks.com
buytopiz.ca                                       mundodatabase.com
taembuy.ca                                        mundotrack.com
mundostarmotors.com                               ad-optimize.com
thevalidatecheck.com                              spellingbchallenge.com
liposomformen.com                                 prevalidate.com


MT DOCS 16782880v12
            Case 19-11365-KBO   Doc 2-1    Filed 06/18/19   Page 286 of 538
                                          -6-


thecellspy.com                             mlinktracker.com
sebcotrk.com                               mmtracking.com
sofcotrk.com                               mobileexchangeplatform.com
chlcotrk.com                               meetmebook.com
suscotrk.com                               newtyp3.com
mm-tracking.com                            mundomediainc.com
mmtrksw.com                                mundoleads.com
mmtrksg.com                                sitemanager2.com
mmtrkms.com                                linktrack66.com
mmtrkpy.com                                mmtrktw.org
mmtrkjy.com                                mmtrkva.org
mmtrkyv.com                                mmtrkvc.org
mmtrktl.com                                mmtrkvk.org
mmtrkdb.com                                mmtrkyv.org
mmtrktw.com                                mmtrkam.com
mmtrkva.com                                miihub.com
mmtrkvk.com                                mundomediacorp.com
mmtrkgs.com                                newlaboratories.com
mmtrkvc.com                                ukonnochikara.com
mmtrkbb.com                                xbids.ca
mmtrksk.com                                livingfeal.ca
mmtrkpd.com                                livindeal.ca
mmtrkmc.com                                wwwlivingdeal.ca
mmtrktc.com                                livngdeal.ca
liveprofutebolscores.com                   ivigdeal.ca
bitcoin-gift-cards.com                     kivingdeal.ca
bitcoingift-cards.com                      livimgdeal.ca
bitcoingift-card.com                       ivingdeal.ca
bitcoingiftexchange.com                    factsopedia.com
bitcoingiftcardexchange.com                prohibitionpeter.com
smdcargo.com                               online-friends-episodes.com
mrtrck.com                                 styletrendweb.com
0x24.co                                    getalarmsystems.com
0x25.co                                    getanyrecipe.com
36labs.com                                 getcouponsnow.com
activesignalmarketing.com                  getdirectionsmaps.com
allproductmanuals.com                      gethealthtipsdaily.com
anydrivingdirections.com                   gethomepros.com
anytransitguides.com                       getmapsfast.com
boostmypcspeed.com                         getonlineforms.com
cashclaims.org                             getweatherfast.com



MT DOCS 16782880v12
            Case 19-11365-KBO   Doc 2-1    Filed 06/18/19   Page 287 of 538
                                          -7-


checkanyemail.com                          inboxsetup.email
checkemailsfast.com                        insidersportstips.com
checkmyemails.co                           internetspeednow.com
checkyouremail.co                          livelocalweather.co
clktrcker.com                              local-weather.co
dailyjobfeed.com                           localweatherapp.co
dailylocalweather.com                      loginemailnow.com
driving-maps.co                            loweryourmortgage.co
drivingmaps.co                             movetosolar.org
easyancestrysearch.com                     mydirectionsmaps.com
easyonlinecalendar.com                     myfastmaps.com
easypeoplefinder.com                       myinternetspeed.co
easyphonefinder.com                        onlinedetective.co
easyrefinance.co                           onlinepackagetracker.com
easytaxes.co                               packagetracker.co
easytransitguide.com                       plananytrip.com
easytransitguides.com                      playfantasysports.co
emailanytime.co                            popularnow.co
everypassword.com                          radioanytime.com
fastaudioconverter.com                     rength.com
fastdrivingdirections.com                  searcheveryjob.com
fastdrivingmaps.co                         secured-verified.com
fastmaps.co                                somanyfunapps.com
fastmapsdirections.com                     speedytaxes.co
fastmapsnow.com                            stdcheckuponline.com
fastphotoeditor.co                         themortgagecalculator.co
fasttransitguides.com                      thepackagetracker.com
fdtrkr.com                                 thetransitguide.com
findclassifiedads.co                       todaysnewslive.com
findclickengage.com                        trackanyflight.com
finddirectionsnow.com                      trackanypackage.com
finddrivingmaps.com                        trackmypackage.co
findfastmaps.com                           trackpackagesfast.com
findformsnow.com                           trkclck.com
findformsonline.com                        trkpltfrm.com
findlocalclassifieds.com                   twoweektech.com
findmapsfast.com                           updatedrivers.co
findtattoosonline.com                      watchanygame.com
findunclaimedmoney.org                     weather-forecast.co
fontstyles.co




MT DOCS 16782880v12
                Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 288 of 538
                                                    -8-


                                                 Software

        •   CORE is a marketing optimization platform, with features geared at efficient testing,
            reporting, and flexibility.

        •   FEED is an advertising server, currently configured to serve emails to iOS Profile created
            inboxes.

        •   MundoTrack/MundoCore is a proprietary cloud-based platform which uses predictive
            software algorithms to drive user engagement by optimally paring publisher traffic with
            advertiser campaigns.

                                        Essociates Patent License

    License to United States Patent No. 6,804,660 and any and all other patents and patent
    applications in all countries of the world corresponding thereto or having priority derived
    therefrom; all divisional, continuation and continuation-in-part applications derived therefrom;
    and any applications claiming priority thereto including, but not limited to, any and all reissues
    and reexaminations.

                                                 Licenses

                                         Master Business Licenses

Business      Legal Name        Business Information            Number         Effective      Expiry Date
Name                                                                           Date

Media Pro     Mundo Media       Business Name Registration      230758740      07/29/2013     07/27/2023
Services      LTD.
                                Incorporated (Ontario)          001958484      07/26/2016

Mundo         Mundo Media       Business Name Registration      270044738      01/12/2017     01/11/2022
Media         LTD.
                                Incorporated (Ontario)          001958484      07/26/2016

Mundomedia    Mundo Media       Business Name Registration      220900401      8/29/2012      08/27/2022
              LTD.
                                Incorporated (Ontario)          001958484      07/26/2016




    MT DOCS 16782880v12
            Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 289 of 538



                                 Schedule 6.01(22)

                                  Bank Accounts

   Bank Account Number            Restricted Party           Financial Institution

       06032-1083245                Mundo Inc.               Royal Bank of Canada

       06032-4013744                Mundo Inc.               Royal Bank of Canada

       06032-1012749             Mundo Media Ltd.            Royal Bank of Canada

       06032-4015657             Mundo Media Ltd.            Royal Bank of Canada

       06032-4004636             Mundo Media Ltd.            Royal Bank of Canada

       06032-4015640             Mundo Media Ltd.            Royal Bank of Canada

       06032-1014182             Mundo Media Ltd.            Royal Bank of Canada

       06032-1061720             Mundo Media Ltd.            Royal Bank of Canada

         3300868481              Mundo Media Ltd.             Silicon Valley Bank

         0018335000              Mundo Media Ltd.             Silicon Valley Bank

         3300868538              Mundo Media Ltd.             Silicon Valley Bank

 LU03 0141 6438 5832 0000        Movil Wave S.à r.l.       Internationale Nederlanden
                                                                      Groep
 LU80 0141 4438 5830 0000        Movil Wave S.à r.l.       Internationale Nederlanden
                                                                      Groep
 LU62 0141 6438 5830 3030        Movil Wave S.à r.l.       Internationale Nederlanden
                                                                      Groep
 LU75 0141 2438 5830 3010        Movil Wave S.à r.l.       Internationale Nederlanden
                                                                      Groep
         3301036420              Movil Wave S.à r.l.           Silicon Valley Bank

 LU12 0141 2438 5840 3860           Mogenio S.A            Internationale Nederlanden
                                                                      Groep
 LU19 0141 8438 5842 0000           Mogenio S.A            Internationale Nederlanden
                                                                      Groep
 LU96 0141 6438 5840 0000           Mogenio S.A            Internationale Nederlanden
                                                                      Groep
 LU78 0141 8438 5840 3030           Mogenio S.A            Internationale Nederlanden
                                                                      Groep
 LU91 0141 4438 5840 3010           Mogenio S.A            Internationale Nederlanden
                                                                      Groep


MT DOCS 16782880v12
            Case 19-11365-KBO    Doc 2-1    Filed 06/18/19   Page 290 of 538
                                           -2-


   Bank Account Number             Restricted Party            Financial Institution

         3300897583                  Mogenio S.A                Silicon Valley Bank

 LU72 0141 8441 1150 0000            Mob1 S.à r.l.           Internationale Nederlanden
                                                                        Groep
 LU80 0141 0441 1160 0000         Downloadius S.à r.l        Internationale Nederlanden
                                                                        Groep
 LU83 0141 8441 1160 3010         Downloadius S.à r.l        Internationale Nederlanden
                                                                        Groep
 LU40 0141 7445 0090 0000        2307521 Ontario Inc.        Internationale Nederlanden
                                                                        Groep
        36800910261          MEG Technologies Limited         Standard Chartered Bank

          32477810                  36 Labs, LLC                 Bank of America

          59589550          Active Signal Marketing, LLC         Bank of America

          52802960              Find Click Engage, LLC           Bank of America

          52803040              Find Click Engage, LLC           Bank of America

          19483442                  Fli Digital, Inc.            Bank of America

         3302207114             M Zone Marketing, Inc.          Silicon Valley Bank

         3302138111         Active Signal Marketing, LLC        Silicon Valley Bank

         3302138126             Find Click Engage, LLC          Silicon Valley Bank

         3302138130                 Fli Digital, Inc.           Silicon Valley Bank

         3302138099             Mundo Media (US), LLC           Silicon Valley Bank




MT DOCS 16782880v12
           Case 19-11365-KBO          Doc 2-1       Filed 06/18/19    Page 291 of 538



       THIS FIRST AMENDING AGREEMENT made as of the 2nd day of March, 2018

BETWEEN:


               MUNDO MEDIA LTD.
               (hereinafter called the “Borrower”)
               - and -


               ROYAL BANK OF CANADA
               (hereinafter called the “Lender”).

        WHEREAS the Borrower and the Lender entered into an amended and restated subordinate
credit agreement dated as of December 21, 2017 (the “Credit Agreement”);

        AND WHEREAS pursuant to Section 7.04(11) of the Credit Agreement, the Restricted
Parties are not permitted to make Capital Expenditures in excess of $1,000,000 (or the Equivalent
Amount in Canadian Dollars) in any fiscal year;

        AND WHEREAS the Borrower has advised the Lender that Capital Expenditures in excess
of $1,000,000 (or the Equivalent Amount in Canadian Dollars) were made in the 2017 fiscal year
and as a result the Borrower has requested that the Lender waive compliance by the Borrower with
Section 7.04(11) of the Credit Agreement solely for the fiscal period commencing on January 1,
2017 and ending on December 31, 2017 (the “CapEx Covenant Default”);

      AND WHEREAS the Lender is agreeable to provide the Borrower with a waiver of the
CapEx Covenant Default in accordance with the terms hereof;

       AND WHEREAS the parties wish to amend Section 7.04(11) of the Credit Agreement to
increase the limit on Capital Expenditures to $1,500,000 (or the Equivalent Amount in Canadian
Dollars) in accordance with the terms hereof.

        NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the
covenants and agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto agree to amend the
Credit Agreement as provided herein:

Section 1 General

        In this First Amending Agreement (including the recitals) unless otherwise defined or the
context otherwise requires, all capitalized terms shall have the respective meanings specified in the
Credit Agreement (including as amended by this First Amending Agreement). In addition, the term
“Second Closing Date” means the date on which the conditions precedent set forth in Section 6 of
this First Amending Agreement have been satisfied or waived.
             Case 19-11365-KBO         Doc 2-1     Filed 06/18/19      Page 292 of 538
                                                 -2-


Section 2 To be Read with Credit Agreement

       This First Amending Agreement is an amendment to the Credit Agreement. Unless the
context of this First Amending Agreement otherwise requires, the Credit Agreement and this First
Amending Agreement shall be read together and shall have effect as if the provisions of the Credit
Agreement and this First Amending Agreement were contained in one agreement as of the Second
Closing Date. The term “Agreement” when used in the Credit Agreement means the Credit
Agreement as amended, supplemented or modified from time to time (including as amended by this
First Amending Agreement).

Section 3 Amendment

       Section 7.04(11) of the Credit Agreement is deleted in its entirety and replaced with the
following:

       “(11) Capital Expenditures In any fiscal year make, or enter into any agreement which
             would require it to make, any Capital Expenditures in excess of $1,500,000 (or the
             Equivalent Amount in Canadian Dollars) per fiscal year.”

Section 4 Waiver

        The Lender hereby waives the CapEx Covenant Default solely for the fiscal period
commencing on January 1, 2017 and ending on December 31, 2017. The Lender’s waiver contained
herein is subject to and conditional upon satisfaction of the conditions precedent set forth in Section
6 of this First Amending Agreement.

Section 5 Representations and Warranties

       In order to induce the Lender to enter into this First Amending Agreement, the Borrower
represents and warrants to the Lender as follows, which representations and warranties shall survive
the execution and delivery hereof:

       (a)     the representations and warranties set forth in Article 6 of the Credit Agreement
               continue to be true and correct as of the date hereof with reference to facts subsisting
               on the date hereof, except for those representations and warranties which speak to a
               specific date which are true and correct as of such date;

       (b)     the Restricted Parties are in compliance on the date hereof with the covenants
               contained in Article 7 of the Credit Agreement;

       (c)     all necessary action, corporate or otherwise, has been taken to authorize the
               execution, delivery and performance of this First Amending Agreement by the
               Borrower. The Borrower has duly executed and delivered this First Amending
               Agreement. This First Amending Agreement is a legal, valid and binding obligation
               of the Borrower enforceable against it by the Lender in accordance with its terms,
               except to the extent that the enforceability thereof may be limited by applicable
               bankruptcy, insolvency, moratorium, reorganization and other laws of general
              Case 19-11365-KBO         Doc 2-1      Filed 06/18/19      Page 293 of 538
                                                  -3-


                application limiting the enforcement of creditor’s rights generally and the fact that
                the courts may deny the granting or enforcement of equitable remedies;

        (d)     as of the date hereof and after giving full force and effect to the amendments to the
                Credit Agreement provided for in this First Amending Agreement, no Default or
                Event of Default exists; and

        (e)     no Material Adverse Change has occurred since December 21, 2017.

Section 6 Conditions Precedent

       This First Amending Agreement shall not be effective and the Second Closing Date will not
occur until satisfaction of the following conditions precedent, each to the satisfaction of the Lender:

        (a)     this First Amending Agreement shall have been executed and delivered by the
                Borrower and the Lender;

        (b)     the Lender shall have received an acknowledgement and confirmation from each
                Restricted Party that has previously delivered a Guarantee and Security as to the
                continued effectiveness of its Guarantee and Security, notwithstanding this First
                Amending Agreement;

        (c)     the Lender shall have received and be satisfied with the first amending agreement to
                the Senior Credit Agreement between the Borrower and Royal Bank of Canada; and

        (d)     the Lender shall have received such additional information and documents as it may
                reasonably require to complete the transactions contemplated hereby in accordance
                with the terms and conditions contained herein.

Section 7 Expenses

         The Borrower shall pay all reasonable out-of-pocket fees and expenses incurred by the
Lender in connection with the preparation, negotiation, completion, execution, delivery and review
of this First Amending Agreement and all other documents and instruments arising therefrom and/or
executed in connection therewith.

Section 8 Continuance of Credit Agreement and Security

        The Credit Agreement, as changed, altered, amended or modified by this First Amending
Agreement, shall be and continue in full force and effect and is hereby confirmed and the rights and
obligations of all parties thereunder shall not be affected or prejudiced in any manner except as
specifically provided for herein. The Borrower acknowledges, confirms and agrees that,
notwithstanding this First Amending Agreement, (a) all Security granted by it continues in full force
and effect, enforceable in accordance with its terms, and secures payment and performance by it of
the Obligations, (b) the Security to which it is a party constitutes a legal, valid and binding obligation
of the Borrower enforceable against it in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization and other laws of general application limiting the enforcement of creditor’s rights
           Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 294 of 538
                                                -4-


generally and the fact that the courts may deny the granting or enforcement of equitable remedies,
and (c) the Security to which it is a party is hereby ratified and confirmed.

Section 9 Counterparts

        This First Amending Agreement may be executed in any number of separate counterparts and
by facsimile or pdf copy, each of which shall be deemed an original and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

Section 10 Severability

        If any provision of this First Amending Agreement is determined by any court of competent
jurisdiction to be illegal or unenforceable, that provision will be severed from this First Amending
Agreement and the remaining provisions will continue in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not affected in any manner
materially adverse to either of the parties.

Section 11 Governing Law

        This First Amending Agreement shall be construed and interpreted in accordance with the
laws of the Province of Ontario and the federal laws of Canada applicable therein and each of the
parties hereto irrevocably attorns to the jurisdiction of the courts of the Province of Ontario.

                                    [Signature pages follow]
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 295 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 296 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 297 of 538
           Case 19-11365-KBO         Doc 2-1     Filed 06/18/19    Page 298 of 538
                                                                              Execution Version


                                        GUARANTEE

               THIS GUARANTEE is made as of July 26, 2016.

               WHEREAS each of the parties signatory hereto or that hereafter becomes a party
hereto pursuant to Section 6.09 (each, a “Guarantor”, and collectively, the “Guarantors”) has
agreed to provide ROYAL BANK OF CANADA (the “Lender”) with a guarantee of the
Obligations (as hereinafter defined) of VOOM MEDIA CORP. (together with all successors, by
amalgamation or otherwise, the “Obligor”; which term shall include, without limitation, Mundo
Media Ltd. following the Mundo Amalgamation);

              AND WHEREAS each Guarantor has agreed that if the guarantee is not enforceable,
such Guarantor will indemnify the Lender or be liable as primary obligor;

               AND WHEREAS in this instrument, unless something in the subject matter or
context is inconsistent therewith, “Guarantee” means this instrument including its recitals as
amended from time to time;

                NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, each Guarantor agrees
with the Lender as follows:

                             ARTICLE 1 - INTERPRETATION

1.01           Definitions

              Unless otherwise defined herein or the context otherwise requires, capitalized terms
used herein which are not otherwise defined herein shall have the meanings provided in the Credit
Agreements. In this Guarantee, unless something in the subject matter or context is inconsistent
therewith,

“Credit Agreements” means, collectively, the Senior Credit Agreement and the Subordinate Credit
Agreement.

“Credit Event” means any accelerated demand for payment made by the Lender in respect of
the Obligations following an Event of Default which is continuing.

“Obligations” has the meaning ascribed thereto in Section 2.01.

“Senior Credit Agreement” means the credit agreement made as of July 26, 2016 between the
Obligor and the Lender.

“Subordinate Credit Agreement” the subordinate credit agreement made as of July 26, 2016
between the Obligor and the Lender.




MT DOCS 15736117v6
            Case 19-11365-KBO          Doc 2-1      Filed 06/18/19      Page 299 of 538
                                                 -2-


1.02           Headings

                The division of this Guarantee into Articles and Sections and the insertion of headings
are for convenience of reference only and do not affect the construction or interpretation of this
Guarantee. The terms “hereof”, “hereunder” and similar expressions refer to this Guarantee and not
to any particular Article, Section or other portion hereof. Unless something in the subject matter or
context is inconsistent therewith, references herein to Articles and Sections are to Articles and
Sections of this Guarantee.

1.03           Extended Meanings

               In this Guarantee words importing the singular number only include the plural and
vice versa, words importing any gender include all genders and words importing persons include
individuals, corporations, limited and unlimited liability companies, general and limited
partnerships, associations, trusts, unincorporated organizations, joint ventures and governmental
authorities. The term “including” means “including without limiting the generality of the
foregoing”. A reference to any agreement, instrument or declaration means such agreement,
instrument or declaration as the same may be amended, supplemented, modified, restated or replaced
from time to time.

                                   ARTICLE 2 - GUARANTEE

2.01           Guarantee

                Each Guarantor hereby unconditionally and irrevocably guarantees payment of all the
debts and liabilities, present or future, direct or indirect, absolute or contingent, matured or not, at
any time owing by the Obligor to the Lender or remaining unpaid by the Obligor to the Lender
pursuant to each Credit Agreement, including the amount of any judgment or award made against
the Obligor for the benefit of the Lender in connection with either Credit Agreement (collectively,
the “Obligations”).

2.02           Indemnity

                If any Obligation is not duly paid by the Obligor and is not recoverable under Section
2.01 for any reason whatsoever, each Guarantor will, as a separate and distinct obligation, indemnify
and save harmless the Lender from and against all losses resulting from the failure of the Obligor to
pay such Obligation.

2.03           Primary Obligation

               If any Obligation is not duly paid by the Obligor and is not recoverable under Section
2.01 or the Lender is not indemnified under Section 2.02, in each case, for any reason whatsoever,
such Obligation will, as a separate and distinct obligation, be paid by and be recoverable from each
Guarantor as primary obligor.




MT DOCS 15736117v6
             Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 300 of 538
                                                  -3-


2.04           Obligations Absolute

               The liability of each Guarantor hereunder will be for the full amount of the
Obligations without apportionment, limitation or restriction of any kind, will be continuing, absolute
and unconditional and will not be affected by any law, regulation or other event, condition or
circumstance or any other act, delay, abstention or omission to act of any kind by the Obligor, the
Lender or any other person, that might constitute a legal or equitable defence to or a discharge,
limitation or reduction of any Guarantor’s Obligations hereunder, other than as a result of the
indefeasible payment or extinguishment in full of the Obligations, including:

       (a)     the invalidity, illegality or lack of enforceability of the Obligations or any part
               thereof or of any agreement between the Obligor and the Lender;

       (b)     any impossibility, impracticability, frustration of purpose, illegality, force majeure or
               act of government;

       (c)     the bankruptcy, winding-up, liquidation, dissolution, moratorium, readjustment of
               debt or insolvency of the Obligor or any other person, including any discharge or bar
               against collection of any of the Obligations, or the amalgamation of or any change in
               the existence, structure, name, status, function, control, constitution or ownership of
               the Obligor, any Guarantor, the Lender or any other person;

       (d)     any lack or limitation of power, incapacity or disability on the part of the Obligor or
               of the directors, partners or agents thereof or any other irregularity, defect or
               informality on the part of the Obligor in its obligations to the Lender;

       (e)     any limitation, postponement, prohibition, subordination or other restriction on the
               right of the Lender to payment of the Obligations; or

       (f)     any interest of the Lender in any property whether as owner thereof or as holder of a
               security interest therein or thereon, being invalidated, voided, declared fraudulent or
               preferential or otherwise set aside, or by reason of any impairment of any right or
               recourse to collateral,

and each of the foregoing is hereby waived by each Guarantor to the fullest extent permitted under
applicable law. The foregoing provisions apply and the foregoing waivers will be effective to the
fullest extent permitted under applicable law even if the effect of any action or failure to take action
by the Lender is to destroy or diminish any Guarantor’s subrogation rights, any Guarantor’s right to
proceed against the Obligor for reimbursement, any Guarantor’s right to recover contribution from
any other person or any other right or remedy of any Guarantor.

2.05           Luxembourg Guarantee Limitation

        (1) Notwithstanding anything to the contrary in this Guarantee, the aggregate obligations and
exposure of any Guarantor incorporated in Luxembourg (a “Luxembourg Guarantor”) in respect
of the aggregate amount of its guarantee obligations under this Guarantee for the Obligations of the
Obligor, unless such Obligor is or becomes the direct or indirect subsidiary of any Luxembourg
Guarantor, will be:


MT DOCS 15736117v6
             Case 19-11365-KBO         Doc 2-1     Filed 06/18/19      Page 301 of 538
                                                 -4-


       (a)     80 per cent. of such Luxembourg Guarantor’s net assets (capitaux propres) as
               referred to in annex I (“Annex I”) to the grand-ducal regulation dated 18 December
               2015 determining the form and content of the presentation of balance sheet and profit
               and loss account implementing Articles 34, 35, 46 and 47 of the Luxembourg law
               dated 19 December 2002 concerning the trade and companies register and the
               accounting and annual accounts of undertakings, as amended, (the “Regulation”)
               and the subordinated debt (dettes subordonnées) owed by such Luxembourg
               Guarantor (excluding however any amounts advanced to such Luxembourg
               Guarantor as per paragraph (b) below) (the “Luxembourg Subordinated Debt”) at
               the date of this Guarantee; and

       (b)     80 per cent. of such Luxembourg Guarantor’s net assets (capitaux propres) as
               referred to in Annex I of the Regulation and the Luxembourg Subordinated Debt at
               the time of the enforcement of the Guarantee.

       (2) The above limitation shall not apply to any amounts (if any) borrowed by the Obligor
under the Credit Agreements where the borrowed amounts have been directly or indirectly lent or
otherwise made available by such Obligor to a Luxembourg Guarantor or to any direct or indirect
subsidiary of a Luxembourg Guarantor.

                ARTICLE 3 - DEALINGS WITH OBLIGOR AND OTHERS

3.01           No Release

               The liability of each Guarantor hereunder will not be released, discharged, limited or
in any way affected by anything done, suffered, permitted or omitted to be done by the Lender in
connection with any duties or liabilities of the Obligor to the Lender or any security therefor
including any loss of or in respect of any security received by the Lender from the Obligor or others.
Without limiting the generality of the foregoing and without releasing, discharging, limiting or
otherwise affecting, in whole or in part, each Guarantor’s liability hereunder, the Lender may,
without obtaining the consent of or giving notice to any Guarantor:

       (a)     discontinue, reduce, increase or otherwise vary the credit of the Obligor in any
               manner whatsoever;

       (b)     make any change in the time, manner or place of payment under, or in any other term
               of, any agreement between the Obligor and the Lender or waive, in whole or in part
               and with or without conditions, the failure on the part of the Obligor to carry out any
               of its obligations under any such agreement;

       (c)     grant time, renewals, extensions, indulgences, releases and discharges to the Obligor
               or any other person;

       (d)     release or substitute, in whole or in part, any Guarantor of the Obligations or obtain a
               new guarantee of any of the Obligations from any other person;

       (e)     subordinate, release, take or enforce, refrain from taking or enforcing or omit to take
               or enforce security or collateral from the Obligor or any other person or perfect,


MT DOCS 15736117v6
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19      Page 302 of 538
                                                -5-


               refrain from perfecting or omit to perfect security or collateral of the Obligor or any
               other person, whether occasioned by the fault of the Lender or otherwise;

       (f)     to the extent permitted under applicable law, give or refrain from giving to the
               Obligor, any Guarantor or any other person notice of any sale or other disposition of
               any property securing any of the Obligations or any other guarantee thereof, or any
               notice that may be given in connection with any sale or other disposition of any such
               property;

       (g)     accept compromises from the Obligor or any other person;

       (h)     marshal, refrain from marshalling or omit to marshal assets;

       (i)     apply all money or other property at any time received from the Obligor or from its
               security upon such part of the Obligations as the Lender may see fit or vary any such
               application in whole or in part from time to time as the Lender may see fit; and

       (j)     otherwise deal, delay or refrain from dealing or omit to deal with the Obligor, each
               Guarantor and all other persons and security as the Lender may see fit and do, delay
               or refrain from doing or omit to do any other act or thing that under applicable law
               might otherwise have the effect, directly or indirectly, of releasing, discharging,
               limiting or otherwise affecting in whole or in part any Guarantor’s liability
               hereunder.

3.02           No Exhaustion of Remedies

               The Lender will not be bound or obligated to exhaust its recourse against the Obligor
or other persons or any security or collateral it may hold or take any other action before being
entitled to demand payment from any Guarantor hereunder.

3.03           Prima Facie Evidence

               Any account settled or stated in writing by or between the Lender and the Obligor in
respect of any Obligation will be prima facie evidence that the balance or amount thereof appearing
due to the Lender is so due.

3.04           No Set-off

                In any claim by the Lender against any Guarantor, no Guarantor may claim or assert
any set-off, counterclaim, claim or other right that either such Guarantor or the Obligor may have
against the Lender or any other person.

3.05           Continuing Guarantee

               The obligations of each Guarantor hereunder will constitute and be continuing
obligations and will apply to and secure any ultimate balance due or remaining due to the Lender and
will not be considered as wholly or partially satisfied by the payment or liquidation at any time of
any sum of money for the time being due or remaining unpaid to the Lender. This Guarantee will


MT DOCS 15736117v6
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 303 of 538
                                                 -6-


continue to be effective even if at any time any payment of any of the Obligations is rendered
unenforceable or is rescinded or must otherwise be returned by the Lender upon the occurrence of
any action or event including the insolvency, bankruptcy or reorganization of the Obligor or any
Guarantor or otherwise, all as though such payment had not been made.

                                     ARTICLE 4 - DEMAND

4.01           Demand

              Upon the occurrence of an Event of Default that has not been either cured or waived
in accordance with the provisions of the Credit Agreements, the Lender will be entitled to make
demand upon any one or more of the Guarantors for payment of all Obligations. Each such
Guarantor will pay to the Lender the total amount guaranteed hereunder forthwith after demand
therefor is made to such Guarantor. In addition, each such Guarantor will pay to the Lender
forthwith upon demand all costs and expenses incurred by the Lender in collecting and enforcing the
Obligations and in enforcing this Guarantee, including legal fees and disbursements on a full
indemnity basis.

4.02           Stay of Acceleration

                If acceleration of the time for payment of any amount payable by the Obligor in
respect of the Obligations is stayed upon the insolvency, bankruptcy, arrangement or reorganization
of the Obligor or any moratorium affecting the payment of the Obligations, all such amounts that
would otherwise be subject to acceleration will nonetheless be payable by each Guarantor hereunder
forthwith on the demand by the Lender.

4.03           Interest

        Without duplication of interest accruing on the Obligations, each Guarantor will pay interest
to the Lender at the rate or rates provided in the Credit Agreements for such Obligations, or, in the
event no such rate is provided for therein, at a rate per annum equal to the Prime Rate of the Lender,
on the unpaid portion of all amounts payable by such Guarantor under this Guarantee, including all
costs and expenses incurred by the Lender in collecting and enforcing the Obligations and in
enforcing this Guarantee, such interest to accrue from and including the date of demand by the
Lender on such Guarantor to but excluding the date of payment thereof by such Guarantor. For the
purposes of this Guarantee “Prime Rate of the Lender” means the rate of interest per annum
established from time to time by the Lender as the reference rate of interest for the determination of
interest rates that the Lender charges customers of varying degrees of credit worthiness in Canada
for Canadian dollar demand loans.

         ARTICLE 5 - ASSIGNMENT, POSTPONEMENT AND SUBROGATION

5.01           Assignment and Postponement

               All debts and liabilities, present and future, of the Obligor to each Guarantor (except
for any debts and liabilities to the extent otherwise the subject matter of Security (governed by the
laws of Luxembourg) granted by a Guarantor incorporated or formed under the laws of
Luxembourg) are hereby assigned to the Lender and postponed to the Obligations (other than to the


MT DOCS 15736117v6
             Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 304 of 538
                                                 -7-


extent set forth in either Credit Agreement), and, following a Credit Event, all money received by
any Guarantor in respect thereof will be held in trust for the Lender and forthwith upon receipt will
be paid over to the Lender, the whole without in any way lessening or limiting the liability of such
Guarantor hereunder and this assignment and postponement is independent of the guarantee,
indemnity and primary obligor obligations contained in this Guarantee and will remain in full force
and effect until, in the case of the assignment, the liability of such Guarantor under this Guarantee
has been discharged or terminated and, in the case of the postponement, until all Obligations are
performed and indefeasibly paid in full.

5.02           Subrogation

               No Guarantor will be entitled to subrogation until (a) each Guarantor performs or
makes indefeasible payment to the Lender of all amounts owing by such Guarantor to the Lender
under this Guarantee, (b) the Obligations are performed and indefeasibly paid in full and (c) the
Lender has no further liability to advance money to, or incur any liability on behalf of, the Obligor.
Thereafter, the Lender will, at such Guarantor’s request and expense, execute and deliver to such
Guarantor appropriate documents, without recourse and without representation and warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an interest in the Obligations
and any security held therefor resulting from such performance or payment by such Guarantor.

                                    ARTICLE 6 - GENERAL

6.01           Waiver of Notices

              Each Guarantor hereby waives promptness, diligence, presentment, demand of
payment, notice of acceptance and any other notice with respect to this Guarantee and the
Obligations guaranteed hereunder, except for the demand pursuant to Section 4.01.

6.02           Joint and Several Obligations

               Each obligation of a Guarantor hereunder is both several and joint with each other
Guarantor.

6.03           Binding Effect of the Guarantee

                This Guarantee will be binding upon the successors of each Guarantor and will enure
to the benefit of the Lender and its successors and assigns.

6.04           Foreign Currency Obligations

              Each Guarantor will make payment relative to each Obligation in the currency (the
“original currency”) in which the Obligor is required to pay such Obligation, in each case, in
accordance with the provisions of the related Credit Agreement.

         If a Guarantor makes payment relative to any Obligation to the Lender in a currency (the
“other currency”) other than the original currency (whether voluntarily or pursuant to an order or
judgment of a court or tribunal of any jurisdiction), such payment will constitute a discharge of the
liability of such Guarantor hereunder in respect of such Obligation only to the extent of the amount


MT DOCS 15736117v6
             Case 19-11365-KBO         Doc 2-1     Filed 06/18/19     Page 305 of 538
                                                 -8-


of the original currency that the Lender is able to purchase with the amount of the other currency it
receives on the date of receipt, as determined by the Lender in accordance with its normal practice.
If the amount of the original currency that the Lender is able to purchase is less than the amount of
such currency originally due in respect of the relevant Obligation, such Guarantor will indemnify
and save the Lender harmless from and against any loss or damage arising as a result of such
deficiency. This indemnity will constitute an obligation separate and independent from the other
obligations contained in this Guarantee, will give rise to a separate and independent cause of action,
will apply irrespective of any indulgence granted by the Lender and will continue in full force and
effect notwithstanding any judgment or order in respect of any amount due hereunder or under any
judgment or order. A certificate of the Lender as to any such loss or damage will constitute prima
facie evidence thereof, in the absence of manifest error.

6.05           Taxes and Gross-Up by Guarantors

                All payments by each Guarantor under this Guarantee, whether in respect of
principal, interest, interest on overdue and unpaid interest, fees or any other Obligations, will be
made in full without any deduction or withholding (whether in respect of duties, taxes, charges or
other similar amounts) unless such Guarantor is prohibited by applicable laws from doing so, in
which event such Guarantor will:

       (a)     ensure that the deduction or withholding does not exceed the minimum amount
               legally required;

       (b)     increase the sum paid by it to the Lender as necessary so that after making or
               allowing for all required deductions and withholdings (including deductions and
               withholdings applicable to additional sums payable under this Section) the Lender
               receives an amount equal to the sum it would have received had no such deductions
               or withholdings been required;

       (c)     pay to the relevant taxation or other authorities, within the period for payment
               required by applicable laws, the full amount of the deduction or withholding
               (including the full amount of any deduction or withholding applicable to any
               additional sums payable under this Section); and

       (d)     furnish to the Lender promptly, as soon as available, an official receipt of the
               relevant taxation or other authorities involved for all amounts deducted or withheld
               as aforesaid.

6.06           Entire Agreement

                This Guarantee constitutes the entire agreement between each Guarantor and the
Lender with respect to the subject matter hereof and cancels and supersedes any prior understandings
and agreements between such parties with respect thereto. There are no representations, warranties,
terms, conditions, undertakings or collateral agreements, express, implied or statutory, between the
parties except as expressly set forth herein. The Lender will not be bound by any representations or
promises made by the Obligor to any Guarantor and possession of this Guarantee by the Lender will
be conclusive evidence against each Guarantor that this Guarantee was not delivered in escrow or
pursuant to any agreement that it should not be effective until any condition precedent or subsequent


MT DOCS 15736117v6
            Case 19-11365-KBO           Doc 2-1     Filed 06/18/19      Page 306 of 538
                                                  -9-


has been complied with and this Guarantee will be operative and binding against each Guarantor
notwithstanding the non-execution thereof by any other proposed signatory.

6.07            Financial Condition of the Obligor

               Each Guarantor acknowledges that it is fully aware of the financial condition of the
Obligor and that it will receive a benefit from the Lender entering into the Credit Agreements. So
long as any Guarantor’s obligations hereunder remain undischarged, such Guarantor will assume
sole responsibility for keeping itself informed of the financial condition of the Obligor and of all
circumstances bearing upon the nature, scope and extent of the risk that such Guarantor assumes or
incurs hereunder and the Lender will not have a duty to advise any Guarantor of information known
to the Lender regarding such circumstances or risks.

6.08            Acknowledgements

       (1) Each Guarantor acknowledges receipt of a true and complete copy of each Credit
Agreement and all of the terms and conditions thereof. So long as any Guarantor’s obligations
hereunder remain undischarged, such Guarantor will assume sole responsibility for keeping itself
informed, and requesting and obtaining copies from the Obligor or otherwise, of all amendments,
modifications, supplements, restatements and replacements of either Credit Agreement and the
Lender will not have a duty to advise or provide copies to any Guarantor of any such amendments,
modifications, supplements, restatements and replacements.

        (2) Each Guarantor acknowledges and agrees that this Guarantee has been executed and
delivered to and in favour of the Lender, in its capacity as both the senior lender under the Senior
Credit Agreement and the subordinate lender under the Subordinate Credit Agreement.

6.09            Additional Guarantors

                 If, at the option of the Obligor or as required pursuant to either Credit Agreement, any
party that is not a Guarantor becomes a Guarantor hereunder, such party shall execute and deliver to
the Lender a Joinder Agreement substantially in the form of Schedule A and shall thereafter for all
purposes be a party hereto and have the same rights, benefits and obligations as a Guarantor party
hereto on the Closing Date.

6.10            Amendments and Waivers

               No amendment to this Guarantee will be valid or binding unless set forth in writing
and duly executed by each Guarantor and the Lender. No waiver of any breach of any provision of
this Guarantee will be effective or binding unless made in writing and signed by the party purporting
to give the same and, unless otherwise provided in the written waiver, will be limited to the specific
breach waived.

6.11            Severability

                 If any provision of this Guarantee is determined by any court of competent
jurisdiction to be illegal or unenforceable, that provision will be severed from this Guarantee and the
remaining provisions will continue in full force and effect so long as the economic or legal substance


MT DOCS 15736117v6
            Case 19-11365-KBO          Doc 2-1      Filed 06/18/19      Page 307 of 538
                                                 - 10 -


of the transactions contemplated hereby is not affected in any manner materially adverse to either the
Lender or the Guarantors.

6.12           Notices

               Any demand, notice or other communication to be given under this Guarantee to any
Guarantor or the Lender shall be effective if given in accordance with the provisions of the Credit
Agreements as to the giving of notice to each, and each Guarantor and the Lender may change their
respective address for notices in accordance with the said provisions.

6.13           Discharge

                Unless all obligations of a Guarantor hereunder have been indefeasibly paid or
performed, such Guarantor will not be discharged from any of its obligations hereunder except by a
release or discharge signed in writing by the Lender.

6.14           Remedies Cumulative

                The rights and remedies of the Lender hereunder are cumulative and are in addition
to, and not in substitution for, any other rights and remedies available at law or in equity or
otherwise. No single or partial exercise by the Lender of any right or remedy precludes or otherwise
affects the exercise of any other right or remedy to which the Lender may be entitled.

6.15           Governing Law

               This Guarantee is governed by and will be construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.

6.16           Attornment

                For the purpose of all legal proceedings this Guarantee will be deemed to have been
performed in the Province of Ontario and the courts of the Province of Ontario will have jurisdiction
to entertain any action arising under this Guarantee. Each Guarantor and the Lender each hereby
attorns to the jurisdiction of the courts of the Province of Ontario.

6.17           Interest Calculations and Payments

                Unless otherwise stated, wherever in this Guarantee reference is made to a rate of
interest “per annum” or a similar expression is used, such interest will be calculated on the basis of a
calendar year of 365 days or 366 days, as the case may be, and using the nominal rate method of
calculation and not the effective rate method of calculation or on any other basis that gives effect to
the principle of deemed reinvestment of interest. Interest will continue to accrue after maturity and
default and/or judgment, if any, until payment thereof, and interest will accrue on overdue interest, if
any.

6.18           Interest Act (Canada)




MT DOCS 15736117v6
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 308 of 538
                                                - 11 -


                For the purposes of this Guarantee, whenever interest to be paid hereunder is to be
calculated on the basis of 360 days or any other period of time that is less than a calendar year, the
yearly rate of interest to which the rate determined pursuant to such calculation is equivalent is the
rate so determined multiplied by the actual number of days in the calendar year in which the same is
to be ascertained and divided by 360 or such other number of days in such period, as the case may
be.

6.19           Conflict

                In the event of a conflict in or between the provisions of this Guarantee and the
provisions of either Credit Agreement then, despite anything contained in this Guarantee, the
provisions of the applicable Credit Agreement will prevail and the provisions of this Guarantee will
be deemed to be amended to the extent necessary to eliminate the conflict.

6.20           Executed Copy

               Each Guarantor acknowledges receipt of a fully executed copy of this Guarantee.

                           [Remainder of page intentionally left blank]




MT DOCS 15736117v6
             Case 19-11365-KBO     Doc 2-1       Filed 06/18/19       Page 309 of 538




                TN WITNESS WHEREOF each Guarantor has signed, sealed and delivered thjs
Guarantee.

GUARANTORS:                               MUNDO MEDIA LTD.


                                          Per      L --
                                                   Name:
                                                   Title:
                                           /
                                          Per:
                                                  Name:
                                                  Title:


                                          2518769 ONT610 LTD.

                                          p~
                                           r: Nilll1(;:
                                          .,.     Title:
                                                            =======----_
                                          Per:
                                                  Name:
                                                  Title:

                                                                -;7
                                          23075210NTARIO'INC.
                                                            //--
                                          Per:              ~
                                                  ija16e:
                                                  Title:

                                          Per:
                                                  Name:
                                                  Title:




                               (SIGNATURE PAGE TO GUARANTEE]
Case 19-11365-KBO     Doc 2-1        Filed 06/18/19          Page 310 of 538




                              MOVIL WAVE s.A R.L.
                              Registered address: 5-11 , avenue Gaston
                              Diderich
                              L-1420 Luxembourg
                              RCS Luxembourg: B 165.409
                              Share capital : EUR 12,500

                              Per:          ..:       ~p6~


                                       ~
                                        N~~~: ;:~1'j4~
                              Per:                . ___
                                        Name: Frank le4 ch    SL
                                        Title: ~ ~~l'WA C:~lJC!\01(S


                              MOGENIO S.A.
                              Registered address: 5-11 , avenue Gaston
                              Diderich
                              L-1420 Luxembourg
                              RCS Luxembourg: B 166.420

                              Per:



                              Per:
                                        Name: Frank Pietsci.
                                        Title: ,·~ """-.!)t1"A.
                                                       .                .....
                                                                J rjV'1t\ I .,   'I




                    [SIGNATURE PAGE TO GUARANTEEI
           Case 19-11365-KBO         Doc 2-1     Filed 06/18/19    Page 311 of 538



                                        SCHEDULE A

                            FORM OF JOINDER AGREEMENT

                THIS JOINDER AGREEMENT, dated as of ●, 20●, is delivered pursuant to Section
6.09 of the Guarantee, dated as of July 26, 2016, by MUNDO MEDIA LTD., 2518769 ONTARIO
LTD., 2307521 ONTARIO INC., MOVIL WAVE S.À R.L. and MOGENIO S.A. (the
“Guarantors”) in favour of ROYAL BANK OF CANADA (as amended, restated, supplemented or
otherwise modified from time to time, the “Guarantee”). Capitalized terms used herein without
definition are used as defined in the Guarantee.

                By executing and delivering this Joinder Agreement, the undersigned hereby becomes
a party to the Guarantee as a Guarantor thereunder with the same force and effect as if originally
named as a Guarantor therein and, without limiting the generality of the foregoing, hereby
unconditionally and irrevocably guarantees payment of all the Obligations.

                By acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agrees that this Joinder Agreement may be attached to the Guarantee.



                          [Remainder of page intentionally left blank]




MT DOCS 15736117v6
           Case 19-11365-KBO      Doc 2-1       Filed 06/18/19   Page 312 of 538



               IN WITNESS WHEREOF the parties have executed this Joinder Agreement.

ADDITIONAL GUARANTOR                     [NAME OF ADDITIONAL GUARANTOR]


                                         Per:
                                                   Name:
                                                   Title:

                                         Per:
                                                   Name:
                                                   Title:




MT DOCS 15736117v6
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 313 of 538
                                                                                 Execution Version


                                    JOINDER AGREEMENT

                THIS JOINDER AGREEMENT, dated as of October 13, 2016, is delivered pursuant
to Section 6.09 of the Guarantee, dated as of July 26, 2016, by MUNDO MEDIA LTD., 2518769
ONTARIO LTD., 2307521 ONTARIO INC., MOVIL WAVE S.À R.L. and MOGENIO S.A. (the
“Guarantors”) in favour of ROYAL BANK OF CANADA (as amended, restated, supplemented or
otherwise modified from time to time, the “Guarantee”). Capitalized terms used herein without
definition are used as defined in the Guarantee.

                By executing and delivering this Joinder Agreement, the undersigned, as provided in
Section 6.09 of the Guarantee, hereby becomes a party to the Guarantee as a Guarantor thereunder
with the same force and effect as if originally named as a Guarantor therein and, without limiting the
generality of the foregoing, hereby unconditionally and irrevocably guarantees payment of all the
Obligations.

                By acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agrees that this Joinder Agreement may be attached to the Guarantee.



                           [Remainder of page intentionally left blank]




MT DOCS 15970045v2
      Case 19-11365-KBO     Doc 2-1       Filed 06/18/19   Page 314 of 538




         IN WITNESS WHEREOF the parties have executed this loind    Agreement.

ADDITIONAL GUARANTOR               2538853 ONTARIO L


                                   Per:



                                   Per:




                 [SIGNATURE PAGE TO JOINDER TO GUARANTEE]
           Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 315 of 538



                               JOINDER AGREEMENT
                       (ONTARIO LAW GOVERNED GUARANTEE)

               THIS JOINDER AGREEMENT, dated as of January 31, 2018, is delivered
pursuant to Section 6.09 of the Guarantee, dated as of July 26, 2016, by MUNDO MEDIA LTD.,
2518769 ONTARIO LTD., 2307521 ONTARIO INC., MOVIL WAVE S.À R.L., MOGENIO
S.A. and the other Persons from time to time party thereto as Guarantors (collectively, the
“Guarantors”) in favour of ROYAL BANK OF CANADA (as amended, restated, supplemented or
otherwise modified from time to time, the “Guarantee”).

               Capitalized terms used herein without definition are used as defined in the Guarantee.

              By executing and delivering this Joinder Agreement, the undersigned Mundo Media
(Luxembourg) S.à r.l. (the “New Guarantor”) as provided in Section 6.09 of the Guarantee, hereby
becomes a party to the Guarantee as a Guarantor thereunder with the same force and effect as if
originally named as a Guarantor therein and, without limiting the generality of the foregoing, hereby
unconditionally and irrevocably guarantees payment of all the Obligations.

               By acknowledging and agreeing to this Joinder Agreement, the New Guarantor
hereby agrees that this Joinder Agreement may be attached to the Guarantee.

               This Joinder Agreement is governed by and will be construed in accordance with the
laws of the Province of Ontario and the laws of Canada applicable therein.

                For the purpose of all legal proceedings under the Guarantee (including this Joinder
Agreement) will be deemed to have been performed in the Province of Ontario and the courts of the
Province of Ontario will have jurisdiction to entertain any action arising under the Guarantee
(including this Joinder Agreement).

               The New Guarantor hereby attorns to the jurisdiction of the courts of the Province of
Ontario.

                          [Remainder of page intentionally left blank]




MT DOCS 17379615v4
    Case 19-11365-KBO     Doc 2-1     Filed 06/18/19   Page 316 of 538




         IN WITNESS WHEREOF the parties have executed this Joinder Agreement.

ADDITIONAL GUARANTOR


                                    Per:                         Manater




                                           Name:
                                           Title:      Frank PLETSCH
                                                          Manager




                  SIGNATURE PAGE TO JOINDER TO GUARANTEE
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 317 of 538
                                                                                 Execution Version


                                    JOINDER AGREEMENT
                                        (GUARANTEE)

               THIS JOINDER AGREEMENT, dated as of June 2, 2017, is delivered pursuant to
Section 6.09 of the Guarantee, dated as of July 26, 2016, by MUNDO MEDIA LTD., 2518769
ONTARIO LTD., 2307521 ONTARIO INC., MOVIL WAVE S.À R.L. and MOGENIO S.A.
(the “Guarantors”) in favour of ROYAL BANK OF CANADA (as amended, restated,
supplemented or otherwise modified from time to time, the “Guarantee”). Capitalized terms used
herein without definition are used as defined in the Guarantee.

                By executing and delivering this Joinder Agreement, the undersigned, as provided in
Section 6.09 of the Guarantee, hereby becomes a party to the Guarantee as a Guarantor thereunder
with the same force and effect as if originally named as a Guarantor therein and, without limiting the
generality of the foregoing, hereby unconditionally and irrevocably guarantees payment of all the
Obligations.

                By acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agrees that this Joinder Agreement may be attached to the Guarantee.



                           [Remainder of page intentionally left blank]




MT DOCS 16784411v2
      Case 19-11365-KBO     Doc 2-1       Filed 06/18/19        Page 318 of 538




         IN WITNESS WHEREOF the parties have executed this Joinder Agreement.

ADDITIONAL GUARANTOR               MUNDO INC.



                                                     ~eo.s
                                   Per:
                                            Name:               ....
                                            Title:         c.   E: .o .

                                   Per:
                                            Name:
                                            Title:




                 [SIGNATURE PAGE TO JOINDER TO GUARANTEE]
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 319 of 538
           Case 19-11365-KBO         Doc 2-1     Filed 06/18/19    Page 320 of 538
                                                                              Execution Version


                                        GUARANTEE

                  THIS GUARANTEE is made as of October 13, 2016.

               WHEREAS each of the parties signatory hereto or that hereafter becomes a party
hereto pursuant to Section 6.10 (each, a “Guarantor”, and collectively, the “Guarantors”) has
agreed to provide ROYAL BANK OF CANADA (the “Lender”) with a guarantee of the
Obligations (as hereinafter defined) of MUNDO MEDIA LTD. (together with all successors, by
amalgamation or otherwise, the “Obligor”);

              AND WHEREAS each Guarantor has agreed that if the guarantee is not enforceable,
such Guarantor will indemnify the Lender or be liable as primary obligor;

               AND WHEREAS in this instrument, unless something in the subject matter or
context is inconsistent therewith, “Guarantee” means this instrument including its recitals as
amended from time to time;

                NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, each Guarantor agrees
with the Lender as follows:

                                ARTICLE 1 - INTERPRETATION

1.01              Definitions

              Unless otherwise defined herein or the context otherwise requires, capitalized terms
used herein which are not otherwise defined herein shall have the meanings provided in the Credit
Agreements. In this Guarantee, unless something in the subject matter or context is inconsistent
therewith,

“Bankruptcy Code” means title 11 of the United States Code, as amended, or any similar federal or
state law for the relief of debtors.

“Credit Agreements” means, collectively, the Senior Credit Agreement and the Subordinate Credit
Agreement.

“Credit Event” means any accelerated demand for payment made by the Lender in respect of
the Obligations following an Event of Default which is continuing.

“Obligations” has the meaning ascribed thereto in Section 2.01.

“Senior Credit Agreement” means the credit agreement made as of July 26, 2016 between the
Obligor and the Lender, as amended by first amending agreement dated as of the date hereof.

“Subordinate Credit Agreement” the subordinate credit agreement made as of July 26, 2016
between the Obligor and the Lender, as amended by first amending agreement dated as of the date
hereof.




DOCS 15943727v5
            Case 19-11365-KBO          Doc 2-1      Filed 06/18/19      Page 321 of 538
                                                 -2-


1.02              Headings

                The division of this Guarantee into Articles and Sections and the insertion of headings
are for convenience of reference only and do not affect the construction or interpretation of this
Guarantee. The terms “hereof”, “hereunder” and similar expressions refer to this Guarantee and not
to any particular Article, Section or other portion hereof. Unless something in the subject matter or
context is inconsistent therewith, references herein to Articles and Sections are to Articles and
Sections of this Guarantee.

1.03              Extended Meanings

               In this Guarantee words importing the singular number only include the plural and
vice versa, words importing any gender include all genders and words importing persons include
individuals, corporations, limited and unlimited liability companies, general and limited
partnerships, associations, trusts, unincorporated organizations, joint ventures and governmental
authorities. The term “including” means “including without limiting the generality of the
foregoing”. A reference to any agreement, instrument or declaration means such agreement,
instrument or declaration as the same may be amended, supplemented, modified, restated or replaced
from time to time.

                                   ARTICLE 2 - GUARANTEE

2.01              Guarantee

                Each Guarantor hereby unconditionally and irrevocably guarantees payment of all the
debts and liabilities, present or future, direct or indirect, absolute or contingent, matured or not, at
any time owing by the Obligor to the Lender or remaining unpaid by the Obligor to the Lender
pursuant to each Credit Agreement, including the amount of any judgment or award made against
the Obligor for the benefit of the Lender in connection with either Credit Agreement (collectively,
the “Obligations”).

2.02              Indemnity

                If any Obligation is not duly paid by the Obligor and is not recoverable under Section
2.01 for any reason whatsoever, each Guarantor will, as a separate and distinct obligation, indemnify
and save harmless the Lender from and against all losses resulting from the failure of the Obligor to
pay such Obligation.

2.03              Primary Obligation

               If any Obligation is not duly paid by the Obligor and is not recoverable under Section
2.01 or the Lender is not indemnified under Section 2.02, in each case, for any reason whatsoever,
such Obligation will, as a separate and distinct obligation, be paid by and be recoverable from each
Guarantor as primary obligor.




DOCS 15943727v5
             Case 19-11365-KBO            Doc 2-1     Filed 06/18/19      Page 322 of 538
                                                    -3-


2.04              Obligations Absolute

               The liability of each Guarantor hereunder will be for the full amount of the
Obligations without apportionment, limitation or restriction of any kind, will be continuing, absolute
and unconditional and will not be affected by any law, regulation or other event, condition or
circumstance or any other act, delay, abstention or omission to act of any kind by the Obligor, the
Lender or any other person, that might constitute a legal or equitable defence to or a discharge,
limitation or reduction of any Guarantor’s Obligations hereunder, other than as a result of the
indefeasible payment or extinguishment in full of the Obligations, including:

       (a)        the invalidity, illegality or lack of enforceability of the Obligations or any part
                  thereof or of any agreement between the Obligor and the Lender;

       (b)        any impossibility, impracticability, frustration of purpose, illegality, force majeure or
                  act of government;

       (c)        the bankruptcy, winding-up, liquidation, dissolution, moratorium, readjustment of
                  debt or insolvency of the Obligor or any other person, including any discharge or bar
                  against collection of any of the Obligations, or the amalgamation of or any change in
                  the existence, structure, name, status, function, control, constitution or ownership of
                  the Obligor, any Guarantor, the Lender or any other person;

       (d)        any lack or limitation of power, incapacity or disability on the part of the Obligor or
                  of the directors, partners or agents thereof or any other irregularity, defect or
                  informality on the part of the Obligor in its obligations to the Lender;

       (e)        any limitation, postponement, prohibition, subordination or other restriction on the
                  right of the Lender to payment of the Obligations; or

       (f)        any interest of the Lender in any property whether as owner thereof or as holder
                  of a security interest therein or thereon, being invalidated, voided, declared
                  fraudulent or preferential or otherwise set aside, or by reason of any impairment
                  of any right or recourse to collateral,

and each of the foregoing is hereby waived by each Guarantor to the fullest extent permitted under
applicable law. The foregoing provisions apply and the foregoing waivers will be effective to the
fullest extent permitted under applicable law even if the effect of any action or failure to take action
by the Lender is to destroy or diminish any Guarantor’s subrogation rights, any Guarantor’s right to
proceed against the Obligor for reimbursement, any Guarantor’s right to recover contribution from
any other person or any other right or remedy of any Guarantor.

                  ARTICLE 3 - DEALINGS WITH OBLIGOR AND OTHERS

3.01              No Release

               The liability of each Guarantor hereunder will not be released, discharged, limited or
in any way affected by anything done, suffered, permitted or omitted to be done by the Lender in
connection with any duties or liabilities of the Obligor to the Lender or any security therefor


DOCS 15943727v5
             Case 19-11365-KBO           Doc 2-1      Filed 06/18/19      Page 323 of 538
                                                   -4-


including any loss of or in respect of any security received by the Lender from the Obligor or others.
Without limiting the generality of the foregoing and without releasing, discharging, limiting or
otherwise affecting, in whole or in part, each Guarantor’s liability hereunder, the Lender may,
without obtaining the consent of or giving notice to any Guarantor:

       (a)        discontinue, reduce, increase or otherwise vary the credit of the Obligor in any
                  manner whatsoever;

       (b)        make any change in the time, manner or place of payment under, or in any other term
                  of, any agreement between the Obligor and the Lender or waive, in whole or in part
                  and with or without conditions, the failure on the part of the Obligor to carry out any
                  of its obligations under any such agreement;

       (c)        grant time, renewals, extensions, indulgences, releases and discharges to the Obligor
                  or any other person;

       (d)        release or substitute, in whole or in part, any Guarantor of the Obligations or obtain a
                  new guarantee of any of the Obligations from any other person;

       (e)        subordinate, release, take or enforce, refrain from taking or enforcing or omit to take
                  or enforce security or collateral from the Obligor or any other person or perfect,
                  refrain from perfecting or omit to perfect security or collateral of the Obligor or any
                  other person, whether occasioned by the fault of the Lender or otherwise;

       (f)        to the extent permitted under applicable law, give or refrain from giving to the
                  Obligor, any Guarantor or any other person notice of any sale or other disposition of
                  any property securing any of the Obligations or any other guarantee thereof, or any
                  notice that may be given in connection with any sale or other disposition of any such
                  property;

       (g)        accept compromises from the Obligor or any other person;

       (h)        marshal, refrain from marshalling or omit to marshal assets;

       (i)        apply all money or other property at any time received from the Obligor or from its
                  security upon such part of the Obligations as the Lender may see fit or vary any such
                  application in whole or in part from time to time as the Lender may see fit; and

       (j)        otherwise deal, delay or refrain from dealing or omit to deal with the Obligor, each
                  Guarantor and all other persons and security as the Lender may see fit and do, delay
                  or refrain from doing or omit to do any other act or thing that under applicable law
                  might otherwise have the effect, directly or indirectly, of releasing, discharging,
                  limiting or otherwise affecting in whole or in part any Guarantor’s liability
                  hereunder.




DOCS 15943727v5
           Case 19-11365-KBO             Doc 2-1    Filed 06/18/19   Page 324 of 538
                                                   -5-


3.02              No Exhaustion of Remedies

               The Lender will not be bound or obligated to exhaust its recourse against the Obligor
or other persons or any security or collateral it may hold or take any other action before being
entitled to demand payment from any Guarantor hereunder.

3.03              Prima Facie Evidence

               Any account settled or stated in writing by or between the Lender and the Obligor in
respect of any Obligation will be prima facie evidence that the balance or amount thereof appearing
due to the Lender is so due.

3.04              No Set-off

                In any claim by the Lender against any Guarantor, no Guarantor may claim or assert
any set-off, counterclaim, claim or other right that either such Guarantor or the Obligor may have
against the Lender or any other person.

3.05              Continuing Guarantee

               The obligations of each Guarantor hereunder will constitute and be continuing
obligations and will apply to and secure any ultimate balance due or remaining due to the Lender and
will not be considered as wholly or partially satisfied by the payment or liquidation at any time of
any sum of money for the time being due or remaining unpaid to the Lender. This Guarantee will
continue to be effective even if at any time any payment of any of the Obligations is rendered
unenforceable or is rescinded or must otherwise be returned by the Lender upon the occurrence of
any action or event including the insolvency, bankruptcy or reorganization of the Obligor or any
Guarantor or otherwise, all as though such payment had not been made.

                                     ARTICLE 4 - DEMAND

4.01              Demand

              Upon the occurrence of an Event of Default that has not been either cured or waived
in accordance with the provisions of the Credit Agreements, the Lender will be entitled to make
demand upon any one or more of the Guarantors for payment of all Obligations. Each such
Guarantor will pay to the Lender the total amount guaranteed hereunder forthwith after demand
therefor is made to such Guarantor. In addition, each such Guarantor will pay to the Lender
forthwith upon demand all costs and expenses incurred by the Lender in collecting and enforcing the
Obligations and in enforcing this Guarantee, including legal fees and disbursements on a full
indemnity basis.

4.02              Stay of Acceleration

                If acceleration of the time for payment of any amount payable by the Obligor in
respect of the Obligations is stayed upon the insolvency, bankruptcy, arrangement or reorganization
of the Obligor or any moratorium affecting the payment of the Obligations, all such amounts that



DOCS 15943727v5
            Case 19-11365-KBO          Doc 2-1      Filed 06/18/19      Page 325 of 538
                                                 -6-


would otherwise be subject to acceleration will nonetheless be payable by each Guarantor hereunder
forthwith on the demand by the Lender.

4.03              Interest

        Without duplication of interest accruing on the Obligations, each Guarantor will pay interest
to the Lender at the rate or rates provided in the Credit Agreements for such Obligations, or, in the
event no such rate is provided for therein, at a rate per annum equal to the Prime Rate of the Lender,
on the unpaid portion of all amounts payable by such Guarantor under this Guarantee, including all
costs and expenses incurred by the Lender in collecting and enforcing the Obligations and in
enforcing this Guarantee, such interest to accrue from and including the date of demand by the
Lender on such Guarantor to but excluding the date of payment thereof by such Guarantor. For the
purposes of this Guarantee “Prime Rate of the Lender” means the rate of interest per annum
established from time to time by the Lender as the reference rate of interest for the determination of
interest rates that the Lender charges customers of varying degrees of credit worthiness in Canada
for Canadian dollar demand loans.

         ARTICLE 5 - ASSIGNMENT, POSTPONEMENT AND SUBROGATION

5.01              Assignment and Postponement

                All debts and liabilities, present and future, of the Obligor to each Guarantor are
hereby assigned to the Lender and postponed to the Obligations (other than to the extent set forth in
either Credit Agreement), and, following a Credit Event, all money received by any Guarantor in
respect thereof will be held in trust for the Lender and forthwith upon receipt will be paid over to the
Lender, the whole without in any way lessening or limiting the liability of such Guarantor hereunder
and this assignment and postponement is independent of the guarantee, indemnity and primary
obligor obligations contained in this Guarantee and will remain in full force and effect until, in the
case of the assignment, the liability of such Guarantor under this Guarantee has been discharged or
terminated and, in the case of the postponement, until all Obligations are performed and indefeasibly
paid in full.

5.02              Subrogation

               No Guarantor will be entitled to subrogation until (a) each Guarantor performs or
makes indefeasible payment to the Lender of all amounts owing by such Guarantor to the Lender
under this Guarantee, (b) the Obligations are performed and indefeasibly paid in full and (c) the
Lender has no further liability to advance money to, or incur any liability on behalf of, the Obligor.
Thereafter, the Lender will, at such Guarantor’s request and expense, execute and deliver to such
Guarantor appropriate documents, without recourse and without representation and warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an interest in the Obligations
and any security held therefor resulting from such performance or payment by such Guarantor.




DOCS 15943727v5
             Case 19-11365-KBO          Doc 2-1    Filed 06/18/19      Page 326 of 538
                                                  -7-


                                      ARTICLE 6 - GENERAL

6.01              Waiver of Notices

              Each Guarantor hereby waives promptness, diligence, presentment, demand of
payment, notice of acceptance and any other notice with respect to this Guarantee and the
Obligations guaranteed hereunder, except for the demand pursuant to Section 4.01.

6.02              Joint and Several Obligations

                  Each obligation of a Guarantor hereunder is both several and joint with each other
Guarantor.

6.03              Binding Effect of the Guarantee

                This Guarantee will be binding upon the successors of each Guarantor and will enure
to the benefit of the Lender and its successors and assigns.

6.04              Foreign Currency Obligations

              Each Guarantor will make payment relative to each Obligation in the currency (the
“original currency”) in which the Obligor is required to pay such Obligation, in each case, in
accordance with the provisions of the related Credit Agreement.

                 If a Guarantor makes payment relative to any Obligation to the Lender in a currency
(the “other currency”) other than the original currency (whether voluntarily or pursuant to an order
or judgment of a court or tribunal of any jurisdiction), such payment will constitute a discharge of
the liability of such Guarantor hereunder in respect of such Obligation only to the extent of the
amount of the original currency that the Lender is able to purchase with the amount of the other
currency it receives on the date of receipt, as determined by the Lender in accordance with its normal
practice. If the amount of the original currency that the Lender is able to purchase is less than the
amount of such currency originally due in respect of the relevant Obligation, such Guarantor will
indemnify and save the Lender harmless from and against any loss or damage arising as a result of
such deficiency. This indemnity will constitute an obligation separate and independent from the
other obligations contained in this Guarantee, will give rise to a separate and independent cause of
action, will apply irrespective of any indulgence granted by the Lender and will continue in full force
and effect notwithstanding any judgment or order in respect of any amount due hereunder or under
any judgment or order. A certificate of the Lender as to any such loss or damage will constitute
prima facie evidence thereof, in the absence of manifest error.

6.05              Taxes and Gross-Up by Guarantors

                All payments by each Guarantor under this Guarantee, whether in respect of
principal, interest, interest on overdue and unpaid interest, fees or any other Obligations, will be
made in full without any deduction or withholding (whether in respect of duties, taxes, charges or
other similar amounts) unless such Guarantor is prohibited by applicable laws from doing so, in
which event such Guarantor will:



DOCS 15943727v5
             Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 327 of 538
                                                  -8-


       (a)        ensure that the deduction or withholding does not exceed the minimum amount
                  legally required;

       (b)        increase the sum paid by it to the Lender as necessary so that after making or
                  allowing for all required deductions and withholdings (including deductions and
                  withholdings applicable to additional sums payable under this Section) the Lender
                  receives an amount equal to the sum it would have received had no such deductions
                  or withholdings been required;

       (c)        pay to the relevant taxation or other authorities, within the period for payment
                  required by applicable laws, the full amount of the deduction or withholding
                  (including the full amount of any deduction or withholding applicable to any
                  additional sums payable under this Section); and

       (d)        furnish to the Lender promptly, as soon as available, an official receipt of the
                  relevant taxation or other authorities involved for all amounts deducted or withheld
                  as aforesaid.

6.06              General Limitations on Guaranteed Liabilities

                 Each Guarantor, and by its acceptance of this Guarantee, the Lender, hereby confirms
that it is the intention of all such Persons that this Guarantee and the obligations of each such
Guarantor hereunder not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to this Guarantee and the obligations
of each such Guarantor hereunder. To effectuate the foregoing intention, the Lender and each
Guarantor hereby irrevocably agree that the obligations of each Guarantor under this Guarantee at
any time shall be limited to the maximum amount as will result in the obligations of each Guarantor
under this Guarantee not constituting a fraudulent transfer or conveyance. Each Guarantor further
agrees to contribute, to the maximum extent permitted by law, such amounts to each other Guarantor
and each other guarantor so as to maximize the aggregate amount paid to the Lender under or in
respect of the Loan Documents.

6.07              Entire Agreement

                This Guarantee constitutes the entire agreement between each Guarantor and the
Lender with respect to the subject matter hereof and cancels and supersedes any prior understandings
and agreements between such parties with respect thereto. There are no representations, warranties,
terms, conditions, undertakings or collateral agreements, express, implied or statutory, between the
parties except as expressly set forth herein. The Lender will not be bound by any representations or
promises made by the Obligor to any Guarantor and possession of this Guarantee by the Lender will
be conclusive evidence against each Guarantor that this Guarantee was not delivered in escrow or
pursuant to any agreement that it should not be effective until any condition precedent or subsequent
has been complied with and this Guarantee will be operative and binding against each Guarantor
notwithstanding the non-execution thereof by any other proposed signatory.




DOCS 15943727v5
            Case 19-11365-KBO           Doc 2-1     Filed 06/18/19      Page 328 of 538
                                                  -9-


6.08              Financial Condition of the Obligor

               Each Guarantor acknowledges that it is fully aware of the financial condition of the
Obligor and that it will receive a benefit from the Lender entering into the Credit Agreements. So
long as any Guarantor’s obligations hereunder remain undischarged, such Guarantor will assume
sole responsibility for keeping itself informed of the financial condition of the Obligor and of all
circumstances bearing upon the nature, scope and extent of the risk that such Guarantor assumes or
incurs hereunder and the Lender will not have a duty to advise any Guarantor of information known
to the Lender regarding such circumstances or risks.

6.09              Acknowledgements

       (1) Each Guarantor acknowledges receipt of a true and complete copy of each Credit
Agreement and all of the terms and conditions thereof. So long as any Guarantor’s obligations
hereunder remain undischarged, such Guarantor will assume sole responsibility for keeping itself
informed, and requesting and obtaining copies from the Obligor or otherwise, of all amendments,
modifications, supplements, restatements and replacements of either Credit Agreement and the
Lender will not have a duty to advise or provide copies to any Guarantor of any such amendments,
modifications, supplements, restatements and replacements.

        (2) Each Guarantor acknowledges and agrees that this Guarantee has been executed and
delivered to and in favor of the Lender, in its capacity as both the senior lender under the Senior
Credit Agreement and the subordinate lender under the Subordinate Credit Agreement.

6.10              Additional Guarantors

                 If, at the option of the Obligor or as required pursuant to either Credit Agreement, any
party that is not a Guarantor becomes a Guarantor hereunder, such party shall execute and deliver to
the Lender a Joinder Agreement substantially in the form of Schedule A and shall thereafter for all
purposes be a party hereto and have the same rights, benefits and obligations as a Guarantor party
hereto on the Closing Date.

6.11              Amendments and Waivers

               No amendment to this Guarantee will be valid or binding unless set forth in writing
and duly executed by each Guarantor and the Lender. No waiver of any breach of any provision of
this Guarantee will be effective or binding unless made in writing and signed by the party purporting
to give the same and, unless otherwise provided in the written waiver, will be limited to the specific
breach waived.

6.12              Severability

                 If any provision of this Guarantee is determined by any court of competent
jurisdiction to be illegal or unenforceable, that provision will be severed from this Guarantee and the
remaining provisions will continue in full force and effect so long as the economic or legal substance
of the transactions contemplated hereby is not affected in any manner materially adverse to either the
Lender or the Guarantors.



DOCS 15943727v5
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 329 of 538
                                                - 10 -


6.13              Notices

               Any demand, notice or other communication to be given under this Guarantee to any
Guarantor or the Lender shall be effective if given in accordance with the provisions of the Credit
Agreements as to the giving of notice to each, and each Guarantor and the Lender may change their
respective address for notices in accordance with the said provisions.

6.14              Discharge

                Unless all obligations of a Guarantor hereunder have been indefeasibly paid or
performed, such Guarantor will not be discharged from any of its obligations hereunder except by a
release or discharge signed in writing by the Lender.

6.15              Remedies Cumulative

                The rights and remedies of the Lender hereunder are cumulative and are in addition
to, and not in substitution for, any other rights and remedies available at law or in equity or
otherwise. No single or partial exercise by the Lender of any right or remedy precludes or otherwise
affects the exercise of any other right or remedy to which the Lender may be entitled.

6.16              Governing Law

                 This Guarantee is governed by the laws of the State of New York (without reference
to its choice of law rules). Any litigation based hereon, or arising out of, under, or in connection
with, this Guarantee, or any course of conduct, course of dealing, statements (whether oral or
written) or actions of the Lender or any Guarantor in respect of this Guarantee shall be brought and
maintained exclusively in the courts of the State of New York or in any federal court sitting in New
York County; provided, however, that any suit seeking enforcement against any collateral or other
property may be brought, at the option of the Lender, in the courts of any jurisdiction where such
collateral or other property may be found. Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding arising out of or relating
to this Guarantee, or for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent permitted by law,
in such federal court. Each of the parties hereto irrevocably agrees to be bound by any final, non-
appealable judgment rendered in such court and such judgment may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. Nothing in the Loan
Documents shall affect any right that the Lender may otherwise have to bring any action or
proceeding relating to any Loan Documents against any Guarantor or its properties in the courts of
any jurisdiction.

6.17              Venue, Forum

                Each Guarantor hereby expressly and irrevocably waives, to the fullest extent
permitted by law, any objection which it may have or hereafter may have to the laying of venue of
any such litigation brought in any such court referred to above and any claim that any such litigation


DOCS 15943727v5
            Case 19-11365-KBO          Doc 2-1      Filed 06/18/19      Page 330 of 538
                                                 - 11 -


has been brought in an inconvenient forum. To the extent that a Guarantor has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution or otherwise) with
respect to itself or its property, to the fullest extent permitted by law, such Guarantor hereby
irrevocably waives such immunity in respect of its obligations under this Guarantee.

6.18              WAIVER OF JURY TRIAL

           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTEE BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

6.19              Interest Calculations and Payments

                Unless otherwise stated, wherever in this Guarantee reference is made to a rate of
interest “per annum” or a similar expression is used, such interest will be calculated on the basis of a
calendar year of 365 days or 366 days, as the case may be, and using the nominal rate method of
calculation and not the effective rate method of calculation or on any other basis that gives effect to
the principle of deemed reinvestment of interest. Interest will continue to accrue after maturity and
default and/or judgment, if any, until payment thereof, and interest will accrue on overdue interest, if
any.

6.20              Interest; Rates

                For the purposes of this Guarantee, whenever interest to be paid hereunder is to be
calculated on the basis of 360 days or any other period of time that is less than a calendar year, the
yearly rate of interest to which the rate determined pursuant to such calculation is equivalent is the
rate so determined multiplied by the actual number of days in the calendar year in which the same is
to be ascertained and divided by 360 or such other number of days in such period, as the case may
be.

6.21              Conflict

                In the event of a conflict in or between the provisions of this Guarantee and the
provisions of either Credit Agreement then, despite anything contained in this Guarantee, the
provisions of the applicable Credit Agreement will prevail and the provisions of this Guarantee will
be deemed to be amended to the extent necessary to eliminate the conflict.

6.22              Executed Copy


DOCS 15943727v5
           Case 19-11365-KBO           Doc 2-1     Filed 06/18/19    Page 331 of 538
                                                - 12 -


                  Each Guarantor acknowledges receipt of a fully executed copy of this Guarantee.

                            [Remainder of page intentionally left blank]




DOCS 15943727v5
         Case 19-11365-KBO     Doc 2-1        Filed 06/18/19     Page 332 of 538




             IN WITNESS WHEREOF each Guarantor has signed, sealed and delivered this
Guarantee.

GUARANTORS:


                                       Per:
                                                         Jason Theofilos
                                                         President

                                       Per:
                                                Name:
                                                Title:




                           [SIGNATURE PAGE TO THE GUARANTEE]
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 333 of 538



                                          SCHEDULE A

                             FORM OF JOINDER AGREEMENT

                THIS JOINDER AGREEMENT, dated as of ●, 20●, is delivered pursuant to Section
6.10 of the Guarantee, dated as of October 13, 2016, by MUNDO MEDIA (US), LLC (the
“Guarantor”) in favor of ROYAL BANK OF CANADA (as amended, restated, supplemented or
otherwise modified from time to time, the “Guarantee”). Capitalized terms used herein without
definition are used as defined in the Guarantee.

                By executing and delivering this Joinder Agreement, the undersigned, as provided in
Section 6.10 of the Guarantee, hereby becomes a party to the Guarantee as a Guarantor thereunder
with the same force and effect as if originally named as a Guarantor therein and, without limiting the
generality of the foregoing, hereby unconditionally and irrevocably guarantees payment of all the
Obligations.

                By acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agrees that this Joinder Agreement may be attached to the Guarantee.



                           [Remainder of page intentionally left blank]




DOCS 15943727v5
           Case 19-11365-KBO         Doc 2-1       Filed 06/18/19   Page 334 of 538



                  IN WITNESS WHEREOF the parties have executed this Joinder Agreement.

ADDITIONAL GUARANTOR                        [NAME OF ADDITIONAL GUARANTOR]


                                            Per:
                                                      Name:
                                                      Title:

                                            Per:
                                                      Name:
                                                      Title:




DOCS 15943727v5
           Case 19-11365-KBO        Doc 2-1    Filed 06/18/19    Page 335 of 538
                                                                           Executed Version


                             JOINDER AGREEMENT
                     (NEW YORK LAW GOVERNED GUARANTEE)

                THIS JOINDER AGREEMENT, dated as of November 14, 2017, is delivered
pursuant to Section 6.10 of the Guarantee, dated as of October 13, 2016, by MUNDO MEDIA
(US), LLC and others which are from time to time party thereto as Guarantors in favor of
ROYAL BANK OF CANADA (as amended, restated, supplemented or otherwise modified
from time to time, the “Guarantee”). Capitalized terms used herein without definition are used
as defined in the Guarantee.

              By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 6.10 of the Guarantee, hereby becomes a party to the Guarantee as a Guarantor
thereunder with the same force and effect as if originally named as a Guarantor therein and,
without limiting the generality of the foregoing, hereby unconditionally and irrevocably
guarantees payment of all the Obligations.

               By acknowledging and agreeing to this Joinder Agreement, the undersigned
hereby agrees that this Joinder Agreement may be attached to the Guarantee.



                         [Remainder of page intentionally left blank]




MT DOCS 17052679v3
       Case 19-11365-KBO       Doc 2-1         Filed 06/18/19        Page 336 of 538



         IN WITNESS WHEREOF the parties have executed this Joinder Agreement.

ADDITIONAL GUARANTOR                    M ZONE MARKETING INC.


                                        Per:
                                                  Name: Mitchell Richler
                                                  Title: President

                                        Per:
                                                  Name:
                                                  Title:




                   [Signature Page to Joinder Agreement reUS Guarantee]
           Case 19-11365-KBO       Doc 2-1    Filed 06/18/19    Page 337 of 538
                                                                          Execution Version


                                 JOINDER AGREEMENT

                THIS JOINDER AGREEMENT, dated as of December 1, 2016, is delivered
pursuant to Section 6.10 of the Guarantee, dated as of October 13, 2016, by MUNDO MEDIA
(US), LLC in favor of ROYAL BANK OF CANADA (as amended, restated, supplemented or
otherwise modified from time to time, the “Guarantee”). Capitalized terms used herein without
definition are used as defined in the Guarantee.

              By executing and delivering this Joinder Agreement, each of the undersigned, as
provided in Section 6.10 of the Guarantee, hereby becomes a party to the Guarantee as a
Guarantor thereunder with the same force and effect as if originally named as a Guarantor
therein and, without limiting the generality of the foregoing, hereby unconditionally and
irrevocably guarantees payment of all the Obligations.

              By acknowledging and agreeing to this Joinder Agreement, each of the
undersigned hereby agrees that this Joinder Agreement may be attached to the Guarantee.



                        [Remainder of page intentionally left blank]




MT DOCS 15992028v2
       Case 19-11365-KBO        Doc 2-1         Filed 06/18/19        Page 338 of 538



         IN WITNESS WHEREOF the parties have executed this Joinder Agreement.

ADDITIONAL GUARANTOR                     ACTIVE SIGNAL .uA9.'&"-A...~TING, LLC


                                         Per:



                                         Per:
                                                   Name:
                                                   Title:




ADDITIONAL GUARANTOR


                                         Per:
                                                        e: T~of\ Theo {'ilos
                                                   Title: f re.s~de,,'t

                                         Per:
                                                   Name:
                                                   Title:




                    [Signature Page to Joinder Agreement re US Guarantee]
       Case 19-11365-KBO      Doc 2-1          Filed 06/18/19           Page 339 of 538




ADDITIONAL GUARANTOR                    FLIDIGITA.L'UN~

                                        Per:             .#--             Theo.(\( .. ~
                                                            ('r-e sld. ~I\   ..



                                        Per:
                                                  Name:
                                                  Title:




ADDITIONAL GUARANTOR


                                        Per:
                                                            Ja.5oo'\         Thc.o~ll.S
                                                              rf""-C-.s~ c.leA i-


                                          /       Name:
                                                  Title:




                   [Signature Page to Joinder Agreement re US Guarantee]
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 340 of 538
           Case 19-11365-KBO         Doc 2-1     Filed 06/18/19    Page 341 of 538
                                                                              Execution Version


                                        GUARANTEE

                  THIS GUARANTEE is made as of February 5, 2019.

               WHEREAS each of the parties signatory hereto or that hereafter becomes a party
hereto pursuant to Section 6.10 (each, a “Guarantor”, and collectively, the “Guarantors”) has
agreed to provide ROYAL BANK OF CANADA (the “Lender”) with a guarantee of the
Obligations (as hereinafter defined) of MUNDO MEDIA LTD. (together with all successors, by
amalgamation or otherwise, the “Obligor”);

              AND WHEREAS each Guarantor has agreed that if the guarantee is not enforceable,
such Guarantor will indemnify the Lender or be liable as primary obligor;

               AND WHEREAS in this instrument, unless something in the subject matter or
context is inconsistent therewith, “Guarantee” means this instrument including its recitals as
amended from time to time;

                NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, each Guarantor agrees
with the Lender as follows:

                                ARTICLE 1 - INTERPRETATION

1.01              Definitions

              Unless otherwise defined herein or the context otherwise requires, capitalized terms
used herein which are not otherwise defined herein shall have the meanings provided in the Credit
Agreements. In this Guarantee, unless something in the subject matter or context is inconsistent
therewith,

“Bankruptcy Code” means title 11 of the United States Code, as amended, or any similar federal or
state law for the relief of debtors.

“Credit Agreements” means, collectively, the Senior Credit Agreement and the Subordinate Credit
Agreement.

“Credit Event” means any accelerated demand for payment made by the Lender in respect of
the Obligations following an Event of Default which is continuing.

“Obligations” has the meaning ascribed thereto in Section 2.01.

“Senior Credit Agreement” means the amended and restated credit agreement made as of
December 21, 2017 between the Obligor and the Lender.

“Subordinate Credit Agreement” means the amended and restated subordinate credit agreement
made as of December 21, 2017 between the Obligor and the Lender.




DOCS 18782167v3
            Case 19-11365-KBO          Doc 2-1      Filed 06/18/19      Page 342 of 538
                                                 -2-


1.02              Headings

                The division of this Guarantee into Articles and Sections and the insertion of headings
are for convenience of reference only and do not affect the construction or interpretation of this
Guarantee. The terms “hereof”, “hereunder” and similar expressions refer to this Guarantee and not
to any particular Article, Section or other portion hereof. Unless something in the subject matter or
context is inconsistent therewith, references herein to Articles and Sections are to Articles and
Sections of this Guarantee.

1.03              Extended Meanings

               In this Guarantee words importing the singular number only include the plural and
vice versa, words importing any gender include all genders and words importing persons include
individuals, corporations, limited and unlimited liability companies, general and limited
partnerships, associations, trusts, unincorporated organizations, joint ventures and governmental
authorities. The term “including” means “including without limiting the generality of the
foregoing”. A reference to any agreement, instrument or declaration means such agreement,
instrument or declaration as the same may be amended, supplemented, modified, restated or replaced
from time to time.

                                   ARTICLE 2 - GUARANTEE

2.01              Guarantee

                Each Guarantor hereby unconditionally and irrevocably guarantees payment of all the
debts and liabilities, present or future, direct or indirect, absolute or contingent, matured or not, at
any time owing by the Obligor to the Lender or remaining unpaid by the Obligor to the Lender
pursuant to each Credit Agreement, including the amount of any judgment or award made against
the Obligor for the benefit of the Lender in connection with either Credit Agreement (collectively,
the “Obligations”).

2.02              Indemnity

                If any Obligation is not duly paid by the Obligor and is not recoverable under Section
2.01 for any reason whatsoever, each Guarantor will, as a separate and distinct obligation, indemnify
and save harmless the Lender from and against all losses resulting from the failure of the Obligor to
pay such Obligation.

2.03              Primary Obligation

               If any Obligation is not duly paid by the Obligor and is not recoverable under Section
2.01 or the Lender is not indemnified under Section 2.02, in each case, for any reason whatsoever,
such Obligation will, as a separate and distinct obligation, be paid by and be recoverable from each
Guarantor as primary obligor.




DOCS 18782167v3
             Case 19-11365-KBO            Doc 2-1     Filed 06/18/19      Page 343 of 538
                                                    -3-


2.04              Obligations Absolute

               The liability of each Guarantor hereunder will be for the full amount of the
Obligations without apportionment, limitation or restriction of any kind, will be continuing, absolute
and unconditional and will not be affected by any law, regulation or other event, condition or
circumstance or any other act, delay, abstention or omission to act of any kind by the Obligor, the
Lender or any other person, that might constitute a legal or equitable defence to or a discharge,
limitation or reduction of any Guarantor’s Obligations hereunder, other than as a result of the
indefeasible payment or extinguishment in full of the Obligations, including:

       (a)        the invalidity, illegality or lack of enforceability of the Obligations or any part
                  thereof or of any agreement between the Obligor and the Lender;

       (b)        any impossibility, impracticability, frustration of purpose, illegality, force majeure or
                  act of government;

       (c)        the bankruptcy, winding-up, liquidation, dissolution, moratorium, readjustment of
                  debt or insolvency of the Obligor or any other person, including any discharge or bar
                  against collection of any of the Obligations, or the amalgamation of or any change in
                  the existence, structure, name, status, function, control, constitution or ownership of
                  the Obligor, any Guarantor, the Lender or any other person;

       (d)        any lack or limitation of power, incapacity or disability on the part of the Obligor or
                  of the directors, partners or agents thereof or any other irregularity, defect or
                  informality on the part of the Obligor in its obligations to the Lender;

       (e)        any limitation, postponement, prohibition, subordination or other restriction on the
                  right of the Lender to payment of the Obligations; or

       (f)        any interest of the Lender in any property whether as owner thereof or as holder
                  of a security interest therein or thereon, being invalidated, voided, declared
                  fraudulent or preferential or otherwise set aside, or by reason of any impairment
                  of any right or recourse to collateral,

and each of the foregoing is hereby waived by each Guarantor to the fullest extent permitted under
applicable law. The foregoing provisions apply and the foregoing waivers will be effective to the
fullest extent permitted under applicable law even if the effect of any action or failure to take action
by the Lender is to destroy or diminish any Guarantor’s subrogation rights, any Guarantor’s right to
proceed against the Obligor for reimbursement, any Guarantor’s right to recover contribution from
any other person or any other right or remedy of any Guarantor.

                  ARTICLE 3 - DEALINGS WITH OBLIGOR AND OTHERS

3.01              No Release

               The liability of each Guarantor hereunder will not be released, discharged, limited or
in any way affected by anything done, suffered, permitted or omitted to be done by the Lender in
connection with any duties or liabilities of the Obligor to the Lender or any security therefor


DOCS 18782167v3
             Case 19-11365-KBO           Doc 2-1      Filed 06/18/19      Page 344 of 538
                                                   -4-


including any loss of or in respect of any security received by the Lender from the Obligor or others.
Without limiting the generality of the foregoing and without releasing, discharging, limiting or
otherwise affecting, in whole or in part, each Guarantor’s liability hereunder, the Lender may,
without obtaining the consent of or giving notice to any Guarantor:

       (a)        discontinue, reduce, increase or otherwise vary the credit of the Obligor in any
                  manner whatsoever;

       (b)        make any change in the time, manner or place of payment under, or in any other term
                  of, any agreement between the Obligor and the Lender or waive, in whole or in part
                  and with or without conditions, the failure on the part of the Obligor to carry out any
                  of its obligations under any such agreement;

       (c)        grant time, renewals, extensions, indulgences, releases and discharges to the Obligor
                  or any other person;

       (d)        release or substitute, in whole or in part, any Guarantor of the Obligations or obtain a
                  new guarantee of any of the Obligations from any other person;

       (e)        subordinate, release, take or enforce, refrain from taking or enforcing or omit to take
                  or enforce security or collateral from the Obligor or any other person or perfect,
                  refrain from perfecting or omit to perfect security or collateral of the Obligor or any
                  other person, whether occasioned by the fault of the Lender or otherwise;

       (f)        to the extent permitted under applicable law, give or refrain from giving to the
                  Obligor, any Guarantor or any other person notice of any sale or other disposition of
                  any property securing any of the Obligations or any other guarantee thereof, or any
                  notice that may be given in connection with any sale or other disposition of any such
                  property;

       (g)        accept compromises from the Obligor or any other person;

       (h)        marshal, refrain from marshalling or omit to marshal assets;

       (i)        apply all money or other property at any time received from the Obligor or from its
                  security upon such part of the Obligations as the Lender may see fit or vary any such
                  application in whole or in part from time to time as the Lender may see fit; and

       (j)        otherwise deal, delay or refrain from dealing or omit to deal with the Obligor, each
                  Guarantor and all other persons and security as the Lender may see fit and do, delay
                  or refrain from doing or omit to do any other act or thing that under applicable law
                  might otherwise have the effect, directly or indirectly, of releasing, discharging,
                  limiting or otherwise affecting in whole or in part any Guarantor’s liability
                  hereunder.




DOCS 18782167v3
           Case 19-11365-KBO             Doc 2-1    Filed 06/18/19   Page 345 of 538
                                                   -5-


3.02              No Exhaustion of Remedies

               The Lender will not be bound or obligated to exhaust its recourse against the Obligor
or other persons or any security or collateral it may hold or take any other action before being
entitled to demand payment from any Guarantor hereunder.

3.03              Prima Facie Evidence

               Any account settled or stated in writing by or between the Lender and the Obligor in
respect of any Obligation will be prima facie evidence that the balance or amount thereof appearing
due to the Lender is so due.

3.04              No Set-off

                In any claim by the Lender against any Guarantor, no Guarantor may claim or assert
any set-off, counterclaim, claim or other right that either such Guarantor or the Obligor may have
against the Lender or any other person.

3.05              Continuing Guarantee

               The obligations of each Guarantor hereunder will constitute and be continuing
obligations and will apply to and secure any ultimate balance due or remaining due to the Lender and
will not be considered as wholly or partially satisfied by the payment or liquidation at any time of
any sum of money for the time being due or remaining unpaid to the Lender. This Guarantee will
continue to be effective even if at any time any payment of any of the Obligations is rendered
unenforceable or is rescinded or must otherwise be returned by the Lender upon the occurrence of
any action or event including the insolvency, bankruptcy or reorganization of the Obligor or any
Guarantor or otherwise, all as though such payment had not been made.

                                     ARTICLE 4 - DEMAND

4.01              Demand

              Upon the occurrence of an Event of Default that has not been either cured or waived
in accordance with the provisions of the Credit Agreements, the Lender will be entitled to make
demand upon any one or more of the Guarantors for payment of all Obligations. Each such
Guarantor will pay to the Lender the total amount guaranteed hereunder forthwith after demand
therefor is made to such Guarantor. In addition, each such Guarantor will pay to the Lender
forthwith upon demand all costs and expenses incurred by the Lender in collecting and enforcing the
Obligations and in enforcing this Guarantee, including legal fees and disbursements on a full
indemnity basis.

4.02              Stay of Acceleration

                If acceleration of the time for payment of any amount payable by the Obligor in
respect of the Obligations is stayed upon the insolvency, bankruptcy, arrangement or reorganization
of the Obligor or any moratorium affecting the payment of the Obligations, all such amounts that



DOCS 18782167v3
            Case 19-11365-KBO          Doc 2-1      Filed 06/18/19      Page 346 of 538
                                                 -6-


would otherwise be subject to acceleration will nonetheless be payable by each Guarantor hereunder
forthwith on the demand by the Lender.

4.03              Interest

        Without duplication of interest accruing on the Obligations, each Guarantor will pay interest
to the Lender at the rate or rates provided in the Credit Agreements for such Obligations, or, in the
event no such rate is provided for therein, at a rate per annum equal to the Prime Rate of the Lender,
on the unpaid portion of all amounts payable by such Guarantor under this Guarantee, including all
costs and expenses incurred by the Lender in collecting and enforcing the Obligations and in
enforcing this Guarantee, such interest to accrue from and including the date of demand by the
Lender on such Guarantor to but excluding the date of payment thereof by such Guarantor. For the
purposes of this Guarantee “Prime Rate of the Lender” means the rate of interest per annum
established from time to time by the Lender as the reference rate of interest for the determination of
interest rates that the Lender charges customers of varying degrees of credit worthiness in Canada
for Canadian dollar demand loans.

         ARTICLE 5 - ASSIGNMENT, POSTPONEMENT AND SUBROGATION

5.01              Assignment and Postponement

                All debts and liabilities, present and future, of the Obligor to each Guarantor are
hereby assigned to the Lender and postponed to the Obligations (other than to the extent set forth in
either Credit Agreement), and, following a Credit Event, all money received by any Guarantor in
respect thereof will be held in trust for the Lender and forthwith upon receipt will be paid over to the
Lender, the whole without in any way lessening or limiting the liability of such Guarantor hereunder
and this assignment and postponement is independent of the guarantee, indemnity and primary
obligor obligations contained in this Guarantee and will remain in full force and effect until, in the
case of the assignment, the liability of such Guarantor under this Guarantee has been discharged or
terminated and, in the case of the postponement, until all Obligations are performed and indefeasibly
paid in full.

5.02              Subrogation

               No Guarantor will be entitled to subrogation until (a) each Guarantor performs or
makes indefeasible payment to the Lender of all amounts owing by such Guarantor to the Lender
under this Guarantee, (b) the Obligations are performed and indefeasibly paid in full and (c) the
Lender has no further liability to advance money to, or incur any liability on behalf of, the Obligor.
Thereafter, the Lender will, at such Guarantor’s request and expense, execute and deliver to such
Guarantor appropriate documents, without recourse and without representation and warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an interest in the Obligations
and any security held therefor resulting from such performance or payment by such Guarantor.




DOCS 18782167v3
             Case 19-11365-KBO          Doc 2-1    Filed 06/18/19     Page 347 of 538
                                                  -7-


                                      ARTICLE 6 - GENERAL

6.01              Waiver of Notices

              Each Guarantor hereby waives promptness, diligence, presentment, demand of
payment, notice of acceptance and any other notice with respect to this Guarantee and the
Obligations guaranteed hereunder, except for the demand pursuant to Section 4.01.

6.02              Joint and Several Obligations

                  Each obligation of a Guarantor hereunder is both several and joint with each other
Guarantor.

6.03              Binding Effect of the Guarantee

                This Guarantee will be binding upon the successors of each Guarantor and will enure
to the benefit of the Lender and its successors and assigns.

6.04              Foreign Currency Obligations

              Each Guarantor will make payment relative to each Obligation in the currency (the
“original currency”) in which the Obligor is required to pay such Obligation, in each case, in
accordance with the provisions of the related Credit Agreement.

                 If a Guarantor makes payment relative to any Obligation to the Lender in a
currency (the “other currency”) other than the original currency (whether voluntarily or
pursuant to an order or judgment of a court or tribunal of any jurisdiction), such payment will
constitute a discharge of the liability of such Guarantor hereunder in respect of such Obligation
only to the extent of the amount of the original currency that the Lender is able to purchase with
the amount of the other currency it receives on the date of receipt, as determined by the Lender
in accordance with its normal practice. If the amount of the original currency that the Lender is
able to purchase is less than the amount of such currency originally due in respect of the relevant
Obligation, such Guarantor will indemnify and save the Lender harmless from and against any
loss or damage arising as a result of such deficiency. This indemnity will constitute an
obligation separate and independent from the other obligations contained in this Guarantee, will
give rise to a separate and independent cause of action, will apply irrespective of any indulgence
granted by the Lender and will continue in full force and effect notwithstanding any judgment or
order in respect of any amount due hereunder or under any judgment or order. A certificate of
the Lender as to any such loss or damage will constitute prima facie evidence thereof, in the
absence of manifest error.

6.05              Taxes and Gross-Up by Guarantors

                All payments by each Guarantor under this Guarantee, whether in respect of
principal, interest, interest on overdue and unpaid interest, fees or any other Obligations, will be
made in full without any deduction or withholding (whether in respect of duties, taxes, charges or
other similar amounts) unless such Guarantor is prohibited by applicable laws from doing so, in
which event such Guarantor will:


DOCS 18782167v3
             Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 348 of 538
                                                  -8-


       (a)        ensure that the deduction or withholding does not exceed the minimum amount
                  legally required;

       (b)        increase the sum paid by it to the Lender as necessary so that after making or
                  allowing for all required deductions and withholdings (including deductions and
                  withholdings applicable to additional sums payable under this Section) the Lender
                  receives an amount equal to the sum it would have received had no such deductions
                  or withholdings been required;

       (c)        pay to the relevant taxation or other authorities, within the period for payment
                  required by applicable laws, the full amount of the deduction or withholding
                  (including the full amount of any deduction or withholding applicable to any
                  additional sums payable under this Section); and

       (d)        furnish to the Lender promptly, as soon as available, an official receipt of the
                  relevant taxation or other authorities involved for all amounts deducted or withheld
                  as aforesaid.

6.06              General Limitations on Guaranteed Liabilities

                 Each Guarantor, and by its acceptance of this Guarantee, the Lender, hereby confirms
that it is the intention of all such Persons that this Guarantee and the obligations of each such
Guarantor hereunder not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to this Guarantee and the obligations
of each such Guarantor hereunder. To effectuate the foregoing intention, the Lender and each
Guarantor hereby irrevocably agree that the obligations of each Guarantor under this Guarantee at
any time shall be limited to the maximum amount as will result in the obligations of each Guarantor
under this Guarantee not constituting a fraudulent transfer or conveyance. Each Guarantor further
agrees to contribute, to the maximum extent permitted by law, such amounts to each other Guarantor
and each other guarantor so as to maximize the aggregate amount paid to the Lender under or in
respect of the Loan Documents.

6.07              Entire Agreement

                This Guarantee constitutes the entire agreement between each Guarantor and the
Lender with respect to the subject matter hereof and cancels and supersedes any prior understandings
and agreements between such parties with respect thereto. There are no representations, warranties,
terms, conditions, undertakings or collateral agreements, express, implied or statutory, between the
parties except as expressly set forth herein. The Lender will not be bound by any representations or
promises made by the Obligor to any Guarantor and possession of this Guarantee by the Lender will
be conclusive evidence against each Guarantor that this Guarantee was not delivered in escrow or
pursuant to any agreement that it should not be effective until any condition precedent or subsequent
has been complied with and this Guarantee will be operative and binding against each Guarantor
notwithstanding the non-execution thereof by any other proposed signatory.




DOCS 18782167v3
            Case 19-11365-KBO           Doc 2-1     Filed 06/18/19      Page 349 of 538
                                                  -9-


6.08              Financial Condition of the Obligor

               Each Guarantor acknowledges that it is fully aware of the financial condition of the
Obligor and that it will receive a benefit from the Lender entering into the Credit Agreements. So
long as any Guarantor’s obligations hereunder remain undischarged, such Guarantor will assume
sole responsibility for keeping itself informed of the financial condition of the Obligor and of all
circumstances bearing upon the nature, scope and extent of the risk that such Guarantor assumes or
incurs hereunder and the Lender will not have a duty to advise any Guarantor of information known
to the Lender regarding such circumstances or risks.

6.09              Acknowledgements

       (1) Each Guarantor acknowledges receipt of a true and complete copy of each Credit
Agreement and all of the terms and conditions thereof. So long as any Guarantor’s obligations
hereunder remain undischarged, such Guarantor will assume sole responsibility for keeping itself
informed, and requesting and obtaining copies from the Obligor or otherwise, of all amendments,
modifications, supplements, restatements and replacements of either Credit Agreement and the
Lender will not have a duty to advise or provide copies to any Guarantor of any such amendments,
modifications, supplements, restatements and replacements.

        (2) Each Guarantor acknowledges and agrees that this Guarantee has been executed and
delivered to and in favor of the Lender, in its capacity as both the senior lender under the Senior
Credit Agreement and the subordinate lender under the Subordinate Credit Agreement.

6.10              Additional Guarantors

                 If, at the option of the Obligor or as required pursuant to either Credit Agreement, any
party that is not a Guarantor becomes a Guarantor hereunder, such party shall execute and deliver to
the Lender a Joinder Agreement substantially in the form of Schedule A and shall thereafter for all
purposes be a party hereto and have the same rights, benefits and obligations as a Guarantor party
hereto on the Closing Date.

6.11              Amendments and Waivers

               No amendment to this Guarantee will be valid or binding unless set forth in writing
and duly executed by each Guarantor and the Lender. No waiver of any breach of any provision of
this Guarantee will be effective or binding unless made in writing and signed by the party purporting
to give the same and, unless otherwise provided in the written waiver, will be limited to the specific
breach waived.

6.12              Severability

                 If any provision of this Guarantee is determined by any court of competent
jurisdiction to be illegal or unenforceable, that provision will be severed from this Guarantee and the
remaining provisions will continue in full force and effect so long as the economic or legal substance
of the transactions contemplated hereby is not affected in any manner materially adverse to either the
Lender or the Guarantors.



DOCS 18782167v3
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 350 of 538
                                                - 10 -


6.13              Notices

               Any demand, notice or other communication to be given under this Guarantee to any
Guarantor or the Lender shall be effective if given in accordance with the provisions of the Credit
Agreements as to the giving of notice to each, and each Guarantor and the Lender may change their
respective address for notices in accordance with the said provisions.

6.14              Discharge

                Unless all obligations of a Guarantor hereunder have been indefeasibly paid or
performed, such Guarantor will not be discharged from any of its obligations hereunder except by a
release or discharge signed in writing by the Lender.

6.15              Remedies Cumulative

                The rights and remedies of the Lender hereunder are cumulative and are in addition
to, and not in substitution for, any other rights and remedies available at law or in equity or
otherwise. No single or partial exercise by the Lender of any right or remedy precludes or otherwise
affects the exercise of any other right or remedy to which the Lender may be entitled.

6.16              Governing Law

                 This Guarantee is governed by the laws of the State of New York (without reference
to its choice of law rules). Any litigation based hereon, or arising out of, under, or in connection
with, this Guarantee, or any course of conduct, course of dealing, statements (whether oral or
written) or actions of the Lender or any Guarantor in respect of this Guarantee shall be brought and
maintained exclusively in the courts of the State of New York or in any federal court sitting in New
York County; provided, however, that any suit seeking enforcement against any collateral or other
property may be brought, at the option of the Lender, in the courts of any jurisdiction where such
collateral or other property may be found. Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding arising out of or relating
to this Guarantee, or for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent permitted by law,
in such federal court. Each of the parties hereto irrevocably agrees to be bound by any final, non-
appealable judgment rendered in such court and such judgment may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. Nothing in the Loan
Documents shall affect any right that the Lender may otherwise have to bring any action or
proceeding relating to any Loan Documents against any Guarantor or its properties in the courts of
any jurisdiction.

6.17              Venue, Forum

                Each Guarantor hereby expressly and irrevocably waives, to the fullest extent
permitted by law, any objection which it may have or hereafter may have to the laying of venue of
any such litigation brought in any such court referred to above and any claim that any such litigation


DOCS 18782167v3
            Case 19-11365-KBO          Doc 2-1      Filed 06/18/19      Page 351 of 538
                                                 - 11 -


has been brought in an inconvenient forum. To the extent that a Guarantor has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution or otherwise) with
respect to itself or its property, to the fullest extent permitted by law, such Guarantor hereby
irrevocably waives such immunity in respect of its obligations under this Guarantee.

6.18              WAIVER OF JURY TRIAL

           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTEE BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

6.19              Interest Calculations and Payments

                Unless otherwise stated, wherever in this Guarantee reference is made to a rate of
interest “per annum” or a similar expression is used, such interest will be calculated on the basis of a
calendar year of 365 days or 366 days, as the case may be, and using the nominal rate method of
calculation and not the effective rate method of calculation or on any other basis that gives effect to
the principle of deemed reinvestment of interest. Interest will continue to accrue after maturity and
default and/or judgment, if any, until payment thereof, and interest will accrue on overdue interest, if
any.

6.20              Interest; Rates

                For the purposes of this Guarantee, whenever interest to be paid hereunder is to be
calculated on the basis of 360 days or any other period of time that is less than a calendar year, the
yearly rate of interest to which the rate determined pursuant to such calculation is equivalent is the
rate so determined multiplied by the actual number of days in the calendar year in which the same is
to be ascertained and divided by 360 or such other number of days in such period, as the case may
be.

6.21              Conflict

                In the event of a conflict in or between the provisions of this Guarantee and the
provisions of either Credit Agreement then, despite anything contained in this Guarantee, the
provisions of the applicable Credit Agreement will prevail and the provisions of this Guarantee will
be deemed to be amended to the extent necessary to eliminate the conflict.

6.22              Executed Copy


DOCS 18782167v3
           Case 19-11365-KBO           Doc 2-1     Filed 06/18/19    Page 352 of 538
                                                - 12 -


                  Each Guarantor acknowledges receipt of a fully executed copy of this Guarantee.

                            [Remainder of page intentionally left blank]




DOCS 18782167v3
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 353 of 538
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 354 of 538



                                          SCHEDULE A

                             FORM OF JOINDER AGREEMENT

                THIS JOINDER AGREEMENT, dated as of ●, 20●, is delivered pursuant to Section
6.10 of the Guarantee, dated as of February 5 , 2019, by APPTHIS HOLDINGS, INC. and the other
Persons party thereto as guarantors from time to time (collectively, the “Guarantors”) in favor of
ROYAL BANK OF CANADA (as amended, restated, supplemented or otherwise modified from
time to time, the “Guarantee”). Capitalized terms used herein without definition are used as defined
in the Guarantee.

                By executing and delivering this Joinder Agreement, the undersigned, as provided in
Section 6.10 of the Guarantee, hereby becomes a party to the Guarantee as a Guarantor thereunder
with the same force and effect as if originally named as a Guarantor therein and, without limiting the
generality of the foregoing, hereby unconditionally and irrevocably guarantees payment of all the
Obligations.

                By acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agrees that this Joinder Agreement may be attached to the Guarantee.



                           [Remainder of page intentionally left blank]




DOCS 18782167v3
           Case 19-11365-KBO         Doc 2-1       Filed 06/18/19   Page 355 of 538



                  IN WITNESS WHEREOF the parties have executed this Joinder Agreement.

ADDITIONAL GUARANTOR                        [NAME OF ADDITIONAL GUARANTOR]


                                            Per:
                                                      Name:
                                                      Title:

                                            Per:
                                                      Name:
                                                      Title:




DOCS 18782167v3
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 356 of 538
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19     Page 357 of 538
                                                                               Execution Version


                           GENERAL SECURITY AGREEMENT

               THIS AGREEMENT is made as of July 26, 2016

BETWEEN

                       VOOM MEDIA CORP., a corporation incorporated under
                       the laws of the Province of Ontario (together with all
                       successors, by amalgamation or otherwise, the
                       “Borrower”; which term shall include, without limitation,
                       Mundo Media Ltd. following the Mundo Amalgamation
                       and a “Debtor”),

                                              - and -

                       each of the Restricted Parties signatory hereto or that
                       becomes a party hereto pursuant to Section 7.04 (each a
                       “Debtor”, and together with the Borrower, the “Debtors”),

                                              - and -

                       ROYAL BANK OF CANADA, a Canadian chartered
                       bank (together with all successors, the “Secured Party”).

              WHEREAS the Borrower has entered into certain Credit Agreements with the
Secured Party pursuant to which certain credit facilities will be extended to the Borrower;

               AND WHEREAS each Debtor (other than the Borrower) has entered into the
Guarantee in favour of the Secured Party pursuant to which each Debtor (other than the Borrower)
has guaranteed the Obligations of the Borrower;

              AND WHEREAS each Debtor has agreed to grant a security interest and assignment,
mortgage and charge in the Collateral to the Secured Party in order to secure the performance of the
Obligations;

               NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of
the covenants and agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as follows:


                              ARTICLE 1 - INTERPRETATION

1.01           Interpretation

               In this Agreement, unless something in the subject matter or context is inconsistent
therewith,

“Agreement” means this general security agreement, including its recitals and schedules, as
amended from time to time.


MT DOCS 15733838v6
            Case 19-11365-KBO           Doc 2-1      Filed 06/18/19      Page 358 of 538
                                                  -2-


“Business Day” means any day other than a Saturday or Sunday on which banks generally are open
for business in Toronto, Ontario.

“Collateral” has the meaning set out in Section 2.01.

“Credit Agreements” means, collectively, the Senior Credit Agreement and the Subordinate Credit
Agreement.

“Credit Event” means any accelerated demand for payment made by the Secured Party in
respect of the Obligations following an Event of Default which is continuing.

“Event of Default” means any of the events described as “Events of Default” in either Credit
Agreement and, in the case of any Debtor (other than the Borrower), a failure on the part of any
Debtor to pay, when required, any amount due to the Secured Party pursuant to the Guarantee.

“Guarantee” means the guarantee of the Debtors (other than the Borrower) made as of July 26,
2016 in favour of the Secured Party.

“Material Event of Default” means (a) any of the events described in Sections 10.01(a), (b), (f),
(g), (j), (k), (l) or (m) of the Senior Credit Agreement; (b) any of the events described in Sections
9.01(a), (b), (f), (g), (j), (k), (l) or (m) of the Subordinate Credit Agreement; (c) the breach of any of
the covenants in Section 8.02 of the Senior Credit Agreement; or (d) the breach of any of the
covenants in Section 7.02 of the Subordinate Credit Agreement.

“Obligations” means (a) in the case of the Borrower, the Obligations as defined in each Credit
Agreement, and (b) in the case of a Debtor, the Obligations (as defined in the Guarantee).

“Permitted Encumbrances” has the meaning given to such term in the Credit Agreements.

“Policy” has the meaning set out in Section 4.01(2).

“Senior Credit Agreement” means the credit agreement made as of July 26, 2016 between the
Borrower and the Secured Party.

“Subordinate Credit Agreement” the subordinate credit agreement made as of July 26, 2016
between the Borrower and the Secured Party.

                The terms “accessions”, “accounts”, “chattel paper”, “documents of title”, “goods”,
“instruments”, “intangibles”, “inventory”, “money”, “proceeds” and “securities” whenever used
herein have the meanings given to those terms in the Personal Property Security Act currently in
effect in the province referred to in Section 7.17 below.

1.02            Headings

               The division of this Agreement into Articles and Sections and the insertion of
headings are for convenience of reference only and do not affect the construction or interpretation of
this Agreement. The terms “hereof”, “hereunder” and similar expressions refer to this Agreement
and not to any particular Article, Section or other portion hereof. Unless something in the subject


MT DOCS 15733838v6
             Case 19-11365-KBO         Doc 2-1     Filed 06/18/19      Page 359 of 538
                                                 -3-


matter or context is inconsistent therewith, references herein to Articles and Sections are to Articles
and Sections of this Agreement.

1.03           Extended Meanings

               In this Agreement words importing the singular number only include the plural and
vice versa, words importing any gender include all genders and words importing persons include
individuals, corporations, limited and unlimited liability companies, general and limited
partnerships, associations, trusts, unincorporated organizations, joint ventures and governmental
authorities. The term “including” means “including without limiting the generality of the
foregoing”. A reference to any agreement, instrument or declaration means such agreement,
instrument or declaration as the same may be amended, supplemented, modified, restated or replaced
from time to time.


                      ARTICLE 2 - GRANT OF SECURITY INTEREST

2.01           Security Interest

        As general and continuing security for the payment and performance of all Obligations, each
Debtor hereby grants to the Secured Party a security interest in, and, as further general and
continuing security for the payment and performance of the Obligations, each Debtor hereby also
assigns (other than with respect to trademarks) to the Secured Party and mortgages and charges as
and by way of a fixed and specific mortgage and charge to the Secured Party, all right, title and
interest that such Debtor now has or may hereafter have or acquire, in any manner whatsoever,
(including by way of amalgamation) in the following property (collectively, the “Collateral”):

       (a)     Receivables: all debts, accounts, claims and choses in action for monetary amounts
               (collectively, the “Receivables”);

       (b)     Inventory: all inventory of whatever kind and wherever situated (collectively, the
               “Inventory”);

       (c)     Equipment: all machinery, equipment, fixtures, furniture, plant, vehicles and other
               tangible personal property that are not Inventory (collectively, the “Equipment”);

       (d)     Chattel Paper: all chattel paper;

       (e)     Documents of Title: all warehouse receipts, bills of lading and other documents of
               title, whether negotiable or not;

       (f)     Securities: all shares, bonds, debentures, and other securities (collectively, the
               “Securities”);

       (g)     Intangibles: all intangibles not otherwise described in this Section 2.01 including all
               goodwill, patents, trademarks, copyrights and other intellectual property;




MT DOCS 15733838v6
              Case 19-11365-KBO         Doc 2-1     Filed 06/18/19      Page 360 of 538
                                                  -4-


        (h)     Instruments and Money: all bills, notes, cheques and other instruments and all coins
                or bills or other medium of exchange adopted for use as part of the currency of
                Canada or of any foreign government;

        (i)     Books, Records, Etc.: all books, invoices, documents and other records in any form
                evidencing or relating to the Collateral;

        (j)     Real Property: all real and immovable property, both freehold and leasehold, together
                with all buildings and fixtures (collectively, the “Real Property”), and all rights
                under any lease or agreement relating to Real Property;

        (k)     Substitutions, Etc.: all replacements of, substitutions for and increases, additions and
                accessions to any of the property described in this Section 2.01; and

        (l)     Proceeds: all proceeds of any Collateral in any form derived directly or indirectly
                from any dealing with the Collateral or that indemnifies or compensates for the loss
                of or damage to the Collateral;

provided that the said grant of a security interest, assignment, mortgage and charge will not render
the Secured Party liable to observe or perform any term, covenant or condition of any agreement,
document or instrument to which such Debtor is a party or by which it is bound.

2.02            Attachment of Security Interest

                Each Debtor acknowledges that value has been given and agrees that the security
interest granted hereby attaches upon the execution of this Agreement by such Debtor (or, in the case
of any after-acquired property, at the time of acquisition by such Debtor of any rights therein).

2.03            Exception for Contractual Rights

                The security interest granted hereby does not and will not extend to, and Collateral
will not include any agreement, right, franchise, licence or permit (the “contractual rights”) to which
any Debtor is a party or of which any Debtor has the benefit, to the extent that the creation of the
security interest herein would constitute a breach of the terms of or permit any person to terminate
the contractual rights, but such Debtor must hold its interest therein in trust for the Secured Party and
will assign such contractual rights to the Secured Party forthwith upon obtaining the consent of the
other party thereto. Each Debtor agrees that it will, upon the request of the Secured Party, use all
commercially reasonable efforts to obtain any consent required to permit any contractual rights to be
subjected to the security interest.

2.04            Real Property

       (1)     With respect to (and only to) Real Property, the security granted hereby is constituted
by way of floating charge, but will become a fixed charge upon the earlier of (i) the Obligations
becoming immediately payable, and (ii) the occurrence of any other event that by operation of law
would result in such floating charge becoming a fixed charge.




MT DOCS 15733838v6
             Case 19-11365-KBO         Doc 2-1     Filed 06/18/19      Page 361 of 538
                                                 -5-


         (2)     The assignment, mortgage and charge granted hereby will not extend to the last day
of the term of any lease or agreement relating to Real Property, but each Debtor will hold such last
day in trust for the Secured Party and, upon the enforcement by the Secured Party of its security, will
assign such last day as directed by the Secured Party.

2.05           Intellectual Property

                Nothing in Section 2.01 is to be construed as constituting an absolute transfer or
assignment of any present or future intellectual property rights, but that Section is to be
construed as granting to the Secured Party a security interest in and a charge on all present and
after-acquired intellectual property rights.


                           ARTICLE 3 - REPRESENTATIONS,
                     WARRANTIES AND COVENANTS OF THE DEBTORS

3.01           Representations and Warranties

               Each Debtor hereby represents and warrants to the Secured Party that:

       (a)     such Debtor is a corporation duly incorporated, organized and subsisting under the
               laws of its jurisdiction of incorporation, with the corporate power to enter into this
               Agreement; this Agreement has been duly authorized by all necessary corporate
               action on the part of such Debtor and constitutes a valid and legally binding
               agreement enforceable against such Debtor in accordance with its terms; the making
               and performance of this Agreement will not contravene, result in a breach of,
               constitute a default under or result in the creation of any lien, charge, security
               interest, encumbrance or any other rights of others upon any property of such Debtor
               pursuant to, any agreement, indenture or other instrument to which such Debtor is a
               party or by which such Debtor or any of its property may be bound or affected;

       (b)     except for Permitted Encumbrances and except as otherwise provided herein or
               disclosed in a schedule hereto, all of the Collateral is the sole property of such Debtor
               free from any liens, charges, security interests, encumbrances or any rights of others
               that rank prior to or pari passu with the security interest, assignment and mortgage
               and charge granted hereby;

       (c)     the chief executive office and the registered office of such Debtor, and the office
               where such Debtor keeps its books & records relating to Receivables, are located at
               the addresses specified in Schedule 3.01; and

       (d)     the Inventory, Equipment and Securities of such Debtor are located at the addresses
               specified in Schedule 3.01, except for goods in transit or on lease or consignment.

3.02           Covenants

               Each Debtor covenants with the Secured Party that such Debtor will:



MT DOCS 15733838v6
             Case 19-11365-KBO         Doc 2-1      Filed 06/18/19      Page 362 of 538
                                                 -6-


       (a)     ensure that the representations and warranties of such Debtor set forth in Section 3.01
               and, where applicable, in the Credit Agreements will be true and correct at all times;

       (b)     maintain, use and operate the Collateral and carry on and conduct its business in a
               lawful and business-like manner;

       (c)     not permit the Collateral to be affixed to real or personal property so as to become a
               fixture or accession without the prior written consent of the Secured Party;

       (d)     defend the Collateral against all claims and demands respecting the Collateral made
               by all persons at any time and, except as otherwise provided herein, keep the
               Collateral free and clear of all security interests, mortgages, charges, liens and other
               encumbrances except for Permitted Encumbrances and those disclosed in a schedule
               hereto or hereafter approved in writing by the Secured Party prior to their creation or
               assumption;

       (e)     not change its chief executive office, the registered office or the location of the office
               where it keeps its records respecting the Receivables, or move any of the Inventory,
               Securities or Equipment from the locations specified in any schedule hereto, without
               the prior written consent of the Secured Party;

       (f)     pay all rents, taxes, levies, assessments and government fees or dues lawfully levied,
               assessed or imposed in respect of the Collateral or any part thereof as and when the
               same become due and payable, and exhibit to the Secured Party, when required, the
               receipts and vouchers establishing such payment;

       (g)     (i) keep proper books of account in accordance with sound accounting practice, (ii)
               furnish to the Secured Party in writing such financial information and statements and
               all such information and statements relating to the Collateral as the Secured Party
               may from time to time require, (iii) permit the Secured Party or its authorized agents
               at any time at the expense of such Debtor to examine the books of account and other
               financial records and reports relating to the Collateral and to make copies thereof and
               take extracts therefrom;

       (h)     not change its name or, if such Debtor is a corporation, not amalgamate with any
               other corporation without first giving notice to the Secured Party of its new name and
               the names of all amalgamating corporations and the date when such new name or
               amalgamation is to become effective; and

       (i)     pay to the Secured Party forthwith upon demand all reasonable costs, fees and
               expenses (including all legal, Receiver's, consulting and accounting fees and
               expenses) incurred by or on behalf of the Secured Party in connection with the
               preparation, execution, perfection, administration and discharge of this Agreement
               and the security granted hereby and the preservation and exercise of the rights,
               powers and remedies of the Secured Party, and all such costs, fees and expenses will
               bear interest at the highest rate borne by any of the Obligations and will form part of
               the Obligations.



MT DOCS 15733838v6
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 363 of 538
                                                 -7-


                                   ARTICLE 4 - INSURANCE

4.01           Insurance

        (1)    A Debtor must obtain and maintain, at its own expense, insurance against loss or
damage to the Collateral including loss by fire (including so-called extended coverage), theft,
collision and such other risks as are customarily insured against for each type of Collateral, in an
amount not less than the full replacement value thereof, in such form and with such insurers as are
reasonably satisfactory to the Secured Party.

       (2)     If any policy of insurance referred to in Section 4.01(1) (a “Policy”) contains a co-
insurance clause, such Debtor will either cause any such co-insurance clause to be waived or
maintain at all times a sufficient amount of insurance to meet the requirements of any such co-
insurance clause so as to prevent such Debtor from becoming a co-insurer under the terms of any
such policy.

        (3)     All Policies must name the Secured Party as an additional insured and loss payee
thereof, as the Secured Party's interests may appear, and must provide that the insurer will give the
Secured Party at least 15 days written notice of intended cancellation or non-renewal.

        (4)     At the Secured Party's request, a Debtor must furnish the Secured Party with evidence
satisfactory to the Secured Party that the required insurance coverage is in effect.

       (5)      A Debtor must give the Secured Party notice of any damage to, or loss of, the
Collateral forthwith upon the occurrence of any such damage or loss.

        (6)    Should a Debtor fail to make any payment or perform any other obligation provided
in this Section, the Secured Party will have the right, but not the obligation, without notice or
demand upon such Debtor and without releasing such Debtor from any obligation hereunder or
waiving any rights to enforce this Agreement, to perform any or all of such obligations. The amount
of all such payments made and all costs, fees and expenses incurred by the Secured Party in
performing such obligations will be immediately due and payable by such Debtor.


                       ARTICLE 5 - DEALING WITH COLLATERAL

5.01           Dealing with Collateral by the Debtors

               A Debtor must not sell, lease or otherwise dispose of any of the Collateral without the
prior written consent of the Secured Party, except that a Debtor may, until a Credit Event occurs,
deal with its money or sell items of Inventory in the ordinary course of its business so that the
purchaser thereof takes title thereto free and clear of the security interest, assignment and mortgage
and charge granted hereby, but all proceeds of any such sale will continue to be subject to the
security granted hereby. Upon the occurrence of a Credit Event and the exercise by the Secured
Party of any of its rights and remedies under Section 6.02, all money received by a Debtor will be
held by such Debtor in trust for the Secured Party and must be held separate and apart from other
money of such Debtor and paid over to the Secured Party on request.



MT DOCS 15733838v6
            Case 19-11365-KBO           Doc 2-1     Filed 06/18/19      Page 364 of 538
                                                  -8-


5.02            Rights and Duties of the Secured Party

       (1)     The Secured Party may perform any of its rights and duties hereunder by or through
agents and is entitled to retain counsel and to act in reliance upon the advice of such counsel
concerning all matters pertaining to its rights and duties hereunder.

        (2)       In the holding of the Collateral, the Secured Party and any agent on its behalf is only
bound to exercise the same degree of care as it would exercise with respect to similar property of its
own of similar value held in the same place. The Secured Party and any agent on its behalf will be
deemed to have exercised reasonable care with respect to the custody and preservation of the
Collateral if it takes such action for that purpose as any Debtor reasonably requests in writing, but
failure of the Secured Party or its agent to comply with any such request will not of itself be deemed
a failure to exercise reasonable care.

5.03            Registration of Securities

                Upon the occurrence of an Event of Default that has not been either cured or waived
in accordance with the provisions of the Credit Agreements, the Secured Party may have any
Securities registered in its name, as pledgee, or in the name of its nominee, as pledgee, and upon a
Credit Event will be entitled but not required to exercise any of the rights that any holder of such
Securities may at any time have. However, until a Credit Event has occurred and the Secured Party
has exercised any of its rights and remedies under Section 6.02, a Debtor will be entitled to exercise,
in a manner not prejudicial to the interests of the Secured Party or which would not violate or be
inconsistent with this Agreement, all voting power from time to time exercisable in respect of the
Securities. The Secured Party will not be responsible for any loss occasioned by its exercise of any
of such rights or by failure to exercise the same within the time limited for the exercise thereof. A
Debtor must from time to time forthwith upon the request of the Secured Party deliver to the Secured
Party those Securities requested by the Secured Party duly endorsed for transfer to the Secured Party
or its nominee.

5.04            Notification of Account Debtors

                 Before an Event of Default occurs, the Secured Party may give notice of this
Agreement and the security granted hereby to any account debtor of a Debtor or to any other person
liable to a Debtor and, after the occurrence of a Credit Event and the exercise by the Secured Party
of any of its rights and remedies under Section 6.02, may give notice to any such account debtors or
other person to make all further payments to the Secured Party. Any payment or other proceeds of
Collateral received by a Debtor from account debtors or from any other person liable to a Debtor
after the occurrence of such Credit Event and exercise of such rights and remedies will be held by
such Debtor in trust for the Secured Party and must be held separate and apart from other money of
such Debtor and paid over to the Secured Party on request.

5.05            Purchase-Money Security Interests

                A Debtor will be permitted to grant purchase-money security interests in the ordinary
course of its business in connection with the purchase or lease of Inventory or Equipment provided
that, except to the extent permitted by the Credit Agreements, the foregoing will not constitute a
subordination of the security interest and mortgage and charge granted hereby to such purchase-


MT DOCS 15733838v6
              Case 19-11365-KBO         Doc 2-1     Filed 06/18/19      Page 365 of 538
                                                  -9-


money security interests or a waiver by the Secured Party of the requirements prescribed by statute
that, if complied with, would result in such purchase-money security interests ranking in priority to
the security interest and mortgage and charge granted hereby.

5.06            Application of Funds

                 Upon the occurrence of a Credit Event and the exercise by the Secured Party of any
of its rights and remedies under Section 6.03, all money collected or received by the Secured Party in
respect of the Collateral may be applied on account of such parts of the Obligations as the Secured
Party in its sole discretion determines, or may be held unappropriated in a collateral account, or in
the discretion of the Secured Party may be released to a Debtor, all without prejudice to the Secured
Party's rights against such Debtor.


                           ARTICLE 6 - DEFAULT AND REMEDIES

6.01            Consequences of a Default

                On or after the occurrence of any Event of Default that has not been either cured or
waived in accordance with the provisions of the Credit Agreement, at the option of the Secured
Party, (a) any or all of the Obligations not yet payable will become immediately payable, without
presentment, protest, notice of protest or notice of dishonour, all of which are expressly waived; (b)
the obligation, if any, of the Secured Party to extend further credit to a Debtor will cease; and (c) the
security granted hereby will become immediately enforceable.

6.02            Remedies

               In addition to any right or remedy otherwise provided herein or by law, on or after the
occurrence of any Event of Default that has not been either cured or waived, the Secured Party will
have the rights and remedies set out below, all of which may be enforced successively or
concurrently:

        (a)     the Secured Party may take possession of the Collateral and require a Debtor to
                assemble the Collateral and deliver or make the Collateral available to the Secured
                Party at such places as may be specified by the Secured Party, and neither the
                Secured Party nor any Receiver will be or be deemed to be a mortgagee in possession
                by virtue of any such actions;

        (b)     the Secured Party may take such steps as it considers desirable to maintain, preserve
                or protect the Collateral;

        (c)     the Secured Party may carry on, or concur in the carrying on of, all or any part of the
                business of a Debtor;

        (d)     the Secured Party may have, exercise or enforce any rights of a Debtor in respect of
                the Collateral;




MT DOCS 15733838v6
              Case 19-11365-KBO         Doc 2-1     Filed 06/18/19      Page 366 of 538
                                                 - 10 -


        (e)     the Secured Party may sell, lease or otherwise dispose of the Collateral at public
                auction, by private tender, by private sale or otherwise either for cash or upon credit,
                upon such terms and conditions as the Secured Party may determine and without
                notice to a Debtor unless required by law;

        (f)     the Secured Party may accept all or any part of the Collateral in total or partial
                satisfaction of the Obligations in the manner provided by law;

        (g)     the Secured Party may, for any purpose specified herein, including for the
                maintenance, preservation or protection of any Collateral or for carrying on any of
                the business or undertaking of a Debtor, borrow money on the security of the
                Collateral, which security will rank in priority to the security granted hereby;

        (h)     the Secured Party may occupy and use all or any of the premises, buildings and
                plants occupied by a Debtor and use all or any of the Equipment and other property
                of a Debtor for such time as the Secured Party requires to facilitate the realization of
                the Collateral, free of charge and the Secured Party will not be liable for any rent,
                charges, depreciation or damages in connection with such actions, nor will the
                Secured Party or any Receiver be or be deemed to be a mortgagee in possession by
                virtue of any such actions;

        (i)     the Secured Party may appoint a receiver or receiver and manager (each herein
                referred to as the “Receiver”) of the whole or any part of the Collateral and may
                remove or replace such Receiver from time to time or may institute proceedings in
                any court of competent jurisdiction for the appointment of a Receiver of the
                Collateral;

        (j)     the Secured Party may discharge any claim, lien, mortgage, charge, security interest,
                encumbrance or any rights of others that may exist or be threatened against the
                Collateral, and in every such case the amounts so paid together with costs, charges
                and expenses incurred in connection therewith will be added to the Obligations.

6.03            Powers of the Receiver

                Any Receiver will have all of the rights and powers that the Secured Party is entitled
to exercise pursuant to Section 6.02 but the Secured Party will not be in any way responsible for any
misconduct or negligence of any such Receiver.

6.04            Liability of Secured Party

                The Secured Party will not be liable or responsible for any failure to seize, collect,
realize, or obtain payment with respect to the Collateral and is not bound to institute proceedings or
to take other steps for the purpose of seizing, collecting, realizing or obtaining possession or
payment with respect to the Collateral or for the purpose of preserving any rights of the Secured
Party, any Debtor or any other person in respect of the Collateral. In the exercise of its rights and the
performance of its obligations, the Secured Party will only be liable for gross negligence or wilful
misconduct.



MT DOCS 15733838v6
            Case 19-11365-KBO          Doc 2-1      Filed 06/18/19      Page 367 of 538
                                                 - 11 -


6.05           Proceeds of Realization

                 The Secured Party may apply any proceeds of realization of the Collateral to payment
of costs, fees and expenses mentioned in Section 3.02(i), including those related to the realization of
the Collateral, and the Secured Party may apply any balance to payment of all other Obligations in
such order as the Secured Party sees fit. If there is any surplus remaining, the Secured Party may
pay it to any person entitled thereto by law of whom the Secured Party has knowledge and any
balance remaining may be paid to the Debtor entitled thereto. If the realization of the Collateral fails
to satisfy the Obligations of a particular Debtor, then such Debtor will be liable to pay any
deficiency to the Secured Party.

6.06           Waivers by a Debtor

                The Secured Party may (a) grant extensions of time, (b) take and perfect or abstain
from taking and perfecting security, (c) give up any security, (d) accept compositions or
compromises, (e) grant releases and discharges, and (f) otherwise waive rights against any Debtor,
debtors of a Debtor, guarantors and others and with respect to the Collateral and other security as the
Secured Party sees fit. No such action or omission will reduce the Obligations or affect the Secured
Party's rights hereunder.


                                     ARTICLE 7 - GENERAL

7.01           Failure of a Debtor to Perform

               If a Debtor fails to perform any of its covenants or obligations under this Agreement,
the Secured Party may, in its absolute discretion, but without being required to do so, perform any
such covenant or obligation. If any such covenant or obligation requires the payment of monies, the
Secured Party may make such payment. All sums so paid by the Secured Party will be payable by
such Debtor to the Secured Party and, for greater certainty, Section 3.02(i) will apply to such sums.
No such performance or payment will relieve a Debtor from any default under this Agreement or any
consequences of such default.

7.02           Appointment of Consultant

                Upon the occurrence of a Material Event of Default or a Credit Event, the Secured
Party will be entitled to appoint a consultant to provide such services and advice as the Secured Party
may determine in its sole discretion, with power to enter a Debtor’s premises, to inspect and evaluate
the Collateral, to make copies of a Debtor’s records, to review a Debtor’s business plans and
projections, to assess the conduct and viability of a Debtor’s business, to prepare reports on a
Debtor’s affairs and to distribute such reports to the Secured Party or to other such persons as the
Secured Party may direct. Such consultant will act as an agent for the Secured Party and will owe no
duty to such Debtor. The consultant is to have no managerial or advisory capacity and will have no
decision making responsibility. Each Debtor authorizes the Secured Party to provide confidential
information to the consultant. All fees and expenses in connection with the engagement of a
consultant are payable by each Debtor to the Secured Party and for greater certainty, Section 3.02(i)
will apply to such fees and expenses.



MT DOCS 15733838v6
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 368 of 538
                                                - 12 -


7.03           Waivers of Legal Limitations

               To the fullest extent permitted by law, each Debtor waives all of the rights, benefits
and protections that is given by the provisions of any law that imposes limitations upon the powers,
rights or remedies of a secured party, including any law that limits the rights of a secured party to
both seize Collateral and sue for any deficiency following realization of Collateral.

7.04           Additional Debtors

               If, at the option of the Borrower or as required pursuant to either Credit Agreement,
the Borrower shall cause any party that is not a Debtor to become a Debtor hereunder, such party
shall execute and deliver to the Secured Party a Joinder Agreement substantially in the form of
Schedule 7.04 and shall thereafter for all purposes be a party hereto and have the same rights,
benefits and obligations as a Debtor party hereto on the date of this Agreement.

7.05           Benefit of the Agreement

                This Agreement will be binding upon the successors of each Debtor and will enure to
the benefit of the Secured Party and its successors and assigns.

7.06           Acknowledgement

               Each Debtor acknowledges and agrees that this Agreement has been executed and
delivered to and in favour of the Secured Party, in its capacity as both the senior lender under the
Senior Credit Agreement and the subordinate lender under the Subordinate Credit Agreement.

7.07           Entire Agreement

              This Agreement has been entered into pursuant to the provisions of the Credit
Agreements and is subject to all the terms and conditions thereof and, if there is any conflict or
inconsistency between the provisions of this Agreement and the provisions of the Credit
Agreements, the rights and obligations of the parties will be governed by the provisions of the Credit
Agreements. This Agreement cancels and supersedes any prior understandings and agreements
between the parties with respect thereto. There are no representations, warranties, terms, conditions,
undertakings or collateral agreements, express, implied or statutory, between the Secured Party and
any Debtor with respect to the subject matter hereof except as expressly set forth herein or in the
Credit Agreements.

7.08           Amendments and Waivers

                No amendment to this Agreement will be valid or binding unless set forth in writing
and duly executed by all of the parties. No waiver of any breach of any provision of this Agreement
will be effective or binding unless made in writing and signed by the party purporting to give the
same and, unless otherwise provided, will be limited to the specific breach waived.




MT DOCS 15733838v6
           Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 369 of 538
                                               - 13 -


7.09           Assignment

               The rights of the Secured Party under this Agreement may be assigned by the Secured
Party without the prior consent of the Debtors. No Debtor may assign its obligations under this
Agreement.

7.10           Severability

                 If any provision of this Agreement is determined by any court of competent
jurisdiction to be illegal or unenforceable, that provision will be severed from this Agreement and
the remaining provisions will continue in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner materially adverse
to either of the parties.

7.11           Conflicts

               In the event of a conflict in or between the provisions of this Agreement and the
provisions of either Credit Agreement then, despite anything contained in this Agreement, the
provisions of the applicable Credit Agreement will prevail and the provisions of this Agreement
will be deemed to be amended to the extent necessary to eliminate the conflict.

7.12           Notices

               Any demand, notice or other communication to be given under this Agreement to any
Debtor or the Secured Party shall be effective if given in accordance with the provisions of the
Credit Agreements as to the giving of notice to each, and each Debtor and the Secured Party may
change their respective address for notices in accordance with the said provisions.

7.13           Remedies Cumulative; Additional Continuing Security

               The rights and remedies of the Secured Party hereunder are cumulative and are in
addition to and not in substitution for any other security now or hereafter held by the Secured Party
or any other rights or remedies available at law or in equity or otherwise. No single or partial
exercise by the Secured Party of any right or remedy precludes or otherwise affects the exercise of
any other right or remedy to which the Secured Party may be entitled. This Agreement is a
continuing agreement and security that will remain in full force and effect until discharged by the
Secured Party.

7.14           Further Assurances

                Each of the Debtors and the Secured Party will from time to time execute and deliver
all such further documents and instruments, including financing statements and schedules, and do all
acts and things as the other party may reasonably require to effectively carry out or better evidence
or perfect the security granted hereby and the full intent and meaning of this Agreement.




MT DOCS 15733838v6
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 370 of 538
                                                - 14 -


7.15           Power of Attorney

                Each Debtor hereby irrevocably appoints any officer for the time being of the Secured
Party the true and lawful attorney of such Debtor upon the occurrence of an Event of Default that is
continuing, with full power of substitution, to do all things and execute and deliver all such
documents and instruments, including financing statements and schedules, as are referred to in
Section 7.14 above, with the right to use the name of such Debtor whenever and wherever the officer
may deem necessary or expedient and from time to time to exercise all rights and powers and to
perform all acts of ownership in respect to the Collateral in accordance with this Agreement.

7.16           Discharge

               A Debtor will be entitled to a discharge of this Agreement upon written request by
such Debtor and full and irrevocable payment, performance and satisfaction of the Obligations. No
discharge will be effective unless in writing and executed by the Secured Party.

7.17           Governing Law

               This Agreement is governed by and will be construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.

7.18           Copy of Documents and Consent to Filings

                Each Debtor acknowledges having received a fully executed copy of this Agreement
and, to the extent permitted by applicable law, waives all rights to receive from the Secured Party a
copy of any financing statement, financing change statement, or verification statement, filed or
issued at any time in respect of this Agreement. Each Debtor confirms its consent to the filing by the
Secured Party or on its behalf of any financing statement or financing change statement filed or
issued at any time in respect of this Agreement.

                           [Remainder of page intentionally left blank]




MT DOCS 15733838v6
       Case 19-11365-KBO        Doc 2-1         Filed 06/18/19       Page 371 of 538




            IN WITNESS WHEREOF the parties have executed this Agreement.
BORROWER:                                VOOM MEDIA COOP.


                                         Per: ~
                                                  Name=  : -- - - -
                                    /             Title:

                                         Per;
                                                  Name:
                                                  Title:

OTHER DEBTORS:                          MUNDO ME?L-TD.



                                        ~' --=
                                        Per:
                                          _ ---======---
                                                 NaIT1C:
                                                 Title:
                                                          ::-:----



                                        Per:
                                                 Name:
                                                 Title:




                                                   arne:
                                                 Title:

                                        Per:
                                                 Name:
                                                 Title:

                                        2307521 ONTARIO I C.

                                        Per:/ ;::;:;;-;.::=:::::o...."":::::-______
                                                 Name:
                                                 Title:

                                        Per:
                                                 Name:
                                                 Title:




                   [SIGNATURE PAGE TO GENERAL SECURITY AGREEMENn
      Case 19-11365-KBO     Doc 2-1        Filed 06/18/19   Page 372 of 538




SECURED PARTY:

                                    Per:
                                             Name:
                                             Title:

                                    Per:
                                             Name:
                                             Title:




                 [SIGNATURE PAGE TO GENERAL SECURITY AGREEMENT]
           Case 19-11365-KBO        Doc 2-1    Filed 06/18/19    Page 373 of 538



                                      SCHEDULE 3.01

VOOM MEDIA CORP.

1.     ADDRESS(ES) OF PLACE(S) OF BUSINESS , LOCATION OF BOOKS AND
       RECORDS RELATING TO RECEIVABLES (Section 3.01(c))

               Chief executive office: 120 East Beaver Creek Road, Suite 200, Richmond Hill,
               ON L4B 4V1

               Registered/head office: 120 East Beaver Creek Road, Suite 200, Richmond Hill,
               ON L4B 4V1

               Other place(s) of business: 120 East Beaver Creek Road, Suite 200, Richmond
               Hill, ON L4B 4V1

               Books & records relating to Receivables: 120 East Beaver Creek Road, Suite 200,
               Richmond Hill, ON L4B 4V1

2.     LOCATION OF INVENTORY, EQUIPMENT AND SECURITIES (Section 3.01(d))

               Address: 120 East Beaver Creek Road, Suite 200, Richmond Hill, ON L4B 4V1

MUNDO MEDIA LTD.

1.     ADDRESS(ES) OF PLACE(S) OF BUSINESS , LOCATION OF BOOKS AND
       RECORDS RELATING TO RECEIVABLES (Section 3.01(c))

               Chief executive office: 120 East Beaver Creek Road, Suite 200, Richmond Hill,
               ON L4B 4V1

               Registered/head office: 120 East Beaver Creek Road, Suite 200, Richmond Hill,
               ON L4B 4V1

               Other place(s) of business: 120 East Beaver Creek Road, Suite 200, Richmond
               Hill, ON L4B 4V1

               Books & records relating to Receivables: 120 East Beaver Creek Road, Suite 200,
               Richmond Hill, ON L4B 4V1

2.     LOCATION OF INVENTORY, EQUIPMENT AND SECURITIES (Section 3.01(d))

               Address: 120 East Beaver Creek Road, Suite 200, Richmond Hill, ON L4B 4V1

2518769 ONTARIO LTD.



MT DOCS 15733838v6
           Case 19-11365-KBO          Doc 2-1     Filed 06/18/19   Page 374 of 538



1.     ADDRESS(ES) OF PLACE(S) OF BUSINESS , LOCATION OF BOOKS AND
       RECORDS RELATING TO RECEIVABLES (Section 3.01(c))

               Chief executive office: 120 East Beaver Creek Road, Suite 200, Richmond Hill,
               ON L4B 4V1

               Registered/head office: 120 East Beaver Creek Road, Suite 200, Richmond Hill,
               ON L4B 4V1

               Other place(s) of business: 120 East Beaver Creek Road, Suite 200, Richmond
               Hill, ON L4B 4V1

               Books & records relating to Receivables: 120 East Beaver Creek Road, Suite 200,
               Richmond Hill, ON L4B 4V1

2.     LOCATION OF INVENTORY, EQUIPMENT AND SECURITIES (Section 3.01(d))

               Address: 120 East Beaver Creek Road, Suite 200, Richmond Hill, ON L4B 4V1

2307521 ONTARIO INC.

1.     ADDRESS(ES) OF PLACE(S) OF BUSINESS , LOCATION OF BOOKS AND
       RECORDS RELATING TO RECEIVABLES (Section 3.01(c))

               Chief executive office: 120 East Beaver Creek Road, Suite 200, Richmond Hill,
               ON L4B 4V1

               Registered/head office: 120 East Beaver Creek Road, Suite 200, Richmond Hill,
               ON L4B 4V1

               Other place(s) of business:

                     (i) 120 East Beaver Creek Road, Suite 200, Richmond Hill, ON L4B 4V1;
                         and

                     (ii) Country of Luxembourg

               Books & records relating to Receivables: 120 East Beaver Creek Road, Suite 200,
               Richmond Hill, ON L4B 4V1

2.     LOCATION OF INVENTORY, EQUIPMENT AND SECURITIES (Section 3.01(d))

               Address: 120 East Beaver Creek Road, Suite 200, Richmond Hill, ON L4B 4V1




MT DOCS 15733838v6
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 375 of 538



                                         SCHEDULE 7.04

                              FORM OF JOINDER AGREEMENT

               THIS JOINDER AGREEMENT dated as of ●, 20●, is delivered pursuant to Section
7.04 of the General Security Agreement, dated as of July 26, 2016, by VOOM MEDIA CORP. (the
“Borrower”) and others which are from time to time party thereto as Debtors in favour of ROYAL
BANK OF CANADA (as amended, restated, supplemented or otherwise modified from time to
time, the “General Security Agreement”). Capitalized terms used herein without definition are
used as defined in the General Security Agreement.

                 By executing and delivering this Joinder Agreement, the undersigned, as provided in
Section 7.04 of the General Security Agreement, hereby becomes a party to the General Security
Agreement as a Debtor thereunder with the same force and effect as if originally named as a Debtor
therein and, without limiting the generality of the foregoing, as general and continuing security for
the payment and performance of all Obligations, hereby grants to the Secured Party a security
interest in all of the undersigned’s Collateral and, as further general and continuing security for the
payment and performance of the Obligations, hereby also assigns the Collateral (other than
trademarks) to the Secured Party and mortgages and charges the Collateral as and by way of a fixed
and specific mortgage and charge to the Secured Party and expressly assumes all obligations and
liabilities of a Debtor thereunder. The undersigned hereby agrees to be bound as a Debtor for the
purposes of the General Security Agreement.

               The information set forth in Annex 1 is hereby added to the information set forth in
Schedules A to the General Security Agreement. By acknowledging and agreeing to this Joinder
Agreement, the undersigned hereby agrees that this Joinder Agreement may be attached to the
General Security Agreement and that the Collateral listed on Annex B-1 to this Joinder Agreement
shall be and become part of the Collateral referred to in the General Security Agreement and shall
secure all Obligations of the undersigned.

                The undersigned hereby represents and warrants that each of the representations and
warranties contained in Article 3 of the General Security Agreement is true and correct on and as the
date hereof as if made on and as of such date.

                           [Remainder of page intentionally left blank]




MT DOCS 15733838v6
           Case 19-11365-KBO      Doc 2-1       Filed 06/18/19   Page 376 of 538



               IN WITNESS WHEREOF the parties have executed this Joinder Agreement.

ADDITIONAL DEBTOR:                       [NAME OF ADDITIONAL DEBTOR]


                                         Per:
                                                   Name:
                                                   Title:


                                                   Name:
                                                   Title:


SECURED PARTY:                           ROYAL BANK OF CANADA

                                         Per:
                                                   Name:
                                                   Title:

                                         Per:
                                                   Name:
                                                   Title:




MT DOCS 15733838v6
           Case 19-11365-KBO         Doc 2-1    Filed 06/18/19   Page 377 of 538



                                             Annex 1

[Name of Additional Debtor]

1.     ADDRESS(ES) OF PLACE(S) OF BUSINESS , LOCATION OF BOOKS AND
       RECORDS RELATING TO RECEIVABLES (Section 3.01(c))

               Chief executive office:

               Registered/head office:

               Other place(s) of business:

               Books & records relating to Receivables:

2.     LOCATION OF INVENTORY, EQUIPMENT AND SECURITIES (Section 3.01(d))

               Address(es):




MT DOCS 15733838v6
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 378 of 538
                                                                                  Execution Version


                                    JOINDER AGREEMENT

                THIS JOINDER AGREEMENT dated as of October 13, 2016, is delivered pursuant
to Section 7.04 of the General Security Agreement, dated as of July 26, 2016, by VOOM MEDIA
CORP. (a predecessor by amalgamation to MUNDO MEDIA LTD.) and others which are from time
to time party thereto as Debtors in favour of ROYAL BANK OF CANADA (as amended, restated,
supplemented or otherwise modified from time to time, the “General Security Agreement”).
Capitalized terms used herein without definition are used as defined in the General Security
Agreement.

                 By executing and delivering this Joinder Agreement, the undersigned, as provided in
Section 7.04 of the General Security Agreement, hereby becomes a party to the General Security
Agreement as a Debtor thereunder with the same force and effect as if originally named as a Debtor
therein and, without limiting the generality of the foregoing, as general and continuing security for
the payment and performance of all Obligations, hereby grants to the Secured Party a security
interest in all of the undersigned’s Collateral and, as further general and continuing security for the
payment and performance of the Obligations, hereby also assigns the Collateral (other than
trademarks) to the Secured Party and mortgages and charges the Collateral as and by way of a fixed
and specific mortgage and charge to the Secured Party and expressly assumes all obligations and
liabilities of a Debtor thereunder. The undersigned hereby agrees to be bound as a Debtor for the
purposes of the General Security Agreement.

              The information set forth in Annex 1 is hereby added to the information set forth in
Schedules 3.01 to the General Security Agreement. By acknowledging and agreeing to this Joinder
Agreement, the undersigned hereby agrees that this Joinder Agreement may be attached to the
General Security Agreement.

                The undersigned hereby represents and warrants that each of the representations and
warranties contained in Article 3 of the General Security Agreement is true and correct on and as the
date hereof as if made on and as of such date.

                           [Remainder of page intentionally left blank]




MT DOCS 15970037v3
      Case 19-11365-KBO     Doc 2-1        Filed 06/18/19             Page 379 of 538




          IN WITNESS WHEREOF the parties have executed t·                oinder Agreement.

ADDITIONAL DEBTOR:                  2538853 ONT................ '-'


                                    Per:




                                              Name:
                                              Title:


SECURED PARTY:                      ROYAL BANK OF CANADA

                                    Per:
                                              Name:
                                              Title:

                                    Per:
                                              Name:
                                              Title:




                       [SIGNATURE PAGE TO JOINDER TO GSA]
      Case 19-11365-KBO      Doc 2-1     Filed 06/18/19       Page 380 of 538




          IN WITNESS WHEREOF the parties have executed this Joinder Agreement.

ADD ITIONAL DEBTOR:                  2538853 ONT ARlO LTD.


                                     Per:
                                            Name:
                                            Title:


                                            Name:
                                            Title:


SECURED PARTY:

                                     Per:
                                            Name:
                                            Title:

                                     Per:
                                            Name:
                                            Title:




                        [SIGNATURE PAGE TO JOI NDER TO GSA]
           Case 19-11365-KBO        Doc 2-1    Filed 06/18/19    Page 381 of 538



                                           Annex 1

2538853 ONTARIO LTD.

1.     ADDRESS(ES) OF PLACE(S) OF BUSINESS , LOCATION OF BOOKS AND
       RECORDS RELATING TO RECEIVABLES (Section 3.01(c))

               Chief executive office: 120 East Beaver Creek Road, Suite 200, Richmond Hill,
               ON L4B 4V1

               Registered/head office: 120 East Beaver Creek Road, Suite 200, Richmond Hill,
               ON L4B 4V1

               Other place(s) of business: 120 East Beaver Creek Road, Suite 200, Richmond
               Hill, ON L4B 4V1

               Books & records relating to Receivables: 120 East Beaver Creek Road, Suite 200,
               Richmond Hill, ON L4B 4V1

2.     LOCATION OF INVENTORY, EQUIPMENT AND SECURITIES (Section 3.01(d))

               Address(es): 120 East Beaver Creek Road, Suite 200, Richmond Hill, ON L4B
               4V1




MT DOCS 15970037v3
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 382 of 538
                                                                                  Execution Version


                                JOINDER AGREEMENT
                           (GENERAL SECURITY AGREEMENT)

               THIS JOINDER AGREEMENT dated as of June 2, 2017, is delivered pursuant to
Section 7.04 of the General Security Agreement, dated as of July 26, 2016, by VOOM MEDIA
CORP. (a predecessor by amalgamation to MUNDO MEDIA LTD.) and others which are from
time to time party thereto as Debtors in favour of ROYAL BANK OF CANADA (as amended,
restated, supplemented or otherwise modified from time to time, the “General Security
Agreement”). Capitalized terms used herein without definition are used as defined in the General
Security Agreement.

                 By executing and delivering this Joinder Agreement, the undersigned, as provided in
Section 7.04 of the General Security Agreement, hereby becomes a party to the General Security
Agreement as a Debtor thereunder with the same force and effect as if originally named as a Debtor
therein and, without limiting the generality of the foregoing, as general and continuing security for
the payment and performance of all Obligations, hereby grants to the Secured Party a security
interest in all of the undersigned’s Collateral and, as further general and continuing security for the
payment and performance of the Obligations, hereby also assigns the Collateral (other than
trademarks) to the Secured Party and mortgages and charges the Collateral as and by way of a fixed
and specific mortgage and charge to the Secured Party and expressly assumes all obligations and
liabilities of a Debtor thereunder. The undersigned hereby agrees to be bound as a Debtor for the
purposes of the General Security Agreement.

              The information set forth in Annex 1 is hereby added to the information set forth in
Schedules 3.01 to the General Security Agreement. By acknowledging and agreeing to this Joinder
Agreement, the undersigned hereby agrees that this Joinder Agreement may be attached to the
General Security Agreement.

                The undersigned hereby represents and warrants that each of the representations and
warranties contained in Article 3 of the General Security Agreement is true and correct on and as the
date hereof as if made on and as of such date.

                           [Remainder of page intentionally left blank]




MT DOCS 16784423v2
       Case 19-11365-KBO     Doc 2-1       Filed 06/18/19        Page 383 of 538




          IN WITNESS WHEREOF the parties have executed this Joinder Agreement.

ADDITIONA L DEBTOR:                 MUNDO INC.


                                    Per:
                                             Name:    JGlSot'\Th i!o {1 \o..s
                                             Title:     C. E. o.


                                             Name:
                                             Title:


SECURED PARTY:                      ROYAL BANK OF CANADA

                                    Per:
                                             Name:
                                             Title:

                                    Per:
                                             Name:
                                             Title:




                      [SIGNATURE PAGE TO JOINDER TO GSA]
       Case 19-11365-KBO     Doc 2-1       Filed 06/18/19   Page 384 of 538



          IN WITNESS WHEREOF the parties have executed this Joinder Agreement.

ADDITIONAL DEBTOR:                  MUNDO INC.


                                    Per:
                                              Name:
                                              Title:


                                              Name:
                                              Title:


SECURED PARTY:                      ROYAL BANK OF CANADA

                                    Per:
                                              Name:
                                              Title:

                                    Per:
                                              Name:
                                              Title:




                       [SIGNATURE PAGE TO JOINDER TO GSA]
           Case 19-11365-KBO        Doc 2-1    Filed 06/18/19    Page 385 of 538



                                           Annex 1

MUNDO INC.

1.     ADDRESS(ES) OF PLACE(S) OF BUSINESS , LOCATION OF BOOKS AND
       RECORDS RELATING TO RECEIVABLES (Section 3.01(c))

               Chief executive office: 120 East Beaver Creek Road, Suite 200, Richmond Hill,
               ON L4B 4V1

               Registered/head office: 120 East Beaver Creek Road, Suite 200, Richmond Hill,
               ON L4B 4V1

               Other place(s) of business: 120 East Beaver Creek Road, Suite 200, Richmond
               Hill, ON L4B 4V1

               Books & records relating to Receivables: 120 East Beaver Creek Road, Suite 200,
               Richmond Hill, ON L4B 4V1

2.     LOCATION OF INVENTORY, EQUIPMENT AND SECURITIES (Section 3.01(d))

               Address(es): 120 East Beaver Creek Road, Suite 200, Richmond Hill, ON L4B
               4V1




MT DOCS 16784423v2
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 386 of 538
              Case 19-11365-KBO              Doc 2-1       Filed 06/18/19         Page 387 of 538
                                                                                               Execution Version


                                 GENERAL SECURITY AGREEMENT

                  THIS AGREEMENT is made as of December 1, 2016

BETWEEN

                           MUNDO MEDIA (US), LLC, a limited liability company
                           formed under the laws of the State of Delaware (together
                           with all successors, “New LLC2” and a “Debtor”),

                                                       - and -

                           each of the Restricted Parties signatory hereto or that
                           becomes a party hereto pursuant to Section ‎7.04 (each a
                           “Debtor”, and together with New LLC2, the‎“ Debtors”),‎

                                                       - and -

                           ROYAL BANK OF CANADA, a Canadian chartered
                           bank (together with all successors, the “Secured Party”).

                 WHEREAS Mundo Media Ltd. (a successor by amalgamation to Voom Media
Corp.,‎ the‎ “Borrower”) has entered into certain Credit Agreements with the Secured Party pursuant
to which certain credit facilities were extended to the Borrower;

               AND WHEREAS each Debtor has entered into the Guarantee in favor of the Secured
Party pursuant to which each Debtor has guaranteed the Obligations of the Borrower;

              AND WHEREAS each Debtor has agreed to grant a security interest and assignment,
mortgage and charge in the Collateral to the Secured Party in order to secure the performance of the
Obligations;

               NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of
the covenants and agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as follows:


                                    ARTICLE 1 - INTERPRETATION

1.01              Interpretation

               Unless otherwise defined herein or the context otherwise requires, (i) capitalized
terms used herein which are not otherwise defined herein shall have the meanings provided in the
Credit Agreements (as hereinafter defined) and (ii) all terms defined in the Uniform Commercial
Code‎ from‎ time‎ to‎ time‎ in‎ effect‎ in‎ the‎ State‎ of‎ New‎ York‎ (“UCC”)‎ and‎ not‎ defined‎ herein‎ or‎ in‎ the‎
Credit Agreements shall have the meanings specified therein (and if defined in more than one article
of the UCC, shall have the meaning specified in Article 9 thereof). In this Agreement:




MT DOCS 15992052v4
              Case 19-11365-KBO           Doc 2-1      Filed 06/18/19       Page 388 of 538
                                                    -2-


“Agreement” means this general security agreement, including its recitals and schedules, as
amended from time to time.

“Business Day”‎ means‎ any‎ day‎ other‎ than‎ a‎ Saturday‎ or‎ Sunday‎ on‎ which‎ banks‎ generally‎ are‎ open‎
for business in Toronto, Ontario.

“Collateral” has the meaning set out in Section ‎2.01.

“Control Agreement”‎m eans:

        (a)     with respect to any uncertificated securities included in the Collateral, an
                agreement between the issuer of such uncertificated securities and another Person
                whereby such issuer agrees to comply with instructions that are originated by such
                Person in respect of such uncertificated securities, without the further consent of
                the Debtors;

        (b)     with respect to any security entitlements in respect of financial assets deposited in
                or credited to a securities account included in the Collateral, an agreement
                between the securities intermediary and another Person in respect of such security
                entitlements pursuant to which such securities intermediary agrees to comply with
                any entitlement orders with respect to such security entitlements that are
                originated by the Secured Party, without the further consent of the Debtors;

        (c)     with respect to any commodities account and any commodities contract credited
                to such account included in the Collateral, an agreement between the commodities
                intermediary and another Person in respect of such commodities account and
                commodities contracts credited thereto pursuant to which such commodities
                intermediary agrees to comply with any orders with respect to such commodities
                account and commodities contracts credited thereto that are originated by the
                Secured Party, without the further consent of the Debtors; and

        (d)     with respect to any deposit accounts included in the Collateral, an agreement
                between the depositary bank and another Person in respect of such deposit
                account pursuant to which such depositary bank agrees to comply with any
                instructions with respect to such deposit account that are originated by the
                Secured Party, without the further consent of the Debtor;

“Credit Agreements” means, collectively, the Senior Credit Agreement and the Subordinate Credit
Agreement.

“Credit Event”‎mea ns‎a ny‎a ccelerated‎de mand‎f or‎pa yment‎m ade‎b y‎the‎ Secured‎P arty‎in‎
respect of the Obligations following an Event of Default which is continuing.

“Event of Default” means any‎ of‎ the‎ events‎ described‎ as‎ “Events of Default”‎ in‎ either Credit
Agreement and, in the case of any Debtor, a failure on the part of any Debtor to pay, when required,
any amount due to the Secured Party pursuant to the Guarantee.




MT DOCS 15992052v4
             Case 19-11365-KBO            Doc 2-1      Filed 06/18/19       Page 389 of 538
                                                     -3-


“Guarantee” means the guarantee of the Debtors made as of October 13, 2016 in favor of the
Secured Party, as supplemented by a joinder agreement made as of December 1, 2016.

“Material Event of Default” means (a) any of the events described in Sections 10.01(a), (b), (f),
(g), (j), (k), (l) or (m) of the Senior Credit Agreement; (b) any of the events described in Sections
9.01(a), (b), (f), (g), (j), (k), (l) or (m) of the Subordinate Credit Agreement; (c) the breach of any of
the covenants in Section 8.02 of the Senior Credit Agreement; or (d) the breach of any of the
covenants in Section 7.02 of the Subordinate Credit Agreement.

“Obligations” means the Obligations (as defined in the Guarantee).

“Permitted Encumbrances”‎ha s‎th e‎mea ning‎ given‎to‎s uch‎ter m‎i n‎the‎Cr edit‎Ag reements.

“Policy” has the meaning set out in Section ‎4.01(2).

“Senior Credit Agreement”‎ means‎ the‎ credit‎ agreement‎ made‎ as‎ of‎ July‎ 26, 2016 between the
Borrower and the Secured Party, as amended by first amending agreement made as of October 13,
2016.

“Subordinate Credit Agreement”‎ means the subordinate credit agreement made as of July 26,
2016 between the Borrower and the Secured Party, as amended by first amending agreement made
as of October 13, 2016.

“UCC”‎ shall‎ have the meaning assigned to such term in this Section ‎1.01; provided, however, that,
at any time, if by reason of mandatory provisions of law, any or all of the perfection or priority of the
Secured Party’‎ security‎ interest‎ in‎ any item or portion of the Collateral is governed by the Uniform
Commercial‎Co de‎a s‎in‎e ffect‎i n‎a ‎jurisdi ction‎other ‎than‎the ‎S tate‎o f‎N ew‎ York,‎the‎te rm‎ “UCC”‎
shall mean the Uniform Commercial Code as in effect, at such time, in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or priority and for purposes of
definitions relating to such provisions.

                In‎ this‎ Agreement,‎ the‎ words‎ “accessions”,‎ “account”,‎ “chattel‎ paper”,‎ “commercial‎
tort‎ claims”, “commodity account”,‎ “commodity‎ contract”, “deposit‎ account”,‎ “document”,‎
“equipment”, “fixtures”, “goods”,‎ “instrument”,‎ “investment‎ property”,‎ “general‎ intangible”,‎
“inventory”‎ and‎ “proceeds”,‎ “certificated‎ security”,‎ “financial‎ asset”,‎ “security”,‎ “securities‎
account”,‎ “security‎ entitlement”,‎ “securities‎ intermediary”,‎ “supporting‎ obligations”‎ and‎
“uncertificated‎ security”‎ whenever‎ used‎ herein‎ have‎ the‎ meanings‎ given‎ to‎ these‎ terms‎ in‎ the‎ UCC.

1.02             Headings

               The division of this Agreement into Articles and Sections and the insertion of
headings are for convenience of reference only and do not affect the construction or interpretation of
this‎ Agreement.‎ ‎ The‎ terms‎ “hereof”,‎ “hereunder”‎ and‎ similar‎ expressions‎ refer‎ to‎ this‎ Agreement‎
and not to any particular Article, Section or other portion hereof. Unless something in the subject
matter or context is inconsistent therewith, references herein to Articles and Sections are to Articles
and Sections of this Agreement.




MT DOCS 15992052v4
             Case 19-11365-KBO         Doc 2-1     Filed 06/18/19      Page 390 of 538
                                                 -4-


1.03           Extended Meanings

                 In this Agreement words importing the singular number only include the plural and
vice versa, words importing any gender include all genders and words importing persons include
individuals, corporations, limited and unlimited liability companies, general and limited
partnerships, associations, trusts, unincorporated organizations, joint ventures and governmental
authorities.‎ ‎ The‎ term‎ “including”‎ means‎ “including‎ without‎ limiting‎ the‎ generality‎ of‎ the‎
foregoing”. A reference to any agreement, instrument or declaration means such agreement,
instrument or declaration as the same may be amended, supplemented, modified, restated or replaced
from time to time.


                      ARTICLE 2 - GRANT OF SECURITY INTEREST

2.01           Security Interest

        As general and continuing security for the payment and performance of all Obligations, each
Debtor hereby grants to the Secured Party a security interest in, and, as further general and
continuing security for the payment and performance of the Obligations, each Debtor hereby also
assigns (other than with respect to trademarks) to the Secured Party and mortgages and charges as
and by way of a fixed and specific mortgage and charge to the Secured Party, all right, title and
interest that such Debtor now has or may hereafter have or acquire, in any manner whatsoever,
(including by way of amalgamation or merger) in the following property (collectively, the
“Collateral”):

       (a)     Receivables: all debts, accounts, claims and choses in action for monetary amounts
               (collectively, the “Receivables”);

       (b)     Inventory: all inventory of whatever kind and wherever situated (collectively, the
               “Inventory”);

       (c)     Equipment: all machinery, equipment, fixtures, furniture, plant, vehicles and other
               tangible personal property that are not Inventory (collectively, the “Equipment”);

       (d)     Chattel Paper: all chattel paper;

       (e)     Documents of Title: all warehouse receipts, bills of lading and other documents of
               title, whether negotiable or not;

       (f)     Securities: all shares, bonds, debentures, and other securities (collectively, the
               “Securities”);

       (g)     Intangibles: all intangibles not otherwise described in this Section ‎2.01 including all
               goodwill, patents, trademarks, copyrights and other intellectual property;

       (h)     Instruments and Money: all bills, notes, cheques and other instruments and all coins
               or bills or other medium of exchange adopted for use as part of the currency of
               Canada or of any foreign government;


MT DOCS 15992052v4
              Case 19-11365-KBO           Doc 2-1      Filed 06/18/19       Page 391 of 538
                                                    -5-


        (i)     Books, Records, Etc.: all books, invoices, documents and other records in any form
                evidencing or relating to the Collateral;

        (j)     Fixtures: all fixtures;

        (k)     Substitutions, Etc.: all replacements of, substitutions for and increases, additions and
                accessions to any of the property described in this Section ‎2.01;

        (l)     Proceeds: all proceeds of any Collateral in any form derived directly or indirectly
                from any dealing with the Collateral or that indemnifies or compensates for the loss
                of or damage to the Collateral;

        (m)     General Intangibles: all general intangibles, all money, cheques, letters of credit,
                advances of credit, goodwill, indemnification claims, all rights and interests in
                partnerships, limited partnerships, limited liability companies and other
                unincorporated entities, corporate or other business records, and contract rights
                (including rights under leases, whether entered into as lessor or lessee, swap
                contracts and other agreements), franchises and tax refund claims;

        (n)     Deposit Accounts: all deposit accounts;

        (o)     Letters of Credit: all letters of credit and letter-of-credit rights;

        (p)     Supporting Obligations: all supporting obligations;

        (q)     Investment Property: all investment property (including, without limitation, all
                securities (whether certificated securities or uncertificated securities), commodity
                contracts and commodity accounts); and

        (r)     Commercial Tort Claims: all commercial tort claims set forth on Schedule ‎3.01
                hereto as updated from time to time;

provided that the said grant of a security interest, assignment, mortgage and charge will not render
the Secured Party liable to observe or perform any term, covenant or condition of any agreement,
document or instrument to which such Debtor is a party or by which it is bound.

2.02            Attachment of Security Interest

                Each Debtor acknowledges that value has been given and agrees that the security
interest granted hereby attaches upon the execution of this Agreement by such Debtor (or, in the case
of any after-acquired property, at the time of acquisition by such Debtor of any rights therein).

2.03            Exception for Contractual Rights

                 The security interest granted hereby does not and will not extend to, and Collateral
will‎ not‎ include‎ any‎ agreement,‎ right,‎ franchise,‎ licence‎ or‎ permit‎ (the‎ “contractual rights”)‎ to‎
which any Debtor is a party or of which any Debtor has the benefit or any other property, to the
extent that, after giving effect to the applicable anti-assignment provisions of the Uniform


MT DOCS 15992052v4
             Case 19-11365-KBO         Doc 2-1     Filed 06/18/19      Page 392 of 538
                                                 -6-


Commercial Code of any applicable jurisdiction, the creation of the lien or security interest herein
would constitute a breach of the terms of or permit any person to terminate the contractual rights or
otherwise constitute a breach of or violation under any existing law, statute or regulation to which
the Debtors are subject.

2.04           Intellectual Property

                Nothing in Section 2‎ .01 is to be construed as constituting an absolute transfer or
assignment of any present or future intellectual property rights, but that Section is to be
construed as granting to the Secured Party a security interest in and a charge on all present and
after-acquired intellectual property rights.


                           ARTICLE 3 - REPRESENTATIONS,
                     WARRANTIES AND COVENANTS OF THE DEBTORS

3.01           Representations and Warranties

               Each Debtor hereby represents and warrants to the Secured Party that:

       (a)     such Debtor is a corporation duly incorporated, organized and subsisting under the
               laws of its jurisdiction of incorporation, with the corporate power to enter into this
               Agreement; this Agreement has been duly authorized by all necessary corporate
               action on the part of such Debtor and constitutes a valid and legally binding
               agreement enforceable against such Debtor in accordance with its terms; the making
               and performance of this Agreement will not contravene, result in a breach of,
               constitute a default under or result in the creation of any lien, charge, security
               interest, encumbrance or any other rights of others upon any property of such Debtor
               pursuant to, any agreement, indenture or other instrument to which such Debtor is a
               party or by which such Debtor or any of its property may be bound or affected;

       (b)     except for Permitted Encumbrances and except as otherwise provided herein or
               disclosed in a schedule hereto, all of the Collateral is the sole property of such Debtor
               free from any liens, charges, security interests, encumbrances or any rights of others
               that rank prior to or pari passu with the security interest, assignment and mortgage
               and charge granted hereby;

       (c)     the jurisdiction of incorporation or formation and the chief executive office and the
               registered office of such Debtor, and the office where such Debtor keeps its books &
               records relating to Receivables, are located at the addresses specified in Schedule
               ‎3.01;

       (d)     each‎ Debtor‎ has‎ not‎ granted‎ “control”‎ (within‎ the‎ meaning‎ of‎ such‎ term‎ under‎
               Section 8-106 or Section 9-106 of the UCC, as the case may be) over any investment
               property forming part of the Collateral to any Person other than the Secured Party;

       (e)     all deposit accounts of each Debtor that are required by the Debtor in the United
               States and Canada are held with the Secured Party, as depositary bank, and each


MT DOCS 15992052v4
             Case 19-11365-KBO          Doc 2-1     Filed 06/18/19       Page 393 of 538
                                                  -7-


               Debtor has not‎ otherwise‎ granted‎ “control”‎ (within‎ the‎ meaning‎ of‎ such‎ term‎ under‎
               Section 9-104 of the UCC) over any deposit accounts forming part of the Collateral
               to any Person other than the Secured Party;

       (f)     as of the date hereof and the date of each delivery of any supplemental schedules,
               each Debtor holds no (A) commercial tort claims other than those listed on
               Schedule ‎3.01 hereto and (B) commodity accounts other than those set forth on
               Schedule 3‎ .01 hereto; and‎ (C) deposit accounts other than those set forth on
               Schedule ‎3.01; and

       (g)     the Inventory, Equipment and Securities of such Debtor are located at the addresses
               specified in Schedule ‎3.01, except for goods in transit or on lease or consignment.

3.02           Covenants

               Each Debtor covenants with the Secured Party that such Debtor will:

       (a)     ensure that the representations and warranties of such Debtor set forth in Section ‎3.01
               and, where applicable, in the Credit Agreements will be true and correct at all times;

       (b)     maintain, use and operate the Collateral and carry on and conduct its business in a
               lawful and business-like manner;

       (c)     not permit the Collateral to be affixed to real or personal property so as to become a
               fixture or accession without the prior written consent of the Secured Party;

       (d)     defend the Collateral against all claims and demands respecting the Collateral made
               by all persons at any time and, except as otherwise provided herein, keep the
               Collateral free and clear of all security interests, mortgages, charges, liens and other
               encumbrances except for Permitted Encumbrances and those disclosed in a schedule
               hereto or hereafter approved in writing by the Secured Party prior to their creation or
               assumption;

       (e)     not change its jurisdiction of incorporation or formation, the chief executive office,
               the registered office or the location of the office where it keeps its records respecting
               the Receivables, or move any of the Inventory, Securities or Equipment from the
               locations specified in any schedule hereto, without the prior written consent of the
               Secured Party;

       (f)     each Debtor shall at all times maintain all commodities accounts owned by it subject
               to a Control Agreement. In the event any Debtor shall at any time hold or acquire
               any commodity account, such Debtor will notify the Secured Party thereof and
               deliver to the Secured Party a Control Agreement and will take, or cause to be taken,
               as promptly as practicable and, in any event within ten (10) Business Days after it
               obtains such additional Collateral, all steps and actions as the Secured Party
               reasonably deems necessary or appropriate to grant control of, or otherwise perfect a
               security interest in such commodity account and commodity contracts credited
               therein;


MT DOCS 15992052v4
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19      Page 394 of 538
                                                -8-


       (g)     pay all rents, taxes, levies, assessments and government fees or dues lawfully levied,
               assessed or imposed in respect of the Collateral or any part thereof as and when the
               same become due and payable, and exhibit to the Secured Party, when required, the
               receipts and vouchers establishing such payment;

       (h)     (i) keep proper books of account in accordance with sound accounting practice, (ii)
               furnish to the Secured Party in writing such financial information and statements and
               all such information and statements relating to the Collateral as the Secured Party
               may from time to time require, (iii) permit the Secured Party or its authorized agents
               at any time at the expense of such Debtor to examine the books of account and other
               financial records and reports relating to the Collateral and to make copies thereof and
               take extracts therefrom;

       (i)     not change its name, its identity or type of organization or corporate structure, its
               jurisdiction of organization or incorporation, its organizational identification number
               or, if such Debtor is a corporation, not amalgamate or merge with any other
               corporation without first giving notice to the Secured Party of its new name and the
               names of all surviving entity and the date when such new name or amalgamation or
               merger is to become effective;

       (j)     each Debtor shall at all times maintain all deposit accounts required by such Debtor
               in the United States and Canada with the Secured Party, as depositary bank. In the
               event any such deposit account is not held with the Secured Party as the depositary
               bank for any reason, each Debtor shall close such account and deposit or cause to be
               deposited all funds therein to a deposit account held with the Secured Party or, if
               such deposit account is otherwise permitted to remain outstanding under the Loan
               Documents, such Debtor shall cause to be executed and delivered to the Secured
               Party a Control Agreement with respect to such depositary account;

       (k)     if any Debtor shall at any time hold or acquire a commercial tort claim having a
               value (i) individually in excess of $250,000 or (ii) together with all amounts
               payable evidenced by any commercial tort claims not previously delivered to the
               Secured Party, in excess of $500,000 in the aggregate for all Debtors who are
               Guarantors, such Debtor shall promptly notify the Secured Party thereof and grant
               to the Secured Party in writing signed by such Debtor a security interest therein
               and in the proceeds thereof, all upon the terms of this Agreement, with such
               writing to be in form and substance satisfactory to the Secured Party. The
               Debtors shall have sole control of all aspects of commercial tort claims that are
               subject to this Section ‎3.02(k) unless and until an Event of Default has occurred
               and is continuing and the Secured Party has provided written notice that it shall
               exercise rights with respect to Collateral under this Agreement;

       (l)     pay to the Secured Party forthwith upon demand all reasonable costs, fees and
               expenses (including all legal, Receiver’s, consulting and accounting fees and
               expenses) incurred by or on behalf of the Secured Party in connection with the
               preparation, execution, perfection, administration and discharge of this Agreement
               and the security granted hereby and the preservation and exercise of the rights,


MT DOCS 15992052v4
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19      Page 395 of 538
                                                -9-


               powers and remedies of the Secured Party, and all such costs, fees and expenses will
               bear interest at the highest rate borne by any of the Obligations and will form part of
               the Obligations; and

       (m)     not consent to:

               (i)     the entering into by any issuer of any uncertificated securities included in or
                       relating to the Collateral of a Control Agreement in respect of such
                       uncertificated securities with any Person other than the Secured Party or such
                       nominee or agent as it may direct;

               (ii)    the entering into by any securities intermediary for any security entitlements
                       in respect of the financial assets deposited in or credited to a securities
                       account included in or relating to the Collateral of a Control Agreement with
                       respect to such securities accounts or security entitlements with any Person
                       other than the Secured Party or such nominee or agent as it may direct;

               (iii)   the entering into by any depositary bank for any deposit account included in
                       or relating to the Collateral of a Control Agreement with respect to such
                       deposit accounts with any Person other than the Secured Party or such
                       nominee or agent as it may direct; or

               (iv)    the entering into by any commodities intermediary for any commodities
                       account in respect of commodities contract credited to a commodities account
                       included in or relating to the Collateral of a Control Agreement with respect
                       to such commodities accounts or commodities contract with any Person other
                       than the Secured Party or such nominee or agent as it may direct.


                                  ARTICLE 4 - INSURANCE

4.01           Insurance

        (1)    A Debtor must obtain and maintain, at its own expense, insurance against loss or
damage to the Collateral including loss by fire (including so-called extended coverage), theft,
collision and such other risks as are customarily insured against for each type of Collateral, in an
amount not less than the full replacement value thereof, in such form and with such insurers as are
reasonably satisfactory to the Secured Party.

       (2)     If any policy of insurance referred to in Section ‎4.01(1) (a “Policy”) contains a co-
insurance clause, such Debtor will either cause any such co-insurance clause to be waived or
maintain at all times a sufficient amount of insurance to meet the requirements of any such co-
insurance clause so as to prevent such Debtor from becoming a co-insurer under the terms of any
such policy.

        (3)     All Policies must name the Secured Party as an additional insured and loss payee
thereof, as the Secured Party's interests may appear, and must provide that the insurer will give the
Secured Party at least 15 days written notice of intended cancellation or non-renewal.


MT DOCS 15992052v4
             Case 19-11365-KBO            Doc 2-1      Filed 06/18/19       Page 396 of 538
                                                   - 10 -


        (4)     At the Secured Party's request, a Debtor must furnish the Secured Party with evidence
satisfactory to the Secured Party that the required insurance coverage is in effect.

       (5)      A Debtor must give the Secured Party notice of any damage to, or loss of, the
Collateral forthwith upon the occurrence of any such damage or loss.

        (6)    Should a Debtor fail to make any payment or perform any other obligation provided
in this Section, the Secured Party will have the right, but not the obligation, without notice or
demand upon such Debtor and without releasing such Debtor from any obligation hereunder or
waiving any rights to enforce this Agreement, to perform any or all of such obligations. The amount
of all such payments made and all costs, fees and expenses incurred by the Secured Party in
performing such obligations will be immediately due and payable by such Debtor.


                         ARTICLE 5 - DEALING WITH COLLATERAL

5.01            Dealing with Collateral by the Debtors

                A Debtor must not sell, lease or otherwise dispose of any of the Collateral without the
prior written consent of the Secured Party, except that a Debtor may, until a Credit Event occurs,
deal with its money or sell items of Inventory in the ordinary course of its business so that the
purchaser thereof takes title thereto free and clear of the security interest, assignment and mortgage
and charge granted hereby, but all proceeds of any such sale will continue to be subject to the
security granted hereby. Upon the occurrence of a Credit Event and the exercise by the Secured
Party of any of its rights and remedies under Section 6‎ .02, all money received by a Debtor will be
held by such Debtor in trust for the Secured Party and must be held separate and apart from other
money of such Debtor and paid over to the Secured Party on request.

5.02            Rights and Duties of the Secured Party

       (1)     The Secured Party may perform any of its rights and duties hereunder by or through
agents and is entitled to retain counsel and to act in reliance upon the advice of such counsel
concerning all matters pertaining to its rights and duties hereunder.

        (2)     The Secured Party’s‎ sole‎ duty‎ with‎ respect‎ to‎ the‎ custody,‎ safekeeping‎ and‎ physical‎
preservation of the Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Secured Party deals with similar property for its own
account. The Secured Party shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its possession if such Collateral is accorded treatment substantially
equal to that which the Secured Party accords its own property. Neither the Secured Party nor any of
its respective officers, directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of the Debtors or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof. The powers conferred
on the Secured Party hereunder are solely to protect the Secured Party’s‎int erests‎in‎t he‎C ollateral‎
and shall not impose any duty upon the Secured Party to exercise any such powers. The Secured
Party shall be accountable only for amounts that they actually receive as a result of the exercise of
such powers, and neither they nor any of their officers, directors, employees or agents shall be


MT DOCS 15992052v4
            Case 19-11365-KBO          Doc 2-1      Filed 06/18/19      Page 397 of 538
                                                 - 11 -


responsible to the Debtors for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Nothing herein contained shall be construed as requiring or obligating the
Secured Party to make any commitment or to make any inquiry as to the nature or sufficiency of any
payment received by the Secured Party, or to present or file any claim or notice, or to take any action
with respect to the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby.

5.03           Registration of Securities

                Upon the occurrence of an Event of Default that has not been either cured or waived
in accordance with the provisions of the Credit Agreements, the Secured Party may have any
Securities registered in its name, as pledgee, or in the name of its nominee, as pledgee, and upon a
Credit Event will be entitled but not required to exercise any of the rights that any holder of such
Securities may at any time have. However, until a Credit Event has occurred and the Secured Party
has exercised any of its rights and remedies under Section ‎6.02, a Debtor will be entitled to exercise,
in a manner not prejudicial to the interests of the Secured Party or which would not violate or be
inconsistent with this Agreement, all voting power from time to time exercisable in respect of the
Securities. The Secured Party will not be responsible for any loss occasioned by its exercise of any
of such rights or by failure to exercise the same within the time limited for the exercise thereof. A
Debtor must from time to time forthwith upon the request of the Secured Party deliver to the Secured
Party those Securities requested by the Secured Party duly endorsed for transfer to the Secured Party
or its nominee.

5.04           Notification of Account Debtors

                 Before an Event of Default occurs, the Secured Party may give notice of this
Agreement and the security granted hereby to any account debtor of a Debtor or to any other person
liable to a Debtor and, after the occurrence of a Credit Event and the exercise by the Secured Party
of any of its rights and remedies under Section 6‎ .02, may give notice to any such account debtors or
other person to make all further payments to the Secured Party. Any payment or other proceeds of
Collateral received by a Debtor from account debtors or from any other person liable to a Debtor
after the occurrence of such Credit Event and exercise of such rights and remedies will be held by
such Debtor in trust for the Secured Party and must be held separate and apart from other money of
such Debtor and paid over to the Secured Party on request.

5.05           Purchase-Money Security Interests

                A Debtor will be permitted to grant purchase-money security interests in the ordinary
course of its business in connection with the purchase or lease of Inventory or Equipment provided
that, except to the extent permitted by the Credit Agreements, the foregoing will not constitute a
subordination of the security interest and mortgage and charge granted hereby to such purchase-
money security interests or a waiver by the Secured Party of the requirements prescribed by statute
that, if complied with, would result in such purchase-money security interests ranking in priority to
the security interest and mortgage and charge granted hereby.




MT DOCS 15992052v4
              Case 19-11365-KBO         Doc 2-1     Filed 06/18/19      Page 398 of 538
                                                 - 12 -


5.06            Application of Funds

                 Upon the occurrence of a Credit Event and the exercise by the Secured Party of any
of its rights and remedies under Section 6‎ .02, all money collected or received by the Secured Party in
respect of the Collateral may be applied on account of such parts of the Obligations as the Secured
Party in its sole discretion determines, or may be held unappropriated in a collateral account, or in
the discretion of the Secured Party may be released to a Debtor, all without prejudice to the Secured
Party's rights against such Debtor.


                           ARTICLE 6 - DEFAULT AND REMEDIES

6.01            Consequences of a Default

                On or after the occurrence of any Event of Default that has not been either cured or
waived in accordance with the provisions of the Credit Agreement, at the option of the Secured
Party, (a) any or all of the Obligations not yet payable will become immediately payable, without
presentment, protest, notice of protest or notice of dishonour, all of which are expressly waived; (b)
the obligation, if any, of the Secured Party to extend further credit to a Debtor will cease; and (c) the
security granted hereby will become immediately enforceable.

6.02            Remedies

               In addition to any right or remedy otherwise provided herein or by law, on or after the
occurrence of any Event of Default that has not been either cured or waived, the Secured Party will
have the rights and remedies set out below, all of which may be enforced successively or
concurrently:

        (a)     the Secured Party may take possession of the Collateral and require a Debtor to
                assemble the Collateral and deliver or make the Collateral available to the Secured
                Party at such places as may be specified by the Secured Party, and neither the
                Secured Party nor any Receiver will be or be deemed to be a mortgagee in possession
                by virtue of any such actions;

        (b)     the Secured Party may take such steps as it considers desirable to maintain, preserve
                or protect the Collateral;

        (c)     the Secured Party may carry on, or concur in the carrying on of, all or any part of the
                business of a Debtor;

        (d)     the Secured Party may have, exercise or enforce any rights of a Debtor in respect of
                the Collateral;

        (e)     the Secured Party may sell, lease or otherwise dispose of the Collateral at public
                auction, by private tender, by private sale or otherwise either for cash or upon credit,
                upon such terms and conditions as the Secured Party may determine and without
                notice to a Debtor unless required by law;



MT DOCS 15992052v4
              Case 19-11365-KBO           Doc 2-1      Filed 06/18/19        Page 399 of 538
                                                    - 13 -


        (f)     the Secured Party may accept all or any part of the Collateral in total or partial
                satisfaction of the Obligations in the manner provided by law;

        (g)     the Secured Party may, for any purpose specified herein, including for the
                maintenance, preservation or protection of any Collateral or for carrying on any of
                the business or undertaking of a Debtor, borrow money on the security of the
                Collateral, which security will rank in priority to the security granted hereby;

        (h)     the Secured Party may occupy and use all or any of the premises, buildings and
                plants occupied by a Debtor and use all or any of the Equipment and other property
                of a Debtor for such time as the Secured Party requires to facilitate the realization of
                the Collateral, free of charge and the Secured Party will not be liable for any rent,
                charges, depreciation or damages in connection with such actions, nor will the
                Secured Party or any Receiver be or be deemed to be a mortgagee in possession by
                virtue of any such actions;

        (i)     the Secured Party may appoint a receiver or receiver and manager (each herein
                referred to as the “Receiver”) of the whole or any part of the Collateral and may
                remove or replace such Receiver from time to time or may institute proceedings in
                any court of competent jurisdiction for the appointment of a Receiver of the
                Collateral;

        (j)     the Secured Party may discharge any claim, lien, mortgage, charge, security interest,
                encumbrance or any rights of others that may exist or be threatened against the
                Collateral, and in every such case the amounts so paid together with costs, charges
                and expenses incurred in connection therewith will be added to the Obligations;

        (k)     sell, transfer or use any investment property included in the Collateral of which the
                Secured‎ Party‎ or‎ its‎ agent‎ has‎ “control”‎ within‎ the‎ meaning‎ of‎ (i)‎ in‎ the‎ case‎ of‎
                deposit accounts, Section 9-104 of the UCC, (ii) in the case of any security
                entitlement,‎ “control,”‎ as‎ such term is defined in Section 8-106(d) of the UCC, and
                (iii) in the case of any commodity contract,‎ “control,”‎ as‎ such‎ term‎ is‎ defined‎ in‎
                Section 9-106(b) of the UCC.

6.03            Powers of the Receiver

                Any Receiver will have all of the rights and powers that the Secured Party is entitled
to exercise pursuant to Section ‎6.02 but the Secured Party will not be in any way responsible for any
misconduct or negligence of any such Receiver.

6.04            Liability of Secured Party

                 The Secured Party will not be liable or responsible for any failure to seize, collect,
realize, or obtain payment with respect to the Collateral and is not bound to institute proceedings or
to take other steps for the purpose of seizing, collecting, realizing or obtaining possession or
payment with respect to the Collateral or for the purpose of preserving any rights of the Secured
Party, any Debtor or any other person in respect of the Collateral. In the exercise of its rights and the



MT DOCS 15992052v4
            Case 19-11365-KBO           Doc 2-1      Filed 06/18/19      Page 400 of 538
                                                  - 14 -


performance of its obligations, the Secured Party will only be liable for gross negligence or wilful
misconduct.

6.05            Proceeds of Realization

                 The Secured Party may apply any proceeds of realization of the Collateral to payment
of costs, fees and expenses mentioned in Section ‎3.02(l), including those related to the realization of
the Collateral, and the Secured Party may apply any balance to payment of all other Obligations in
such order as the Secured Party sees fit. If there is any surplus remaining, the Secured Party may
pay it to any person entitled thereto by law of whom the Secured Party has knowledge and any
balance remaining may be paid to the Debtor entitled thereto. If the realization of the Collateral fails
to satisfy the Obligations of a particular Debtor, then such Debtor will be liable to pay any
deficiency to the Secured Party.

6.06            Waivers by a Debtor

                The Secured Party may (a) grant extensions of time, (b) take and perfect or abstain
from taking and perfecting security, (c) give up any security, (d) accept compositions or
compromises, (e) grant releases and discharges, and (f) otherwise waive rights against any Debtor,
debtors of a Debtor, guarantors and others and with respect to the Collateral and other security as the
Secured Party sees fit. No such action or omission will reduce the Obligations or affect the Secured
Party's rights hereunder.


                                     ARTICLE 7 - GENERAL

7.01            Failure of a Debtor to Perform

               If a Debtor fails to perform any of its covenants or obligations under this Agreement,
the Secured Party may, in its absolute discretion, but without being required to do so, perform any
such covenant or obligation. If any such covenant or obligation requires the payment of monies, the
Secured Party may make such payment. All sums so paid by the Secured Party will be payable by
such Debtor to the Secured Party and, for greater certainty, Section ‎3.02(l) will apply to such sums.
No such performance or payment will relieve a Debtor from any default under this Agreement or any
consequences of such default.

7.02            Appointment of Consultant

                Upon the occurrence of a Material Event of Default or a Credit Event, the Secured
Party will be entitled to appoint a consultant to provide such services and advice as the Secured Party
may determine in its sole discretion, with power to enter a Debtor’s‎ premises,‎ to inspect and evaluate
the Collateral, to make copies of a Debtor’s‎ records,‎ to‎ review‎ a Debtor’s‎ business‎ plans‎ and‎
projections, to assess the conduct and viability of a Debtor’s‎ business,‎ to‎ prepare‎ reports‎ on‎ a
Debtor’s‎ affairs‎ and‎ to‎ distribute‎ such‎ reports to the Secured Party or to other such persons as the
Secured Party may direct. Such consultant will act as an agent for the Secured Party and will owe no
duty to such Debtor. The consultant is to have no managerial or advisory capacity and will have no
decision making responsibility. Each Debtor authorizes the Secured Party to provide confidential
information to the consultant. All fees and expenses in connection with the engagement of a


MT DOCS 15992052v4
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 401 of 538
                                                - 15 -


consultant are payable by each Debtor to the Secured Party and for greater certainty, Section ‎3.02(l)
will apply to such fees and expenses.

7.03           Waivers of Legal Limitations

               To the fullest extent permitted by law, each Debtor waives all of the rights, benefits
and protections that is given by the provisions of any law that imposes limitations upon the powers,
rights or remedies of a secured party, including any law that limits the rights of a secured party to
both seize Collateral and sue for any deficiency following realization of Collateral.

7.04           Additional Debtors

               If, at the option of the Borrower or as required pursuant to either Credit Agreement,
the Borrower shall cause any party that is not a Debtor to become a Debtor hereunder, such party
shall execute and deliver to the Secured Party a Joinder Agreement substantially in the form of
Schedule ‎7.04 and shall thereafter for all purposes be a party hereto and have the same rights,
benefits and obligations as a Debtor party hereto on the date of this Agreement.

7.05           Benefit of the Agreement

                This Agreement will be binding upon the successors of each Debtor and will enure to
the benefit of the Secured Party and its successors and assigns.

7.06           Acknowledgement

               Each Debtor acknowledges and agrees that this Agreement has been executed and
delivered to and in favor of the Secured Party, in its capacity as both the senior lender under the
Senior Credit Agreement and the subordinate lender under the Subordinate Credit Agreement.

7.07           Entire Agreement

              This Agreement has been entered into pursuant to the provisions of the Credit
Agreements and is subject to all the terms and conditions thereof and, if there is any conflict or
inconsistency between the provisions of this Agreement and the provisions of the Credit
Agreements, the rights and obligations of the parties will be governed by the provisions of the Credit
Agreements. This Agreement cancels and supersedes any prior understandings and agreements
between the parties with respect thereto. There are no representations, warranties, terms, conditions,
undertakings or collateral agreements, express, implied or statutory, between the Secured Party and
any Debtor with respect to the subject matter hereof except as expressly set forth herein or in the
Credit Agreements.

7.08           Amendments and Waivers

                No amendment to this Agreement will be valid or binding unless set forth in writing
and duly executed by all of the parties. No waiver of any breach of any provision of this Agreement
will be effective or binding unless made in writing and signed by the party purporting to give the
same and, unless otherwise provided, will be limited to the specific breach waived.



MT DOCS 15992052v4
            Case 19-11365-KBO            Doc 2-1      Filed 06/18/19      Page 402 of 538
                                                   - 16 -


7.09            Assignment

               The rights of the Secured Party under this Agreement may be assigned by the Secured
Party without the prior consent of the Debtors. No Debtor may assign its obligations under this
Agreement.

7.10            Severability

                 If any provision of this Agreement is determined by any court of competent
jurisdiction to be illegal or unenforceable, that provision will be severed from this Agreement and
the remaining provisions will continue in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner materially adverse
to either of the parties.

7.11            Conflicts

               In the event of a conflict in or between the provisions of this Agreement and the
provisions of either Credit Agreement then, despite anything contained in this Agreement, the
provisions of the applicable Credit Agreement will prevail and the provisions of this Agreement
will be deemed to be amended to the extent necessary to eliminate the conflict.

7.12            Notices; Sales

                   The Secured Party shall give each Debtor ten (10)‎da ys’ written notice (which
each Debtor agrees is reasonable notice within the meaning of Section 9-611 of the UCC or its
equivalent in other jurisdictions) of the Secured Party’s‎int ention‎to‎m ake‎a ny‎sale ‎o f‎Coll ateral.‎‎
Such notice, in the case of a public sale, shall state the time and place for such sale and, in the
case‎of‎ a‎sale ‎ at‎a‎br oker’s‎boa rd‎or ‎on‎a ‎s ecurities exchange, shall state the board or exchange at
which such sale is to be made and the day on which the Collateral, or portion thereof, will first
be offered for sale at such board or exchange. Any such public sale shall be held at such time or
times within ordinary business hours and at such place or places as the Secured Party may fix
and state in the notice (if any) of such sale. At any such sale, the Collateral, or portion thereof, to
be sold may be sold in one lot as an entirety or in separate parcels, as the Collateral may (in its
sole and absolute discretion) determine. The Secured Party shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the fact that notice of sale of
such Collateral shall have been given. The Secured Party may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without further notice, be
made at the time and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral so sold may be
retained by the Secured Party until the sale price is paid by the purchaser or purchasers thereof,
but the Secured Party shall not incur any liability in case any such purchaser or purchasers shall
fail to take up and pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted by law, private)
sale made pursuant to this Agreement, the Secured Party may bid for or purchase, free (to the
extent permitted by law) from any right of redemption, stay, valuation or appraisal on the part of
the Debtors (all said rights being also hereby waived and released to the extent permitted by



MT DOCS 15992052v4
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 403 of 538
                                                - 17 -


law), the Collateral or any part thereof offered for sale and may make payment on account
thereof by using any claim then due and payable to the Secured Party from the Debtors as a
credit against the purchase price, and the Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability to the Debtors
therefor. For purposes hereof, a written agreement to purchase the Collateral or any portion
thereof shall be treated as a sale thereof; the Secured Party shall be free to carry out such sale
pursuant to such agreement and the Debtors shall be entitled to the return of the Collateral or any
portion thereof subject thereto, notwithstanding the fact that after the Secured Party shall have
entered into such an agreement all Events of Default shall have been remedied and the
Obligations paid in full in cash. As an alternative to exercising the power of sale herein
conferred upon it, the Secured Party may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof pursuant to a judgment
or decree of a court or courts having competent jurisdiction or pursuant to a proceeding by a
court appointed receiver. Any sale pursuant to the provisions of this Section ‎7.12 shall be
deemed to conform to the commercially reasonable standards as provided in Section 9-610(b) of
the UCC or its equivalent in other jurisdictions.

7.13           Notices

               Any demand, notice or other communication to be given under this Agreement to any
Debtor or the Secured Party shall be effective if given in accordance with the provisions of the
Credit Agreements as to the giving of notice to each, and each Debtor and the Secured Party may
change their respective address for notices in accordance with the said provisions.

7.14           Remedies Cumulative; Additional Continuing Security

               The rights and remedies of the Secured Party hereunder are cumulative and are in
addition to and not in substitution for any other security now or hereafter held by the Secured Party
or any other rights or remedies available at law or in equity or otherwise. No single or partial
exercise by the Secured Party of any right or remedy precludes or otherwise affects the exercise of
any other right or remedy to which the Secured Party may be entitled. This Agreement is a
continuing agreement and security that will remain in full force and effect until discharged by the
Secured Party.

7.15           Further Assurances

                Each of the Debtors and the Secured Party will from time to time execute and deliver
all such further documents and instruments, including financing statements and schedules, and do all
acts and things as the other party may reasonably require to effectively carry out or better evidence
or perfect the security granted hereby and the full intent and meaning of this Agreement.

7.16           Power of Attorney

                 Each Debtor hereby irrevocably appoints any officer for the time being of the Secured
Party the true and lawful attorney of such Debtor upon the occurrence of an Event of Default that is
continuing, with full power of substitution, to do all things and execute and deliver all such
documents and instruments, including financing statements and schedules, as are referred to in
Section 7‎ .15 above, with the right to use the name of such Debtor whenever and wherever the officer


MT DOCS 15992052v4
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 404 of 538
                                                - 18 -


may deem necessary or expedient and from time to time to exercise all rights and powers and to
perform all acts of ownership in respect to the Collateral in accordance with this Agreement.

7.17           Discharge

               A Debtor will be entitled to a discharge of this Agreement upon written request by
such Debtor and full and irrevocable payment, performance and satisfaction of the Obligations. No
discharge will be effective unless in writing and executed by the Secured Party.

7.18           Governing Law

                 This Agreement is governed by the laws of the State of New York (without reference
to its choice of law rules). Any litigation based hereon, or arising out of, under, or in connection
with, this Agreement, or any course of conduct, course of dealing, statements (whether oral or
written) or actions of the Secured Party or the Debtors in respect of this Agreement shall be brought
and maintained exclusively in the courts of the State of New York or in any federal court sitting in
New York County; provided, however, that any suit seeking enforcement against any collateral or
other property may be brought, at the option of the Secured Party, in the courts of any jurisdiction
where such collateral or other property may be found. Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by law, in such federal court. Each of the parties hereto irrevocably
agrees to be bound any final, non-appealable judgment rendered in such court and such judgment
may be enforced in other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in any Loan Document shall affect any right that the Secured Party may otherwise
have to bring any action or proceeding relating to any Loan Document against any Debtor or its
properties in the courts of any jurisdiction.

7.19           Venue; Forum; Etc.

                 Each Debtor hereby expressly and irrevocably waives, to the fullest extent permitted
by law, any objection which it may have or hereafter may have to the laying of venue of any such
litigation brought in any such court referred to above and any claim that any such litigation has been
brought in an inconvenient forum. To the extent that each Debtor has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution or otherwise) with respect to
itself or its property, to the fullest extent permitted by law, such Debtor hereby irrevocably waives
such immunity in respect of its obligations under this Agreement.

7.20           WAIVER OF JURY TRIAL

           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING


MT DOCS 15992052v4
            Case 19-11365-KBO           Doc 2-1      Filed 06/18/19      Page 405 of 538
                                                  - 19 -


TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

7.21            Consent to Filings

                 With respect to the foregoing and the grant of the security interest hereunder, each
Debtor hereby authorizes the Secured Party to file at any time and from time to time in any relevant
jurisdiction any initial financing statements (including fixture filings) with respect to the Collateral
or any part thereof and amendments thereto and continuations thereof that contain the information
required by Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the filing
of any financing statement or amendment or continuation, including whether the Debtor is an
organization, the type of organization and any organizational identification number issued to such
Debtor. Such financing statements may describe the Collateral in the same manner as described
herein or may contain an indication or description of collateral that describes such property in any
other‎ manner‎ such‎ as‎ “all‎ assets”‎ or‎ “all‎ personal‎ property,‎ whether‎ now‎ owned‎ or‎ hereafter‎
acquired”‎ of‎ such‎ Debtor‎ or‎ words‎ of similar effect as being of an equal or lesser scope or with
greater detail. Each Debtor agrees to provide such information to the Secured Party promptly upon
request.

                            [Remainder of page intentionally left blank]




MT DOCS 15992052v4
       Case 19-11365-KBO       Doc 2-1       Filed 06/18/19     Page 406 of 538



           IN WITNESS WHEREOF the parties have executed this Agreement.

DEBTORS:


                                      Per:
                                               Nn'-ib.~-T


                                               Title:

                                      Per:
                                               Name:
                                               Title:




                                      Per:
                                                                  ne,,-fll'"l
                                                        p~s.t4el\ot

                                      Per:
                                               Name:
                                               Title:




                                      Per:
                                                                  The..ft\os
                                                        pre,: c(ut-

                                      Per:
                                               Name:
                                               Title:




             [Mundo - Signature Page to US General Security Agreement]
Case 19-11365-KBO     Doc 2-1       Filed 06/18/19                   Page 407 of 538




                             Per:
                                                                     Theo+i{OS
                                                       prer,l cl-e"t

                             Per:
                                       Name:
                                       Title:




                             36 LABS,
                             Per:
                                              ~r/
                                              //
                                                                 .
                                                                 -
                                       ~ -'        : .:rA.~gl'        n~.f7Ios
                                      . itle:
                                                       pre5" ctel\ t

                             Per:
                                       Name:
                                       Title:




    [Mundo - Signature Page to US General Security Agreement]
      Case 19-11365-KBO      Doc 2-1       Filed 06/18/19   Page 408 of 538




SECURED PARTY:

                                    Per:
                                             Name:
                                             Title:

                                    Per:
                                             Name:
                                             Title:




            [Mundo - Signature Page to US General Security Agreement]
           Case 19-11365-KBO          Doc 2-1    Filed 06/18/19   Page 409 of 538



                                        SCHEDULE 3.01

MUNDO MEDIA (US), LLC

1.     ADDRESS(ES) OF PLACE(S) OF BUSINESS , LOCATION OF BOOKS AND
       RECORDS RELATING TO RECEIVABLES (Section ‎3.01(c))

               Jurisdiction of Incorporation/Formation: State of Delaware

               Chief executive office: 300 Delaware Avenue, Suite 210, Wilmington, Delaware
               19801

               Registered/head office: 300 Delaware Avenue, Suite 210, Wilmington, Delaware
               19801

               Other place(s) of business: nil

               Books & records relating to Receivables: 120 East Beaver Creek Road, Suite 200,
               Richmond Hill, Ontario, Canada L4B 4V1

2.     DEPOSIT ACCOUNTS (Section ‎3.01(f))

               Nil.

3.     COMMERCIAL TORT CLAIMS (Section 3‎ .01(f))

               Nil.

4.     COMMODITY ACCOUNTS (Section 3‎ .01(f))

               Nil.

5.     LOCATION OF INVENTORY, EQUIPMENT AND SECURITIES (Section ‎3.01(g))

               120 East Beaver Creek Road, Suite 200, Richmond Hill, Ontario, Canada L4B
               4V1

ACTIVE SIGNAL MARKETING, LLC

1.     ADDRESS(ES) OF PLACE(S) OF BUSINESS , LOCATION OF BOOKS AND
       RECORDS RELATING TO RECEIVABLES (Section ‎3.01(c))

               Jurisdiction of Incorporation/Formation: State of Delaware

               Chief executive office: 337 Garden Oaks Blvd, #50564, Houston, TX 77018


MT DOCS 15992052v4
           Case 19-11365-KBO          Doc 2-1    Filed 06/18/19   Page 410 of 538



               Registered/head office: 337 Garden Oaks Blvd, #50564, Houston, TX 77018

               Other place(s) of business: nil

               Books & records relating to Receivables: 120 East Beaver Creek Road, Suite 200,
               Richmond Hill, Ontario, Canada L4B 4V1

2.     DEPOSIT ACCOUNTS (Section ‎3.01(f))

               Account No.4880 5958 9550 – Bank of America, P.O. Box 15284, Wilmington,
               DE 19850

3.     COMMERCIAL TORT CLAIMS (Section 3‎ .01(f))

               Nil.

4.     COMMODITY ACCOUNTS (Section 3‎ .01(f))

               Nil.

5.     LOCATION OF INVENTORY, EQUIPMENT AND SECURITIES (Section ‎3.01(g))

               Nil.

FIND CLICK ENGAGE, LLC

1.     ADDRESS(ES) OF PLACE(S) OF BUSINESS , LOCATION OF BOOKS AND
       RECORDS RELATING TO RECEIVABLES (Section ‎3.01(c))

               Jurisdiction of Incorporation/Formation: State of Delaware

               Chief executive office: 9450 SW Gemini Drive, #87125, Beaverton, OR 97008-
               7105

               Registered/head office: 9450 SW Gemini Drive, #87125, Beaverton, OR 97008-
               7105

               Other place(s) of business: Nil

               Books & records relating to Receivables: 120 East Beaver Creek Road, Suite 200,
               Richmond Hill, Ontario, Canada L4B 4V1

2.     DEPOSIT ACCOUNTS (Section ‎3.01(f))




MT DOCS 15992052v4
           Case 19-11365-KBO          Doc 2-1    Filed 06/18/19   Page 411 of 538



               Account No.3250 5280 2960 – Bank of America, P.O. Box 15284, Wilmington,
               DE 19850

3.     COMMERCIAL TORT CLAIMS (Section 3‎ .01(f))

               Nil.

4.     COMMODITY ACCOUNTS (Section 3‎ .01(f))

               Nil.

5.     LOCATION OF INVENTORY, EQUIPMENT AND SECURITIES (Section ‎3.01(g))

               Nil.

FLI DIGITAL, INC.

1.     ADDRESS(ES) OF PLACE(S) OF BUSINESS , LOCATION OF BOOKS AND
       RECORDS RELATING TO RECEIVABLES (Section ‎3.01(c))

               Jurisdiction of Incorporation/Formation: State of New York

               Chief executive office: 9450 SW Gemini Drive, #77068, Beaverton, OR 97008-
               7105

               Registered/head office: 9450 SW Gemini Drive, #77068, Beaverton, OR 97008-
               7105

               Other place(s) of business: nil

               Books & records relating to Receivables: 120 East Beaver Creek Road, Suite 200,
               Richmond Hill, Ontario, Canada L4B 4V1

2.     DEPOSIT ACCOUNTS (Section ‎3.01(f))

               Account No.4830 1948 3442 – Bank of America, P.O. Box 15284, Wilmington,
               DE 19850

3.     COMMERCIAL TORT CLAIMS (Section 3‎ .01(f))

               Nil.

4.     COMMODITY ACCOUNTS (Section 3‎ .01(f))

               Nil.


MT DOCS 15992052v4
           Case 19-11365-KBO         Doc 2-1     Filed 06/18/19   Page 412 of 538



5.     LOCATION OF INVENTORY, EQUIPMENT AND SECURITIES (Section ‎3.01(g))

               Nil.

36 LABS, LLC.

1.     ADDRESS(ES) OF PLACE(S) OF BUSINESS , LOCATION OF BOOKS AND
       RECORDS RELATING TO RECEIVABLES (Section ‎3.01(c))

               Jurisdiction of Incorporation/Formation: State of Delaware

               Chief executive office: 548 Market Street, #77068, San Francisco, CA 94104-
               5401

               Registered/head office: 548 Market Street, #77068, San Francisco, CA 94104-
               5401

               Other place(s) of business: Nil

               Books & records relating to Receivables: 120 East Beaver Creek Road, Suite 200,
               Richmond Hill, Ontario, Canada L4B 4V1

2.     DEPOSIT ACCOUNTS (Section ‎3.01(f))

               Account No.3250 3247 7810 – Bank of America, P.O. Box 15284, Wilmington,
               DE 19850

3.     COMMERCIAL TORT CLAIMS (Section 3‎ .01(f))

               Nil.

4.     COMMODITY ACCOUNTS (Section 3‎ .01(f))

               Nil.

5.     LOCATION OF INVENTORY, EQUIPMENT AND SECURITIES (Section ‎3.01(g))

               Nil.




MT DOCS 15992052v4
             Case 19-11365-KBO             Doc 2-1      Filed 06/18/19        Page 413 of 538



                                             SCHEDULE ‎7.04

                                FORM OF JOINDER AGREEMENT

                 THIS JOINDER AGREEMENT dated as of ●, 20●, is delivered pursuant to Section
‎7.04 of the General Security Agreement, dated as of December 1, 2016, by MUNDO MEDIA (US),
 LLC, ACTIVE SIGNAL MARKETING, LLC, FIND CLICK ENGAGE, LLC, FLI DIGITAL,
 INC., 36 LABS., LLC and others which are from time to time party thereto as Debtors in favor of
 ROYAL BANK OF CANADA (as amended, restated, supplemented or otherwise modified from
 time to time, the‎ “General Security Agreement”).‎ Capitalized terms used herein without definition
 are used as defined in the General Security Agreement.

                    By executing and delivering this Joinder Agreement, the undersigned, as provided in
Section 7‎ .04 of the General Security Agreement, hereby becomes a party to the General Security
Agreement as a Debtor thereunder with the same force and effect as if originally named as a Debtor
therein and, without limiting the generality of the foregoing, as general and continuing security for
the payment and performance of all Obligations, hereby grants to the Secured Party a security
interest‎ in‎ all‎ of‎ the‎ undersigned’s‎ Collateral‎ and,‎ as‎ further‎ general and continuing security for the
payment and performance of the Obligations, hereby also assigns the Collateral (other than
trademarks) to the Secured Party and mortgages and charges the Collateral as and by way of a fixed
and specific mortgage and charge to the Secured Party and expressly assumes all obligations and
liabilities of a Debtor thereunder. The undersigned hereby agrees to be bound as a Debtor for the
purposes of the General Security Agreement.

                The information set forth in Annex 1 is hereby added to the information set forth in
Schedules 3‎ .01 to the General Security Agreement. By acknowledging and agreeing to this Joinder
Agreement, the undersigned hereby agrees that this Joinder Agreement may be attached to the
General Security Agreement and shall secure all Obligations of the undersigned.

                The undersigned hereby represents and warrants that each of the representations and
warranties contained in Article 3 of the General Security Agreement is true and correct on and as the
date hereof as if made on and as of such date.

                              [Remainder of page intentionally left blank]




MT DOCS 15992052v4
           Case 19-11365-KBO      Doc 2-1   Filed 06/18/19   Page 414 of 538



               IN WITNESS WHEREOF the parties have executed this Joinder Agreement.

ADDITIONAL DEBTOR:                       [NAME OF ADDITIONAL DEBTOR]


                                         Per:
                                                Name:
                                                Title:


                                                Name:
                                                Title:


SECURED PARTY:                           ROYAL BANK OF CANADA

                                         Per:
                                                Name:
                                                Title:

                                         Per:
                                                Name:
                                                Title:




MT DOCS 15992052v4
           Case 19-11365-KBO           Doc 2-1     Filed 06/18/19      Page 415 of 538



                                              Annex 1

[Name of Additional Debtor]

1.     ADDRESS(ES) OF PLACE(S) OF BUSINESS , LOCATION OF BOOKS AND
       RECORDS RELATING TO RECEIVABLES (Section ‎3.01(c))

               Jurisdiction of Incorporation/Formation:

               Chief executive office:

               Registered/head office:

               Other place(s) of business:

               Books & records relating to Receivables:

2.     DEPOSIT ACCOUNTS (Section ‎3.01(f))

               ●

3.     COMMERCIAL TORT CLAIMS (Section 3‎ .01(f))

               ●‎[ Describe‎na ture‎of‎ claim(s);‎see ‎C omment‎5‎t o‎UCC ‎S ection‎9 -108]

4.     COMMODITY ACCOUNTS (Section 3‎ .01(f))

               ●

5.     LOCATION OF INVENTORY, EQUIPMENT AND SECURITIES (Section ‎3.01(g))

               Address(es):




MT DOCS 15992052v4
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 416 of 538
                                                                                   Executed Version


                        JOINDER AGREEMENT
        (NEW YORK LAW GOVERNED GENERAL SECURITY AGREEMENT)


               THIS JOINDER AGREEMENT dated as of November 14, 2017, is delivered
pursuant to Section 7.04 of the General Security Agreement, dated as of December 1, 2016, by
MUNDO MEDIA (US), LLC, ACTIVE SIGNAL MARKETING, LLC, FIND CLICK
ENGAGE, LLC, FLI DIGITAL, INC., 36 LABS, LLC. and others which are from time to time
party thereto as Debtors in favour of ROYAL BANK OF CANADA (as amended, restated,
supplemented or otherwise modified from time to time, the “General Security Agreement”).
Capitalized terms used herein without definition are used as defined in the General Security
Agreement.

                 By executing and delivering this Joinder Agreement, the undersigned, as provided in
Section 7.04 of the General Security Agreement, hereby becomes a party to the General Security
Agreement as a Debtor thereunder with the same force and effect as if originally named as a Debtor
therein and, without limiting the generality of the foregoing, as general and continuing security for
the payment and performance of all Obligations, hereby grants to the Secured Party a security
interest in all of the undersigned’s Collateral and, as further general and continuing security for the
payment and performance of the Obligations, hereby also assigns the Collateral (other than
trademarks) to the Secured Party and mortgages and charges the Collateral as and by way of a fixed
and specific mortgage and charge to the Secured Party and expressly assumes all obligations and
liabilities of a Debtor thereunder. The undersigned hereby agrees to be bound as a Debtor for the
purposes of the General Security Agreement.

              The information set forth in Annex 1 is hereby added to the information set forth in
Schedules 3.01 to the General Security Agreement. By acknowledging and agreeing to this Joinder
Agreement, the undersigned hereby agrees that this Joinder Agreement may be attached to the
General Security Agreement and shall secure all Obligations of the undersigned.

                The undersigned hereby represents and warrants that each of the representations and
warranties contained in Article 3 of the General Security Agreement is true and correct on and as the
date hereof as if made on and as of such date.

                           [Remainder of page intentionally left blank]




MT DOCS 17052669v4
       Case 19-11365-KBO      Doc 2-1         Filed 06/18/19    Page 417 of 538



          IN WITNESS WHEREOF the parties have executed this Joinder Agreement.

ADDITIONAL DEBTOR:                     M ZONE MARKETING INC.


                                       Per:
                                                 Name:Mitchell Richler
                                                 Title: President


                                                 Name:
                                                 Title:


SECURED PARTY:                         ROYALBANKOFCANADA

                                       Per:
                                                 Name:
                                                 Title:

                                       Per:
                                                 Name:
                                                 Title:




                           [Signature Page to Joinder to GSA]
      Case 19-11365-KBO     Doc 2-1        Filed 06/18/19       Page 418 of 538




          IN WITNESS WHEREOF the parties have executed this Joinder Agreement.

ADD ITIONAL DEBTOR:                    M ZONE MARKETING INC.


                                       Per:
                                                 Name:
                                                 Title:


                                                 Name:
                                                 T itle:


SECURED PARTY:                         ROYAL BANKO

                                       Per:
                                                 Name:
                                                 Title:

                                       Per:
                                                 Name:
                                                 Title:




                           [Signature Page to Joinder to GSA]
           Case 19-11365-KBO         Doc 2-1     Filed 06/18/19   Page 419 of 538



                                            Annex 1

M ZONE MARKETING INC.

1.     ADDRESS(ES) OF PLACE(S) OF BUSINESS, LOCATION OF BOOKS AND
       RECORDS RELATING TO RECEIVABLES (Section 3.01(c))

               Jurisdiction of Incorporation/Formation: State of Delaware

               Chief executive office: 548 Market Street, Suite 77068
                                       San Francisco, CA 94014-5401
                                       USA

               Registered/head office: c/o Cogency Global Inc.
                                       850 New Burton Rd, Suite 201,
                                       Dover, County of Kent, Delaware 19904
                                       USA

               Other place(s) of business: n/a

               Books & records relating to Receivables: Dorsey & Whitney LLP
                                                        161 Bay Street, Suite 4310
                                                        Toronto, ON M5J 2S1
                                                        Canada

2.     DEPOSIT ACCOUNTS (Section 3.01(f))

                     NONE

3.     COMMERCIAL TORT CLAIMS (Section 3.01(f))

                     NONE

4.     COMMODITY ACCOUNTS (Section 3.01(f))

                     NONE

5.     LOCATION OF INVENTORY, EQUIPMENT AND SECURITIES (Section 3.01(g))

               Address(es): N/A




MT DOCS 17052669v4
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 420 of 538
           Case 19-11365-KBO          Doc 2-1     Filed 06/18/19     Page 421 of 538
                                                                               Execution Version


                           GENERAL SECURITY AGREEMENT

               THIS AGREEMENT is made as of February 5, 2019

BETWEEN

                       APPTHIS HOLDINGS, INC. a corporation incorporated
                       under the laws of the State of Delaware, and each of the
                       Restricted Parties and other Persons signatory hereto or that
                       becomes a party hereto pursuant to Section 7.04 (each a
                       “Debtor”, and collectively, the “Debtors”),

                                              - and -

                       ROYAL BANK OF CANADA, a Canadian chartered
                       bank (together with all successors, the “Secured Party”).

               WHEREAS Mundo Media Ltd. (a successor by amalgamation to Voom Media
Corp., the “Borrower”) has entered into certain Credit Agreements with the Secured Party pursuant
to which certain credit facilities were extended to the Borrower;

               AND WHEREAS each Debtor has entered into the Guarantee in favor of the Secured
Party pursuant to which each Debtor has guaranteed the Obligations of the Borrower;

              AND WHEREAS each Debtor has agreed to grant a security interest and assignment,
mortgage and charge in the Collateral to the Secured Party in order to secure the performance of the
Obligations;

               NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of
the covenants and agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as follows:


                              ARTICLE 1 - INTERPRETATION

1.01           Interpretation

              Unless otherwise defined herein or the context otherwise requires, (i) capitalized
terms used herein which are not otherwise defined herein shall have the meanings provided in the
Credit Agreements (as hereinafter defined) and (ii) all terms defined in the Uniform Commercial
Code from time to time in effect in the State of New York (“UCC”) and not defined herein or in the
Credit Agreements shall have the meanings specified therein (and if defined in more than one article
of the UCC, shall have the meaning specified in Article 9 thereof). In this Agreement:

“Agreement” means this general security agreement, including its recitals and schedules, as
amended from time to time.




MT DOCS 18782194v3
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19     Page 422 of 538
                                                -2-


“Business Day” means any day other than a Saturday or Sunday on which banks generally are open
for business in Toronto, Ontario.

“Collateral” has the meaning set out in Section 2.01.

“Control Agreement” means:

       (a)     with respect to any uncertificated securities included in the Collateral, an
               agreement between the issuer of such uncertificated securities and another Person
               whereby such issuer agrees to comply with instructions that are originated by such
               Person in respect of such uncertificated securities, without the further consent of
               the Debtors;

       (b)     with respect to any security entitlements in respect of financial assets deposited in
               or credited to a securities account included in the Collateral, an agreement
               between the securities intermediary and another Person in respect of such security
               entitlements pursuant to which such securities intermediary agrees to comply with
               any entitlement orders with respect to such security entitlements that are
               originated by the Secured Party, without the further consent of the Debtors;

       (c)     with respect to any commodities account and any commodities contract credited
               to such account included in the Collateral, an agreement between the commodities
               intermediary and another Person in respect of such commodities account and
               commodities contracts credited thereto pursuant to which such commodities
               intermediary agrees to comply with any orders with respect to such commodities
               account and commodities contracts credited thereto that are originated by the
               Secured Party, without the further consent of the Debtors; and

       (d)     with respect to any deposit accounts included in the Collateral, an agreement
               between the depositary bank and another Person in respect of such deposit
               account pursuant to which such depositary bank agrees to comply with any
               instructions with respect to such deposit account that are originated by the
               Secured Party, without the further consent of the Debtor;

“Credit Agreements” means, collectively, the Senior Credit Agreement and the Subordinate Credit
Agreement.

“Credit Event” means any accelerated demand for payment made by the Secured Party in
respect of the Obligations following an Event of Default which is continuing.

“Event of Default” means any of the events described as “Events of Default” in either Credit
Agreement and, in the case of any Debtor, a failure on the part of any Debtor to pay, when required,
any amount due to the Secured Party pursuant to the Guarantee.

“Guarantee” means the guarantee of the Debtors made as of February 5, 2019 in favor of the
Secured Party.




MT DOCS 18782194v3
            Case 19-11365-KBO           Doc 2-1      Filed 06/18/19      Page 423 of 538
                                                  -3-


“Material Event of Default” means (a) any of the events described in Sections 10.01(a), (b), (f),
(g), (j), (k), (l) or (m) of the Senior Credit Agreement; (b) any of the events described in Sections
9.01(a), (b), (f), (g), (j), (k), (l) or (m) of the Subordinate Credit Agreement; (c) the breach of any of
the covenants in Section 8.02 of the Senior Credit Agreement; or (d) the breach of any of the
covenants in Section 7.02 of the Subordinate Credit Agreement.

“Obligations” means all present and future indebtedness, liabilities and obligations of the
Debtors, or any of them, to the Secured Party under or in connection with the Credit Agreements,
the Guarantee or the other Loan Documents, including all debts and liabilities, present or future,
direct or indirect, absolute or contingent, matured or not, at any time owing by the Debtors, or
any of them, to the Secured Party, in any currency or remaining unpaid by the Debtors, or any of
them, to the Secured Party, under or in connection with the Credit Agreements, the Guarantee or
the other Loan Documents, whether arising from dealings between the Secured Party and any of
the Debtors or from any other dealings or proceedings by which the Secured Party may be or
become in any manner whatever a creditor of a Debtor pursuant to the Credit Agreements, the
Guarantee or the other Loan Documents, and wherever incurred, and whether incurred by a
Debtor alone or with another or others and whether as principal or surety, and all interest, fees,
legal and other costs, charges and expenses relating thereto.

“Permitted Encumbrances” has the meaning given to such term in the Credit Agreements.

“Policy” has the meaning set out in Section 4.01(2).

“Senior Credit Agreement” means the amended and restated credit agreement made as of
December 21, 2017 between the Borrower and the Secured Party.

“Subordinate Credit Agreement” means the amended and restated subordinate credit agreement
made as of December 21, 2017 between the Borrower and the Secured Party.

“UCC” shall have the meaning assigned to such term in this Section 1.01; provided, however, that,
at any time, if by reason of mandatory provisions of law, any or all of the perfection or priority of the
Secured Party’ security interest in any item or portion of the Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or priority and for purposes of
definitions relating to such provisions.

               In this Agreement, the words “accessions”, “account”, “chattel paper”, “commercial
tort claims”, “commodity account”, “commodity contract”, “deposit account”, “document”,
“equipment”, “fixtures”, “goods”, “instrument”, “investment property”, “general intangible”,
“inventory” and “proceeds”, “certificated security”, “financial asset”, “security”, “securities
account”, “security entitlement”, “securities intermediary”, “supporting obligations” and
“uncertificated security” whenever used herein have the meanings given to these terms in the UCC.

1.02            Headings

               The division of this Agreement into Articles and Sections and the insertion of
headings are for convenience of reference only and do not affect the construction or interpretation of


MT DOCS 18782194v3
             Case 19-11365-KBO         Doc 2-1     Filed 06/18/19      Page 424 of 538
                                                 -4-


this Agreement. The terms “hereof”, “hereunder” and similar expressions refer to this Agreement
and not to any particular Article, Section or other portion hereof. Unless something in the subject
matter or context is inconsistent therewith, references herein to Articles and Sections are to Articles
and Sections of this Agreement.

1.03           Extended Meanings

               In this Agreement words importing the singular number only include the plural and
vice versa, words importing any gender include all genders and words importing persons include
individuals, corporations, limited and unlimited liability companies, general and limited
partnerships, associations, trusts, unincorporated organizations, joint ventures and governmental
authorities. The term “including” means “including without limiting the generality of the
foregoing”. A reference to any agreement, instrument or declaration means such agreement,
instrument or declaration as the same may be amended, supplemented, modified, restated or replaced
from time to time.


                      ARTICLE 2 - GRANT OF SECURITY INTEREST

2.01           Security Interest

        As general and continuing security for the payment and performance of all Obligations, each
Debtor hereby grants to the Secured Party a security interest in, and, as further general and
continuing security for the payment and performance of the Obligations, each Debtor hereby also
assigns (other than with respect to trademarks) to the Secured Party and mortgages and charges as
and by way of a fixed and specific mortgage and charge to the Secured Party, all right, title and
interest that such Debtor now has or may hereafter have or acquire, in any manner whatsoever,
(including by way of amalgamation or merger) in the following property (collectively, the
“Collateral”):

       (a)     Receivables: all debts, accounts, claims and choses in action for monetary amounts
               (collectively, the “Receivables”);

       (b)     Inventory: all inventory of whatever kind and wherever situated (collectively, the
               “Inventory”);

       (c)     Equipment: all machinery, equipment, fixtures, furniture, plant, vehicles and other
               tangible personal property that are not Inventory (collectively, the “Equipment”);

       (d)     Chattel Paper: all chattel paper;

       (e)     Documents of Title: all warehouse receipts, bills of lading and other documents of
               title, whether negotiable or not;

       (f)     Securities: all shares, bonds, debentures, and other securities (collectively, the
               “Securities”);




MT DOCS 18782194v3
             Case 19-11365-KBO           Doc 2-1    Filed 06/18/19       Page 425 of 538
                                                   -5-


       (g)     Intangibles: all intangibles not otherwise described in this Section 2.01 including all
               goodwill, patents, trademarks, copyrights and other intellectual property;

       (h)     Instruments and Money: all bills, notes, cheques and other instruments and all coins
               or bills or other medium of exchange adopted for use as part of the currency of
               Canada or of any foreign government;

       (i)     Books, Records, Etc.: all books, invoices, documents and other records in any form
               evidencing or relating to the Collateral;

       (j)     Fixtures: all fixtures;

       (k)     Substitutions, Etc.: all replacements of, substitutions for and increases, additions and
               accessions to any of the property described in this Section 2.01;

       (l)     Proceeds: all proceeds of any Collateral in any form derived directly or indirectly
               from any dealing with the Collateral or that indemnifies or compensates for the loss
               of or damage to the Collateral;

       (m)     General Intangibles: all general intangibles, all money, cheques, letters of credit,
               advances of credit, goodwill, indemnification claims, all rights and interests in
               partnerships, limited partnerships, limited liability companies and other
               unincorporated entities, corporate or other business records, and contract rights
               (including rights under leases, whether entered into as lessor or lessee, swap
               contracts and other agreements), franchises and tax refund claims;

       (n)     Deposit Accounts: all deposit accounts;

       (o)     Letters of Credit: all letters of credit and letter-of-credit rights;

       (p)     Supporting Obligations: all supporting obligations;

       (q)     Investment Property: all investment property (including, without limitation, all
               securities (whether certificated securities or uncertificated securities), commodity
               contracts and commodity accounts); and

       (r)     Commercial Tort Claims: all commercial tort claims set forth on Schedule 3.01
               hereto as updated from time to time;

provided that the said grant of a security interest, assignment, mortgage and charge will not render
the Secured Party liable to observe or perform any term, covenant or condition of any agreement,
document or instrument to which such Debtor is a party or by which it is bound.

2.02           Attachment of Security Interest

                Each Debtor acknowledges that value has been given and agrees that the security
interest granted hereby attaches upon the execution of this Agreement by such Debtor (or, in the case
of any after-acquired property, at the time of acquisition by such Debtor of any rights therein).


MT DOCS 18782194v3
             Case 19-11365-KBO         Doc 2-1     Filed 06/18/19      Page 426 of 538
                                                 -6-


2.03           Exception for Contractual Rights

               The security interest granted hereby does not and will not extend to, and Collateral
will not include any agreement, right, franchise, licence or permit (the “contractual rights”) to
which any Debtor is a party or of which any Debtor has the benefit or any other property, to the
extent that, after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code of any applicable jurisdiction, the creation of the lien or security interest herein
would constitute a breach of the terms of or permit any person to terminate the contractual rights or
otherwise constitute a breach of or violation under any existing law, statute or regulation to which
the Debtors are subject.

2.04           Intellectual Property

                Nothing in Section 2.01 is to be construed as constituting an absolute transfer or
assignment of any present or future intellectual property rights, but that Section is to be
construed as granting to the Secured Party a security interest in and a charge on all present and
after-acquired intellectual property rights.


                           ARTICLE 3 - REPRESENTATIONS,
                     WARRANTIES AND COVENANTS OF THE DEBTORS

3.01           Representations and Warranties

               Each Debtor hereby represents and warrants to the Secured Party that:

       (a)     such Debtor is a corporation, company, limited liability company, partnership or
               trust, as applicable, duly incorporated, formed, amalgamated, merged or continued,
               as the case may be, organized and subsisting under the laws of its jurisdiction of
               organization, with the corporate power to enter into this Agreement; this Agreement
               has been duly authorized by all necessary corporate action on the part of such Debtor
               and constitutes a valid and legally binding agreement enforceable against such
               Debtor in accordance with its terms; the making and performance of this Agreement
               will not contravene, result in a breach of, constitute a default under or result in the
               creation of any lien, charge, security interest, encumbrance or any other rights of
               others upon any property of such Debtor pursuant to, any agreement, indenture or
               other instrument to which such Debtor is a party or by which such Debtor or any of
               its property may be bound or affected;

       (b)     except for Permitted Encumbrances and except as otherwise provided herein or
               disclosed in a schedule hereto, all of the Collateral is the sole property of such Debtor
               free from any liens, charges, security interests, encumbrances or any rights of others
               that rank prior to or pari passu with the security interest, assignment and mortgage
               and charge granted hereby;

       (c)     the jurisdiction of incorporation or formation and the chief executive office and the
               registered office of such Debtor, and the office where such Debtor keeps its books &



MT DOCS 18782194v3
             Case 19-11365-KBO         Doc 2-1     Filed 06/18/19      Page 427 of 538
                                                 -7-


               records relating to Receivables, are located at the addresses specified in Schedule
               3.01;

       (d)     each Debtor has not granted “control” (within the meaning of such term under
               Section 8-106 or Section 9-106 of the UCC, as the case may be) over any investment
               property forming part of the Collateral to any Person other than the Secured Party;

       (e)     all deposit accounts of each Debtor that are required by the Debtor in the United
               States and Canada are held with the Secured Party, as depositary bank, and each
               Debtor has not otherwise granted “control” (within the meaning of such term under
               Section 9-104 of the UCC) over any deposit accounts forming part of the Collateral
               to any Person other than the Secured Party;

       (f)     as of the date hereof and the date of each delivery of any supplemental schedules,
               each Debtor holds no (A) commercial tort claims other than those listed on
               Schedule 3.01 hereto and (B) commodity accounts other than those set forth on
               Schedule 3.01 hereto; and (C) deposit accounts other than those set forth on
               Schedule 3.01; and

       (g)     the Inventory, Equipment and Securities of such Debtor are located at the addresses
               specified in Schedule 3.01, except for goods in transit or on lease or consignment.

3.02           Covenants

               Each Debtor covenants with the Secured Party that such Debtor will:

       (a)     ensure that the representations and warranties of such Debtor set forth in Section 3.01
               and, where applicable, in the Credit Agreements will be true and correct at all times;

       (b)     maintain, use and operate the Collateral and carry on and conduct its business in a
               lawful and business-like manner;

       (c)     not permit the Collateral to be affixed to real or personal property so as to become a
               fixture or accession without the prior written consent of the Secured Party;

       (d)     defend the Collateral against all claims and demands respecting the Collateral made
               by all persons at any time and, except as otherwise provided herein, keep the
               Collateral free and clear of all security interests, mortgages, charges, liens and other
               encumbrances except for Permitted Encumbrances and those disclosed in a schedule
               hereto or hereafter approved in writing by the Secured Party prior to their creation or
               assumption;

       (e)     not change its jurisdiction of incorporation or formation, the chief executive office,
               the registered office or the location of the office where it keeps its records respecting
               the Receivables, or move any of the Inventory, Securities or Equipment from the
               locations specified in any schedule hereto, without the prior written consent of the
               Secured Party;



MT DOCS 18782194v3
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19      Page 428 of 538
                                                -8-


       (f)     each Debtor shall at all times maintain all commodities accounts owned by it subject
               to a Control Agreement. In the event any Debtor shall at any time hold or acquire
               any commodity account, such Debtor will notify the Secured Party thereof and
               deliver to the Secured Party a Control Agreement and will take, or cause to be taken,
               as promptly as practicable and, in any event within ten (10) Business Days after it
               obtains such additional Collateral, all steps and actions as the Secured Party
               reasonably deems necessary or appropriate to grant control of, or otherwise perfect a
               security interest in such commodity account and commodity contracts credited
               therein;

       (g)     pay all rents, taxes, levies, assessments and government fees or dues lawfully levied,
               assessed or imposed in respect of the Collateral or any part thereof as and when the
               same become due and payable, and exhibit to the Secured Party, when required, the
               receipts and vouchers establishing such payment;

       (h)     (i) keep proper books of account in accordance with sound accounting practice, (ii)
               furnish to the Secured Party in writing such financial information and statements and
               all such information and statements relating to the Collateral as the Secured Party
               may from time to time require, (iii) permit the Secured Party or its authorized agents
               at any time at the expense of such Debtor to examine the books of account and other
               financial records and reports relating to the Collateral and to make copies thereof and
               take extracts therefrom;

       (i)     not change its name, its identity or type of organization or corporate structure, its
               jurisdiction of organization or incorporation, its organizational identification number
               or, if such Debtor is a corporation, not amalgamate or merge with any other
               corporation without first giving notice to the Secured Party of its new name and the
               names of all surviving entity and the date when such new name or amalgamation or
               merger is to become effective;

       (j)     each Debtor shall at all times maintain all deposit accounts required by such Debtor
               in the United States and Canada with the Secured Party, as depositary bank. In the
               event any such deposit account is not held with the Secured Party as the depositary
               bank for any reason, each Debtor shall close such account and deposit or cause to be
               deposited all funds therein to a deposit account held with the Secured Party or, if
               such deposit account is otherwise permitted to remain outstanding under the Loan
               Documents, such Debtor shall cause to be executed and delivered to the Secured
               Party a Control Agreement with respect to such depositary account;

       (k)     if any Debtor shall at any time hold or acquire a commercial tort claim having a
               value (i) individually in excess of $250,000 or (ii) together with all amounts
               payable evidenced by any commercial tort claims not previously delivered to the
               Secured Party, in excess of $500,000 in the aggregate for all Debtors who are
               Guarantors, such Debtor shall promptly notify the Secured Party thereof and grant
               to the Secured Party in writing signed by such Debtor a security interest therein
               and in the proceeds thereof, all upon the terms of this Agreement, with such
               writing to be in form and substance satisfactory to the Secured Party. The


MT DOCS 18782194v3
             Case 19-11365-KBO        Doc 2-1     Filed 06/18/19      Page 429 of 538
                                                -9-


               Debtors shall have sole control of all aspects of commercial tort claims that are
               subject to this Section 3.02(k) unless and until an Event of Default has occurred
               and is continuing and the Secured Party has provided written notice that it shall
               exercise rights with respect to Collateral under this Agreement;

       (l)     pay to the Secured Party forthwith upon demand all reasonable costs, fees and
               expenses (including all legal, Receiver’s, consulting and accounting fees and
               expenses) incurred by or on behalf of the Secured Party in connection with the
               preparation, execution, perfection, administration and discharge of this Agreement
               and the security granted hereby and the preservation and exercise of the rights,
               powers and remedies of the Secured Party, and all such costs, fees and expenses will
               bear interest at the highest rate borne by any of the Obligations and will form part of
               the Obligations;

       (m)     not consent to:

               (i)     the entering into by any issuer of any uncertificated securities included in or
                       relating to the Collateral of a Control Agreement in respect of such
                       uncertificated securities with any Person other than the Secured Party or such
                       nominee or agent as it may direct;

               (ii)    the entering into by any securities intermediary for any security entitlements
                       in respect of the financial assets deposited in or credited to a securities
                       account included in or relating to the Collateral of a Control Agreement with
                       respect to such securities accounts or security entitlements with any Person
                       other than the Secured Party or such nominee or agent as it may direct;

               (iii)   the entering into by any depositary bank for any deposit account included in
                       or relating to the Collateral of a Control Agreement with respect to such
                       deposit accounts with any Person other than the Secured Party or such
                       nominee or agent as it may direct; or

               (iv)    the entering into by any commodities intermediary for any commodities
                       account in respect of commodities contract credited to a commodities account
                       included in or relating to the Collateral of a Control Agreement with respect
                       to such commodities accounts or commodities contract with any Person other
                       than the Secured Party or such nominee or agent as it may direct.


                                  ARTICLE 4 - INSURANCE

4.01           Insurance

        (1)    A Debtor must obtain and maintain, at its own expense, insurance against loss or
damage to the Collateral including loss by fire (including so-called extended coverage), theft,
collision and such other risks as are customarily insured against for each type of Collateral, in an
amount not less than the full replacement value thereof, in such form and with such insurers as are
reasonably satisfactory to the Secured Party.


MT DOCS 18782194v3
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 430 of 538
                                                - 10 -


       (2)     If any policy of insurance referred to in Section 4.01(1) (a “Policy”) contains a co-
insurance clause, such Debtor will either cause any such co-insurance clause to be waived or
maintain at all times a sufficient amount of insurance to meet the requirements of any such co-
insurance clause so as to prevent such Debtor from becoming a co-insurer under the terms of any
such policy.

        (3)     All Policies must name the Secured Party as an additional insured and loss payee
thereof, as the Secured Party's interests may appear, and must provide that the insurer will give the
Secured Party at least 15 days written notice of intended cancellation or non-renewal.

        (4)     At the Secured Party's request, a Debtor must furnish the Secured Party with evidence
satisfactory to the Secured Party that the required insurance coverage is in effect.

       (5)      A Debtor must give the Secured Party notice of any damage to, or loss of, the
Collateral forthwith upon the occurrence of any such damage or loss.

        (6)    Should a Debtor fail to make any payment or perform any other obligation provided
in this Section, the Secured Party will have the right, but not the obligation, without notice or
demand upon such Debtor and without releasing such Debtor from any obligation hereunder or
waiving any rights to enforce this Agreement, to perform any or all of such obligations. The amount
of all such payments made and all costs, fees and expenses incurred by the Secured Party in
performing such obligations will be immediately due and payable by such Debtor.


                       ARTICLE 5 - DEALING WITH COLLATERAL

5.01           Dealing with Collateral by the Debtors

                A Debtor must not sell, lease or otherwise dispose of any of the Collateral without the
prior written consent of the Secured Party, except that a Debtor may, until a Credit Event occurs,
deal with its money or sell items of Inventory in the ordinary course of its business so that the
purchaser thereof takes title thereto free and clear of the security interest, assignment and mortgage
and charge granted hereby, but all proceeds of any such sale will continue to be subject to the
security granted hereby. Upon the occurrence of a Credit Event and the exercise by the Secured
Party of any of its rights and remedies under Section 6.02, all money received by a Debtor will be
held by such Debtor in trust for the Secured Party and must be held separate and apart from other
money of such Debtor and paid over to the Secured Party on request.

5.02           Rights and Duties of the Secured Party

       (1)     The Secured Party may perform any of its rights and duties hereunder by or through
agents and is entitled to retain counsel and to act in reliance upon the advice of such counsel
concerning all matters pertaining to its rights and duties hereunder.

        (2)    The Secured Party’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Secured Party deals with similar property for its own
account. The Secured Party shall be deemed to have exercised reasonable care in the custody and


MT DOCS 18782194v3
            Case 19-11365-KBO           Doc 2-1     Filed 06/18/19      Page 431 of 538
                                                 - 11 -


preservation of any Collateral in its possession if such Collateral is accorded treatment substantially
equal to that which the Secured Party accords its own property. Neither the Secured Party nor any of
its respective officers, directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of the Debtors or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof. The powers conferred
on the Secured Party hereunder are solely to protect the Secured Party’s interests in the Collateral
and shall not impose any duty upon the Secured Party to exercise any such powers. The Secured
Party shall be accountable only for amounts that they actually receive as a result of the exercise of
such powers, and neither they nor any of their officers, directors, employees or agents shall be
responsible to the Debtors for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Nothing herein contained shall be construed as requiring or obligating the
Secured Party to make any commitment or to make any inquiry as to the nature or sufficiency of any
payment received by the Secured Party, or to present or file any claim or notice, or to take any action
with respect to the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby.

5.03            Registration of Securities

                Upon the occurrence of an Event of Default that has not been either cured or waived
in accordance with the provisions of the Credit Agreements, the Secured Party may have any
Securities registered in its name, as pledgee, or in the name of its nominee, as pledgee, and upon a
Credit Event will be entitled but not required to exercise any of the rights that any holder of such
Securities may at any time have. However, until a Credit Event has occurred and the Secured Party
has exercised any of its rights and remedies under Section 6.02, a Debtor will be entitled to exercise,
in a manner not prejudicial to the interests of the Secured Party or which would not violate or be
inconsistent with this Agreement, all voting power from time to time exercisable in respect of the
Securities. The Secured Party will not be responsible for any loss occasioned by its exercise of any
of such rights or by failure to exercise the same within the time limited for the exercise thereof. A
Debtor must from time to time forthwith upon the request of the Secured Party deliver to the Secured
Party those Securities requested by the Secured Party duly endorsed for transfer to the Secured Party
or its nominee.

5.04            Notification of Account Debtors

                 Before an Event of Default occurs, the Secured Party may give notice of this
Agreement and the security granted hereby to any account debtor of a Debtor or to any other person
liable to a Debtor and, after the occurrence of a Credit Event and the exercise by the Secured Party
of any of its rights and remedies under Section 6.02, may give notice to any such account debtors or
other person to make all further payments to the Secured Party. Any payment or other proceeds of
Collateral received by a Debtor from account debtors or from any other person liable to a Debtor
after the occurrence of such Credit Event and exercise of such rights and remedies will be held by
such Debtor in trust for the Secured Party and must be held separate and apart from other money of
such Debtor and paid over to the Secured Party on request.




MT DOCS 18782194v3
              Case 19-11365-KBO         Doc 2-1     Filed 06/18/19      Page 432 of 538
                                                 - 12 -


5.05            Purchase-Money Security Interests

                A Debtor will be permitted to grant purchase-money security interests in the ordinary
course of its business in connection with the purchase or lease of Inventory or Equipment provided
that, except to the extent permitted by the Credit Agreements, the foregoing will not constitute a
subordination of the security interest and mortgage and charge granted hereby to such purchase-
money security interests or a waiver by the Secured Party of the requirements prescribed by statute
that, if complied with, would result in such purchase-money security interests ranking in priority to
the security interest and mortgage and charge granted hereby.

5.06            Application of Funds

                 Upon the occurrence of a Credit Event and the exercise by the Secured Party of any
of its rights and remedies under Section 6.02, all money collected or received by the Secured Party in
respect of the Collateral may be applied on account of such parts of the Obligations as the Secured
Party in its sole discretion determines, or may be held unappropriated in a collateral account, or in
the discretion of the Secured Party may be released to a Debtor, all without prejudice to the Secured
Party's rights against such Debtor.


                           ARTICLE 6 - DEFAULT AND REMEDIES

6.01            Consequences of a Default

                On or after the occurrence of any Event of Default that has not been either cured or
waived in accordance with the provisions of the Credit Agreement, at the option of the Secured
Party, (a) any or all of the Obligations not yet payable will become immediately payable, without
presentment, protest, notice of protest or notice of dishonour, all of which are expressly waived; (b)
the obligation, if any, of the Secured Party to extend further credit to a Debtor will cease; and (c) the
security granted hereby will become immediately enforceable.

6.02            Remedies

               In addition to any right or remedy otherwise provided herein or by law, on or after the
occurrence of any Event of Default that has not been either cured or waived, the Secured Party will
have the rights and remedies set out below, all of which may be enforced successively or
concurrently:

        (a)     the Secured Party may take possession of the Collateral and require a Debtor to
                assemble the Collateral and deliver or make the Collateral available to the Secured
                Party at such places as may be specified by the Secured Party, and neither the
                Secured Party nor any Receiver will be or be deemed to be a mortgagee in possession
                by virtue of any such actions;

        (b)     the Secured Party may take such steps as it considers desirable to maintain, preserve
                or protect the Collateral;




MT DOCS 18782194v3
             Case 19-11365-KBO        Doc 2-1      Filed 06/18/19      Page 433 of 538
                                                - 13 -


       (c)     the Secured Party may carry on, or concur in the carrying on of, all or any part of the
               business of a Debtor;

       (d)     the Secured Party may have, exercise or enforce any rights of a Debtor in respect of
               the Collateral;

       (e)     the Secured Party may sell, lease or otherwise dispose of the Collateral at public
               auction, by private tender, by private sale or otherwise either for cash or upon credit,
               upon such terms and conditions as the Secured Party may determine and without
               notice to a Debtor unless required by law;

       (f)     the Secured Party may accept all or any part of the Collateral in total or partial
               satisfaction of the Obligations in the manner provided by law;

       (g)     the Secured Party may, for any purpose specified herein, including for the
               maintenance, preservation or protection of any Collateral or for carrying on any of
               the business or undertaking of a Debtor, borrow money on the security of the
               Collateral, which security will rank in priority to the security granted hereby;

       (h)     the Secured Party may occupy and use all or any of the premises, buildings and
               plants occupied by a Debtor and use all or any of the Equipment and other property
               of a Debtor for such time as the Secured Party requires to facilitate the realization of
               the Collateral, free of charge and the Secured Party will not be liable for any rent,
               charges, depreciation or damages in connection with such actions, nor will the
               Secured Party or any Receiver be or be deemed to be a mortgagee in possession by
               virtue of any such actions;

       (i)     the Secured Party may appoint a receiver or receiver and manager (each herein
               referred to as the “Receiver”) of the whole or any part of the Collateral and may
               remove or replace such Receiver from time to time or may institute proceedings in
               any court of competent jurisdiction for the appointment of a Receiver of the
               Collateral;

       (j)     the Secured Party may discharge any claim, lien, mortgage, charge, security interest,
               encumbrance or any rights of others that may exist or be threatened against the
               Collateral, and in every such case the amounts so paid together with costs, charges
               and expenses incurred in connection therewith will be added to the Obligations;

       (k)     sell, transfer or use any investment property included in the Collateral of which the
               Secured Party or its agent has “control” within the meaning of (i) in the case of
               deposit accounts, Section 9-104 of the UCC, (ii) in the case of any security
               entitlement, “control,” as such term is defined in Section 8-106(d) of the UCC, and
               (iii) in the case of any commodity contract, “control,” as such term is defined in
               Section 9-106(b) of the UCC.




MT DOCS 18782194v3
            Case 19-11365-KBO           Doc 2-1     Filed 06/18/19      Page 434 of 538
                                                 - 14 -


6.03            Powers of the Receiver

                Any Receiver will have all of the rights and powers that the Secured Party is entitled
to exercise pursuant to Section 6.02 but the Secured Party will not be in any way responsible for any
misconduct or negligence of any such Receiver.

6.04            Liability of Secured Party

                 The Secured Party will not be liable or responsible for any failure to seize, collect,
realize, or obtain payment with respect to the Collateral and is not bound to institute proceedings or
to take other steps for the purpose of seizing, collecting, realizing or obtaining possession or
payment with respect to the Collateral or for the purpose of preserving any rights of the Secured
Party, any Debtor or any other person in respect of the Collateral. In the exercise of its rights and the
performance of its obligations, the Secured Party will only be liable for gross negligence or wilful
misconduct.

6.05            Proceeds of Realization

                 The Secured Party may apply any proceeds of realization of the Collateral to payment
of costs, fees and expenses mentioned in Section 3.02(l), including those related to the realization of
the Collateral, and the Secured Party may apply any balance to payment of all other Obligations in
such order as the Secured Party sees fit. If there is any surplus remaining, the Secured Party may
pay it to any person entitled thereto by law of whom the Secured Party has knowledge and any
balance remaining may be paid to the Debtor entitled thereto. If the realization of the Collateral fails
to satisfy the Obligations of a particular Debtor, then such Debtor will be liable to pay any
deficiency to the Secured Party.

6.06            Waivers by a Debtor

                The Secured Party may (a) grant extensions of time, (b) take and perfect or abstain
from taking and perfecting security, (c) give up any security, (d) accept compositions or
compromises, (e) grant releases and discharges, and (f) otherwise waive rights against any Debtor,
debtors of a Debtor, guarantors and others and with respect to the Collateral and other security as the
Secured Party sees fit. No such action or omission will reduce the Obligations or affect the Secured
Party's rights hereunder.


                                     ARTICLE 7 - GENERAL

7.01            Failure of a Debtor to Perform

               If a Debtor fails to perform any of its covenants or obligations under this Agreement,
the Secured Party may, in its absolute discretion, but without being required to do so, perform any
such covenant or obligation. If any such covenant or obligation requires the payment of monies, the
Secured Party may make such payment. All sums so paid by the Secured Party will be payable by
such Debtor to the Secured Party and, for greater certainty, Section 3.02(l) will apply to such sums.
No such performance or payment will relieve a Debtor from any default under this Agreement or any
consequences of such default.


MT DOCS 18782194v3
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 435 of 538
                                                - 15 -


7.02           Appointment of Consultant

                Upon the occurrence of a Material Event of Default or a Credit Event, the Secured
Party will be entitled to appoint a consultant to provide such services and advice as the Secured Party
may determine in its sole discretion, with power to enter a Debtor’s premises, to inspect and evaluate
the Collateral, to make copies of a Debtor’s records, to review a Debtor’s business plans and
projections, to assess the conduct and viability of a Debtor’s business, to prepare reports on a
Debtor’s affairs and to distribute such reports to the Secured Party or to other such persons as the
Secured Party may direct. Such consultant will act as an agent for the Secured Party and will owe no
duty to such Debtor. The consultant is to have no managerial or advisory capacity and will have no
decision making responsibility. Each Debtor authorizes the Secured Party to provide confidential
information to the consultant. All fees and expenses in connection with the engagement of a
consultant are payable by each Debtor to the Secured Party and for greater certainty, Section 3.02(l)
will apply to such fees and expenses.

7.03           Waivers of Legal Limitations

               To the fullest extent permitted by law, each Debtor waives all of the rights, benefits
and protections that is given by the provisions of any law that imposes limitations upon the powers,
rights or remedies of a secured party, including any law that limits the rights of a secured party to
both seize Collateral and sue for any deficiency following realization of Collateral.

7.04           Additional Debtors

               If, at the option of the Borrower or as required pursuant to either Credit Agreement,
the Borrower shall cause any party that is not a Debtor to become a Debtor hereunder, such party
shall execute and deliver to the Secured Party a Joinder Agreement substantially in the form of
Schedule 7.04 and shall thereafter for all purposes be a party hereto and have the same rights,
benefits and obligations as a Debtor party hereto on the date of this Agreement.

7.05           Benefit of the Agreement

                This Agreement will be binding upon the successors of each Debtor and will enure to
the benefit of the Secured Party and its successors and assigns.

7.06           Acknowledgement

               Each Debtor acknowledges and agrees that this Agreement has been executed and
delivered to and in favor of the Secured Party, in its capacity as both the senior lender under the
Senior Credit Agreement and the subordinate lender under the Subordinate Credit Agreement.

7.07           Entire Agreement

              This Agreement has been entered into pursuant to the provisions of the Credit
Agreements and is subject to all the terms and conditions thereof and, if there is any conflict or
inconsistency between the provisions of this Agreement and the provisions of the Credit
Agreements, the rights and obligations of the parties will be governed by the provisions of the Credit
Agreements. This Agreement cancels and supersedes any prior understandings and agreements


MT DOCS 18782194v3
            Case 19-11365-KBO           Doc 2-1     Filed 06/18/19      Page 436 of 538
                                                 - 16 -


between the parties with respect thereto. There are no representations, warranties, terms, conditions,
undertakings or collateral agreements, express, implied or statutory, between the Secured Party and
any Debtor with respect to the subject matter hereof except as expressly set forth herein or in the
Credit Agreements.

7.08            Amendments and Waivers

                No amendment to this Agreement will be valid or binding unless set forth in writing
and duly executed by all of the parties. No waiver of any breach of any provision of this Agreement
will be effective or binding unless made in writing and signed by the party purporting to give the
same and, unless otherwise provided, will be limited to the specific breach waived.

7.09            Assignment

               The rights of the Secured Party under this Agreement may be assigned by the Secured
Party without the prior consent of the Debtors. No Debtor may assign its obligations under this
Agreement.

7.10            Severability

                 If any provision of this Agreement is determined by any court of competent
jurisdiction to be illegal or unenforceable, that provision will be severed from this Agreement and
the remaining provisions will continue in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner materially adverse
to either of the parties.

7.11            Conflicts

               In the event of a conflict in or between the provisions of this Agreement and the
provisions of either Credit Agreement then, despite anything contained in this Agreement, the
provisions of the applicable Credit Agreement will prevail and the provisions of this Agreement
will be deemed to be amended to the extent necessary to eliminate the conflict.

7.12            Notices; Sales

                The Secured Party shall give each Debtor ten (10) days’ written notice (which
each Debtor agrees is reasonable notice within the meaning of Section 9-611 of the UCC or its
equivalent in other jurisdictions) of the Secured Party’s intention to make any sale of Collateral.
Such notice, in the case of a public sale, shall state the time and place for such sale and, in the
case of a sale at a broker’s board or on a securities exchange, shall state the board or exchange at
which such sale is to be made and the day on which the Collateral, or portion thereof, will first
be offered for sale at such board or exchange. Any such public sale shall be held at such time or
times within ordinary business hours and at such place or places as the Secured Party may fix
and state in the notice (if any) of such sale. At any such sale, the Collateral, or portion thereof, to
be sold may be sold in one lot as an entirety or in separate parcels, as the Collateral may (in its
sole and absolute discretion) determine. The Secured Party shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the fact that notice of sale of
such Collateral shall have been given. The Secured Party may, without notice or publication,


MT DOCS 18782194v3
           Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 437 of 538
                                               - 17 -


adjourn any public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without further notice, be
made at the time and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral so sold may be
retained by the Secured Party until the sale price is paid by the purchaser or purchasers thereof,
but the Secured Party shall not incur any liability in case any such purchaser or purchasers shall
fail to take up and pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted by law, private)
sale made pursuant to this Agreement, the Secured Party may bid for or purchase, free (to the
extent permitted by law) from any right of redemption, stay, valuation or appraisal on the part of
the Debtors (all said rights being also hereby waived and released to the extent permitted by
law), the Collateral or any part thereof offered for sale and may make payment on account
thereof by using any claim then due and payable to the Secured Party from the Debtors as a
credit against the purchase price, and the Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability to the Debtors
therefor. For purposes hereof, a written agreement to purchase the Collateral or any portion
thereof shall be treated as a sale thereof; the Secured Party shall be free to carry out such sale
pursuant to such agreement and the Debtors shall be entitled to the return of the Collateral or any
portion thereof subject thereto, notwithstanding the fact that after the Secured Party shall have
entered into such an agreement all Events of Default shall have been remedied and the
Obligations paid in full in cash. As an alternative to exercising the power of sale herein
conferred upon it, the Secured Party may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof pursuant to a judgment
or decree of a court or courts having competent jurisdiction or pursuant to a proceeding by a
court appointed receiver. Any sale pursuant to the provisions of this Section 7.12 shall be
deemed to conform to the commercially reasonable standards as provided in Section 9-610(b) of
the UCC or its equivalent in other jurisdictions.

7.13           Notices

               Any demand, notice or other communication to be given under this Agreement to any
Debtor or the Secured Party shall be effective if given in accordance with the provisions of the
Credit Agreements as to the giving of notice to each, and each Debtor and the Secured Party may
change their respective address for notices in accordance with the said provisions.

7.14           Remedies Cumulative; Additional Continuing Security

               The rights and remedies of the Secured Party hereunder are cumulative and are in
addition to and not in substitution for any other security now or hereafter held by the Secured Party
or any other rights or remedies available at law or in equity or otherwise. No single or partial
exercise by the Secured Party of any right or remedy precludes or otherwise affects the exercise of
any other right or remedy to which the Secured Party may be entitled. This Agreement is a
continuing agreement and security that will remain in full force and effect until discharged by the
Secured Party.




MT DOCS 18782194v3
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 438 of 538
                                                - 18 -


7.15           Further Assurances

                Each of the Debtors and the Secured Party will from time to time execute and deliver
all such further documents and instruments, including financing statements and schedules, and do all
acts and things as the other party may reasonably require to effectively carry out or better evidence
or perfect the security granted hereby and the full intent and meaning of this Agreement.

7.16           Power of Attorney

                Each Debtor hereby irrevocably appoints any officer for the time being of the Secured
Party the true and lawful attorney of such Debtor upon the occurrence of an Event of Default that is
continuing, with full power of substitution, to do all things and execute and deliver all such
documents and instruments, including financing statements and schedules, as are referred to in
Section 7.15 above, with the right to use the name of such Debtor whenever and wherever the officer
may deem necessary or expedient and from time to time to exercise all rights and powers and to
perform all acts of ownership in respect to the Collateral in accordance with this Agreement.

7.17           Discharge

               A Debtor will be entitled to a discharge of this Agreement upon written request by
such Debtor and full and irrevocable payment, performance and satisfaction of the Obligations. No
discharge will be effective unless in writing and executed by the Secured Party.

7.18           Governing Law

                 This Agreement is governed by the laws of the State of New York (without reference
to its choice of law rules). Any litigation based hereon, or arising out of, under, or in connection
with, this Agreement, or any course of conduct, course of dealing, statements (whether oral or
written) or actions of the Secured Party or the Debtors in respect of this Agreement shall be brought
and maintained exclusively in the courts of the State of New York or in any federal court sitting in
New York County; provided, however, that any suit seeking enforcement against any collateral or
other property may be brought, at the option of the Secured Party, in the courts of any jurisdiction
where such collateral or other property may be found. Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by law, in such federal court. Each of the parties hereto irrevocably
agrees to be bound any final, non-appealable judgment rendered in such court and such judgment
may be enforced in other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in any Loan Document shall affect any right that the Secured Party may otherwise
have to bring any action or proceeding relating to any Loan Document against any Debtor or its
properties in the courts of any jurisdiction.




MT DOCS 18782194v3
            Case 19-11365-KBO          Doc 2-1      Filed 06/18/19      Page 439 of 538
                                                 - 19 -


7.19           Venue; Forum; Etc.

                 Each Debtor hereby expressly and irrevocably waives, to the fullest extent permitted
by law, any objection which it may have or hereafter may have to the laying of venue of any such
litigation brought in any such court referred to above and any claim that any such litigation has been
brought in an inconvenient forum. To the extent that each Debtor has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution or otherwise) with respect to
itself or its property, to the fullest extent permitted by law, such Debtor hereby irrevocably waives
such immunity in respect of its obligations under this Agreement.

7.20           WAIVER OF JURY TRIAL

           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

7.21           Consent to Filings

                With respect to the foregoing and the grant of the security interest hereunder, each
Debtor hereby authorizes the Secured Party to file at any time and from time to time in any relevant
jurisdiction any initial financing statements (including fixture filings) with respect to the Collateral
or any part thereof and amendments thereto and continuations thereof that contain the information
required by Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the filing
of any financing statement or amendment or continuation, including whether the Debtor is an
organization, the type of organization and any organizational identification number issued to such
Debtor. Such financing statements may describe the Collateral in the same manner as described
herein or may contain an indication or description of collateral that describes such property in any
other manner such as “all assets” or “all personal property, whether now owned or hereafter
acquired” of such Debtor or words of similar effect as being of an equal or lesser scope or with
greater detail. Each Debtor agrees to provide such information to the Secured Party promptly upon
request.

                           [Remainder of page intentionally left blank]




MT DOCS 18782194v3
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 440 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 441 of 538
           Case 19-11365-KBO         Doc 2-1    Filed 06/18/19    Page 442 of 538



                                         SCHEDULE 3.01

APPTHIS HOLDINGS, INC.

1.     ADDRESS(ES) OF PLACE(S) OF BUSINESS , LOCATION OF BOOKS AND
       RECORDS RELATING TO RECEIVABLES (Section 3.01(c))

               Jurisdiction of Incorporation/Formation: State of Delaware

               Chief executive office:       3001 Brighton Boulevard, Suite 730,
                                             Denver, CO 80216, United States

               Registered/head office:       c/o Cogency Global Inc.
                                             850 New Burton Road, Suite 201
                                             Dover, County of Kent, Delaware 19904
                                             United States

               Other place(s) of business:   14 Nahmani Street, 2nd Floor
                                             Tel Aviv 6579424, Israel

               Books & records relating to Receivables:     #200- 120 East Beaver Creek Road
                                                            Richmond Hill, Ontario L4B 4V1
                                                            Canada

2.     DEPOSIT ACCOUNTS (Section 3.01(f))

               Account No.:          3302523156

               Financial Institution: Silicon Valley Bank

3.     COMMERCIAL TORT CLAIMS (Section 3.01(f))

               NONE

4.     COMMODITY ACCOUNTS (Section 3.01(f))

               NONE

5.     LOCATION OF INVENTORY, EQUIPMENT AND SECURITIES (Section 3.01(g))

               3001 Brighton Boulevard, Suite 730, Denver, CO 80216, USA

               14 Nahmani Street, 2nd Floor, Tel Aviv 6579424, Israel




MT DOCS 18782194v3
            Case 19-11365-KBO          Doc 2-1     Filed 06/18/19      Page 443 of 538



                                         SCHEDULE 7.04

                              FORM OF JOINDER AGREEMENT

               THIS JOINDER AGREEMENT dated as of ●, 20●, is delivered pursuant to Section
7.04 of the General Security Agreement, dated as of February 5, 2019, by APPTHIS HOLDINGS,
INC. and others which are from time to time party thereto as Debtors in favor of ROYAL BANK
OF CANADA (as amended, restated, supplemented or otherwise modified from time to time, the
“General Security Agreement”). Capitalized terms used herein without definition are used as
defined in the General Security Agreement.

                 By executing and delivering this Joinder Agreement, the undersigned, as provided in
Section 7.04 of the General Security Agreement, hereby becomes a party to the General Security
Agreement as a Debtor thereunder with the same force and effect as if originally named as a Debtor
therein and, without limiting the generality of the foregoing, as general and continuing security for
the payment and performance of all Obligations, hereby grants to the Secured Party a security
interest in all of the undersigned’s Collateral and, as further general and continuing security for the
payment and performance of the Obligations, hereby also assigns the Collateral (other than
trademarks) to the Secured Party and mortgages and charges the Collateral as and by way of a fixed
and specific mortgage and charge to the Secured Party and expressly assumes all obligations and
liabilities of a Debtor thereunder. The undersigned hereby agrees to be bound as a Debtor for the
purposes of the General Security Agreement.

              The information set forth in Annex 1 is hereby added to the information set forth in
Schedules 3.01 to the General Security Agreement. By acknowledging and agreeing to this Joinder
Agreement, the undersigned hereby agrees that this Joinder Agreement may be attached to the
General Security Agreement and shall secure all Obligations of the undersigned.

                The undersigned hereby represents and warrants that each of the representations and
warranties contained in Article 3 of the General Security Agreement is true and correct on and as the
date hereof as if made on and as of such date.

                           [Remainder of page intentionally left blank]




MT DOCS 18782194v3
           Case 19-11365-KBO      Doc 2-1       Filed 06/18/19   Page 444 of 538



               IN WITNESS WHEREOF the parties have executed this Joinder Agreement.

ADDITIONAL DEBTOR:                       [NAME OF ADDITIONAL DEBTOR]


                                         Per:
                                                   Name:
                                                   Title:


                                                   Name:
                                                   Title:


SECURED PARTY:                           ROYAL BANK OF CANADA

                                         Per:
                                                   Name:
                                                   Title:

                                         Per:
                                                   Name:
                                                   Title:




MT DOCS 18782194v3
           Case 19-11365-KBO         Doc 2-1     Filed 06/18/19   Page 445 of 538



                                             Annex 1

[Name of Additional Debtor]

1.     ADDRESS(ES) OF PLACE(S) OF BUSINESS , LOCATION OF BOOKS AND
       RECORDS RELATING TO RECEIVABLES (Section 3.01(c))

               Jurisdiction of Incorporation/Formation:   ●

               Chief executive office:       ●

               Registered/head office:       ●

               Other place(s) of business:   ●

               Books & records relating to Receivables:   ●

2.     DEPOSIT ACCOUNTS (Section 3.01(f))

               ●

3.     COMMERCIAL TORT CLAIMS (Section 3.01(f))

               ● [Describe nature of claim(s); see Comment 5 to UCC Section 9-108]

4.     COMMODITY ACCOUNTS (Section 3.01(f))

               ●

5.     LOCATION OF INVENTORY, EQUIPMENT AND SECURITIES (Section 3.01(g))

               Address(es): ●




MT DOCS 18782194v3
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 446 of 538
            Case 19-11365-KBO                Doc 2-1       Filed 06/18/19         Page 447 of 538

                                                          DEPOSIT ACCOUNT CONTROL AGREEMENT
S1hcon Valley Bank

            Account                       Cash Sweep                Account                     Cash Sweep
 3302138099                                  D                                                         D
                                             D                                                         D
                                             D                                                         D
                                             D                                                         D
                                             D                                                         D
                                             D                                                         D

Customer:          Mundo Media (US), LLC
Creditor:            RoyaiBankofCanada -----------------------------------------
Date:                   \ll '"kR/1*
        This Deposit Account Control Agreement ("Agreement") is entered into as of the above date among Silicon
Valley Bank ("Bank"), Creditor identified above ("Creditor"), and Customer identified above ("Customer").

         All parties agree as follows :
                                                                  [For Bank use only - Bank representative to
 1.       Deposit Account. Bank maintains one or                  check box, if necessary, and insert initials.]
 more demand, time, savings, passbook, certificates of
 deposit or other similar accounts that are identified               (a)      ~Other than as set forth in Section
 above in which Customer has an interest (collectively,      6 below, Bank does not have a security interest in the
the "Account"). The Deposit Account (as defined              Deposit Account.    C.c:> [GDO initials]
 below) is subject to Bank' s Deposit Agreement and
 Disclosure Statement (the "Deposit Agreement"),                     (b)      D Bank has a security interest in
 provided that, in the case of any conflict between the      the Deposit Account.           [GDO initials]
terms of this Agreement and the Deposit Agreement,
the terms of this Agreement will prevail. The parties        If the box in Section 2(b) above is checked, the
acknowledge that the Deposit Account constitutes a           priorities of Creditor's security interest and Bank's
"deposit account" within the meaning of Section 9102         security interest in the Deposit Account are governed
of the Uniform Commercial Code of the State of               by an intercreditor or other similar agreement
California (the "UCC") and Bank is a "bank" within           between Bank and Creditor.
the meaning of Section 9102 of the UCC. Bank's
jurisdiction for purposes of Section 9304 of the UCC         3.        Other Deposit Control Agreements.
is California. The provisions of this Agreement
constitute "control" over the Deposit Account within              [For Bank use only - Bank representative to
the meaning of Section 9104 of the UCC or, if the                 check appropriate box below and . insert
                                                                  initials.]
box under the heading "Cash Sweep" opposite the
Account above is checked and such Account is
                                                                       (a)  p    ank has not entered into any
deemed investment property within the meaning of
                                                             other control agreement governing the Deposit
Division 9102 of the UCC, Section 9106 of the UCC.
                                                             Account with any other party.    QS::> [GDO
                                                             initials]
2.       Security Interests. Pursuant to a security
agreement or similar agreement, Customer has
                                                                      (b)      D Bank has entered into other
granted to Creditor a security interest in the Account
                                                             control agreement(s) governing the Deposit Account
and in all cash, funds, items, instruments, and any
                                                             with the following party or parties: -------------
other amounts now or later deposited into or held
therein (collectively, the " Deposit Account"). Bank
acknowledges the lien on and security interest in the
Deposit Account granted by Customer to Creditor.
                                                             ________ [GDO initials]




SVB Deposit Account Control Agreement (May 2015)
            Case 19-11365-KBO                 Doc 2-1      Filed 06/18/19        Page 448 of 538



Bank agrees that it will not enter into a control            Bank (x) should follow instructions from Creditor
agreement with any other party with respect to the           even if the result of following such instructions is that
Deposit Account without Creditor's prior written             Bank dishonors items presented for payment from the
consent.                                                     Deposit Account, and (y) will have no liability to
                                                             Customer for wrongful dishonor of such items in
 4.        Customer's Rights in Deposit Account.             following such instructions from Creditor except to
 Customer, Bank and Creditor agree that (a) Creditor         the extent such liability arises from Bank's gross
 has control over the Deposit Account, and (subject to       negligence or willful misconduct. For purposes of
 the requirements set forth in Section 5 and the notice      this Agreement, "Business Day" means a day on
 requirements set forth in Section 13(b)) Bank will          which Bank is open to the public for business and is
 comply with the instructions originated by Creditor as      measured in a 24 hour increment.
to the withdrawal or disposition of any funds credited
to the Deposit Account without further consent by            6.       Priorities of Security Interests; Rights
Customer and (b) until Bank receives a Notice of             ReserYed bv Bank. (a) Creditor         agrees    that
Exclusive Control (as described and set forth in             nothing herein subordinates or waives, and that Bank
 Section l3(b) below), Customer will be entitled to          expressly reserves, any and/or all of Bank's present
draw items on and to withdraw or otherwise direct the        and future rights (whether described as rights of
disposition of funds from the Deposit Account. So            setoff, banker's liens, chargeback or otherwise, and
 long as this Agreement is in effect, Customer may not       whether available to Bank under the law or under any
close the Deposit Account without Creditor's prior           other agreement between Bank and Customer
written consent.      Bank may close the Deposit             concerning the Deposit Account) with respect to:
Account in accordance with the Deposit Agreement
and as may be required by applicable law. After                                (i) the face amount of a check,
Bank receives a Notice of Exclusive Control, Bank            draft, money order, instrument, wire transfer of funds,
will notiry Creditor not less than thirty (30) calendar      automated clearing house entry, credit from a
days prior to closing the Deposit Account in non-            merchant card transaction, other electronic transfer of
emergency       circumstances      and     substantially     funds or other item (A) deposited in or credited to the
contemporaneously with closing the Deposit Account           Deposit Account, whether before or after the date of
in emergency circumstances (for example, in response         this Agreement, and returned unpaid or otherwise
to fraud or returned items), unless prohibited by law.       uncollected or subject to an adjustment entry, whether
Customer will notify Creditor promptly if Bank closes        for insufficient funds or for any other reason and
the Deposit Account.                                         without regard to the timeliness of the return or
                                                             adjustment or the occurrence or timeliness of any
5.        Creditor's Control of Deposit Account.             other person's notice of nonpayment or adjustment,
Except as permitted in Section 6 hereof, after Bank          (B) subject to a claim against the Bank for breach of
receives a Notice of Exclusive Control and has               transfer, presentment, encoding, retention or other
reasonable opportunity to comply with it, but no later       warranty under Federal Reserve Regulations or
than two Business Days (as defined below) after the          Operating Circulars, clearing house rules, the UCC or
Notice of Exclusive Control has been validly given           other applicable law, or (C) for a merchant card
(in accordance with Section l3(b) below), Bank and           transaction, against which a contractual demand for
Customer agree that (a) Bank wiil comply only with           chargeback has been made ("Returned Items");
Creditor's instructions as to the withdrawal or
disposition of any funds credited to the Deposit                              (ii) service charges, fees or
Account and to any other matters relating to the             expenses payable or reimbursable to the Bank in
Deposit Account, without Customer's further consent,         connection with the Deposit Account or any related
and (b) Bank will not comply with any instructions           services for the Deposit Account ("Account
from Customer concerning the Deposit Account or              Charges"); and
any funds therein. Bank shall have no duty to inquire
or determine whether Creditor is entitled to send a                            (iii) any adjustments or corrections
Notice of Exclusive Control. Creditor's instructions         of any posting or encoding errors ("Adjustments").
may include the giving of stop payment orders for any
items being presented to the Deposit Account for                      (b)     Creditor       agrees        that
payment. Bank will be fully entitled to rely upon            notwithstanding receipt of the Notice of Exclusive
such instructions from Creditor even if such                 Control, Bank may exercise Bank's rights and
instructions are contrary to any instructions or             remedies in connection with any liens or claims it
demands given by Customer. Customer confirms that



SVB Deposit Account Control Agreement (May 2015)                                                                   2
            Case 19-11365-KBO                Doc 2-1      Filed 06/18/19         Page 449 of 538



may have in or on the Deposit Account as described          Indemnified Person and arising from any Notice of
in this Section 6.                                          Exclusive Control from Creditor except to the extent
                                                            such Claims result from the gross negligence or
7.        Statements. At Customer's expense, Bank           willful misconduct of Bank or any other Indemnified
will send copies of all statements sent to Customer for     Person; provided that in no event shall Creditor be
the Deposit Account to Creditor at Creditor's address       liable for any special, indirect, consequential or
set forth below Creditor's signature at the end of this     punitive damages, or lost profits. Creditor agrees that
Agreement.     Until this Agreement is terminated,          Bank is released from any and all liabilities to the
Customer authorizes Bank to disclose to Creditor at         Creditor arising from the terms of this Agreement
Creditor's request any information concerning the           except to the extent such liabilities arise from Bank's
Deposit Account, including but not limited to the           or another Indemnified Person's gross negligence or
identity of any other party with which Customer and         willful misconduct.
Bank have executed control agreements.
                                                            11.   Limitation of Liabilitv. IN NO EVENT
8.        Returned Items, Account Charges, and              SHALL ANY PARTY HERETO BE LIABLE
Adjustments. Bank may debit the Deposit Account             FOR     ANY       SPECIAL,         INDIRECT,
for Returned Items, Account Charges and                     CONSEQUENTIAL OR PUNITIVE DAMAGES
Adjustments.     If at any time that a Notice of            RELATING      TO     THIS       AGREEMENT
Exclusive Control is effective with respect to the          WHETHER ANY CLAIM IS BASED ON ANY
Deposit Account (a) funds are not available in the          THEORY    OF     LIABILITY       (INCLUDING
Deposit Account to cover the amount of any Returned         WITHOUT LIMITATION ANY THEORY IN
Item, Account Charge or Adjustment, and                     CONTRACT OR TORT) AND WHETHER THE
(b) Customer fails to pay such amount within fifteen        LIKELIHOOD OF SUCH DAMAGES WAS
( 15) Business Days of Bank's written demand                KNOWN      TO     SUCH        PARTY     AND
therefor, then Creditor agrees that it will pay, within     REGARDLESS OF THE FORM OF ANY
ten (1 0) Business Days of a written demand by Bank,        CLAIM OR ACTION.
amounts owed for each such Returned Item, Account
Charge or Adjustment that is not paid in full by            12.      Amendments.      This Agreement and all
Customer up to the amount of the proceeds received          exhibits attached hereto may be amended only by a
by Creditor from the Deposit Account, provided that         written agreement signed by Bank, Creditor, and
Bank must make a demand from Creditor within 180            Customer.
days of termination ofthis Agreement.

9.        Indemnity and Hold Harmless of Bank by            13.       Notices. (a)       Any notice, other than a
Customer. Customer hereby agrees to indemnity and           Notice of Exclusive Control, or other communication
hold harmless Bank, its affiliates and their respective     provided for or allowed hereunder shall be in writing
directors, officers, agents and employees (each, an         and shall be considered to have been validly given (i)
"Indemnified Person") against any and all claims,           when received if delivered personally (whether by
causes of action, liabilities, lawsuits, demands and        messenger, hand delivery or otherwise) or by overnight
damages (each, a "Claim"), asserted by any person           delivery or by facsimile to the recipient to the address
other than an Indemnified Person, including without         or facsimile number set forth below the signature of the
limitation, any and all court costs and reasonable and      applicable party hereto, or (ii) 72 hours after being
documented out-of-pocket attorneys' fees, in any way        deposited in the United States mail, registered or
related to or arising out of or in connection with this     certified, postage prepaid, return receipt requested, if
Agreement; provided that no Indemnified Person              sent to the address and addressee as set forth below the
shall be entitled to be indemnified to the extent that      signature of the applicable party hereto. The addresses
such Claims result from the gross negligence or             and facsimile numbers to which notices or other
willful misconduct of such Indemnified Person.              communications are to be given (including statements
                                                            delivered pursuant to Section 7 and a Notice of
10.      Indemnification and Hold Harmless of               Exclusive Control pursuant to Section 13(b) below)
Bank b Creditor. To the extent that an Indemnified          may be changed from time to time by notice given as
Person is not promptly indemnified by Customer,             provided herein.
Creditor shall indemnity and hold harmless such
Indemnified Person against any and all Claims                        (b)       A Notice of Exclusive Control shall
(including reasonable and documented out-of-pocket          be in writing, must be substantially in the form set forth
attorneys' fees) asserted by persons other than an          in Exhibit A hereto, must be delivered to the address



SVB Deposit Account Control Agreement (May 2015)                                                                    3
            Case 19-11365-KBO                 Doc 2-1       Filed 06/18/19        Page 450 of 538



 listed below Bank's signature at the end of this
Agreement via hand delivery, messenger, overnight             16.       Relationship of the Parties. Nothing in
delivery or facsimile, and shall be considered to have        this Agreement shall create any agency or fiduciary
been validly given when actually received, except that a      relationship between Customer, Creditor and Bank.
facsimile will be considered to have been validly given
only when acknowledged in writing by Bank (Bank               17.      Governing Law and Jurisdiction. The
agrees that it will use its good faith effort to promptly     parties hereto agree that this Agreement shall be
acknowledge receipt of such facsimile). To the extent         governed exclusively under and in accordance with the
Creditor does not deliver the Notice of Exclusive             laws of the State of California. All parties hereto each
Control as set forth in this Section 13 or to the address     submit to the exclusive jurisdiction of the State and
listed below Bank's signature at the end of this              Federal courts in Santa Clara County, California.
Agreement, Creditor (a) acknowledges that Bank may
not be able to respond to such Notice of Exclusive            18.   Jury Trial Waiver.    CUSTOMER,
Control pursuant to Section 5 above, and (b) agrees           CREDITOR, AND BANK EACH W AlVES ITS
that Bank will not be held liable for any failure to          RIGHT TO A JURY TRIAL OF ANY CLAIM
respond to such Notice of Exclusive Control.                  OR CAUSE OF ACTION ARISING OUT OF OR
                                                              BASED UPON THIS AGREEMENT, OR ANY
          (c)      If deemed necessary by Bank to             CONTEMPLATED             TRANSACTION,
enable Bank to comply with the provisions of §326 of          INCLUDING CONTRACT, TORT, BREACH OF
the USA PATRIOT Act, Creditor agrees that it will             DUTY AND ALL OTHER CLAIMS. THIS
provide Bank with a copy of its formation                     WAIVER IS A MATERIAL INDUCEMENT
documentation when delivering a Notice of Exclusive           FOR ALL PARTIES TO ENTER INTO THIS
Control, unless such documentation has previously             AGREEMENT.       EACH     PARTY   HAS
been provided to Bank, and Bank can verifY that such          REVIEWED THIS WAIVER WITH ITS
documentation is still maintained in Bank's files             COUNSEL.
(provided that no such request by Bank shall delay the
effectiveness of any such Notice of Exclusive Control).        WITHOUT INTENDING IN ANY WAY TO LIMIT
                                                               THE PARTIES' AGREEMENT TO WAIVE THEIR
14.       Inte2ration Provision.     This Agreement            RESPECTIVE RIGHT TO A TRIAL BY JURY, if
constitutes the entire agreement among Bank,                   the above waiver of the right to a trial by jury is not
Customer and Creditor with respect to Creditor's              enforceable, the parties hereto agree that any and all
control over the Deposit Account and matters related          disputes or controversies of any nature between them
thereto, and all prior communications, whether verbal         arising at any time out of or based upon this
or written, between any of the parties hereto with            Agreement or any transaction contemplated herein
respect to the subject matter hereof shall be of no           shall be decided by a reference to a private judge,
further effect or evidentiary value.                           mutually selected by the parties (or, if they cannot
                                                              agree, by the Presiding Judge of the Santa Clara
15.      Counterparts;       Electronic Signatures.           County, California Superior Court) appointed in
This Agreement may be executed by one or more of              accordance with California Code of Civil Procedure
the parties hereto on any number of separate                  Section 638 (or pursuant to comparable provisions of
counterparts, and all of said counterparts taken              federal law if the dispute falls within the exclusive
together shall be deemed to constitute one and the            jurisdiction of the federal courts), sitting without a
same instrument. Delivery of an executed signature            jury, in Santa Clara County, California; and the
page of this Agreement by facsimile or other                  parties hereby submit to the jurisdiction of such court.
electronic mail transmission shall be effective as            The referenced proceedings shall be conducted
delivery of a manually executed counterpart hereof.           pursuant to and in accordance with the provisions of
The words "execution," "signed," "signature" and              California Code of Civil Procedure §§ 638 through
words of like import herein shall be deemed to                645.1, inclusive. The private judge shall have the
include electronic signatures or the keeping of               power, among others, to grant provisional relief,
records in electronic form, each of which shall be of         including without limitation, entering temporary
the same legal effect, validity and enforceability as a       restraining orders, issuing preliminary and permanent
manually executed signature or the use of a paper-            injunctions and appointing receivers.         All such
based recordkeeping systems, as the case may be, to           proceedings shall be closed to the public and
the extent and as provided for in any applicable law,         confidential and all records relating thereto shall be
including, without limitation, any state law based on         permanently sealed. If during the course of any
the Uniform Electronic Transactions Act                       dispute, a party desires to seek provisional relief, but



SVB Deposit Account Control Agreement (May 2015)                                                                   4
             Case 19-11365-KBO                 Doc 2-1      Filed 06/18/19       Page 451 of 538



a judge has not been appointed at that point pursuant         writing or by operation of law all of Creditor's
to the judicial reference procedures, then such party         obligations under this Agreement. Bank may assign
may apply to the Santa Clara County, California               this Agreement upon written notice to Customer and
Superior Court for such relief. The proceeding                Creditor; provided, that such assignee must assume in
before the private judge shall be conducted in the            writing or by operation of law all of Bank's
same manner as it would be before a court under the           obligations under this Agreement.
rules of evidence applicable to judicial proceedings.
The parties shall be entitled to discovery which shall        20.       Attorneys' Fees, Costs and Expenses. In
be conducted in the same manner as it would be                any action or proceeding between Bank and any other
before a court under the rules of discovery applicable        party to this Agreement, the prevailing party will be
to judicial proceedings. The private judge shall              entitled to recover its reasonable and documented
oversee discovery and may enforce all discovery rules         out-of-pocket attorneys' fees and other reasonable
and order applicable to judicial proceedings in the           costs and expenses incurred, in addition to any other
same manner as a trial court judge. The parties agree         relief to which it may be entitled.
that the selected or appointed private judge shall have
the power to decide all issues in the action or               21.       Termination; Survival.       Customer may
proceeding, whether of fact or of law, and shall report       terminate this Agreement only with the written
a statement of decision thereon pursuant to the               consent of Creditor. Creditor may terminate this
California Code of Civil Procedure § 644(a).                  Agreement by giving Bank and Customer written
Nothing in this paragraph shall limit the right of any        notice of termination. Bank may terminate this
party at any time to exercise self-help remedies,             Agreement by giving Creditor and Customer thirty
foreclose against collateral, or obtain provisional           (30) calendar days' prior written notice of termination
remedies. The private judge shall also determine all          unless termination is a result of Bank's closure ofthe
issues relating to the applicability, interpretation, and     Deposit Account pursuant to its rights set forth in the
enforceability of this paragraph.                             Deposit Agreement or in accordance with applicable
                                                              law, in which case, Creditor's receipt of notice shall
19.      Successors. The terms of this Agreement              be governed by Section 4 hereof. Subject to the
shall be binding upon, and shall inure to the benefit         foregoing, this Agreement automatically terminates
of, the parties hereto and their respective corporate         when the Deposit Account closes. Sections 9, I 0, 11,
successors or heirs and personal representatives.             I 7, I 8 and 20 shall survive the termination of this
Customer may not assign this Agreement without the            Agreement.
prior written consent of Creditor and Bank. Creditor
may assign this Agreement upon written notice to                            [Signature page follows.]
Bank; provided, that such assignee must assume in




SVB Deposit Account Control Agreement (May 2015)                                                                   5
            Case 19-11365-KBO             Doc 2-1       Filed 06/18/19            Page 452 of 538


                                                       DEPO SIT ACCO UNT CONT ROL AGRE EMEN T
 S1hcon Valley Bank

   BANK:                                            SILIC ON VALL
                                                    By     c->
                                                    Title:
                                                                                             e~z,~
                                                                                           Deposit Operations

                                      (!J          Address r Notices:

                                       -0::        Silicon Valley Bank
                                                   Global Deposit Operations
                                                   80 East Rio Salado Parkway, Mail Sort AZ145
                                                   Tempe , AZ 85281
                                                   Telephone: (480) 557-4964
                                                   Facsimile: (408) 728-9746

  CUST OMER :                                       Mundo Media (US}, LLC
                                                                                                             ,




                                                   Address for Notices:
                                                   120 East Beaver Creek Road, Suite 200
                                                   Richmond Hill, ON , L4B 4V1


                                                   Telephone:
                                                   Facsimile:

 CRED ITOR :                                         Royal Bank of Canada
                                                                                                       __,




* Pursuant to §326 of the USA PATRIOT Act, Bank is required to obtain a Tax Identif
                                                                                             ication
Number (TIN) from all parties to this Agreement.




SVB Deposit Account Control Agreement (May 2015)
            Case 19-11365-KBO            Doc 2-1        Filed 06/18/19   Page 453 of 538


                                                      DEPOSIT ACCOUNT CONTROL AGREEMENT
S1bcon Valley Bank

                                                   Exhibit A

                                      Notice of Exclusive Control

To:   Silicon Valley Bank ("Bank")
From:
Re:
      --------------- ------------------------ ("Creditor")
      --------------- --------------- --------- ("Customer")
Date:


Pursuant to the Deposit Account Control Agreement dated                                ("Agreement")
entered among Bank, Customer and Creditor, Creditor hereby notifies Bank of Creditor's exercise of
Creditor's rights under the Agreement and directs Bank to cease complying with instructions or any
directions originated by Customer or its agents.

Creditor agrees that it will provide Bank with a copy of its formation documentation when delivering
a Notice of Exclusive Control if deemed necessary by Bank to enable Bank to comply with the
provisions of §326 of the USA PATRIOT Act (provided that no such request by Bank shall delay the
effectiveness of any such Notice of Exclusive Control).


CREDITOR:

                                                   By ______________ _________________
                                                   Title:

ACKNOWLEDGED BY:                                   SILICON VALLEY BANK
(for facsimile only)
                                                   By: ______________ _______________
                                                   Name:
                                                   Title:
                                                   Date:
                                                   Time:




SVB Deposit Account Control Agreement (May 2015)
               Case 19-11365-KBO                      Doc 2-1   Filed 06/18/19        Page 454 of 538
                                                                DEPOSIT ACCOUNT CONTRO L AGREEM ENT
Sll1con Valley Bank

             Account                               Cash Sweep             Account                     Cash Sweep
                                                      D                                                     D
                                                      D                                                     D
                                                      D                                                     D
                                                      D                                                     D
                                                      D                                                     D
                                                      D                                                     D

 Customer:          Mundo Media Ltd
 Creditor:            Royal Bank of Canada
 Date:                    ll 1-.r I .-'7...
                          I l l h!.'::\ I   I:=c




          All parties agree as follows:
                                                                       [For Bank use only - Bank representative to
  I.       Deposit Account. Bank maintains one or                      check box, if necessary, and insert initials.]
  more demand, time, savings, passbook, certificates of
  deposit or other similar accounts that are identified                    (a)     lRf1:>ther than as set forth in Section
 above in which Customer has an interest (collectively,           6 below, Bank d!es~ot have a security interest in the
 the "Account"). The Deposit Account (as defmed                   Deposit Account.      C:O [GOO initials]
 below) is subject to Bank's Deposit Agreement and
 Disclosure Statement (the "Deposit Agreement"),                          (b)      0 Bank has a security interest in
 provided that, in the case of any conflict between the           the Deposit Account.           [GDO initials]
 terms of this Agreement and the Deposit Agreement,
 the terms of this Agreement will prevail. The parties            If the box in Section 2(b) above is checked, the
 acknowledge that the Deposit Account constitutes a               priorities of Creditor's security interest and Bank's
"deposit account" within the meaning of Section 9102              security interest in the Deposit Account are governed
of the Uniform Commercial Code of the State of                    by an intercreditor or other similar agreement
California (the "UCC") and Bank is a "bank" within                between Bank and Creditor.
the meaning of Section 9102 of the UCC. Bank's
jurisdiction for purposes of Section 9304 of the UCC              3.       Other Deposit Control A2:reements.
is California. The provisions of this Agreement
constitute "control" over the Deposit Account within                   [For Bank use only - Bank representative to
the meaning of Section 9104 of the UCC or, if the                      check appropriate box below and insert
box under the heading "Cash Sweep" opposite the                        initials.]
Account above is checked and such Account is
deemed investment property within the meaning of                            (a)  )1/Bank has not entered into any
Division 9102 ofthe UCC, Section 9106 ofthe UCC.                  other control agreement governing the Deposit
                                                                  Account with any other party.   ~         [GDO
2.       Security Interests. Pursuant to a security               initials]
agreement or similar agreement, Customer has
granted to Creditor a security interest in the Account                      (b)     0 Bank has entered into other
and in all cash, funds, items, instruments, and any               control agreement(s) governing the Deposit Account
other amounts now or later deposited into or held                 with the following party or parties: _ _ _ __ _
therein (collectively, the "Deposit Account"). Bank
acknowledges the lien on and security interest in the
Deposit Account granted by Customer to Creditor.
                                                                  _ _ _ _ _ [GDO initials]




SVB Deposit Account Control Agreement (May 2015)
              Case 19-11365-KBO               Doc 2-1      Filed 06/18/19       Page 455 of 538


 Bank agrees that it will not enter into a control            Bank (x) should follow instructions from Creditor
 agreement with any other party with respect to the           even if the result of following such instructions is that
 Deposit Account without Creditor's prior written             Bank dishonors items presented for payment from the
 consent.                                                     Deposit Account, and (y) will have no liability to
                                                              Customer for wrongful dishonor of such items in
 4.        Customer's Rights in Deposit Account.              following such instructions from Creditor except to
 Customer, Bank and Creditor agree that (a) Creditor          the extent such liability arises from Bank's gross
 has control over the Deposit Account, and (subject to        negligence or willful misconduct. For purposes of
 the requirements set forth in Section 5 and the notice       this Agreement, "Business Day" means a day on
 requirements set forth in Section l3(b)) Bank will           which Bank is open to the public for business and is
 comply with the instructions originated by Creditor as       measured in a 24 hour increment.
 to the withdrawal or disposition of any funds credited
 to the Deposit Account without further consent by           6.       Priorities of Security Interests: Rights
 Customer and (b) until Bank receives a Notice of            Reserved bv Bank. (a) Creditor          agrees    that
 Exclusive Control (as described and set forth in            nothing herein subordinates or waives, and that Bank
 Section 13(b) below), Customer will be entitled to          expressly reserves, any and/or all of Bank's present
 draw items on and to withdraw or otherwise direct the       and future rights (whether described as rights of
disposition of funds from the Deposit Account. So            setoff, banker' s liens, chargeback or otherwise, and
 long as this Agreement is in effect, Customer may not       whether available to Bank under the law or under any
close the Deposit Account without Creditor's prior           other agreement between Bank and Customer
written consent.      Bank may close the Deposit             concerning the Deposit Account) with respect to:
Account in accordance with the Deposit Agreement
and as may be required by applicable law. After                                (i) the face amount of a check,
Bank receives a Notice of Exclusive Control, Bank            draft, money order, instrument, wire transfer of funds,
will notify Creditor not less than thirty (30) calendar      automated clearing house entry, credit from a
days prior to closing the Deposit Account in non-            merchant card transaction, other electronic transfer of
emergency       circumstances      and     substantially     funds or other item (A) deposited in or credited to the
contemporaneously with closing the Deposit Account           Deposit Account, whether before or after the date of
in emergency circumstances (for example, in response         this Agreement, and returned unpaid or otherwise
to fraud or returned items), unless prohibited by law.       uncollected or subject to an adjustment entry, whether
Customer will notify Creditor promptly if Bank closes        for insufficient funds or for any other reason and
the Deposit Account.                                         without regard to the timeliness of the return or
                                                             adjustment or the occurrence or timeliness of any
 5.       Creditor's Control of Deposit Account.             other person's notice of nonpayment or adjustment,
Except as permitted in Section 6 hereof, after Bank          (B) subject to a claim against the Bank for breach of
receives a Notice of Exclusive Control and has               transfer, presentment, encoding, retention or other
reasonable opportunity to comply with it, but no later       warranty under Federal Reserve Regulations or
than two Business Days (as defmed below) after the           Operating Circulars, clearing house rules, the UCC or
Notice of Exclusive Control has been validly given           other applicable law, or (C) for a merchant card
(in accordance with Section 13(b) below), Bank and           transaction, against which a contractual demand for
Customer agree that: (a) Bank will comply only with          chargeback has been made ("Returned Items");
Creditor's instructions as to the withdrawal or
disposition of any funds credited to the Deposit                              (ii) service charges, fees or
Account and to any other matters relating to the             expenses payable or reimbursable to the Bank in
Deposit Account, without Customer's further consent,         connection with the Deposit Account or any related
and (b) Bank will not comply with any instructions           services for the Deposit Account ("Account
from Customer concerning the Deposit Account or              Charges"); and
any funds therein. Bank shall have no duty to inquire
or determine whether Creditor is entitled to send a                            (iii) any adjustments or corrections
Notice of Exclusive Control. Creditor's instructions         of any posting or encoding errors ("Adjustments").
may include the giving of stop payment orders for any
items being presented to the Deposit Account for                      (b)     Creditor       agrees        that
payment. Bank will be fully entitled to rely upon            notwithstanding receipt of the Notice of Exclusive
such instructions from Creditor even if such                 Control, Bank may exercise Bank's rights and
instructions are contrary to any instructions or             remedies in connection with any liens or claims it
demands given by Customer. Customer confirms that



SVB Deposit Account Control Agreement (May 2015)                                                                    2
               Case 19-11365-KBO              Doc 2-1     Filed 06/18/19        Page 456 of 538


may have in or on the Deposit Account as described          Indemnified Person and arising from any Notice of
in this Section 6.                                          Exclusive Control from Creditor except to the extent
                                                            such Claims result from the gross negligence or
7.        Statements. At Customer's expense, Bank           willful misconduct of Bank or any other Indemnified
will send copies of all statements sent to Customer for     Person; provided that in no event shall Creditor be
the Deposit Account to Creditor at Creditor's address       liable for any special, indirect, consequential or
set forth below Creditor's signature at the end of this     punitive damages, or lost profits. Creditor agrees that
Agreement.      Until this Agreement is terminated,         Bank is released from any and all liabilities to the
Customer authorizes Bank to disclose to Creditor at         Creditor arising from the terms of this Agreement
Creditor's request any information concerning the           except to the extent such liabilities arise from Bank's
Deposit Account, including but not limited to the           or another Indemnified Person's gross negligence or
identity of any other party with which Customer and         willful misconduct.
Bank have executed control agreements.
                                                            11.   Limitation of Liability. IN NO EVENT
8.        Returned Items, Account Charges. and              SHALL ANY PARTY HERETO BE LIABLE
Adjustments. Bank may debit the Deposit Account             FOR     ANY       SPECIAL,         INDIRECT,
for Returned Items, Account Charges and                     CONSEQUENTIAL OR PUNITIVE DAMAGES
Adjustments.     If at any time that a Notice of            RELATING      TO      THIS      AGREEMENT
Exclusive Control is effective with respect to the          WHETHER ANY CLAIM IS BASED ON ANY
Deposit Account (a) funds are not available in the          THEORY     OF    LIABILITY       (INCLUDING
Deposit Account to cover the amount of any Returned         WITHOUT LIMITATION ANY THEORY IN
Item, Account Charge or Adjustment, and                     CONTRACT OR TORT) AND WHETHER THE
(b) Customer fails to pay such amount within fifteen        LIKELIHOOD OF SUCH DAMAGES WAS
(15) Business Days of Bank's written demand                 KNOWN      TO     SUCH        PARTY     AND
therefor, then Creditor agrees that it will pay, within     REGARDLESS OF THE FORM OF ANY
ten ( 10) Business Days of a written demand by Bank,        CLAIM OR ACTION.
amounts owed for each such Returned Item, Account
Charge or Adjustment that is not paid in full by            12.      Amendments.      This Agreement and all
Customer up to the amount of the proceeds received          exhibits attached hereto may be amended only by a
by Creditor from the Deposit Account, provided that         written agreement signed by Bank, Creditor, and
Bank must make a demand from Creditor within 180            Customer.
days oftermination of this Agreement.

9.        Indemnih and Hold Harmless of Bank b              13.        Notices. (a)      Any notice, other than a
Customer. Customer hereby agrees to indemnify and           Notice of Exclusive Control, or other communication
hold harmless Bank, its affiliates and their respective     provided for or allowed hereunder shall be in writing
directors, officers, agents and employees (each, an         and shall be considered to have been validly given (i)
"Indemnified Person") against any and all claims,           when received if delivered personally (whether by
causes of action, liabilities, lawsuits, demands and        messenger, hand delivery or otherwise) or by overnight
damages (each, a "Claim"), asserted by any person           delivery or by facsimile to the recipient to the address
other than an Indemnified Person, including without         or facsimile number set forth below the signature of the
limitation, any and all court costs and reasonable and      applicable party hereto, or (ii) 72 hours after being
documented out-of-pocket attorneys' fees, in any way        deposited in the United States mail, registered or
related to or arising out of or in connection with this     certified, postage prepaid, return receipt requested, if
Agreement; provided that no Indemnified Person              sent to the address and addressee as set forth below the
shall be entitled to be indemnified to the extent that      signature of the applicable party hereto. The addresses
such Claims result from the gross negligence or             and facsimile numbers to which notices or other
willful misconduct of such Indemnified Person.              communications are to be given (including statements
                                                            delivered pursuant to Section 7 and a Notice of
10.      Indemnification and Hold Harmless of               Exclusive Control pursuant to Section 13(b) below)
Bank bv Creditor. To the extent that an Indemnified         may be changed from time to time by notice given as
Person is not promptly indemnified by Customer,             provided herein.
Creditor shall indemnify and hold harmless such
Indemnified Person against any and all Claims                         (b)      A Notice of Exclusive Control shall
(including reasonable and documented out-of-pocket          be in writing, must be substantially in the form set forth
attorneys' fees) asserted by persons other than an          in Exhibit A hereto, must be delivered to the address



SVB Deposit Account Control Agreement (May 2015)                                                                    3
               Case 19-11365-KBO               Doc 2-1      Filed 06/18/19       Page 457 of 538


 listed below Bank's signature at the end of this
Agreement via hand delivery, messenger, overnight             16.      Relationship of the Parties. Nothing in
delivery or facsimile, and shall be considered to have        this Agreement shall create any agency or fiduciary
been validly given when actually received, except that a      relationship between Customer, Creditor and Bank.
facsimile will be considered to have been validly given
only when acknowledged in writing by Bank (Bank               17.      Governing Law and Jurisdiction . The
agrees that it will use its good faith effort to promptly     parties hereto agree that this Agreement shall be
acknowledge receipt of such facsimile). To the extent         governed exclusively under and in accordance with the
Creditor does not deliver the Notice of Exclusive             laws of the State of California. All parties hereto each
Control as set forth in this Section 13 or to the address     submit to the exclusive jurisdiction of the State and
listed below Bank's signature at the end of this              Federal courts in Santa Clara County, California.
Agreement, Creditor (a) acknowledges that Bank may
not be able to respond to such Notice of Exclusive            18.   Jury Trial Waiver.    CUSTOMER,
Control pursuant to Section 5 above, and (b) agrees           CREDITOR, AND BANK EACH WAIVES ITS
that Bank will not be held liable for any failure to          RIGHT TO A JURY TRIAL OF ANY CLAIM
respond to such Notice ofExclusive Control.                   OR CAUSE OF ACTION ARISING OUT OF OR
                                                              BASED UPON THIS AGREEMENT, OR ANY
          (c)      If deemed necessary by Bank to             CONTEMPLATED             TRANSACTION,
enable Bank to comply with the provisions of §326 of          INCLUDING CONTRACT, TORT, BREACH OF
the USA PATRIOT Act, Creditor agrees that it will             DUTY AND ALL OTHER CLAIMS. THIS
provide Bank with a copy of its formation                     WAIVER IS A MATERIAL INDUCEMENT
documentation when delivering a Notice of Exclusive           FOR ALL PARTIES TO ENTER INTO THIS
Control, unless such documentation has previously             AGREEMENT.       EACH     PARTY  HAS
been provided to Bank, and Bank can verify that such          REVIEWED THIS WAIVER WITH ITS
documentation is still maintained in Bank's files             COUNSEL.
(provided that no such request by Bank shall delay the
effectiveness of any such Notice ofExclusive Control).         WITHOUT INTENDING IN ANY WAY TO LIMIT
                                                               THE PARTIES' AGREEMENT TO WAIVE THEIR
14.       lnteeration Provision.     This Agreement           RESPECTIVE RIGHT TO A TRIAL BY JURY, if
constitutes the entire agreement among Bank,                  the above waiver of the right to a trial by jury is not
Customer and Creditor with respect to Creditor's               enforceable, the parties hereto agree that any and all
control over the Deposit Account and matters related          disputes or controversies of any nature between them
thereto, and all prior communications, whether verbal          arising at any time out of or based upon this
or written, between any of the parties hereto with            Agreement or any transaction contemplated herein
respect to the subject matter hereof shall be of no           shall be decided by a reference to a private judge,
further effect or evidentiary value.                          mutually selected by the parties (or, if they cannot
                                                              agree, by the Presiding Judge of the Santa Clara
 15.     Counterparts; Electronic Signatures.                 County, California Superior Court) appointed in
 This Agreement may be executed by one or more of             accordance with California Code of Civil Procedure
the parties hereto on any number of separate                  Section 638 (or pursuant to comparable provisions of
counterparts, and all of said counterparts taken              federal law if the dispute falls within the exclusive
together shall be deemed to constitute one and the            jurisdiction of the federal courts), sitting without a
same instrument. Delivery of an executed signature            jury, in Santa Clara County, California; and the
page of this Agreement by facsimile or other                  parties hereby submit to the jurisdiction of such court.
electronic mail transmission shall be effective as            The referenced proceedings shall be conducted
delivery of a manually executed counterpart hereof.           pursuant to and in accordance with the provisions of
The words "execution," " signed," "signature" and             California Code of Civil Procedure §§ 638 through
words of like import herein shall be deemed to                645.1, inclusive. The private judge shall have the
include electronic signatures or the keeping of               power, among others, to grant provisional relief,
records in electronic form, each of which shall be of         including without limitation, entering temporary
the same legal effect, validity and enforceability as a       restraining orders, issuing preliminary and permanent
manually executed signature or the use of a paper-            injunctions and appointing receivers.         All such
based recordkeeping systems, as the case may be, to           proceedings shall be closed to the public and
the extent and as provided for in any applicable law,         confidential and all records relating thereto shall be
including, without limitation, any state law based on         permanently sealed. If during the course of any
the Uniform Electronic Transactions Act                       dispute, a party desires to seek provisional relief, but



SVB Deposit Account Control Agreement (May 2015)                                                                   4
               Case 19-11365-KBO               Doc 2-1      Filed 06/18/19      Page 458 of 538


a judge has not been appointed at that point pursuant         writing or by operation of law all of Creditor's
to the judicial reference procedures, then such party         obligations under this Agreement. Bank may assign
may apply to the Santa Clara County, California               this Agreement upon written notice to Customer and
Superior Court for such relief. The proceeding                Creditor; provided, that such assignee must assume in
before the private judge shall be conducted in the            writing or by operation of law all of Bank's
same manner as it would be before a court under the           obligations under this Agreement.
rules of evidence applicable to judicial proceedings.
The parties shall be entitled to discovery which shall        20.       Attorneys' Fees, Costs and Expenses. In
be conducted in the same manner as it would be                any action or proceeding between Bank and any other
before a court under the rules of discovery applicable        party to this Agreement, the prevailing party will be
to judicial proceedings. The private judge shall              entitled to recover its reasonable and documented
oversee discovery and may enforce all discovery rules         out-of-pocket attorneys' fees and other reasonable
and order applicable to judicial proceedings in the           costs and expenses incurred, in addition to any other
same manner as a trial court judge. The parties agree         relief to which it may be entitled.
that the selected or appointed private judge shall have
the power to decide all issues in the action or               21.      Termination; Survival.        Customer may
proceeding, whether of fact or of law, and shall report       terminate this Agreement only with the written
a statement of decision thereon pursuant to the               consent of Creditor. Creditor may terminate this
California Code of Civil Procedure § 644(a).                  Agreement by giving Bank and Customer written
Nothing in this paragraph shall limit the right of any        notice of termination. Bank may terminate this
party at any time to exercise self-help remedies,             Agreement by giving Creditor and Customer thirty
foreclose against collateral, or obtain provisional           (30) calendar days' prior written notice of termination
remedies. The private judge shall also determine all          unless termination is a result of Bank's closure ofthe
issues relating to the applicability, interpretation, and     Deposit Account pursuant to its rights set forth in the
enforceability of this paragraph.                             Deposit Agreement or in accordance with applicable
                                                              law, in which case, Creditor's receipt of notice shall
19.      Successors. The terms of this Agreement              be governed by Section 4 hereof. Subject to the
shall be binding upon, and shall inure to the benefit         foregoing, this Agreement automatically terminates
of, the parties hereto and their respective corporate         when the Deposit Account closes. Sections 9, 10, 11,
successors or heirs and personal representatives.             17, 18 and 20 shall survive the termination of this
Customer may not assign this Agreement without the            Agreement.
prior written consent of Creditor and Bank. Creditor
may assign this Agreement upon written notice to                            [Signature page follows.]
Bank; provided, that such assignee must assume in




SVB Deposit Account Control Agreement (May 2015)
                                                                                                                  5
             Case 19-11365-KBO           Doc 2-1         Filed 06/18/19               Page 459 of 538
                                                       DEPOSIT ACCOUNT CONTROL AGREEMENT
Sll1con Valley Bank

BANK:




                                                   Address for Notices:
                                                   Silicon Valley Bank
                                                   Global Deposit Operations
                                                   80 East Rio Salado Parkway, Mail Sort AZ145
                                                   Tempe, AZ 85281
                                       0           Telephone: (480) 557-4964
                                                   Facsimile: (408) 728-9746

CUSTOMER:                                           Mundo Media Ltd
                                                   a _ _ __ _ _. .;.:::::_
                                                   T~* ~~~~--~~-----




                                     -             Address for Notices:
                                                    120 East Beaver Creek Road, Suite 200

                                     0             Richmond Hill, ON, L484V1


                                                   Telephone:
                                                   Facsimile:

CREDITOR:                                              etNA' RAtJK. or- CMA-QA_,
                                                   a    Bank  chartered under the Bank Act of Canada
                                                                                                        - -- -- -
                                                   T~                                    f1:... e.,j . . . _
                                                   By __~~~~~~---------­
                                                   Name:
                                                            ----*-~---------




                                   --              Address for Notices:
                                                   200 Bay Street, Royal Bank Plaza
                                                   4th Floor, North Tower
                                                   Toronto, ON, M5J2W7
                                                   Telephone: _4_16_-8_4_2-_98_7_4_   _ __ __ __               _
                                                   Facsimile: 416-842-4090


*Pursuant to §326 of the USA PATRIOT Act, Bank is required to obtain a Tax Identification
Number (TIN) from all parties to this Agreement.




SVB Deposit Account Control Agreement (May 2015)
              Case 19-11365-KBO          Doc 2-1       Filed 06/18/19   Page 460 of 538
                                                      DEPOSIT ACCOUNT CONTROL AGREEMENT
Sll1con Valley Bank

                                                   Exhibit A

                                       Notice of Exclusive Control

To:   Silicon Valley Bank ("Bank")
From: --- -- - -- - -- - - -- - - - - ("Creditor")
Re:
Date:
      ----- - ---- -- --------- ---- ("Customer")


Pursuant to the Deposit Account Control Agreement dated                                ("Agreement")
entered among Bank, Customer and Creditor, Creditor hereby notifies Bank of Creditor's exercise of
Creditor's rights under the Agreement and directs Bank to cease complying with instructions or any
directions originated by Customer or its agents.

Creditor agrees that it will provide Bank with a copy of its formation documentation when delivering
a Notice of Exclusive Control if deemed necessary by Bank to enable Bank to comply with the
provisions of §326 of the USA PATRIOT Act (provided that no such request by Bank shall delay the
effectiveness of any such Notice of Exclusive Control).


CREDITOR:

                                                   By _____________ ______________ _
                                                   Title:

ACKNOWLEDGED BY:                                   SILICON VALLEY BANK
(for facsimile only)
                                                   By:
                                                   Name:
                                                        ---------- --      - - - - -- -
                                                   Title:
                                                   Date:
                                                   Time:




SVB Deposit Account Control Agreement (May 2015)
               Case 19-11365-KBO              Doc 2-1     Filed 06/18/19        Page 461 of 538

                                                          DEPOSIT ACCOUNT CONTROL AGREEMENT
Stbcon Valley Bank

         Account                         Cash Sweep                Account                     Cash Sweep
 3300868481                                  0                                                        D
                                             0                                                        D
                                             0                                                        D
                                             0                                                        D
                                             0                                                        D
                                             0                                                        D

Customer:          Mundo Media Ltd
Creditor:          Royal Bank of Canada - -- - - - -- - -- - - - -- -- - - -
Date:                  \ i(:Z<=t((3:
        This Deposit Account Control Agreement ("Agreement") is entered into as of the above date among Silicon
Valley Bank ("Bank"), Creditor identified above ("Creditor"), and Customer identified above ("Customer").

         All parties agree as follows:
                                                                 [For Bank use only - Bank representative to
 I.       De posit Account. Bank maintains one or                check box, if necessary, and insert initials.]
 more demand, time, savings, passbook, certificates of
 deposit or other similar accounts that are identified                (a)     ~ther than as set forth in Section
 above in which Customer has an interest (collectively,      6 below, Bank does not have a security interest in the
 the "Account"). The Deposit Account (as defined             Deposit Account.    CQ [GDO initials]
 below) is subject to Bank' s Deposit Agreement and
 Disclosure Statement (the "Deposit Aereement"),                     (b)      D Bank has a security interest in
 provided that, in the case of any conflict between the      the Deposit Account.           [GDO initials]
 terms of this Agreement and the Deposit Agreement,
the terms of this Agreement will prevail. The parties       If the box in Section 2(b) above is checked, the
 acknowledge that the Deposit Account constitutes a         priorities of Creditor's security interest and Bank's
"deposit account" within the meaning of Section 9102        security interest in the Deposit Account are governed
 of the Uniform Commercial Code of the State of             by an intercreditor or other similar agreement
California (the "UCC") and Bank is a "bank" within          between Bank and Creditor.
the meaning of Section 9102 of the UCC. Bank's
jurisdiction for purposes of Section 9304 of the UCC        3.       Other Deposit Control Agreements.
is California. The provisions of this Agreement
constitute "control" over the Deposit Account within             [For Bank use only - Bank representative to
the meaning of Section 9104 of the UCC or, if the                check appropriate box below and insert
box under the heading "Cash Sweep" opposite the                  initials.]
Account above is checked and such Account is
deemed investment property within the meaning of                      (a)  pii:/Bank has not entered into any
Division 9102 ofthe UCC, Section 9106 ofthe UCC.            other control agreement governing the Deposit
                                                            Account with any other party.    CO         [GDO
                                                            initials]
2.       Securitv Interests. Pursuant to a security
agreement or similar agreement, Customer has
granted to Creditor a security interest in the Account
                                                                     (b)      D Bank has entered into other
                                                            control agreement(s) governing the Deposit Account
and in all cash, funds, items, instruments, and any
                                                            with the following party or parties: _ __ __ _
other amounts now or later deposited into or held
therein (collectively, the "Deposit Account"). Bank
acknowledges the lien on and security interest in the
Deposit Account granted by Customer to Creditor.
                                                            _ __ _ _ [GDO initials]




SVB Deposit Account Control Agreement (May 2015)
              Case 19-11365-KBO               Doc 2-1      Filed 06/18/19        Page 462 of 538


Bank agrees that it will not enter into a control             Bank (x) should follow instructions from Creditor
agreement with any other party with respect to the            even if the result of following such instructions is that
Deposit Account without Creditor's prior written              Bank dishonors items presented for payment from the
consent.                                                      Deposit Account, and (y) will have no liability to
                                                              Customer for wrongful dishonor of such items in
 4.        Customer's Rights in Deposit Account.              following such instructions from Creditor except to
 Customer, Bank and Creditor agree that (a) Creditor          the extent such liability arises from Bank's gross
 has control over the Deposit Account, and (subject to        negligence or willful misconduct. For purposes of
 the requirements set forth in Section 5 and the notice       this Agreement, "Business Day" means a day on
 requirements set forth in Section 13(b)) Bank will           which Bank is open to the public for business and is
 comply with the instructions originated by Creditor as       measured in a 24 hour increment.
 to the withdrawal or disposition of any funds credited
 to the Deposit Account without further consent by           6.       Priorities of Security Interests; Rights
 Customer and (b) until Bank receives a Notice of            Reserved by Bank. (a) Creditor         agrees    that
 Exclusive Control (as described and set forth in            nothing herein subordinates or waives, and that Bank
 Section 13(b) below), Customer will be entitled to          expressly reserves, any and/or all of Bank's present
draw items on and to withdraw or otherwise direct the        and future rights (whether described as rights of
disposition of funds from the Deposit Account. So            setoff, banker's liens, chargeback or otherwise, and
 long as this Agreement is in effect, Customer may not       whether available to Bank under the law or under any
close the Deposit Account without Creditor's prior           other agreement between Bank and Customer
written consent.      Bank may close the Deposit             concerning the Deposit Account) with respect to:
Account in accordance with the Deposit Agreement
and as may be required by applicable law. After                                 (i) the face amount of a check,
Bank receives a Notice of Exclusive Control, Bank            draft, money order, instrument, wire transfer of funds,
will notify Creditor not less than thirty (30) calendar      automated clearing house entry, credit from a
days prior to closing the Deposit Account in non-            merchant card transaction, other electronic transfer of
emergency       circumstances      and     substantially     funds or other item (A) deposited in or credited to the
contemporaneously with closing the Deposit Account           Deposit Account, whether before or after the date of
in emergency circumstances (for example, in response         this Agreement, and returned unpaid or otherwise
to fraud or returned items), unless prohibited by law.       uncollected or subject to an adjustment entry, whether
Customer will notify Creditor promptly if Bank closes        for insufficient funds or for any other reason and
the Deposit Account.                                         without regard to the timeliness of the return or
                                                             adjustment or the occurrence or timeliness of any
 5.       Creditor's Control of Deposit Account.             other person's notice of nonpayment or adjustment,
 Except as permitted in Section 6 hereof, after Bank         (B) subject to a claim against the Bank for breach of
receives a Notice of Exclusive Control and has               transfer, presentment, encoding, retention or other
reasonable opportunity to comply with it, but no later       warranty under Federal Reserve Regulations or
than two Business Days (as defined below) after the          Operating Circulars, clearing house rules, the UCC or
Notice of Exclusive Control has been validly given           other applicable law, or (C) for a merchant card
(in accordance with Section 13(b) below), Bank and           transaction, against which a contractual demand for
Customer agree that: (a) Bank will comply only with          chargeback has been made ("Returned Items");
Creditor's instructions as to the withdrawal or
disposition of any funds credited to the Deposit                              (ii) service charges, fees or
Account and to any other matters relating to the             expenses payable or reimbursable to the Bank in
Deposit Account, without Customer's further consent,         connection with the Deposit Account or any related
and (b) Bank will not comply with any instructions           services for the Deposit Account ("Account
from Customer concerning the Deposit Account or              Charges"); and
any funds therein. Bank shall have no duty to inquire
or determine whether Creditor is entitled to send a                            (iii) any adjustments or corrections
Notice of Exclusive Control. Creditor's instructions         of any posting or encoding errors ("Adjustments").
may include the giving of stop payment orders for any
items being presented to the Deposit Account for                      (b)     Creditor       agrees        that
payment. Bank will be fully entitled to rely upon            notwithstanding receipt of the Notice of Exclusive
such instructions from Creditor even if such                 Control, Bank may exercise Bank's rights and
instructions are contrary to any instructions or             remedies in connection with any liens or claims it
demands given by Customer. Customer confirms that



SVB Deposit Account Control Agreement (May 2015)                                                                    2
               Case 19-11365-KBO              Doc 2-1     Filed 06/18/19        Page 463 of 538


may have in or on the Deposit Account as described          Indemnified Person and arising from any Notice of
in this Section 6.                                          Exclusive Control from Creditor except to the extent
                                                            such Claims result from the gross negligence or
7.        Statements. At Customer's expense, Bank           willful misconduct of Bank or any other Indemnified
will send copies of all statements sent to Customer for     Person; provided that in no event shall Creditor be
the Deposit Account to Creditor at Creditor's address       liable for any special, indirect, consequential or
set forth below Creditor's signature at the end of this     punitive damages, or lost profits. Creditor agrees that
Agreement.      Until this Agreement is terminated,         Bank is released from any and all liabilities to the
Customer authorizes Bank to disclose to Creditor at         Creditor arising from the terms of this Agreement
Creditor's request any information concerning the           except to the extent such liabilities arise from Bank's
Deposit Account, including but not limited to the           or another Indemnified Person's gross negligence or
identity of any other party with which Customer and         willful misconduct.
Bank have executed control agreements.
                                                            II.   Limitation of Liability. IN NO EVENT
8.        Returned Items, Account Charges, and              SHALL ANY PARTY HERETO BE LIABLE
Adjustments. Bank may debit the Deposit Account             FOR     ANY       SPECIAL,         INDIRECT,
for Returned Items, Account Charges and                     CONSEQUENTIAL OR PUNITIVE DAMAGES
Adjustments.     If at any time that a Notice of            RELATING      TO      THIS      AGREEMENT
Exclusive Control is effective with respect to the          WHETHER ANY CLAIM IS BASED ON ANY
Deposit Account (a) funds are not available in the          THEORY    OF     LIABILITY       (INCLUDING
Deposit Account to cover the amount of any Returned         WITHOUT LIMITATION ANY THEORY IN
Item, Account Charge or Adjustment, and                     CONTRACT OR TORT) AND WHETHER THE
(b) Customer fails to pay such amount within fifteen        LIKELIHOOD OF SUCH DAMAGES WAS
(15) Business Days of Bank's written demand                 KNOWN      TO     SUCH        PARTY     AND
therefor, then Creditor agrees that it will pay, within     REGARDLESS OF THE FORM OF ANY
ten (I 0) Business Days of a written demand by Bank,        CLAIM OR ACTION.
amounts owed for each such Returned Item, Account
Charge or Adjustment that is not paid in full by            12.      Amendments.      This Agreement and all
Customer up to the amount of the proceeds received          exhibits attached hereto may be amended only by a
by Creditor from the Deposit Account, provided that         written agreement signed by Bank, Creditor, and
Bank must make a demand from Creditor within 180            Customer.
days of termination of this Agreement.

9.        lndemnit and Hold Harmless of Bank by             13.       Notices. (a)       Any notice, other than a
Customer. Customer hereby agrees to indemnify and           Notice of Exclusive Control, or other communication
hold harmless Bank, its affiliates and their respective     provided for or allowed hereunder shall be in writing
directors, officers, agents and employees (each, an         and shall be considered to have been validly given (i)
"Indemnified Person") against any and all claims,           when received if delivered personally (whether by
causes of action, liabilities, lawsuits, demands and        messenger, hand delivery or otherwise) or by overnight
damages (each, a "Claim"), asserted by any person           delivery or by facsimile to the recipient to the address
other than an Indemnified Person, including without         or facsimile number set forth below the signature of the
limitation, any and all court costs and reasonable and      applicable party hereto, or (ii) 72 hours after being
documented out-of-pocket attorneys' fees, in any way        deposited in the United States mail, registered or
related to or arising out of or in connection with this     certified, postage prepaid, return receipt requested, if
Agreement; provided that no Indemnified Person              sent to the address and addressee as set forth below the
shall be entitled to be indemnified to the extent that      signature of the applicable party hereto. The addresses
such Claims result from the gross negligence or             and facsimile numbers to which notices or other
willful misconduct of such Indemnified Person.              communications are to be given (including statements
                                                            delivered pursuant to Section 7 and a Notice of
10.      Indemnification and Hold Harmless of               Exclusive Control pursuant to Section 13(b) below)
Bank by Creditor. To the extent that an Indemnified         may be changed from time to time by notice given as
Person is not promptly indemnified by Customer,             provided herein.
Creditor shall indemnify and hold harmless such
Indemnified Person against any and all Claims                         (b)      A Notice of Exclusive Control shall
(including reasonable and documented out-of-pocket          be in writing, must be substantially in the form set forth
attorneys' fees) asserted by persons other than an          in Exhibit A hereto, must be delivered to the address



SVB Deposit Account Control Agreement (May 2015)                                                                    3
               Case 19-11365-KBO               Doc 2-1      Filed 06/18/19       Page 464 of 538


 listed below Bank's signature at the end of this
 Agreement via hand delivery, messenger, overnight            16.      Relationship of the Parties. Nothing in
 delivery or facsimile, and shall be considered to have       this Agreement shall create any agency or fiduciary
 been validly given when actually received, except that a     relationship between Customer, Creditor and Bank.
facsimile will be considered to have been validly given
only when acknowledged in writing by Bank (Bank               17.      Governing Law and Jurisdiction. The
agrees that it will use its good faith effort to promptly     parties hereto agree that this Agreement shall be
acknowledge receipt of such facsimile). To the extent         governed exclusively under and in accordance with the
Creditor does not deliver the Notice of Exclusive             laws of the State of California. All parties hereto each
Control as set forth in this Section 13 or to the address     submit to the exclusive jurisdiction of the State and
listed below Bank's signature at the end of this              Federal courts in Santa Clara County, California.
Agreement, Creditor (a) acknowledges that Bank may
not be able to respond to such Notice of Exclusive            18.   Jury Trial Waiver.    CUSTOMER,
Control pursuant to Section 5 above, and (b) agrees           CREDITOR, AND BANK EACH WAIVES ITS
that Bank will not be held liable for any failure to          RIGHT TO A JURY TRIAL OF ANY CLAIM
respond to such Notice of Exclusive Control.                  OR CAUSE OF ACTION ARISING OUT OF OR
                                                              BASED UPON THIS AGREEMENT, OR ANY
          (c)      If deemed necessary by Bank to             CONTEMPLATED             TRANSACTION,
enable Bank to comply with the provisions of §326 of          INCLUDING CONTRACT, TORT, BREACH OF
the USA PATRIOT Act, Creditor agrees that it will             DUTY AND ALL OTHER CLAIMS. THIS
provide Bank with a copy of its formation                     WAIVER IS A MATERIAL INDUCEMENT
documentation when delivering a Notice of Exclusive           FOR ALL PARTIES TO ENTER INTO THIS
Control, unless such documentation has previously             AGREEMENT.       EACH     PARTY  HAS
been provided to Bank, and Bank can verify that such          REVIEWED THIS WAIVER WITH ITS
documentation is still maintained in Bank's files             COUNSEL.
(provided that no such request by Bank shall delay the
effectiveness of any such Notice ofExclusive Control).         WITHOUT INTENDING IN ANY WAY TO LIMIT
                                                              THE PARTIES' AGREEMENT TO WAIVE THEIR
14.       Integration Provision.     This Agreement            RESPECTIVE RIGHT TO A TRIAL BY JURY, if
constitutes the entire agreement among Bank,                  the above waiver of the right to a trial by jury is not
Customer and Creditor with respect to Creditor's              enforceable, the parties hereto agree that any and all
control over the Deposit Account and matters related          disputes or controversies of any nature between them
thereto, and all prior communications, whether verbal          arising at any time out of or based upon this
or written, between any of the parties hereto with            Agreement or any transaction contemplated herein
respect to the . subject matter hereof shall be of no         shall be decided by a reference to a private judge,
further effect or evidentiary value.                          mutually selected by the parties (or, if they cannot
                                                              agree, by the Presiding Judge of the Santa Clara
 15.     Counterparts; Electronic Signatures.                 County, California Superior Court) appointed in
This Agreement may be executed by one or more of              accordance with California Code of Civil Procedure
 the parties hereto on any number of separate                 Section 638 (or pursuant to comparable provisions of
 counterparts, and all of said counterparts taken             federal law if the dispute falls within the exclusive
together shall be deemed to constitute one and the            jurisdiction of the federal courts), sitting without a
same instrument. Delivery of an executed signature            jury, in Santa Clara County, California; and the
page of this Agreement by facsimile or other                  parties hereby submit to the jurisdiction of such court.
electronic mail transmission shall be effective as            The referenced proceedings shall be conducted
delivery of a manually executed counterpart hereof.           pursuant to and in accordance with the provisions of
The words "execution," "signed," "signature" and              California Code of Civil Procedure §§ 638 through
words of like import herein shall be deemed to                645.1, inclusive. The private judge shall have the
include electronic signatures or the keeping of               power, among others, to grant provisional relief,
records in electronic form, each of which shall be of         including without limitation, entering temporary
the same legal effect, validity and enforceability as a       restraining orders, issuing preliminary and permanent
manually executed signature or the use of a paper-            injunctions and appointing receivers.         All such
based recordkeeping systems, as the case may be, to           proceedings shall be closed to the public and
the extent and as provided for in any applicable law,         confidential and all records relating thereto shall be
including, without limitation, any state law based on         permanently sealed. If during the course of any
the Uniform Electronic Transactions Act                       dispute, a party desires to seek provisional relief, but



SVB Deposit Account Control Agreement (May 2015)                                                                   4
               Case 19-11365-KBO               Doc 2-1      Filed 06/18/19      Page 465 of 538


 a judge has not been appointed at that point pursuant        wrttmg or by operation of law all of Creditor's
to the judicial reference procedures, then such party         obligations under this Agreement. Bank may assign
may apply to the Santa Clara County, California               this Agreement upon written notice to Customer and
Superior Court for such relief. The proceeding                Creditor; provided, that such assignee must assume in
before the private judge shall be conducted in the            writing or by operation of law all of Bank's
same manner as it would be before a court under the           obligations under this Agreement.
rules of evidence applicable to judicial proceedings.
The parties shall be entitled to discovery which shall        20.       Attorneys' Fees, Costs and Expenses. In
be conducted in the same manner as it would be                any action or proceeding between Bank and any other
before a court under the rules of discovery applicable        party to this Agreement, the prevailing party will be
to judicial proceedings. The private judge shall              entitled to recover its reasonable and documented
oversee discovery and may enforce all discovery rules         out-of-pocket attorneys' fees and other reasonable
and order applicable to judicial proceedings in the           costs and expenses incurred, in addition to any other
same manner as a trial court judge. The parties agree         relief to which it may be entitled.
that the selected or appointed private judge shall have
the power to decide all issues in the action or               21.       Termination; Survival.       Customer may
proceeding, whether of fact or of law, and shall report       terminate this Agreement only with the written
a statement of decision thereon pursuant to the               consent of Creditor. Creditor may terminate this
California Code of Civil Procedure § 644(a).                  Agreement by giving Bank and Customer written
Nothing in this paragraph shall limit the right of any        notice of termination. Bank may terminate this
party at any time to exercise self-help remedies,             Agreement by giving Creditor and Customer thirty
foreclose against collateral, or obtain provisional           (30) calendar days' prior written notice of termination
remedies. The private judge shall also determine all          unless termination is a result of Bank's closure of the
issues relating to the applicability, interpretation, and     Deposit Account pursuant to its rights set forth in the
enforceability of this paragraph.                             Deposit Agreement or in accordance with applicable
                                                              law, in which case, Creditor's receipt of notice shall
19.      Successors. The terms of this Agreement              be governed by Section 4 hereof. Subject to the
shall be binding upon, and shall inure to the benefit         foregoing, this Agreement automatically terminates
of, the parties hereto and their respective corporate         when the Deposit Account closes. Sections 9, 10, 11,
successors or heirs and personal representatives.             17, 18 and 20 shall survive the termination of this
Customer may not assign this Agreement without the            Agreement.
prior written consent of Creditor and Banlc Creditor
may assign this Agreement upon written notice to                            [Signature page follows.]
Bank; provided, that such assignee must assume in




SVB Deposit Account Control Agreement (May 2015)                                                                   5
             Case 19-11365-KBO            Doc 2-1       Filed 06/18/19            Page 466 of 538
                                                      DEPOSIT ACCOUNT CONTROL AGREEMEN T
Sll1con Valley Bank

 BANK:                                 ___,        SILICON VALL~
                                                               EYi2~;-
                                                   By __~~~ ~~=---~~~~--­
                                                   Title:                        ~
                                                   Global Depo        Deposit Operations



                                      -            Address for Notices:
                                                   Silicon Valley Bank
                                                   Global Deposit Operations
                                                   80 East Rio Salado Parkway, Mail Sort AZ145
                                                   Tempe, AZ 85281
                                                   Telephone: (480) 557-4964
                                                   Facsimile: (408) 728-9746

CUSTOMER:                                           Mundo Media Ltd
                                                           Ontario Corporation
                                                                                 __,.~---




                                                   Address for Notices:
                                                   120 East Beaver Creek Road , Suite 200
                                                   Richmond Hill, ON, L4B4V1


                                                   Telephone:
                                                   Facsimile:

CREDITOR:
                                                   a
                                                   TIN"'




                                                   Address for Notices:
                                                   200 Bay Street, Royal Bank Plaza
                                                   4th Floor, North Tower
                                                   Toronto , ON, M5J2W7
                                                   Telephone: 416-842-9874
                                                   Facsimile: 416-842-4090


*Pursuant to §326 of the USA PATRIOT Act, Bank is required to obtain a Tax Identification
Number (TIN) from all parties to this Agreement.




SVB Deposit Account Control Agreement (May 2015)
             Case 19-11365-KBO           Doc 2-1       Filed 06/18/19   Page 467 of 538

                                                      DEPOSIT ACCOUNT CONTROL AGREEMENT
Sd1con Valley Bank

                                                   Exhibit A

                                       Notice of Exclusive Control

To:   Silicon Valley Bank ("Bank")
From:                                                          ("Creditor")
Re:                                                            ("Customer")
Date:


Pursuant to the Deposit Account Control Agreement dated                                ("Agreement")
entered among Bank, Customer and Creditor, Creditor hereby notifies Bank of Creditor's exercise of
Creditor's rights under the Agreement and directs Bank to cease complying with instructions or any
directions originated by Customer or its agents.

Creditor agrees that it will provide Bank with a copy of its formation documentation when delivering
a Notice of Exclusive Control if deemed necessary by Bank to enable Bank to comply with the
provisions of §326 of the USA PATRIOT Act (provided that no such request by Bank shall delay the
effectiveness of any such Notice of Exclusive Control).


CREDITOR:

                                                   By ____________ ____________ ____
                                                   Title:

ACKNOWLEDGED BY:                                   SILICON VALLEY BANK
(for facsimile only)
                                                   By: _____________ _____________ ___
                                                   Name:
                                                   Title:
                                                   Date:
                                                   Time:




SVB Deposit Account Control Agreement (May 2015)
               Case 19-11365-KBO              Doc 2-1      Filed 06/18/19         Page 468 of 538
                                                          DEPOSIT ACCOUNT CONTROL AGREEMENT
Sthcon Valley Bank

            Account                      Cash Sweep                 Account                     Cash Sweep
 3301036420                                  D                                                         D
                                             D                                                         D
                                             D                                                         D
                                             D                                                         D
                                             D                                                         D
                                             D                                                         D

Customer:          Movil Wave
Creditor:            RoyaiBankofCanada ------------------------------------------
Date:                   Hf~fi'4
                         r 1 · =-~---
        This Deposit Account Control Agreement ("Agreement") is entered into as of the above date among Silicon
Valley Bank ("Bank"), Creditor identified above ("Creditor"), and Customer identified above ("Customer").

         All parties agree as follows:
                                                                  [For Bank use only - Bank representative to
 1.       Deposit Account. Bank maintains one or                  check box, if necessary, and insert initials.]
 more demand, time, savings, passbook, certificates of
 deposit or other similar accounts that are identified                (a)    'JS(other than as set forth in Section
 above in which Customer has an interest (collectively,      6 belo~, Bank ddes-np t have a security interest in the
 the "Account"). The Deposit Account (as defmed              Depostt Account. (       V     [GDO initials]
 below) is subject to Bank's Deposit Agreement and
 Disclosure Statement (the "Deposit Agreement"),                     (b)      D Bank has a security interest in
 provided that, in the case of any conflict between the      the Deposit Account.           [GDO initials]
terms of this Agreement and the Deposit Agreement,
the terms of this Agreement will prevail. The parties        If the box in Section 2(b) above is checked, the
 acknowledge that the Deposit Account constitutes a          priorities of Creditor's security interest and Bank's
"deposit account" within the meaning of Section 9102         security interest in the Deposit Account are governed
of the Uniform Commercial Code of the State of               by an intercreditor or other similar agreement
California (the "UCC") and Bank is a "bank" within           between Bank and Creditor.
the meaning of Section 9102 of the UCC. Bank's
jurisdiction for purposes of Section 9304 of the UCC         3.       Other Deposit Control Agreements.
is California. The provisions of this Agreement
constitute "control" over the Deposit Account within              [For Bank use only - Bank representative to
the meaning of Section 9104 of the UCC or, if the                 check appropriate box below and insert
box under the heading "Cash Sweep" opposite the                   initials.]
Account above is checked and such Account is
deemed investment property within the meaning of                       (a)  p    ank has not entered into any
Division 9102 of the UCC, Section 9106 ofthe UCC.            other control agreement governing the Deposit
                                                             Account with any other party.   Q:s-2      [GDO
                                                             initials]
2.       Security Interests. Pursuant to a security
agreement or similar agreement, Customer has
granted to Creditor a security interest in the Account                (b)      D Bank has entered into other
                                                             control agreement(s) governing the Deposit Account
and in all cash, funds, items, instruments, and any
                                                             with the following party or parties: _ _ __ _ _
other amounts now or later deposited into or held
therein (collectively, the "Deposit Account"). Bank
acknowledges the lien on and security interest in the
Deposit Account granted by Customer to Creditor.
                                                             ___ _ __ [GDO initials]




SVB Deposit Account Control Agreement (May 2015)
              Case 19-11365-KBO               Doc 2-1      Filed 06/18/19       Page 469 of 538


Bank agrees that it will not enter into a control            Bank (x) should follow instructions from Creditor
agreement with any other party with respect to the           even if the result of following such instructions is that
Deposit Account without Creditor's prior written             Bank dishonors items presented for payment from the
consent.                                                     Deposit Account, and (y) will have no liability to
                                                             Customer for wrongful dishonor of such items in
 4.        Customer's Rights in De posit Account.            following such instructions from Creditor except to
 Customer, Bank and Creditor agree that (a) Creditor         the extent such liability arises from Bank's gross
 has control over the Deposit Account, and (subject to       negligence or willful misconduct. For purposes of
 the requirements set forth in Section 5 and the notice      this Agreement, "Business Day" means a day on
 requirements set forth in Section l3{b)) Bank will          which Bank is open to the public for business and is
 comply with the instructions originated by Creditor as      measured in a 24 hour increment.
 to the withdrawal or disposition of any funds credited
 to the Deposit Account without further consent by           6.       Priorities of Securitv Interests; Rights
 Customer and (b) until Bank receives a Notice of            Reserved by Bank. (a) Creditor         agrees    that
 Exclusive Control (as described and set forth in            nothing herein subordinates or waives, and that Bank
 Section 13(b) below), Customer will be entitled to          expressly reserves, any and/or all of Bank's present
 draw items on and to withdraw or otherwise direct the       and future rights (whether described as rights of
disposition of funds from the Deposit Account. So            setoff, banker's liens, chargeback or otherwise, and
 long as this Agreement is in effect, Customer may not       whether available to Bank under the law or under any
close the Deposit Account without Creditor's prior           other agreement between Bank and Customer
written consent.      Bank may close the Deposit             concerning the Deposit Account) with respect to:
Account in accordance with the Deposit Agreement
and as may be required by applicable law. After                                 (i) the face amount of a check,
Bank receives a Notice of Exclusive Control, Bank            draft, money order, instrument, wire transfer of funds,
will notify Creditor not less than thirty (30) calendar      automated clearing house entry, credit from a
days prior to closing the Deposit Account in non-            merchant card transaction, other electronic transfer of
emergency       circumstances      and     substantially     funds or other item (A) deposited in or credited to the
contemporaneously with closing the Deposit Account           Deposit Account, whether before or after the date of
in emergency circumstances (for example, in response         this Agreement, and returned unpaid or otherwise
to fraud or returned items), unless prohibited by Jaw.       uncollected or subject to an adjustment entry, whether
Customer will notify Creditor promptly if Bank closes        for insufficient funds or for any other reason and
the Deposit Account.                                         without regard to the timeliness of the return or
                                                             adjustment or the occurrence or timeliness of any
5.        Creditor's Control of Deposit Account.             other person's notice of nonpayment or adjustment,
Except as permitted in Section 6 hereof, after Bank          (B) subject to a claim against the Bank for breach of
receives a Notice of Exclusive Control and has               transfer, presentment, encoding, retention or other
reasonable opportunity to comply with it, but no later       warranty under Federal Reserve Regulations or
than two Business Days (as defined below) after the          Operating Circulars, clearing house rules, the UCC or
Notice of Exclusive Control has been validly given           other applicable law, or (C) for a merchant card
(in accordance with Section 13(b) below), Bank and           transaction, against which a contractual demand for
Customer agree that: (a) Bank will comply only with          chargeback has been made ("Returned Items");
Creditor's instructions as to the withdrawal or
disposition of any funds credited to the Deposit                              (ii) service charges, fees or
Account and to any other matters relating to the             expenses payable or reimbursable to the Bank in
Deposit Account, without Customer's further consent,         connection with the Deposit Account or any related
and (b) Bank will not comply with any instructions           services for the Deposit Account ("Account
from Customer concerning the Deposit Account or              Charges"); and
any funds therein. Bank shall have no duty to inquire
or determine whether Creditor is entitled to send a                            (iii) any adjustments or corrections
Notice of Exclusive Control. Creditor's instructions         of any posting or encoding errors ("Adjustments").
may include the giving of stop payment orders for any
items being presented to the Deposit Account for                      (b)     Creditor       agrees        that
payment. Bank will be fully entitled to rely upon            notwithstanding receipt of the Notice of Exclusive
such instructions from Creditor even if such                 Control, Bank may exercise Bank's rights and
instructions are contrary to any instructions or             remedies in connection with any liens or claims it
demands given by Customer. Customer confirms that



SVB Deposit Account Control Agreement (May 2015)
                                                                                                                   2
               Case 19-11365-KBO              Doc 2-1     Filed 06/18/19        Page 470 of 538


may have in or on the Deposit Account as described          Indemnified Person and arising from any Notice of
in this Section 6.                                          Exclusive Control from Creditor except to the extent
                                                            such Claims result from the gross negligence or
7.        Statements. At Customer's expense, Bank           willful misconduct of Bank or any other Indemnified
will send copies of all statements sent to Customer for     Person; provided that in no event shall Creditor be
the Deposit Account to Creditor at Creditor's address       liable for any special, indirect, consequential or
set forth below Creditor's signature at the end of this     punitive damages, or lost profits. Creditor agrees that
Agreement.     Until this Agreement is terminated,          Bank is released from any and all liabilities to the
Customer authorizes Bank to disclose to Creditor at         Creditor arising from the terms of this Agreement
Creditor's request any information concerning the           except to the extent such liabilities arise from Bank's
Deposit Account, including but not limited to the           or another Indemnified Person's gross negligence or
identity of any other party with which Customer and         willful misconduct.
Bank have executed control agreements.
                                                            11.   Limitation of Liability. IN NO EVENT
8.        Returned Items, Account Charges, and              SHALL ANY PARTY HERETO BE LIABLE
Adjustments. Bank may debit the Deposit Account             FOR     ANY       SPECIAL,         INDIRECT,
for Returned Items, Account Charges and                     CONSEQUENTIAL OR PUNITIVE DAMAGES
Adjustments.     If at any time that a Notice of            RELATING      TO      THIS      AGREEMENT
Exclusive Control is effective with respect to the          WHETHER ANY CLAIM IS BASED ON ANY
Deposit Account (a) funds are not available in the          THEORY    OF     LIABILITY       (INCLUDING
Deposit Account to cover the amount of any Returned         WITHOUT LIMITATION ANY THEORY IN
Item, Account Charge or Adjustment, and                     CONTRACT OR TORT) AND WHETHER THE
(b) Customer fails to pay such amount within fifteen        LIKELIHOOD OF SUCH DAMAGES WAS
(15) Business Days of Bank's written demand                 KNOWN      TO     SUCH        PARTY     AND
therefor, then Creditor agrees that it will pay, within     REGARDLESS OF THE FORM OF ANY
ten (1 0) Business Days of a written demand by Bank,        CLAIM OR ACTION.
amounts owed for each such Returned Item, Account
Charge or Adjustment that is not paid in full by            12.      Amendments.      This Agreement and all
Customer up to the amount of the proceeds received          exhibits attached hereto may be amended only by a
by Creditor from the Deposit Account, provided that         written agreement signed by Bank, Creditor, and
Bank must make a demand from Creditor within 180            Customer.
days of termination of this Agreement.

9.        Indemnitv and Hold Harmless of Bank by            13.        Notices. (a)     Any notice, other than a
Customer. Customer hereby agrees to indemnify and           Notice of Exclusive Control, or other communication
hold harmless Bank, its affiliates and their respective     provided for or allowed hereunder shall be in writing
directors, officers, agents and employees (each, an         and shall be considered to have been validly given (i)
"Indemnified Person") against any and all claims,           when received if delivered personally (whether by
causes of action, liabilities, lawsuits, demands and        messenger, hand delivery or otherwise) or by overnight
damages (each, a "Claim"), asserted by any person           delivery or by facsimile to the recipient to the address
other than an Indemnified Person, including without         or facsimile number set forth below the signature of the
limitation, any and all court costs and reasonable and      applicable party hereto, or (ii) 72 hours after being
documented out-of-pocket attorneys' fees, in any way        deposited in the United States mail, registered or
related to or arising out of or in connection with this     certified, postage prepaid, return receipt requested, if
Agreement; provided that no Indemnified Person              sent to the address and addressee as set forth below the
shall be entitled to be indemnified to the extent that      signature ofthe applicable party hereto. The addresses
such Claims result from the gross negligence or             and facsimile numbers to which notices or other
willful misconduct of such Indemnified Person.              communications are to be given (including statements
                                                            delivered pursuant to Section 7 and a Notice of
10.      Indemnification and Hold Harmless of               Exclusive Control pursuant to Section 13(b) below)
Bank bv Creditor. To the extent that an Indemnified         may be changed from time to time by notice given as
Person is not promptly indemnified by Customer,             provided herein.
Creditor shall indemnify and hold harmless such
Indemnified Person against any and all Claims                         (b)      A Notice of Exclusive Control shall
(including reasonable and documented out-of-pocket          be in writing, must be substantially in the form set forth
attorneys' fees) asserted by persons other than an          in Exhibit A hereto, must be delivered to the address



SVB Deposit Account Control Agreement (May 2015)                                                                    3
               Case 19-11365-KBO               Doc 2-1      Filed 06/18/19       Page 471 of 538


 listed below Bank's signature at the end of this
Agreement via hand delivery, messenger, overnight              16.      Relationship of the Parties. Nothing in
delivery or facsimile, and shall be considered to have         this Agreement shall create any agency or fiduciary
been validly given when actually received, except that a       relationship between Customer, Creditor and Bank.
facsimile will be considered to have been validly given
only when acknowledged in writing by Bank (Bank               17.      Governing Law and Jurisdiction. The
agrees that it will use its good faith effort to promptly     parties hereto agree that this Agreement shall be
acknowledge receipt of such facsimile). To the extent         governed exclusively under and in accordance with the
Creditor does not deliver the Notice of Exclusive             laws of the State of California. All parties hereto each
Control as set forth in this Section 13 or to the address     submit to the exclusive jurisdiction of the State and
listed below Bank's signature at the end of this              Federal courts in Santa Clara County, California.
Agreement, Creditor (a) acknowledges that Bank may
not be able to respond to such Notice of Exclusive            18.   Jur  Trial Waiver.    CUSTOMER,
Control pursuant to Section 5 above, and (b) agrees           CREDITOR, AND BANK EACH WAIVES ITS
that Bank will not be held liable for any failure to          RIGHT TO A JURY TRIAL OF ANY CLAIM
respond to such Notice of Exclusive Control.                  OR CAUSE OF ACTION ARISING OUT OF OR
                                                              BASED UPON THIS AGREEMENT, OR ANY
          (c)      If deemed necessary by Bank to             CONTEMPLATED             TRANSACTION,
enable Bank to comply with the provisions of §326 of          INCLUDING CONTRACT, TORT, BREACH OF
the USA PATRIOT Act, Creditor agrees that it will             DUTY AND ALL OTHER CLAIMS. THIS
provide Bank with a copy of its formation                     WAIVER IS A MATERIAL INDUCEMENT
documentation when delivering a Notice of Exclusive           FOR ALL PARTIES TO ENTER INTO THIS
Control, unless such documentation has previously             AGREEMENT.       EACH     PARTY  HAS
been provided to Bank, and Bank can verity that such          REVIEWED THIS WAIVER WITH ITS
documentation is still maintained in Bank's files             COUNSEL.
(provided that no such request by Bank shall delay the
effectiveness of any such Notice ofExclusive Control).         WITHOUT INTENDING IN ANY WAY TO LIMIT
                                                              THE PARTIES' AGREEMENT TO WAIVE THEIR
14.       Integration Provision.     This Agreement           RESPECTIVE RIGHT TO A TRIAL BY JURY, if
constitutes the entire agreement among Bank,                  the above waiver of the right to a trial by jury is not
Customer and Creditor with respect to Creditor's              enforceable, the parties hereto agree that any and all
control over the Deposit Account and matters related          disputes or controversies of any nature between them
thereto, and all prior communications, whether verbal         arising at any time out of or based upon this
or written, between any of the parties hereto with            Agreement or any transaction contemplated herein
respect to the subject matter hereof shall be of no           shall be decided by a reference to a private judge,
further effect or evidentiary value.                          mutually selected by the parties (or, if they cannot
                                                              agree, by the Presiding Judge of the Santa Clara
15.      Counterparts:      Electronic Signatures.            County, California Superior Court) appointed in
This Agreement may be executed by one or more of              accordance with California Code of Civil Procedure
the parties hereto on any number of separate                  Section 638 (or pursuant to comparable provisions of
counterparts, and all of said counterparts taken              federal law if the dispute falls within the exclusive
together shall be deemed to constitute one and the            jurisdiction of the federal courts), sitting without a
same instrument. Delivery of an executed signature            jury, in Santa Clara County, California; and the
page of this Agreement by facsimile or other                  parties hereby submit to the jurisdiction of such court.
electronic mail transmission shall be effective as            The referenced proceedings shall be conducted
delivery of a manually executed counterpart hereof.           pursuant to and in accordance with the provisions of
The words "execution," "signed," "signature" and              California Code of Civil Procedure §§ 638 through
words of like import herein shall be deemed to                645.1, inclusive. The private judge shall have the
include electronic signatures or the keeping of               power, among others, to grant provisional relief,
records in electronic form, each of which shall be of         including without limitation, entering temporary
the same legal effect, validity and enforceability as a       restraining orders, issuing preliminary and permanent
manually executed signature or the use of a paper-            injunctions and appointing receivers.         All such
based recordkeeping systems, as the case may be, to           proceedings shall be closed to the public and
the extent and as provided for in any applicable law,         confidential and all records relating thereto shall be
including, without limitation, any state law based on         permanently sealed. If during the course of any
the Uniform Electronic Transactions Act                       dispute, a party desires to seek provisional relief, but



SVB Deposit Account Control Agreement (May 2015)                                                                   4
               Case 19-11365-KBO               Doc 2-1      Filed 06/18/19      Page 472 of 538


 a judge has not been appointed at that point pursuant         writing or by operation of law all of Creditor's
 to the judicial reference procedures, then such party         obligations under this Agreement. Bank may assign
may apply to the Santa Clara County, California                this Agreement upon written notice to Customer and
 Superior Court for such relief. The proceeding                Creditor; provided, that such assignee must assume in
before the private judge shall be conducted in the             writing or by operation of law all of Bank's
 same manner as it would be before a court under the           obligations under this Agreement.
rules of evidence applicable to judicial proceedings.
The parties shall be entitled to discovery which shall        20.       Attorneys' Fees, Costs and Expenses. In
be conducted in the same manner as it would be                any action or proceeding between Bank and any other
before a court under the rules of discovery applicable        party to this Agreement, the prevailing party will be
to judicial proceedings. The private judge shall              entitled to recover its reasonable and documented
oversee discovery and may enforce all discovery rules         out-of-pocket attorneys' fees and other reasonable
and order applicable to judicial proceedings in the           costs and expenses incurred, in addition to any other
same manner as a trial court judge. The parties agree         relief to which it may be entitled.
that the selected or appointed private judge shall have
the power to decide all issues in the action or               21.      Termination; Survival.        Customer may
proceeding, whether of fact or of law, and shall report       terminate this Agreement only with the written
a statement of decision thereon pursuant to the               consent of Creditor. Creditor may terminate this
California Code of Civil Procedure § 644(a).                  Agreement by giving Bank and Customer written
Nothing in this paragraph shall limit the right of any        notice of termination. Bank may terminate this
party at any time to exercise self-help remedies,             Agreement by giving Creditor and Customer thirty
foreclose against collateral, or obtain provisional           (30) calendar days' prior written notice of termination
remedies. The private judge shall also determine all          unless termination is a result of Bank's closure of the
issues relating to the applicability, interpretation, and     Deposit Account pursuant to its rights set forth in the
enforceability of this paragraph.                             Deposit Agreement or in accordance with applicable
                                                              law, in which case, Creditor's receipt of notice shall
19.      Successors. The terms of this Agreement              be governed by Section 4 hereof. Subject to the
shall be binding upon, and shall inure to the benefit         foregoing, this Agreement automatically terminates
of, the parties hereto and their respective corporate         when the Deposit Account closes. Sections 9, 10, 11,
successors or heirs and personal representatives.             17, 18 and 20 shall survive the termination of this
Customer may not assign this Agreement without the            Agreement.
prior written consent of Creditor and Bank. Creditor
may assign this Agreement upon written notice to                            [Signature page follows.]
Bank; provided, that such assignee must assume in




SVB Deposit Account Control Agreement (May 2015)                                                                  5
             Case 19-11365-KBO           Doc 2-1         Filed 06/18/19                 Page 473 of 538

                                                        DEPOSIT ACCOUNT CONTROL AGREEMEN T
S1hconValleyBank

BANK:




                                                   Address for Notices:
                                                   Silicon Valley Bank
                                                   Global Deposit Operations
                                                   80 East Rio Salado Parkway, Mail Sort AZ145
                                                   Tempe, AZ 85281
                                                   Telephone: (480) 557-4964
                                                   Facsimile: (408) 728-9746

CUSTOMER:                                           Movil Wave

                                                   a     Luxembourg Corpo_:
                                                                         ra...::.
                                                                             tio .::..:.n.,.__   _ _ - -- -- -- -



                                                   :·/f;J;;Z
                                                   Name: Philip jPI(eS
                                                   Title: CFO 7

                                                   Address for Notices:
                                                   120 East Beaver Creek Road, Suite 200
                                                   Richmond Hill, ON, L4B4V1


                                                   Telephone:
                                                   Facsimile:

CREDITOR:                                              eo'IAL gA-Jt: Of C k.JA-~A_,
                                                   a _ Bank chartered under the Bank Act of Canada       _   _ __   _
                                                   TIJ'I.I ~                      'f1-...c..;j"""
                                                   By ____~~~~~o____________



                                    -              Address for Notices:
                                                   200 Bay Street, Royal Bank Plaza
                                                   4th Floor, North Tower
                                                   Toronto, ON, M5J2W7
                                                   Telephone: _4_16_-8_4_2-_9_87_4_ __           _ _ __ __
                                                   Facsimile: 416-842-4090


*Pursuant to §326 of the USA PATRiOT Act, Bank is required to obtain a Tax Identification
Number (TIN) from all parties to this Agreement.




SVB Deposit Account Control Agreement (May 2015)
              Case 19-11365-KBO          Doc 2-1       Filed 06/18/19   Page 474 of 538

                                                      DEPOSIT ACCOUNT CONTROL AGREEMENT
Slltcon Valley Bank

                                                   Exhibit A

                                       Notice of Exclusive Control

To:   Silicon Valley Bank ("Bank")
From:
Re:
      --------------------------------------- ("Creditor")
Date:
      -------------- -------------- ----------- ("Customer")

Pursuant to the Deposit Account Control Agreement dated                                ("Agreement")
entered among Bank, Customer and Creditor, Creditor hereby notifies Bank of Creditor's exercise of
Creditor's rights under the Agreement and directs Bank to cease complying with instructions or any
directions originated by Customer or its agents.

Creditor agrees that it will provide Bank with a copy of its formation documentation when delivering
a Notice of Exclusive Control if deemed necessary by Bank to enable Bank to comply with the
provisions of §326 of the USA PATRIOT Act (provided that no such request by Bank shall delay the
effectiveness of any such Notice of Exclusive Control).


CREDITOR:

                                                   By _____________ _________________
                                                   Title:

ACKNOWLEDGED BY:                                   SILICON VALLEY BANK
(for facsimile only)
                                                   By: _____________ _______________
                                                   Name:
                                                   Title:
                                                   Date:
                                                   Time:




SVB Deposit Account Control Agreement (May 2015)
               Case 19-11365-KBO              Doc 2-1     Filed 06/18/19        Page 475 of 538
                                                          DEPOSIT ACCOUNT CONTROL AGREEMENT
S1l1con Valley Bank

            Account                      Cash Sweep                Account                     Cash Sweep
                                             0                                                        D
                                             0                                                        0
                                             0                                                        0
                                             0                                                        0
                                             0                                                        D
                                             0                                                        D

Customer:          Mogenio
Creditor:           Royal Bank of Canada
Date:                 il(--z-.,{ra
        This Deposit Account Control Agreement ("A ~rreement") is entered into as of the above date among Silicon
Valley Bank ("Bank"), Creditor identified above ("Creditor"), and Customer identified above ("Customer").

         All parties agree as follows:
                                                                 [For Bank use only - Bank representative to
 I.       Deposit Account. Bank maintains one or                 check box, if necessary, and insert initials.]
 more demand, time, savings, passbook, certificates of
 deposit or other similar accounts that are identified                (a)     p   ther than as set forth in Section
 above in which Customer has an interest (collectively,      6 below, Bank does not have a security interest in the
 the "Account"). The Deposit Account (as defined             Deposit Account.   (:D [GDO initials]
below) is subject to Bank's Deposit Agreement and
 Disclosure Statement (the "Deposit Agreement"),                     (b)      0 Bank has a security interest in
 provided that, in the case of any conflict between the      the Deposit Account.           [GDO initials]
terms of this Agreement and the Deposit Agreement,
the terms of this Agreement will prevail. The parties       If the box in Section 2(b) above is checked, the
 acknowledge that the Deposit Account constitutes a         priorities of Creditor's security interest and Bank's
"deposit account" within the meaning of Section 91 02       security interest in the Deposit Account are governed
of the Uniform Commercial Code of the State of              by an intercreditor or other similar agreement
California (the "UCC") and Bank is a "bank" within          between Bank and Creditor.
the meaning of Section 9102 of the UCC. Bank's
jurisdiction for purposes of Section 9304 of the UCC        3.       Other Deposit Control Agreements.
is California. The provisions of this Agreement
constitute "control" over the Deposit Account within             [For Bank use only - Bank representative to
the meaning of Section 9104 of the UCC or, if the                check appropriate box below and insert
box under the heading "Cash Sweep" opposite the                  initials.]
Account above is checked and such Account is
deemed investment property within the meaning of                      (a)  jitBank has not entered into any
Division 9102 ofthe UCC, Section 9106 ofthe UCC.            other control agreement governing the Deposit
                                                            Account with any other party.   eL)       [GDO
                                                            initials]
2.       Security Interests. Pursuant to a security
agreement or similar agreement, Customer has
granted to Creditor a security interest in the Account               (b)      0 Bank has entered into other
                                                            control agreement(s) governing the Deposit Account
and in all cash, funds, items, instruments, and any
                                                            with the following party or parties: _ _ __ __
other amounts now or later deposited into or held
therein (collectively, the "Deposit Account"). Bank
acknowledges the lien on and security interest in the
Deposit Account granted by Customer to Creditor.
                                                            _ _ ___ [GDO initials)




SVB Deposit Account Control Agreement (May 2015)
               Case 19-11365-KBO              Doc 2-1      Filed 06/18/19       Page 476 of 538


Bank agrees that it will not enter into a control            Bank (x) should follow instructions from Creditor
agreement with any other party with respect to the           even if the result of following such instructions is that
Deposit Account without Creditor's prior written             Bank dishonors items presented for payment from the
consent.                                                     Deposit Account, and (y) will have no liability to
                                                             Customer for wrongful dishonor of such items in
 4.       Customer's Ri2hts in Deposit Account.              following such instructions from Creditor except to
 Customer, Bank and Creditor agree that (a) Creditor         the extent such liability arises from Bank's gross
 has control over the Deposit Account, and (subject to       negligence or willful misconduct. For purposes· of
 the requirements set forth in Section 5 and the notice      this Agreement, "Business Day" means a day on
 requirements set forth in Section 13(b)) Bank will          which Bank is open to the public for business and is
 comply with the instructions originated by Creditor as      measured in a 24 hour increment.
 to the withdrawal or disposition of any funds credited
to the Deposit Account without further consent by            6.       Priorities of Security Interests; Rights
 Customer and (b) until Bank receives a Notice of            Reserved bv Bank. (a) Creditor         agrees    that
 Exclusive Control (as described and set forth in            nothing herein subordinates or waives, and that Bank
 Section 13{b) below), Customer will be entitled to          expressly reserves, any and/or all of Bank's present
draw items on and to withdraw or otherwise direct the        and future rights (whether described as rights of
disposition of funds from the Deposit Account. So            setoff, banker's liens, chargeback or otherwise, and
long as this Agreement is in effect, Customer may not        whether available to Bank under the law or under any
close the Deposit Account without Creditor's prior           other agreement between Bank and Customer
written consent.      Bank may close the Deposit             concerning the Deposit Account) with respect to:
Account in accordance with the Deposit Agreement
and as may be required by applicable law. After                                 (i) the face amount of a check,
Bank receives a Notice of Exclusive Control, Bank            draft, money order, instrument, wire transfer of funds,
will notify Creditor not less than thirty (30) calendar      automated clearing house entry, credit from a
days prior to closing the Deposit Account in non-            merchant card transaction, other electronic transfer of
emergency       circumstances      and     substantially     funds or other item (A) deposited in or credited to the
contemporaneously with closing the Deposit Account           Deposit Account, whether before or after the date of
in emergency circumstances (for example, in response         this Agreement, and returned unpaid or otherwise
to fraud or returned items), unless prohibited by law.       uncollected or subject to an adjustment entry, whether
Customer will notify Creditor promptly if Bank closes        for insufficient funds or for any other reason and
the Deposit Account.                                         without regard to the timeliness of the return or
                                                             adjustment or the occurrence or timeliness of any
5.        Creditor's Control of Deposit Account.             other person's notice of nonpayment or adjustment,
Except as permitted in Section 6 hereof, after Bank          (B) subject to a claim against the Bank for breach of
receives a Notice of Exclusive Control and has               transfer, presentment, encoding, retention or other
reasonable opportunity to comply with it, but no later       warranty under Federal Reserve Regulations or
than two Business Days (as defmed below) after the           Operating Circulars, clearing house rules, the UCC or
Notice of Exclusive Control has been validly given           other applicable law, or (C) for a merchant card
(in accordance with Section 13(b) below), Bank and           transaction, against which a contractual demand for
Customer agree that: (a) Bank will comply only with          chargeback has been made ("Returned Items");
Creditor's instructions as to the withdrawal or
disposition of any funds credited to the Deposit                              (ii) service charges, fees or
Account and to any other matters relating to the             expenses payable or reimbursable to the Bank in
Deposit Account, without Customer's further consent,         connection with the Deposit Account or any related
and (b) Bank will not comply with any instructions           services for the Deposit Account ("Account
from Customer concerning the Deposit Account or              Charges"); and
any funds therein. Bank shall have no duty to inquire
or determine whether Creditor is entitled to send a                            (iii) any adjustments or corrections
Notice of Exclusive Control. Creditor's instructions         of any posting or encoding errors ("Adjustments").
may include the giving of stop payment orders for any
items being presented to the Deposit Account for                      (b)     Creditor       agrees        that
payment. Bank will be fully entitled to rely upon            notwithstanding receipt of the Notice of Exclusive
such instructions from Creditor even if such                 Control, Bank may exercise Bank's rights and
instructions are contrary to any instructions or             remedies in connection with any liens or claims it
demands given by Customer. Customer confirms that



SVB Deposit Account Control Agreement (May 2015)                                                                   2
               Case 19-11365-KBO              Doc 2-1     Filed 06/18/19        Page 477 of 538


 may have in or on the Deposit Account as described         Indemnified Person and arising from any Notice of
 in this Section 6.                                         Exclusive Control from Creditor except to the extent
                                                            such Claims result from the gross negligence or
7.        Statements. At Customer's expense, Bank           willful misconduct of Bank or any other Indemnified
will send copies of all statements sent to Customer for     Person; provided that in no event shall Creditor be
the Deposit Account to Creditor at Creditor's address       liable for any special, indirect, consequential or
set forth below Creditor's signature at the end of this     punitive damages, or lost profits. Creditor agrees that
Agreement.     Until this Agreement is terminated,          Bank is released from any and all liabilities to the
Customer authorizes Bank to disclose to Creditor at         Creditor arising from the terms of this Agreement
Creditor's request any information concerning the           except to the extent such liabilities arise from Bank's
Deposit Account, including but not limited to the           or another Indemnified Person's gross negligence or
identity of any other party with which Customer and         willful misconduct.
Bank have executed control agreements.
                                                            11.   Limitation of Liability. IN NO EVENT
8.        Returned Items, Account Charges. and              SHALL ANY PARTY HERETO BE LIABLE
Adjustments. Bank may debit the Deposit Account             FOR     ANY       SPECIAL,         INDIRECT,
for Returned Items, Account Charges and                     CONSEQUENTIAL OR PUNITIVE DAMAGES
Adjustments.      If at any time that a Notice of           RELATING      TO      THIS      AGREEMENT
Exclusive Control is effective with respect to the          WHETHER ANY CLAIM IS BASED ON ANY
Deposit Account (a) funds are not available in the          THEORY     OF    LIABILITY       (INCLUDING
Deposit Account to cover the amount of any Returned         WITHOUT LIMITATION ANY THEORY IN
Item, Account Charge or Adjustment, and                     CONTRACT OR TORT) AND WHETHER THE
(b) Customer fails to pay such amount within fifteen        LIKELIHOOD OF SUCH DAMAGES WAS
(15) Business Days of Bank's written demand                 KNOWN      TO     SUCH        PARTY     AND
therefor, then Creditor agrees that it will pay, within     REGARDLESS OF THE FORM OF ANY
ten (1 0) Business Days of a written demand by Bank,        CLAIM OR ACTION.
amounts owed for each such Returned Item, Account
Charge or Adjustment that is not paid in full by            12.      Amendments.      This Agreement and all
Customer up to the amount of the proceeds received          exhibits attached hereto may be amended only by a
by Creditor from the Deposit Account, provided that         written agreement signed by Bank, Creditor, and
Bank must make a demand from Creditor within 180            Customer.
days of termination of this Agreement.

9.        lndemnitv and Hold Harmless of Bank bv            13.        Notices. (a)      Any notice, other than a
Customer. Customer hereby agrees to indemnify and           Notice of Exclusive Control, or other communication
hold harmless Bank, its affiliates and their respective     provided for or allowed hereunder shall be in writing
directors, officers, agents and employees (each, an         and shall be considered to have been validly given (i)
"Indemnified Person") against any and all claims,           when received if delivered personally (whether by
causes of action, liabilities, lawsuits, demands and        messenger, hand delivery or otherwise) or by overnight
damages (each, a "Claim"), asserted by any person           delivery or by facsimile to the recipient to the address
other than an Indemnified Person, including without         or facsimile number set forth below the signature of the
limitation, any and all court costs and reasonable and      applicable party hereto, or (ii) 72 hours after being
documented out-of-pocket attorneys' fees, in any way        deposited in the United States mail, registered or
related to or arising out of or in connection with this     certified, postage prepaid, return receipt requested, if
Agreement; provided that no Indemnified Person              sent to the address and addressee as set forth below the
shall be entitled to be indemnified to the extent that      signature of the applicable party hereto. The addresses
such Claims result from the gross negligence or             and facsimile numbers to which notices or other
willful misconduct of such Indemnified Person.              communications are to be given (including statements
                                                            delivered pursuant to Section 7 and a Notice of
10.      Indemnification and Hold Harmless of               Exclusive Control pursuant to Section 13(b) below)
Bank bv Creditor. To the extent that an Indemnified         may be changed from time to time by notice given as
Person is not promptly indemnified by Customer,             provided herein.
Creditor shall indemnify and hold harmless such
Indemnified Person against any and all Claims                         (b)      A Notice of Exclusive Control shall
(including reasonable and documented out-of-pocket          be in writing, must be substantially in the form set forth
attorneys' fees) asserted by persons other than an          in Exhibit A hereto, must be delivered to the address



SVB Deposit Account Control Agreement (May 2015)
                                                                                                                    3
               Case 19-11365-KBO               Doc 2-1      Filed 06/18/19       Page 478 of 538


 listed below Bank's signature at the end of this
Agreement via hand delivery, messenger, overnight             16.      Relationship of the Parties. Nothing in
delivery or facsimile, and shall be considered to have        this Agreement shall create any agency or fiduciary
been validly given when actually received, except that a      relationship between Customer, Creditor and Bank.
facsimile will be considered to have been validly given
only when acknowledged in writing by Bank (Bank               17.      Governing Law and Jurisdiction. The
agrees that it will use its good faith effort to promptly     parties hereto agree that this Agreement shall be
acknowledge receipt of such facsimile) . To the extent        governed exclusively under and in accordance with the
Creditor does not deliver the Notice of Exclusive             laws of the State of California. All parties hereto each
Control as set forth in this Section 13 or to the address     submit to the exclusive jurisdiction of the State and
listed below Bank's signature at the end of this              Federal courts in Santa Clara County, California.
Agreement, Creditor (a) acknowledges that Bank may
not be able to respond to such Notice of Exclusive            18.   Jury Trial Waiver.    CUSTOMER,
Control pursuant to Section 5 above, and (b) agrees           CREDITOR, AND BANK EACH WAIVES ITS
that Bank will not be held liable for any failure to          RIGHT TO A JURY TRIAL OF ANY CLAIM
respond to such Notice of Exclusive Control.                  OR CAUSE OF ACTION ARISING OUT OF OR
                                                              BASED UPON THIS AGREEMENT, OR ANY
          (c)      If deemed necessary by Bank to             CONTEMPLATED             TRANSACTION,
enable Bank to comply with the provisions of §326 of          INCLUDING CONTRACT, TORT, BREACH OF
the USA PATRIOT Act, Creditor agrees that it will             DUTY AND ALL OTHER CLAIMS. THIS
provide Bank with a copy of its formation                     WAIVER IS A MATERIAL INDUCEMENT
documentation when delivering a Notice of Exclusive           FOR ALL PARTIES TO ENTER INTO THIS
Control, unless such documentation has previously             AGREEMENT.       EACH     PARTY  HAS
been provided to Bank, and Bank can verifY that such          REVIEWED THIS WAIVER WITH ITS
documentation is still maintained in Bank's files             COUNSEL.
(provided that no such request by Bank shall delay the
effectiveness of any such Notice ofExclusive Control).         WITHOUT INTENDING IN ANY WAY TO LIMIT
                                                               THE PARTIES ' AGREEMENT TO WAIVE THEIR
14.       Integration Provision.     This Agreement           RESPECTIVE RIGHT TO A TRIAL BY JURY, if
constitutes the entire agreement among Bank,                  the above waiver of the right to a trial by jury is not
Customer and Creditor with respect to Creditor's              enforceable, the parties hereto agree that any and all
control over the Deposit Account and matters related          disputes or controversies of any nature between them
thereto, and all prior communications, whether verbal          arising at any time out of or based upon this
or written, between any of the parties hereto with            Agreement or any transaction contemplated herein
respect to the subject matter hereof shall be of no           shall be decided by a reference to a private judge,
further effect or evidentiary value.                          mutually selected by the parties (or, if they cannot
                                                              agree, by the Presiding Judge of the Santa Clara
15.      Counterparts:       Electronic Signatures.           County, California Superior Court) appointed in
This Agreement may be executed by one or more of              accordance with California Code of Civil Procedure
the parties hereto on any number of separate                  Section 638 (or pursuant to comparable provisions of
counterparts, and all of said counterparts taken              federal law if the dispute falls within the exclusive
together shall be deemed to constitute one and the            jurisdiction of the federal courts), sitting without a
same instrument. Delivery of an executed signature            jury, in Santa Clara County, California; and the
page of this Agreement by facsimile or other                  parties hereby submit to the jurisdiction of such court.
electronic mail transmission shall be effective as            The referenced proceedings shall be conducted
delivery of a manually executed counterpart hereof.           pursuant to and in accordance with the provisions of
The words "execution," "signed," "signature" and              California Code of Civil Procedure §§ 638 through
words of like import herein shall be deemed to                645.1, inclusive. The private judge shall have the
include electronic signatures or the keeping of.              power, among others, to grant provisional relief,
records in electronic form, each of which shall be of         including without limitation, entering temporary
the same legal effect, validity and enforceability as a       restraining orders, issuing preliminary and permanent
manually executed signature or the use of a paper-            injunctions and appointing receivers.         All such
based recordkeeping systems, as the case may be, to           proceedings shall be closed to the public and
the extent and as provided for in any applicable law,         confidential and all records relating thereto shall be
including, without limitation, any state law based on         permanently sealed. If during the course of any
the Uniform Electronic Transactions Act                       dispute, a party desires to seek provisional relief, but



SVB Deposit Account Control Agreement (May 2015)                                                                   4
               Case 19-11365-KBO               Doc 2-1      Filed 06/18/19      Page 479 of 538


 a judge has not been appointed at that point pursuant        writing or by operation of law all of Creditor's
to the judicial reference procedures, then such party         obligations under this Agreement. Bank may assign
may apply to the Santa Clara County, California               this Agreement upon written notice to Customer and
 Superior Court for such relief. The proceeding               Creditor; provided, that such assignee must assume in
 before the private judge shall be conducted in the           writing or by operation of law all of Bank's
same manner as it would be before a court under the           obligations under this Agreement.
rules of evidence applicable to judicial proceedings.
The parties shall be entitled to discovery which shall        20.       Attorne s' Fees, Costs and Expenses. In
be conducted in the same manner as it would be                any action or proceeding between Bank and any other
before a court under the rules of discovery applicable        party to this Agreement, the prevailing party will be
to judicial proceedings. The private judge shall              entitled to recover its reasonable and documented
oversee discovery and may enforce all discovery rules         out-of-pocket attorneys' fees and other reasonable
and order applicable to judicial proceedings in the           costs and expenses incurred, in addition to any other
same manner as a trial court judge. The parties agree         relief to which it may be entitled.
that the selected or appointed private judge shall have
the power to decide all issues in the action or               21.      Termination; Survival.        Customer may
proceeding, whether of fact or of law, and shall report       terminate this Agreement only with the written
a statement of decision thereon pursuant to the               consent of Creditor. Creditor may terminate this
California Code of Civil Procedure § 644(a).                  Agreement by giving Bank and Customer written
Nothing in this paragraph shall limit the right of any        notice of termination. Bank may terminate this
party at any time to exercise self-help remedies,             Agreement by giving Creditor and Customer thirty
foreclose against collateral, or obtain provisional           (30) calendar days' prior written notice of termination
remedies. The private judge shall also determine all          unless termination is a result of Bank's closure ofthe
issues relating to the applicability, interpretation, and     Deposit Account pursuant to its rights set forth in the
enforceability of this paragraph.                             Deposit Agreement or in accordance with applicable
                                                              Jaw, in which case, Creditor's receipt of notice shall
19.      Successors. The terms of this Agreement              be governed by Section 4 hereof. Subject to the
shall be binding upon, and shall inure to the benefit         foregoing, this Agreement automatically terminates
of, the parties hereto and their respective corporate         when the Deposit Account closes. Sections 9, 10, 11,
successors or heirs and personal representatives.             17, 18 and 20 shall survive the termination of this
Customer may not assign this Agreement without the            Agreement.
prior written consent of Creditor and Bank. Creditor
may assign this Agreement upon written notice to                            [Signature page follows.]
Bank; provided, that such assignee must assume in




SVB Deposit Account Control Agreement (May 2015)
                                                                                                                  5
             Case 19-11365-KBO           Doc 2-1        Filed 06/18/19            Page 480 of 538

                                                       DEPOSIT ACCOUNT CONTROL AGREEMEN T
Sthcon Valley Bank

 BANK:




                                                   Address for Notices:

                                       --          Silicon Valley Bank
                                                   Global Deposit Operations
                                                   80 East Rio Salado Parkway, Mail Sort AZ145
                                                   Tempe, AZ 85281
                                                   Telephone: (480) 557-4964
                                                   Facsimile: (408) 728-9746

CUSTOMER:
                                                   a ----~--~~~~~-------------------­
                                                   TTIN* ~~~~----~-------




                                                   Address for Notices:
                                                   120 East Beaver Creek Road , Suite 200
                                                   Richmond Hill, ON, L4B4V1


                                                   Telephone:
                                                   Facsimile:

CREDITOR:                                              gv'IAL B A-tJ.K. Q E                 CA ,JAM_,
                                                   a      Bank chartered under the Bank Act of Canada
                                                   TTIN ~~~~~~~
                                                                                                 -----------
                                                          -L~~~~~~L_~~~~




                                                   Address for Notices:
                                                   200 Bay Street, Royal Bank Plaza
                                                   4th Floor, North Tower
                                                   Toronto, ON, M5J2W7
                                                   Telephone: 416-842-9874
                                                   Facsimile: 416-842-4090


*Pursuant to §326 ofthe USA PATRIOT Act, Bank is required to obtain a Tax Identification
Number (TTIN) from all parties to this Agreement.




SVB Deposit Account Control Agreement (May 2015)
             Case 19-11365-KBO           Doc 2-1        Filed 06/18/19   Page 481 of 538

                                                      DEPOSIT ACCOUNT CONTROL AGREEMENT
S1hconValley Bank

                                                   Exhibit A

                                       Notice of Exclusive Control

To:   Silicon Valley Bank ("Bank")
From:
Re:
      -------------- -------------- ----------- ("Creditor")
Date:
      ---------------------------- ----------- ("Customer")

Pursuant to the Deposit Account Control Agreement dated                                ("Agreement")
entered among Bank, Customer and Creditor, Creditor hereby notifies Bank of Creditor's exercise of
Creditor's rights under the Agreement and directs Bank to cease complying with instructions or any
directions originated by Customer or its agents.

Creditor agrees that it will provide Bank with a copy of its formation documentation when delivering
a Notice of Exclusive Control if deemed necessary by Bank to enable Bank to comply with the
provisions of §326 of the USA PATRIOT Act (provided that no such request by Bank shall delay the
effectiveness of any such Notice ofExclusive Control).


CREDITOR:

                                                   By ____________ ________________
                                                   Title:

ACKNOWLEDGED BY:                                   SILICON VALLEY BANK
(for facsimile only)
                                                   By: _____________ ________________
                                                   Name:
                                                   Title:
                                                   Date:
                                                   Time:




SVB Deposit Account Control Agreement (May 2015)
              Case 19-11365-KBO                 Doc 2-1   Filed 06/18/19        Page 482 of 538
                                                          DEPOSIT ACCOUNT CONTROL AGREEMENT
Stbcon Valley Bank

             Account                        Cash Sweep              Account                     Cash Sweep
                                               D                                                      D
                                               D                                                      D
                                               D                                                      D
                                               D                                                      D
                                               D                                                      D
                                               D                                                      D

 Customer:            M Zone Marketing Inc.
 Creditor:        -     Royal Bank of Canada
 Date:                     llf't''-l(i '1
         This Deposit Account Control Agreement ("Agreement") is entered into as of the above date among Silicon
 Valley Bank ("Bank"), Creditor identified above ("Creditor"), and Customer identified above ("Customer").

         All parties agree as follows:
                                                                 [For Bank use only - Bank representative to
  I.       Deposit Account. Bank maintains one or                check box, if necessary, and insert initials.]
 more demand, time, savings, passbook, certificates of
 deposit or other similar accounts that are identified               (a)     b(bther than as set forth in Section
 above in which Customer has an interest (collectively,     6 below, Bank d6es-not have a security interest in the
 the "Account"). The Deposit Account (as defmed             Deposit Account.          Q::b/
                                                                                          [GDO initials]
 below) is subject to Bank's Deposit Agreement and
 Disclosure Statement (the "Deposit Agreement"),                    (b)      D Bank has a security interest in
 provided that, in the case of any conflict between the     the Deposit Account.           [GDO initials]
 terms of this Agreement and the Deposit Agreement,
 the terms of this Agreement will prevail. The parties      If the box in Section 2(b) above is checked, the
 acknowledge that the Deposit Account constitutes a         priorities of Creditor's security interest and Bank's
"deposit account" within the meaning of Section 9102        security interest in the Deposit Account are governed
of the Uniform Commercial Code of the State of              by an intercreditor or other similar agreement
California (the "UCC") and Bank is a "bank" within          between Bank and Creditor.
the meaning of Section 9102 of the UCC. Bank's
jurisdiction for purposes of Section 9304 of the UCC        3.       Other Deposit Control Agreements.
is California. The provisions of this Agreement
constitute "control" over the Deposit Account within             [For Bank use only- Bank representative to
the meaning of Section 9104 of the UCC or, if the                check appropriate box below and insert
box under the heading "Cash Sweep" opposite the                  initials.]
Account above is checked and such Account is
deemed investment property within the meaning of                      (a)   j8PBank has not entered into any
Division 9102 ofthe UCC, Section 9106 of the UCC.           other control agreement governing the Deposit
                                                            Account with any other party. Q;c)         [GDO
                                                            initials]
2.       Securih• Interests. Pursuant to a security
agreement or similar agreement, Customer has'
granted to Creditor a security interest in the Account               (b)      D Bank has entered into other
and in all cash, funds, items, instruments, and any         control agreement(s) governing the Deposit Account
other amounts now or later deposited into or held           with the following party or parties:
therein (collectively, the "Deposit Account"). Bank
acknowledges the lien on and security interest in the
Deposit Account granted by Customer to Creditor.
                                                            _ _ _ __ [GDO initials]




SVB Deposit Account Control Agreement (May 2015)
               Case 19-11365-KBO              Doc 2-1      Filed 06/18/19       Page 483 of 538


 Bank agrees that it will not enter into a control            Bank (x) should follow instructions from Creditor
 agreement with any other party with respect to the           even if the result of following such instructions is that
 Deposit Account without Creditor's prior written             Bank dishonors items presented for payment from the
 consent.                                                     Deposit Account, and (y) will have no liability to
                                                              Customer for wrongful dishonor of such items in
  4.       Customer's Rie.hts in Deposit Account.             following such instructions from Creditor except to
  Customer, Bank and Creditor agree that (a) Creditor         the extent such liability arises from Bank's gross
 has control over the Deposit Account, and (subject to        negligence or willful misconduct. For purposes of
 the requirements set forth in Section 5 and the notice       this Agreement, "Business Day" means a day on
 requirements set forth in Section 13(b)) Bank will           which Bank is open to the public for business and is
 comply with the instructions originated by Creditor as       measured in a 24 hour increment.
 to the withdrawal or disposition of any funds credited
 to the Deposit Account without further consent by           6.       Priorities of Securit Interests; Rights
 Customer and (b) until Bank receives a Notice of            Reserved by Bank. (a) Creditor         agrees    that
 Exclusive Control (as described and set forth in            nothing herein subordinates or waives, and that Bank
 Section 13(b) below), Customer will be entitled to          expressly reserves, any and/or all of Bank's present
 draw items on and to withdraw or otherwise direct the       and future rights (whether described as rights of
 disposition of funds from the Deposit Account. So           setoff, banker's liens, chargeback or otherwise, and
 long as this Agreement is in effect, Customer may not       whether available to Bank under the law or under any
 close the Deposit Account without Creditor' s prior         other agreement between Bank and Customer
 written consent.     Bank may close the Deposit             concerning the Deposit Account) with respect to:
Account in accordance with the Deposit Agreement
and as may be required by applicable law. After                                 (i) the face amount of a check,
Bank receives a Notice of Exclusive Control, Bank            draft, money order, instrument, wire transfer of funds,
will notifY Creditor not less than thirty (30) calendar       automated clearing house entry, credit from a
days prior to closing the Deposit Account in non-            merchant card transaction, other electronic transfer of
emergency       circumstances      and     substantially     funds or other item (A) deposited in or credited to the
contemporaneously with closing the Deposit Account           Deposit Account, whether before or after the date of
in emergency circumstances (for example, in response         this Agreement, and returned unpaid or otherwise
to fraud or returned items), unless prohibited by law.       uncollected or subject to an adjustment entry, whether
Customer will notifY Creditor promptly if Bank closes        for insufficient funds or for any other reason and
the Deposit Account.                                         without regard to the timeliness of the return or
                                                             adjustment or the occurrence or timeliness of any
 5.       Creditor's Control of De posit Account.            other person's notice of nonpayment or adjustment,
 Except as permitted in Section 6 hereof, after Bank         (B) subject to a claim against the Bank for breach of
 receives a Notice of Exclusive Control and has              transfer, presentment, encoding, retention or other
 reasonable opportunity to comply with it, but no later      warranty under Federal Reserve Regulations or
 than two Business Days (as defined below) after the         Operating Circulars, clearing house rules, the UCC or
Notice of Exclusive Control has been validly given           other applicable law, or (C) for a merchant card
 (in accordance with Section 13(b) below), Bank and          transaction, against which a contractual demand for
Customer agree that: (a) Bank will comply only with          chargeback has been made ("Returned Items");
Creditor's instructions as to the withdrawal or
disposition of any funds credited to the Deposit                              (ii) service charges, fees or
Account and to any other matters relating to the             expenses payable or reimbursable to the Bank in
Deposit Account, without Customer's further consent,         connection with the Deposit Account or any related
and (b) Bank will not comply with any instructions           services for the Deposit Account ("Account
from Customer concerning the Deposit Account or              Charges"); and
any funds therein. Bank shall have no duty to inquire
or determine whether Creditor is entitled to send a                            (iii) any adjustments or corrections
Notice of Exclusive Control. Creditor's instructions         of any posting or encoding errors ("Ad justments").
may include the giving of stop payment orders for any
items being presented to the Deposit Account for                      (b)     Creditor       agrees        that
payment. Bank will be fully entitled to rely upon            notwithstanding receipt of the Notice of Exclusive
such instructions from Creditor even if such                 Control, Bank may exercise Bank's rights and
instructions are contrary to any instructions or             remedies in connection with any liens or claims it
demands given by Customer. Customer confirms that



SVB Deposit Account Control Agreement (May 2015)
                                                                                                                   2
               Case 19-11365-KBO              Doc 2-1      Filed 06/18/19        Page 484 of 538


 may have in or on the Deposit Account as described           Indemnified Person and arising from any Notice of
 in this Section 6.                                           Exclusive Control from Creditor except to the extent
                                                              such Claims result from the gross negligence or
 7.        Statements. At Customer's expense, Bank            willful misconduct of Bank or any other Indemnified
 will send copies of'all statements sent to Customer for      Person; provided that in no event shall Creditor be
 the Deposit Account to Creditor at Creditor's address        liable for any special, indirect, consequential or
 set forth below Creditor's signature at the end of this      punitive damages, or lost profits. Creditor agrees that
 Agreement.      Until this Agreement is terminated,          Bank is released from any and all liabilities to the
 Customer authorizes Bank to disclose to Creditor at          Creditor arising from the terms of this Agreement
 Creditor's request any information concerning the            except to the extent such liabilities arise from Bank's
 Deposit Account, including but not limited to the            or another Indemnified Person's gross negligence or
 identity of any other party with which Customer and          willful misconduct.
 Bank have executed control agreements.
                                                             11.   Limitation of LiabilitY. IN NO EVENT
8.        Returned Items, Account Charges, and               SHALL ANY PARTY HERETO BE LIABLE
 Adjustments. Bank may debit the Deposit Account             FOR     ANY       SPECIAL,         INDIRECT,
for Returned Items, Account Charges and                      CONSEQUENT IAL OR PUNITIVE DAMAGES
Adjustments.     If at any time that a Notice of             RELATING      TO      THIS      AGREEMENT
Exclusive Control is effective with respect to the           WHETHER ANY CLAIM IS BASED ON ANY
Deposit Account (a) funds are not available in the           THEORY    OF     LIABILITY       (INCLUDING
Deposit Account to cover the amount of any Returned          WITHOUT LIMITATION ANY THEORY IN
Item, Account Charge or Adjustment, and                      CONTRACT OR TORT) AND WHETHER THE
(b) Customer fails to pay such amount within fifteen         LIKELIHOOD OF SUCH DAMAGES WAS
(15) Business Days of Bank's written demand                  KNOWN      TO     SUCH        PARTY     AND
therefor, then Creditor agrees that it will pay, within      REGARDLESS OF THE FORM OF ANY
ten (l 0) Business Days of a written demand by Bank,         CLAIM OR ACTION.
amounts owed for each such Returned Item, Account
Charge or Adjustment that is not paid in full by             12.      Amendments.      This Agreement and all
Customer up to the amount of the proceeds received           exhibits attached hereto may be amended only by a
by Creditor from the Deposit Account, provided that          written agreement signed by Bank, Creditor, and
Bank must make a demand from Creditor within 180             Customer.
days oftermination of this Agreement.

9.        Indemnity and Hold Harmless of Bank by             13.        Notices. (a)      Any notice, other than a
Customer. Customer hereby agrees to indemnify and            Notice of Exclusive Control, or other communication
hold harmless Bank, its affiliates and their respective      provided for or allowed hereunder shall be in writing
directors, officers, agents and employees (each, an          and shall be considered to have been validly given (i)
"Indemnified Person") against any and all claims,            when received if delivered personally (whether by
causes of action, liabilities, lawsuits, demands and         messenger, hand delivery or otherwise) or by overnight
damages (each, a "Claim"), asserted by any person            delivery or by facsimile to the recipient to the address
other than an Indemnified Person, including without          or facsimile number set forth below the signature of the
limitation, any and all court costs and reasonable and       applicable party hereto, or (ii) 72 hours after being
documented out-of-pocket attorneys' fees, in any way         deposited in the United States mail, registered or
related to or arising out of or in connection with this      certified, postage prepaid, return receipt requested, if
Agreement; provided that no Indemnified Person               sent to the address and addressee as set forth below the
shall be entitled to be indemnified to the extent that       signature of the applicable party hereto. The addresses
such Claims result from the gross negligence or              and facsimile numbers to which notices or other
willful misconduct of such Indemnified Person.               communications are to be given (including statements
                                                             delivered pursuant to Section 7 and a Notice of
10.      Indemnification and Hold Harmless of                Exclusive Control pursuant to Section 13(b) below)
Bank bv Creditor. To the extent that an Indemnified          may be changed from time to time by notice given as
Person is not promptly indemnified by Customer,              provided herein.
Creditor shall indemnify and hold harmless such
Indemnified Person against any and all Claims                          (b)      A Notice of Exclusive Control shall
(including reasonable and documented out-of-pocket           be in writing, must be substantially in the form set forth
attorneys' fees) asserted by persons other than an           in Exhibit A hereto, must be delivered to the address



SVB Deposit Account Control Agreement (May 2015)
                                                                                                                     3
               Case 19-11365-KBO               Doc 2-1      Filed 06/18/19       Page 485 of 538


 listed below Bank's signature at the end of this
 Agreement via hand delivery, messenger, overnight             16.      Relationship of the Parties. Nothing in
delivery or facsimile, and shall be considered to have         this Agreement shall create any agency or fiduciary
been validly given when actually received, except that a       relationship between Customer, Creditor and Bank.
facsimile will be considered to have been validly given
only when acknowledged in writing by Bank (Bank               17.       Governing Law and Jurisdiction. The
agrees that it will use its good faith effort to promptly     parties hereto agree that this Agreement shall be
acknowledge receipt of such facsimile). To the extent         governed exclusively under and in accordance with the
Creditor does not deliver the Notice of Exclusive             laws of the State of California. All parties hereto each
Control as set forth in this Section 13 or to the address     submit to the exclusive jurisdiction of the State and
listed below Bank's signature at the end of this              Federal courts in Santa Clara County, California.
Agreement, Creditor (a) acknowledges that Bank may
not be able to respond to such Notice of Exclusive            18.   Jury Trial Waiver.    CUSTOMER,
Control pursuant to Section 5 above, and (b) agrees           CREDITOR, AND BANK EACH WAIVES ITS
that Bank will not be held liable for any failure to          RIGHT TO A JURY TRIAL OF ANY CLAIM
respond to such Notice of Exclusive Control.                  OR CAUSE OF ACTION ARISING OUT OF OR
                                                              BASED UPON THIS AGREEMENT, OR ANY
          (c)      If deemed necessary by Bank to             CONTEMPLATED             TRANSACTION,
enable Bank to comply with the provisions of §326 of          INCLUDING CONTRACT, TORT, BREACH OF
the USA PATRIOT Act, Creditor agrees that it will             DUTY AND ALL OTHER CLAIMS. THIS
provide Bank with a copy of its formation                     WAIVER IS A MATERIAL INDUCEMENT
docwnentation when delivering a Notice of Exclusive           FOR ALL PARTIES TO ENTER INTO THIS
Control, unless such documentation has previously             AGREEMENT.       EACH     PARTY  HAS
been provided to Bank, and Bank can verifY that such          REVIEWED THIS WAIVER WITH ITS
documentation is still maintained in Bank's files             COUNSEL.
(provided that no such request by Bank shall delay the
effectiveness of any such Notice of Exclusive Control).        WITHOUT INTENDING IN ANY WAY TO LIMIT
                                                               THE PARTIES' AGREEMENT TO WAIVE THEIR
14.       lntet!ration Provision.    This Agreement            RESPECTIVE RIGHT TO A TRIAL BY JURY, if
constitutes the entire agreement among Bank,                   the above waiver of the right to a trial by jury is not
Customer and Creditor with respect to Creditor's              enforceable, the parties hereto agree that any and all
control over the Deposit Account and matters related          disputes or controversies of any nature between them
thereto, and all prior communications, whether verbal          arising at any time out of or based upon this
or written, between any of the parties hereto with            Agreement or any transaction contemplated herein
respect to the subject matter hereof shall be of no           shall be decided by a reference to a private judge,
further effect or evidentiary value.                          mutually selected by the parties (or, if they cannot
                                                              agree, by the Presiding Judge of the Santa Clara
 15.      Counterparts; Electronic Signatures.                County, California Superior Court) appointed in
 This Agreement may be executed by one or more of             accordance with California Code of Civil Procedure
 the parties hereto on any number of separate                 Section 638 (or pursuant to comparable provisions of
 counterparts, and all of said counterparts taken             federal law if the dispute falls within the exclusive
together shall be deemed to constitute one and the            jurisdiction of the federal courts), sitting without a
 same instrument. Delivery of an executed signature           jury, in Santa Clara County, California; and the
 page of this Agreement by facsimile or other                 parties hereby submit to the jurisdiction of such court.
 electronic mail transmission shall be effective as           The referenced proceedings shall be conducted
 delivery of a manually executed counterpart hereof.          pursuant to and in accordance with the provisions of
The words "execution," "signed," "signature" and              California Code of Civil Procedure §§ 638 through
words of like import herein shall be deemed to                645.1, inclusive. The private judge shall have the
 include electronic signatures or the keeping of              power, among others, to grant provisional relief,
records in electronic form, each of which shall be of         including without limitation, entering temporary
the same legal effect, validity and enforceability as a       restraining orders, issuing preliminary and permanent
manually executed signature or the use of a paper-            injunctions and appointing receivers.         All such
based recordkeeping systems, as the case may be, to           proceedings shall be closed to the public and
the extent and as provided for in any applicable law,         confidential and all records relating thereto shall be
including, without limitation, any state law based on         permanently sealed. If during the course of any
the Uniform Electronic Transactions Act                       dispute, a party desires to seek provisional relief, but



SVB Deposit Account Control Agreement (May 2015)
                                                                                                                   4
               Case 19-11365-KBO               Doc 2-1      Filed 06/18/19      Page 486 of 538


 a judge has not been appointed at that point pursuant         writing or by operation of law all of Creditor's
 to the judicial reference procedures, then such party         obligations under this Agreement. Bank may assign
may apply to the Santa Clara County, California                this Agreement upon written notice to Customer and
Superior Court for such relief. The proceeding                 Creditor; provided, that such assignee must assume in
 before the private judge shall be conducted in the            writing or by operation of law all of Bank's
same manner as it would be before a court under the            obligations under this Agreement.
rules of evidence applicable to judicial proceedings.
The parties shall be entitled to discovery which shall        20.       Attornevs' Fees, Costs and Expenses. In
be conducted in the same manner as it would be                any action or proceeding between Bank and any other
before a court under the rules of discovery applicable        party to this Agreement, the prevailing party will be
to judicial proceedings. The private judge shall              entitled to recover its reasonable and documented
oversee discovery and may enforce all discovery rules         out-of-pocket attorneys' fees and other reasonable
and order applicable to judicial proceedings in the           costs and expenses incurred, in addition to any other
same manner as a trial court judge. The parties agree         relief to which it may be entitled.
that the selected or appointed private judge shall have
the power to decide all issues in the action or               21.       Termination; Survival.       Customer may
proceeding, whether of fact or of law, and shall report       terminate this Agreement only with the written
a statement of decision thereon pursuant to the               consent of Creditor. Creditor may terminate this
California Code of Civil Procedure § 644(a).                  Agreement by giving Bank and Customer written
Nothing in this paragraph shall limit the right of any        notice of termination. Bank may terminate this
party at any time to exercise self-help remedies,             Agreement by giving Creditor and Customer thirty
foreclose against collateral, or obtain provisional           (30) calendar days' prior written notice of termination
remedies. The private judge shall also determine all          unless termination is a result of Bank's closure ofthe
issues relating to the applicability, interpretation, and     Deposit Account pursuant to its rights set forth in the
enforceability of this paragraph.                             Deposit Agreement or in accordance with applicable
                                                              law, in which case, Creditor's receipt of notice shall
19.      Successors. The terms of this Agreement              be governed by Section 4 hereof. Subject to the
shall be binding upon, and shall inure to the benefit         foregoing, this Agreement automatically terminates
of, the parties hereto and their respective corporate         when the Deposit Account closes. Sections 9, 10, 11,
successors or heirs and personal representatives.             17, 18 and 20 shall survive the termination of this
Customer may not assign this Agreement without the            Agreement.
prior written consent of Creditor and Bank. Creditor
may assign this Agreement upon written notice to                            [Signature page follows.]
Bank; provided, that such assignee must assume in




SVB Deposit Account Control Agreement (May 2015)
                                                                                                                   5
             Case 19-11365-KBO           Doc 2-1         Filed 06/18/19           Page 487 of 538

                                                       DEPOSIT ACCOUNT CONTROL AGREEMEN T
Sthcon Valley Bank

 BANK:




                                                   Address for Notices:
                                                   Silicon Valley Bank
                                                   Global Deposit Operations
                                                   80 East Rio Salado Parkway, Mail Sort AZ145
                                                   Tempe, AZ 85281
                                                   Telephone: (480) 557-4964
                                                   Facsimile: (408) 728-9746

CUSTOMER:                                           M Zone Marketing Inc.

                                                   a _ Delaware Corporation
                                                   TIN· --------~~-                   XX-XXXXXXX




                                                   Address for Notices:
                                                   120 East Beaver Creek Road, Suite 200
                                                   Richmond Hill, ON, L4B4V1


                                                   Telephone:
                                                   Facsimile:

CREDITOR:                                          j4Jy.4-L ~ A-tJ~ tO F- ~ kf)A:
                                                   a
                                                   TIN
                                                    Th"T"**~..........sp.;;~~




                                                   Address for Notices:
                                                   200 Bay Street, Royal Bank Plaza
                                                   4th Floor, North Tower
                                                   Toronto, ON , M5J2W7
                                                   Telephone: _4_16_-8_4_2-_9_87_4_________ _ _ __   _
                                                   Facsimile: 416-842-4090


*Pursuant to §326 of the USA PATRIOT Act, Bank is required to obtain a Tax Identification
Number (TIN) from all parties to this Agreement.




SVB Deposit Account Control Agreement (May 2015)
              Case 19-11365-KBO          Doc 2-1        Filed 06/18/19   Page 488 of 538
                                                      DEPOSIT ACCOUNT CONTROL AGREEMENT
S1hcon Valley Bank

                                                   Exhibit A

                                       Notice of Exclusive Control

To:   Silicon Valley Bank ("Bank")
From:
Re:
      -------------- -------------- ----------- ("Creditor")
Date:
      ---------------------------- ----------- ("Customer")

Pursuant to the Deposit Account Control Agreement dated                                ("Agreement")
entered among Bank, Customer and Creditor, Creditor hereby notifies Bank of Creditor's exercise of
Creditor's rights under the Agreement and directs Bank to cease complying with instructions or any
directions originated by Customer or its agents.

Creditor agrees that it will provide Bank with a copy of its formation documentation when delivering
a Notice of Exclusive Control if deemed necessary by Bank to enable Bank to com ply with the
provisions of §326 of the USA PATRIOT Act (provided that no such request by Bank shall delay the
effectiveness of any such Notice of Exclusive Control).


CREDITOR:

                                                   By ____________ ____________ ____
                                                   Title:

ACKNOWLEDGED BY:                                   SILICON VALLEY BANK
(for facsimile only)
                                                   By: ______________________________
                                                   Name:
                                                   Title:
                                                   Date:
                                                   Time:




SVB Deposit Account Control Agreement (May 2015)
            Case 19-11365-KBO                Doc 2-1       Filed 06/18/19          Page 489 of 538

                                                          DEPOSIT ACCOUNT CONTROL AGREEMENT
S1llcon Valley Bank

         Account                         Cash Sweep                 Account                     Cash Sweep
 3302138130                                  D                                                         D
                                             D                                                         D
                                             D                                                         D
                                             D                                                         D
                                             D                                                         D
                                             D                                                         D

Customer:          FLI Digital, Inc.
Creditor:
                    RoyaiBankofCanada -----------------------------------------
Date:                ji("ZV,?-..

        This Deposit Account Control Agreement ("Agreement") is entered into as of the above date among Silicon
Valley Bank ("Bank"), Creditor identified above ("Creditor"), and Customer identified above ("Customer").

         All parties agree as follows:
                                                                  [For Bank use only - Bank representative to
 1.       Deposit Account. Bank maintains one or                  check box, if necessary, and insert initials.]
 more demand, time, savings, passbook, certificates of
 deposit or other similar accounts that are identified               (a)      ~ther than as set forth in Section
 above in which Customer has an interest (collectively,      6 below, Bank dcfes not have a security interest in the
the "Account"). The Deposit Account (as defined              Deposit Account.        CD     [GOO initials]
 below) is subject to Bank's Deposit Agreement and
 Disclosure Statement (the "Deposit Agreement"),                     (b)      D Bank has a security interest in
provided that, in the case of any conflict between the       the Deposit Account.           [GOO initials]
terms of this Agreement and the Deposit Agreement,
the terms of this Agreement will prevail. The parties        If the box in Section 2(b) above is checked, the
acknowledge that the Deposit Account constitutes a           priorities of Creditor's security interest and Bank's
"deposit account" within the meaning of Section 9102         security interest in the Deposit Account are governed
of the Uniform Commercial Code of the State of               by an intercreditor or other similar agreement
California (the "UCC") and Bank is a "bank" within           between Bank and Creditor.
the meaning of Section 9102 of the UCC. Bank's
jurisdiction for purposes of Section 9304 of the UCC         3.       Other Deposit Control Agreements.
is California. The provisions of this Agreement
constitute "control" over the Deposit Account within              [For Bank use only - Bank representative to
the meaning of Section 9104 of the UCC or, if the                 check appropriate box below and insert
                                                                  initials.]
box under the heading "Cash Sweep" opposite the
Account above is checked and such Account is
deemed investment property within the meaning of
                                                                       (a)  ~ank has not entered into any
                                                             other control agreement governing the Deposit
Division 9102 ofthe UCC, Section 9106 ofthe UCC.
                                                             Account with any other party.    ~     [GOO
                                                             initials]
2.       Security Interests. Pursuant to a security
agreement or similar agreement, Customer has
                                                                      (b)      D Bank has entered into other
granted to Creditor a security interest in the Account
                                                             control agreement(s) governing the Deposit Account
and in all cash, funds, items, instruments, and any
                                                             with the following party or parties: -------------
other amounts now or later deposited into or held
therein (collectively, the "Deposit Account"). Bank
acknowledges the lien on and security interest in the
Deposit Account granted by Customer to Creditor.             _______ [GOO initials]




SVB Deposit Account Control Agreement (May 2015)
            Case 19-11365-KBO                 Doc 2-1      Filed 06/18/19        Page 490 of 538



Bank agrees that it will not enter into a control            Bank (x) should follow instructions from Creditor
agreement with any other party with respect to the           even if the result of following such instructions is that
Deposit Account without Creditor's prior written             Bank dishonors items presented for payment from the
consent.                                                     Deposit Account, and (y) will have no liability to
                                                             Customer for wrongful dishonor of such items in
 4.        Customer's Rights in Deposit Account.             following such instructions from Creditor except to
 Customer, Bank and Creditor agree that (a) Creditor         the extent such liability arises from Bank's gross
 has control over the Deposit Account, and (subject to       negligence or willful misconduct. For purposes of
 the requirements set forth in Section 5 and the notice      this Agreement, "Business Day" means a day on
 requirements set forth in Section 13(b)) Bank will          which Bank is open to the public for business and is
 comply with the instructions originated by Creditor as      measured in a 24 hour increment.
to the withdrawal or disposition of any funds credited
to the Deposit Account without further consent by            6.       Priorities of Securit Interests; Rights
 Customer and (b) until Bank receives a Notice of            Reserved bv Bank. (a) Creditor         agrees    that
Exclusive Control (as described and set forth in             nothing herein subordinates or waives, and that Bank
 Section 13(b) below), Customer will be entitled to          expressly reserves, any and/or all of Bank's present
draw items on and to withdraw or otherwise direct the        and future rights (whether described as rights of
disposition of funds from the Deposit Account. So            setoff, banker's liens, chargeback or otherwise, and
 long as this Agreement is in effect, Customer may not       whether available to Bank under the Jaw or under any
close the Deposit Account without Creditor's prior           other agreement between Bank and Customer
written consent.      Bank may close the Deposit             concerning the Deposit Account) with respect to:
Account in accordance with the Deposit Agreement
and as may be required by applicable law. After                                 (i) the face amount of a check,
Bank receives a Notice of Exclusive Control, Bank            draft, money order, instrument, wire transfer of funds,
will notify Creditor not less than thirty (30) calendar      automated clearing house entry, credit from a
days prior to closing the Deposit Account in non-            merchant card transaction, other electronic transfer of
emergency       circumstances      and     substantially     funds or other item (A) deposited in or credited to the
contemporaneously with closing the Deposit Account           Deposit Account, whether before or after the date of
in emergency circumstances (for example, in response         this Agreement, and returned unpaid or otherwise
to fraud or returned items), unless prohibited by law.       uncollected or subject to an adjustment entry, whether
Customer will notify Creditor promptly if Bank closes        for insufficient funds or for any other reason and
the Deposit Account.                                         without regard to the timeliness of the return or
                                                             adjustment or the occurrence or timeliness of any
5.        Creditor's Control of Deposit Account.             other person's notice of nonpayment or adjustment,
Except as permitted in Section 6 hereof, after Bank          (B) subject to a claim against the Bank for breach of
receives a Notice of Exclusive Control and has               transfer, presentment, encoding, retention or other
reasonable opportunity to comply with it, but no later       warranty under Federal Reserve Regulations or
than two Business Days (as defined below) after the          Operating Circulars, clearing house rules, the UCC or
Notice of Exclusive Control has been validly given           other applicable law, or (C) for a merchant card
(in accordance with Section 13(b) below), Bank and           transaction, against which a contractual demand for
Customer agree that: (a) Bank will comply only with          chargeback has been made ("Returned Items");
Creditor's instructions as to the withdrawal or
disposition of any funds credited to the Deposit                              (ii) service charges, fees or
Account and to any other matters relating to the             expenses payable or reimbursable to the Bank in
Deposit Account, without Customer's further consent,         connection with the Deposit Account or any related
and (b) Bank will not comply with any instructions           servtces for the Deposit Account ("Account
from Customer concerning the Deposit Account or              Charges"); and
any funds therein. Bank shall have no duty to inquire
or determine whether Creditor is entitled to send a                            (iii) any adjustments or corrections
Notice of Exclusive Control. Creditor's instructions         of any posting or encoding errors ("Ad justments").
may include the giving of stop payment orders for any
items being presented to the Deposit Account for                      (b)     Creditor       agrees        that
payment. Bank will be fully entitled to rely upon            notwithstanding receipt of the Notice of Exclusive
such instructions from Creditor even if such                 Control, Bank may exercise Bank's rights and
instructions are contrary to any instructions or             remedies in connection with any liens or claims it
demands given by Customer. Customer confirms that



SVB Deposit Account Control Agreement (May 2015)                                                                   2
            Case 19-11365-KBO                Doc 2-1      Filed 06/18/19         Page 491 of 538



may have in or on the Deposit Account as described          Indemnified Person and arising from any Notice of
in this Section 6.                                          Exclusive Control from Creditor except to the extent
                                                            such Claims result from the gross negligence or
7.        Statements. At Customer's expense, Bank           willful misconduct of Bank or any other Indemnified
will send copies of all statements sent to Customer for     Person; provided that in no event shall Creditor be
the Deposit Account to Creditor at Creditor's address       liable for any special, indirect, consequential or
set forth below Creditor's signature at the end of this     punitive damages, or lost profits. Creditor agrees that
Agreement.     Until this Agreement is terminated,          Bank is released from any and all liabilities to the
Customer authorizes Bank to disclose to Creditor at         Creditor arising from the terms of this Agreement
Creditor's request any information concerning the           except to the extent such liabilities arise from Bank's
Deposit Account, including but not limited to the           or another Indemnified Person's gross negligence or
identity of any other party with which Customer and         willful misconduct.
Bank have executed control agreements.
                                                            11.   Limitation of Liabilitv. IN NO EVENT
8.        Returned Items, Account Charges. and              SHALL ANY PARTY HERETO BE LIABLE
Adjustments. Bank may debit the Deposit Account             FOR     ANY       SPECIAL,         INDIRECT,
for Returned Items, Account Charges and                     CONSEQUENTIAL OR PUNITIVE DAMAGES
Adjustments.     If at any time that a Notice of            RELATING      TO     THIS       AGREEMENT
Exclusive Control is effective with respect to the          WHETHER ANY CLAIM IS BASED ON ANY
Deposit Account (a) funds are not available in the          THEORY     OF    LIABILITY       (INCLUDING
Deposit Account to cover the amount of any Returned         WITHOUT LIMITATION ANY THEORY IN
Item, Account Charge or Adjustment, and                     CONTRACT OR TORT) AND WHETHER THE
(b) Customer fails to pay such amount within fifteen        LIKELIHOOD OF SUCH DAMAGES WAS
(15) Business Days of Bank' s written demand                KNOWN      TO     SUCH        PARTY     AND
therefor, then Creditor agrees that it will pay, within     REGARDLESS OF THE FORM OF ANY
ten (10) Business Days of a written demand by Bank,         CLAIM OR ACTION.
amounts owed for each such Returned Item, Account
Charge or Adjustment that is not paid in full by            12.      Amendments.      This Agreement and all
Customer up to the amount of the proceeds received          exhibits attached hereto may be amended only by a
by Creditor from the Deposit Account, provided that         written agreement signed by Bank, Creditor, and
Bank must make a demand from Creditor within 180            Customer.
days of termination of this Agreement.

9.        Indemnity and Hold Harmless of Bank by            13.       Notices. (a)       Any notice, other than a
Customer. Customer hereby agrees to indemnifY and           Notice of Exclusive Control, or other communication
hold harmless Bank, its affiliates and their respective     provided for or allowed hereunder shall be in writing
directors, officers, agents and employees (each, an         and shall be considered to have been validly given (i)
"Indemnified Person") against any and all claims,           when received if delivered personally (whether by
causes of action, liabilities, lawsuits, demands and        messenger, hand delivery or otherwise) or by overnight
damages (each, a "Claim"), asserted by any person           delivery or by facsimile to the recipient to the address
other than an Indemnified Person, including without         or facsimile number set forth below the signature of the
limitation, any and all court costs and reasonable and      applicable party hereto, or (ii) 72 hours after being
documented out-of-pocket attorneys' fees, in any way        deposited in the United States mail, registered or
related to or arising out of or in connection with this     certified, postage prepaid, return receipt requested, if
Agreement; provided that no Indemnified Person              sent to the address and addressee as set forth below the
shall be entitled to be indemnified to the extent that      signature of the applicable party hereto. The addresses
such Claims result from the gross negligence or             and facsimile numbers to which notices or other
willful misconduct of such Indemnified Person.              communications are to be given (including statements
                                                            delivered pursuant to Section 7 and a Notice of
10.      Indemnification and Hold Harmless of               Exclusive Control pursuant to Section 13(b) below)
Bank bv Creditor. To the extent that an Indemnified         may be changed from time to time by notice given as
Person is not promptly indemnified by Customer,             provided herein.
Creditor shall indemnifY and hold harmless such
Indemnified Person against any and all Claims                         (b)      A Notice of Exclusive Control shall
(including reasonable and documented out-of-pocket          be in writing, must be substantially in the form set forth
attorneys' fees) asserted by persons other than an          in Exhibit A hereto, must be delivered to the address



SVB Deposit Account Control Agreement (May 2015)                                                                    3
            Case 19-11365-KBO                 Doc 2-1       Filed 06/18/19        Page 492 of 538



listed below Bank's signature at the end of this
Agreement via hand delivery, messenger, overnight             16.      Relationship of the Parties. Nothing in
delivery or facsimile, and shall be considered to have        this Agreement shall create any agency or fiduciary
been validly given when actually received, except that a      relationship between Customer, Creditor and Bank.
facsimile will be considered to have been validly given
only when acknowledged in writing by Bank (Bank               17.      Governing Law and Jurisdiction. The
agrees that it will use its good faith effort to promptly     parties hereto agree that this Agreement shall be
acknowledge receipt of such facsimile). To the extent         governed exclusively under and in accordance with the
Creditor does not deliver the Notice of Exclusive             laws of the State of California. All parties hereto each
Control as set forth in this Section 13 or to the address     submit to the exclusive jurisdiction of the State and
listed below Bank's signature at the end of this              Federal courts in Santa Clara County, California.
Agreement, Creditor (a) acknowledges that Bank may
not be able to respond to such Notice of Exclusive            18.   Ju rv Trial Waiver.    CUSTOMER,
Control pursuant to Section 5 above, and (b) agrees           CREDITOR, AND BANK EACH W AlVES ITS
that Bank will not be held liable for any failure to          RIGHT TO A JURY TRIAL OF ANY CLAIM
respond to such Notice of Exclusive Control.                  OR CAUSE OF ACTION ARISING OUT OF OR
                                                              BASED UPON THIS AGREEMENT, OR ANY
          (c)      If deemed necessary by Bank to             CONTEMPLATED              TRANSACTION,
enable Bank to comply with the provisions of §326 of          INCLUDING CONTRACT, TORT, BREACH OF
the USA PATRIOT Act, Creditor agrees that it will             DUTY AND ALL OTHER CLAIMS. THIS
provide Bank with a copy of its formation                     WAIVER IS A MATERIAL INDUCEMENT
documentation when delivering a Notice of Exclusive           FOR ALL PARTIES TO ENTER INTO THIS
Control, unless such documentation has previously             AGREEMENT.        EACH     PARTY   HAS
been provided to Bank, and Bank can verifY that such          REVIEWED THIS W AJVER WITH ITS
documentation is still maintained in Bank's files             COUNSEL.
(provided that no such request by Bank shall delay the
effectiveness of any such Notice of Exclusive Control).        WITHOUT INTENDING IN ANY WAY TO LIMIT
                                                               THE PARTIES' AGREEMENT TO WAIVE THEIR
14.       lntee.ration Provision.    This Agreement            RESPECTIVE RIGHT TO A TRIAL BY JURY, if
constitutes the entire agreement among Bank,                  the above waiver of the right to a trial by jury is not
Customer and Creditor with respect to Creditor's              enforceable, the parties hereto agree that any and all
control over the Deposit Account and matters related          disputes or controversies of any nature between them
thereto, and all prior communications, whether verbal         arising at any time out of or based upon this
or written, between any of the parties hereto with             Agreement or any transaction contemplated herein
respect to the subject matter hereof shall be of no           shall be decided by a reference to a private judge,
further effect or evidentiary value.                          mutually selected by the parties (or, if they cannot
                                                              agree, by the Presiding Judge of the Santa Clara
 15.     Counterparts:       Electronic Signatures.           County, California Superior Court) appointed in
This Agreement may be executed by one or more of              accordance with California Code of Civil Procedure
the parties hereto on any number of separate                  Section 638 (or pursuant to comparable provisions of
counterparts, and all of said counterparts taken               federal law if the dispute falls within the exclusive
together shall be deemed to constitute one and the            jurisdiction of the federal courts), sitting without a
same instrument. Delivery of an executed signature            jury, in Santa Clara County, California; and the
page of this Agreement by facsimile or other                  parties hereby submit to the jurisdiction of such court.
electronic mail transmission shall be effective as            The referenced proceedings shall be conducted
delivery of a manually executed counterpart hereof.           pursuant to and in accordance with the provisions of
The words "execution," "signed," "signature" and              California Code of Civil Procedure §§ 638 through
words of like import herein shall be deemed to                645 .1, inclusive. The private judge shall have the
include electronic signatures or the keeping of               power, among others, to grant provisional relief,
records in electronic form , each of which shall be of        including without limitation, entering temporary
the same legal effect, validity and enforceability as a       restraining orders, issuing preliminary and permanent
manually executed signature or the use of a paper-            injunctions and appointing receivers.         All such
based recordkeeping systems, as the case may be, to           proceedings shall be closed to the public and
the extent and as provided for in any applicable law,         confidential and all records relating thereto shall be
including, without limitation, any state law based on         permanently sealed. If during the course of any
the Uniform Electronic Transactions Act                       dispute, a party desires to seek provisional relief, but



SVB Deposit Account Control Agreement (May 2015)                                                                   4
            Case 19-11365-KBO                 Doc 2-1       Filed 06/18/19       Page 493 of 538



a judge has not been appointed at that point pursuant         wntmg or by operation of law all of Creditor's
to the judicial reference procedures, then such party         obligations under this Agreement. Bank may assign
may apply to the Santa Clara County, California               this Agreement upon written notice to Customer and
Superior Court for such relief. The proceeding                Creditor; provided, that such assignee must assume in
before the private judge shall be conducted in the            writing or by operation of law all of Bank's
same manner as it would be before a court under the           obligations under this Agreement.
rules of evidence applicable to judicial proceedings.
The parties shall be entitled to discovery which shall        20.       Attorneys' Fees, Costs and Expenses. In
be conducted in the same manner as it would be                any action or proceeding between Bank and any other
before a court under the rules of discovery applicable        party to this Agreement, the prevailing party will be
to judicial proceedings. The private judge shall              entitled to recover its reasonable and documented
oversee discovery and may enforce all discovery rules         out-of-pocket attorneys' fees and other reasonable
and order applicable to judicial proceedings in the           costs and expenses incurred, in addition to any other
same manner as a trial court judge. The parties agree         relief to which it may be entitled.
that the selected or appointed private judge shall have
the power to decide all issues in the action or               21.      Termination: Survival.        Customer may
proceeding, whether of fact or of law, and shall report       terminate this Agreement only with the written
a statement of decision thereon pursuant to the               consent of Creditor. Creditor may terminate this
California Code of Civil Procedure § 644(a).                  Agreement by giving Bank and Customer written
Nothing in this paragraph shall limit the right of any        notice of termination. Bank may terminate this
party at any time to exercise self-help remedies,             Agreement by giving Creditor and Customer thirty
foreclose against collateral, or obtain provisional           (30) calendar days' prior written notice of termination
remedies. The private judge shall also determine all          unless termination is a result of Bank's closure ofthe
issues relating to the applicability, interpretation, and     Deposit Account pursuant to its rights set forth in the
enforceability of this paragraph.                             Deposit Agreement or in accordance with applicable
                                                              law, in which case, Creditor's receipt of notice shall
19.      Successors. The terms of this Agreement              be governed by Section 4 hereof. Subject to the
shall be binding upon, and shall inure to the benefit         foregoing, this Agreement automatically terminates
of, the parties hereto and their respective corporate         when the Deposit Account closes. Sections 9, 10, 11,
successors or heirs and personal representatives.             17, 18 and 20 shall survive the termination of this
Customer may not assign this Agreement without the            Agreement.
prior written consent of Creditor and Bank. Creditor
may assign this Agreement upon written notice to                            [Signature page follows.]
Bank; provided, that such assignee must assume in




SVB Deposit Account Control Agreement (May 2015)                                                                   5
           Case 19-11365-KBO            Doc 2-1         Filed 06/18/19            Page 494 of 538


                                                        DEPOSIT ACCOUNT CONTROL AGREEMENT
S1bcon Valley Bank

BANK:




                                                   Address for Notices:
                                                   Silicon Valley Bank
                                                   Global Deposit Operations
                                                   80 East Rio Salado Parkway, Mail Sort AZ\45

                                       0           Tempe, AZ 85281
                                                   Telephone: (480) 557-4964
                                                   Facsimile: (408) 728-9746

CUSTOMER:                                          FLI Digital Inc.
                                                   a_   New York Corpora     n ,e..,_ __
                                                                       _ti_·o"'7           _ _ __ __ _
                                                   TIN*    XX-XXXXXXX




                                   -
                                   cc              Address for Notices:
                                                   120 East Beaver Creek Road, Suite 200


                                   0               Richmond Hill, ON , L4B 4V1


                                                   Telephone:
                                                   Facsimile:

CREDITOR:




                                                   By __~~~~~~~==~--­
                                                   Name: -----~~~~~~--
                                                                                     ------

                                    ~              Title: ----""u..ul'\'-UJJ-- - -- - - --
                                    -0:
                                   0


*Pursuant to §326 ofthe USA PATRIOT Act, Bank is required to obtain a Tax Identification
Number (TIN) from all parties to this Agreement.




SVB Deposit Account Control Agreement (May 2015)
            Case 19-11365-KBO            Doc 2-1        Filed 06/18/19   Page 495 of 538


                                                      DEPOSIT ACCOUNT CONTROL AGREEMENT
SJl1conValley Bank

                                                   Exhibit A

                                       Notice of Exclusive Control

To:   Silicon Valley Bank ("Bank")
From:                                                           ("Creditor")
Re:                                                             ("Customer")
Date:


Pursuant to the Deposit Account Control Agreement dated                                ("Agreement")
entered among Bank, Customer and Creditor, Creditor hereby notifies Bank of Creditor's exercise of
Creditor's rights under the Agreement and directs Bank to cease complying with instructions or any
directions originated by Customer or its agents.

Creditor agrees that it will provide Bank with a copy of its formation documentation when delivering
a Notice of Exclusive Control if deemed necessary by Bank to enable Bank to comply with the
provisions of §326 of the USA PATRIOT Act (provided that no such request by Bank shall delay the
effectiveness of any such Notice of Exclusive Control).


CREDITOR:

                                                   By ______________ ______________ ___
                                                   Title:

ACKNOWLEDGED BY:                                   SILICON VALLEY BANK
(for facsimile only)
                                                   By:
                                                   Name:
                                                        --------------- -----------------
                                                   Title:
                                                   Date:
                                                   Time:




SVB Deposit Account Control Agreement (May 2015)
             Case 19-11365-KBO               Doc 2-1      Filed 06/18/19          Page 496 of 538

                                                          DEPOSIT ACCOUNT CONTROL AGREEMENT
S1hcon Valley Bank

            Account                      Cash Sweep                 Account                    Cash Sweep
                                             0                                                        0
                                             0                                                        0
                                             0                                                        D
                                             0                                                        D
                                             0                                                        D
                                             0                                                        D

Customer:          Find Click Engage, LL...::C:___ _ _ __ _ __ _ __ _ __ _ _
Creditor:
                     RoyaiBankofCanada ----------------- ----------------------
Date:                    \1(-zAf(-zp\*
        This Deposit Account Control Agreement ("Ae.reement") is entered into as of the above date among Silicon
Valley Bank ("Bank"), Creditor identified above ("Creditor"), and Customer identified above ("Customer").

         All parties agree as follows:
                                                                 [For Bank use only - Bank representative to
 1.        Deposit Account. Bank maintains one or                check box, if necessary, and insert initials.]
 more demand, time, savings, passbook, certificates of
 deposit or other similar accounts that are identified               (a)     Jivother than as set forth in Section
 above in which Customer has an interest (collectively,     6 below, Bank does not have a security interest in the
 the "Account"). The Deposit Account (as defined            Deposit Account.     Cs:;) [GOO initials]
 below) is subject to Bank's Deposit Agreement and
 Disclosure Statement (the "Deposit Agreement"},                    (b)      0 Bank has a security interest in
 provided that, in the case of any conflict between the     the Deposit Account.           [GOO initials]
terms of this Agreement and the Deposit Agreement,
the terms of this Agreement will prevail. The parties       If the box in Section 2(b) above is checked, the
 acknowledge that the Deposit Account constitutes a         priorities of Creditor's security interest and Bank's
"deposit account" within the meaning of Section 9102        security interest in the Deposit Account are governed
of the Uniform Commercial Code of the State of              by an intercreditor or other similar agreement
California (the " UCC") and Bank is a " bank" within        between Bank and Creditor.
the meaning of Section 9102 of the UCC. Bank's
jurisdiction for purposes of Section 9304 of the UCC        3.       Other Deposit Control Agreements.
is California. The provisions of this Agreement
constitute "control" over the Deposit Account within             [For Bank use only - Bank representative to
the meaning of Section 9104 of the UCC or, if the                check appropriate box below and insert
box under the heading "Cash Sweep" opposite the                  initials.]
Account above is checked and such Account is
deemed investment property within the meaning of                      (a)  psb Bank has not entered into any
Division 9102 ofthe UCC, Section 9106 ofthe UCC.            other control agreement governing the Deposit
                                                            Account with any other party. ~            [GOO
                                                            initials]
2.       Securih• Interests. Pursuant to a security
agreement or similar agreement, Customer has
granted to Creditor a security interest in the Account               (b)      0 Bank has entered into other
and in all cash, funds , items, instruments, and any        control agreement(s) governing the Deposit Account
                                                            with the following party or parties: ___________
other amounts now or later deposited into or held
therein (collectively, the "Deposit Account"). Bank
acknowledges the lien on and security interest in the
Deposit Account granted by Customer to Creditor.
                                                            ________ [GOO initials]




SVB Deposit Account Control Agreement (May 2015)
               Case 19-11365-KBO                  Doc 2-1         Filed 06/18/19          Page 497 of 538



    Bank agrees that it will not enter into
                                             a control                 Bank (x) should follow instructions from
    agreement with any other party with respe                                                                           Creditor
                                             ct to the                 even if the result of following such instruction
    Deposit Account without Creditor's prior                                                                             s is that
                                               written                 Bank dishonors items presented for paym
    consent.                                                                                                      ent from the
                                                                       Deposit Account, and (y) will have no
                                                                                                                    liability to
      4.                                                               Customer for wrongful dishonor of such
               Cust ome r's Righ ts in Deposit Account.                                                                items in
      Customer, Bank and Creditor agree that                          following such instructions from Creditor
                                                 (a) Creditor                                                         except to
      has control over the Deposit Account, and                       the extent such liability arises from Bank
                                                    (subject to                                                        's gross
     the requirements set forth in Section 5 and                      negligence or willful misconduct. For
                                                     the notice                                                   purposes of
     requirements set forth in Section 13(b))                         this Agreement, "Business Day" means
                                                    Bank will                                                        a day on
     comply with the instructions originated by                       which Bank is open to the public for busin
                                                  Creditor as                                                        ess and is
     to the withdrawal or disposition of any funds                    measured in a 24 hour increment.
                                                       credited
     to the Deposit Account without further
                                                  consent by          6.       Prio rities of Secu ritv Inter ests: Righ
     Customer and (b) until Bank receives a                                                                                ts
                                                    Notice of         Rese rved bv Bank . (a) Creditor
     Exclusive Control (as described and set                                                                agrees       that
                                                      forth in       nothing herein subordinates or waives, and
     Section 13(b) below), Customer will be                                                                       that Bank
                                                  entitled to        expressly reserves, any and/or all of Bank
    draw items on and to withdraw or otherwise                                                                    's present
                                                     direct the      and future rights (whether described as
    disposition of funds from the Deposit Acco                                                                     rights of
                                                      unt. So        setoff, banker's liens, chargeback or other
    long as this Agreement is in effect, Customer                                                                wise , and
                                                      may not        whether available to Bank under the law or
    close the Deposit Account without Cred                                                                       under any
                                                 itor's prior        other agreement between Bank and
    written consent.      Bank may close the Deposit                                                              Customer
    Account in accordance with the Deposit                           concerning the Deposit Account) with respe
                                                 Agreement                                                       ct to :
    and as may be required by applicable
                                                law. After                               (i) the face amount of a check,
    Bank receives a Notice of Exclusive Cont
                                                   rol, Bank           draft, money order, instrument, wire transfer
    will notify Creditor not less than thirty (30)                                                                     of funds,
                                                     calendar         automated clearing house entry , credi
   days prior to closing the Deposit Acco                                                                           t from a
                                                unt in non-           merchant card transaction, other electronic
   emergency       circumstances      and      substantially                                                        transfer of
   contemporaneously with closing the Depo                            funds or other item (A) deposited in or credi
                                                sit Account                                                           ted to the
   in emergency circumstances (for example,                           Deposit Account, whether before or after
                                                in response                                                        the date of
  to fraud or returned items), unless prohibited                      this Agreement, and returned unpaid or
                                                      by law.                                                        otherwise
  Customer will notifY Creditor promptly if                           uncollected or subject to an adjustment entry
                                               Bank closes                                                           , whether
  the Deposit Account.                                               for insufficient funds or for any other
                                                                                                                 reason and
                                                                     without regard to the timeliness of the
                                                                                                                     return or
   5.                                                                adjustment or the occurrence or timeliness
            Cred itor' s Con trol of Deposit Account.                                                                   of any
   Except as permitted in Section 6 hereof,                          other person's notice of nonpayment or
                                               after Bank                                                        adjustment,
  receives a Notice of Exclusive Control                             (B) subject to a claim against the Bank for
                                                  and has                                                            breach of
  reasonable opportunity to comply with it,                         transfer, presentment, encoding, retention
                                             but no later                                                             or other
  than two Business Days (as defined below                          warranty under Federal Reserve Regu
                                               ) after the                                                        lations or
  Notice of Exclusive Control has been valid                        Operating Circulars, clearing house rules,
                                                                                                                the UCC or
                                                  ly given          other applicable law, or (C) for a merc
  (in accordance with Section 13(b) below                                                                          hant card
                                            ), Bank and             transaction, against which a contractual
  Customer agree that: (a) Bank will comply                                                                     demand for
                                                only with           chargeback has been made ("Returned Items
  Creditor's instructions as to the withd                                                                          ");
                                               rawal or
 disposition of any funds credited to the
                                                   Deposit                          (ii) service charges, fees or
 Account and to any other matters relati
                                              ng to the            expenses payable or reimbursable to the
 Deposit Account, without Customer's furth                                                                   Bank in
                                             er consent,           connection with the Deposit Account or
 and (b) Bank will not comply with any                                                                    any related
                                            instructions           services for the Deposit Account
 from Customer concerning the Deposit                                                                      ("Account
                                           Account or              Charges"); and
 any funds therein. Bank shall have no duty
                                              to inquire
 or determine whether Creditor is entitled
                                              to send a                              (iii) any adjustments or corrections
Notice of Exclusive Control. Creditor's
                                           instructions            ofan y posting or encoding errors ("Ad justm
may include the giving of stop payment order                                                                   ents").
                                                s for any
items being presented to the Deposit Acco
                                                 unt for                    (b)     Creditor
payment. Bank will be fully entitled to                                                            agrees         that
                                             rely upon             notwithstanding receipt of the Notice of
such instructions from Creditor even                                                                        Exclusive
                                                if such            Control, Bank may exercise Bank 's
instructions are contrary to any instru                                                                   rights and
                                             ctions or             remedies in connection with any liens or
demands given by Customer. Customer confi                                                                    claims it
                                                rms that


SVB Deposit Account Control Agreemen
                                     t (May 2015)
                                                                                                                          2
            Case 19-11365-KBO                Doc 2-1      Filed 06/18/19         Page 498 of 538



may have in or on the Deposit Account as described          Indemnified Person and arising from any Notice of
in this Section 6.                                          Exclusive Control from Creditor except to the extent
                                                            such Claims result from the gross negligence or
7.        Statements. At Customer's expense, Bank           willful misconduct of Bank or any other Indemnified
will send copies of all statements sent to Customer for     Person; provided that in no event shall Creditor be
the Deposit Account to Creditor at Creditor's address       liable for any special, indirect, consequential or
set forth below Creditor's signature at the end of this     punitive damages, or lost profits. Creditor agrees that
Agreement.     Until this Agreement is terminated,          Bank is released from any and all liabilities to the
Customer authorizes Bank to disclose to Creditor at         Creditor arising from the terms of this Agreement
Creditor's request any information concerning the           except to the extent such liabilities arise from Bank's
Deposit Account, including but not limited to the           or another Indemnified Person's gross negligence or
identity of any other party with which Customer and         willful misconduct.
Bank have executed control agreements.
                                                            11.   Limitation of Liability. IN NO EVENT
8.        Returned Items, Account Charges. and              SHALL ANY PARTY HERETO BE LIABLE
Ad justments. Bank may debit the Deposit Account            FOR     ANY       SPECIAL,         INDIRECT,
for Returned Items, Account Charges and                     CONSEQUENTIAL OR PUNITIVE DAMAGES
Adjustments.     If at any time that a Notice of            RELATING      TO      THIS      AGREEMENT
Exclusive Control is effective with respect to the          WHETHER ANY CLAIM IS BASED ON ANY
Deposit Account (a) funds are not available in the          THEORY    OF     LIABILITY       (INCLUDING
Deposit Account to cover the amount of any Returned         WITHOUT LIMITATION ANY THEORY IN
Item, Account Charge or Adjustment, and                     CONTRACT OR TORT) AND WHETHER THE
(b) Customer fails to pay such amount within fifteen        LIKELIHOOD OF SUCH DAMAGES WAS
(15) Business Days of Bank's written demand                 KNOWN      TO      SUCH       PARTY     AND
therefor, then Creditor agrees that it will pay, within     REGARDLESS OF THE FORM OF ANY
ten (10) Business Days of a written demand by Bank,         CLAIM OR ACTION.
amounts owed for each such Returned Item, Account
Charge or Adjustment that is not paid in full by            12.      Amendments.      This Agreement and all
Customer up to the amount of the proceeds received          exhibits attached hereto may be amended only by a
by Creditor from the Deposit Account, provided that         written agreement signed by Bank, Creditor, and
Bank must make a demand from Creditor within 180            Customer.
days of termination of this Agreement.

9.        Indemnity and Hold Harmless of Bank by            13.       Notices. (a)      Any notice, other than a
Customer. Customer hereby agrees to indemnify and           Notice of Exclusive Control, or other communication
hold harmless Bank, its affiliates and their respective     provided for or allowed hereunder shall be in writing
directors, officers, agents and employees (each, an         and shall be considered to have been validly given (i)
"Indemnified Person") against any and all claims,           when received if delivered personally (whether by
causes of action, liabilities, lawsuits, demands and        messenger, hand delivery or otherwise) or by overnight
damages (each, a "Claim"), asserted by any person           delivery or by facsimile to the recipient to the address
other than an Indemnified Person, including without         or facsimile number set forth below the signature of the
limitation, any and all court costs and reasonable and      applicable party hereto, or (ii) 72 hours after being
documented out-of-pocket attorneys' fees, in any way        deposited in the United States mail, registered or
related to or arising out of or in connection with this     certified, postage prepaid, return receipt requested, if
Agreement; provided that no Indemnified Person              sent to the address and addressee as set forth below the
shall be entitled to be indemnified to the extent that      signature of the applicable party hereto. The addresses
such Claims result from the gross negligence or             and facsimile numbers to which notices or other
willful misconduct of such Indemnified Person.              communications are to be given (including statements
                                                            delivered pursuant to Section 7 and a Notice of
10.      Indemnification and Hold Harmless of               Exclusive Control pursuant to Section 13(b) below)
Bank b Creditor. To the extent that an Indemnified          may be changed from time to time by notice given as
Person is not promptly indemnified by Customer,             provided herein.
Creditor shall indemnify and hold harmless such
Indemnified Person against any and all Claims                         (b)      A Notice of Exclusive Control shall
(including reasonable and documented out-of-pocket          be in writing, must be substantially in the form set forth
attorneys' fees) asserted by persons other than an          in Exhibit A hereto, must be delivered to the address



SVB Deposit Account Control Agreement (May 2015)                                                                    3
            Case 19-11365-KBO                 Doc 2-1       Filed 06/18/19        Page 499 of 538



listed below Bank's signature at the end of this
Agreement via hand delivery, messenger, overnight             16.       Relationship of the Parties. Nothing in
delivery or facsimile, and shall be considered to have        this Agreement shall create any agency or fiduciary
been validly given when actually received, except that a      relationship between Customer, Creditor and Bank.
facsimile will be considered to have been validly given
only when acknowledged in writing by Bank (Bank               17.       Governing Law and Jurisdiction. The
agrees that it will use its good faith effort to promptly     parties hereto agree that this Agreement shall be
acknowledge receipt of such facsimile). To the extent         governed exclusively under and in accordance with the
Creditor does not deliver the Notice of Exclusive             laws of the State of California. All parties hereto each
Control as set forth in this Section 13 or to the address     submit to the exclusive jurisdiction of the State and
listed below Bank's signature at the end of this              Federal courts in Santa Clara County, California.
Agreement, Creditor {a) acknowledges that Bank may
not be able to respond to such Notice of Exclusive            18.   Ju rv Trial Waiver.    CUSTOMER,
Control pursuant to Section 5 above, and (b) agrees           CREDITOR, AND BANK EACH W AlVES ITS
that Bank will not be held liable for any failure to          RIGHT TO A JURY TRIAL OF ANY CLAIM
respond to such Notice of Exclusive Control.                  OR CAUSE OF ACTION ARISING OUT OF OR
                                                              BASED UPON THIS AGREEMENT, OR ANY
          (c)      If deemed necessary by Bank to             CONTEMPLATED              TRANSACTION,
enable Bank to comply with the provisions of §326 of          INCLUDING CONTRACT, TORT, BREACH OF
the USA PATRIOT Act, Creditor agrees that it will             DUTY AND ALL OTHER CLAIMS. THIS
provide Bank with a copy of its formation                     WAIVER IS A MATERIAL INDUCEMENT
documentation when delivering a Notice of Exclusive           FOR ALL PARTIES TO ENTER INTO THIS
Control, unless such documentation has previously             AGREEMENT.        EACH     PARTY   HAS
been provided to Bank, and Bank can verifY that such          REVIEWED THIS WAIVER WITH ITS
documentation is still maintained in Bank's files             COUNSEL.
(provided that no such request by Bank shall delay the
effectiveness of any such Notice of Exclusive Control).        WITHOUT INTENDING IN ANY WAY TO LIMIT
                                                               THE PARTIES' AGREEMENT TO WAIVE THEIR
14.       Integration Provision.     This Agreement            RESPECTIVE RIGHT TO A TRIAL BY JURY, if
constitutes the entire agreement among Bank,                  the above waiver of the right to a ·trial by jury is not
Customer and Creditor with respect to Creditor's              enforceable, the parties hereto agree that any and all
control over the Deposit Account and matters related          disputes or controversies of any nature between them
thereto, and all prior communications, whether verbal          arising at any time out of or based upon this
or written, between any of the parties hereto with            Agreement or any transaction contemplated herein
respect to the subject matter hereof shall be of no           shall be decided by a reference to a private judge,
further effect or evidentiary value.                          mutually selected by the parties (or, if they cannot
                                                              agree, by the Presiding Judge of the Santa Clara
 15.     Counterparts: Electronic Signatures .                County, California Superior Court) appointed in
This Agreement may be executed by one or more of              accordance with California Code of Civil Procedure
the parties hereto on any number of separate                  Section 638 (or pursuant to comparable provisions of
counterparts, and all of said counterparts taken              federal law if the dispute falls within the exclusive
together shall be deemed to constitute one and the            jurisdiction of the federal courts), sitting without a
same instrument. Delivery of an executed signature            jury, in Santa Clara County, California; and the
page of this Agreement by facsimile or other                  parties hereby submit to the jurisdiction of such court.
electronic mail transmission shall be effective as            The referenced proceedings shall be conducted
delivery of a manually executed counterpart hereof.           pursuant to and in accordance with the provisions of
The words "execution," "signed," "signature" and              California Code of Civil Procedure §§ 638 through
words of like import herein shall be deemed to                645.1, inclusive. The private judge shall have the
include electronic signatures or the keeping of               power, among others, to grant provisional relief,
records in electronic form, each of which shall be of         including without limitation, entering temporary
the same legal effect, validity and enforceability as a       restraining orders, issuing preliminary and permanent
manually executed signature or the use of a paper-            injunctions and appointing receivers.         All such
based recordkeeping systems, as the case may be, to           proceedings shall be closed to the public and
the extent and as provided for in any applicable law,         confidential and all records relating thereto shall be
including, without limitation, any state law based on         permanently sealed. If during the course of any
the Uniform Electronic Transactions Act                       dispute, a party desires to seek provisional relief, but



SVB Deposit Account Control Agreement (May 2015)                                                                   4
            Case 19-11365-KBO                 Doc 2-1       Filed 06/18/19       Page 500 of 538



a judge has not been appointed at that point pursuant         wntmg or by operation of law all of Creditor's
to the judicial reference procedures, then such party         obligations under this Agreement. Bank may assign
may apply to the Santa Clara County, California               this Agreement upon written notice to Customer and
Superior Court for such relief. The proceeding                Creditor; provided, that such assignee must assume in
before the private judge shall be conducted in the            writing or by operation of law all of Bank's
same manner as it would be before a court under the           obligations under this Agreement.
rules of evidence applicable to judicial proceedings.
The parties shall be entitled to discovery which shall        20.       Attorneys' Fees. Costs and Expenses. In
be conducted in the same· manner as it would be               any action or proceeding between Bank and any other
before a court under the rules of discovery applicable        party to this Agreement, the prevailing party will be
to judicial proceedings. The private judge shall              entitled to recover its reasonable and documented
oversee discovery and may enforce all discovery rules         out-of-pocket attorneys' fees and other reasonable
and order applicable to judicial proceedings in the           costs and expenses incurred, in addition to any other
same manner as a trial court judge. The parties agree         relief to which it may be entitled.
that the selected or appointed private judge shall have
the power to decide all issues in the action or               21.      Termination; Survival.        Customer may
proceeding, whether of fact or oflaw, and shall report        terminate this Agreement only with the written
a statement of decision thereon pursuant to the               consent of Creditor. Creditor may terminate this
California Code of Civil Procedure § 644(a).                  Agreement by giving Bank and Customer written
Nothing in this paragraph shall limit the right of any        notice of termination. Bank may terminate this
party at any time to exercise self-help remedies,             Agreement by giving Creditor and Customer thirty
foreclose against collateral, or obtain provisional           (30) calendar days' prior written notice of termination
remedies. The private judge shall also determine all          unless termination is a result of Bank's closure ofthe
issues relating to the applicability, interpretation, and     Deposit Account pursuant to its rights set forth in the
enforceability of this paragraph.                             Deposit Agreement or in accordance with applicable
                                                              law, in which case, Creditor's receipt of notice shall
19.      Successors. The terms of this Agreement              be governed by Section 4 hereof. Subject to the
shall be binding upon, and shall inure to the benefit         foregoing, this Agreement automatically terminates
of, the parties hereto and their respective corporate         when the Deposit Account closes. Sections 9, I 0, II,
successors or heirs and personal representatives.             I 7, 18 and 20 shall survive the termination of this
Customer may not assign this Agreement without the            Agreement.
prior written consent of Creditor and Bank. Creditor
may assign this Agreement upon written notice to                            [Signature page follows.]
Bank; provided, that such assignee must assume in




SVB Deposit Account Control Agreement (May 2015)                                                                   5
           Case 19-11365-KBO            Doc 2-1           Filed 06/18/19           Page 501 of 538


                                                         DEPOSIT ACCOUNT CONTROL AGREEMENT
S1hcon Valley Bank

BANK:




                                                   Address for Notices:
                                                   Silicon Valley Bank
                                                   Global Deposit Operations
                                                   80 East Rio Salado Parkway, Mail Sort AZ 145
                                                   Tempe, AZ 85281
                                                   Telephone: (480) 557-4964
                                                   Facsimile: (408) 728-9746

CUSTOMER:                                          Find Click Engage, LLC.
                                                   a ·    Delaware Limited Liability Corporation
                                               : TIN*       XX-XXXXXXX
                                                                                               - - -- - - -




                                     -
                                     0 .:          Address for Notices:
                                                   120 East Beaver Creek road, Suite 200
                                                   Richmond Hill, ON , L4B 4V1


                                                   Telephone:
                                                   Facsimile:

CREDITOR:                                               lZ.o'IA-1     RA-tJ ~of r A-JA-b_}}
                                                   a_    Bank chartered under the Bank Act of Canada _ __   _




                                                   ;:., ·?~sw:
                                    (.!J
                                                   Title:   ----~-'-loUL
                                                                      ~------
                                                                         .~~
                                    -
                                    c:
                                    0
                                                   Telephone:
                                                   Facsimile:
                                                                 _lfl :.. £'4-2. _..
                                                                  'tl b - 8 4 7.. -
                                                                                            -+=
                                                                                           LfOCf 0

*Pursuant to §326 of the USA PATRIOT Act, Bank is required to obtain a Tax Identification
Number (TIN) from all parties to this Agreement.




SVB Deposit Account Control Agreement (May 2015)
•
               Case 19-11365-KBO           Doc 2-1         Filed 06/18/19   Page 502 of 538

                                                          DEPOSIT ACCOUNT CONTROL AGREEMENT
    S1llcon Valley Bank

                                                   Exhibit A

                                          Notice of Exclusive Control

    To:   Silicon Valley Bank ("Bank")
    From:                                                          ("Creditor")
    Re:                                                            ("Customer")
    Date:


    Pursuant to the Deposit Account Control Agreement dated                                ("Agreement")
    entered among Bank, Customer and Creditor, Creditor hereby notifies Bank of Creditor's exercise of
    Creditor's rights under the Agreement and directs Bank to cease complying with instructions or any
    directions originated by Customer or its agents.

    Creditor agrees that it will provide Bank with a copy of its formation documentation when delivering
    a Notice of Exclusive Control if deemed necessary by Bank to enable Bank to comply with the
    provisions of §326 of the USA PATRIOT Act (provided that no such request by Bank shall delay the
    effectiveness of any such Notice of Exclusive Control).


    CREDITOR:

                                                       By _____________________________
                                                       Title:

    ACKNOWLEDGED BY:                                   SILICON VALLEY BANK
    (for facsimile only)
                                                       By: ____________________________
                                                       Name:
                                                       Title:
                                                       Date:
                                                       Time:




    SVB Deposit Account Control Agreement (May 2015)
            Case 19-11365-KBO               Doc 2-1       Filed 06/18/19         Page 503 of 538

                                                         DEPOSIT ACCOUNT CONTROL AGREEMENT
S1ltcon Valley Bank

            Account                      Cash Sweep                Account                     Cash Sweep
                                            D                                                         0
                                            D                                                         0
                                            D                                                         0
                                            D                                                         0
                                            D                                                         0
                                            D                                                         0

Customer:         Active Signal Marketing"''c...:L:::L:::C:....__ _ _ _ _ _ _ _ _ _ _ _ _ __
Creditor:         _ Royal Bank of Canada
Date:                  l ij'Z.!f./'id
        This Deposit Account Control Agreement ("Agreement") is entered into as of the above date among Silicon
Valley Bank ("Bank"), Creditor identified above ("Creditor"), and Customer identified above ("Customer").

         All parties agree as follows:
                                                                 [For Bank use only - Bank representative to
 1.       Deposit Account. Bank maintains one or                 check box, if necessary, and insert initials.]
more demand, time, savings, passbook, certificates of
deposit or other similar accounts that are identified               (a) · hanther than as set forth in Section
above in which Customer has an interest (collectively,      6 below, Bank dde; not have a security interest in the
the "Account"). The Deposit Account (as defined             Deposit Account.       (9     [GOO initials]
below) is subject to Bank's Deposit Agreement and
Disclosure Statement (the "Deposit Agreement"),                     (b)      D Bank has a security interest in
provided that, in the case of any conflict between the      the Deposit Account.           [GOO initials]
terms of this Agreement and the Deposit Agreement,
the terms of this Agreement will prevail. The parties       If the box in Section 2(b) above is checked, the
acknowledge that the Deposit· Account constitutes a         priorities of Creditor's security interest and Bank's
"deposit account" within the meaning of Section 9102        security interest in the Deposit Account are governed
of the Uniform Commercial Code of the State of              by an intercreditor or other similar agreement
California (the "UCC") and Bank is a "bank" within          between Bank and Creditor.
the meaning of Section 9102 of the UCC. Bank's
jurisdiction for purposes of Section 9304 of the UCC        3.       Other Deposit Control Agreements.
is California. The provisions of this Agreement
constitute "control" over the Deposit Account within             [For Bank use only - Bank representative to
the meaning of Section 9104 of the UCC or, if the                check appropriate box below and insert
                                                                 initials.]
box under the heading "Cash Sweep" opposite the
Account above is checked and such Account is
deemed investment property within the meaning of
                                                                      (a)  ~ank has not entered into any
                                                            other control {greement governing the Deposit
Division 9102 ofthe UCC, Section 9106 ofthe UCC.
                                                            Account with any other party.   ~ [GOO
                                                            initials]
2.       Securitv Interests. Pursuant to a security
agreement or similar agreement, Customer has
                                                                     (b)      D Bank has entered into other
granted to Creditor a security interest in the Account
                                                            control agreement(s) governing the Deposit Account
and in all cash, funds, items, instruments, and any
                                                            with the following party or parties:
other amounts now or later deposited into or held
therein (collectively, the "Deposit Account"). Bank
acknowledges the lien on and security interest in the
Deposit Account granted by Customer to Creditor.
                                                            _ _ _ _ _ [GOO initials]




SVB Deposit Account Control Agreement (May 2015)
            Case 19-11365-KBO                Doc 2-1       Filed 06/18/19       Page 504 of 538



Bank agrees that it will not enter into a control            Bank (x) should follow instructions from Creditor
agreement with any other party with respect to the           even if the result of following such instructions is that
Deposit Account without Creditor's prior written             Bank dishonors items presented for payment from the
consent.                                                     Deposit Account, and (y) will have no liability to
                                                             Customer for wrongful dishonor of such items in
 4.       Customer's Rights in Deposit Account.              following such instructions from Creditor except to
Customer, Bank and Creditor agree that (a) Creditor          the extent such liability arises from Bank's gross
has control over the Deposit Account, and (subject to        negligence or willful misconduct. For purposes of
the requirements set forth in Section 5 and the notice       this Agreement, "Business Day" means a day on
requirements set forth in Section 13(b)) Bank will           which Bank is open to the public for business and is
comply with the instructions originated by Creditor as       measured in a 24 hour increment.
to the withdrawal or disposition of any funds credited
to the Deposit Account without further consent by            6.       Priorities of Securitv Interests: Rights
Customer and (b) until Bank receives a Notice of             Reserved bv Bank. (a) Creditor         agrees    that
Exclusive Control (as described and set forth in             nothing herein subordinates or waives, and that Bank
Section 13(b) below), Customer will be entitled to           expressly reserves, any and/or all of Bank's present
draw items on and to withdraw or otherwise direct the        and future rights (whether described as rights of
disposition of funds from the Deposit Account. So            setoff, banker's liens, chargeback or otherwise, and
long as this Agreement is in effect, Customer may not        whether available to Bank under the law or under any
close the Deposit Account without Creditor's prior           other agreement between Bank and Customer
written consent.      Bank may close the Deposit             concerning the Deposit Account) with respect to:
Account in accordance with the Deposit Agreement
and as may be required by applicable law. After                                (i) the face amount of a check,
Bank receives a Notice of Exclusive Control, Bank            draft, money order, instrument, wire transfer of funds,
will notify Creditor not less than thirty (30) calendar      automated clearing house entry, credit from a
days prior to closing the Deposit Account in non-            merchant card transaction, other electronic transfer of
emergency       circumstances     and      substantially     funds or other item (A) deposited in or credited to the
contemporaneously with closing the Deposit Account           Deposit Account, whether before or after the date of
in emergency circumstances (for example, in response         this Agreement, and returned unpaid or otherwise
to fraud or returned items), unless prohibited by law.       uncollected or subject to an adjustment entry, whether
Customer will notify Creditor promptly if Bank closes        for insufficient funds or for any other reason and
the Deposit Account.                                         without regard to the timeliness of the return or
                                                             adjustment or the occurrence or timeliness of any
5.        Creditor's Control of Deposit Account.             other person's notice of nonpayment or adjustment,
Except as permitted in Section 6 hereof, after Bank          (B) subject to a claim against the Bank for breach of
receives a Notice of Exclusive Control and has               transfer, presentment, encoding, retention or other
reasonable opportunity to comply with it, but no later       warranty under Federal Reserve Regulations or
than two Business Days (as defined below) after the          Operating Circulars, clearing house rules, the UCC or
Notice of Exclusive Control has been validly given           other applicable law, or (C) for a merchant card
(in accordance with Section 13(b) below), Bank and           transaction, against which a contractual demand for
Customer agree that: (a) Bank will comply only with          chargeback has been made ("Returned Items");
Creditor's instructions as to the withdrawal or
disposition of any funds credited to the Deposit                              (ii) service charges, fees or
Account and to any other matters relating to the             expenses payable or reimbursable to the Bank in
Deposit Account, without Customer's further consent,         connection with the Deposit Account or any related
and (b) Bank will not comply with any instructions           services for the Deposit Account ("Account
from Customer concerning the Deposit Account or              Charges"); and
any funds therein. Bank shall have no duty to inquire
or determine whether Creditor is entitled to send a                            (iii) any adjustments or corrections
Notice of Exclusive Control. Creditor's instructions         of any posting or encoding errors ("Adjustments").
may include the giving of stop payment orders for any
items being presented to the Deposit Account for                      (b)     Creditor       agrees        that
payment. Bank will be fully entitled to rely upon            notwithstanding receipt of the Notice of Exclusive
such instructions from Creditor even if such                 Control, Bank may exercise Bank's rights and
instructions are contrary to any instructions or             remedies in connection with any liens or claims it
demands given by Customer. Customer confirms that



SVB Deposit Account Control Agreement (May 2015)                                                                   2
            Case 19-11365-KBO                Doc 2-1      Filed 06/18/19        Page 505 of 538



may have in or on the Deposit Account as described          Indemnified Person and arising from any Notice of
in this Section 6.                                          Exclusive Control from Creditor except to the extent
                                                            such Claims result from the gross negligence or
7.        Statements. At Customer's expense, Bank           willful misconduct of Bank or any other Indemnified
will send copies of all statements sent to Customer for     Person; provided that in no event shall Creditor be
the Deposit Account to Creditor at Creditor's address       liable for any special, indirect, consequential or
set forth below Creditor's signature at the end of this     punitive damages, or lost profits. Creditor agrees that
Agreement.     Until this Agreement is terminated,          Bank is released from any and all liabilities to the
Customer authorizes Bank to disclose to Creditor at         Creditor arising from the terms of this Agreement
Creditor's request any information concerning the           except to the extent such liabilities arise from Bank's
Deposit Account, including but not limited to the           or another Indemnified Person's gross negligence or
identity of any other party with which Customer and         willful misconduct.
Bank have executed control agreements.
                                                            11.   Limitation of Liability. IN NO EVENT
8.        Returned Items, Account Charges, and              SHALL ANY PARTY HERETO BE LIABLE
Ad justments. Bank may debit the Deposit Account            FOR     ANY        SPECIAL,        INDIRECT,
for Returned Items, Account Charges and                     CONSEQUENTIAL OR PUNITIVE DAMAGES
Adjustments.     If at any time that a Notice of            RELATING      TO     THIS       AGREEMENT
Exclusive Control is effective with respect to the          WHETHER ANY CLAIM IS BASED ON ANY
Deposit Account (a) funds are not available in the          THEORY    OF     LIABILITY       (INCLUDING
Deposit Account to cover the amount of any Returned         WITHOUT LIMITATION ANY THEORY IN
Item, Account Charge or Adjustment, and                     CONTRACT OR TORT) AND WHETHER THE
(b) Customer fails to pay such amount within fifteen        LIKELIHOOD OF SUCH DAMAGES WAS
(15) Business Days of Bank's written demand                 KNOWN      TO      SUCH       PARTY     AND
therefor, then Creditor agrees that it will pay, within     REGARDLESS OF THE FORM OF ANY
ten (1 0) Business Days of a written demand by Bank,        CLAIM OR ACTION.
amounts owed for each such Returned Item, Account
Charge or Adjustment that is not paid in full by            12.      Amendments.      This Agreement and all
Customer up to the amount of the proceeds received          exhibits attached hereto may be amended only by a
by Creditor from the Deposit Account, provided that         written agreement signed by Bank, Creditor, and
Bank must make a demand from Creditor within 180            Customer.
days of termination ofthis Agreement.

9.        lndemnitv and Hold Harmless of Bank by            13.       Notices. (a)       Any notice, other than a
Customer. Customer hereby agrees to indemnify and           Notice of Exclusive Control, or other communication
hold harmless Bank, its affiliates and their respective     provided for or allowed hereunder shall be in writing
directors, officers, agents and employees (each, an         and shall be considered to have been validly given (i)
"Indemnified Person") against any and all claims,           when received if delivered personally (whether by
causes of action, liabilities, lawsuits, demands and        messenger, hand delivery or otherwise) or by overnight
damages (each, a "Claim"), asserted by any person           delivery or by facsimile to the recipient to the address
other than an Indemnified Person, including without         or facsimile number set forth below the signature of the
limitation, any and all court costs and reasonable and      applicable party hereto, or (ii) 72 hours after being
documented out-of-pocket attorneys' fees, in any way        deposited in the United States mail, registered or
related to or arising out of or in connection with this     certified, postage prepaid, return receipt requested, if
Agreement; provided that no Indemnified Person              sent to the address and addressee as set forth below the
shall be entitled to be indemnified to the extent that      signature of the applicable party hereto. The addresses
such Claims result from the gross negligence or             and facsimile numbers to which notices or other
willful misconduct of such Indemnified Person.              communications are to be given (including statements
                                                            delivered pursuant to Section 7 and a Notice of
10.      Indemnification and Hold Harmless of               Exclusive Control pursuant to Section 13(b) below)
Bank by Creditor. To the extent that an Indemnified         may be changed from time to time by notice given as
Person is not promptly indemnified by Customer,             provided herein.
Creditor shall indemnify and hold harmless such
Indemnified Person against any and all Claims                         (b)      A Notice of Exclusive Control shall
(including reasonable and documented out-of-pocket          be in writing, must be substantially in the form set forth
attorneys' fees) asserted by persons other than an          in Exhibit A hereto, must be delivered to the address



SVB Deposit Account Control Agreement (May 2015)                                                                    3
            Case 19-11365-KBO                 Doc 2-1       Filed 06/18/19        Page 506 of 538



listed below Bank's signature at the end of this
 Agreement via hand delivery, messenger, overnight             16.      Relationshi p of the Parties. Nothing in
delivery or facsimile, and shall be considered to have         this Agreement shall create any agency or fiduciary
been validly given when actually received, except that a       relationship between Customer, Creditor and Bank.
facsimile will be considered to have been validly given
only when acknowledged in writing by Bank (Bank               17.      Governing Law and Jurisdiction. The
agrees that it will use its good faith effort to promptly     parties hereto agree that this Agreement shall be
acknowledge receipt of such facsimile) . To the extent        governed exclusively under and in accordance with the
Creditor does not deliver the Notice of Exclusive             laws of the State of California. All parties hereto each
Control as set forth in this Section 13 or to the address     submit to the exclusive jurisdiction of the State and
listed below Bank's signature at the end of this              Federal courts in Santa Clara County, California.
Agreement, Creditor (a) acknowledges that Bank may
not be able to respond to such Notice of Exclusive            18.   Ju ry Trial Waiver.    CUSTOMER,
Control pursuant to Section 5 above, and (b) agrees           CREDITOR, AND BANK EACH W AlVES ITS
that Bank will not be held liable for any failure to          RIGHT TO A JURY TRIAL OF ANY CLAIM
respond to such Notice of Exclusive Control.                  OR CAUSE OF ACTION ARISING OUT OF OR
                                                              BASED UPON THIS AGREEMENT, OR ANY
          (c)      If deemed necessary by Bank to             CONTEMPLATED              TRANSACTION,
enable Bank to comply with the provisions of §326 of          INCLUDING CONTRACT, TORT, BREACH OF
the USA PATRIOT Act, Creditor agrees that it will             DUTY AND ALL OTHER CLAIMS. THIS
provide Bank with a copy of its formation                     WAIVER IS A MATERIAL INDUCEMENT
documentation when delivering a Notice of Exclusive           FOR ALL PARTIES TO ENTER INTO THIS
Control, unless such documentation has previously             AGREEMENT.        EACH     PARTY   HAS
been provided to Bank, and Bank can verity that such          REVIEWED THIS WAIVER WITH ITS
documentation is still maintained in Bank' s files            COUNSEL.
(provided that no such request by Bank shall delay the
effectiveness of any such Notice of Exclusive Control).        WITHOUT INTENDING IN ANY WAY TO LIMIT
                                                               THE PARTIES' AGREEMENT TO WAIVE THEIR
14.       Integration Provision.     This Agreement            RESPECTIVE RIGHT TO A TRIAL BY JURY, if
constitutes the entire agreement among Bank,                  the above waiver of the right to a trial by jury is not
Customer and Creditor with respect to Creditor's               enforceable, the parties hereto agree that any and all
control over the Deposit Account and matters related           disputes or controversies of any nature between them
thereto, and all prior communications, whether verbal          arising at any time out of or based upon this
or written, between any of the parties hereto with             Agreement or any transaction contemplated herein
respect to the subject matter hereof shall be of no           shall be decided by a reference to a private judge,
further effect or evidentiary value.                          mutually selected by the parties (or, if they cannot
                                                              agree, by the Presiding Judge of the Santa Clara
 15.     Counterparts: Electronic Signatures.                 County, California Superior Court) appointed in
 This Agreement may be executed by one or more of             accordance with California Code of Civil Procedure
the parties hereto on any number of separate                  Section 638 (or pursuant to comparable provisions of
counterparts, and all of said counterparts taken              federal law if the dispute falls within the exclusive
together shall be deemed to constitute one and the            jurisdiction of the federal courts), sitting without a
same instrument. Delivery of an executed signature            jury, in Santa Clara County, California; and the
page of this Agreement by facsimile or other                  parties hereby submit to the jurisdiction of such court.
electronic mail transmission shall be effective as            The referenced proceedings shall be conducted
delivery of a manually executed counterpart hereof.           pursuant to and in accordance with the provisions of
The words "execution," "signed," "signature" and              California Code of Civil Procedure §§ 638 through
words of like import herein shall be deemed to                645.1 , inclusive. The private judge shall have the
include electronic signatures or the keeping of               power, among others, to grant provisional relief,
records in electronic form, each of which shall be of         including without limitation, entering temporary
the same legal effect, validity and enforceability as a       restraining orders, issuing preliminary and permanent
manually executed signature or the use of a paper-            injunctions and appointing receivers.         All such
based recordkeeping systems, as the case may be, to           proceedings shall be closed to the public and
the extent and as provided for in any applicable law,         confidential and all records relating thereto shall be
including, without limitation, any state law based on         permanently sealed. If during the course of any
the Uniform Electronic Transactions Act                       dispute, a party desires to seek provisional relief, but



SVB Deposit Account Control Agreement (May 2015)                                                                   4
             Case 19-11365-KBO                 Doc 2-1      Filed 06/18/19       Page 507 of 538



a judge has not been appointed at that point pursuant         wntmg or by operation of law all of Creditor's
to the judicial reference procedures, then such party         obligations under this Agreement. Bank may assign
may apply to the Santa Clara County, California               this Agreement upon written notice to Customer and
Superior Court for such relief. The proceeding                Creditor; provided, that such assignee must assume in
before the private judge shall be conducted in the            writing or by operation of law all of Bank's
same manner as it would be before a court under the           obligations under this Agreement.
rules of evidence applicable to judicial proceedings.
The parties shall be entitled to discovery which shall        20.       Attorneys' Fees. Costs and Expenses. In
be conducted in the same manner as it would be                any action or proceeding between Bank and any other
before a court under the rules of discovery applicable        party to this Agreement, the prevailing party will be
to judicial proceedings. The private judge shall              entitled to recover its reasonable and documented
oversee discovery and may enforce all discovery rules         out-of-pocket attorneys' fees and other reasonable
and order applicable to judicial proceedings in the           costs and expenses incurred, in addition to any other
same manner as a trial court judge. The parties agree         relief to which it may be entitled.
that the selected or appointed private judge shall have
the power to decide all issues in the action or               21.      Termination; Survival.        Customer may
proceeding, whether of fact or oflaw, and shall report        terminate this Agreement only with the written
a statement of decision thereon pursuant to the               consent of Creditor. Creditor may terminate this
California Code of Civil Procedure § 644(a).                  Agreement by giving Bank and Customer written
Nothing in this paragraph shall limit the right of any        notice of termination. Bank may terminate this
party at any time to exercise self-help remedies,             Agreement by giving Creditor and Customer thirty
foreclose against collateral, or obtain provisional           (30) calendar days' prior written notice of termination
remedies. The private judge shall also determine all          unless termination is a result of Bank's closure ofthe
issues relating to the applicability, interpretation, and     Deposit Account pursuant to its rights set forth in the
enforceability of this paragraph.                             Deposit Agreement or in accordance with applicable
                                                              law, in which case, Creditor's receipt of notice shall
19.      Successors. The terms of this Agreement              be governed by Section 4 hereof. Subject to the
shall be binding upon, and shall inure to the benefit         foregoing, this Agreement automatically terminates
of, the parties hereto and their respective corporate         when the Deposit Account closes. Sections 9, I 0, II,
successors or heirs and personal representatives.             17, I8 and 20 shall survive the termination of this
Customer may not assign this Agreement without the            Agreement.
prior written consent of Creditor and Bank. Creditor
may assign this Agreement upon written notice to                            [Signature page follows.]
Bank; provided, that such assignee must assume in




SVB Deposit Account Control Agreement (May 2015)                                                                   5
           Case 19-11365-KBO            Doc 2-1         Filed 06/18/19                Page 508 of 538


                                                       DEPOSIT ACCOUNT CONTROL AGREEMENT
S1llconValley Bank

-BANK:




                                                   Address for Notices:
                                                   Silicon Valley Bank
                                                   Global Deposit Operations
                                                   80 East Rio Salado Parkway, Mail Sort AZ145
                                                   Tempe, AZ 85281
                                                   Telephone: (480) 557-4964
                                                   Facsimile: (408) 728-9746

CUSTOMER:                                          Active Signal Marketing, LLC                              ,
                                                   a                     Delaware Limited Liability Corporation
                                                   TIN*     XX-XXXXXXX            /




                                                   ~~mf:<~
                                    --
                                    cc
                                                   Title:   CFO
                                                      --------------
                                                   Address for Notices:
                                                   120 East Beaver Creek Road , Suite 200
                                                   Richmond Hill, ON , L4B 4V1
                                                                                          --------------



                                                   Telephone:
                                                   Facsimile:

CREDITOR:                                          ___£J]'I A-L tAJ (':               0   f- c.A-J A3\ /l_   _,
                                                   a        Bank chartered under the Bank Act of Canada
                                                                                                             ----
                                                   TIN*                                        ~~

                                                   By ____~LL~~~~==~---
                                                   Name: ______~~~~uaa-_________
                                                   Title: ------&..tU:C~WJ------------


                                    c-c
                                     (!J

                                    0
                                                                  1
                                                   Telephone:         l ' ~lfl..- fJY
                                                   Facsimile:      41 b - K't L ~ Lf'O'l D


*Pursuant to §326 of the USA PATRIOT Act, Bank is required to obtain a Tax Identification
Number (TIN) from all parties to this Agreement.




SVB Deposit Account Control Agreement (May 2015)
            Case 19-11365-KBO           Doc 2-1        Filed 06/18/19   Page 509 of 538


                                                      DEPOSIT ACCOUNT CONTROL AGREEMENT
S1hconValley Bank

                                                   Exhibit A

                                      Notice of Exclusive Control

To:   Silicon Valley Bank ("Bank")
From: ----------------------
                                   ----------------- ("Creditor")
Re:
      ---------------------- ----------------- ("Customer")
Date:


Pursuant to the Deposit Account Control Agreement dated                                ("Agreement")
entered among Bank, Customer and Creditor, Creditor hereby notifies Bank of Creditor's exercise of
Creditor's rights under the Agreement and directs Bank to cease complying with instructions or any
directions originated by Customer or its agents.

Creditor agrees that it will provide Bank with a copy of its formation documentation when delivering
a Notice of Exclusive Control if deemed necessary by Bank to enable Bank to comply with the
provisions of §326 of the USA PATRIOT Act (provided that no such request by Bank shall delay the
effectiveness of any such Notice of Exclusive Control).


CREDITOR:

                                                   By _____________________________
                                                   Title:

ACKNOWLEDGED BY:                                   SILICON VALLEY BANK
(for facsimile only)
                                                   By: _____________________ _________
                                                   Name:
                                                   Title:
                                                   Date:
                                                   Time:




SVB Deposit Account Control Agreement (May 2015)
            Case 19-11365-KBO               Doc 2-1       Filed 06/18/19         Page 510 of 538

                                                         DEPOSIT ACCOUNT CONTROL AGREEMENT
S1llconValley Bank

            Account                      Cash Sweep                Account                     Cash Sweep
                                            D                                                         D
                                            D                                                         D
                                            D                                                         D
                                            D                                                         D
                                            D                                                         D
                                            D                                                         D

Customer:          36 Labs, LLC
Creditor:        Royal Bank of Canada
Date:                     11('1,.q{tD13-
        This Deposit Account Control Agreement ("Agreement") is entered into as of the above date among Silicon
Valley Bank ("Bank"), Creditor identified above ("Creditor"), and Customer identified above ("Customer").

         All parties agree as follows:
                                                                 [For Bank use only - Bank representative to
 1.       Deposit Account. Bank maintains one or                 check box, if necessary, and insert initials.]
more demand, time, savings, passbook, certificates of
 deposit or other similar accounts that are identified               (a)     ~ther than as set forth in Section
above in which Customer has an interest (collectively,      6 below, Bank do{s not have a security interest in the
the "Account"). The Deposit Account (as defined             Deposit Account.         CO   [GOO initials]
below) is subject to Bank's Deposit Agreement and
 Disclosure Statement (the "Deposit Agreement"),                    (b)      0 Bank has a security interest in
provided that, in the case of any conflict between the      the Deposit Account.           [GOO initials]
terms of this Agreement and the Deposit Agreement,
the terms of this Agreement will prevail. The parties       If the box in Section 2(b) above is checked, the
acknowledge that the Deposit Account constitutes a          priorities of Creditor's security interest and Bank's
"deposit account" within the meaning of Section 9102        security interest in the Deposit Account are governed
of the Uniform Commercial Code of the State of              by an intercreditor or other similar agreement
California (the "UCC") and Bank is a "bank" within          between Bank and Creditor.
the meaning of Section 9102 of the UCC. Bank's
jurisdiction for purposes of Section 9304 of the UCC        3.        Other Deposit Control Agreements.
is California. The provisions of this Agreement
constitute "control" over the Deposit Account within             [For Bank use only - Bank representative to
the meaning of Section 9104 of the UCC or, if the                check appropriate box below and insert
                                                                 initials.]
box under the heading "Cash Sweep" opposite the
Account above is checked and such Account is
                                                                      (a)  is:I:::.Bank has not entered into any
deemed investment property within the meaning of
                                                            other control Jg~e~ent govern in~ __Qle Deposit
Division 9102 ofthe UCC, Section 9106 ofthe UCC.
                                                            Account with any other party. --=~:==:  :::......__ [GDO
                                                            initials]
2.       Securitv Interests. Pursuant to a security
agreement or similar agreement, Customer has
                                                                     (b)      D Bank has entered into other
granted to Creditor a security interest in the Account
                                                            control agreement(s) governing the Deposit Account
and in all cash, funds, items, instruments, and any
                                                            with the following party or parties:
other amounts now or later deposited into or held
therein (collectively, the "Deposit Account"). Bank
acknowledges the lien on and security interest in the
Deposit Account granted by Customer to Creditor.            _____ [GDO initials]




SVB Deposit Account Control Agreement (May 2015)
            Case 19-11365-KBO                 Doc 2-1      Filed 06/18/19        Page 511 of 538



Bank agrees that it will not enter into a control            Bank (x) should follow instructions from Creditor
agreement with any other party with respect to the           even if the result of following such instructions is that
Deposit Account without Creditor's prior written             Bank dishonors items presented for payment from the
consent.                                                     Deposit Account, and (y) will have no liability to
                                                             Customer for wrongful dishonor of such items in
 4.       Customer's Rights in Deposit Account.              following such instructions from Creditor except to
Customer, Bank and Creditor agree that (a) Creditor          the extent such liability arises from Bank's gross
has control over the Deposit Account, and (subject to        negligence or willful misconduct. For purposes of
the requirements set forth in Section 5 and the notice       this Agreement, "Business Day" means a day on
requirements set forth in Section 13(b)) Bank will           which Bank is open to the public for business and is
comply with the instructions originated by Creditor as       measured in a 24 hour increment.
to the withdrawal or disposition of any funds credited
to the Deposit Account without further consent by            6.       Priorities of Securit Interests; Rights
Customer and (b) until Bank receives a Notice of             Reserved by Bank. (a) Creditor         agrees     that
Exclusive Control (as described and set forth in             nothing herein subordinates or waives, and that Bank
Section 13(b) below), Customer will be entitled to           expressly reserves, any and/or all of Bank's present
draw items on and to withdraw or otherwise direct the        and future rights (whether described as rights of
disposition of funds from the Deposit Account. So            setoff, banker's liens, chargeback or otherwise, and
long as this Agreement is in effect, Customer may not        whether available to Bank under the law or under any
close the Deposit Account without Creditor's prior           other agreement between Bank and Customer
written consent.     Bank may close the Deposit              concerning the Deposit Account) with respect to :
Account in accordance with the Deposit Agreement
and as may be required by applicable law. After                                (i) the face amount of a check,
Bank receives a Notice of Exclusive Control, Bank            draft, money order, instrument, wire transfer of funds,
will notifY Creditor not less than thirty (30) calendar      automated clearing house entry, credit from a
days prior to closing the Deposit Account in non-            merchant card transaction, other electronic transfer of
emergency       circumstances     and      substantially     funds or other item (A) deposited in or credited to the
contemporaneously with closing the Deposit Account           Deposit Account, whether before or after the date of
in emergency circumstances (for example, in response         this Agreement, and returned unpaid or otherwise
to fraud or returned items), unless prohibited by law.       uncollected or subject to an adjustment entry, whether
Customer will notifY Creditor promptly if Bank closes        for insufficient funds or for any other reason and
the Deposit Account.                                         without regard to the timeliness of the return or
                                                             adjustment or the occurrence or timeliness of any
5.        Creditor's Control of Deposit Account.             other person's notice of nonpayment or adjustment,
Except as permitted in Section 6 hereof, after Bank          (B) subject to a claim against the Bank for breach of
receives a Notice of Exclusive Control and has               transfer, presentment, encoding, retention or other
reasonable opportunity to comply with it, but no later       warranty under Federal Reserve Regulations or
than two Business Days (as defined below) after the          Operating Circulars, clearing house rules, the UCC or
Notice of Exclusive Control has been validly given           other applicable law, or (C) for a merchant card
(in accordance with Section 13(b) below), Bank and           transaction, against which a contractual demand for
Customer agree that: (a) Bank will comply only with          chargeback has been made ("Returned Items");
Creditor's instructions as to the withdrawal or
disposition of any funds credited to the Deposit                              (ii) service charges, fees or
Account and to any other matters relating to the             expenses payable or reimbursable to the Bank in
Deposit Account, without Customer's further consent,         connection with the Deposit Account or any related
and (b) Bank will not comply with any instructions           services for the Deposit Account ("Account
from Customer concerning the Deposit Account or              Charges"); and
any funds therein. Bank shall have no duty to inquire
or determine whether Creditor is entitled to send a                            (iii) any adjustments or corrections
Notice of Exclusive Control. Creditor's instructions         of any posting or encoding errors ("Adjustments").
may include the giving of stop payment orders for any
items being presented to the Deposit Account for                      (b)     Creditor       agrees        that
payment. Bank will be fully entitled to rely upon            notwithstanding receipt of the Notice of Exclusive
such instructions from Creditor even if such                 Control, Bank may exercise Bank's rights and
instructions are contrary to any instructions or             remedies in connection with any liens or claims it
demands given by Customer. Customer confirms that



SVB Deposit Account Control Agreement (May 2015)                                                                   2
            Case 19-11365-KBO                Doc 2-1      Filed 06/18/19         Page 512 of 538



may have in or on the Deposit Account as described          Indemnified Person and arising from any Notice of
in this Section 6.                                          Exclusive Control from Creditor except to the extent
                                                            such Claims result from the gross negligence or
7.        Statements. At Customer's expense, Bank           willful misconduct of Bank or any other Indemnified
will send copies of all statements sent to Customer for     Person; provided that in no event shall Creditor be
the Deposit Account to Creditor at Creditor's address       liable for any special, indirect, consequential or
set forth below Creditor's signature at the end of this     punitive damages, or lost profits. Creditor agrees that
Agreement.     Until this Agreement is terminated,          Bank is released from any and all liabilities to the
Customer authorizes Bank to disclose to Creditor at         Creditor arising from the terms of this Agreement
Creditor's request any information concerning the           except to the extent such liabilities arise from Bank's
Deposit Account, including but not limited to the           or another Indemnified Person's gross negligence or
identity of any other party with which Customer and         willful misconduct.
Bank have executed control agreements.
                                                            11.   Limitation of Liabilitv. IN NO EVENT
8.        Returned Items, Account Charges. and              SHALL ANY PARTY HERETO BE LIABLE
Adjustments. Bank may debit the Deposit Account             FOR     ANY       SPECIAL,         INDIRECT,
for Returned Items, Account Charges and                     CONSEQUENTIAL OR PUNITIVE DAMAGES
Adjustments.     If at any time that a Notice of            RELATING      TO     THIS       AGREEMENT
Exclusive Control is effective with respect to the          WHETHER ANY CLAIM IS BASED ON ANY
Deposit Account (a) funds are not available in the          THEORY    OF     LIABILITY       (INCLUDING
Deposit Account to cover the amount of any Returned         WITHOUT LIMITATION ANY THEORY IN
Item, Account Charge or Adjustment, and                     CONTRACT OR TORT) AND WHETHER THE
(b) Customer fails to pay such amount within fifteen        LIKELIHOOD OF SUCH DAMAGES WAS
(15) Business Days of Bank's written demand                 KNOWN      TO     SUCH        PARTY     AND
therefor, then Creditor agrees that it will pay, within     REGARDLESS OF THE FORM OF ANY
ten (10) Business Days of a written demand by Bank,         CLAIM OR ACTION.
amounts owed for each such Returned Item, Account
Charge or Adjustment that is not paid in full by            12.      Amendments.      This Agreement and all
Customer up to the amount of the proceeds received          exhibits attached hereto may be amended only by a
by Creditor from the Deposit Account, provided that         written agreement signed by Bank, Creditor, and
Bank must make a demand from Creditor within 180            Customer.
days of termination of this Agreement.

9.        Indemnity and Hold Harmless of Bank by            13.       Notices. (a)       Any notice, other than a
Customer. Customer hereby agrees to indemnify and           Notice of Exclusive Control, or other communication
hold harmless Bank, its affiliates and their respective     provided for or allowed hereunder shall be in writing
directors, officers, agents and employees (each, an         and shall be considered to have been validly given (i)
"Indemnified Person") against any and all claims,           when received if delivered personally (whether by
causes of action, liabilities, lawsuits, demands and        messenger, hand delivery or otherwise) or by overnight
damages (each, a "Claim"), asserted by any person           delivery or by facsimile to the recipient to the address
other than an Indemnified Person, including without         or facsimile number set forth below the signature ofthe
limitation, any and all court costs and reasonable and      applicable party hereto, or (ii) 72 hours after being
documented out-of-pocket attorneys' fees, in any way        deposited in the United States mail, registered or
related to or arising out of or in connection with this     certified, postage prepaid, return receipt requested, if
Agreement; provided that no Indemnified Person              sent to the address and addressee as set forth below the
shall be entitled to be indemnified to the extent that      signature of the applicable party hereto. The addresses
such Claims result from the gross negligence or             and facsimile numbers to which notices or other
willful misconduct of such Indemnified Person.              communications are to be given (including statements
                                                            delivered pursuant to Section 7 and a Notice of
10.      Indemnification and Hold Harmless of               Exclusive Control pursuant to Section 13(b) below)
Bank b Creditor. To the extent that an Indemnified          may be changed from time to time by notice given as
Person is not promptly indemnified by Customer,             provided herein.
Creditor shall indemnify and hold harmless such
Indemnified Person against any and all Claims                         (b)      A Notice of Exclusive Control shall
(including reasonable and documented out-of-pocket          be in writing, must be substantially in the form set forth
attorneys' fees) asserted by persons other than an          in Exhibit A hereto, must be delivered to the address



SVB Deposit Account Control Agreement (May 2015)                                                                    3
             Case 19-11365-KBO                 Doc 2-1      Filed 06/18/19        Page 513 of 538



listed below Bank's signature at the end of this
Agreement via hand delivery, messenger, overnight             16.      Relationship of the Parties. Nothing in
delivery or facsimile, and shall be considered to have        this Agreement shall create any agency or fiduciary
been validly given when actually received, except that a      relationship between Customer, Creditor and Bank.
facsimile will be considered to have been validly given
only when acknowledged in writing by Bank (Bank               17.      Governing Law and Jurisdiction. The
agrees that it will use its good faith effort to promptly     parties hereto agree that this Agreement shall be
acknowledge receipt of such facsimile). To the extent         governed exclusively under and in accordance with the
Creditor does not deliver the Notice of Exclusive             laws of the State of California. All parties hereto each
Control as set forth in this Section 13 or to the address     submit to the exclusive jurisdiction of the State and
listed below Bank's signature at the end of this              Federal courts in Santa Clara County, California.
Agreement, Creditor (a) acknowledges that Bank may
not be able to respond to such Notice of Exclusive            18.   Ju rv Trial Waiver.    CUSTOMER,
Control pursuant to Section 5 above, and (b) agrees           CREDITOR, AND BANK EACH WAIVES ITS
that Bank will not be held liable for any failure to          RIGHT TO A JURY TRIAL OF ANY CLAIM
respond to such Notice of Exclusive Control.                  OR CAUSE OF ACTION ARISING OUT OF OR
                                                              BASED UPON THIS AGREEMENT, OR ANY
          (c)      If deemed necessary by Bank to             CONTEMPLATED              TRANSACTION,
enable Bank to comply with the provisions of §326 of          INCLUDING CONTRACT, TORT, BREACH OF
the USA PATRIOT Act, Creditor agrees that it will             DUTY AND ALL OTHER CLAIMS. THIS
provide Bank with a copy of its formation                     WAIVER IS A MATERIAL INDUCEMENT
documentation when delivering a Notice of Exclusive           FOR ALL PARTIES TO ENTER INTO THIS
Control, unless such documentation has previously             AGREEMENT.        EACH     PARTY   HAS
been provided to Bank, and Bank can verifY that such          REVIEWED THIS WAIVER WITH ITS
documentation is still maintained in Bank's files             COUNSEL.
(provided that no such request by Bank shall delay the
effectiveness of any such Notice of Exclusive Control).       WITHOUT INTENDING IN ANY WAY TO LIMIT
                                                              THE PARTIES' AGREEMENT TO WAIVE THEIR
14.       Integration Provision.     This Agreement           RESPECTIVE RIGHT TO A TRIAL BY JURY, if
constitutes the entire agreement among Bank,                  the above waiver of the right to a trial by jury is not
Customer and Creditor with respect to Creditor's              enforceable, the parties hereto agree that any and all
control over the Deposit Account and matters related          disputes or controversies of any nature between them
thereto, and all prior communications, whether verbal         arising at any time out of or based upon this
or written, between any of the parties hereto with             Agreement or any transaction contemplated herein
respect to the subject matter hereof shall be of no           shall be decided by a reference to a private judge,
further effect or evidentiary value.                          mutually selected by the parties (or, if they cannot
                                                              agree, by the Presiding Judge of the Santa Clara
 15.     Counterparts;       Electronic Signatures.           County, California Superior Court) appointed in
This Agreement may be executed by one or more of              accordance with California Code of Civil Procedure
the parties hereto on any number of separate                  Section 638 (or pursuant to comparable provisions of
counterparts, and all of said counterparts taken              federal law if the dispute falls within the exclusive
together shall be deemed to constitute one and the            jurisdiction of the federal courts), sitting without a
same instrument. Delivery of an executed signature            jury, in Santa Clara County, California; and the
page of this Agreement by facsimile or other                  parties hereby submit to the jurisdiction of such court.
electronic mail transmission shall be effective as            The referenced proceedings shall be conducted
delivery of a manually executed counterpart hereof.           pursuant to and in accordance with the provisions of
The words "execution," "signed," "signature" and              California Code of Civil Procedure §§ 638 through
words of like import herein shall be deemed to                645.1, inclusive. The private judge shall have the
include electronic signatures or the keeping of               power, among others, to grant provisional relief,
records in electronic form, each of which shall be of         including without limitation, entering temporary
the same legal effect, validity and enforceability as a       restraining orders, issuing preliminary and permanent
manually executed signature or the use of a paper-            injunctions and appointing receivers.         All such
based recordkeeping systems, as the case may be, to           proceedings shall be closed to the public and
the extent and as provided for in any applicable law,         confidential and all records relating thereto shall be
including, without limitation, any state law based on         permanently sealed. If during the course of any
the Uniform Electronic Transactions Act                       dispute, a party desires to seek provisional relief, but



SVB Deposit Account Control Agreement (May 2015)                                                                   4
            Case 19-11365-KBO                 Doc 2-1       Filed 06/18/19       Page 514 of 538



a judge has not been appointed at that point pursuant          wr1tmg or by operation of law all of Creditor's
to the judicial reference procedures, then such party          obligations under this Agreement. Bank may assign
may apply to the Santa Clara County, California                this Agreement upon written notice to Customer and
Superior Court for such relief. The proceeding                 Creditor; provided, that such assignee must assume in
before the private judge shall be conducted in the             writing or by operation of law all of Bank's
same manner as it would be before a court under the            obligations under this Agreement.
rules of evidence applicable to judicial proceedings.
The parties shall be entitled to discovery which shall        20.       Attorneys' Fees. Costs and Expenses. In
be conducted in the same manner as it would be                any action or proceeding between Bank and any other
before a court under the rules of discovery applicable        party to this Agreement, the prevailing party will be
to judicial proceedings. The private judge shall              entitled to recover its reasonable and documented
oversee discovery and may enforce all discovery rules         out-of-pocket attorneys' fees and other reasonable
and order applicable to judicial proceedings in the           costs and expenses incurred, in addition to any other
same manner as a trial court judge. The parties agree         relief to which it may be entitled.
that the selected or appointed private judge shall have
the power to decide all issues in the action or               21.      Termination; Survival.        Customer may
proceeding, whether of fact or of law, and shall report       terminate this Agreement only with the written
a statement of decision thereon pursuant to the               consent of Creditor. Creditor may terminate this
California Code of Civil Procedure § 644{a).                  Agreement by giving Bank and Customer written
Nothing in this paragraph shall limit the right of any        notice of termination. Bank may terminate this
party at any time to exercise self-help remedies,             Agreement by giving Creditor and Customer thirty
foreclose against collateral, or obtain provisional           (30) calendar days' prior written notice of termination
remedies. The private judge shall also determine all          unless termination is a result of Bank's closure of the
issues relating to the applicability, interpretation, and     Deposit Account pursuant to its rights set forth in the
enforceability of this paragraph.                             Deposit Agreement or in accordance with applicable
                                                              law, in which case, Creditor's receipt of notice shall
19.      Successors. The terms of this Agreement              be governed by Section 4 hereof. Subject to the
shall be binding upon, and shall inure to the benefit         foregoing, this Agreement automatically terminates
of, the parties hereto and their respective corporate         when the Deposit Account closes. Sections 9, 10, 11,
successors or heirs and personal representatives.             17, 18 and 20 shall survive the termination of this
Customer may not assign this Agreement without the            Agreement.
prior written consent of Creditor and Bank. Creditor
may assign this Agreement upon written notice to                            [Signature page follows.]
Bank; provided, that such assignee must assume in




SVB Deposit Account Control Agreement (May 2015)                                                                   5
           Case 19-11365-KBO             Doc 2-1         Filed 06/18/19            Page 515 of 538

                                                       DEPOSIT ACCOUNT CONTROL AGREEMENT
S1hcon Valley Bank

BANK:




                                                     Address for Notices:
                                                     Silicon Valley Bank
                                                     Global Deposit Operations
                                      0::            80 East Rio Salado Parkway, Mail Sort AZ145
                                                     Tempe, AZ 85281
                                      0              Telephone: (480) 557-4964
                                                   ; Facsimile: (408) 728-9746

CUSTOMER:                                           36 Labs , LLC
                                                   a       Delaware Limited Liability Corporation
                                                                                                    - - -- --

                                                   :~N: ~
                                                   Nam~nes
                                                   Title:16Fo
                                                          ------------------- --------
                                      -            Address for Notices:
                                                    120 east Beaver Creek Road, Suite 200
                                                    Richmond Hill, ON , L4B 4V1


                                               · Telephone:
                                                 Facsimile:

CREDITOR:
                                                   a        Bank chartered under the Bank Act of Canada _ __
                                                   TIN~




                                                   ~~~
                                                     .'!;i.l
                                                           ~~;~
                                                              : ~)._
                                                                  ~A.
                                                   Title: ------uuu~~-------
                                                                                              ------




                                     -
                                     0::
                                     0

* Pursuant to §326 of the USA PATRIOT Act, Bank is required to obtain a Tax Identification
Number (TIN) from all parties to this Agreement.




SVB Deposit Account Control Agreement (May 2015)
           Case 19-11365-KBO            Doc 2-1        Filed 06/18/19   Page 516 of 538


                                                      DEPOSIT ACCOUNT CONTROL AGREEMENT
S1hconValley Bank

                                                   Exhibit A

                                      Notice of Exclusive Control

To:   Silicon Valley Bank ("Bank")
From:                                         ("Creditor")
Re:
      --------------------------------------- ("Customer")
      ---------------------------------------
Date:


Pursuant to the Deposit Account Control Agreement dated                                ("Agreement")
entered among Bank, Customer and Creditor, Creditor hereby notifies Bank of Creditor's exercise of
Creditor's rights under the Agreement and directs Bank to cease complying with instructions or any
directions originated by Customer or its agents.

Creditor agrees that it will provide Bank with a copy of its formation documentation when delivering
a Notice of Exclusive Control if deemed necessary by Bank to enable Bank to comply with the
provisions of §326 of the USA PATRIOT Act (provided that no such request by Bank shall delay the
effectiveness of any such Notice of Exclusive Control).


CREDITOR:

                                                   By _______________________________
                                                   Title:

ACKNOWLEDGED BY:                                   SILICON VALLEY BANK
(for facsimile only)
                                                   By: ____________________________
                                                   Name:
                                                   Title:
                                                   Date:
                                                   Time:




SVB Deposit Account Control Agreement (May 2015)
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 517 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 518 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 519 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 520 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 521 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 522 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 523 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 524 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 525 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 526 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 527 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 528 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 529 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 530 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 531 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 532 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 533 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 534 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 535 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 536 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 537 of 538
Case 19-11365-KBO   Doc 2-1   Filed 06/18/19   Page 538 of 538
